Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 1 of 458 PageID #:680




                       EXHIBIT B
     Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 2 of 458 PageID #:681




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTICT OF ILLINOIS
                                  EASTERN DIVISION

                              Case No. 1:19-CV-07736-KENDALL

KINON SURFACE DESIGN, INC.,

         Plaintiff,

v.

HYATT INT’L CORPORATION., et al.,

      Defendants.
___________________________________/

                          DECLARATION OF JACQUES DELISLE


I.       BACKGROUND AND QUALIFICATIONS

         1.      My most recent C.V. is attached to this Declaration. I am the Stephen A. Cozen

Professor of Law, Professor of Political Science, Director of the Center for the Study of

Contemporary China, and Co-Director of the Center for Asian Law at the University of

Pennsylvania. From 2009-2019, I was Director of the Center for East Asian Studies at the

University of Pennsylvania (which was, for most of that period, a federally funded National

Resource Center for East Asian Studies).

         2.      My research, writing, and teaching for more than thirty years have focused on

contemporary Chinese law and Chinese politics and policy. My research has included work on

Chinese courts and judicial processes, Chinese tort law and other issues of civil law and

economic law, the role of law in China’s economic development policies, China’s approach to

private and public international law, the rule of law in China, and China’s foreign relations.

         3.      I specialized in Chinese law and Chinese politics while earning my J.D. at

Harvard Law School and in the Ph.D. program in the Government Department at Harvard




                                                 1
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 3 of 458 PageID #:682



University. I also focused partly on Chinese politics and policy at the Woodrow Wilson School

at Princeton University, where I received an A.B.

       4.      I have published scholarship on these subjects in law reviews, international affairs

journals, edited volumes and other media. I regularly conduct research on law, politics, and

domestic and foreign policy in contemporary China, and I regularly monitor new laws and legal,

political, and economic developments in China.

       5.      At the University of Pennsylvania (and as a visiting professor at other leading

universities in East Asia and elsewhere), I teach courses and supervise law, social science, and

business graduate students’ theses and doctoral dissertations focusing on legal, political, and

economic issues in contemporary China and China’s external legal relations and foreign

relations. I am a member of the faculty graduate group and have taught in the core curriculum of

the Lauder Program at the Wharton School, a program that awards a joint M.B.A.-M.A. degree

in regional studies, including in Chinese studies.

       6.      In addition to the China-focused work described above, I also conduct research

and have published in the fields of international law, comparative law, tort law, and international

law-related aspects of United States law. I have taught Torts at Penn since 1994 and a course on

the common law of torts and contracts for civil lawyers at Waseda University in Tokyo. I also

regularly teach courses on public international law, comparative law and politics, and

international relations. I have been an honorary professor at Renmin University Law School, and

I am an inaugural member of the global faculty of Peking University Law School, both of which

are among China’s top law schools.

       7.      I have served as a consultant, advisor, or lecturer for programs on United States

and international law for Chinese lawyers, and programs supported by the United States

government, major private foundations and international organizations to provide advice to


                                                 2
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 4 of 458 PageID #:683



People’s Republic of China (PRC) legislation-drafters and government officials, primarily in the

fields of civil and economic law (including torts, property, company law, foreign investment and

intellectual property) and legal controls of government regulation (including administrative

procedure law). I also have conducted substantial research and scholarship on foreign legal

advice and assistance programs (including those focusing on economic law and rule-of-law

reforms) targeting China and other transitional post-socialist states.

       8.      I am a member of the National Committee on United States-China Relations. I am

a senior fellow and director of the Asia Program at the Foreign Policy Research Institute, where I

oversee, and contribute to, lecture series, conferences, and publications on issues that include

law, politics, economics and policy in the greater Chinese region. I have twice been vice chair of

the Pacific Rim Interest Group of the American Society of International Law. I am a member of

the International Academy of Comparative Law, the Board of Directors of the American Society

of Comparative Law, and the Board of Directors of the American Association of Chinese

Studies. I contribute to scholarly and policy-related programs on contemporary Chinese law and

politics for such organizations. I regularly serve as a peer-reviewer for major United States and

East Asian scholarly journals and presses in fields relevant to my scholarship, and for major

United States and foreign providers of funding for academic research on the law and politics of

the PRC. I serve on the editorial boards of several journals in my fields of specialization and as

the co-editor of a series of books on Chinese law.

       9.      Before joining the faculty at Penn, I did substantial work on issues of Chinese law

and country conditions and aspects of China’s external relations in my capacity as an attorney-

advisor in the Office of Legal Counsel in the Department of Justice and in association with

leading U.S.-based international law firms.




                                                  3
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 5 of 458 PageID #:684



       10.     I have twice been a member of the U.S. delegation to the U.S.-China Rule of Law

Dialogue (a senior-level “track 1.5” dialogue—that is, mixed government official and academic /

think tank private sector).   I frequently make presentations to the U.S. policy community

(congressional commissions and staff, think tank sessions and task forces, and executive branch

groups or individuals) on policy-relevant issues of China and China-related law and policy.

       11.     I have served as an expert witness and consultant on matters of Chinese law,

policies and practices in litigation in United States federal and state courts, arbitration

proceedings and proceedings before federal agencies in many cases over more than fifteen years.

The issues on which I have opined include those related to forum non conveniens (including the

availability and adequacy of Chinese law and a Chinese forum) and bases for the enforcement of,

or deference to, Chinese court decisions by U.S. courts, Chinese tort law, intellectual property

law and contract law, Chinese civil procedure law and judicial process, Chinese law on choice of

law and transnational judicial proceedings, Chinese laws, policies and practices concerning

foreign investment and foreign companies’ participation in the Chinese economy, and China’s

economic development policies and industrial policy.

       12.     I have conducted extensive research in residence in China. Since 1986, I have

traveled regularly to China and on several occasions been a visiting scholar or visiting researcher

at major research universities in the region. I have frequent, extended discussions with PRC

lawyers, judges, legal academics, social scientists, government officials and ordinary Chinese

citizens in China and elsewhere. I read Chinese and speak Mandarin, the standard national

dialect of Chinese. Much of my research is conducted in that language.

       13.     I also have undertaken extensive research outside of the PRC on matters relating

to Chinese law, politics and economics. In that capacity, I have reviewed documentary evidence

and conducted many interviews of lawyers who advise and represent non-PRC clients who


                                                4
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 6 of 458 PageID #:685



conduct business in China, non-PRC business people who conduct business in China, and

government officials and foundations, industry organizations, and other non-profit officers who

have been involved in promoting or monitoring economic and legal reform in China.

II.    OVERVIEW OF OPINIONS

       •        Based on my review of materials relevant to this case, Kinon Surface Design, Inc.
       v. Hyatt Int’l Corporation et al. (N.D. Ill.) (“Kinon III”), including Plaintiff’s Complaint,
       the Hyatt Defendants’ Kinon III declarations, and select Kinon III motion practice, as
       well as similar documentation from the now-withdrawn litigation between many of the
       same parties in the U.S. District Court for the Southern District of Florida (“Kinon II”)
       litigation and select materials from the completed litigation between Plaintiff and Hyatt
       Corporation in that same court (“Kinon I”), and discussions with defense counsel, it is my
       understanding that the alleged copyright infringement at issue here, and the acts
       constituting that infringement, occurred in China through the alleged actions of the hotel
       owner, China Resources (Dalian) Co., Ltd. (“China Resources”—a company organized
       under the laws of the People’s Republic of China and with its principal place of business
       in Dalian, China), and its interior designer, LTW Designworks Pte Ltd. (“LTW”—a
       company organized under the law of Singapore and based in Asia), and that the parties to
       potential litigation in a Chinese court—in addition to China Resources and LTW—would
       include Kinon Surface Design (“Kinon”—a company organized under the laws of New
       Jersey and with its headquarters and principal place of business Florida), Hyatt of China,
       Ltd. (“HOCL”—a company organized under the laws of Hong Kong and conducting
       much of its business in China), Hyatt International Hotel Management (Beijing) Co., Ltd.
       (“HIHM”—a company organized under the laws of the People’s Republic of China and
       with its principal place of business in China), Hyatt International Technical Services, Inc.
       (“HITS”—a company organized under the laws of Delaware and based in Illinois), and
       Hyatt International Corporation (“HIC”—a company organized under the laws of
       Delaware and based in Illinois). The opinions set forth in this declaration are based on
       these understandings.

       •        Chinese law and courts provide a mechanism by which parties can and do
       regularly sue and win suits to protect intellectual property rights (including copyright and
       including in cases involving facts or issues generally similar to those alleged by Plaintiff
       in this case) and to secure a range of remedies.

       •      A Chinese court would apply Chinese law in adjudicating Plaintiff’s claims, and
       such law provides remedies for copyright infringement and other intellectual property
       harms. Relevant Chinese law parallels or implements provisions in the major




                                                5
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 7 of 458 PageID #:686



    international intellectual property treaties, to which China is a party, and more generally
    conforms to international intellectual property law standards.

    •      In the appropriate courts of China, the Hyatt Defendants could bring related
    claims against China Resources and LTW.

    •       The Chinese court system and judicial process that would adjudicate Plaintiff’s
    claims in many respects parallels that of many other countries and provides elaborate
    procedures for civil adjudication. China receives relatively high marks in comparative
    “rule of law” rankings (near international medians). U.S. courts overwhelmingly have
    found China to provide an available and adequate forum for forum non conveniens and
    similar purposes, including in intellectual property rights cases. Expert and experienced
    analysts offer similarly relatively favorable assessments of China’s judicial and related
    mechanisms for intellectual property rights protection, including in contexts analogous to
    Plaintiff’s case.

    •       Plaintiff’s case would be heard by Chinese courts that are of especially high
    quality, specifically intellectual property courts or divisions in economically developed
    and internationally open regions of China.

    •       China has legal and policy commitments and interests that support protection of
    intellectual property rights, and a regime for protecting intellectual property that is
    consistent with international legal obligations.

    •      China has a significant interest in having Chinese courts adjudicate intellectual
    property claims with significant connections to China, including where Chinese law is the
    applicable law, the infringement or infringing behavior occurs in China, and the parties
    include Chinese entities or entities operating in China. Chinese rules and practices
    governing transnational litigation (and especially discovery and provision of evidence)
    pose significant difficulties for litigating Plaintiff’s claims in the United States (in
    comparison to litigating similar claims in China).

    •       A Chinese court would regard service of process on China Resources by the
    substituted means that I understand Plaintiff to have undertaken here—service on the
    Illinois State Secretary of State—as inadequate, legally ineffective service for
    proceedings in a Chinese court in a case involving foreign parties or interests and service
    against a China-located defendant for actions in China. China requires service to be made
    through processes set forth in the Hague Convention on the Service Abroad of Judicial
    and Extrajudicial Documents in Civil or Commercial Matters (“Hague Service
    Convention”) and related Chinese law. A Chinese court would very likely decline to
    enforce a foreign court judgment against a defendant located in China and undertaking


                                             6
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 8 of 458 PageID #:687



        the action relevant to the case in China (and not in the relevant U.S. jurisdiction) where
        service on that defendant was undertaken through such means.


III.    THE LAWS THAT A CHINESE COURT WOULD APPLY PROTECT
        INTELLECTUAL PROPERTY RIGHTS, INCLUDING COPYRIGHTS, AND
        PROVIDE REMEDIES, INCLUDING DAMAGES AND INJUNCTIVE RELIEF.

        14.     A Chinese court would apply Chinese law to the claims Plaintiff has asserted in

this litigation. Applicable Chinese intellectual property law provides remedies for copyright

infringement and other related harms, and is in many respects similar to U.S. law and other

foreign law, including U.S. laws that Plaintiff invokes as a basis for its claims.

        A.      The laws of the People’s Republic of China protect intellectual property
                rights, including copyrights in sculptural works, and provide a range of
                remedies, including damages and injunctive relief.

        15.     Chinese choice of law principles and Chinese judicial practice indicate that a

Chinese court would conclude that Chinese law is the law applicable to Plaintiff’s claims.

        16.     Chinese copyright laws are enacted within the framework set forth in the

Constitution of the People’s Republic of China.            The Constitution provides for the legal

protection of interests that include copyright and other intangible property. 1           The General

Provisions of Civil Law of the People’s Republic of China (“General Provisions”) and the

General Principles of Civil Law of the People’s Republic of China (“General Principles”)

provide for the legal protection of copyrights. The General Provisions and, before them, the

General Principles, serve as a framework for civil law, providing the basic principles that apply

to all civil law relationships and civil law rights (including intellectual property rights). 2



1
  Constitution of the People’s Republic of China (1982, as amended through 2018), arts. 5, 11,
13, 20, 32.
2
  The General Provisions of Civil Law (2017) largely superseded the General Principles of Civil
Law (initially adopted in 1987, amended 2009). The General Principles, however, have not been


                                                   7
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 9 of 458 PageID #:688



       17.     It is well-established and uncontroversial in Chinese law and practice that

plaintiffs can, and do, bring successful claims directly under provisions in the General Provisions

and General Principles, as well as under the more specialized intellectual property laws (such as

those concerning copyright). The General Provisions and General Principles provide that legal

and natural persons, including foreigners, may hold civil law rights conferred by laws (including

the General Provisions and General Principles themselves, other laws and regulations), that such

rights are protected by law, that such rights generally may be assigned in whole or in part by

contract, and that no organization or individual is permitted to infringe those rights. 3

       18.     Among the civil law rights that the General Provisions and the General Principles

specifically recognize and protect are intellectual property rights, including rights of authorship /

copyright in “works,” patent rights, trademark rights, and other rights of “invention.” 4 The Tort

Liability Law also protects a similar range of rights, including specifically “copyright” and

“other personal and property rights and interests.” 5

       19.     The terminology—and the legal meaning of those terms—in Chinese copyright

law is generally consistent with copyright law elsewhere in the world, including the United



repealed and thus remain a valid source of law. Where there is a conflict between the two, the
General Provisions govern.
3
  General Provisions of the Civil Law of the People’s Republic of China (2017), chs. 5, 8 (civil
law rights and obligations), art. 3 (legal protection of civil law rights) General Principles of Civil
Law of the People’s Republic of China (1987, as amended through 2009), ch. 5 (civil law rights
and obligations), ch. 8 (applicability to civil law rights and relationships involving foreign
parties), art. 5 (legal protection of civil law rights).
4
   General Provisions, arts 123 (setting forth intellectual property rights), 120 (liability for
infringement); General Principles, arts. 94-97 (setting forth intellectual property rights), 118
(liability for infringement).
5
   Tort Liability Law of the People’s Republic of China, art. 2 (2010). Under the General
Provisions, General Principles and in Chinese civil law generally, copyrights and many other
civil law rights are not restricted to Chinese nationals and may be held by foreigners.


                                                  8
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 10 of 458 PageID #:689



States. As is addressed more fully below, this is so in part because Chinese copyright laws have

been crafted to conform to the demands of international treaties and the obligations China

incurred when it joined the World Trade Organization and accepted the “TRIPs” requirements

for intellectual property.

         20.    The Copyright Law of the People’s Republic of China (“Copyright Law”) and the

Implementing Regulations for the Copyright Law (“Copyright Regulations”), protect “works”

(zuopin) defined broadly as “intellectual creations” (zhili chengguo) in the fields of literature,

arts, natural or social science, engineering, technology and other similar fields (deng), that have

“originality” (juyou duchuang xing) and can be produced / reproduced in a tangible form (neng

yi mou zhong youxing xingshi).       Among the specific examples of original works that are

protected are works of “aesthetic significance / meaning” (you sehenmei yiyi) that can be

expressed in the form of physical “structures” (guozhuwu). 6

         21.    Works of foreign creators outside of China are protected under Chinese law where

the foreigner’s work enjoys copyright protection under an international treaty to which both the

foreigner’s state and China are parties. 7 The U.S. and China are both parties to copyright-

relevant treaties, including the Berne Convention, the WIPO Copyright Treaty, the Universal

Copyright Convention, and the TRIPS Agreement (under the WTO Agreement). 8 China has




6
  Copyright Law of the People’s Republic of China (2001 as amended, 2010), arts. 2, 3; State
Council of the People’s Republic of China, Implementing Regulations for the Copyright Law,
arts. 2-4 (2013).
7
  Copyright Law, art. 2.
8
  Copyright relations between China and the United States were established, effective March 17,
1992, by a presidential proclamation pursuant to 17 U.S.C. § 104. See United States Copyright
Office, International Copyright Relations of the United States, Circular 38A (Oct. 2019), n. 14.


                                                9
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 11 of 458 PageID #:690



adopted domestic law regulations to implement the international copyright treaties to which it is

a party, and explicitly to protect foreign works consistent with those treaty obligations. 9

         22.    The creator is (absent other legal provision or agreement assigning rights) the

owner of the copyright. The owner of the copyright generally enjoys exclusive rights to publish,

alter (or reject alteration), exhibit, produce, reproduce, distribute and disseminate a work, and to

license others to conduct such activities.         (The creator also has rights of attribution.)

Infringement, including in the form of production / reproduction without permission, distortion,

exploitation without payment, copying or disseminating, and other acts of infringement of

copyright or related rights, is unlawful. 10

         23.    China’s laws set forth remedies for infringement of the copyright and related

rights conferred by the substantive laws described above. These include damages and injunctive

relief. The General Principles provide that the victim of infringement of covered intellectual

property rights has “the right to demand cessation of the infringement, elimination of the

[harmful] effects and compensation for harms suffered.” 11          The General Provisions adopt

different language but maintain the same basic legal rule in providing that the victim of “an

infringement of civil law rights” (including copyright) has a right to require the infringer to

assume “tort liability” (which includes compensation and cessation of infringement). 12

         24.    More broadly, the General Provisions and General Principles provide that those

who infringe the civil law rights of another must “assume civil liability” in forms that include

(but are not limited to) ceasing the infringement, restoring the (pre-infringement) original state of

9
  State Council of the People’s Republic of China, Rules on the Implementation of International
Copyright Treaties (1992).
10
   Copyright Law, arts. 9-11, 20-21, 47-48, 57.
11
   General Principles, arts. 118, 134.
12
   General Provisions art. 120.


                                                 10
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 12 of 458 PageID #:691



affairs, eliminating the harmful effects of the infringement, paying compensation for harm, and

making an apology. 13 The Tort Liability Law provides for essentially the same modes of

assuming liability for tortious infringement of civil law rights, including copyright. 14

       25.     The Copyright Law and Copyright Regulations similarly provide that an infringer

must bear civil liability in a manner appropriate to the circumstances of the case, in forms that

include (but are not limited to) ceasing the infringement (that is, injunctive relief), eliminating

the harmful effects, paying compensation for harm, and making an apology. These remedies are

available for all forms of infringement.

       26.     Compensation is to be made on the basis of the right-holder’s actual losses (which

can be computed based on lost sales volume in the case of copyright infringement) or, where

those are difficult to determine, on the basis of the infringer’s unlawful gains or, where neither

can be determined, an award of up to 500,000 renminbi per work (which is roughly equivalent to

$70,000 USD as of the date of this declaration), based on the seriousness of the infringing act.

The infringer is also liable for the reasonable costs incurred by the right-holder in ending the

infringement. Chinese courts often award costs to the prevailing party. Where a right-holder can

demonstrate irreparable harm from ongoing infringement, the court also may grant immediate

interim injunctive relief. Administrative authorities also may issue orders requiring an infringer

to cease infringement (and imposing fines and confiscating materials and property) where the

public interest is threatened.    Administrative and criminal sanctions for infringers are also

possible under some conditions. 15


13
   General Principles, arts. 118, 134; General Provisions, arts. 120, 179.
14
   Tort Liability Law, art. 15.
15
      Copyright Law, arts. 47-53; Copyright Regulations, art. 36; Supreme People’s Court,
Interpretation Concerning Certain Questions in the Application of Law in Adjudicating
Copyright Civil Disputes, arts. 24-26, 29 (2002) (“Copyright Interpretation”).


                                                 11
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 13 of 458 PageID #:692



       27.     Liability for infringement of civil law rights (in non-contractual cases) in China is

generally joint and several. The General Provisions and General Principles, the Tort Liability

Law (and other laws) provide for imposing joint and several liability where two or more

defendants jointly infringe a civil law right, resulting in harm to the plaintiff. 16 Joint and several

liability also applies where one defendant “instigates” or “helps” another in committing an

infringing act. 17 Cases in which plaintiffs successfully bring claims alleging infringements of

intellectual property rights often include multiple defendants who face joint and several liability.

       28.     Chinese law provides mechanisms whereby a defendant in a case can bring

related claims against, or shift liability in whole or in part to, third parties, and can do so in the

same proceedings or in a separate proceeding. Under the Civil Procedure Law, a party that is a

defendant in one proceeding (such as the Hyatt Defendants) may bring a separate action asserting

any lawful claim that it has against a third party (such as China Resources or LTW), including a

claim asserting that the third party should bear liability for some or all of the claims made by the

plaintiff in the first action. Alternatively, the Civil Procedure Law allows the court (typically at

the request of the defendant in the initial action) to impose civil liability on a third party. This

generally entails the court summoning the third party to participate in the litigation, and the third

party has the same procedural rights and obligations as the initial parties to the case. If the third




16
    General Provisions, art. 178; General Principles, art. 130; see also Copyright Interpretation,
art. 5 (contemplating civil suits for copyright infringement involving joint defendants). The Tort
Liability Law generally adopts a regime of joint and several liability for those who jointly
commit a tort and makes clear that the plaintiff may seek full recovery from any of the
defendants subject to joint and several liability. Tort Liability Law, arts. 2, 8-15.
17
    Supreme People’s Court, Opinions on Certain Questions Concerning Implementation of the
General Principles of Civil Law (for Trial Implementation), art. 148 (1988) (“Opinions on Civil
Law”).


                                                  12
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 14 of 458 PageID #:693



party fails to appear (without adequate reason), the court may impose liability on the third party

[renmin fayuan panjue chengdan minshi zeren de disan ren] in the party’s absence. 18

       29.     The Tort Liability Law, which adopts the principle that liability should track fault

and the principle of joint and several liability, provides that where a third party (such as China

Resources or LTW)—and not the defendant in a tort suit (such as the Hyatt Defendants)—has

caused the harm to a plaintiff (such as Kinon), that third party must bear the tort liability [disan

ren yingdang chengdan qinquan zeren]. 19 Where a co-tortfeasor is found jointly and severally

liable and has paid compensation in an amount exceeding its fault-based share, the Tort Liability

Law provides that the over-paying tortfeasor has a right of contribution / indemnification from

the under-paying tortfeasor [you quan xiang qita liandai zeren ren zhuichang]. 20

       B.      China is a party to the major international treaties for intellectual property
               rights protection, and incorporates the provisions, or requirements, of those
               treaties and international standards in its laws.

       30.     Chinese copyright law (as well as much other intellectual property law) tracks

international standards. While much contemporary Chinese law has borrowed extensively from

foreign models and assimilated to global norms, this has been especially the case in the area of

intellectual property law. This point is widely recognized and uncontroversial.

       31.     As a WTO member, China is a party to the Agreement on Trade-Related Aspects

of Intellectual Property (“TRIPS”). China is also a party to the Berne Convention for the

Protection of Literary and Artistic Works, the World Intellectual Property Organization


18
   Civil Procedure Law, art. 28; see also Wen Qin and Lei Yang, China: Litigation and Dispute
Resolution 2020 §§ 4-5, https://iclg.com/practice-areas/litigation-and-dispute-resolution-laws-
and-regulations/china. (Of course, a separate or consolidated action against a third party, such as
China Resources or LTW, would require satisfaction of the jurisdictional and related
requirements for domestic Chinese or foreign parties discussed elsewhere in this Declaration.)
19
   Tort Liability Law, art. 28.
20
   Tort Liability Law, art. 14.


                                                13
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 15 of 458 PageID #:694



Copyright Treaty, and the Universal Copyright Convention. The TRIPS agreement requires

member states to comply with the substantive provisions of the Berne Convention. 21 In relevant

portions, China’s Copyright Law (along with related regulations) tracks the Berne Convention,

and China adopted regulations to implement the Berne Convention and other copyright treaties.

China is also a party to the Madrid Agreement Concerning the International Registration of

Marks and the related Madrid Protocol, and the Paris Convention for the Protection of Industrial

Property.

       32.     China’s official position that it has brought its intellectual property laws into

compliance with its international obligations provides an additional impetus for Chinese courts to

construe the language of relevant Chinese laws in a manner consistent with the provisions of the

TRIPS Agreement and the Berne, Paris, and Madrid Conventions.

       C.      Chinese choice of law rules indicate that a Chinese court shall apply Chinese
               law to address Plaintiff’s claims.

       33.     A Chinese court, properly applying China’s choice of law rules, would conclude

that Chinese law would apply to Plaintiff’s claims. In cases involving alleged infringement of

intellectual property rights, Chinese courts apply the choice of law rules for tort cases generally

and, where they exist, for intellectual property cases specifically. 22 Where a case involves only

Chinese parties and relevant actions in Chinese territory, China’s laws—including the provisions

discussed earlier in this declaration—would apply. To the extent that the case involves a

21
    World Trade Organization Agreement, Annex 1C (TRIPS), arts. 9-14, 15-24, 39 & fn. 10
(concerning copyright and Berne Convention, trademarks, trade secrets and Paris Convention);
Berne Convention, arts. 1-21 & App.
22
    The analysis here applies to a case in which there is no contractual relationship between a
plaintiff claiming infringement and the alleged infringer of an intellectual property right. The
Tort Liability Law explicitly covers intellectual property rights and thus confirms that tort law
choice of law principles apply in intellectual property rights infringement civil cases. Tort
Liability Law, art. 2.


                                                14
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 16 of 458 PageID #:695



“foreign element,” including where one or both parties is a foreign entity, where the subject

matter is outside China’s territory, or where infringing actions occur abroad, Chinese law directs

Chinese courts to apply China’s law on choice of law in foreign-related civil matters.

       34.     The Law of the People’s Republic of China on Law Applicable to Foreign-

Related Civil Relationships (2010) (“Law on Choice of Law”) includes a specific provision on

intellectual property rights in foreign-related civil cases.    It provides that the “law of the

jurisdiction where protection is claimed” (qingqiu baohu di falu)—that is, the internationally

commonly accepted principle of lex loci protectionis—shall apply to question of the “ownership

and content” (guishu yu neirong) of intellectual property rights, and to liability for intellectual

property torts (zhishichanquan de qinquan zeren). 23

       35.     To the extent that a Chinese court would view Plaintiff’s claims as constituting

tort claims that are not resolved by the choice of law rules for intellectual property claims

discussed in the preceding paragraph, the more general provisions governing the choice of law in

tort cases involving a foreign element (a category that in Chinese law broadly includes

intellectual property rights infringement) provide for the application of the law of the place of

“the place of the tortious act.” The Law on Choice of Law directs that the “law of the place

where the tort occurs” (qinquan xingwei di falu) applies in cases of tort liability (qinquan

zeren). 24 The General Principles include identical language in a provision on choice of law in


23
   Law on Choice of Law, arts. 48, 50. Article 50 allows, in the alternative, for the law of the
forum jurisdiction to apply if the parties so agree (after the infringement has occurred). See also
Mo Zhang, Codified Choice of Law in China: Rules, Processes and Theoretic Underpinnings, 37
N.C. J. Int'l L. & Com. Reg. 83, 143-148 (2011); Zhengxin Ho, “An Imperfect Improvement:
The New Conflict of Laws Act of the People’s Republic of China,” 60 Int’l & Comp. L. Q. 1065,
1090-1091 (2011).
24
   Law on Choice of Law, art. 44. This law provides that more specific provisions on choice of
law in other laws concerning foreign-related civil relations prevail in the event of a conflict with


                                                15
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 17 of 458 PageID #:696



claims for tort damages (qinquan xingwei di sunhai peichang). 25 This is generally interpreted to

mean “the law of the place where the tortious act is committed” (qinquan xingwei shishi di falu)

or “the law of the place where the consequences of the tort occur” (qinquan jieguo fasheng di

falu). 26

            36.   Where a foreign party is involved in a lawsuit in a Chinese court, treaties to which

China is a party and international practice are applicable through incorporation into Chinese law.

The General Principles provide that, any civil law rights provided by an international treaty to

which China is a party apply in the case of civil law relations (a category that includes tort and

tort-like claims) between Chinese and foreign parties, even if those provisions conflict with PRC

domestic legislation (unless China has entered a reservation to the relevant article). China’s

implementing rules for international copyright treaties also bring elements of the treaties into

Chinese law. The General Principles further provide that “international practice may be applied”

in cases of civil matters involving foreign parties where PRC laws and international treaties to

which China is a party do not contain relevant provisions. 27




the Law on Choice of Law, but it makes an exception for article 146 of the General Principles
(which contains the General Principles’ provision on choice of law in tort cases generally). Law
on Choice of Law, arts. 2, 51, 52.
25
   General Principles, art. 146; Opinions on Civil Law, art.187.
26
   General Principles, arts. 142, 146; Opinions on Civil Law, arts.143-147, 178, 187. The
Opinions further provide that where the two laws are in conflict, the court may choose which law
to apply.
        Chinese law also generally allows the parties to agree on the law governing their tort case
(including an intellectual property rights infringement case). This choice may include the law of
the forum in cases concerning intellectual property rights. Such agreement may be reached after
the alleged tort has occurred Law on Choice of Law, arts 44, 50; General Principles, art. 146
27
   General Principles, art. 142; Civil Procedure Law of the People’s Republic of China, art. 260
(2017) (“Civil Procedure Law”).


                                                   16
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 18 of 458 PageID #:697



       37.     In sum, a Chinese court properly applying Chinese law would conclude that

Chinese law would apply to the adjudication of Plaintiff’s copyright infringement claims in this

action because the alleged infringement at issue here is centered in China and allegedly resulted

from the actions of a Chinese entity based in China, China Resources.

       38.     Plaintiff appears to consider China’s Copyright Law to be adequate because

Plaintiff’s Complaint (like its complaints in prior, related litigation, Kinon II and Kinon I) alleges

a claim under Chinese copyright law arising from the same actions that it alleges as the basis of

claims under U.S. Copyright Law.

IV.    CHINA’S COURT SYSTEM AND JUDICIAL PROCESSES BROADLY
       PARALLEL THOSE OF OTHER LEGAL SYSTEMS, AND RANK
       RELATIVELY HIGH IN CROSS-NATIONAL COMPARISONS; U.S. COURTS
       REPEATEDLY HAVE FOUND CHINA’S COURTS AND LAWS ADEQUATE
       FOR FORUM NON CONVENIENS PURPOSES.

       39.     Chinese courts provide a forum in which parties can and do regularly sue and win

suits to protect copyright, trademark and other intellectual property rights, and secure a range of

remedies (including damages and injunctive relief), including those described in the preceding

sections of this declaration.    This would include potential relief for the type of copyright

infringement claims that Plaintiff pursues here (see ¶¶ 15-27, supra).

       A.      The adjudication process under Chinese law parallels that of other
               jurisdictions, including civil law jurisdictions, and provides elaborate rules
               and procedures for litigation, appeals, and enforcement in intellectual
               property cases.

       40.     The General Provisions, General Principles, Tort Liability Law, Copyright Law

and other intellectual property laws, and Civil Procedure Law, and related regulations and other

sources of law provide for adjudication by Chinese courts of cases alleging violations or




                                                 17
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 19 of 458 PageID #:698



infringements of civil law rights, including copyrights and other intellectual property rights. 28

The Copyright Law, and Copyright Interpretation clearly contemplate that copyright holders may

bring suit in Chinese courts to protect the rights provided under the Copyright Law and other

law. 29 The General Principles’ general provisions and their special chapter on foreign civil

relations clearly contemplate: the extension of rights and obligations (including those to seek and

win recovery in Chinese courts and to be subject to judicial process) to foreign parties; the

adjudication by Chinese courts of a range of cases involving foreign activities and civil law

relations; and the application of PRC law, and non-PRC law, under various circumstances. The

Civil Procedure Law similarly: recognizes the “rights of parties to bring claims” in civil litigation

and the obligations of courts to adjudicate those claims and uphold parties’ legal rights in such

cases; extends the rights and obligations of civil litigation on equal terms to foreign parties and

PRC parties; and provides specific rules for courts’ jurisdiction (as well as other matters) in cases

brought by or against foreign parties, including those with no domicile in the PRC. Foreign

parties have the same litigation rights as PRC citizens and legal persons (with some minor

adjustments, primarily affecting time limitations). 30

       41.     Chinese civil procedure laws provide elaborate rules setting forth plaintiffs’—and

defendants’—rights and obligations in litigating intellectual property issues and other civil law

rights. The system in some respects resembles that of the United States, and in other features




28
   General Principles, arts. 8, 134-140; Civil Procedure Law, arts. 2-8, 259; cf. General
Provisions, arts. 121, 123.
29
   Copyright Law, arts 48-51, 54; Copyright Interpretation, arts. 1-32.
30
   General Principles, arts. 8, 134-150; Civil Procedure Law arts. 5, 18, 259-264; see also
Supreme People’s Court, Interpretation Concerning Application of the Civil Procedure Law, arts.
522 et seq (2015) (“Civil Procedure Interpretation”).


                                                 18
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 20 of 458 PageID #:699



more closely resembles the civil law systems of continental Europe (and the Asian systems based

on them), and also includes some distinctively Chinese features.

       42.     In an intellectual property case, as in other civil litigation in a Chinese court, a

case begins with the filing of a complaint with the court by the plaintiff. 31 The Chinese court

must then determine (ordinarily within a week) whether the complaint satisfies the requirements

for the court’s acceptance of the case (which entails a review of the adequacy of the complaint

and issues akin to subject matter jurisdiction, personal jurisdiction, venue, etc.). 32 Where the

bases for jurisdiction are established, or the defendants do not challenge the court’s jurisdiction,

a court may accept the case. The court is to issue a notice that the case has been accepted within

five days after accepting the case. 33 As this suggests, courts—not plaintiffs—serve complaints

on defendants. A defendant ordinarily has fifteen days after receiving the complaint and the

notice from the court, to file its response or statement of defense. (For foreign defendants with

no domicile in the PRC, this period is extended to thirty days.) Parties have at least thirty days

from the receipt of the notice of the claim to gather and submit evidence and the court has

authority to grant extensions when a party encounters “genuine difficulty.” 34

       43.     A case is assigned typically to a three-judge panel. 35 Like other non-common law

systems (including democratic, rule-of-law states in Europe and East Asia), China does not use a

jury system in civil cases. The panel of judges is drawn from the relevant subject matter-


31
   Civil Procedure Law, arts. 119-121.
32
   Civil Procedure Law, arts. 123, 126.
33
   Civil Procedure Law, arts. 5, 84-85, 125, 268.
34
   Supreme People Court, Several Provisions on Evidence in Civil Litigation, arts. 32-36 (2008),
49-55 (2019) (“Evidence Provisions”); Civil Procedure Interpretation, art. 111. The Evidence
Provisions were revised, with the amendments to take effect in May 2020. For clarity and
completeness, citations in this declaration are to both versions.
35
   Civil Procedure Law, art. 39.


                                                19
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 21 of 458 PageID #:700



specialized chamber of the court (in an intellectual property case, an intellectual property tribunal

or chamber or, in courts that do not have such a chamber, a civil law chamber). PRC law directs

the court to decide the case impartially, according to law, on the basis of the facts presented and

without interference from any “administrative organ, social organization or individual.” 36

       44.     There are differences between the procedures of adjudication, including methods

for obtaining, introducing and handling evidence, the discovery process, and adjudication at trial

under PRC law that differ from those under U.S. law, and these differences largely reflect

structural variances between civil law and common law legal systems. As is characteristic of

civil law systems, adjudication in China involves a more central or directive role for the court

(and a lesser role for the parties and their counsel) in acquiring and examining evidence and

other aspects of trial than is typical in the American or common law-style adversarial system

(although recent reforms in China have begun to move more toward an adversarial system). 37

       45.     Discovery and the litigation process more generally are more court-dependent and

court-driven and less party-driven and party-controlled than in the U.S. and other common law

systems. 38 Much of the negotiation and settlement discussion that occurs long before trial

among the parties with little or no court involvement in the U.S. takes place under court




36
   See Civil Procedure Law, arts. 6-8, 43-44, 142.
37
   Some of these reforms were effected through the Evidence Provisions. Some are reflected in
amendments to the Civil Procedure Law. See also Wei Luo, The Civil Procedure Law and Court
Rules of the People’s Republic of China (2006).
38
   See Civil Procedure Law, arts. 63-81 (roles of parties and court in acquiring, verifying, and
admitting evidence); see generally Mo Zhang and Paul J. Zwier, “Burden of Proof:
Developments in Modern Chinese Evidence Rules,” 10 Tulsa J. Comp. & Int’l L. 419 (2002-
2003); Margaret Y.K. Woo and Yaxin Wang, “Civil Justice in China: An Empirical Study of
Courts in Three Provinces,” 53 Am. J. Comp. L. 911 (2005).


                                                 20
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 22 of 458 PageID #:701



supervision and with potentially high levels of court involvement in the PRC. 39 Adjudication in

China, as in civil law systems traditionally, depends relatively more on documentary evidence

(including notarized statements) and relatively less on in-person testimony and cross-

examination than is typically the case in common law jurisdictions. Evidence submitted to a

court in China generally is not—and is not required to be—provided directly by one party to the

opposing party. Submission to the court by one party and access through the court by the

opposing party is the usual method. 40

       46.     Chinese laws and courts impose obligations on parties and witnesses to provide,

and offer means for acquiring, relevant evidence. 41 The Civil Procedure Law gives parties the

rights to “collect and provide evidence,” to “consult material relevant to their case” and to “copy

relevant material and legal documents.” 42 Parties and non-parties have a legal duty to provide

testimonial evidence and to comply with court orders to provide evidence of any type. 43 If a

party is unable “for objective reasons” to obtain evidence, it may seek the court’s assistance and

the court “shall collect and examine” such evidence. 44 The Civil Procedure Law gives the court

power to order the production of such evidence on its own initiative from parties and non-

parties. 45 The court also may, on its own initiative or at the request of a party, order measures

(including seizure or copying of evidence) to preserve evidence that is at risk of being lost,

39
   See also Civil Procedure Law, arts. 93-99 (concerning court-supervised mediation, a process
that typically precedes adjudication and the authority of the court to require parties and non-
parties to cooperate).
40
   See Civil Procedure Law, art. 49.
41
   On the issues concerning evidence in litigation discussed here, see generally Civil Procedure
Law, ch. 6; Evidence Provisions; Civil Procedure Law Interpretation, arts. 90-124.
42
   Civil Procedure Law, art. 49.
43
   Civil Procedure Law, arts. 65, 67, 72, 73.
44
   Civil Procedure Law, art. 64.
45
   Civil Procedure Law, arts. 64, 67.


                                                21
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 23 of 458 PageID #:702



stolen, destroyed or difficult to obtain at a later date. 46 The court also may appoint investigators

to acquire evidence from parties and non-parties. 47     Courts have the legal authority to punish

failure to comply with obligations to provide or assist in the provision of evidence. 48

       47.     Parties have rights to question witnesses and challenge evidence (as well as to

present evidence). 49 Chinese court decisions that I have reviewed routinely include extensive

recitations of evidence that the courts have received, parties’ assessments and cross-examination

of such evidence, and the court’s evaluation of such evidence and the reasoned application of the

law to such evidence. Chinese law directs that evidence shall be subjected to cross-examination,

and evidence (including testimony) not available for cross-examination is not to be taken as

determinative. 50   Chinese law also provides for the introduction of evidence from expert

witnesses.

       48.     The Civil Procedure Law further directs Chinese courts to seek the cooperation of

foreign courts in collecting evidence wherever treaties to which the PRC is a party or principles

of reciprocity so permit. 51   China is also a party to the Hague Convention on the Taking of

Evidence Abroad in Civil or Commercial Matters (“Hague Evidence Convention”), which

provides means for China’s cooperation with other member states (including the United States)

in taking or compelling the production of evidence abroad for use in judicial proceedings in



46
   Civil Procedure Law, art. 81.
47
   Civil Procedure Law, arts. 64, 67.
48
   Civil Procedure Law, arts. 114-117.
49
   Civil Procedure Law, arts. 68, 139; Evidence Provisions, arts. 47-61 (2008), 60-84 (2019).
50
   Civil Procedure Law, art, 68; Civil Procedure Law Interpretation, art. 103; Evidence
Provisions, arts. 47, 55 (2008), 60, 68 (2019).
51
   Civil Procedure Law, art. 276. Evidence Provisions, art. 11 (2008), 16 (2019), also provides
means for receiving evidence produced abroad and introducing it in civil litigation in Chinese
courts.


                                                 22
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 24 of 458 PageID #:703



China. 52 China is also a party to the Hague Convention on Service of Judicial and Extra-Judicial

Documents (“Hague Service Convention”) which provides means for bringing foreign parties

and evidence before Chinese courts.

        49.    The plaintiff generally bears the burden of proving her, his, or its case. The Civil

Procedure Law imposes a general requirement on parties to provide evidence in support of their

claims. The Supreme People’s Court’s Provisions on Evidence in Civil Litigation and Chinese

law more generally assign the burden of proof to the party making a claim—principally the

plaintiff in making its claim (as well as the defendant raising what may fairly be described as

affirmative defenses). The Provisions on Evidence in Civil Litigation and Chinese law more

generally provide for shifting of the burden of proof in specific circumstances as set forth in

relevant laws or where principles of fairness, good faith and ability to produce evidence so

require. 53

        50.    Chinese law and practice provide several means for reviewing or overseeing the

work of the trial panel. Every Chinese court has an adjudication committee, generally headed by

the president of the court and including the vice presidents of the court, heads of each of the

divisions of the court and other senior members of the court. Its mandate is to review major,

complex and difficult cases being handled at the court, including for errors of fact or law. The

adjudication committee thus imposes formal limits on the autonomy of individual panels of

judges (or a single judge), but it remains an organ within the court.

        51.    Chinese civil procedure law provides other means that promotes judgments

consistent with law.     Where the president of the adjudicating court finds certain serious


52
   Hague Convention on the Taking of Evidence Abroad in Civil or Commercial Matters, arts. 1-
15. See also Evidence Provisions, art. 11 (2008), 16 (2019).
53
   Civil Procedure Law, art. 64, 170; see also Evidence Provisions, arts. 1-4, 7 (2008).


                                                 23
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 25 of 458 PageID #:704



procedural, evidentiary or legal errors in a judgment, the court can overturn an initial panel’s

final judgment and order a retrial of the case. 54

       52.     Chinese courts facing difficult cases sometimes send requests for authoritative

interpretations of the applicable law to the Supreme People’s Court, which issues binding

“Replies.” This legally authorized process, which a party’s request to the trial court can trigger,

is loosely analogous to a federal court’s certifying a question to a state Supreme Court in the

U.S., but in the context of a clearly superior-subordinate relationship between the replying and

requesting courts. The Supreme People’s Court also has issued a number of regulation-like

statutory “Interpretations” and “Rules” and kindred documents—including in the fields of

intellectual property, torts, civil law and civil procedure—that constitute authoritative and

binding sources of law that the lower courts must follow. These are somewhat akin both to the

U.S. Supreme Court’s role in establishing rules for the federal courts and to agencies issuing

rules interpreting and implementing statutes.

       53.     An adjudicating court’s decision can be appealed in China. In China, the appeal

leads to extensive review, in effect a trial de novo or, in the apt phrase used in Chinese law, a

“trial in the second instance.” 55 Successful appeal rates have been lower in intellectual property

cases than in civil cases as a whole—a pattern that likely reflects the higher quality of the courts

in which a large share of intellectual property cases is litigated. 56 After a judgment has become

final, the Civil Procedure Law also allows a party to petition a higher level court to seek, and




54
   Civil Procedure Law, art. 198.
55
   Civil Procedure Law, arts. 40, 164-176, Civil Procedure Law Interpretation, ch. 16.
56
   See, e.g., Supreme People’s Court, Intellectual Property Protection by Chinese Courts in 2009
and Supreme People’s Court, Intellectual Property Protection by Chinese Courts in 2017
(reporting 5% reversal rate in IPR cases on appeal).


                                                     24
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 26 of 458 PageID #:705



permits a higher level court to order on its own initiative, review and retrial of a case where

serious procedural, evidentiary or legal errors are found. 57

       54.      Chinese law provides that courts also may be subject to “adjudication

supervision”—which includes review of decisions in specific cases—by the legislature at the

court’s level. Chinese law also allows for procurators—an office that combines functions of

prosecutor and ombudsman—to initiate reviews of court decisions for some limited types of

error. Such nonjudicial collateral review occurs in only a very small number of cases. 58

       55.      Final judgments (including mediated settlements reached under court supervision)

by Chinese courts are enforceable under Chinese law.            Chinese courts have specialized

“enforcement chambers” that are charged with the task of enforcing judgments. The Civil

Procedure Law sets forth in detail mechanisms for pursuing, and challenging, enforcement of

judgments. 59

       B.       The PRC has made extensive commitments to, and investments in, providing
                a court system and legal system which rank relatively high in comparative
                international assessments, and which often have been found “adequate” by
                U.S. courts in deciding forum non conveniens motions and analogous issues.

       56.      China has made extensive efforts and achieved significant accomplishments in

building a legal and judicial system. Since the beginning of the Reform Era in 1978, China has

placed building a legal system, ruling the country through law, and establishing the “rule of law”

high on the political and programmatic agenda. The Chinese regime has invested vast material

resources in building laws, legal institutions and courts over the last third of a century. 60 Laws


57
   Civil Procedure Law, arts. 198-207; Civil Procedure Law Interpretation, ch. 18.
58
   Civil Procedure Law, arts. 208-213.
59
   Civil Procedure Law, arts. 224-258; Civil Procedure Law Interpretation, ch. 21.
60
   See generally Jacques deLisle, “China’s Legal System” Politics in China, 237-273 (William
A. Joseph 3d ed. 2019); Jacques deLisle, “Chasing the God of Wealth while Evading the
Goddess of Democracy: Development, Democracy and Law in Reform-Era China,” Democracy


                                                 25
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 27 of 458 PageID #:706



have been adopted and revised, and legal institutions created and transformed, to reflect China’s

rapid development and change, and to bring China more into line with international norms and

requirements (including those relating to intellectual property and demanded by China’s WTO

and other treaty commitments).

       57.     Each year around ten million complainants—both Chinese and foreigners—use

the Chinese judiciary for redress, seeking and obtaining resolution of their civil claims in

Chinese courts. Intellectual property cases comprise a rapidly growing share of these cases—

now nearly 300,000 per year. 61 The civil litigation rate (measured in terms of cases filed with

courts on a per capita basis), although far below the U.S.’s internationally exceptionally high

rates, is close to one-half that of Canada, Australia, and Japan, and twice that of Finland.

China’s litigation rate is this high despite China’s much lower per capita income and per capita

number of lawyers—factors that correlate positively with civil litigation rates. 62


and Development: New Perspectives on an Old Debate 252-293 (Sunder Ramaswamy and
Jeffrey Cason, eds. 2003); Randall Peerenboom, China’s Long March toward the Rule of Law,
chs. 3, 6, 7 (2002): Randall Peerenboom, China Modernizes, chs. 1, 2, 6 (2008); Ann Seidman,
Robert B. Seidman and Janice Payne, Legislative Drafting for Market Reform: Some Lessons
from China (1997). For an overview of lawmaking patterns, see Zhu Jingwen and Han Dayuan,
eds. Research Report on the Socialist Legal System with Chinese Characteristics, vol. 1
(Singapore: Enrich, 2013).
61
    “Chinese Courts Tried 288,000 Intellectual Property Cases in 2018, Mar. 12, 2019
(summarizing Supreme People’s Court Work Report to National People’s Congress)
https://www.efe.com/efe/english/world/chinese-courts-tried-288-000-intellectual-property-cases-
in-2018/50000262-3921816
62
   On these issues, see J. Mark Ramseyer and Eric B. Rasmusen, “Comparative Litigation
Rates,” Harvard John M. Olin Center for Law, Economics and Business Discussion Paper No.
681, Nov. 2011; G. Palumbo et al. “The Economics of Civil Justice: New Cross-Country Data
and Empirics,” OECD Economics Department Working Papers No. 1060 (2013); Theodore
Eisenberg, Nick Robinson and Sital Kalantry, “Litigation as a Measure of Well-Being,” 62
DePaul Law Review 247 (2013); Tom Ginsburg and Glenn Hoetker, “The Unreluctant Litigant:
An Empirical Analysis of Japan's Turn to Litigation,” 35 Journal of Legal Studies 31 (2006);
Juan S. Mora Sanguinetti and Nuno Gaproupa, “Do Lawyers Induce Litigation? Evidence from


                                                 26
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 28 of 458 PageID #:707



       58.      China receives comparatively high marks in the prominent and widely cited

World Bank “Rule of Law” index. In the most recent ratings, China scores at the 45th percentile

globally, not far below the international median. China ranks around the median for countries in

its “upper middle income” group (which, as a whole, are at the 48th percentile globally),

commensurate with its per capita income ranking at slightly above the upper middle income

country average. 63 The World Bank Index derives its measurements from the “perceptions of

the extent to which agents have confidence in and abide by the rules of society” including the

perceptions of “individuals or domestic firms with first-hand knowledge,” “country analysts at

the major multilateral development agencies” with “in-depth experience” and others with

“extensive experience in the countries they are rating.” 64

       59.      United States courts on many occasions have found China to provide an available

and adequate forum for the resolution of civil disputes. United States courts on numerous

occasions have found China to provide an available and adequate alternative forum and have

granted forum non conveniens motions dismissing lawsuits in favor of transfer to Chinese courts

in recent years.

       60.      Examples of such cases include:

       •     Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 435 (2007)
             (reversing the Third Circuit’s reversal of the District Court’s grant of an FNC motion,
             and describing the case as “a textbook case for immediate forum non conveniens
             dismissal”);




Spain, 2001-2010,” International Review of Law and Economics, vol. 44 (2015): 29-41.
63
   World Bank, Worldwide Governance Indicators, available at
http://info.worldbank.org/governance/wgi
64
     Daniel Kaufmann, Aart Kraay and Massimo Mastruzzi, The Worldwide Governance
Indicators: Methodology and Analytical Issues, 6-9, 20 (Sept. 2010), available at
http://ssrn.com/abstract=1682130.


                                                  27
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 29 of 458 PageID #:708



     •   Feng Zhen Lu v. Air China Int’l Corp., No. CV 92-1254, 1992 WL 453646, at *1-2
         (E.D.N.Y. Dec. 16, 1992) (granting FNC motion, finding “[i]t plainly appears that
         China is an adequate forum” despite plaintiff’s “claim that Chinese courts will favor
         Air China because of the government’s financial interest in that entity”);

     •   China Gezhouba United Indus. v. Robinson Helicopter Co., No. YC022805 (Cal.
         Super. Ct. Oct. 18, 1995), aff’d No. B098870 (Cal. Ct. App. July 7, 1997) (finding
         China to provide an adequate forum and granting FNC motion);

     •   S. Megga Telecommc’ns. Ltd. v. Lucent Techs., Inc., No. 96-357-SLR, 1997 WL
         86413 (D. Del. Feb. 14, 1997) (granting FNC motion made by a non-Chinese party in
         case where opposing party was relatively closely linked to the Chinese state—a joint
         venture partly owned by “a Chinese government corporation” and “a wholly-owned
         subsidiary of . . . an agency of the Chinese government”);

     •   In re Compania Naviera Joanna S.A., 531 F. Supp. 2d 680 (D.S.C. 2007) (finding
         that China provided an “adequate” forum and granting FNC motion made by a non-
         Chinese party in case where opposing party was relatively closely linked to the
         Chinese state);

     •   Zhang Guimei v. General Electric, No. B201016 (Cal. Ct. App. Feb. 26, 2009)
         (affirming trial court finding that China provides an adequate forum and granting
         FNC motion, even in a case where moving parties included a large state-linked
         airline; trial court found that plaintiffs’ evidence contesting adequacy of a Chinese
         forum “pales compared to the strong evidence that Plaintiffs will receive fundamental
         justice in China”);

     •   Huang v. Advanced Battery Techs., Inc., No. 09 CV 8297(HB), 2010 WL 2143669
         (S.D.N.Y. May 26, 2010) (granting FNC motion and finding China to provide an
         adequate forum); Huang v. Advanced Battery Techs., No. 09 CV 8297(HB), 2011 WL
         813600 (S.D.N.Y. Mar. 8, 2011) (finding plaintiff failed to take steps available under
         Chinese law that likely would have led to Chinese court’s acceptance of his case, and
         rejecting plaintiff’s plea to reinstate the case after Chinese court declined to accept
         the case);

     •   Tang v. Synutra Int’l, Inc., Civil Action No. DKC 09-0088, 2010 WL 1375373, at
         **6, 10 (D. Md. Mar. 29, 2010), aff’d 656 F.3d 242, 251 (4th Cir. 2011) (District
         Court granting FNC motion, finding that Chinese courts were open to plaintiffs;
         Court of Appeals finding that “evidence supports the district court’s finding that
         Plaintiffs may seek a remedy in China’s courts if they so elect . . . . [T]he district
         court did not abuse its discretion by finding that China’s courts are in fact available to
         hear Plaintiffs’ claims.”);


                                              28
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 30 of 458 PageID #:709



      •     Innovation First Int’l, Inc. v. Zuru, Inc., 513 F. App’x. 386 (5th Cir. 2013) (affirming
            District Court’s FNC dismissal and finding that China provided adequate forum);

      •     Warner Tech. & Inv. Corp. v. Hou, Civil Action No. 13-7415(MAS)(DEA) 2014 WL
            7409978 (D.N.J. Dec. 31, 2014) (finding China to provide an adequate forum and
            granting FNC dismissal);

      •     Nibrutech Ltd v. Jang, No. Co 14-3091 PJH, 2015 WL 831465 (N.D. Cal. Feb. 23,
            2015) (finding China to provide an adequate forum and granting FNC dismissal);

      •     Zhao and Cui v. Ye, No. 3:14-cv-00157-MO, 2015 WL 2170124 (D. Or. May 6,
            2015) (finding China to provide an adequate forum, where Chinese court first rejected
            then accepted case filed following court’s prior FNC dismissal);

      •     Holzman v. Xin, No. 12-cv-8405, 2015 WL 5544357 (S.D.N.Y. Sept. 18, 2015)
            (finding China to provide an adequate forum, and granting FNC dismissal);

      •     Jiangsu Hongyuan Pharm. Co. v. DI Global Logistics Inc., 159 F. Supp. 3d 1316
            (S.D. Fla. 2016) (finding China to provide an adequate forum, and granting FNC
            dismissal);

      •     Xiaoguang Zheng v. Soufun Holdings, No. 1:15-CV-1690, 2016 WL 1626951 (N.D.
            Ohio Apr. 25, 2016) (China an adequate forum, granting FNC dismissal), aff’d 2017
            WL 3708628 (6th Cir. May 18, 2017);

      •     Spencer Stuart Human Resources Consultancy v. American Industrial Acquisition
            Corporation, 2017 WL 4570791 (S.D.N.Y. Oct. 12, 2017) (conditionally granting
            FNC motion where plaintiff “does not contend that China is an inadequate alternative
            forum”);

      •     Melaleuca v. Kot Nam Shan, 2018 WL 1952523 (D. Idaho Apr. 24, 2018) (finding
            China to provide adequate alternative forum where plaintiff had not shown that
            Chinese law did not provide a possible basis for jurisdiction and where plaintiff had
            submitted itself to jurisdiction of Chinese court);

      61.      FNC Motions have been granted in several cases despite vigorous opposition and

expert testimony from parties opposing forum non conveniens motions and in other analogous




                                                29
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 31 of 458 PageID #:710



contexts. 65 United States courts also have given effect or accorded comity, to final judgments

from Chinese courts, applying legal standards analogous to those applied in the context of forum

non conveniens cases. 66



65
    The cases listed above are only a subset of the many cases in which U.S. courts have found
China to provide an available and adequate alternative forum in the context of forum non
conveniens motions. Cases in which U.S. courts have denied forum non conveniens motions
seeking dismissal to China have almost always done so not on the basis that China does not
provide an available and adequate alternative forum, but, rather, on the basis of private and
public interest factors, which can vary significantly across cases and where courts appear to
exercise considerably greater discretion. Cases in which U.S. courts have denied forum non
conveniens motions seeking dismissal to China on adequate forum grounds almost always base
their decision not on an affirmative determination that China does not provide an adequate and
available forum but, rather, on the moving party’s failure to introduce adequate evidence, or any
evidence that China provides such a forum.
        I am aware of only three cases in which a U.S. court has affirmatively found China not to
provide an adequate alternative forum despite the moving party’s having contested the issue and
offered much evidence about the quality of Chinese courts and adjudication. One of those
findings was based not on the general inadequacy of Chinese courts or their failure to provide
fair justice but, rather, on Chinese law perhaps not providing a remedy for plaintiff’s alleged
harms because plaintiff’s claims were based on activities outside of China and thus might be
beyond the reach of relevant Chinese securities laws (which, like most Chinese regulatory laws,
did not clearly purport to reach extraterritorially)—a concern not implicated here. Another of
those cases found China not to be an adequate forum because Chinese law did not provide for
causes of action equivalent to or identical to each and every one of plaintiff’s claim (a holding
seeming at odds with well-established forum non conveniens law, including Piper Aircraft Co. v.
Reyno, 454 U.S. 235 (1981)), because some Chinese courts would lack jurisdiction to adjudicate
claims against principal defendants, and because (in the court’s assessment) Chinese evidence
law would require the production of evidence in forms that the plaintiff could not produce. See
BP Chemicals Ltd. v. Jiangsu SOPO Corp. 429 F.Supp.2d 1179 (E.D. Mo. 2006); Beijing IQiYi
Science and Technology Co. v. ITalk Global Communications, Inc, W.D. Tex., Civ. No. 6-19-
CV-00272-ADA, Dec. 17, 2019; In re Montage Technology Group Ltd. Securities Litigation, 78
F.Supp.3d 1215 (N.D. Cal. 2015).
66
   Hubei Gezhouba Sanlian Indus. Co. v. Robinson Helicopter Co., No. 2:06-cv-01798-FMC-
SSx, 2009 WL 2190187, at *6 (C.D. Cal. 2009), aff’d 425 F. App’x 580, 2011 WL 1130451 (9th
Cir. 2011) (defendant had not shown “that the PRC court system is one which does not provide
impartial tribunals or procedures compatible with the requirements of due process of law”);
Global Material Technologies v. Dazheng Metal Fibre Co., 2015 WL 1977527 (N.D. Ill. 2015)


                                               30
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 32 of 458 PageID #:711



       C.      Courts that would likely adjudicate Plaintiff’s claims are of comparatively
               high quality.

       62.     If Plaintiff’s case were adjudicated in China, it would fall into the category of

intellectual property cases and likely would be adjudicated in a court in Beijing or, perhaps,

Dalian. These two characteristics mean that the case would be adjudicated by an especially high-

quality Chinese tribunal.

       63.      Chinese law provides that the people’s court in the jurisdiction where the tort

occurs (qinquan xingwei di) or the jurisdiction of the defendant’s domicile—in the case of a legal

person, its principal place of business or the location of its principal business office. 67 Where

the proper defendants are Chinese parties, these issues often are relatively straightforward,

although (as noted in the discussion of choice of law issues earlier) the location of a tortious act

can be complicated in cases of copyright infringement, especially with a transnational element.

Where the proper defendants are or include foreign parties that are not domiciled in China, a

Chinese court still can be an appropriate forum under Chinese law. Chinese civil procedure law

provides for jurisdiction of a Chinese court where the subject matter of the lawsuit is located,

where the defendant has any distrainable property, where the defendant has a representative

office, or (provided that the subject matter of the lawsuit, defendant’s distrainable property, or

defendant’s representative office is in Chinese territory) where the tort occurs (qinquan xingwei



(enforcing Chinese court judgment where party opposing judgment “does not allege that the
Chinese judicial system as a whole is biased and incompatible with principles of basic fairness,”
and rejecting “‘retail’ inspection” of “how exactly the Chinese court approached” the case);
Folex Golf Indus. v. China Shipbuilding Indus. Corp., No. CV09-2248-R, 2013 WL 1953628, at
*4 (C.D. Cal. 2013), rev’d on other grounds Folex Golf Indus. v. O-TA Precision Indus., 603 F.
App’x. 576 (9th Cir. 2015) (noting “U.S. courts consistently acknowledge the adequacy of due
process in the PRC judicial system”).
67
   Under Chinese law, courts in more than one jurisdiction may have authority to adjudicate a
case.


                                                31
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 33 of 458 PageID #:712



di). 68 In the present case, courts in Beijing (which is a provincial-level entity) or Dalian (in

Liaoning Province) would be the most likely venues, given the location of the alleged infringing

behavior, the apparent places of business and offices of China Resources and HIHM, and

Defendants’ commitment not to challenge jurisdiction over claims to be filed by Plaintiff in an

appropriate Chinese court.

        64.      Beijing’s courts are widely acknowledged to be among the best courts in China. 69

Beijing is among China’s wealthiest and most economically developed areas (with a per capita

income surpassing $20,000). It is widely accepted by participants and observers that courts in

more developed regions, such as Beijing generally provide fairer and higher quality justice to

litigants.    Studies that focus on litigation in Shanghai—one of China’s most economically

developed and legally sophisticated jurisdictions, and in these respects similar to Beijing—find

(comparatively and, often, absolutely) low rates of attempts, or successful attempts, to influence

outcomes improperly, and high levels of court competence and litigant satisfaction with the

fairness of the outcomes in civil cases. 70 Studies of litigant perception and satisfaction, and


68
    Civil Procedure Law, arts. 21, 28 (court in place of infringing act in tort case or defendant’s
domicile has jurisdiction), art. 265 (jurisdiction in tort cases involving foreign parties without
domicile in China); Civil Procedure Law Interpretation, arts. 3 (domicile of legal person), 24
(place of tort means place of tortious act or place of consequence/injury).
69
   Jacques deLisle, “Traps, Gaps and Law: Prospects and Challenges for China’s Reforms” in Is
China Trapped in Transition?10-3 (Randall Peerenboom, ed. 2007).
70
     Mei Ying Gechlik, “Judicial Reform in China: Lessons from Shanghai,” Carnegie
Endowment for International Peace (2015), https://carnegieendowment.org/2005/04/15/judicial-
reform-in-china-lessons-from-shanghai-pub-16784 (attempt to influence court outcome
improperly occurs at rates under 1%); Minxin Pei, Guoyan Zhang, Fei Pei, and Lixin Chen, “A
Survey of Commercial Litigation in Shanghai” in Judicial Independence in China (Randall
Peerenboom, ed. 2009) (large majority of winning parties, although minority of losing parties,
believe the outcome was consistent with the facts and the law and did not reflect improper
influence); Minxin Pei, Zhang Guoyan, Pei Fei and Chen Lixin, China’s Evolving Legal System,
Carnegie          Endowment             for         Int’l       Peace          (Feb.         2009),


                                                32
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 34 of 458 PageID #:713



court performance show levels in more economically advanced areas that are much higher than

national averages. 71

       65.     Several factors are recognized as contributing to this pattern. Judges in more

developed areas generally are better educated, have more experience in legal and judicial work,

enjoy higher prestige, and operate in a more sophisticated professional legal environment—both

within their courts and among peers at law firms, government entities, and companies in the

same locality. Competence, status and sense of professional role and identity are plausibly

associated with higher quality justice and stiffer resistance to influence producing legally

improper outcomes. Recent research has found that more professional skills-based, or

meritocratic, judiciaries are located in parts of China where judges have stronger options to leave

the court for high-paying positions at private firms (as is typically the case in richer, more

developed cities). 72 Beijing is one of the five provincial jurisdictions in China with the highest


http://www.carnegieendowment.org/files/China_Legal_System_Full_Text2.pdf (“[a]t least in
Shanghai, the system is far from perfect, yet the majority of litigants are satisfied to have a legal
recourse that may help resolve commercial disputes and protect their legitimate rights” and “only
8% of litigants who lose their case thought that it was due to preferential treatment”).
71
    Xin He, “The Recent Decline in Economic Caseloads in Chinese Courts,” 191 China Q. 352
(2007) (contrasting high levels of judicial competence and litigant satisfaction in two local courts
in developed, affluent coastal region and much lower levels in a mixed agricultural-industrial,
poor, inland region); Woo and Wang, “Civil Justice in China” (similar); Ethan Michelson and
Benjamin L. Read, “Public Attitudes Toward Official Justice in Beijing and Rural China,” in
Chinese Justice: Civil Dispute Resolution in Contemporary China (Margaret Y.K. Woo and
Mary E. Gallagher, eds. 2011) (“experiences with the courts were assessed far more negatively
in rural China than in Beijing.”); C. Fred Bergsten, Bates Gill, Nicholas R. Lardy and Derek J.
Mitchell, China: The Balance Sheet 69 (2006) (quality of judicial personnel outside major cities
remains uneven); Peerenboom, China Modernizes 199 (“On the whole, courts in the more
developed eastern region and in larger cities are more advanced. . . .”). My interview research
and numerous less formal conversations with lawyers, judges and legal scholars in China are
consistent with these views.
72
   See Jonathan J. Kinkel, “High-End Demand: The Legal Profession as a Source of Judicial
Selection Reform in Urban China,” Law and Social Inquiry, vol. 40, no. 4 (2015): 969-1000.


                                                 33
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 35 of 458 PageID #:714



number of lawyers per capita. These five top jurisdictions have nearly twenty times the number

of lawyers per capita as do the bottom five. 73

       66.     Dalian is a jurisdiction that is in many respects similar to Beijing. It, too, is a

major city along China’s east coast. Its per capita income is well above national averages and in

the top 25 to 30 of Chinese cities. Dalian, too, has high levels of foreign investment (having

been one of the dozen coastal cities that were allowed to establish special legal regimes that were

open to, and encouraging of, foreign investment), and a large and diversified economy (with a

major role for the intellectual property-intensive high-tech sector). Dalian also has a large and

sophisticated legal community, home to branch offices of several of China’s largest law firms

(which rarely have more than a few to several branch offices) and major international accounting

firms, and one of the first twenty Chinese cities in which foreign law firms were permitted to

establish offices. In a typical international ranking of Chinese cities as good places to do business

(which depends partly on quality of legal protection for economic rights and interests), Dalian

ranked 22nd (with Beijing ranking third). In a Chinese study on “first-tier” commercial cities

that received a good deal of attention, Dalian was among fifteen new cities to join an original

four (a group that included Beijing). 74

       67.     Intellectual property cases are generally considered to be cases in which the

quality of adjudication is significantly higher than in civil cases as a whole. Intellectual property


73
    Zhu Jingwen, (ed.) China Law Development Report 2012: China Legal Workers’
Professionalization (2013) (Zhongguo Falu Fazhan Baogao 2012: Zhongguo Falu Gongzuozhe
de Zhiyehua).
74
    “Forbes China’s Best 100 Cities for Business List (Full Ranking), Jan. 2, 2018,
https://www.forbes.com/sites/russellflannery/2018/01/02/forbes-chinas-best-100-cities-for-
business-list-full-ranking/#323a51066328; Yicai Global, “The Best Chinese Cities,” May 25,
2017,          https://www.yicaiglobal.com/news/best-chinese-cities-ranking-most-commercially-
charming-chinese-cities-2017


                                                  34
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 36 of 458 PageID #:715



courts and judges—especially in Beijing and other similar jurisdictions—are widely recognized

as being especially high-quality. According to China’s Supreme People’s Court, the “general

practice” is to assign “better and more experienced” judges to intellectual property case work and

to select intellectual property court judges “from the pool of persons well versed in law and

foreign language and who possess specialized technical knowledge and good adjudication

experience.” 75

       68.        Intellectual property court judges receive extensive and intensive guidance from

previously decided cases by such courts—much more than do Chinese judges as a whole.

Voluminous posting of cases (including a database with many tens of thousands of decisions)

and regular issuance of selected model or exemplary cases by the Supreme People’s Court are

extensive and are more common and more developed in intellectual property law than in other

fields of law. 76 Even the most basic-level people’s courts adjudicating intellectual property

cases benefit from the law set forth in intellectual property decisions by specialized intellectual

property chambers, the relatively recently established, separate, and more highly specialized

intellectual property tribunals in intermediate and higher-level courts in some jurisdictions



75
    See, e.g., Supreme People’s Court, Intellectual Property Protection in Chinese Courts 2009,
intro, § 4.1; Supreme People’s Court, Intellectual Property Protection in Chinese Courts in 2017,
§ 2.2.
76
   Notice of the General Office of the Supreme People’s Court on Issuing Ten Cases Concerning
Judicial Protection of Intellectual Property Rights, Ten Innovative Cases and Fifty Typical Cases
Heard by Chinese Courts in 2012; Supreme People’s Court, Annual Report on Intellectual
Property Cases in 2012 (and earlier versions for 2011); Supreme People’s Court, Intellectual
Property Protection by Chinese Courts in 2012; see also Supreme People’s Court, Intellectual
Property Protection by Chinese Courts in 2009 (describing “innovative instructional methods” of
“using typical intellectual property cases” culled by the Supreme People’s Court for instructing
lower intellectual property courts); see also Shenping Yang, “Patent Enforcement in China,”
Landslide vol. 4, no. 2 (American Bar Association, 2011) (describing publicization to IP judges
of illustrative cases).


                                                 35
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 37 of 458 PageID #:716



(including Beijing), and the newly created intellectual property appellate panel in the Supreme

People’s Court.

       69.     The American academic co-director of a U.S.-China intellectual property institute

in China opined that “[t]he very good news is that intellectual property cases” are among the

categories most amenable to fair resolution in Chinese courts. 77 A prominent foreign IP

watchdog group recently characterized China’s legal system as offering “a viable venue for all

intellectual property enforcement,” with intellectual property rights owners winning and

receiving injunctive relief (as well as damages) in the vast majority of cases. 78 Academic studies

have found intellectual property litigants—and especially foreign parties in intellectual property

litigants—win appeals more often than Chinese parties do and are treated more fairly in litigation

than are litigants in Chinese courts generally. 79    A recent data-intensive study found that

plaintiffs won 80% of the time in intellectual property cases and (in the region that includes




77
    William O. Hennessey, “Protection of Intellectual Property in China (30 Years and More),”
46 Hous. L. Rev. 1257, 1295 (2009); cf. Naigen Zhang, “Intellectual Property Law Enforcement
in China,” 8 Fordham Intell. Prop. Media & Ent. L.J. 63 (1997).78 Jeffrey Langer, “Rapid
Changes in the Chinese Legal System, an Increasingly Attractive Venue for IP Litigation,” IP
Watchdog, May 7, 2018, https://www.ipwatchdog.com/2018/05/07/rapid-changes-chinese-legal-
system-attractive-venue-ip-litigation/id=96099/
78
     Jeffrey Langer, “Rapid Changes in the Chinese Legal System, an Increasingly Attractive
Venue         for      IP      Litigation,”       IP     Watchdog,        May       7,       2018,
https://www.ipwatchdog.com/2018/05/07/rapid-changes-chinese-legal-system-attractive-venue-
ip-litigation/id=96099/
79
    Mei Y. Gechlik, Protecting Intellectual Property in Chinese Courts: An Analysis of Recent
Patent Judgments 15 (Carnegie Endowment for International Peace, January 2007) (foreign
plaintiffs prevail at a higher rate (one-third) than do Chinese plaintiffs (one-quarter)); Rongjie
Lan, “Are Intellectual Property Litigants Treated Fairer in China’s Courts? An Empirical Study
of Two Sample Courts,” Indiana University Center for Chinese Politics and Business Working
Paper No. 16 (2012).


                                                36
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 38 of 458 PageID #:717



Beijing) received injunctions in 90% of cases in which they prevailed. 80 Foreign analysts

describe the intellectual property division of the Intermediate People’s Court in Beijing as

“widely viewed as the best in China in terms of experience and expertise” in the field. 81

V.     CHINA HAS LEGAL AND POLICY COMMITMENTS AND INTERESTS THAT
       SUPPORT PROTECTION OF INTELLECTUAL PROPERTY RIGHTS.

       70.     Chinese authorities at the national level have made substantial commitments to

protecting intellectual property rights through law and courts, and have significant reasons to do

so. As China pursued WTO membership and, beginning in 2001, incurred the legal obligations

of WTO membership, China had to reform its relevant laws and practices to conform to

international standards, including those relating to intellectual property and specifically the

TRIPS agreement. The U.S., the EU, other developed states and the business communities that

influence such states’ policies toward economic relations with China were sufficiently convinced

of China’s progress and commitments in these areas that they supported China’s accession.

       71.     Following China’s accession to the WTO nearly two decades ago, it has faced—

as it knew it would—monitoring by the WTO and fellow members, and scrutiny by the WTO’s

highly court-like dispute resolution process that covers TRIPS-based duties to provide adequate,

international standard-meeting protection for foreign intellectual property and broader WTO

obligations such as the imperative to provide “national treatment” (which requires that none of a

state’s trade-related laws, broadly defined, discriminate against foreigners) and adequate

“judicial review” of trade-related administrative decisions. Unlike almost all other international


80
   Renjun Bian, “Many Things You Know about Patent Infringement Litigation in China are
Wrong,” Nov. 2017, 52-53, https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3063566.
81
   Ryan Ong, “Tackling Intellectual Property Infringement in China,” China Business Review,
Mar.-Apr. 2009, http://www.chinabusinessreview.com/public/0903/ong.html; Kristina Sepetys
and Alan Cox, Intellectual Property Rights Protection in China: Trends in Litigation and
Economic Damages 10 (NERA Economic Consulting, 2009).


                                                37
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 39 of 458 PageID #:718



legal regimes, the WTO has effective means by which parties can lodge a complaint about

another member’s noncompliance with its obligations. WTO procedures for adjudicating

complaints are generally seen as fair and effective, with winners receiving a binding decision

that the losing party ordinarily implements (rather than face retaliatory measures that would be

authorized by the WTO and accepted as legitimate internationally).

       72.     Bilateral monitoring, complaints that the U.S. can file, and has filed, in the WTO

dispute resolution process, and threats of sanctions from the U.S. and others reinforce WTO rules

and institutions.   China’s intellectual property rights laws and regulations are generally

acknowledged to have come into conformance with international standards and the international

legal obligations that China has undertaken.

       73.     China’s leaders were willing to undertake WTO obligations in part precisely

because membership created significant pressure to live up to WTO-imposed obligations. It is

generally accepted that China’s president and prime minister at the time wanted China to enter

the WTO partly because it would provide an additional impetus to market-oriented economic

reform and the construction of a more international standard-conforming and market-supporting

legal system in China. Their strategy sought to leverage China’s carefully nurtured self-image as

a state that fulfills its international obligations and the pressure that other WTO members would

bring to bear, so that those at home who might oppose the substantive content of some WTO-

driven reforms would be pressured into acquiescing.

       74.     During the last decade and continuing today, China’s national economic policies

have placed a high priority on intellectual property-intensive industries, including information

technology and “innovation-driven development” more generally.             Since assuming the

presidency in early 2013, Xi Jinping has stressed the importance of China’s “innovation




                                               38
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 40 of 458 PageID #:719



strategy” in science and technology-related fields. 82         China’s earnest efforts to promote

intellectual property-intensive industries include the “Made in China 2025” policy, which has

been a signature policy of Xi Jinping’s presidency and which focuses on developing China as a

world leader in several leading technology sectors. It is plausible, and generally accepted, that

such policies would benefit from, and likely depend upon, protection of intellectual property

rights, particularly those of Chinese companies producing valuable, internationally marketable

and competitive intellectual property.       Relevant laws embody similar commitments.         For

example, the Copyright Law includes among its key purposes protecting the copyrights of

creators and encouraging the creation of literary, artistic and scientific works. 83

       75.     High-level Chinese officials and judicial sources routinely express in high-profile

contexts, commitments to providing robust protection, including judicial protection, for

intellectual property. China’s President Xi Jinping has declared that China would “step up

efforts to punish illegal infringement of intellectual property rights.” 84 Other examples include:

the Outline of National Intellectual Property Strategy (2008) which committed to

“strengthening” the system of “judicial protection” of intellectual property rights as part of the

implementation of the national intellectual property strategy; the Supreme People’s Court’s

Outline of Judicial Protection of Intellectual Property Rights in China which covers 2016-2020

and is the first such plan to focus on a particular sector—that is, intellectual property—and which

emphasizes strong legal enforcement and protection for intellectual property rights and specific

82
   For a brief English language summary of one set of remarks in this vein, see “Xi Urges to
Effectively Implement Innovation Strategy,” (July 30, 2013), available at
http://www.chinaipr.gov.cn/newsarticle/news/headlines/201307/1766651_1.html
83
   Copyright Law, art. 1.
84
   Xi Jinping: Creating a Stable, Fair, and Transparent Business Environment, and Accelerating
Construction     of     a    New,       Open    Economic      System,    July    17,    2017,
www.xinhuanet.com/politcs/2017-07/17/c_1121333722.htm.


                                                  39
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 41 of 458 PageID #:720



reforms designed to advance those goals; numerous state agency and Supreme People’s Court

White Papers on intellectual property rights protection in Chinese courts and in China more

generally; the recurring Supreme People’s Court reports on judicial protection of intellectual

property rights, the 2018 version of which characterizes intellectual property as “the key element

and strategic resource” in China’s “innovation-driven development strategy”; the Supreme

People’s Court’s promulgation in 2017 of “Opinions on Several Issues Concerning

Strengthening Reform and Innovation in Adjudication of Intellectual Property Cases”; and the

creation of, first, specialized IP chambers in many courts, second, specialized separate IP

tribunals in select courts (including in Beijing), and, third, a specialized intellectual property

appellate division in the Supreme People’s Court. 85

       76.     Informed foreign observers have offered positive assessments. The U.S. Chamber

of Commerce’s International IP Index reflects an increasingly positive assessment of China’s

intellectual property protection, ranking it slightly below median among the countries assessed

(27th out of 45—a limited sample in which the higher-ranking countries are mostly economically

highly developed and in which most lower-income countries were not included). 86 Prominent



85
   Many of these developments—and others as well—are summarized in Tao Kaiyuan, “China’s
Commitment to Strengthening IP Judicial Protection and Creating a Bright Future for IP Rights,”
WIPO                          Magazine,                       June                        2019,
https://www.wipo.int/wipo_magazine/en/2019/03/article_0004.html (report by Vice President of
Supreme People’s Court of the People’s Republic of China). See also Supreme People’s Court,
Intellectual Property Protection in China’s Courts in 2017, available at
https://www.chinajusticeobserver.com/p/intellectual-property-protection-by-chinese-courts-in-
2017; and Supreme People’s Court, Outline of the Judicial Protection of Intellectual Property in
China (2016-2020), available at https://www.chinajusticeobserver.com/p/outline-of-the-judicial-
protection-of-intellectual-property-in-china-2016-2020.
86
   U.S. Chamber of Commerce, The Roots of Innovation: U.S. Chamber International IP Index,
www.theglobalipcenter.com/wp-content/uploads/2017/02/GIPC_IP_Index_2017_Report.pdf, 19,
40-42.


                                               40
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 42 of 458 PageID #:721



expert U.S. observers recently have characterized China’s legal regime for intellectual property

as having “transform[ed]” into a “less risky institution for Western firms,” in part through

reforms that have “received insufficient attention” abroad. 87 Leading U.S. economists who

study China have concluded that: China’s protection of intellectual property is improving;

China’s payments for licensing foreign intellectual property have been on a sharply upward

trajectory, placing China among the top few countries as sources of such payments; and China is

becoming a significant producer, rather than receiver, of intellectual property—which gives

China an incentive for strong protection of intellectual property. 88

VI.    CHINA HAS AN INTEREST IN HAVING CHINESE COURTS HANDLE CASES
       INVOLVING INTELLECTUAL PROPERTY CLAIMS WITH CONNECTIONS
       TO CHINA; LITIGATING PLAINTIFF’S CLAIM IN THE UNITED STATES
       WOULD FACE SIGNIFICANT DIFFICULTIES.

       77.      The expressed political and policy goals of providing protection for the

intellectual property produced, owned, licensed, or used in China assumes, implies, or

contemplates a large and dominant role for Chinese institutions, including Chinese courts in

providing the judicial component of such protection. Having such cases litigated outside of

China reduces the opportunities for Chinese courts and Chinese state authorities to achieve, and

demonstrate the achievement of those aims.

       78.     Where (as is alleged to be the case here) the infringement or the acts constituting

infringement occur in China’s territory, China has a similarly strong interest in having its courts



87
   See Dan Prud’homme and Mark Cohen, “Overlooked Strategies for Surviving the US-China
Trade War,” World Financial Review, Oct. 10, 2019.
88
   See, for example, Nicholas R. Lardy, “China: Forced Technology Transfer and Theft?”
Peterson Institute for International Economics, Apr. 20, 2018, https://www.piie.com/blogs/china-
economic-watch/china-forced-technology-transfer-and-theft; Yukon Huang and Jeremy Smith,
“China’s Record on Intellectual Property Rights is Getting Better and Better,” Foreign Policy,
Oct. 16, 2019.


                                                 41
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 43 of 458 PageID #:722



(and its laws) adjudicate claims. 89 Where the defendants are, or include, companies that have

been established under the laws of the People’s Republic of China (such as China Resources and

HIHM), are headquartered in China (such as China Resources and HIHM), and/or conduct a

significant portion of their business in China (which is the situation, as I understand it, for

HOCL, and also possibly LTW), China has an interest in adjudicating cases concerning their

behavior. (Indeed, some Chinese laws explicitly reach extraterritorially to govern the behavior

of Chinese nationals—both natural persons and legal persons—abroad.)

       79.    In addition, China’s express or apparent preferences for adjudication in Chinese

courts of claims arising from conduct in China (and at least partly by Chinese entities) must be

understood in a broader Chinese political and foreign policy context. Officially and in practice,

China remains sensitive about several issues from history: the United States’ or other foreign

powers’ denunciation of the inadequacy of Chinese laws and legal institutions and extension of

extraterritorial jurisdiction—which China regards as an encroachment on its judicial

sovereignty—and, in some areas, colonial rule in Chinese territory beginning in the middle

nineteenth century; 90 and the United States’ and other foreign sources’ pressure on China during

the last forty years to undertake legal changes that went beyond China’s own ambitious agenda

and that have sought, in the common Chinese view, to remake China’s political-legal order into

one that resembles that of the United States. Notably, China very recently has taken much

offense at—and has pushed back against—what it regards as examples of jurisdictional



89
   The Chinese laws that Chinese courts primarily apply are very often explicitly limited to
addressing conduct that occurs in China’s territory.
90
    See Federal Judicial Center, U.S. Court for China, 1906-1943, available at
https://www.fjc.gov/history/courts/us-court-china-1906-1943; Tieya Wang, Some Aspects of the
Contemporary Chinese Perspective of International Law: (II) the Concept of Sovereignty, 221
Recueil des Cours 288 (1990).


                                               42
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 44 of 458 PageID #:723



overreach and disregard for China’s judicial sovereignty by U.S. courts and enforcement

bodies. 91

        80.    Against this background and in the context of China’s recently rising sense of

itself as a great power and potential superpower, PRC policies that seek to achieve any major,

largely domestic aim (including intellectual property protection) are to be understood as seeking

to achieve those ends primarily through Chinese means without much reliance on foreign

processes.

        81.    More simply and straightforwardly, relevant Chinese laws evince similar PRC

interests in having a significantly China-centered intellectual property dispute resolved by

Chinese courts. The Civil Procedure Law and related Supreme People’s Court Interpretations

specifically contemplate the adjudication in Chinese courts of claims arising from acts or

concerning objects in China, including copyright and other intellectual property cases.

        82.    More broadly, the Copyright Law casts judicial remedies—presumptively and

sometimes explicitly in Chinese courts—as part of a broader web of means that the Chinese state

provides for protecting copyright (as well as other intellectual property rights) and resolving

disputes concerning them. Administrative oversight, administrative enforcement and penalties,

criminal sanctions and more affirmative or programmatic government measures—all necessarily

undertaken by Chinese state organs and occurring exclusively or almost exclusively in China—




91
   See Xinhua, Xinhua Headlines: “Long-arm Jurisdiction” Exposes U.S. Law-of-the-Jungle
Mentality (June 9, 2019), available at http://www.xinhuanet.com/english/2019-
06/09/c_138129214.htm; National People’s Congress Foreign Affairs Committee, Explanation
Concerning the International Criminal Judicial Assistance Law of the People’s Republic of
China     (Draft),  Oct.     26,   2018,      http://www.npc.gov.cn/zgrdw/npc/xinwen/2018-
10/26/content_2064126.htm.


                                               43
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 45 of 458 PageID #:724



are the other parts of the package that also includes civil litigation which is expected to occur in

Chinese courts. 92

       83.     Moreover, where (as is the case here) a lawsuit involves the application of

Chinese substantive law, China has an evident interest in having its courts interpret and develop

those laws. This general interest is especially prominent in the area of intellectual property law,

which is (as discussed earlier) an area of high priority for the regime and an area where Chinese

laws mandate the pursuit of policy goals that are complex and sometimes in tension with one

another. For example (and partly reminiscent of well-known tensions in U.S. copyright law 93),

the Copyright Law’s stated purposes include protecting rights, encouraging creation of works,

encouraging dissemination of works, and promoting the construction of China’s “spiritual and

material civilization … culture and sciences.” 94

       84.     By United States standards, Chinese courts are not congested. Official statistics

report timely clearance rates well above 90% generally and in intellectual property rights cases

specifically, notwithstanding the short (by American standards) periods (ordinarily six to 12

months) provided in Chinese law for resolving cases in a timely manner. 95 There is general


92
   See Copyright Law, arts. 47-48; Copyright Regulations, art. 36.
93
   Stephen Breyer, “The Uneasy Case of Copyright,” 84 Harv. L. Rev. 281 (1970).
94
   Copyright Law, art. 1.
95
   Civil Procedure Law, art. 149 (six months with possible six-month extension). The time limit
(ordinarily six months from docketing of a case) specifically does not apply to cases involving a
foreign element (including a foreign party). See Civil Procedure Law, art. 270. This allows for
longer periods, but not, in practice, wildly longer periods.
        Supreme People’s Court, Work Report (to National People’s Congress) (various years);
2013 version (addressing clearance rate covering prior five years) available at
http://www.china.com.cn/news/2013lianghui/2013-03/10/content_28191634.htm; summary or
2018 version (data from prior five years) available at http://english.court.gov.cn/2018-
03/09/content_35971310.htm          and     full    version   (in   Chinese)      available    at
http://www.xinhuanet.com/politics/2018lh/2018-03/25/c_1122587194.htm; summary of 2019


                                                44
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 46 of 458 PageID #:725



agreement that China has a high timely clearance rate and that most cases proceed from court

acceptance to resolution much more quickly than is typical in the United States.

          85.   Significant legal and practical difficulties arise when litigating in a United States

forum claims that depend for their resolution on evidence and witnesses located in China. Where

(as I understand to be the case here) much of the evidence—including physical objects and

potential testimony from witnesses—for Plaintiff’s core claims is located in China, and it appears

as if at least one key potential defendant—China Resources, and, very likely, a current non-party,

interior designer LTW, would be subject to a court’s jurisdiction in China, but not in the United

States.

          86.   As noted above, Chinese law provides means for adjudicating in Chinese courts

claims by foreign parties and involving evidence located abroad, and seeking cooperation from

foreign jurisdictions in doing so. As also noted above, Chinese law grants courts much authority

to compel the production of evidence, but it does so in the context of litigation in Chinese courts.

          87.   Chinese law, however, provides only limited and cumbersome mechanisms for

requiring the production, especially for use in adjudication abroad, of types of evidence that play

a central role in United States litigation. As further noted above, the PRC system is inquisitorial

rather than adversarial and therefore provides limited mechanisms for pretrial discovery, and

adjudication in the PRC formally places more emphasis on documentary evidence and less on


version (describing establishment of new specialized IP tribunals and IP division in Supreme
People’s Court and 42% increase in IPR cases handled annually in entire judicial system to
288,000) available at http://english.court.gov.cn/2019-03/12/content_37449108.htm and full
version     (in     Chinese)      available     at   http://www.xinhuanet.com/politics/2019-
03/19/c_1124253887.htm; National Courts Conclude 781,000 Intellectual Property Rights Cases
in Most Recent Five Years, July 9, 2018, http://www.chinaiprlaw.cn/index.php?id=5312 (94.2%
timely completion rate in IPR cases, as reported at major IPR conference); see also Supreme
People’s Court, Intellectual Property Protection by Chinese Courts in 2017, § 1.1 (reporting
200,000 IPR cases accepted and 193,000 concluded in 2017).


                                                 45
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 47 of 458 PageID #:726



testimonial evidence than is typical in United States litigation. Accordingly, the legal means in

the PRC for inducing the production of and for authenticating documentary evidence are

relatively strong, and those for securing testimonial evidence outside the context of testimony in

a PRC court are relatively weak.

       88.     Procuring evidence in China and providing it for use abroad poses significant

difficulties. Taking or compelling the production of evidence in China for use in judicial

proceedings abroad, including in the U.S., is generally handled through procedures set forth in

the Hague Convention on the Taking of Evidence Abroad in Civil or Commercial Matters, and

Chinese laws paralleling or implementing the Convention. 96 With China, the Hague Convention

process requires that a proper request go to China’s Ministry of Justice (which China has

designated as its Central Authority for the Convention), after which China’s Supreme People’s

Court reviews the request, passing approved requests on to the relevant court in China for

implementation.

       89.     In some cases, Chinese courts have provided judicial assistance in response to

such requests, including from the United States. There has been considerable dissatisfaction,

however, including from the United States with this and attempted alternative mechanisms.

       90.     According to the United States Department of State’s description (in a prior

version of its page on “China Judicial Assistance” but concerning an unchanged Chinese

position):

       Upon its accession to the Hague Evidence Convention, China declared that “in
       accordance with Article 23 of the Convention concerning the Letters of Request
       issued for the purpose of obtaining pre-trial discovery of documents as known in
       common law countries, only the request for obtaining discovery of the documents
       clearly enumerated in the Letters of Request and of direct and close connection

96
  Hague Convention on the Taking of Evidence Abroad in Civil or Commercial Matters; Civil
Procedure Law, arts. 276-277.


                                               46
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 48 of 458 PageID #:727



       with the subject matter of the litigation will be executed. . . . While it is possible
       to request compulsion of evidence in China pursuant to a letter rogatory or letter
       of request (Hague Evidence Convention), such requests have not been particularly
       successful in the past. 97

One recent analysis concluded, “[t]he likelihood of successfully acquiring information

through the Hague Evidence Convention when submitting a Letter of Request to China is

low. The process is protracted…. [T]he Hague Evidence Convention is often considered

practically useless as a way to get timely evidence discovery from China.” 98

       91.     The State Department’s current advisory concerning “China Judicial Assistance”

states (and practicing lawyers concur):

       China does not permit attorneys to take depositions in China for use in foreign
       courts. Under its Declarations and Reservations to the Hague Evidence
       Convention and subsequent diplomatic communications, China has indicated that
       taking depositions, whether voluntary or compelled, and obtaining other evidence
       in China for use in foreign courts may, as a general matter, only be accomplished
       through requests to its Central Authority under the Hague Evidence
       Convention. Consular depositions would require permission from the Central
       Authority on a case by case basis and the Department of State will not authorize
       the involvement of consular personnel in a deposition without that permission.
       Participation in such activity could result in the arrest, detention or deportation of
       the American attorneys and other participants. 99

97
    Quoted in part in Dan Harris, “How to Sue a Chinese Company. Part II. Discovery,” China
Law         Blog,        Nov.         9,        2010,       https://www.chinalawblog.com/2010/11/
how_to_sue_a_chinese_company_part_ii_discovery.html, Hans Bricken, “China Litigation and
Arbitration,”     https://harrisbricken.com/practice-areas/china-litigation-and-arbitration/,    and
Milliken & Co. v. Bank of China, 758 F.Supp.2d 238, 248 (SDNY 2010).
98
    Ray Worthy Campbell and Ellen Claar Campbell, “Clash of Systems: Discovery in U.S.
Litigation Involving Chinese Defendants,” 4 Peking U. Transnat’l L. Rev. 129, 152-153, cf. 150-
154 (2016).
99
                        https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-
Information/China.html. An earlier recent iteration was more detailed:

       Traditionally, Chinese authorities do not recognize the authority or ability of
       foreign persons, such as American attorneys, to take voluntary depositions of


                                                 47
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 49 of 458 PageID #:728



       92.    Any litigation in U.S. courts that requires Chinese witnesses to appear faces

difficulties that would not exist if the case were litigated in China. Although restrictions have

been greatly relaxed and barriers lowered in recent years, they have recently again become more

formidable. It can be difficult or impossible for Chinese citizens to secure a passport and to

receive permission to leave China, especially at times required by U.S. courts in litigation



       willing witnesses, even before a U.S. consular officer . . . . Given China’s
       declaration on accession to the Hague Evidence Convention that it does not
       consider itself bound by Articles 16-22 of Chapter II of the Convention, China
       could well deem taking depositions by American attorneys or other persons in
       China, as a violation of China’s judicial sovereignty. Such action could result in
       the arrest, detention, expulsion, or deportation of the American attorneys and
       other participants. . . . The right to administer oaths in China is strictly governed
       by local Chinese law and applicable treaty. A person authorized to administer
       oaths in the United States may not be recognized by Chinese authorities as
       empowered to perform that function in China. Even a Chinese “notary” or other
       person empowered to administer oaths may not be recognized by Chinese
       authorities as empowered to do so in connection with depositions, given China's
       strict position on that question. Conducting a deposition in a hotel with oaths to be
       administered by such a private person could have serious implications for the
       individual administering the oath, as well as other participants. . . . [T]he Chinese
       Ministry of Foreign Affairs advised the U.S. Embassy that if a court of the United
       States requests the depositions of witnesses resident in the People's Republic of
       China, it is necessary to submit a letter rogatory through the diplomatic channel.
       The Chinese Ministry of Foreign Affairs . . . . note said that for a U.S. consular
       officer to receive or witness statements made under oath or affirmation in China
       in contravention of Chinese law would not conform to the provisions of the U.S. -
       China bilateral consular convention. . . .

See also Meg Utterback and Holly Blackwell, “Obtaining Discovery in China for Use in U.S.
Litigation,”    King       &     Wood     China    Law      Insight,    April     28,    2012,
http://www.chinalawinsight.com/2012/04/articles/dispute-resolution/obtaining-discovery-in-
china-for-use-in-us-litigation/ (much narrower conception of discovery in China and severe
impediments under Chinese law to acquiring evidence that would be relatively routinely
produced under U.S. discovery rules); Craig Allely, “Key Steps to Successful Foreign
Depositions” Litigation (Summer 2011) (China has granted permission for one U.S. deposition to
be taken in China in last 30 years).


                                                48
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 50 of 458 PageID #:729



proceedings. Chinese nationals who do not face such impediments still may not be able to get a

visa to travel to the United States or receive such a visa within a feasible time frame. Americans

who do business with China or who arrange conferences and meetings in the United States with

Chinese participants have long complained about how their projects are frustrated or made

impossible by delays or denials of their Chinese counterparts’ applications for visas to travel to

the United States. In the last few years, difficulties and delays for Chinese citizens receiving

visas to travel to the United States have increased significantly (and more than has been the case

for U.S. citizens seeking visas for travel to China). 100      With the outbreak of the novel

coronavirus pandemic and U.S. policy measures responding to it, witnesses located in China are

all but certainly unable to travel to the United States for an indefinite, and possibly very

extended, period. 101

VII.   SERVICE OF PROCESS IN THE FORM UNDERTAKEN BY PLAINTIFF
       AGAINST CHINA RESOURCES WOULD BE INADEQUATE IN JUDICIAL
       PROCEEDINGS IN CHINA; A U.S. COURT JUDGMENT IN SUCH A CASE
       VERY LIKELY WOULD NOT BE ENFORCED BY A CHINESE COURT.

       A.      Service of Process on Defendants in China in Proceedings in U.S. Courts is
               Subject to the Requirements of the Hague Convention and Related Chinese
               Laws.

       93.     As a party to the Hague Service Convention, China has adopted rules concerning

adequate service of process in the context of judicial proceedings abroad in a fellow Hague


100
    See, e.g., Jessica Donati and Te-Ping Chen, “It Just Got Harder for Chinese People to Secure
U.S. Visas,” Wall St. J., May 30, 2018; Elizabeth Redden, “Chinese Students, Scholars Report
Visa Delays,” Inside Higher Ed, Apr. 26, 2019.
101
    President Donald J. Trump, Proclamation on Suspension of Entry as Immigrants and
Nonimmigrants of Persons who Pose a Risk of Transmitting 2019 Novel Coronavirus, January
31, 2020, https://www.whitehouse.gov/presidential-actions/proclamation-suspension-entry-
immigrants-nonimmigrants-persons-pose-risk-transmitting-2019-novel-coronavirus/ (applicable
to aliens who have been in China during two weeks prior to attempt to enter the United States;
restriction in force until further notice).


                                               49
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 51 of 458 PageID #:730



Convention member state, such as the United States.                China’s commitments under the

convention and its Declarations and Reservations to the Hague Convention limit the mechanisms

for such service, prohibiting service in China by a foreign state directly through its own

diplomatic or consular agents (except on its own nationals), 102 by postal channels, by its own

judicial officers or other officials directly through PRC judicial offices or other officials. 103

        94.     Instead, requests originating from a U.S. court for service of process on a party

located in China of a trial subpoena (or other judicial documents) proceeds through the U.S.

Department of Justice which delivers the document to the Chinese Ministry of Justice, which

transmits the document to the Supreme People’s Court of China, which reviews the adequacy

and propriety of the request under the Hague Convention and related Chinese law, and in turn

transmits the document to the relevant provincial high people’s court, which conducts another,

similar review, and which then transmits the documents to the trial-level people’s court in the

jurisdiction where the person to be served is located, which conducts another parallel review and

then accepts the document, ordinarily for personal service by judicial officers on the subpoenaed

person (or, in the case of a business enterprise, its “legal representative person,” or principal

person in charge, or the person responsible for receiving legal documents). 104 Chinese law


102
    Hague Service Convention, art. 8; Declarations of the People’s Republic of China, no. 2,
https://www.hcch.net/en/instruments/conventions/status-
table/notifications/?csid=393&disp=resdn.
103
    Hague Service Convention, art. 10; Declarations of the People’s Republic of China, no. 3,
https://www.hcch.net/en/instruments/conventions/status-
table/notifications/?csid=393&disp=resdn.
104
    Civil Procedure Law, arts. 276-279; Supreme People’s Court, Provisions on Handling
Requests for Judicial Assistance in the Service of Judicial Documents, Investigation and Taking
of Evidence in Civil and Commercial Cases in Accordance with International Conventions and
Bilateral Treaties on Judicial Assistance (2013) (“Hague Provisions”); Supreme People’s Court,
Detailed Rules for the Implementation of the Provisions on Handling Requests for Judicial
Assistance in Service of Judicial Documents, Investigation and Taking of Evidence in Civil and


                                                  50
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 52 of 458 PageID #:731



specifically provides that, even where a foreign request for service of judicial documents has

made it through the foregoing process, service may not be effected in a manner that is

inconsistent with Chinese laws 105—and Chinese laws do not provide for the equivalent of

service of process on a party in China by any mechanism similar to service on a state secretary of

state in the United States.

       95.     Such roles for the Chinese courts, including the Supreme People’s Court, is

unremarkable in the context of Chinese law and judicial institutions. Compared to the court

system in the United States, China’s judiciary has some features that resemble a hierarchical

bureaucracy. Especially for matters removed from the core judicial function of adjudicating

cases and for any matters that involve foreign affairs aspects of judicial work, it is fully in

keeping with ordinary Chinese law and practice for the Supreme People’s Court to play the

relatively central role assigned to it for service of documents under the Hague Convention and

for lower level courts generally to lack autonomy to act entirely on their own.

       96.     Service on the State Secretary of State of a U.S. state is not among the methods

set forth in the rules described in this section.     For Chinese law and courts to accept it,

particularly in the context of service on a defendant located or domiciled in China (and not in the

forum jurisdiction) over actions undertaken in China (and not the forum jurisdiction) also would

be inconsistent with the overall structure and principles (including protection of China’s “judicial

sovereignty,” preference for “apex-to-apex” rather than direct court-to-court procedures, and the




Commercial Cases in Accordance with International Conventions and Bilateral Treaties on
Judicial Assistance (for Trial Implementation) (2013), arts. 11-25 (“Hague Detailed Rules”); see
also People’s Republic of China Response to Hague Convention Questionnaire (2008), question
29 (“Hague Response”) https://assets.hcch.net/upload/wop/2008china14.pdf.
105
    Hague Detailed Rules, art. 11(6); Hague Response, question 29.


                                                51
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 53 of 458 PageID #:732



central role of courts in effecting service) of China’s system for, and approach to, service of

process in transnational litigation.

       97.     In contrast to these service difficulties that would be encountered in the United

States, an appropriate Chinese court would be able to effect service on China Resources—as well

as HIHM—through the ordinary means described earlier in this Declaration (see ¶ 42, supra) and

exercise jurisdiction over them. For defendants that—unlike China Resources and HIHM—are

not domiciled in China, an appropriate Chinese court would still be able to exercise jurisdiction.

As I understand it, all Defendants which have been properly served in this action have expressly

consented to jurisdiction in the appropriate courts of China for litigation of this matter. Chinese

civil procedure law provides that a Chinese court may adjudicate a case in which the defendant

raises no objection to the court’s jurisdiction (and submits a response to the claim). This general

rule applies to foreign / foreign-domiciled defendants. 106 Alternatively, Chinese civil procedure

law also authorizes Chinese courts to seek judicial assistance in service of process on defendants

located abroad, either on the basis of the principle of reciprocity or pursuant to an applicable

treaty. Because China and the United States are both parties to the Hague Convention on Service

of Process, Chinese civil procedure law therefore authorizes an appropriate Chinese court to use

Hague Convention-authorized mechanisms for effecting service of process abroad. 107




106
    Civil Procedure Law, art. 127 (concerning consequences of absence of objections), art. 5
(procedural rights and duties apply equally to Chinese and foreign parties), art. 259 (general
provisions of the Civil Procedure Law apply to foreign parties and in foreign-related cases,
absent special provisions in the part of the law that includes art. 259), arts. 268-269 (extension of
time for non-resident defendants).
107
    Civil Procedure Law, arts. 276-277.


                                                 52
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 54 of 458 PageID #:733



          B.     A Chinese Court is Very Unlikely to Enforce a U.S. Court Judgment Where
                 Service was Undertaken by the Means Plaintiff Employed to Serve China
                 Resources.

          98.    Chinese law does provide mechanisms for the enforcement in China of judgments

rendered by foreign courts. The Civil Procedure Law directs that a party seeking enforcement in

China of an “effective judgment [panjue] or ruling” by a foreign court may “apply” [shenqing]

or request [qingqiu] to the relevant intermediate-level people’s court to “recognize and enforce”

[chengren he zhixing] that judgment or ruling, on the basis of obligations imposed by a treaty to

which China and the foreign jurisdiction are parties or “on the basis of the principle of

reciprocity” [anzhao huhui yuanze]. After the Chinese court concludes that the application or

request is proper and such a basis for enforcement exists, the court is to issue a ruling

recognizing the foreign judgment or ruling’s legal effectiveness and an order for enforcement (if

such an order is needed), provided that the court finds that the judgment or ruling is not

inconsistent [weifan] with basic principles of the laws [falu de jiben yuanze] of China or the

sovereignty, security, or public interest of China. 108

          99.    Because China and the United States are not both parties to any relevant

international treaty, the basis for enforcement of a U.S. court judgment in China must be the

principle of reciprocity. Although Chinese courts are thus legally authorized to enforce, and on

occasion have enforced, U.S. court judgments, such enforcement has been rare. In part, there

appear to be very few instances in which parties have sought formally to enforce U.S. judgments

in China. (The practice is more common with judgments from courts in countries that have

relevant treaty arrangements.) In part, the rarity of cases of enforcing U.S. judgments is due to

what Chinese courts perceive as a lack of much reciprocity. Although (as discussed earlier in

this declaration), U.S. courts have routinely found China to provide an adequate alternative
108
      Civil Procedure Law, arts. 281-282; Civil Procedure Interpretations, arts. 544, 549.


                                                  53
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 55 of 458 PageID #:734



forum, and U.S. courts have enforced Chinese court judgments, cases of the latter type have been

few enough that a widespread view in Chinese courts and legal circles has been that U.S. courts

do not enforce Chinese court judgments (and, thus, that an essential basis for enforcement on the

basis of reciprocity is absent). With China’s deepening global engagement through the Belt and

Road Initiative and other policies that increase Chinese investment and economic activity

abroad, there are significant indications that Chinese courts, which have recently enforced two

U.S. court judgments (and more than ten judgments from other jurisdictions on the basis of

reciprocity)—and Chinese policy more broadly—are becoming favorably disposed to the

enforcement of foreign court judgments in civil and commercial cases. 109 But this is an incipient

development.

       100.    A Chinese court might well find a foreign court judgment to be inconsistent with

the basic principles of Chinese law—and thus not to be recognized and enforced in China—

where that judgment was entered against a Chinese party after service of process in the

substituted U.S. form undertaken by Plaintiff here. The service here so diverges from the

processes contemplated by Chinese law in purely domestic cases and cases in Chinese courts

involving foreign parties or interests that a Chinese court would find such a case to fall short of

the standards that thus far have yielded so few instances of enforcing U.S. court judgments.


109
     Liu Li v. Tao Li et al., 2015 Zhong Min Shang Wai Chu Zi No. 26 (Wuhan, Hubei
Intermediate People’s Court, June 30, 2017) (enforcing judgment by Los Angeles, California,
Superior Court); Nalco Company LLC v. Chen Dawei [David T. Chen], 2017 Hu 01 Xie Wai
Ren No. 16 (Shanghai, First Intermediate People’s Court, September 17, 2018) (enforcing
judgment by U.S. Federal District Court for the Northern District of Illinois); Supreme People’s
Court, Opinions on People’s Courts Providing Judicial Services and Safeguards for the
Construction of the “One Belt and One Road” [Belt and Road Initiative] (2015) (calling for the
broadening of mutual recognition and enforcement of judgments—on the basis of reciprocity or
treaties—between China and the dozens of countries participating in China’s “Belt and Road
Initiative”).


                                                54
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 56 of 458 PageID #:735



       101.    Chinese civil procedure law generally, and in foreign-related cases, has been

influenced significantly by foreign and international norms.         In the specific context of

reciprocity-based enforcement of a U.S. court judgment, such consideration of U.S. court

approaches to analogous questions is especially likely. As noted earlier in this declaration, U.S.

courts considering enforcement of Chinese court judgments—and U.S. courts considering

enforcement of foreign court judgments more generally (under the Uniform Foreign Monetary

Judgments Act or similar laws and principles)—have considered a lack of due process or

fundamental fairness to be compelling grounds for non-enforcement. In sum, a Chinese court

more likely than not would view a judgment following purported service of process on a Chinese

defendant of the substituted Secretary-of-State variety that Plaintiff has pursued here as not

subject to recognition and enforcement in China.

       102.    I am aware of only two cases in which a Chinese court has enforced a U.S. court

judgment. In one of those cases, the Chinese court appears to have deferred to the U.S. court’s

determination that there was adequate service of process, under forum state law, on the party

against whom enforcement was sought and who claimed inadequate service of process. 110 That

decision, however, falls far short of indicating that a Chinese court would enforce a judgment

against China Resources under the circumstances of the present case.

       103.    In that case, the court’s apparent deference to the U.S. court’s determination that

service was adequate is oblique and not explicit. The service in the U.S. proceeding was made

by publication in a local newspaper—a relatively conventional, if far less than ideal, means for

giving defendants the required notice. Notably, Chinese law concerning service of process in

proceedings in China on parties not domiciled in China regards service by public notice (the


110
   Liu Li v. Tao Li et al. (In the other case, Nalco Company LLC v. David T. Chen, the Chinese
court deferred to U.S. law on summary judgment).


                                               55
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 57 of 458 PageID #:736



means employed in the case of the U.S. court judgment enforced in China noted above) as an

adequate means under some limited circumstances. 111 I am aware of no relevant provisions in

Chinese law that contemplate service of the type undertaken by Plaintiff for China Resources in

this case. It is uncertain whether the Chinese court’s decision to enforce the judgment in the Liu

Li case was correct under Chinese law.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this 17th day of June, 2020, at Villanova, Pennsylvania.


                                                            _______________________
                                                            Jacques deLisle




111
    Civil Procedure Law, art. 267; Civil Procedure Interpretations, arts. 534-536 (service abroad
by public notice or by post; service on party’s representative located in China); cf. cf. Hague
Detailed Rules, arts. 6-10 (procedures for Chinese courts to seek foreign court assistance for
service on foreign or Chinese parties abroad); see also Civil Procedure Law, arts. 84-92 (similar
provisions for service of process generally, in domestic proceedings); Civil Procedure
Interpretations, arts. 130-139 (methods for service of process in domestic proceedings).



                                               56
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 58 of 458 PageID #:737




                      RESUME
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 59 of 458 PageID #:738




                                        Jacques deLisle

                                                          University of Pennsylvania Law School
                                                                              3501 Sansom Street
                                                                    Philadelphia, PA 19104-6204
                                                                                  (215) 898-5781
                                                                             Fax: (215) 573-2025
                                                                         jdelisle@law.upenn.edu

EMPLOYMENT:

Stephen A. Cozen Professor of Law, 2006-, Professor of Law, 1999-2006, Assistant Professor of
       Law, 1994-99
       Professor of Political Science, 2010-
       Director, Center for East Asian Studies, 2009-2019, Member of CEAS Faculty, 1996-
       Director, Center for the Study of Contemporary China, 2019-, Deputy Director, 2012-
       2019
       Co-Director, Center for Asian Law, 2014-

       Research Interests: Law and politics of China, legal reform in China, law and economic
       and political change in China, China and international law, international status of Taiwan,
       cross-Strait and Mainland-Hong Kong relations, comparative and international law,
       China’s foreign relations

       Courses:
       Chinese Law; Law and Economic Reform in Contemporary China (seminar); Law and
       the Economy in China (seminar); China and International Law (seminar); China and
       International Human Rights; China and International Human Rights Law; International
       Law; Selected Topics in International Law (seminar); Torts
       International Law and International Relations (Lauder M.B.A.-M.A. Program, University
               of Pennsylvania)
       China in an Era of Transition, Reform and Globalization (Organizational Dynamics
               Program, University of Pennsylvania)
       China and International Law (National University of Singapore)
       Law and the Economy in China (Tel Aviv University)
       Government and Politics of the PRC; External Politics of the PRC (Universidad de
               Aveiro, Portugal)
       The Common Law of Civil Obligations; The U.S. Structural Constitution (Waseda
               University, Tokyo)

       Visiting Professor, Universidad de Aveiro (Portugal, short-term, 1999-2002), National
       University of Singapore (summer 2004), Waseda University (summer 2007), Tel Aviv
       University (spring 2014); Visiting Scholar, University of Hong Kong Law School (May
       2012)

Director, Asia Program, Foreign Policy Research Institute, 2002-, Senior Fellow, 1999-
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 60 of 458 PageID #:739




Attorney-Adviser, Office of Legal Counsel, United States Department of Justice, 1992-94

Law Clerk to Stephen G. Breyer, United States Court of Appeals for the First Circuit, 1991-92

EDUCATION:

Harvard Law School, J.D. magna cum laude, 1990

Harvard Graduate School of Arts and Sciences, Department of Government, Ph.D. program
      (ABD)

Princeton University, A.B. summa cum laude, Phi Beta Kappa, 1982
       Major: Woodrow Wilson School of Public and International Affairs

PUBLICATIONS:

Rivalry and Security in a New Wea for U.S.-China Relations (with Avery Goldstein) in AFTER
       ENGAGEMENT: DILEMMAS IN U.S.-CHINA SECURITY RELATIONS __-__ (Jacques deLisle
       and Avery Goldstein, eds. Brookings, 2020)

Editor’s Corner: Political Warfare, Sharp Power, the U.S., and East Asia, ORBIS, vol. 64, no. 2
       (Spring 2020), 1-7

Foreign Policy through Other Means: Hard Power, Soft Power, and China’s Turn to Political
       Warfare to Influence the United States, ORBIS, vol. 64, no. 2 (Spring 2020), 174-206.

Authoritarian Legality in East Asia: What, Why, and Whither? in AUTHORITARIAN LEGALITY IN
       EAST ASIA (Weitseng Chen and Hualing Fu, eds. Cambridge, 2020)

The Path of Administrative Law in China (with Neysun Mahboubi) in UNIVERSITY OF
       PENNSYLVANIA ASIAN LAW REVIEW (forthcoming 2020)

Inspecting Implementation and Accruing Authority: The National People’s Congress Standing
       Committee and Zhifa Jiancha (with Lin Yan) in UNIVERSITY OF PENNSYLVANIA ASIAN
       LAW REVIEW (forthcoming 2020)

The Taiwan Relations Act at 40: A Troubled but Durable Legal Framework for U.S. Policy, ASIA
       POLICY, vol. 14, no. 3, 35-42 (October 2019).

Hong Kong’s Summer of Discontent: Another Battle in the Long War over Autonomy,
      Democracy, and the Rule of Law, ORBIS, vol. 63, no. 3, 473-504 (Fall 2019)

International Law and Institutions in TAIWAN: THE DEVELOPMENT OF AN ASIAN TIGER 171-206
       (Hans Stockton and Yao-Yuan Yeh, eds., Lynne Rienner, 2019)
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 61 of 458 PageID #:740




China’s Economic Reform and Opening at Forty: Past Accomplishments and Emerging
       Challenges” (with Avery Goldstein) in TO GET RICH IS GLORIOUS: CHALLENGES FACING
       CHINA’S ECONOMIC REFORM AND OPENING AT FORTY 1-26 (Jacques deLisle and Avery
       Goldstein, eds. Brookings, 2019)

China’s Legal System in POLITICS IN CHINA: AN INTRODUCTION 224-253 (3rd edition, William A.
       Joseph, ed., Oxford, 2019)

“All the World’s a Stage”: Taiwan’s Human Rights Performance and Playing to International
        Norms in TAIWAN AND INTERNATIONAL HUMAN RIGHTS: A STORY OF TRANSFORMATION
        173-206 (Jerome A. Cohen, William P. Alford, and Chang-Fa Lo, eds. Springer, 2019)

The Chinese Model of Law, China’s Agenda in International Law, and Implications for
      Democracy in Asia and Beyond, ASAN FORUM (September 2018)
      http://www.theasanforum.org/the-chinese-model-of-law-chinas-agenda-in-international-
      law-and-implications-for-democracy-in-asia-and-beyond/

International Law in US-China Relations: Trade Wars and Maritime Rights in the Era of Xi and
       Trump ASAN FORUM (August 2018) http://www.theasanforum.org/international-law-in-
       us-china-relations-trade-wars-and-maritime-rights-in-the-era-of-xi-and-trump/

Washington-Taipei Relations at a Crossroads: Introduction, THE CHINA REVIEW, vol. 18, no. 3,
      1-11 (2018) (with Lin Gang, guest co-editors, special issue)

United States-Taiwan Relations: Tsai’s Presidency and Washington’s Policy, THE CHINA
       REVIEW, vol. 18, no. 3, 13-59 (2018)

China’s Rise, the U.S. and the WTO: Perspectives from International Relations Theory, 2018
       UNIVERSITY OF ILLINOIS LAW REVIEW Online 57-71 (2018) (a response to Gregory
       Shaffer and Henry Gao, China’s Rise: How it Took on the U.S. at the WTO)

How International is International Law? (Remarks on Implications of a Rising China) 111 ASIL
      PROCEEDINGS 75-78 (2018)

Political Implications of the July 2016 Arbitration Decision in the Philippines-PRC Case
        Concerning the South China Sea: The United States, China, and International Law in
        ASIAN YEARBOOK OF INTERNATIONAL LAW, vol. 21 49-82 (2015, published 2017)

China’s Maritime Disputes in the South and East China Seas: What Role for International Law?
       in CHINA’S GLOBAL ENGAGEMENT: COOPERATION, COMPETITION, AND INFLUENCE IN THE
       21ST CENTURY (Jacques deLisle and Avery Goldstein, eds., Brookings, 2017) 235-290

Democracy and Constitutionalism in China’s Shadow: Sunflowers in Taiwan and Umbrellas in
     Hong Kong in LAW AND POLITICS OF THE TAIWAN SUNFLOWER AND HONG KONG
     UMBRELLA MOVEMENTS 205-231 (Brian Christopher Jones, ed., Routledge, 2017) 205-
     231
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 62 of 458 PageID #:741




From Accepting to Challenging the Law of the Sea?: China and the South China Sea Disputes in
      LEGAL THOUGHTS BETWEEN THE EAST AND THE WEST IN THE MULTILEVEL LEGAL ORDER:
      A LIBER AMICORUM IN HONOR OF PROFESSOR HERBERT H.P. MA 255-276 (Lo Chang-fa,
      ed., Springer, 2016)

Law in the China Model 2.0: Legality, Developmentalism and Leninism under Xi Jinping in
       JOURNAL OF CONTEMPORARY CHINA, vol. 26, no. 103, 68-84 (2016)

Taiwan in the Tsai Era (with June Teufel Dreyer) ORBIS, vol. 60, no. 4, 465-472 (Fall 2016)

Taiwan’s Quest for International Space: Ma’s Legacy, Tsai’s Options, China’s Choices, and
      U.S. Policy, ORBIS, vol. 60, no. 4, 550-574 (Fall 2016)

International Law in the Obama Administration’s Pivot to Asia: The China Seas Disputes, the
       Trans-Pacific Partnership, Rivalry with the PRC, and Status Quo Legal Norms in U.S.
       Foreign Policy in 48 CASE WESTERN RESERVE JOURNAL OF INTERNATIONAL LAW 143-
       176 (2016)

Introduction: The Internet, Social Media and a Changing China (with Avery Goldstein and
       Guobin Yang) in THE INTERNET, SOCIAL MEDIA AND A CHANGING CHINA 1-27 (Jacques
       deLisle, Avery Goldstein and Guobin Yang, eds., University of Pennsylvania, 2016)

THE BEST OF FPRI’S ESSAYS ON ASIA (editor and contributor, FPRI E-Book, 2016,
      http://www.fpri.org/articles/2016/01/best-fpris-essays-asia-2005-2015)

Xi Jinping’s Impact on China’s Legal Development: Domestic and International, ASAN FORUM,
        vol. 3, no. 5, 42-63 (September-October 2015) http://www.theasanforum.org/xi-jinpings-
        impact-on-chinas-legal-development-domestic-and-international/

The Rule of Law with Xi-Era Characteristics: Law for Economic Reform, Anticorruption and
       Illiberal Politics, in Roundtable: The Future of “Rule According to Law” in China, ASIA
       POLICY (National Bureau of Asian Research), no. 20, 23-29 (July 2015)

Review of Chinese Contemporary Perspectives on International Law by Xue Hanqin, 108
      AMERICAN JOURNAL OF INTERNATIONAL LAW 850-56 (2015)

China’s Challenges: Reform Era Legacies and the Road Ahead (with Avery Goldstein) in
       CHINA’S CHALLENGES 1-24 (Jacques deLisle and Avery Goldstein, eds., University of
       Pennsylvania, 2014)
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 63 of 458 PageID #:742




Law and Democracy in China: A Complicated Relationship in DEMOCRATIZATION IN CHINA,
      KOREA AND SOUTHEAST ASIA?: LOCAL AND NATIONAL PERSPECTIVES 126-140 (Shelley
      Rigger, Lynn White and Kate Zhou, eds., Routledge, 2014)

China’s Legal System in POLITICS IN CHINA: AN INTRODUCTION 224-253 (2nd edition, William A.
       Joseph, ed., Oxford, 2014)

Law and the Economy in HANDBOOK OF THE CHINESE ECONOMY 255-279 (Gregory Chow and
      Dwight Perkins, eds., Routledge, 2014)

Introduction: Taiwan at the Crossroads (with Jean-Pierre Cabestan) in POLITICAL CHANGES IN
       TAIWAN UNDER MA YING-JEOU: PARTISAN CONFLICT, POLICY CHOICES, EXTERNAL
       CONSTRAINS AND SECURITY CHALLENGES 1-12 (Jean-Pierre Cabestan and Jacques
       deLisle, eds., Routledge, 2014)

Taiwan and Soft Power: Competing with China and Seeking Security in POLITICAL CHANGES IN
      TAIWAN UNDER MA YING-JEOU: PARTISAN CONFLICT, POLICY CHOICES, EXTERNAL
      CONSTRAINS AND SECURITY CHALLENGES 265-295 (Jean-Pierre Cabestan and Jacques
      deLisle, eds., Routledge, 2014)

China’s Changing Approach to Sovereignty in International Law?: Lessons from Territorial
       Disputes and Human Rights in 107 AMERICAN SOCIETY OF INTERNATIONAL LAW
       PROCEEDINGS 348-352 (2014)

Damages Remedies for Infringement of Human Rights under U.S. Law in AMERICAN JOURNAL OF
     COMPARATIVE LAW (SUPP.) 457-490 (2014)
     revised version in DAMAGES FOR VIOLATIONS OF HUMAN RIGHTS—A COMPARATIVE
     STUDY OF DOMESTIC LEGAL SYSTEMS 395-426 (Ewa Bagińska, ed., Springer Verlag,
     2016)

Comment on Shi Hexing, “The People’s Congress System and China’s Constitutional
     Development in CHINA’S POLITICAL DEVELOPMENT 120-130, 134-135 (Kenneth
     Lieberthal and Yu Keping, eds., Brookings, 2014). Chinese version: Comment on Shi
     Hexing’s Essay of “The People’s Congress System and the Development of
     Constitutionalism in China” in CHINA’S POLITICAL DEVELOPMENT: FROM THE VIEW OF
     AMERICAN AND CHINESE SCHOLARS 120-130 (Yu Keping and Kenneth Lieberthal, eds.,
     Brookings, 2014)

From Economic Development to What—and Why? in RETHINKING LAW AND DEVELOPMENT: THE
      CHINESE EXPERIENCE 107-145 (Yu Guanghua, ed., Routledge, 2013)

Troubled Waters: China’s Claims and the South China Sea, ORBIS, vol. 56 no. 4, 608-642 (2012)

A Common Law-like Civil Law and a Public Face for Private Law: China’s Tort Law in
     Comparative Perspective in TOWARDS A CHINESE CIVIL CODE 353-394 (Chen Lei and
     C.H. (Remco) van Rhee, eds., Martinus Nijhoff, 2012)
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 64 of 458 PageID #:743




Law and China’s Development Model in IN SEARCH OF CHINA’S DEVELOPMENT MODEL: BEYOND
      THE BEIJING CONSENSUS 147-165 (Philip Hsu, Yushan Wu and Suisheng Zhao, eds.,
      Routledge, 2011)

The Internationalization of Law and its Implications for Legal Education: Lessons from
       Interactions between the United States and China in CROSS STRAIT / FOUR REGION: LAW
       DEVELOPMENTS IN TAIWAN, CHINA, HONG KONG AND MACAU vol. 1, 1-30 (Dennis T.C.
       Tang and Chi Chung, eds., Academia Sinica, 2011)

Soft Power in a Hard Place: China, Taiwan, Cross-Strait Competition and U.S. Policy ORBIS
       vol. 54 no. 4, 493-524 (2010)

Security First?: Patterns and Lessons from China’s Use of Law to Address National Security
       Threats 4 JOURNAL OF NATIONAL SECURITY LAW & POLICY 397-436 (2010)

Consumer Protection in Transnational Contexts (U.S. Law) (with E. Trujillo) 58 AMERICAN
      JOURNAL OF COMPARATIVE LAW (SUPP.) 135-164 (2010),
      alternative version in CONSUMER PROTECTION IN INTERNATIONAL PRIVATE
      RELATIONSHIPS 509-546 (Diego P. Fernando Arroyo ed., Springer, 2010)

Exceptional Powers in an Exceptional State: Emergency Powers Law in China in EMERGENCY
       POWERS LAW IN ASIA 342-390 (Victor V. Ramraj and Arun K. Thiruvengadam, eds,
       Cambridge, 2010)

The Other China Trade Deficit: Export Safety Problems and Responses in IMPORT SAFETY:
       REGULATORY GOVERNANCE IN THE GLOBAL ECONOMY 22-49 (Cary Coglianese, David
       Zaring, and Adam Finkel, eds., University of Pennsylvania, 2010)

After the Gold Rush: The Beijing Olympics and China’s Evolving International Roles, ORBIS
        vol. 52, no. 3, 179-204 (2009)

Development without Democratization? China, Law and the East Asian Model in
      DEMOCRATIZATIONS: COMPARISONS, CONFRONTATIONS AND CONTRASTS 197-232 (Jose
      V. Ciprut, ed., MIT, 2009)

Vicious Cycles and Virtuous Circles: International Contexts, Taiwanese Democracy and Cross-
       Strait Relations in CROSS-STRAIT AT THE TURNING POINT 373-424 (I Yuan, ed., Institute
       for International Relations, 2009)

International Contexts and Domestic Pushback in POLITICAL CHANGE IN CHINA: COMPARISONS
       WITH TAIWAN 185-211 (Bruce Gilley and Larry Diamond, eds., Lynne Rienner, 2008)

‘One World, Different Dreams’: Assessing the Struggle to Define the Beijing Olympics in
      OWNING THE OLYMPICS: NARRATIVES OF THE NEW CHINA 17-66 (Monroe E. Price and
      Daniel Dayan, eds., University of Michigan, 2008)
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 65 of 458 PageID #:744




Legalization without Democratization in China under Hu Jintao in CHINA’S CHANGING
       POLITICAL LANDSCAPE: PROSPECTS FOR DEMOCRACY 185-211 (Cheng Li, ed., Brookings,
       2008)

Traps, Gaps and Law: Prospects and Challenges for China’s Reforms in IS CHINA TRAPPED IN
       TRANSITION? IMPLICATIONS FOR FUTURE REFORMS (Oxford Foundation for Law, Justice
       and Society, 2007)

Legislating the Cross-Strait Status Quo?: China’s Anti-Secession Law, Taiwan’s Constitutional
       Reform, and the U.S.’s Taiwan Relations Act in ECONOMIC INTEGRATION,
       DEMOCRATIZATION AND NATIONAL SECURITY IN EAST ASIA 101-138 (Peter C.Y. Chow,
       ed., Edward Elgar, 2007)

Eroding, Not Attacking, the “One China Policy”: Participating in International Regimes without
       State Membership, Choosing Symbolic Struggles with Substantive Content, and Getting
      Help from U.S. Law in RESHAPING THE TAIWAN STRAIT 111-145 (John Tkacik, Jr., ed.,
      Heritage Foundation, 2007)

Free Trade Areas in East Asia: Legal and Economic Liberalism and the Interest-Based Politics
         of U.S., PRC and Taiwan Participation in FREE TRADE AND EAST ASIA (Jacques
         deLisle, ed., Foreign Policy Research Institute, 2007)

Pressing Engagement: Uneven Human Rights Progress in China, Modest Successes of American
       Policy, and the Absence of Better Options (Carnegie Endowment for International Peace,
       “China Debates” series, 2007)

Navigating a Dangerous Strait: Assessing Responsibility, Defining Interests and Prescribing
       Tactics in Relations among Taiwan, China and the International Community TAIWAN
      JOURNAL OF DEMOCRACY vol. 2, no. 1 123-130 (review essay 2006)

China under Hu Jintao: Introduction (with T.J. Cheng and Deborah Brown) in CHINA UNDER HU
       JINTAO: OPPORTUNITIES, DANGERS AND DILEMMAS, 1-25, 229-292 (Jacques deLisle, T.J.
       Cheng and Deborah Brown, eds., World Scientific, 2006)

China and the WTO: Evolving Agendas of Economic Openness, Domestic Reform and
       Challenges of the Post-Accession Era in CHINA UNDER HU JINTAO: OPPORTUNITIES,
       DANGERS AND DILEMMAS, 1-25, 229-292 (Jacques deLisle, T.J. Cheng and Deborah
       Brown, eds., World Scientific, 2006)

Atypical Pneumonia and Ambivalent Law and Politics: SARS and the Response to SARS in China
       77 TEMPLE LAW REVIEW 193-245 (2004)

Reforming / Replacing the ROC Constitution: Implications for Taiwan’s State(-like) Status and
      U.S. Policy, WOODROW WILSON INTERNATIONAL CENTER ASIA PROGRAM SPECIAL
      REPORT 12-18 (November 2004)
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 66 of 458 PageID #:745




Democratization and Its Limits in Greater China, ORBIS, vol. 48, no. 2, 193-203 (2004)

The Common Law of Causation in Tort and Questions of Policy and Institutions in the
      Development of Chinese Tort Law, FAZHI CANKAO [LEGAL MATERIALS JOURNAL] 2004,
      no. 5, Democracy and the Legal System Press, under the National People’s Congress,
      People’s Republic of China) 122-124 (in Chinese 2004)

SARS and the Pathologies of Globalization and Transition in Greater China, ORBIS, vol. 47, no.
      4, 587-604 (2003) (conference volume on Asia’s Shifting Strategic Landscape)

Human Rights, Civil Wrongs and International Politics: A ‘Sinical’ Look at the Use of U.S.
     Litigation to Address Abuses Abroad, 52 DEPAUL LAW REVIEW 473-561 (2003)
     (conference volume on American Civil Justice in a Global Context)

Chasing the God of Wealth while Evading the Goddess of Democracy: Development, Democracy
       and Law in Reform-Era China, in DEVELOPMENT AND DEMOCRACY: NEW PERSPECTIVES
      ON AN OLD DEBATE 252-293 (Sunder Ramaswamy & Jeffrey W. Cason, eds., University
      Press of New England, 2003)

The China-Taiwan Relationship: Law’s Spectral Answers to the Cross-Strait Sovereignty
      Question, ORBIS, vol. 46, no. 4, 733-752 (2002) (conference volume on sovereignty and
      cross-Strait relations)

The Roles of Law in the War on Terrorism, ORBIS, vol. 46, no. 2, 301-320 (2002)

Humanitarian Intervention: Legality, Morality, and the Good Samaritan, ORBIS, vol. 45, no. 3,
     535-556 (2001)

The Rule of Law and the Roles of Law in China (review essay of The Limits of the Rule of Law
       in China) in SINO-PLATONIC PAPERS, Reviews IX, October 2000, 1-21

China’s Approach to International Law: A Historical Perspective, 94 AMERICAN SOCIETY OF
       INTERNATIONAL LAW PROCEEDINGS 267-275 (2000)

The Chinese Puzzle of Taiwan’s Status, ORBIS, vol. 44, no. 1, 35-62 (2000)

The P.R.C.’s Population and Family Planning Policies: Legal Issues and Social Consequences
       in the Mainland and the United States in LIANG-AN SHE-HUI PIEN-CH’IEN-CHUNG CHIA-
       T’ING YÜ-CH’I HSIANG-KUAN WEN-T’I HSÜEH-SHU YEN-CHIU T’AN-HUI HUI-I LUN-WEN-
       CHI 239-260 (Fu-jen Ta-hsüeh She-hui Wen-hua Yen-chiu Chung-hsin, 1999)

The Taiwan Question, SINO-AMERICAN RELATIONS, Winter 1999, 22-28

Lex Americana?: United States Legal Assistance, American Legal Models, and Legal Change in
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 67 of 458 PageID #:746




       the Post-Communist World and Beyond, 20 UNIVERSITY OF PENNSYLVANIA JOURNAL OF
       INTERNATIONAL ECONOMIC LAW 179-308 (1999)

The East Asian Debate on International Human Rights: Domestic Approaches and Attitudes in
      the Absence of Regional Commitments, 92 AMERICAN SOCIETY OF INTERNATIONAL LAW
      PROCEEDINGS 64-66 (1998) (co-author)

Sovereignty Resumed: China’s Conception of Law for Hong Kong, and its Implications for the
       SAR and US-PRC Relations, HARVARD ASIA QUARTERLY 21-27 (Summer 1998)

Political Alchemy, the Long Transition and Law’s Promised Empire: How July 1, 1997 Matters
        -- and Doesn’t Matter -- in Hong Kong’s Return to China, 18 UNIVERSITY OF
        PENNSYLVANIA JOURNAL OF INTERNATIONAL ECONOMIC LAW 69-131 (1997) (symposium
        issue on Hong Kong’s transition from British colony to Chinese Special Administrative
        Region)

Hong Kong’s Endgame and the Rule of Law (I): The Struggle over Institutions and Values
      in the Transition to Chinese Rule, 18 UNIVERSITY OF PENNSYLVANIA JOURNAL OF
      INTERNATIONAL ECONOMIC LAW 195-254 (1997) (with Kevin P. Lane)

Hong Kong’s Endgame and the Rule of Law (II): The Battle over “the People” and the Business
      Community in the Transition to Chinese Rule, 18 UNIVERSITY OF PENNSYLVANIA
      JOURNAL OF INTERNATIONAL ECONOMIC LAW 811-1047 (1997) (with Kevin P. Lane)

Cooking the Rice without Cooking the Goose: The Rule of Law, the Battle over Business, and the
      Quest for Prosperity in Hong Kong After 1997 (with Kevin P. Lane) in HONG KONG
      UNDER CHINESE RULE: THE ECONOMIC AND POLITICAL IMPLICATIONS OF REVERSION
      31-70 (Warren I. Cohen & Zhao Li, eds., Cambridge, 1997)

Of Chinese Walls, Battering Rams and Building Permits: Five Lessons about International
       Economic Law from Sino-U.S. Trade and Investment Relations, 17 UNIVERSITY OF
       PENNSYLVANIA JOURNAL OF INTERNATIONAL ECONOMIC LAW 513-532 (1996)

Disquiet on the Eastern Front: Liberal Agendas, Domestic Legal Orders, and the Role of
       International Law after the Cold War and amid Resurgent Cultural Identities,
       18 FORDHAM INTERNATIONAL LAW JOURNAL 1725-1741 (1995) (symposium issue on the
       roles of international law in the twenty-first century)

Massacre in Beijing: The Events of 3-4 June and their Aftermath (Ad Hoc Study Group on
      Human Rights in China, and International League for Human Rights, 1989) (co-author)

China’s Foreign Economic Contract Law and Technology Import Regulations, 27 HARVARD
       INTERNATIONAL LAW JOURNAL 275-283 (1986)
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 68 of 458 PageID #:747




OTHER WRITINGS AND COMMENTARY:

Op-eds/commentary/essays for newspapers and other media, including The Asian Wall Street
      Journal, The Philadelphia Inquirer, Foreign Policy Research Institute E-notes, China
      Online, Asia Times, Free China Journal, The American, The Asan Forum, Global Times,
      Nikkei Weekly, AACS Newsletter, Taiwan Insight, and The Penn Law Journal; titles
      include:
      Taiwan and the WHO in 2020: A Novel Virus and Viral Politics
      Pursuing Politics through Legal Means: U.S. Efforts to Hold China Responsible for
      COVID-19
      Unconventional Candidates and Cross-Strait Relations in Taiwan’s 2020 Presidential
      Campaigns
      The 40th Anniversary of the Taiwan Relations Act
      Red State China: Why China (Sort of) Likes Trump
      The South China Sea Arbitration Decision: China Fought the Law and Law Won…Or
              Did It?
      Why President Ma Ying-jeou’s Day Trip to Taiping Island was Such a Big Deal
      Taiwan’s 2016 Elections and Cross-Strait Relations
      Mr. Xi Meets Mr. Ma for a Singapore Fling
      Blurring Borders: National, Subnational, and Regional Orders in East Asia—An FPRI
              Conference Report
      Reflections on the Umbrella Movement
      Two Sessions Work Advances Rule of Law
      Legal Reform Promised in China Though the Party is Still the Law
      China and International Law/Norms: A US Perspective
      China and the World: The View from Salzburg, Then and Now
      Energy, Environment and Security in Asia—An FPRI Conference Report
      Contested Terrain: China’s Periphery and International Relations in Asia—An FPRI
              Conference Report
      Taiwan’s 2012 Presidential and Legislative Elections: Winners, Losers, and Implications
      9/11 and U.S.-China Relations (10 Years After)
      Politics and Governance in the People’s Republic of China
      Strait Ahead? China’s Fifth Generation Leaders and Beijing’s Taiwan Policy
      Taiwan: Sovereignty and Participation in International Organizations
      Dragon and (Legal) Eagle: International Law and American Interests in U.S.-China
              Relations beyond the Hu-Obama Summit
      A Tale of Two Summits: Hu Jintao in Washington, Wen Jiabao in New Delhi and U.S.-
              China-India Relations
      The Elephant in the Room: Summitry and China’s Challenging Relations with Great
              Powers in Asia
      Taiwan: Elections at Home, Economic Relations with the Mainland and U.S.-China-
              Taiwan Relations (An FPRI Symposium Report)
      Regional Security in East Asia (An FPRI Conference Report)
      What’s Happened to Democracy in China?: Elections, Law and Reform (An FPRI
              Symposium Report)
      Power in East Asia (An FPRI Conference Report)
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 69 of 458 PageID #:748




     Hu, Obama and U.S.-China Economic and Legal Relations: Structural Issues the Summit
             Will Not Address but Should Not Ignore
     China Policy under Obama
     The U.S. Elections and America’s Role in East Asia: Views from the Region— An FPRI
             Roundtable Report
     China is a Rising Star, but Unusually Weak and Poor
     Elections, Political Transitions and Foreign Policy in East Asia: An FPRI Conference
             Report
     China’s Legal Encounter with the West
     Taiwan in the World Health Assembly: A Victory, With Limits
     Taiwan under President Ma Ying-jeou: A Horse of a Different Color? – Democracy and
             Distrust in Taiwan
     Taiwan under President Ma Ying-jeou: Changing Horses in the Middle of the Strait? –
             Taiwan’s External Relations
     Playing for Keeps (The Beijing 2008 Olympics)
     Kind of Blue?: Implications of Taiwan’s 2008 Elections
     China Rising: Assessing China’s Economic and Military Power—An FPRI Conference
             Report
     Into Africa: China’s Quest for Resources and Influence
     Free Trade Areas: Legal Aspects and the Politics of U.S., PRC and Taiwan Participation
     Free Trade Areas in East Asia: An FPRI Symposium Report
     Constitutional Change and Foreign Policy in East Asia: An FPRI Conference Report
     Taiwan’s Democracy and Lessons from Yet Another Election
     Party Politics and Foreign Policy in East Asia: An FPRI Conference Report
     China after Jiang: Two Strengths and Five Unresolved Issues
     The Aftermath of Taiwan’s Presidential Election: An FPRI Symposium Report
     Fifteen Years after Tiananmen: Persistence, Memory and Change in China
     Democracy and Its Limits in Greater China: An FPRI Conference Report
     Asia’s Shifting Strategic Landscape: An FPRI Conference Report
     Illegal? Yes; Lawless? Not So Fast: The U.S., International Law and Iraq
     Sinical Voters?: Elections in Greater China
     Bless and Keep the S.A.R. . . . Far Away From Us: Taiwan’s Hong Kong Phobia, Five
             Years On
     Humanitarian Intervention: The International Law and Morality of Force and Rescue
     Varieties of Sovereignty and Cross-Strait Relations: A Conference Report
     Politics, Law and Resentment on the China Coast
     U.S. Policy toward Taiwan: Sustaining the Status Quo
     The [2000 Presidential] Election, Sausages and Foreign Policy
     Foreign Affairs, Federalism and Well-Meaning-Mischief: The Constitutional Infirmity of
             Massachusetts’s Burma Law
     A Progression of Reform [for Law in China]: Not Revolution but Evolution
     Fifty Years after the Revolution [in China]
     Who’s Afraid of Falun Gong?
     Appeal of Falun Gong Puts Strain on Beijing
     The Taiwan Question
     Chinese Law: A Middle Path for the Middle Kingdom
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 70 of 458 PageID #:749




       Impeachment: It’s Political Not Judicial
       Hong Kong’s Legal Crisis (with Kevin P. Lane)

Commentary/interviews for television, radio, newspapers and magazines in the United States,
     East Asia and Europe

FELLOWSHIPS AND AWARDS:

Global Law Faculty, Peking University, 2018-

Honorary Guest Professor, Renmin University Law School (Peking), 2014-17

Taipei Economic and Cultural Office research grant, 2008 (for research in Taiwan on cross-Strait
       relations)

Salzburg Seminar: Faculty (China as a Superpower Session), 2012, Senior Fellow, (Asian Law
       Session), 2002, Fellow, (Freeman Foundation Symposia AEast Asia-United States: A
       Search for Common Values@), 1998, 1999, 2000, Fellow (U.S. Foreign Policy toward
       Asia) 1995

University of Pennsylvania China Research and Engagement Fund Grant (project on the United
       States, China and International Law), 2016

University of Pennsylvania Center for East Asian Studies, U.S. Department of Education
       National Resource Center Course Development Grant (for two linked courses: Public
       International Law, and China and International Law), 1999

University of Pennsylvania Center for East Asian Studies, U.S. Department of Education
       National Resource Center Conference Grant, 1998, 2004

University of Pennsylvania Research Foundation, 1996-97

Dissertation Fellowship, Institute for the Study of World Politics, 1990-91

NCR Foundation Fellowship, Harvard University Council on East Asian Studies (for dissertation
     field research in China), 1990

Kukin Scholar, Harvard Academy for International and Area Studies, Harvard University (for
      research combining regional studies and a social science discipline), 1986-88

Sears Prize, Harvard Law School (awarded to the two students receiving the highest averages in
       work of the second year of law school), 1986

Graduate School of Arts and Sciences Fellow, Harvard University (awarded for academic merit
      to ten students, throughout the Graduate School of Arts and Sciences, who have
      completed departmental Ph.D. qualifying exams), 1986-87
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 71 of 458 PageID #:750




Foreign Language and Area Studies Fellowship, Harvard University (for study at Harvard Law
       School), 1989-90; (for study at the Chinese Language School, Middlebury College), 1985

OTHER EXPERIENCE / PROFESSIONAL ACTIVITIES / SERVICE:

Consultant, expert witness on issues of Chinese law and government policies,
       in litigation in federal and state courts, arbitration proceedings, and proceedings before
       federal agencies, 1996-

Senior Fellow, Foreign Policy Research Institute, 1999-; Director of the Asia Program, 2002-

Member, National Committee on United States-China Relations, 2001-

American Society of Comparative Law, Board of Directors, 1996-

Associate Member, International Academy of Comparative Law, 2006-

Board of Editors, ORBIS, 2004-

Editorial Advisory Board, JOURNAL OF CONTEMPORARY CHINA, 2007-

Editorial Board, FRONTIERS OF LAW IN CHINA, 2010-

Editorial Board, CHINA (TAIWAN) YEARBOOK OF INTERNATIONAL LAW, 2014-

Editorial Advisory Board, ASIAN JOURNAL OF COMPARATIVE LAW, 2016-

Co-editor, series on Chinese and Comparative Law, Brill / Nijhoff publishers, 2014-

Vice Chair, Pacific Rim Interest Group, American Society of International Law, 2003-05, 2012-
      13

Member, U.S. Delegation, U.S.-China Rule of Law Experts Dialogue, 2013, 2015

Consultant, Asia Foundation Rule of Law in China Project on Administrative Law, 2000

Tsinghua University / Temple University Law School Program Series of Conferences on Law
      Reform, 2002-2004

Member, Advisory Council, International Council on Intellectual Property Rights (China),
     American International Education Foundation, 2004-2006

Fellow, Institute for Corean-American Studies, 1999-

Board of Advisors, Russian American Institute for Law and Economics, 2000-2004
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 72 of 458 PageID #:751




Consultant, Russian American Institute for Law and Economics (report on U.S. legal advice and
       assistance programs in Russia and elsewhere), 2000-2004

Council for International Educational Exchange, Fulbright Senior Scholars Awards, peer
      review awards panel (China, Taiwan, Hong Kong), 2000-2002; distinguished chair
      awards panel (law), 2003-

University Grants Committee (Hong Kong), Research Grants Council, peer reviewer, 1998-;
       Member, Humanities and Social Sciences Panel, 2007-2013

External Review Panel, University of Hong Kong Law Faculty, 2015, 2017, 2018

Research Assessment Exercise Panel Member, all law faculties in Hong Kong, 2014

External Examiner, Administrative and Constitutional Law, City University of Hong Kong,
       2005-2015

Academic Advisory Board, Tsinghua University / Temple University School of Law
      Masters of Law Program in Beijing, 1997-

Lecturer, programs on American, comparative, and international law for Chinese lawyers,
       1995-

Ad Hoc Study Group on Human Rights in China (report and brief on Tiananmen Incident of
      June, 1989, and its aftermath, presented jointly with the International League for Human
      Rights to the principal human rights subcommission of the United Nations), 1989

Harvard International Law Journal, Articles Editor (including special issue on legal reforms in
      China) 1987

Harvard University, Teaching Fellow, 1985-1992
      Courses: The Chinese Cultural Revolution; Government and Politics of China;
      China After Mao: A New Revolution? (Institute of Politics seminar, Kennedy School of
      Government); International Organizations; Modern Political Ideologies

Peking University, Department of International Politics, Visiting Researcher, 1990, 1991

Chinese University of Hong Kong, Universities Service Centre, Research Affiliate, 1989, 1991

Summer Associate, Paul, Weiss, Rifkind, Wharton & Garrison (New York, 1986),
     Baker & McKenzie (New York, 1984), Townley & Updike (New York, 1983)

Research Assistant, Program in New Jersey Affairs, Woodrow Wilson School, Princeton
       University, summer 1982
 Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 73 of 458 PageID #:752




Matsushita Electric Industrial Corporation, Osaka, Japan (program for foreign students of
      business and economics), summer 1981

LANGUAGES: Chinese (Mandarin), French
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 74 of 458 PageID #:753




                              00K1

   General Provisions of
   the Civil Law of the
   People's Republic of
          China
     Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 75 of 458 PageID #:754




       General Provisions of the Civil Law of the People's Republic of China[Effective]
                              中华人民共和国民法总则 [现行有效]

                      National People's Congress,National
Issuing authority:                                            Document Number: Order No. 66 of the President
                      People's Congress
Date issued:          03-15-2017                              Effective date:     10-01-2017
Level of Authority:   Laws                                    Area of Law:        Civil Law




 Order of the President of the People's Republic of China                               中华人民共和国主席令

 (No. 66)                                                                       （第六十六号）

 The General Provisions of the Civil Law of the People's Republic of China,     《中华人民共和国民法总则》已由中华人
 as adopted at the 5th Session of the Twelfth National People's Congress        民共和国第十二届全国人民代表大会第五
 of the People's Republic of China on March 15, 2017, are hereby issued,        次会议于 2017 年 3 月 15 日通过，现予
 and shall come into force on October 1, 2017.                                  公布，自 2017 年 10 月 1 日起施行。

 President of the People's Republic of China: Xi Jinping                        中华人民共和国主席 习近平

 March 15, 2017                                                                 2017 年 3 月 15 日

 General Provisions of the Civil Law of the People's Republic of China          中华人民共和国民法总则

 (Adopted at the 5th Session of the Twelfth National People's Congress on       （2017 年 3 月 15 日第十二届全国人民代
 March 15, 2017)                                                                表大会第五次会议通过）

 Table of Contents                                                              目录

 Chapter I Basic Provisions                                                     第一章     基本规定

 Chapter II Natural Persons                                                     第二章     自然人

 Section 1 Capacity for Civil Rights and Capacity for Civil Conduct             第一节     民事权利能力和民事行为能力

 Section 2 Guardianship                                                         第二节     监护

 Section 3 Declaration of Absence and Declaration of Death                      第三节     宣告失踪和宣告死亡

 Section 4 Individual Industrial and Commercial Households and Rural            第四节     个体工商户和农村承包经营户
 Usufructuary Households

 Chapter III Legal Persons                                                      第三章     法     人

 Section 1 General Rules                                                        第一节     一般规定
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 76 of 458 PageID #:755




Section 2 For-Profit Legal Persons                                                  第二节   营利法人

Section 3 Non-Profit Legal Persons                                                  第三节   非营利法人

Section 4 Special Legal Persons                                                     第四节   特别法人

Chapter IV Unincorporated Organizations                                             第四章   非法人组织

Chapter V Civil Rights                                                              第五章   民事权利

Chapter VI Juridical Acts                                                           第六章   民事法律行为

Section 1 General Rules                                                             第一节   一般规定

Section 2 Declaration of Will                                                       第二节   意思表示

Section 3 Validity of Juridical Acts                                                第三节   民事法律行为的效力

Section 4 Juridical Acts Subject to Conditions or Terms                             第四节   民事法律行为的附条件和附期限

Chapter VII Agency                                                                  第七章   代   理

Section 1 General Rules                                                             第一节   一般规定

Section 2 Agency by Mandate                                                         第二节   委托代理

Section 3 Termination of Agency                                                     第三节   代理终止

Chapter VIII Civil Liability                                                        第八章   民事责任

Chapter IX Extinctive Prescription                                                  第九章   诉讼时效

Chapter X Calculation of Time Periods                                               第十章   期间计算

Chapter XI Supplemental Provisions                                                  第十一章   附   则

Chapter I Basic Provisions                                                                    第一章   基本规定

Article 1 For the purposes of protecting the lawful rights and interests of           第一条     为了保护民事主体的合法权
the parties to civil legal relations, regulating civil relations, maintaining the   益，调整民事关系，维护社会和经济秩
social and economic order, meeting the developmental requirements of                序，适应中国特色社会主义发展要求，弘
socialism with Chinese characteristics, and upholding core socialist                扬社会主义核心价值观，根据宪法，制定
values, this Law is enacted in accordance with the Constitution.                    本法。

Article 2 Civil law regulates the personal relationships and property                 第二条     民法调整平等主体的自然
relationships among natural persons, legal persons, and organizations               人、法人和非法人组织之间的人身关系和
without juridical personality, as equal parties.                                    财产关系。
     Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 77 of 458 PageID #:756




Article 3 The personal rights, property rights, and other lawful rights and           第三条   民事主体的人身权利、财产
interests of the parties to civil legal relations shall be protected by law, and    权利以及其他合法权益受法律保护，任何
no organization or individual may infringe upon such rights and interests.          组织或者个人不得侵犯。

Article 4 All parties to civil legal relations are equal in legal status in civil     第四条   民事主体在民事活动中的法
activities.                                                                         律地位一律平等。

Article 5 The parties to civil legal relations shall conduct civil activities         第五条   民事主体从事民事活动，应
under the principle of free will, and create, modify, or terminate civil legal      当遵循自愿原则，按照自己的意思设立、
relations according to their own wills.                                             变更、终止民事法律关系。

Article 6 The parties to civil legal relations shall conduct civil activities         第六条   民事主体从事民事活动，应
under the principle of fairness, and rationally determine the rights and            当遵循公平原则，合理确定各方的权利和
obligations of each party.                                                          义务。

Article 7 The parties to civil legal relations shall conduct civil activities         第七条   民事主体从事民事活动，应
under the principle of good faith, adhere to honesty, and fulfill their             当遵循诚信原则，秉持诚实，恪守承诺。
promises.

Article 8 The parties to civil legal relations shall not conduct civil activities     第八条   民事主体从事民事活动，不
in violation of the law, nor contrary to public order and good morals.              得违反法律，不得违背公序良俗。

Article 9 The parties to civil legal relations shall conduct civil activities         第九条   民事主体从事民事活动，应
contributing to the conservation of resources and protection of                     当有利于节约资源、保护生态环境。
environment.

Article 10 Civil disputes shall be resolved in accordance with the law; or if         第十条   处理民事纠纷，应当依照法
the law is silent, customs may apply, but not contrary to public order and          律；法律没有规定的，可以适用习惯，但
good morals.                                                                        是不得违背公序良俗。

Article 11 Where there are any special provisions on civil relations in any           第十一条   其他法律对民事关系有特
other law, such special provisions shall apply.                                     别规定的，依照其规定。

Article 12 The law of the People's Republic of China shall apply to civil             第十二条   中华人民共和国领域内的
activities within the territory of the People's Republic of China, except as        民事活动，适用中华人民共和国法律。法
otherwise provided for by any law.                                                  律另有规定的，依照其规定。

Chapter II Natural Persons                                                                  第二章   自然人

Section 1 Capacity for Civil Rights and Capacity for Civil Conduct                  第一节    民事权利能力和民事行为能力

Article 13 A natural person has the capacity for civil rights from the                第十三条   自然人从出生时起到死亡
moment of birth to the moment of death, enjoying civil rights and assuming          时止，具有民事权利能力，依法享有民事
civil obligations in accordance with the law.                                       权利，承担民事义务。

Article 14 All natural persons are equal in capacity for civil rights.                第十四条   自然人的民事权利能力一
                                                                                    律平等。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 78 of 458 PageID #:757




Article 15 The time of birth and the time of death of a natural person shall         第十五条   自然人的出生时间和死亡
be the ones recorded on his or her birth certificate or death certificate; or in   时间，以出生证明、死亡证明记载的时间
the absence of a birth certificate or death certificate, the time shall be the     为准；没有出生证明、死亡证明的，以户
one recorded in the household registration or any other valid identity             籍登记或者其他有效身份登记记载的时间
registration. If there is any other evidence sufficient to overturn the            为准。有其他证据足以推翻以上记载时间
aforesaid time, the time proved by such evidence shall prevail.                    的，以该证据证明的时间为准。

Article 16 Where the protection of the interests of a fetus is involved in,          第十六条   涉及遗产继承、接受赠与
among others, a succession or acceptance of a gift, the fetus shall be             等胎儿利益保护的，胎儿视为具有民事权
presumed to have capacity for civil rights. However, in case of a stillborn,       利能力。但是胎儿娩出时为死体的，其民
the fetus's capacity for civil rights has never existed.                           事权利能力自始不存在。

Article 17 A natural person attaining the age of eighteen is an adult. A             第十七条   十八周岁以上的自然人为
natural person under the age of eighteen is a minor.                               成年人。不满十八周岁的自然人为未成年
                                                                                   人。

Article 18 An adult has full capacity for civil conduct, and may perform             第十八条   成年人为完全民事行为能
juridical acts independently.                                                      力人，可以独立实施民事法律行为。

A minor attaining the age of sixteen and primarily relying?on his or her           十六周岁以上的未成年人，以自己的劳动
own labor income?in living?is deemed a person with full capacity for civil         收入为主要生活来源的，视为完全民事行
conduct.                                                                           为能力人。

Article 19 A minor attaining the age of eight is a person with limited               第十九条   八周岁以上的未成年人为
capacity for civil conduct, who shall be represented by his or her statutory       限制民事行为能力人，实施民事法律行为
agent in performing juridical acts or whose performance of juridical acts          由其法定代理人代理或者经其法定代理人
shall be consented to or ratified by his or her statutory agent, but may           同意、追认，但是可以独立实施纯获利益
alone perform juridical acts which purely benefit the minor or are                 的民事法律行为或者与其年龄、智力相适
commensurate with his or her age and intelligence.                                 应的民事法律行为。

Article 20 A minor under the age of eight is a person without capacity for           第二十条   不满八周岁的未成年人为
civil conduct, who shall be represented in performing civil juridical acts by      无民事行为能力人，由其法定代理人代理
his or her statutory agent.                                                        实施民事法律行为。

Article 21 An adult incapable of discerning his or her conduct is a person           第二十一条   不能辨认自己行为的成
without capacity for civil conduct, who shall be represented by his or her         年人为无民事行为能力人，由其法定代理
statutory agent in performing juridical acts.                                      人代理实施民事法律行为。

The provision of the preceding paragraph shall also apply to a minor               八周岁以上的未成年人不能辨认自己行为
attaining the age of eight without the power of discernment of his or her          的，适用前款规定。
conduct.

Article 22 An adult incapable of fully discerning his or her conduct shall be        第二十二条   不能完全辨认自己行为
a person with limited capacity for civil conduct, who shall be represented         的成年人为限制民事行为能力人，实施民
by his or her statutory agent in performing juridical acts or whose                事法律行为由其法定代理人代理或者经其
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 79 of 458 PageID #:758




performance of juridical acts shall be consented to or ratified by his or her     法定代理人同意、追认，但是可以独立实
statutory agent, but may perform alone juridical acts which purely benefit        施纯获利益的民事法律行为或者与其智
the adult or are commensurate with his or her intelligence and mental             力、精神健康状况相适应的民事法律行
health.                                                                           为。

Article 23 The guardian of a person without capacity for civil conduct or           第二十三条   无民事行为能力人、限
with limited capacity for civil conduct shall be the statutory agent of the       制民事行为能力人的监护人是其法定代理
person.                                                                           人。

Article 24 For an adult incapable of discerning or fully discerning his or her      第二十四条   不能辨认或者不能完全
conduct, an interested party or a relevant organization may apply to a            辨认自己行为的成年人，其利害关系人或
people's court for determining the adult as a person without capacity for         者有关组织，可以向人民法院申请认定该
civil conduct or a person with limited capacity for civil conduct.                成年人为无民事行为能力人或者限制民事
                                                                                  行为能力人。

After the adult is determined by a people's court as a person without             被人民法院认定为无民事行为能力人或者
capacity for civil conduct or a person with limited capacity for civil conduct,   限制民事行为能力人的，经本人、利害关
the people's court may, based on the recovery of his or her intelligence or       系人或者有关组织申请，人民法院可以根
mental health, determine the adult as a person with limited capacity for          据其智力、精神健康恢复的状况，认定该
civil conduct or a person with full capacity for civil conduct, upon his or her   成年人恢复为限制民事行为能力人或者完
application or application of an interested party or a relevant organization.     全民事行为能力人。

For the purposes of this article, the relevant organizations include but are      本条规定的有关组织包括：居民委员会、
not limited to: an urban residents' committee, a villagers' committee, a          村民委员会、学校、医疗机构、妇女联合
school, a medical institution, a women's federation, a disabled persons'          会、残疾人联合会、依法设立的老年人组
federation, an organization legally formed for seniors, and a civil affairs       织、民政部门等。
department, among others.

Article 25 The domicile of a natural person shall be his or her residence           第二十五条   自然人以户籍登记或者
recorded in the household registration or any other valid identity                其他有效身份登记记载的居所为住所；经
registration; but if his or her habitual residence is different from the          常居所与住所不一致的，经常居所视为住
domicile, the habitual residence shall be deemed his or her domicile.             所。

Section 2 Guardianship                                                                  第二节   监   护

Article 26 Parents have the obligations of maintenance, education, and              第二十六条   父母对未成年子女负有
protection of their minor children.                                               抚养、教育和保护的义务。

Adult children have the obligations of supporting, assistance, and                成年子女对父母负有赡养、扶助和保护的
protection of their parents.                                                      义务。

Article 27 The parents of a minor are his or her guardians.                         第二十七条   父母是未成年子女的监
                                                                                  护人。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 80 of 458 PageID #:759




Where both parents of a minor are dead or incapable of acting as a              未成年人的父母已经死亡或者没有监护能
guardian, one of the following persons capable of acting as a guardian          力的，由下列有监护能力的人按顺序担任
shall act as the guardian of the minor in the following order:                  监护人：

(1) Paternal or maternal grandparents of the minor.                             （一）祖父母、外祖父母；

(2) Elder brothers or sisters of the minor.                                     （二）兄、姐；

(3) Other individuals or organizations willing to act as the guardian,          （三）其他愿意担任监护人的个人或者组
provided that it is approved by the urban residents' committee, villagers'      织，但是须经未成年人住所地的居民委员
committee, or civil affairs department of the place of the minor's domicile.    会、村民委员会或者民政部门同意。

Article 28 One of the following persons capable of acting as a guardian           第二十八条   无民事行为能力或者限
shall, in the following order, act as the guardian of an adult without          制民事行为能力的成年人，由下列有监护
capacity for civil conduct or with limited capacity for civil conduct:          能力的人按顺序担任监护人：

(1) Spouse of the adult.                                                        （一）配偶；

(2) Parents or children of the adult.                                           （二）父母、子女；

(3) Other close relatives of the adult.                                         （三）其他近亲属；

(4) Other individuals or organizations willing to act as the guardian,          （四）其他愿意担任监护人的个人或者组
provided that it is approved by the urban residents' committee, villagers'      织，但是须经被监护人住所地的居民委员
committee, or civil affairs department of the place of the adult's domicile.    会、村民委员会或者民政部门同意。

Article 29 Where the parents of a ward are his or her guardians, they may         第二十九条   被监护人的父母担任监
designate the guardian by a will.                                               护人的，可以通过遗嘱指定监护人。

Article 30 Persons legally qualified for guardianship may, by agreement,          第三十条   依法具有监护资格的人之
determine the guardian. The true will of the ward shall be respected in the     间可以协议确定监护人。协议确定监护人
determination of guardian by agreement.                                         应当尊重被监护人的真实意愿。

Article 31 In case of any dispute over the determination of guardian, the         第三十一条   对监护人的确定有争议
urban residents' committee, villagers' committee, or civil affairs department   的，由被监护人住所地的居民委员会、村
of the place of the ward's domicile may designate the guardian, and             民委员会或者民政部门指定监护人，有关
against the aforesaid designation, the relevant parties may apply to the        当事人对指定不服的，可以向人民法院申
people's court for designating the guardian; and the relevant parties may,      请指定监护人；有关当事人也可以直接向
notwithstanding, directly apply to the people's court for designating the       人民法院申请指定监护人。
guardian.

The urban residents' committee, villagers' committee, civil affairs             居民委员会、村民委员会、民政部门或者
department, or people's court shall respect the true will of the ward, and      人民法院应当尊重被监护人的真实意愿，
designate the guardian from among persons legally qualified for                 按照最有利于被监护人的原则在依法具有
guardianship under the principle of most benefiting the ward.                   监护资格的人中指定监护人。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 81 of 458 PageID #:760




Before the guardian is designated under paragraph 1 of this article, if the      依照本条第一款规定指定监护人前，被监
personal rights, property rights, and other lawful rights and interests of the   护人的人身权利、财产权利以及其他合法
ward are under no protection, the urban residents' committee, villagers'         权益处于无人保护状态的，由被监护人住
committee, relevant organization prescribed by the law, or civil affairs         所地的居民委员会、村民委员会、法律规
department of the place of the ward's domicile shall act as the provisional      定的有关组织或者民政部门担任临时监护
guardian.                                                                        人。

After designation, the guardian shall not be replaced without permission;        监护人被指定后，不得擅自变更；擅自变
and in case of replacement without permission, the designated guardian is        更的，不免除被指定的监护人的责任。
not relieved of his or her responsibilities.

Article 32 Where there is no person legally qualified for guardianship, the        第三十二条   没有依法具有监护资格
civil affairs department may or the urban residents' committee or villagers'     的人的，监护人由民政部门担任，也可以
committee of the place of the ward's domicile satisfying the conditions for      由具备履行监护职责条件的被监护人住所
performing the duty of guardianship may act as the guardian.                     地的居民委员会、村民委员会担任。

Article 33 An adult with full capacity for civil conduct may, by consulting in     第三十三条   具有完全民事行为能力
advance with his or her close relatives or other individuals or organizations    的成年人，可以与其近亲属、其他愿意担
willing to act as a guardian, determine his or her guardian in writing. When     任监护人的个人或者组织事先协商，以书
the adult loses all or part of capacity for civil conduct, the guardian          面形式确定自己的监护人。协商确定的监
determined by consultation shall perform the duty of guardianship of the         护人在该成年人丧失或者部分丧失民事行
adult.                                                                           为能力时，履行监护职责。

Article 34 The duties of a guardian include but are not limited to                 第三十四条   监护人的职责是代理被
representing the ward in performing juridical acts and protecting the            监护人实施民事法律行为，保护被监护人
personal rights, property rights, and other lawful rights and interests of the   的人身权利、财产权利以及其他合法权益
ward.                                                                            等。

The guardian's rights arising from performance of the duty of guardianship       监护人依法履行监护职责产生的权利，受
in accordance with the law shall be protected by law.                            法律保护。

A guardian failing to perform the duty of guardianship or infringing upon        监护人不履行监护职责或者侵害被监护人
the ward's lawful rights and interests shall assume legal liability.             合法权益的，应当承担法律责任。

Article 35 A guardian shall perform the duty of guardianship under the             第三十五条   监护人应当按照最有利
principle of most benefiting the ward. The guardian shall not dispose of the     于被监护人的原则履行监护职责。监护人
ward's property unless for safeguarding the ward's interests.                    除为维护被监护人利益外，不得处分被监
                                                                                 护人的财产。

The guardian of a minor shall, in the performance of the duty of                 未成年人的监护人履行监护职责，在作出
guardianship, respect the ward's true will when making decisions related to      与被监护人利益有关的决定时，应当根据
the ward's interests according to the ward's age and intelligence.               被监护人的年龄和智力状况，尊重被监护
                                                                                 人的真实意愿。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 82 of 458 PageID #:761




The guardian of an adult shall, in the performance of the duty of               成年人的监护人履行监护职责，应当最大
guardianship, respect the ward's true will to the fullest extent, safeguard     程度地尊重被监护人的真实意愿，保障并
and assist the ward in performing juridical acts that are commensurate          协助被监护人实施与其智力、精神健康状
with the ward's intelligence and mental health. The guardian shall not          况相适应的民事法律行为。对被监护人有
interfere with any affairs that the ward is capable of handling alone.          能力独立处理的事务，监护人不得干涉。

Article 36 Where a guardian falls under any of the following circumstances,       第三十六条   监护人有下列情形之一
the people's court shall, upon application of the relevant individual or        的，人民法院根据有关个人或者组织的申
organization, disqualify the guardian, arrange necessary provisional            请，撤销其监护人资格，安排必要的临时
guardianship measures, and designate another guardian in accordance             监护措施，并按照最有利于被监护人的原
with the law under the principle of most benefiting the ward:                   则依法指定监护人：

(1) Acting seriously to the detriment of the ward's physical and mental         （一）实施严重损害被监护人身心健康行
health.                                                                         为的；

(2) Being slack in performing the duty of guardianship, or being incapable      （二）怠于履行监护职责，或者无法履行
of performing the duty of guardianship but refusing to delegate part or all     监护职责并且拒绝将监护职责部分或者全
of the duty of guardianship to another person, which causes distress of the     部委托给他人，导致被监护人处于危困状
ward.                                                                           态的；

(3) Otherwise seriously infringing upon the ward's lawful rights and            （三）实施严重侵害被监护人合法权益的
interests.                                                                      其他行为的。

For the purposes of this article, the relevant individuals and organizations    本条规定的有关个人和组织包括：其他依
include but are not limited to: any other person legally qualified for          法具有监护资格的人，居民委员会、村民
guardianship, an urban residents' committee, a villagers' committee, a          委员会、学校、医疗机构、妇女联合会、
school, a medical institution, a women's federation, a disabled persons'        残疾人联合会、未成年人保护组织、依法
federation, an organization for the protection of minors, an organization       设立的老年人组织、民政部门等。
legally formed for seniors, and a civil affairs department.

Where the individuals and organizations except the civil affairs department     前款规定的个人和民政部门以外的组织未
as prescribed in the preceding paragraph fail to apply for the                  及时向人民法院申请撤销监护人资格的，
disqualification of the guardian to the people's court in a timely manner,      民政部门应当向人民法院申请。
the civil affairs department shall file such an application with the people's
court.

Article 37 Parents, children, and spouses who support the wards in the            第三十七条   依法负担被监护人抚养
form of child support, support for elderly parents, or spousal support in       费、赡养费、扶养费的父母、子女、配偶
accordance with the law shall continue to perform such obligations after        等，被人民法院撤销监护人资格后，应当
they are disqualified by the people's courts as guardians.                      继续履行负担的义务。

Article 38 Where the ward's parent or child shows true repentance after           第三十八条   被监护人的父母或者子
being disqualified from guardianship by the people's court, except one          女被人民法院撤销监护人资格后，除对被
having committed an intentional crime on the ward, the people's court           监护人实施故意犯罪的外，确有悔改表现
may, by respecting the ward's true will and according to the                    的，经其申请，人民法院可以在尊重被监
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 83 of 458 PageID #:762




circumstances, reinstate his or her guardianship upon his or her              护人真实意愿的前提下，视情况恢复其监
application, and the guardianship between the guardian designated by the      护人资格，人民法院指定的监护人与被监
people's court and the ward shall terminate concurrently.                     护人的监护关系同时终止。

Article 39 Under any of the following circumstances, the guardianship shall     第三十九条     有下列情形之一的，监
terminate:                                                                    护关系终止：

(1) The ward obtains or regains full capacity for civil conduct.              （一）被监护人取得或者恢复完全民事行
                                                                              为能力；

(2) The guardian becomes incapable of guardianship.                           （二）监护人丧失监护能力；

(3) The ward or the guardian dies.                                            （三）被监护人或者监护人死亡；

(4) The guardian relationship otherwise terminates as determined by a         （四）人民法院认定监护关系终止的其他
people's court.                                                               情形。

If the ward still needs guardianship after the guardianship terminates,       监护关系终止后，被监护人仍然需要监护
another guardian shall be determined in accordance with the law.              的，应当依法另行确定监护人。

Section 3 Declaration of Absence and Declaration of Death                          第三节   宣告失踪和宣告死亡

Article 40 Where a natural person has disappeared for two years, an             第四十条     自然人下落不明满二年
interested party may apply to a people's court for a declaration of absence   的，利害关系人可以向人民法院申请宣告
of the natural person.                                                        该自然人为失踪人。

Article 41 The period of disappearance of a natural person shall be             第四十一条     自然人下落不明的时间
counted from the day when he or she is not heard from. If a person            从其失去音讯之日起计算。战争期间下落
disappears during a war, the period of disappearance shall be counted         不明的，下落不明的时间自战争结束之日
from the day when the war ends or from the date of absence as confirmed       或者有关机关确定的下落不明之日起计
by the relevant authority.                                                    算。

Article 42 The property of an absentee shall be under the custody of his or     第四十二条     失踪人的财产由其配
her spouse, adult children, parents, or any other person willing to act as    偶、成年子女、父母或者其他愿意担任财
custodian of the property.                                                    产代管人的人代管。

If there is any dispute over custody or the persons as mentioned in the       代管有争议，没有前款规定的人，或者前
preceding paragraph do not exist or are incapable of custody, the property    款规定的人无代管能力的，由人民法院指
shall be under the custody of a person designated by a people's court.        定的人代管。

Article 43 The property custodian shall appropriately manage the                第四十三条     财产代管人应当妥善管
absentee's property, and protect the property rights and interests of the     理失踪人的财产，维护其财产权益。
absentee.

Any taxes and debts owed and other expenses payable by the absentee           失踪人所欠税款、债务和应付的其他费
shall be paid by the property custodian out of the absentee's property.       用，由财产代管人从失踪人的财产中支
                                                                              付。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 84 of 458 PageID #:763




Where the property custodian causes damage to the absentee's property             财产代管人因故意或者重大过失造成失踪
intentionally or with gross negligence, the custodian shall assume                人财产损失的，应当承担赔偿责任。
compensatory liability.

Article 44 Where the property custodian fails to perform the duty of                第四十四条   财产代管人不履行代管
custody, infringes upon the absentee's property rights and interests, or          职责、侵害失踪人财产权益或者丧失代管
becomes incapable of custody, an interested party for the absentee may            能力的，失踪人的利害关系人可以向人民
apply to a people's court for replacement of the property custodian.              法院申请变更财产代管人。

The property custodian may, for good reason, apply to a people's court for        财产代管人有正当理由的，可以向人民法
replacement of the property custodian.                                            院申请变更财产代管人。

Where the people's court decides to replace the property custodian, the           人民法院变更财产代管人的，变更后的财
replacement custodian shall have the right to require the original custodian      产代管人有权要求原财产代管人及时移交
to hand over relevant property and report on property custody in a timely         有关财产并报告财产代管情况。
manner.

Article 45 Where an absentee reappears, the people's court shall revoke             第四十五条   失踪人重新出现，经本
the declaration of absence upon application of the person or an interested        人或者利害关系人申请，人民法院应当撤
party.                                                                            销失踪宣告。

Where an absentee reappears, the person shall have the right to require           失踪人重新出现，有权要求财产代管人及
the property custodian to hand over relevant property and report on               时移交有关财产并报告财产代管情况。
property custody in a timely manner.

Article 46 Where a natural person falls under any of the following                  第四十六条   自然人有下列情形之一
circumstances, an interested party may apply to a people's court for a            的，利害关系人可以向人民法院申请宣告
declaration of death of the natural person:                                       该自然人死亡：

(1) The natural person has disappeared for four years.                            （一）下落不明满四年；

(2) The natural person has disappeared for two years from an accident.            （二）因意外事件，下落不明满二年。

Where a person has disappeared from an accident, and it is impossible for         因意外事件下落不明，经有关机关证明该
the person to survive the accident as certified by the relevant authority, an     自然人不可能生存的，申请宣告死亡不受
application for a declaration of death of the person is not subject to the        二年时间的限制。
two-year period.

Article 47 Where both an application for a declaration of death and an              第四十七条   对同一自然人，有的利
application for a declaration of absence of the same natural person are           害关系人申请宣告死亡，有的利害关系人
filed by the interested parties with a people's court, the people's court shall   申请宣告失踪，符合本法规定的宣告死亡
declare the death of the person if the conditions for a declaration of death      条件的，人民法院应当宣告死亡。
as set out in this Law are met.

Article 48 The day when the people's court renders a judgment to declare            第四十八条   被宣告死亡的人，人民
the death of a person shall be deemed the date of death of the person; but        法院宣告死亡的判决作出之日视为其死亡
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 85 of 458 PageID #:764




if the person is declared dead for his or her disappearance from an             的日期；因意外事件下落不明宣告死亡
accident, the day when the accident occurred shall be deemed the date of        的，意外事件发生之日视为其死亡的日
death of the person.                                                            期。

Article 49 Where a natural person declared dead is alive, the validity of the     第四十九条   自然人被宣告死亡但是
juridical acts performed by the natural person during the period of declared    并未死亡的，不影响该自然人在被宣告死
death shall not be affected.                                                    亡期间实施的民事法律行为的效力。

Article 50 Where a person declared dead reappears, the people's court             第五十条   被宣告死亡的人重新出
shall revoke the declaration of death upon application of the person or an      现，经本人或者利害关系人申请，人民法
interested party.                                                               院应当撤销死亡宣告。

Article 51 The marital relationship of a person declared dead shall be            第五十一条   被宣告死亡的人的婚姻
extinguished from the date of declaration of death. If the declaration of       关系，自死亡宣告之日起消灭。死亡宣告
death is revoked, the marital relationship shall resume automatically from      被撤销的，婚姻关系自撤销死亡宣告之日
the date of revocation of the declaration of death, unless his or her spouse    起自行恢复，但是其配偶再婚或者向婚姻
has remarried or submits to the marriage registration authority a written       登记机关书面声明不愿意恢复的除外。
statement of refusal to resume marriage.

Article 52 Where a child of a person declared dead is legally adopted by          第五十二条   被宣告死亡的人在被宣
another person during the period of his or her declared death, the person       告死亡期间，其子女被他人依法收养的，
shall not claim nullity of the adoption on the ground that the adoption is      在死亡宣告被撤销后，不得以未经本人同
without his or her approval after the declaration of death is revoked.          意为由主张收养关系无效。

Article 53 Where the declaration of death of a person is revoked, the             第五十三条   被撤销死亡宣告的人有
person shall have the right to reclaim his or her property which has            权请求依照继承法取得其财产的民事主体
devolved to other parties to civil legal relationships in accordance with the   返还财产。无法返还的，应当给予适当补
law of succession. If any property cannot be reclaimed, the person shall be     偿。
indemnified appropriately.

Where an interested party conceals facts, causing another person to be          利害关系人隐瞒真实情况，致使他人被宣
declared dead, and thus obtains any property of the person, the interested      告死亡取得其财产的，除应当返还财产
party shall, in addition to returning the property, assume compensatory         外，还应当对由此造成的损失承担赔偿责
liability for any loss so caused.                                               任。

Section 4 Individual Industrial and Commercial Households and Rural             第四节   个体工商户和农村承包经营户
Usufructuary Households

Article 54 A natural person conducting industrial and commercial                  第五十四条   自然人从事工商业经
operations upon registration in accordance with the law is an individual        营，经依法登记，为个体工商户。个体工
industrial and commercial household. An individual industrial and               商户可以起字号。
commercial household may have a trade name.
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 86 of 458 PageID #:765




Article 55 A member of a rural collective economic organization who has             第五十五条   农村集体经济组织的成
obtained a usufruct on rural land in accordance with the law for farm             员，依法取得农村土地承包经营权，从事
operations of the household is a rural usufructuary household.                    家庭承包经营的，为农村承包经营户。

Article 56 Where the business of an individual industrial and commercial            第五十六条   个体工商户的债务，个
household is operated by an individual, the debts of the individual               人经营的，以个人财产承担；家庭经营
industrial and commercial household shall be assumed by the individual            的，以家庭财产承担；无法区分的，以家
with his or her own property; where that is operated by a family, the debts       庭财产承担。
of the individual industrial and commercial household shall be assumed by
the family with family property; or where if it is impossible to ascertain
whether that is operated by an individual or a family, the debts of the
individual industrial and commercial household shall be assumed by the
family with family property.

The debts of a rural usufructuary household shall be assumed by the rural         农村承包经营户的债务，以从事农村土地
household which operates on the rural land subject to the usufruct with           承包经营的农户财产承担；事实上由农户
family property or be assumed by some family members with their property          部分成员经营的，以该部分成员的财产承
who actually operate on the rural land subject to the usufruct.                   担。

Chapter III Legal Persons                                                              第三章   法   人

Section 1 General Rules                                                                第一节   一般规定

Article 57 A legal person is an organization with capacity for civil rights and     第五十七条   法人是具有民事权利能
capacity for civil conduct which independently enjoys civil rights and            力和民事行为能力，依法独立享有民事权
assumes civil obligations in accordance with the law.                             利和承担民事义务的组织。

Article 58 A legal person shall be formed in accordance with the law.               第五十八条   法人应当依法成立。

A legal person shall have its own name, organs, domicile, and property or         法人应当有自己的名称、组织机构、住
funding. The specific conditions and procedures for formation of a legal          所、财产或者经费。法人成立的具体条件
person shall be governed by laws and administrative regulations.                  和程序，依照法律、行政法规的规定。

Where the formation of a legal person is subject to the approval of the           设立法人，法律、行政法规规定须经有关
relevant authority in accordance with any law or administrative regulation,       机关批准的，依照其规定。
such a law or administrative regulation shall apply.

Article 59 A legal person's capacity for civil rights and capacity for civil        第五十九条   法人的民事权利能力和
conduct arise when the legal person is formed and cease to exist when the         民事行为能力，从法人成立时产生，到法
legal person is terminated.                                                       人终止时消灭。

Article 60 A legal person shall assume civil liabilities independently with all     第六十条   法人以其全部财产独立承
of its property.                                                                  担民事责任。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 87 of 458 PageID #:766




Article 61 In accordance with the provisions of laws or the bylaws of a              第六十一条   依照法律或者法人章程
legal person, the person in charge who conducts civil activities on behalf of      的规定，代表法人从事民事活动的负责
the legal person shall be the legal representative of the legal person.            人，为法人的法定代表人。

The legal consequences of civil activities conducted by the legal                  法定代表人以法人名义从事的民事活动，
representative in the name of the legal person shall be assumed by the             其法律后果由法人承受。
legal person.

Any restriction on the legal representative's right of representation              法人章程或者法人权力机构对法定代表人
imposed by the bylaws or the supreme organ of the legal person shall not           代表权的限制，不得对抗善意相对人。
be set up against bona fide opposite parties.

Article 62 Where the legal representative of a legal person causes damage            第六十二条   法定代表人因执行职务
to any other person in the performance of duties, the legal person shall           造成他人损害的，由法人承担民事责任。
assume civil liability for such damage.

The legal person may, after assuming such civil liability, claim                   法人承担民事责任后，依照法律或者法人
reimbursement from the legal representative at fault in accordance with            章程的规定，可以向有过错的法定代表人
the laws or its bylaws.                                                            追偿。

Article 63 A legal person's domicile shall be the place of its principal office.     第六十三条   法人以其主要办事机构
If a legal person needs to be registered in accordance with the law, it shall      所在地为住所。依法需要办理法人登记
register the place of its principal office as its domicile.                        的，应当将主要办事机构所在地登记为住
                                                                                   所。

Article 64 Where any registered information on a legal person changes                第六十四条   法人存续期间登记事项
during its existence, the legal person shall apply for modification                发生变化的，应当依法向登记机关申请变
registration to the registration authority in accordance with the law.             更登记。

Article 65 The inconsistency between the actual circumstances of a legal             第六十五条   法人的实际情况与登记
person and the registered information on the legal person shall not be set         的事项不一致的，不得对抗善意相对人。
up against bona fide opposite parties.

Article 66 The registration authority shall, in accordance with the law,             第六十六条   登记机关应当依法及时
publish the relevant registration information on a legal person in a timely        公示法人登记的有关信息。
manner.

Article 67 In case of combination of a legal person, the surviving legal             第六十七条   法人合并的，其权利和
person shall enjoy the rights and assume the obligations of the legal              义务由合并后的法人享有和承担。
person.

In case of division of a legal person, the surviving legal persons shall           法人分立的，其权利和义务由分立后的法
jointly and severally enjoy the rights and assume the obligations of the           人享有连带债权，承担连带债务，但是债
legal person, unless the creditor and the debtor have agreed otherwise.            权人和债务人另有约定的除外。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 88 of 458 PageID #:767




Article 68 A legal person is terminated upon completion of liquidation and           第六十八条   有下列原因之一并依法
deregistration in accordance with the law for any of the following reasons:        完成清算、注销登记的，法人终止：

(1) The legal person is dissolved.                                                 （一）法人解散；

(2) The legal person is declared bankrupt.                                         （二）法人被宣告破产；

(3) Any other reason specified by laws.                                            （三）法律规定的其他原因。

Where the termination of a legal person is subject to the approval of the          法人终止，法律、行政法规规定须经有关
relevant authority in accordance with any law or administrative regulation,        机关批准的，依照其规定。
such a law or administrative regulation shall apply.

Article 69 A legal person shall be dissolved under any of the following              第六十九条   有下列情形之一的，法
circumstances:                                                                     人解散：

(1) The duration stated in the legal person's bylaws expires, or any other         （一）法人章程规定的存续期间届满或者
cause of dissolution stated in the legal person's bylaws arises.                   法人章程规定的其他解散事由出现；

(2) The legal person's supreme organ makes a resolution for dissolution.           （二）法人的权力机构决议解散；

(3) The legal person is dissolved as required by business combination or           （三）因法人合并或者分立需要解散；
division.

(4) The legal person's business license or registration certificate is revoked     （四）法人依法被吊销营业执照、登记证
in accordance with the law, or the legal person is ordered to close down or        书，被责令关闭或者被撤销；
is abolished.

(5) Any other circumstances specified by laws.                                     （五）法律规定的其他情形。

Article 70 Where a legal person is dissolved, except for business                    第七十条   法人解散的，除合并或者
combination or division, the liquidation obligors shall form a liquidation         分立的情形外，清算义务人应当及时组成
group to conduct liquidation in a timely manner.                                   清算组进行清算。

The members of a legal person's executive organ or decision-making                 法人的董事、理事等执行机构或者决策机
organ, such as directors or council members, are liquidation obligors,             构的成员为清算义务人。法律、行政法规
except as otherwise provided for by any law or administrative regulation.          另有规定的，依照其规定。

Where the liquidation obligors fail to fulfill their liquidation obligation in a   清算义务人未及时履行清算义务，造成损
timely manner, causing any damage, they shall assume civil liability; and          害的，应当承担民事责任；主管机关或者
the competent authority or an interested party may apply to a people's             利害关系人可以申请人民法院指定有关人
court for designating relevant persons to form a liquidation group to              员组成清算组进行清算。
conduct liquidation.

Article 71 The liquidation procedures and the powers of the liquidation              第七十一条   法人的清算程序和清算
group of a legal person shall be governed by the provisions of relevant            组职权，依照有关法律的规定；没有规定
                                                                                   的，参照适用公司法的有关规定。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 89 of 458 PageID #:768




laws; and if there are no such provisions, the relevant provisions of the
Company Law shall apply mutatis mutandis.

Article 72 In the course of liquidation, a legal person continues to exist, but       第七十二条   清算期间法人存续，但
shall not conduct any activity irrelevant to liquidation.                           是不得从事与清算无关的活动。

The residual property after the legal person is liquidated shall be dealt with      法人清算后的剩余财产，根据法人章程的
in accordance with the provisions of the legal person's bylaws or the               规定或者法人权力机构的决议处理。法律
resolution of the legal person's supreme organ, except as otherwise                 另有规定的，依照其规定。
provided for by any law.

The legal person is terminated upon completion of liquidation and                   清算结束并完成法人注销登记时，法人终
deregistration of the legal person; or if the law does not require the legal        止；依法不需要办理法人登记的，清算结
person to be registered, it is terminated upon completion of liquidation.           束时，法人终止。

Article 73 Where a legal person is declared bankrupt, it is terminated upon           第七十三条   法人被宣告破产的，依
completion of bankruptcy liquidation and deregistration of the legal person         法进行破产清算并完成法人注销登记时，
in accordance with the law.                                                         法人终止。

Article 74 A legal person may form branch offices in accordance with the              第七十四条   法人可以依法设立分支
law. If any law or administrative regulation requires the branch offices to         机构。法律、行政法规规定分支机构应当
be registered, such a law or administrative regulation shall apply.                 登记的，依照其规定。

Where a branch office conducts civil activities in its own name, any civil          分支机构以自己的名义从事民事活动，产
liability arising therefrom shall be assumed by the legal person; but such          生的民事责任由法人承担；也可以先以该
civil liability may be assumed first with the property managed by the               分支机构管理的财产承担，不足以承担
branch office and then by the legal person for any deficit.                         的，由法人承担。

Article 75 The legal consequences of civil activities conducted by a                  第七十五条   设立人为设立法人从事
promoter or promoters for the formation of a legal person shall be                  的民事活动，其法律后果由法人承受；法
assumed by the legal person; but if the legal person fails to be formed,            人未成立的，其法律后果由设立人承受，
shall be assumed by the promoter or promoters, and in latter case, the two          设立人为二人以上的，享有连带债权，承
or more promoters shall jointly and severally enjoy rights and assume               担连带债务。
debts.

Where a promoter conducts civil activities in the name of the promoter for          设立人为设立法人以自己的名义从事民事
the formation of a legal person, a third party shall have the right to require      活动产生的民事责任，第三人有权选择请
the legal person or the promoter to assume civil liability arising therefrom.       求法人或者设立人承担。

Section 2 For-Profit Legal Persons                                                          第二节   营利法人

Article 76 A legal person formed for the purpose of making profits and                第七十六条   以取得利润并分配给股
distributing profits to its shareholders or other investors is a for-profit legal   东等出资人为目的成立的法人，为营利法
person.                                                                             人。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 90 of 458 PageID #:769




For-profit legal persons include limited liability companies, joint stock        营利法人包括有限责任公司、股份有限公
limited companies, and other enterprise legal persons.                           司和其他企业法人等。

Article 77 A for-profit legal person is formed upon registration in                第七十七条   营利法人经依法登记成
accordance with the law.                                                         立。

Article 78 The registration authority shall issue a for-profit legal person        第七十八条   依法设立的营利法人，
business license to a for-profit legal person legally formed. The issue date     由登记机关发给营利法人营业执照。营业
of the business license shall be the date of formation of the for-profit legal   执照签发日期为营利法人的成立日期。
person.

Article 79 For the formation of a for-profit legal person, the bylaws of the       第七十九条   设立营利法人应当依法
legal person shall be developed in accordance with the law.                      制定法人章程。

Article 80 A for-profit legal person shall have a supreme organ.                   第八十条   营利法人应当设权力机
                                                                                 构。

The supreme organ exercises the powers of amending the bylaws of the             权力机构行使修改法人章程，选举或者更
legal person and electing or replacing members of the executive organ            换执行机构、监督机构成员，以及法人章
and supervisory organ and other powers stated in the bylaws of the legal         程规定的其他职权。
person.

Article 81 A for-profit legal person shall have an executive organ.                第八十一条   营利法人应当设执行机
                                                                                 构。

The executive organ exercises the powers of convening the meetings of            执行机构行使召集权力机构会议，决定法
the supreme organ, deciding the legal person's business plans and                人的经营计划和投资方案，决定法人内部
investment proposals, and deciding the internal management structure of          管理机构的设置，以及法人章程规定的其
the legal person and other powers stated in the bylaws of the legal person.      他职权。

Where the executive organ is a board of directors or is an executive             执行机构为董事会或者执行董事的，董事
director, the chairman of the board of directors, the executive director, or a   长、执行董事或者经理按照法人章程的规
manager shall serve as the legal representative in accordance with the           定担任法定代表人；未设董事会或者执行
provisions of the bylaws of the legal person; or where the legal person has      董事的，法人章程规定的主要负责人为其
no board of directors or executive director, the primary person in charge        执行机构和法定代表人。
stated in the bylaws of the legal person shall be the executive organ and
legal representative of the legal person.

Article 82 Where a for-profit legal person has a supervisory organ such as         第八十二条   营利法人设监事会或者
the board of supervisors or a supervisor, the supervisory organ shall, in        监事等监督机构的，监督机构依法行使检
accordance with the law, exercise the powers of inspecting the legal             查法人财务，监督执行机构成员、高级管
person's financial affairs and overseeing the performance of duties by the       理人员执行法人职务的行为，以及法人章
members of the executive organ and the senior executives of the legal            程规定的其他职权。
person and the powers stated in the bylaws of the legal person.
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 91 of 458 PageID #:770




Article 83 An investor of a for-profit legal person shall not damage the            第八十三条    营利法人的出资人不得
interests of the legal person or any other investor by abusing the rights of      滥用出资人权利损害法人或者其他出资人
an investor. If the investor abuses the rights of an investor, causing any        的利益。滥用出资人权利给法人或者其他
loss to the legal person or any other investor, the investor shall assume         出资人造成损失的，应当依法承担民事责
civil liability in accordance with the law.                                       任。

An investor of a for-profit legal person shall not damage the interests of a      营利法人的出资人不得滥用法人独立地位
creditor of the legal person by abusing the independent status of the legal       和出资人有限责任损害法人的债权人利
person and the limited liability of the investor. If the investor abuses the      益。滥用法人独立地位和出资人有限责
legal person's independent status or the investor's limited liability to evade    任，逃避债务，严重损害法人的债权人利
debts, causing serious damage to the interests of a creditor of the legal         益的，应当对法人债务承担连带责任。
person, the investor shall be jointly and severally liable for the legal
person's debts.

Article 84 The controlling investor, actual controller, directors, supervisors,     第八十四条    营利法人的控股出资
and senior executives of a for-profit legal person shall not damage the           人、实际控制人、董事、监事、高级管理
interests of the legal person through affiliations. One that causes damage        人员不得利用其关联关系损害法人的利
to the legal person through affiliations shall assume compensatory liability.     益。利用关联关系给法人造成损失的，应
                                                                                  当承担赔偿责任。

Article 85 Where a for-profit legal person's supreme organ or executive             第八十五条    营利法人的权力机构、
organ adopts a resolution under a convening procedure or in a voting              执行机构作出决议的会议召集程序、表决
mode that violates any law or administrative regulation or the bylaws of the      方式违反法律、行政法规、法人章程，或
legal person or any content of the resolution violates the bylaws of the          者决议内容违反法人章程的，营利法人的
legal person, an investor of the for-profit legal person may request a            出资人可以请求人民法院撤销该决议，但
people's court to revoke the resolution, without prejudice to the civil legal     是营利法人依据该决议与善意相对人形成
relations formed between the for-profit legal person and bona fide opposite       的民事法律关系不受影响。
parties based on such a resolution.

Article 86 In business activities, a for-profit legal person shall comply with      第八十六条    营利法人从事经营活
business ethics, maintain the safety of transactions, receive government          动，应当遵守商业道德，维护交易安全，
supervision and public scrutiny, and assume social responsibilities.              接受政府和社会的监督，承担社会责任。

Section 3 Non-profit Legal Persons                                                     第三节   非营利法人

Article 87 A non-profit legal person is a legal person formed for public            第八十七条    为公益目的或者其他非
welfare or any other non-profit purpose without distribution of profits to its    营利目的成立，不向出资人、设立人或者
investors, promoters, or members.                                                 会员分配所取得利润的法人，为非营利法
                                                                                  人。

Non-profit legal persons include but are not limited to public institutions,      非营利法人包括事业单位、社会团体、基
social groups, foundations, and social service organizations.                     金会、社会服务机构等。

Article 88 A public institution satisfying the conditions for a legal person        第八十八条    具备法人条件，为适应
and to be formed for meeting the needs of economic and social                     经济社会发展需要，提供公益服务设立的
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 92 of 458 PageID #:771




development and providing public welfare services obtains the status of a       事业单位，经依法登记成立，取得事业单
public institution legal person upon formation through registration in          位法人资格；依法不需要办理法人登记
accordance with the law; or if the law does not require it to undergo legal     的，从成立之日起，具有事业单位法人资
person registration, obtains the status of a public institution legal person    格。
from the date of formation.

Article 89 Where a public institution legal person has a council, the council     第八十九条   事业单位法人设理事会
shall be its decision-making organ, except as otherwise provided for by         的，除法律另有规定外，理事会为其决策
any law. The legal representative of a public institution legal person shall    机构。事业单位法人的法定代表人依照法
be determined in accordance with laws, administrative regulations, or its       律、行政法规或者法人章程的规定产生。
bylaws.

Article 90 A social group satisfying the conditions for a legal person and to     第九十条   具备法人条件，基于会员
be formed based on the common will of its members for public welfare,           共同意愿，为公益目的或者会员共同利益
common interests of its members, or any other non-profit purpose obtains        等非营利目的设立的社会团体，经依法登
the status of a social group legal person upon formation through                记成立，取得社会团体法人资格；依法不
registration in accordance with the law; or if the law does not require it to   需要办理法人登记的，从成立之日起，具
undergo legal person registration, obtains the status of a social group legal   有社会团体法人资格。
person from the date of formation.

Article 91 For the formation of a social group legal person, the bylaws of        第九十一条   设立社会团体法人应当
the legal person shall be developed in accordance with the law.                 依法制定法人章程。

A social group legal person shall have a supreme organ such as the              社会团体法人应当设会员大会或者会员代
congress of members or the congress of representatives of members.              表大会等权力机构。

A social group legal person shall have an executive organ such as a             社会团体法人应当设理事会等执行机构。
council. The person in charge of the council, such as the chairman or           理事长或者会长等负责人按照法人章程的
president, shall serve as the legal representative in accordance with the       规定担任法定代表人。
bylaws of the legal person.

Article 92 A foundation or a social service organization, among others,           第九十二条   具备法人条件，为公益
satisfying the conditions for a legal person and to be formed with donated      目的以捐助财产设立的基金会、社会服务
property for public welfare purposes obtains the status of a donation-          机构等，经依法登记成立，取得捐助法人
based legal person upon formation through registration in accordance with       资格。
the law.

A venue for holding religious activities formed in accordance with the law      依法设立的宗教活动场所，具备法人条件
and satisfying the conditions for a legal person may apply for legal person     的，可以申请法人登记，取得捐助法人资
registration and obtain the status of a donation-based legal person, subject    格。法律、行政法规对宗教活动场所有规
to any provisions of laws and administrative regulations relating to the        定的，依照其规定。
venues for holding religious activities.

Article 93 For the formation of a donation-based legal person, the bylaws         第九十三条   设立捐助法人应当依法
of the legal person shall be developed in accordance with the law.              制定法人章程。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 93 of 458 PageID #:772




The donation-based legal person shall have a decision-making organ,            捐助法人应当设理事会、民主管理组织等
such as a council or a democratic governing body, and an executive             决策机构，并设执行机构。理事长等负责
organ. The person in charge of the decision-making organ such as the           人按照法人章程的规定担任法定代表人。
chairman shall serve as the legal representative in accordance with the
bylaws of the legal person.

The donation-based legal person shall have a supervisory organ such as a       捐助法人应当设监事会等监督机构。
board of supervisors.

Article 94 Donors shall be entitled to ask the donation-based legal person       第九十四条   捐助人有权向捐助法人
about the use and management of donated property and give their                查询捐助财产的使用、管理情况，并提出
opinions and recommendations, and the donation-based legal person shall        意见和建议，捐助法人应当及时、如实答
give honest replies in a timely manner.                                        复。

Where a donation-based legal person's decision-making organ, executive         捐助法人的决策机构、执行机构或者法定
organ, or legal representative makes a decision under a procedure that         代表人作出决定的程序违反法律、行政法
violates any law or administrative regulation or the bylaws of the legal       规、法人章程，或者决定内容违反法人章
person or the content of the decision violates the bylaws of the legal         程的，捐助人等利害关系人或者主管机关
person, a donor or any other interested party or the competent authority       可以请求人民法院撤销该决定，但是捐助
may request the people's court to revoke the decision, without prejudice to    法人依据该决定与善意相对人形成的民事
the civil legal relationship formed between the donor-based legal person       法律关系不受影响。
and bona fide opposite parties based on the decision.

Article 95 When a non-profit legal person formed for public welfare              第九十五条   为公益目的成立的非营
purposes is terminated, it shall not distribute any residual property to its   利法人终止时，不得向出资人、设立人或
investors, promoters, or members. The residual property shall be used for      者会员分配剩余财产。剩余财产应当按照
public welfare purposes in accordance with the provisions of its bylaws or     法人章程的规定或者权力机构的决议用于
a resolution of its supreme organ; or if the residual property cannot be       公益目的；无法按照法人章程的规定或者
dealt with in accordance with the provisions of its bylaws or the resolution   权力机构的决议处理的，由主管机关主持
of its supreme organ, the competent authority shall cause the transfer of      转给宗旨相同或者相近的法人，并向社会
such residual property to other legal persons with the same or a similar       公告。
vision, and announce it to the public.

Section 4 Special Legal Persons                                                      第四节   特别法人

Article 96 The state organ legal persons, rural collective economic              第九十六条   本节规定的机关法人、
organization legal persons, urban and rural cooperative economic               农村集体经济组织法人、城镇农村的合作
organization legal persons, and basic self-governing mass organization         经济组织法人、基层群众性自治组织法
legal persons as provided for in this section are special legal persons.       人，为特别法人。

Article 97 An independently funded state organ or a statutory institution        第九十七条   有独立经费的机关和承
assuming administrative functions shall have the status of a state organ       担行政职能的法定机构从成立之日起，具
legal person from the date of formation of it, and may conduct civil           有机关法人资格，可以从事为履行职能所
activities necessary for performing its functions.                             需要的民事活动。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 94 of 458 PageID #:773




Article 98 Where a state organ legal person is abolished, the legal person         第九十八条    机关法人被撤销的，法
is terminated, and its civil rights shall be enjoyed and its obligations shall   人终止，其民事权利和义务由继任的机关
be assumed by the state organ legal person as its successor; or if there is      法人享有和承担；没有继任的机关法人
no such a successor, its rights shall be enjoyed and its obligations shall be    的，由作出撤销决定的机关法人享有和承
assumed by the state organ legal person making the abolition decision.           担。

Article 99 A rural collective economic organization shall obtain the status        第九十九条    农村集体经济组织依法
of a legal person in accordance with the law.                                    取得法人资格。

Where any laws and administrative regulations provide for rural collective       法律、行政法规对农村集体经济组织有规
economic organizations, such laws and administrative regulations shall           定的，依照其规定。
apply.

Article 100 An urban or rural cooperative economic organization shall              第一百条   城镇农村的合作经济组织
obtain the status of a legal person in accordance with the law.                  依法取得法人资格。

Where any laws and administrative regulations provide for urban or rural         法律、行政法规对城镇农村的合作经济组
cooperative economic organizations, such laws and administrative                 织有规定的，依照其规定。
regulations shall apply.

Article 101 An urban residents' committee or a villagers' committee has the        第一百零一条   居民委员会、村民委
status of a basic self-governing mass organization legal person, and may         员会具有基层群众性自治组织法人资格，
conduct civil activities necessary for performing its functions.                 可以从事为履行职能所需要的民事活动。

Where no village collective economic organization is formed, a villagers'        未设立村集体经济组织的，村民委员会可
committee may instead perform the functions of a villager collective             以依法代行村集体经济组织的职能。
economic organization in accordance with the law.

Chapter IV Unincorporated Organizations                                               第四章   非法人组织

Article 102 An unincorporated organization is an organization without the          第一百零二条   非法人组织是不具有
status of a legal person but able to conduct civil activities in its own name    法人资格，但是能够依法以自己的名义从
in accordance with the law.                                                      事民事活动的组织。

Unincorporated organizations include but are not limited to sole                 非法人组织包括个人独资企业、合伙企
proprietorships, partnerships, and professional service organizations            业、不具有法人资格的专业服务机构等。
without the status of a legal person.

Article 103 An unincorporated organization shall be registered as required         第一百零三条   非法人组织应当依照
by laws.                                                                         法律的规定登记。

Where the formation of an unincorporated organization shall be subject to        设立非法人组织，法律、行政法规规定须
the approval of the relevant authority in accordance with any law or             经有关机关批准的，依照其规定。
administrative regulation, such law or administrative regulation shall apply.
       Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 95 of 458 PageID #:774




Article 104 Where the property of an unincorporated organization is                 第一百零四条      非法人组织的财产不
insufficient for paying its debts, its investors or promoters shall assume        足以清偿债务的，其出资人或者设立人承
unlimited liability for such debts, except as otherwise provided for by any       担无限责任。法律另有规定的，依照其规
law.                                                                              定。

Article 105 An unincorporated organization may choose one or more                   第一百零五条      非法人组织可以确定
persons to conduct civil activities on its behalf.                                一人或者数人代表该组织从事民事活动。

Article 106 An unincorporated organization shall be dissolved under any of          第一百零六条      有下列情形之一的，
the following circumstances:                                                      非法人组织解散：

(1) The duration stated in the bylaws expires, or any other cause of              （一）章程规定的存续期间届满或者章程
dissolution stated in the bylaws arises.                                          规定的其他解散事由出现；

(2) Its investors or promoters decide to dissolve it.                             （二）出资人或者设立人决定解散；

(3) Any other circumstances specified by laws.                                    （三）法律规定的其他情形。

Article 107 Where an unincorporated organization is dissolved, its                  第一百零七条      非法人组织解散的，
liquidation shall be conducted in accordance with the law.                        应当依法进行清算。

Article 108 In addition to the provisions of this Chapter, the relevant             第一百零八条      非法人组织除适用本
provisions of Section 1 of Chapter III of this Law shall apply, mutatis           章规定外，参照适用本法第三章第一节的
mutandis, to unincorporated organizations.                                        有关规定。

Chapter V Civil Rights                                                                    第五章   民事权利

Article 109 The personal freedom and human dignity of a natural person              第一百零九条      自然人的人身自由、
shall be protected by law.                                                        人格尊严受法律保护。

Article 110 A natural person enjoys the rights of life, inviolability and           第一百一十条      自然人享有生命权、
integrity of person, health, name, likeness, reputation, honor, privacy, and      身体权、健康权、姓名权、肖像权、名誉
marital autonomy, among others.                                                   权、荣誉权、隐私权、婚姻自主权等权
                                                                                  利。

A legal person or an unincorporated organization enjoys the rights of             法人、非法人组织享有名称权、名誉权、
name, reputation, and honor, among others.                                        荣誉权等权利。

Article 111 The personal information of a natural person shall be protected         第一百一十一条     自然人的个人信息
by law. Any organization or individual needing to obtain the personal             受法律保护。任何组织和个人需要获取他
information of other persons shall legally obtain and ensure the security of      人个人信息的，应当依法取得并确保信息
such information, and shall not illegally collect, use, process, or transmit      安全，不得非法收集、使用、加工、传输
the personal information of other persons, nor illegally buy, sell, provide, or   他人个人信息，不得非法买卖、提供或者
publish the personal information of other persons.                                公开他人个人信息。

Article 112 The personal rights of a natural person arising from marriage or        第一百一十二条     自然人因婚姻、家
family relations, among others, shall be protected by law.                        庭关系等产生的人身权利受法律保护。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 96 of 458 PageID #:775




Article 113 The property rights of the parties to civil legal relations shall be      第一百一十三条   民事主体的财产权
equally protected by law.                                                           利受法律平等保护。

Article 114 The parties to civil legal relations enjoy real rights in                 第一百一十四条   民事主体依法享有
accordance with the law.                                                            物权。

A real right is the right holder's exclusive right to directly dominate a           物权是权利人依法对特定的物享有直接支
specific thing in accordance with the law, including ownership, usufruct,           配和排他的权利，包括所有权、用益物权
and security interest.                                                              和担保物权。

Article 115 Things include immovables and movables. If rights are the                 第一百一十五条   物包括不动产和动
objects of any real rights in accordance with any laws, such laws shall             产。法律规定权利作为物权客体的，依照
apply.                                                                              其规定。

Article 116 The types and contents of real rights shall be prescribed by              第一百一十六条   物权的种类和内
laws.                                                                               容，由法律规定。

Article 117 Fair and reasonable indemnification shall be made if any                  第一百一十七条   为了公共利益的需
immovable or movable is expropriated or requisitioned for public interest           要，依照法律规定的权限和程序征收、征
according to the authority and procedures prescribed by laws.                       用不动产或者动产的，应当给予公平、合
                                                                                    理的补偿。

Article 118 The parties to civil legal relations enjoy a creditor's rights in         第一百一十八条   民事主体依法享有
accordance with the law.                                                            债权。

A creditor's right is the right holder's right to request that a specific obligor   债权是因合同、侵权行为、无因管理、不
perform or not perform certain conduct, arising from contracts, torts,              当得利以及法律的其他规定，权利人请求
management of the business of another under no obligation, unjust                   特定义务人为或者不为一定行为的权利。
enrichment, and other provisions of laws.

Article 119 A contract entered into in accordance with the law shall be               第一百一十九条   依法成立的合同，
legally binding upon the parties to the contract.                                   对当事人具有法律约束力。

Article 120 In case of infringement upon civil rights and interests, the victim       第一百二十条   民事权益受到侵害
shall have the right to request that the tortfeasor assume tort liability.          的，被侵权人有权请求侵权人承担侵权责
                                                                                    任。

Article 121 A person who, under no statutory or contractual obligation,               第一百二十一条   没有法定的或者约
manages the business of another to prevent damage to the interest of                定的义务，为避免他人利益受损失而进行
another shall have the right to request that the beneficiary of such                管理的人，有权请求受益人偿还由此支出
management reimburse the manager for necessary expenses incurred.                   的必要费用。

Article 122 Where a person is unjustly enriched without any legal basis,              第一百二十二条   因他人没有法律根
the person who so suffers a loss shall have the right to request that the           据，取得不当利益，受损失的人有权请求
person unjustly enriched return the amount to the extent of the unjust              其返还不当利益。
enrichment.
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 97 of 458 PageID #:776




Article 123 The parties to civil legal relations enjoy intellectual property          第一百二十三条   民事主体依法享有
rights in accordance with the law.                                                  知识产权。

Intellectual property rights are the proprietary rights enjoyed by right            知识产权是权利人依法就下列客体享有的
holders in accordance with the law in respect of the following objects:             专有的权利：

(1) Works.                                                                          （一）作品；

(2) Inventions, utility models, and designs.                                        （二）发明、实用新型、外观设计；

(3) Trademarks.                                                                     （三）商标；

(4) Geographic indications.                                                         （四）地理标志；

(5) Trade secrets.                                                                  （五）商业秘密；

(6) Layout designs of integrated circuits.                                          （六）集成电路布图设计；

(7) New varieties of plants.                                                        （七）植物新品种；

(8) Other objects specified by laws.                                                （八）法律规定的其他客体。

Article 124 Natural persons enjoy the right of succession in accordance               第一百二十四条   自然人依法享有继
with the law.                                                                       承权。

The lawful private property of natural persons may be inherited in                  自然人合法的私有财产，可以依法继承。
accordance with the law.

Article 125 The parties to civil legal relations enjoy stock rights and other         第一百二十五条   民事主体依法享有
investment rights in accordance with the law.                                       股权和其他投资性权利。

Article 126 The parties to civil legal relations enjoy other civil rights and         第一百二十六条   民事主体享有法律
interests prescribed by laws.                                                       规定的其他民事权利和利益。

Article 127 Where any laws provide for the protection of data and network             第一百二十七条   法律对数据、网络
virtual property, such laws shall apply.                                            虚拟财产的保护有规定的，依照其规定。

Article 128 Where any laws have special provisions on the protection of               第一百二十八条   法律对未成年人、
civil rights of the minors, the elderly, the disabled, women, and consumers,        老年人、残疾人、妇女、消费者等的民事
among others, such special provisions shall apply.                                  权利保护有特别规定的，依照其规定。

Article 129 Civil rights may be obtained by juridical acts, factual behaviors,        第一百二十九条   民事权利可以依据
events prescribed by laws, or other means prescribed by laws.                       民事法律行为、事实行为、法律规定的事
                                                                                    件或者法律规定的其他方式取得。

Article 130 The parties to civil legal relations shall, based on their free will,     第一百三十条   民事主体按照自己的
exercise civil rights in accordance with the law without any interference.          意愿依法行使民事权利，不受干涉。
     Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 98 of 458 PageID #:777




Article 131 The parties to civil legal relations shall perform the obligations       第一百三十一条    民事主体行使权利
imposed by laws and obligations agreed upon by the parties while                   时，应当履行法律规定的和当事人约定的
exercising their rights.                                                           义务。

Article 132 The parties to civil legal relations shall not abuse civil rights to     第一百三十二条    民事主体不得滥用
damage the national interest, public interest, or the lawful rights and            民事权利损害国家利益、社会公共利益或
interests of any other person.                                                     者他人合法权益。

Chapter VI Juridical Acts                                                                第六章   民事法律行为

Section 1 General Rules                                                                   第一节   一般规定

Article 133 Juridical acts are acts of the parties to civil legal relations to       第一百三十三条    民事法律行为是民
create, modify, or terminate civil legal relationships through a declaration       事主体通过意思表示设立、变更、终止民
of will.                                                                           事法律关系的行为。

Article 134 Juridical acts may be formed based on the unanimous                      第一百三十四条    民事法律行为可以
declaration of will by two or more parties or based on the declaration of will     基于双方或者多方的意思表示一致成立，
by a single party.                                                                 也可以基于单方的意思表示成立。

Where a legal person or an unincorporated organization makes a                     法人、非法人组织依照法律或者章程规定
resolution according to the mode of deliberation and voting procedures             的议事方式和表决程序作出决议的，该决
prescribed by laws or its bylaws, the act of resolution is formed.                 议行为成立。

Article 135 Juridical acts may be made in written, verbal, or other forms;           第一百三十五条    民事法律行为可以
but if any law or administrative regulation requires or the parties agree          采用书面形式、口头形式或者其他形式；
upon a particular form, such a particular form shall be adopted.                   法律、行政法规规定或者当事人约定采用
                                                                                   特定形式的，应当采用特定形式。

Article 136 A juridical act shall become valid upon its formation, except as         第一百三十六条    民事法律行为自成
otherwise provided for by any law or agreed upon by the parties.                   立时生效，但是法律另有规定或者当事人
                                                                                   另有约定的除外。

The actor shall not modify or rescind the juridical act at will, except in         行为人非依法律规定或者未经对方同意，
accordance with any law or as permitted by the other party.                        不得擅自变更或者解除民事法律行为。

Section 2 Declaration of Will                                                             第二节   意思表示

Article 137 A declaration of will made by dialog shall become valid at the           第一百三十七条    以对话方式作出的
time when the opposite party knows the content of will.                            意思表示，相对人知道其内容时生效。

A declaration of will not made by dialog shall become valid at the time            以非对话方式作出的意思表示，到达相对
when it reaches the opposite party. If a declaration of will not made by           人时生效。以非对话方式作出的采用数据
dialog is in the form of data message, and the opposite party has                  电文形式的意思表示，相对人指定特定系
designated a specific system to receive the data message, the declaration          统接收数据电文的，该数据电文进入该特
of will shall become valid at the time when the data message enters the            定系统时生效；未指定特定系统的，相对
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 99 of 458 PageID #:778




specific system designated; or in the absence of such designation, the            人知道或者应当知道该数据电文进入其系
declaration of will shall become valid at the time when the opposite party        统时生效。当事人对采用数据电文形式的
knows or should have known that the data message has entered its                  意思表示的生效时间另有约定的，按照其
system. If the parties have otherwise agreed upon the time when a                 约定。
declaration of will made in the form of data message becomes valid, such
an agreement shall apply.

Article 138 A declaration of will made without any opposite party shall             第一百三十八条   无相对人的意思表
become valid upon completion of declaration, except as otherwise                  示，表示完成时生效。法律另有规定的，
provided for by any law.                                                          依照其规定。

Article 139 A declaration of will made in the form of publishing an                 第一百三十九条   以公告方式作出的
announcement shall become valid at the time when the announcement is              意思表示，公告发布时生效。
published.

Article 140 An actor may expressly or tacitly declare his or her will.              第一百四十条   行为人可以明示或者
                                                                                  默示作出意思表示。

Will may be deemed tacitly declared only when it is in accordance with any        沉默只有在有法律规定、当事人约定或者
law, is agreed upon by the parties, or conforms to the trading practices          符合当事人之间的交易习惯时，才可以视
between the parties.                                                              为意思表示。

Article 141 An actor may withdraw his or her declaration of will. The notice        第一百四十一条   行为人可以撤回意
of withdrawing his or her declaration of will shall reach the opposite party      思表示。撤回意思表示的通知应当在意思
before his or her declaration of will reaches the opposite party or at the        表示到达相对人前或者与意思表示同时到
same time when his or her declaration of will reaches the opposite party.         达相对人。

Article 142 The meaning of a declaration of will made to an opposite party          第一百四十二条   有相对人的意思表
shall be interpreted according to the words used as well as considering the       示的解释，应当按照所使用的词句，结合
relevant clauses, nature and purpose of the act, customs, and the principle       相关条款、行为的性质和目的、习惯以及
of good faith.                                                                    诚信原则，确定意思表示的含义。

In the interpretation of a declaration of will made without an opposite party,    无相对人的意思表示的解释，不能完全拘
the true will of the actor shall be determined by considering the relevant        泥于所使用的词句，而应当结合相关条
clauses, nature and purpose of the act, customs, and the principle of good        款、行为的性质和目的、习惯以及诚信原
faith, rather than a total confinement to the words used.                         则，确定行为人的真实意思。

Section 3 Validity of Juridical Acts                                                第三节    民事法律行为的效力

Article 143 A juridical act satisfying all of the following conditions shall be     第一百四十三条   具备下列条件的民
valid:                                                                            事法律行为有效：

(1) The actor has corresponding capacity for civil conduct.                       （一）行为人具有相应的民事行为能力；

(2) The will expressed is true.                                                   （二）意思表示真实；
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 100 of 458 PageID #:779




(3) It neither violates the imperative provisions of laws and administrative      （三）不违反法律、行政法规的强制性规
regulations, nor is contrary to public order and good morals.                     定，不违背公序良俗。

Article 144 A juridical act performed by a person without capacity for civil        第一百四十四条   无民事行为能力人
conduct shall be void.                                                            实施的民事法律行为无效。

Article 145 A juridical act performed by a person with limited capacity for         第一百四十五条   限制民事行为能力
civil conduct shall be valid if the act purely benefits the person or is          人实施的纯获利益的民事法律行为或者与
commensurate with his or her age, intelligence, and mental health; and            其年龄、智力、精神健康状况相适应的民
any other juridical acts performed by the person may become valid after           事法律行为有效；实施的其他民事法律行
they are consented to or ratified by his or her statutory agent.                  为经法定代理人同意或者追认后有效。

The opposite party may, by a notice, prompt the statutory agent to ratify         相对人可以催告法定代理人自收到通知之
within one month of receipt of the notice. If the statutory agent fails to        日起一个月内予以追认。法定代理人未作
respond, ratification shall be deemed denied. Before the ratification of a        表示的，视为拒绝追认。民事法律行为被
juridical act, a bona fide opposite party shall be entitled to revoke the act.    追认前，善意相对人有撤销的权利。撤销
The revocation shall be made by a notice.                                         应当以通知的方式作出。

Article 146 A juridical act performed by an actor and the opposite party            第一百四十六条   行为人与相对人以
based on false declaration of will shall be void.                                 虚假的意思表示实施的民事法律行为无
                                                                                  效。

The validity of a juridical act hidden behind a false declaration of will shall   以虚假的意思表示隐藏的民事法律行为的
be dealt with in accordance with the relevant provisions of laws.                 效力，依照有关法律规定处理。

Article 147 The actor shall be entitled to request a people's court or an           第一百四十七条   基于重大误解实施
arbitral institution to revoke a juridical act performed based on gross           的民事法律行为，行为人有权请求人民法
misunderstanding.                                                                 院或者仲裁机构予以撤销。

Article 148 Where a juridical act is performed by a party against his or her        第一百四十八条   一方以欺诈手段，
true will as a result of fraud by the other party, the defrauded party shall      使对方在违背真实意思的情况下实施的民
have the right to request a people's court or an arbitral institution to revoke   事法律行为，受欺诈方有权请求人民法院
the act.                                                                          或者仲裁机构予以撤销。

Article 149 Where a juridical act is performed by a party against his or her        第一百四十九条   第三人实施欺诈行
true will as a result of fraud by a third party, the defrauded party shall have   为，使一方在违背真实意思的情况下实施
the right to request a people's court or an arbitral institution to revoke the    的民事法律行为，对方知道或者应当知道
act if the other party knows or should have known the fraud.                      该欺诈行为的，受欺诈方有权请求人民法
                                                                                  院或者仲裁机构予以撤销。

Article 150 Where a juridical act is performed by a party against his or her        第一百五十条   一方或者第三人以胁
true will as a result of coercion by the other party or a third party, the        迫手段，使对方在违背真实意思的情况下
coerced party shall have the right to request a people's court or an arbitral     实施的民事法律行为，受胁迫方有权请求
institution to revoke the act.                                                    人民法院或者仲裁机构予以撤销。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 101 of 458 PageID #:780




Article 151 Where a juridical act is evidently unfair when it is formed as a        第一百五十一条   一方利用对方处于
result of one party taking advantage of the other party's distress or lack of     危困状态、缺乏判断能力等情形，致使民
judgment, among others, the aggrieved party shall have the right to               事法律行为成立时显失公平的，受损害方
request a people's court or an arbitral institution to revoke the act.            有权请求人民法院或者仲裁机构予以撤
                                                                                  销。

Article 152 Under any of the following circumstances, the right of                  第一百五十二条   有下列情形之一
revocation shall be extinguished:                                                 的，撤销权消灭：

(1) A party fails to exercise its right of revocation within one year from the    （一）当事人自知道或者应当知道撤销事
day when the party knows or should have known the cause of revocation,            由之日起一年内、重大误解的当事人自知
or a party with gross misunderstanding fails to exercise its right of             道或者应当知道撤销事由之日起三个月内
revocation within three months from the day when the party knows or               没有行使撤销权；
should have known the cause of revocation.

(2) A coerced party fails to exercise its right of revocation within one year     （二）当事人受胁迫，自胁迫行为终止之
from the day when coercion terminates.                                            日起一年内没有行使撤销权；

(3) A party renounces its right of revocation, expressly or by its conduct,       （三）当事人知道撤销事由后明确表示或
after knowing the cause of revocation.                                            者以自己的行为表明放弃撤销权。

Where a party fails to exercise its right of revocation within five years from    当事人自民事法律行为发生之日起五年内
the day when the juridical act occurs, the right of revocation shall be           没有行使撤销权的，撤销权消灭。
extinguished.

Article 153 A juridical act violating the imperative provisions of any law or       第一百五十三条   违反法律、行政法
administrative regulation shall be void, unless the compulsory provisions         规的强制性规定的民事法律行为无效，但
do not result in the nullity of the juridical act.                                是该强制性规定不导致该民事法律行为无
                                                                                  效的除外。

A juridical act contrary to public order and good morals shall be void.           违背公序良俗的民事法律行为无效。

Article 154 A juridical act by which an actor maliciously colludes with the         第一百五十四条   行为人与相对人恶
opposite party to damage any other person's lawful rights and interests           意串通，损害他人合法权益的民事法律行
shall be void.                                                                    为无效。

Article 155 A void or revoked juridical act is not legally binding from the         第一百五十五条   无效的或者被撤销
outset.                                                                           的民事法律行为自始没有法律约束力。

Article 156 Where the partial invalidity of a juridical act does not affect the     第一百五十六条   民事法律行为部分
validity of the other part, the other part shall remain valid.                    无效，不影响其他部分效力的，其他部分
                                                                                  仍然有效。

Article 157 After a juridical act is void, revoked, or determined as having         第一百五十七条   民事法律行为无
no binding force, the property obtained by the actor as a result of the act       效、被撤销或者确定不发生效力后，行为
shall be restituted; if restitution is impossible or unnecessary,                 人因该行为取得的财产，应当予以返还；
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 102 of 458 PageID #:781




indemnification shall be made at an estimated price. The party at fault           不能返还或者没有必要返还的，应当折价
shall compensate the other party for any loss suffered as a result of the         补偿。有过错的一方应当赔偿对方由此所
act; or if both parties are at fault, they shall assume corresponding             受到的损失；各方都有过错的，应当各自
liabilities respectively, except as otherwise provided for by any law.            承担相应的责任。法律另有规定的，依照
                                                                                  其规定。

Section 4 Juridical Acts Subject to Conditions or Terms                           第四节    民事法律行为的附条件和附期限

Article 158 A juridical act may be subject to a condition, unless such a            第一百五十八条     民事法律行为可以
condition is not allowed according to the nature of the juridical act. A          附条件，但是按照其性质不得附条件的除
juridical act subject to a condition for becoming valid shall become valid        外。附生效条件的民事法律行为，自条件
when the condition is fulfilled. A juridical act subject to a condition for       成就时生效。附解除条件的民事法律行
rescission shall cease to be valid when the condition is fulfilled.               为，自条件成就时失效。

Article 159 For a juridical act subject to a condition, if a party prevents the     第一百五十九条     附条件的民事法律
fulfillment of the condition by improper means for its own benefits, the          行为，当事人为自己的利益不正当地阻止
condition shall be deemed fulfilled; or if a party hastens the fulfillment of a   条件成就的，视为条件已成就；不正当地
condition by improper means, the condition shall not be deemed fulfilled.         促成条件成就的，视为条件不成就。

Article 160 A juridical act may be subject to a term, unless such a term is         第一百六十条      民事法律行为可以附
not allowed according to the nature of the juridical act. A juridical act         期限，但是按照其性质不得附期限的除
subject to a term for becoming valid shall become valid upon expiration of        外。附生效期限的民事法律行为，自期限
the term. A juridical act subject to a term for termination shall become          届至时生效。附终止期限的民事法律行
invalid upon expiration of the term.                                              为，自期限届满时失效。

Chapter VII Agency                                                                        第七章   代   理

Section 1 General Rules                                                                   第一节   一般规定

Article 161 The parties to civil legal relations may conduct juridical acts         第一百六十一条     民事主体可以通过
through agents.                                                                   代理人实施民事法律行为。

A juridical act that shall be performed in person in accordance with the          依照法律规定、当事人约定或者民事法律
provisions of laws, an agreement between the parties, or the nature of the        行为的性质，应当由本人亲自实施的民事
juridical act shall not be performed by an agent.                                 法律行为，不得代理。

Article 162 A juridical act performed by an agent in the name of the                第一百六十二条     代理人在代理权限
principal within the power conferred on the agent shall be binding on the         内，以被代理人名义实施的民事法律行
principal.                                                                        为，对被代理人发生效力。

Article 163 Agency includes agency by mandate and statutory agency.                 第一百六十三条     代理包括委托代理
                                                                                  和法定代理。

An agent under a mandate shall exercise the power conferred by the                委托代理人按照被代理人的委托行使代理
principal. A statutory agent shall exercise the power conferred by laws.          权。法定代理人依照法律的规定行使代理
                                                                                  权。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 103 of 458 PageID #:782




Article 164 Where an agent fails to perform or fully perform its duties,           第一百六十四条     代理人不履行或者
causing damage to the principal, the agent shall assume civil liability.         不完全履行职责，造成被代理人损害的，
                                                                                 应当承担民事责任。

Where an agent and the opposite party in malicious collusion damages the         代理人和相对人恶意串通，损害被代理人
principal's lawful rights and interests, the agent and the opposite party        合法权益的，代理人和相对人应当承担连
shall be jointly and severally liable.                                           带责任。

Section 2 Agency by Mandate                                                              第二节   委托代理

Article 165 Where the power is conferred by a mandate in a written form,           第一百六十五条     委托代理授权采用
the power of attorney shall clearly state the agent's name and the object        书面形式的，授权委托书应当载明代理人
of, power conferred by, and duration of the mandate, to which the                的姓名或者名称、代理事项、权限和期
signature or seal of the principal shall be affixed.                             间，并由被代理人签名或者盖章。

Article 166 Where the object of a mandate is to be performed by several            第一百六十六条     数人为同一代理事
agents, they shall jointly exercise the power conferred, except as               项的代理人的，应当共同行使代理权，但
otherwise agreed upon by the parties.                                            是当事人另有约定的除外。

Article 167 Where an agent knows or should have known that the object of           第一百六十七条     代理人知道或者应
the mandate is illegal but still performs it, or the principal knows or should   当知道代理事项违法仍然实施代理行为，
have known that an agent's performance is illegal but fails to raise any         或者被代理人知道或者应当知道代理人的
objection, the principal and the agent shall be jointly and severally liable.    代理行为违法未作反对表示的，被代理人
                                                                                 和代理人应当承担连带责任。

Article 168 An agent shall not perform any juridical act with itself in the        第一百六十八条     代理人不得以被代
name of the principal, unless it is consented to or ratified by the principal.   理人的名义与自己实施民事法律行为，但
                                                                                 是被代理人同意或者追认的除外。

An agent shall not perform any juridical act in the name of one principal        代理人不得以被代理人的名义与自己同时
with any other principal represented by it at the same time, unless it is        代理的其他人实施民事法律行为，但是被
consented to or ratified by both principals.                                     代理的双方同意或者追认的除外。

Article 169 Where an agent needs to appoint a third party to perform the           第一百六十九条     代理人需要转委托
object of the mandate in its place, the agent shall obtain the consent or        第三人代理的，应当取得被代理人的同意
ratification of the principal.                                                   或者追认。

With the principal's consent to or ratification of the appointment, the          转委托代理经被代理人同意或者追认的，
principal may directly instruct the third party appointed by the agent           被代理人可以就代理事务直接指示转委托
regarding the object of the mandate, and the agent shall only be liable for      的第三人，代理人仅就第三人的选任以及
the selection of the third party and its instructions to the third party.        对第三人的指示承担责任。

Without the principal's consent to or ratification of the appointment, the       转委托代理未经被代理人同意或者追认
agent shall be liable for the acts of the third party appointed by the agent,    的，代理人应当对转委托的第三人的行为
unless it is necessary for the agent to appoint the third party in case of       承担责任，但是在紧急情况下代理人为了
emergency to safeguard the interests of the principal.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 104 of 458 PageID #:783




                                                                                 维护被代理人的利益需要转委托第三人代
                                                                                 理的除外。

Article 170 Where a person who performs tasks for a legal person or an             第一百七十条      执行法人或者非法人
unincorporated organization conducts juridical acts related to matters           组织工作任务的人员，就其职权范围内的
within his or her scope of powers in the name of the legal person or the         事项，以法人或者非法人组织的名义实施
unincorporated organization, such acts shall have binding force on the           民事法律行为，对法人或者非法人组织发
legal person or unincorporated organization.                                     生效力。

Any restrictions imposed by a legal person or an unincorporated                  法人或者非法人组织对执行其工作任务的
organization on the scope of powers of the person performing tasks for the       人员职权范围的限制，不得对抗善意相对
legal person or unincorporated organization shall not be set up against          人。
bona fide opposite parties.

Article 171 Where an actor still performs an act of agency without a power         第一百七十一条     行为人没有代理
of attorney, beyond his or her power of attorney, or after his or her power      权、超越代理权或者代理权终止后，仍然
of attorney terminates, the act shall not be binding on the principal without    实施代理行为，未经被代理人追认的，对
the principal's ratification.                                                    被代理人不发生效力。

The opposite may, by a notice, urge the principal to ratify within a month       相对人可以催告被代理人自收到通知之日
from the date of receipt of the notice. If the principal fails to respond,       起一个月内予以追认。被代理人未作表示
ratification shall be deemed denied. Before the ratification of the act, the     的，视为拒绝追认。行为人实施的行为被
bona fide opposite party shall be entitled to revoke the act. The revocation     追认前，善意相对人有撤销的权利。撤销
shall be made by a notice.                                                       应当以通知的方式作出。

Where ratification of the act is denied, the bona fide opposite party shall be   行为人实施的行为未被追认的，善意相对
entitled to request that the actor perform obligations or compensate it for      人有权请求行为人履行债务或者就其受到
any injury suffered by it, but such compensation shall not exceed the            的损害请求行为人赔偿，但是赔偿的范围
interest that could have been obtained by the opposite party if the act were     不得超过被代理人追认时相对人所能获得
ratified by the principal.                                                       的利益。

Where the opposite party knows or should have known that the actor has           相对人知道或者应当知道行为人无权代理
no power of attorney, the opposite party and the actor shall assume              的，相对人和行为人按照各自的过错承担
liability according to their respective faults.                                  责任。

Article 172 Where an actor still performs an act of agency without a power         第一百七十二条     行为人没有代理
of agency, beyond his or her power of attorney, or after his or her power of     权、超越代理权或者代理权终止后，仍然
attorney terminates, the act shall be valid if the opposite party has reason     实施代理行为，相对人有理由相信行为人
to believe that the actor has the power of attorney.                             有代理权的，代理行为有效。

Section 3 Termination of Agency                                                          第三节   代理终止

Article 173 Agency by mandate shall terminate under any of the following           第一百七十三条     有下列情形之一
circumstances:                                                                   的，委托代理终止：

(1) The term of agency expires or the object of the mandate is fulfilled.        （一）代理期间届满或者代理事务完成；
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 105 of 458 PageID #:784




(2) The principal cancels the mandate or the agent surrenders the               （二）被代理人取消委托或者代理人辞去
mandate.                                                                        委托；

(3) The agent loses capacity for civil conduct.                                 （三）代理人丧失民事行为能力；

(4) The agent or the principal dies.                                            （四）代理人或者被代理人死亡；

(5) The legal person or unincorporated organization as the agent or the         （五）作为代理人或者被代理人的法人、
principal is terminated.                                                        非法人组织终止。

Article 174 After the principal dies, the acts of agency performed by an          第一百七十四条     被代理人死亡后，
agent under a mandate shall be valid under any of the following                 有下列情形之一的，委托代理人实施的代
circumstances:                                                                  理行为有效：

(1) The agent does not know and should not have known that the principal        （一）代理人不知道并且不应当知道被代
died.                                                                           理人死亡；

(2) The successors of the principal recognize such acts.                        （二）被代理人的继承人予以承认；

(3) The power of attorney expressly states that the power of agency shall       （三）授权中明确代理权在代理事务完成
terminate upon fulfillment of the object of the mandate.                        时终止；

(4) Such acts have been conducted before the principal dies and continue        （四）被代理人死亡前已经实施，为了被
for the benefits of the principal's successors.                                 代理人的继承人的利益继续代理。

The provision of the preceding paragraph shall apply, mutatis mutandis,         作为被代理人的法人、非法人组织终止
where a legal person or an unincorporated organization as the principal is      的，参照适用前款规定。
terminated.

Article 175 Statutory agency shall terminate under any of the following           第一百七十五条     有下列情形之一
circumstances:                                                                  的，法定代理终止：

(1) The principal obtains or regains full capacity for civil conduct.           （一）被代理人取得或者恢复完全民事行
                                                                                为能力；

(2) The agent loses capacity for civil conduct.                                 （二）代理人丧失民事行为能力；

(3) The agent or the principal dies.                                            （三）代理人或者被代理人死亡；

(4) Any other circumstance specified by laws.                                   （四）法律规定的其他情形。

Chapter VIII Civil Liability                                                            第八章   民事责任

Article 176 The parties to civil legal relations shall perform their civil        第一百七十六条     民事主体依照法律
obligations and assume civil liabilities in accordance with the provisions of   规定和当事人约定，履行民事义务，承担
laws and the agreements of the parties.                                         民事责任。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 106 of 458 PageID #:785




Article 177 Where two or more persons share liability in accordance with               第一百七十七条   二人以上依法承担
the law, they shall assume corresponding liability respectively if their             按份责任，能够确定责任大小的，各自承
respective liabilities can be determined; or evenly assume liability if it is        担相应的责任；难以确定责任大小的，平
difficult to determine their respective liabilities.                                 均承担责任。

Article 178 Where two or more persons are jointly and severally liable in              第一百七十八条   二人以上依法承担
accordance with the law, the obligee is entitled to request assumption of            连带责任的，权利人有权请求部分或者全
liability by part or all of the persons jointly and severally liable.                部连带责任人承担责任。

The shares of liability of persons jointly and severally liable shall be             连带责任人的责任份额根据各自责任大小
determined based on the gravity of liability of each person; or the liability        确定；难以确定责任大小的，平均承担责
shall be evenly shared if it is difficult to determine the gravity of liability of   任。实际承担责任超过自己责任份额的连
each person. If the liability actually assumed by a person jointly and               带责任人，有权向其他连带责任人追偿。
severally liable exceeds the person's share of liability, the person shall be
entitled to claim indemnities from other persons jointly and severally liable.

The joint and several liability shall be governed by the provisions of laws or       连带责任，由法律规定或者当事人约定。
the agreements of the parties.

Article 179 Civil liability shall be assumed primarily in the following                第一百七十九条   承担民事责任的方
manners:                                                                             式主要有：

(1) Cessation of infringement.                                                       （一）停止侵害；

(2) Removal of obstacles.                                                            （二）排除妨碍；

(3) Elimination of danger.                                                           （三）消除危险；

(4) Restitution of property.                                                         （四）返还财产；

(5) Restoration to the original condition.                                           （五）恢复原状；

(6) Repair, reworking, or replacement.                                               （六）修理、重作、更换；

(7) Continued performance.                                                           （七）继续履行；

(8) Compensation for loss.                                                           （八）赔偿损失；

(9) Payment of liquidated damages.                                                   （九）支付违约金；

(10) Elimination of adverse effects and rehabilitation of reputation.                （十）消除影响、恢复名誉；

(11) Making an apology.                                                              （十一）赔礼道歉。

Where any law provides for punitive damages, such a law shall apply.                 法律规定惩罚性赔偿的，依照其规定。

The manners of assuming civil liability as set forth in this article may be          本条规定的承担民事责任的方式，可以单
applied alone or by a combination.                                                   独适用，也可以合并适用。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 107 of 458 PageID #:786




Article 180 Where the non-performance of civil obligations is caused by a             第一百八十条   因不可抗力不能履行
force majeure, no civil liability shall arise therefrom, except as otherwise        民事义务的，不承担民事责任。法律另有
provided for by any law.                                                            规定的，依照其规定。

A force majeure means any objective circumstance that is unforeseeable,             不可抗力是指不能预见、不能避免且不能
inevitable, and insurmountable.                                                     克服的客观情况。

Article 181 Where any harm is caused by self-defense, no civil liability              第一百八十一条   因正当防卫造成损
shall arise therefrom.                                                              害的，不承担民事责任。

Where self-defense exceeds the limit of necessity and causes undue                  正当防卫超过必要的限度，造成不应有的
harm, the person in self-defense shall assume appropriate civil liability.          损害的，正当防卫人应当承担适当的民事
                                                                                    责任。

Article 182 Where any damage is caused by necessity to avoid a danger in              第一百八十二条   因紧急避险造成损
emergency, the person causing the danger shall assume civil liability.              害的，由引起险情发生的人承担民事责
                                                                                    任。

Where the danger arises from any natural cause, the person acting to                危险由自然原因引起的，紧急避险人不承
avoid the danger shall not assume civil liability, but may make appropriate         担民事责任，可以给予适当补偿。
indemnification.

Where the act of avoiding a danger in emergency is inappropriate or                 紧急避险采取措施不当或者超过必要的限
exceeds the limit of necessity and causes undue harm, the person acting             度，造成不应有的损害的，紧急避险人应
to avoid the danger shall assume appropriate civil liability.                       当承担适当的民事责任。

Article 183 Where a person suffers any harm in order to protect any other             第一百八十三条   因保护他人民事权
person's civil rights and interests, the tortfeasor shall assume civil liability,   益使自己受到损害的，由侵权人承担民事
and the beneficiary may make appropriate indemnification. If there is no            责任，受益人可以给予适当补偿。没有侵
tortfeasor or the tortfeasor has fled or is unable to assume civil liability, the   权人、侵权人逃逸或者无力承担民事责
beneficiary shall make appropriate indemnification if the victim claims             任，受害人请求补偿的，受益人应当给予
indemnification.                                                                    适当补偿。

Article 184 A person who voluntarily provides emergency assistance and                第一百八十四条   因自愿实施紧急救
causes harm to the recipient of assistance shall not assume civil liability.        助行为造成受助人损害的，救助人不承担
                                                                                    民事责任。

Article 185 A person who infringes upon the name, likeness, reputation, or            第一百八十五条   侵害英雄烈士等的
honor of a hero or a martyr, among others, causing damage to the public             姓名、肖像、名誉、荣誉，损害社会公共
interest, shall assume civil liability.                                             利益的，应当承担民事责任。

Article 186 Where a party breaches a contract, causing damage to the                  第一百八十六条   因当事人一方的违
other party's personal or property rights and interests, the aggrieved party        约行为，损害对方人身权益、财产权益
shall be entitled to request the party to assume liability for breach of            的，受损害方有权选择请求其承担违约责
contract or assume tort liability.                                                  任或者侵权责任。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 108 of 458 PageID #:787




Article 187 Where a party to civil legal relations shall be held civilly,            第一百八十七条   民事主体因同一行
administratively, and criminally liable for the same act, the assumption of        为应当承担民事责任、行政责任和刑事责
administrative liability or criminal liability does not affect the assumption of   任的，承担行政责任或者刑事责任不影响
civil liability; and if the party's property is insufficient for payment, the      承担民事责任；民事主体的财产不足以支
property shall be used first for assumption of civil liability.                    付的，优先用于承担民事责任。

Chapter IX Extinctive Prescription                                                      第九章    诉讼时效

Article 188 An action instituted in a people's court for protection of civil         第一百八十八条   向人民法院请求保
rights is prescribed by three years, except as otherwise prescribed by any         护民事权利的诉讼时效期间为三年。法律
law.                                                                               另有规定的，依照其规定。

The prescriptive period shall be calculated from the day when the obligee          诉讼时效期间自权利人知道或者应当知道
knows or should have known that his or her right has been infringed upon           权利受到损害以及义务人之日起计算。法
and who the obligor is, except as otherwise provided for by any law. The           律另有规定的，依照其规定。但是自权利
people's court shall not offer protection if 20 years have elapsed since the       受到损害之日起超过二十年的，人民法院
infringement; but under special circumstances, the people's court may              不予保护；有特殊情况的，人民法院可以
decide to extend the prescriptive period upon application of the obligee.          根据权利人的申请决定延长。

Article 189 Where the parties have agreed on the installment performance             第一百八十九条   当事人约定同一债
of a debt, the prescriptive period shall be calculated from the day when the       务分期履行的，诉讼时效期间自最后一期
time limit for the last installment expires.                                       履行期限届满之日起计算。

Article 190 The prescriptive period of a claim of a person without or with           第一百九十条   无民事行为能力人或
limited capacity for civil conduct against his or her statutory agent shall be     者限制民事行为能力人对其法定代理人的
calculated from the day when the agency by operation of law is                     请求权的诉讼时效期间，自该法定代理终
terminated.                                                                        止之日起计算。

Article 191 The prescriptive period of a claim for damages of a minor who            第一百九十一条   未成年人遭受性侵
has suffered sexual assault shall be calculated from the day when the              害的损害赔偿请求权的诉讼时效期间，自
victim attains the age of eighteen.                                                受害人年满十八周岁之日起计算。

Article 192 When the prescriptive period expires, the obligor may use it as          第一百九十二条   诉讼时效期间届满
a defense for non-performance of obligations.                                      的，义务人可以提出不履行义务的抗辩。

Where the obligor agrees to perform after the prescriptive period expires,         诉讼时效期间届满后，义务人同意履行
the obligor may not defend on the ground that the prescriptive period has          的，不得以诉讼时效期间届满为由抗辩；
expired; and if the obligor has voluntarily performed, no request for              义务人已自愿履行的，不得请求返还。
restitution may be made.

Article 193 A people's court shall not apply the provisions on extinctive            第一百九十三条   人民法院不得主动
prescription of its own motion.                                                    适用诉讼时效的规定。

Article 194 The prescriptive period shall be suspended if during the last six        第一百九十四条   在诉讼时效期间的
months of the period, a claim cannot be filed for any of the following             最后六个月内，因下列障碍，不能行使请
obstacles:                                                                         求权的，诉讼时效中止：
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 109 of 458 PageID #:788




(1) A force majeure.                                                            （一）不可抗力；

(2) The person without or with limited capacity for civil conduct has no        （二）无民事行为能力人或者限制民事行
statutory agent, or his or her statutory agent dies, loses capacity for civil   为能力人没有法定代理人，或者法定代理
conduct, or loses the power conferred by laws.                                  人死亡、丧失民事行为能力、丧失代理
                                                                                权；

(3) The successor or legacy administrator has not been determined after         （三）继承开始后未确定继承人或者遗产
the commencement of succession.                                                 管理人；

(4) The obligee is controlled by the obligor or any other person.               （四）权利人被义务人或者其他人控制；

(5) Any other obstacle resulting in the obligee's failure to file a claim.      （五）其他导致权利人不能行使请求权的
                                                                                障碍。

The prescriptive period shall expire six months after the day when the          自中止时效的原因消除之日起满六个月，
obstacle causing the suspension is eliminated.                                  诉讼时效期间届满。

Article 195 The prescriptive period interrupted under any of the following        第一百九十五条   有下列情形之一
circumstances shall be recalculated from the time of interruption or            的，诉讼时效中断，从中断、有关程序终
conclusion of the relevant procedure:                                           结时起，诉讼时效期间重新计算：

(1) The obligee requests the obligor's performance.                             （一）权利人向义务人提出履行请求；

(2) The obligor agrees to perform.                                              （二）义务人同意履行义务；

(3) The obligee institutes an action or applies for arbitration.                （三）权利人提起诉讼或者申请仲裁；

(4) Any other circumstance with equal effects as instituting an action or       （四）与提起诉讼或者申请仲裁具有同等
applying for arbitration.                                                       效力的其他情形。

Article 196 The provisions on prescriptive period shall not apply to the          第一百九十六条   下列请求权不适用
following claims:                                                               诉讼时效的规定：

(1) A claim for cessation of infringement, removal of obstacles, or             （一）请求停止侵害、排除妨碍、消除危
elimination of danger.                                                          险；

(2) The claim of a holder of a real right in an immovable or a registered       （二）不动产物权和登记的动产物权的权
real right in a movable for restitution of property.                            利人请求返还财产；

(3) A claim for payment of child support, support for elderly parents, or       （三）请求支付抚养费、赡养费或者扶养
spousal support.                                                                费；

(4) Any other claim to which the prescriptive period does not apply in          （四）依法不适用诉讼时效的其他请求
accordance with the law.                                                        权。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 110 of 458 PageID #:789




Article 197 The period, calculation method, and causes of suspension or            第一百九十七条    诉讼时效的期间、
interruption of extinctive prescription shall be provided for by laws, and any   计算方法以及中止、中断的事由由法律规
agreement between the parties in this respect shall be void.                     定，当事人约定无效。

A party's prior renouncement of the benefit of prescription shall be void.       当事人对诉讼时效利益的预先放弃无效。

Article 198 Where any law prescribes arbitration, such a law shall apply;          第一百九十八条    法律对仲裁时效有
otherwise, the provisions on extinctive prescription for actions shall apply.    规定的，依照其规定；没有规定的，适用
                                                                                 诉讼时效的规定。

Article 199 Except as otherwise provided for by any law, the duration of           第一百九十九条    法律规定或者当事
rights such as the right of revocation and the right of rescission as granted    人约定的撤销权、解除权等权利的存续期
by laws or agreed upon by the parties shall be calculated from the day           间，除法律另有规定外，自权利人知道或
when a right holder knows or should have known that such a right has             者应当知道权利产生之日起计算，不适用
arisen, and the provisions on the suspension, interruption, and extension        有关诉讼时效中止、中断和延长的规定。
of extinctive prescription shall not apply to the above duration. The right of   存续期间届满，撤销权、解除权等权利消
revocation, right of rescission, and other rights shall be extinguished upon     灭。
expiration of such duration.

Chapter X Calculation of Time Periods                                                   第十章   期间计算

Article 200 For the purposes of the civil law, a time period shall be              第二百条   民法所称的期间按照公历
calculated according to the Gregorian calendar by year, month, day, and          年、月、日、小时计算。
hour.

Article 201 Where a time period is calculated by year, month, and day, the         第二百零一条     按照年、月、日计算
first day of the period shall not be counted, and the period shall be counted    期间的，开始的当日不计入，自下一日开
from the next day.                                                               始计算。

Where a time period is calculated by hour, the period shall be counted           按照小时计算期间的，自法律规定或者当
from the time specified by laws or agreed upon by the parties.                   事人约定的时间开始计算。

Article 202 Where a time period is calculated by year and month, the               第二百零二条     按照年、月计算期间
corresponding date of the expiry month shall be the last day of the time         的，到期月的对应日为期间的最后一日；
period; or if there is no corresponding date, the last day of the expiry         没有对应日的，月末日为期间的最后一
month shall be the last day of the time period.                                  日。

Article 203 Where the last day of a time period falls on a legal holiday, the      第二百零三条     期间的最后一日是法
day after the legal holiday shall be the last day of the time period.            定休假日的，以法定休假日结束的次日为
                                                                                 期间的最后一日。

The last day of a time period shall end at 24:00; or if business hours are       期间的最后一日的截止时间为二十四时；
applicable, the last day shall end at the closing hour.                          有业务时间的，停止业务活动的时间为截
                                                                                 止时间。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 111 of 458 PageID #:790




Article 204 Time periods shall be calculated in methods specified by this             第二百零四条    期间的计算方法依照
Law, except as otherwise provided for by any law or agreed upon by the              本法的规定，但是法律另有规定或者当事
parties.                                                                            人另有约定的除外。

Chapter XI Supplemental Provisions                                                        第十一章   附   则

Article 205 For the purposes of the civil law, “not less than,” “not more             第二百零五条    民法所称的“以上”“以
than,” “within,” and “expire” shall include the figure itself; “under,” “exceed,”   下”“以内”“届满”，包括本数；所称的“不
and “beyond” shall not include the figure itself.                                   满”“超过”“以外”，不包括本数。

Article 206 This Law shall come into force on October 1, 2017.                        第二百零六条    本法自 2017 年 10
                                                                                    月 1 日起施行。




                                              © Copyright Chinalawinfo Co., Ltd
                                                    database@chinalawinfo.com
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 112 of 458 PageID #:791




                               00K2

    General Principles of
    the Civil Law of the
    People's Republic of
        China (2009
        Amendment)
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 113 of 458 PageID #:792




            General Principles of the Civil Law of the People's Republic of China (2009
                                      Amendment)[Effective]
                           中华人民共和国民法通则(2009 修正) [现行有效]

                         Standing Committee of the National
                         People's Congress,Standing
Issuing authority:                                                  Date issued:           08-27-2009
                         Committee of the National People's
                         Congress
Effective date:          08-27-2009                                 Level of Authority:    Laws
Area of Law:             Civil Law




 General Principles of the Civil Law of the People's Republic of China                          中华人民共和国民法通则

 (Adopted at the fourth session of the sixth National People's Congress;                  （1986 年 4 月 12 日第六届全国人民代表
 Amended in accordance with the Decision of the Standing Committee of                     大会第四次会议通过      根据 2009 年 8 月
 the National People's Congress on Amending Some Laws adopted at the                      27 日第十一届全国人民代表大会常务委
 10th session of the eleventh Standing Committee of the National People's                 员会第十次会议《关于修改部分法律的决
 Congress on August 27, 2009)                                                             定》修正）




 Chapter I Basic Principles                                                               第一章     基本原则

 Article 1. This Law is formulated in accordance with the Constitution and                  第一条     为了保障公民、法人的合法
 the actual situation in our country, drawing upon our practical experience               的民事权益，正确调整民事关系，适应社
 in civil activities, for the purpose of protecting the lawful civil rights and           会主义现代化建设事业发展的需要，根据
 interests of citizens and legal persons and correctly adjusting civil                    宪法和我国实际情况，总结民事活动的实
 relations, so as to meet the needs of the developing socialist                           践经验，制定本法。
 modernization.

 Article 2. The civil Law of the People's Republic of China shall adjust                    第二条     中华人民共和国民法调整平
 property relationships and personal relationships between civil subjects                 等主体的公民之间、法人之间、公民和法
 with equal status, that is, between citizens, between legal persons and                  人之间的财产关系和人身关系。
 between citizens and legal persons.

 Article 3. Parties to a civil activity shall have equal status.                            第三条     当事人在民事活动中的地位
                                                                                          平等。

 Article 4. In civil activities, the principles of voluntariness, fairness, making          第四条     民事活动应当遵循自愿、公
 compensation for equal value, honesty and credibility shall be observed.                 平、等价有偿、诚实信用的原则。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 114 of 458 PageID #:793




Article 5. The Lawful civil Rights and interests of citizens and Legal             第五条   公民、法人的合法的民事权
Persons shall be protected by Law; no organization or Individual may             益受法律保护，任何组织和个人不得侵
infringe upon them.                                                              犯。

Article 6. civil activities must be in compliance with the Law; where there        第六条   民事活动必须遵守法律，法
are no relevant provisions in the Law, they shall be in compliance with          律没有规定的，应当遵守国家政策。
state policies.

Article 7. civil activities shall have respect for social ethics and shall not     第七条   民事活动应当尊重社会公
harm the public interest or disrupt social economic order.                       德，不得损害社会公共利益，扰乱社会经
                                                                                 济秩序

Article 8. The Law of the People's Republic of China shall apply to civil          第八条   在中华人民共和国领域内的
activities within the People's Republic of China, except as otherwise            民事活动，适用中华人民共和国法律，法
stipulated by Law.                                                               律另有规定的除外。

The stipulations of this Law as regards citizens shall apply to foreigners       本法关于公民的规定，适用于在中华人民
and stateless persons within the People's Republic of China, except as           共和国领域内的外国人、无国籍人，法律
otherwise stipulated by Law.                                                     另有规定的除外。

Chapter II Citizen (Natural Person)                                                    第二章   公民（自然人）

Section 1 Capacity for civil Rights and Capacity for civil Conduct               第一节    民事权利能力和民事行为能力

Article 9. A citizen shall have the capacity for civil Rights from birth to        第九条   公民从出生时起到死亡时
death and shall enjoy civil Rights and assume civil obligations in               止，具有民事权利能力，依法享有民事权
accordance with the Law.                                                         利，承担民事义务。

Article 10. All citizens are equal as regards their capacity for civil rights.     第十条   公民的民事权利能力一律平
                                                                                 等。

Article 11. A citizen aged 18 or over shall be an adult. He shall have full        第十一条      十八周岁以上的公民是成
capacity for civil conduct, may independently engage in civil activities and     年人，具有完全民事行为能力，可以独立
shall be called a person with full capacity for civil conduct.                   进行民事活动，是完全民事行为能力人。

A citizen who has reached the age of 16 but not the age 18 and whose             十六周岁以上不满十八周岁的公民，以自
main source of income is his own labour shall be regarded as a person            己的劳动收入为主要生活来源的，视为完
with full capacity for civil conduct.                                            全民事行为能力人。

Article 12. A minor aged 10 or over shall be a person with limited capacity        第十二条      十周岁以上的未成年人是
for civil conduct and may engage in civil activities appropriate to his age      限制民事行为能力人，可以进行与他的年
and intellect; in other civil activities, he shall be represented by his agent   龄、智力相适应的民事活动；其他民事活
ad litem or participate with the consent of his agent ad litem.                  动由他的法定代理人代理，或者征得他的
                                                                                 法定代理人的同意。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 115 of 458 PageID #:794




A minor under the age of 10 shall be a person having no capacity for civil         不满十周岁的未成年人是无民事行为能力
conduct and shall be represented in civil activities by his agent ad litem.        人，由他的法定代理人代理民事活动。

Article 13. A mentally ill person who is unable to recognize his own                 第十三条   不能辨认自己行为的精神
conduct shall be a person having no capacity for civil conduct and shall be        病人是无民事行为能力人，由他的法定代
represented in civil activities by his agent ad litem.                             理人代理民事活动。

A mentally ill person who is unable to fully recognize his own conduct shall       不能完全辨认自己行为的精神病人是限制
be a person with limited capacity for civil conduct and may engage in civil        民事行为能力人，可以进行与他的精神健
activities appropriate to his mental health; in other civil activities, he shall   康状况相适应的民事活动；其他民事活动
be represented by his agent ad litem or participate with the consent of his        由他的法定代理人代理，或者征得他的法
agent ad litem.                                                                    定代理人的同意。

Article 14. The guardian of a person without or with limited capacity for civil      第十四条   无民事行为能力人、限制
conduct shall be his agent ad litem.                                               民事行为能力人的监护人是他的法定代理
                                                                                   人。

Article 15. The domicile of a citizen shall be the place where his residence         第十五条   公民以他的户籍所在地的
is registered; if his habitual residence is not the same as his domicile, his      居住地为住所，经常居住地与住所不一致
habitual residence shall be regarded as his domicile.                              的，经常居住地视为住所。

Section 2 Guardianship                                                                      第二节   监护

Article 16. The parents of a minor shall be his guardians.                           第十六条   未成年人的父母是未成年
                                                                                   人的监护人。

If the parents of a minor are dead or lack the competence to be his                未成年人的父母已经死亡或者没有监护能
guardian, a person from the following categories who has the competence            力的，由下列人员中有监护能力的人担任
to be a guardian shall act as his guardian:                                        监护人：

(1) paternal or maternal grandparent;                                              （一）祖父母、外祖父母；

(2) elder brother or sister; or                                                    （二）兄、姐；

(3) any other closely connected relative or friend willing to bear the             （三）关系密切的其他亲属、朋友愿意承
responsibility of guardianship and having approval from the units of the           担监护责任，经未成年人的父、母的所在
minor's parents or from the neighbourhood or village committee in the              单位或者未成年人住所地的居民委员会、
place of the minor's residence.                                                    村民委员会同意的。

In case of a dispute over guardianship, the units of the minor's parents or        对担任监护人有争议的，由未成年人的
the neighbourhood or village committee in the place of his residence shall         父、母的所在单位或者未成年人住所地的
appoint a guardian from among the minor's near relatives. If disagreement          居民委员会、村民委员会在近亲属中指
over the appointment leads to a Lawsuit, the people's court shall make a           定。对指定不服提起诉讼的，由人民法院
ruling.                                                                            裁决。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 116 of 458 PageID #:795




If none of the persons listed in the first two paragraphs of this Article is        没有第一款、第二款规定的监护人的，由
available to be the guardian, the units of the minor's parents, the                 未成年人的父、母的所在单位或者未成年
neighbourhood or village committee in the place of the minor's residence            人住所地的居民委员会、村民委员会或者
or the civil affairs department shall act as his guardian.                          民政部门担任监护人。

Article 17. A person from the following categories shall act as guardian for          第十七条   无民事行为能力或者限制
a mentally ill person without or with limited capacity for civil conduct:           民事行为能力的精神病人，由下列人员担
                                                                                    任监护人：

(1) spouse;                                                                         （一）配偶；

(2) parent;                                                                         （二）父母；

(3) adult child;                                                                    （三）成年子女；

(4) any other near relative;                                                        （四）其他近亲属；

(5) any other closely connected relative or friend willing to bear the              （五）关系密切的其他亲属、朋友愿意承
responsibility of guardianship and having approval from the unit to which           担监护责任，经精神病人的所在单位或者
the mentally ill person belongs or from the neighbourhood or village                住所地的居民委员会、村民委员会同意
committee in the place of his residence.                                            的。

In case of a dispute over guardianship, the unit to which the mentally ill          对担任监护人有争议的，由精神病人的所
person belongs, or the neighbourhood or village committee in the place of           在单位或者住所地的居民委员会、村民委
his residence, shall appoint a guardian from among his near relatives. If           员会在近亲属中指定。对指定不服提起诉
disagreement over the appointment leads to a Lawsuit, the people's court            讼的，由人民法院裁决。
shall make a ruling.

If none of the persons listed in the first paragraph of this Article is available   没有第一款规定的监护人的，由精神病人
to be the guardian, the unit to which the mentally ill person belongs, the          的所在单位或者住所地的居民委员会、村
neighbourhood or village committee in the place of his residence or the             民委员会或者民政部门担任监护人。
civil affairs department shall act as his guardian.

Article 18. A guardian shall fulfil his duty of guardianship and protect the          第十八条   监护人应当履行监护职
person, property and other Lawful Rights and interests of his wards. A              责，保护被监护人的人身、财产及其他合
guardian shall not handle the property of his ward unless it is in the ward's       法权益，除为被监护人的利益外，不得处
interests.                                                                          理被监护人的财产。

A guardian's Rights to fulfil his guardianship in accordance with the Law           监护人依法履行监护的权利，受法律保
shall be protected by Law.                                                          护。

If a guardian does not fulfil his duties as guardian or infringes upon the          监护人不履行监护职责或者侵害被监护人
Lawful Rights and interests of his ward, he shall be held responsible; if a         的合法权益的，应当承担责任；给被监护
guardian causes any property loss for his ward, he shall compensate for             人造成财产损失的，应当赔偿损失。人民
such loss. The people's court may disqualify a guardian based on the                法院可以根据有关人员或者有关单位的申
Application of a concerned party or unit.                                           请，撤销监护人的资格。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 117 of 458 PageID #:796




Article 19. A person who shares interests with mental patient may apply to        第十九条   精神病人的利害关系人，
a people's court for a declaration that the mental patient is a person          可以向人民法院申请宣告精神病人为无民
without or with limited capacity for civil conduct.                             事行为能力人或者限制民事行为能力人。

with the recovery of the health of a person who has been declared by a          被人民法院宣告为无民事行为能力人或者
people's court to be without or with limited capacity for civil conduct, and    限制民事行为能力人的，根据他健康恢复
upon his own Application or that of an interested person, the people's          的状况，经本人或者利害关系人申请，人
court may declare him to be a person with limited or full capacity for civil    民法院可以宣告他为限制民事行为能力人
conduct.                                                                        或者完全民事行为能力人。

Section 3 Declarations of Missing Persons and Death                               第三节    宣告失踪和宣告死亡

Article 20. If a citizen's whereabouts have been unknown for two years, an        第二十条   公民下落不明满二年的，
interested person may apply to a people's court for a declaration of the        利害关系人可以向人民法院申请宣告他为
citizen as missing.                                                             失踪人。

If a person's whereabouts become unknown during a war, the calculation          战争期间下落不明的，下落不明的时间从
of the time period in which his whereabouts are unknown shall begin on          战争结束之日起计算。
the final day of the war.

Article 21. A missing person's property shall be placed in the custody of his     第二十一条   失踪人的财产由他的配
spouse, parents, adult children or other closely connected relatives or         偶、父母、成年子女或者关系密切的其他
friends. In case of a dispute over custody, if the persons stipulated above     亲属、朋友代管。代管有争议的，没有以
are unavailable or are incapable of taking such custody, the property shall     上规定的人或者以上规定的人无能力代管
be placed in the custody of a person appointed by the people's court.           的，由人民法院指定的人代管。

Any taxes, debts and other unpaid expenses owed by a missing person             失踪人所欠税款、债务和应付的其他费
shall defrayed by the custodian out of the missing person's property.           用，由代管人从失踪人的财产中支付。

Article 22. In the event that a person who has been declared missing              第二十二条   被宣告失踪的人重新出
reappears or his whereabouts is ascertained, the people's court shall,          现或者确知他的下落，经本人或者利害关
upon his own Application or that of an interested person, revoke the            系人申请，人民法院应当撤销对他的失踪
declaration of his missing person status.                                       宣告。

Article 23. Under any of the following circumstances, an interested person        第二十三条   公民有下列情形之一
may apply to the people's court for the declaration of a citizen's death:       的，利害关系人可以向人民法院申请宣告
                                                                                他死亡：

(1) if the citizen's whereabouts have been unknown for four years; or           （一）下落不明满四年的；

(2) if the citizen's whereabouts have been unknown for two years after the      （二）因意外事故下落不明，从事故发生
date of an accident in which he was involved.                                   之日起满二年的。

If a person's whereabouts become unknown during a war, the calculation          战争期间下落不明的，下落不明的时间从
of the time period in which his whereabouts are unknown shall begin on          战争结束之日起计算。
the final day of the war.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 118 of 458 PageID #:797




Article 24. In the event that a person who has been declared as dead                第二十四条   被宣告死亡的人重新出
reappears or it is ascertained that he is alive, the people's court shall, upon   现或者确知他没有死亡，经本人或者利害
his own Application or that of an interested person, revoke the declaration       关系人申请，人民法院应当撤销对他的死
of his death.                                                                     亡宣告。

Any civil Juristic Acts performed by a person with capacity for civil conduct     有民事行为能力人在被宣告死亡期间实施
during the period in which he has been declared dead shall be valid.              的民事法律行为有效。

Article 25. A person shall have the right to request the return of his              第二十五条   被撤销死亡宣告的人有
property, if the declaration of his death has been revoked. Any citizen or        权请求返还财产。依照继承法取得他的财
organization that has obtained such property in accordance with the               产的公民或者组织，应当返还原物；原物
Inheritance Law shall return the original items or make appropriate               不存在的，给予适当补偿。
compensation if the original items are no longer existent.

Section 4 Individual Businesses and Leaseholding Farm Households                  第四节    个体工商户，农村承包经营户

Article 26. " Individual Businesses " refers to Businesses run by Individual        第二十六条   公民在法律允许的范围
citizens who have been Lawfully registered and approved to engage in              内，依法经核准登记，从事工商业经营
industrial or commercial operation within the sphere permitted by Law. An         的，为个体工商户。个体工商户可以起字
Individual business may adopt a shop name.                                        号。

Article 27. " Leaseholding Farm Households " refers to members of a rural           第二十七条   农村集体经济组织的成
collective economic organization who engage in commodity production               员，在法律允许的范围内，按照承包合同
under a Contract and within the spheres permitted by Law.                         规定从事商品经营的，为农村承包经营
                                                                                  户。

Article 28. The legitimate Rights and interests of Individual Businesses and        第二十八条   个体工商户，农村承包
Leaseholding Farm Households shall be protected by Law.                           经营户的合法权益，受法律保护。

Article 29. The debts of an Individual business or a Leaseholding farm              第二十九条   个体工商户，农村承包
household shall be secured with the Individual 's property if the business is     经营户的债务，个人经营的，以个人财产
operated by an Individual and with the family's property if the business is       承担；家庭经营的，以家庭财产承担。
operated by a family.

Section 5 Individual Parthership                                                         第五节   个人合伙

Article 30. " Individual Parthership " refers to two or more citizens               第三十条   个人合伙是指两个以上公
associated in a business and working together, with each providing funds,         民按照协议，各自提供资金、实物、技术
material objects, techniques and so on according to an agreement.                 等，合伙经营、共同劳动。

Article 31. Partners shall make a written agreement covering the funds              第三十一条   合伙人应当对出资数
each is to provide, the distribution of profits, the responsibility for debts,    额、盈余分配、债务承担、入伙、退伙、
the entering into and withdrawal from partnership, the ending of                  合伙终止等事项，订立书面协议。
partnership and other such matters.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 119 of 458 PageID #:798




Article 32. The property provided by the partners shall be under their              第三十二条   合伙人投入的财产，由
unified management and use.                                                       合伙人统一管理和使用。

The property accumulated in a partnership operation shall belong to all the       合伙经营积累的财产，归合伙人共有。
partners.

Article 33. An Individual Parthership may adopt a shop name; it shall be            第三十三条   个人合伙可以起字号，
approved and registered in accordance with Law and conduct business               依法经核准登记，在核准登记的经营范围
operations within the range as approved and registered.                           内从事经营。

Article 34. The operational activities of an Individual Parthership shall be        第三十四条   个人合伙的经营活动，
decided jointly by the partners, who each shall have the right to carry out       由合伙人共同决定，合伙人有执行或监督
and supervise over those activities.                                              的权利。

The partners may elect a responsible person. All partners shall bear civil        合伙人可以推举负责人。合伙负责人和其
Liability for the operational activities of the responsible person and other      他人员的经营活动，由全体合伙人承担民
personnel.                                                                        事责任。

Article 35. A partnership's debts shall be secured with the partners'               第三十五条   合伙的债务，由合伙人
property in proportion to their respective contributions to the investment or     按照出资比例或者协议的约定，以各自的
according to the agreement made.                                                  财产承担清偿责任。

Partners shall undertake joint Liability for their partnership's debts, except    合伙人对合伙的债务承担连带责任，法律
as otherwise stipulated by Law. Any partner who overpays his share of the         另有规定的除外。偿还合伙债务超过自己
partnership's debts shall have the right to claim compensation from the           应当承担数额的合伙人，有权向其他合伙
other partners.                                                                   人追偿。

Chapter III Legal Persons                                                                  第三章   法人

Section 1 General Stipulations                                                           第一节   一般规定

Article 36. A legal person shall be an organization that has capacity for           第三十六条   法人是具有民事权利能
civil Rights and capacity for civil conduct and independently enjoys civil        力和民事行为能力，依法独立享有民事权
Rights and assumes civil obligations in accordance with the Law.                  利和承担民事义务的组织。

A legal person's capacity for civil Rights and capacity for civil conduct shall   法人的民事权利能力和民事行为能力，从
begin when the legal person is established and shall end when the legal           法人成立时产生，到法人终止时消灭。
person terminates.

Article 37. A legal person shall have the following qualifications:                 第三十七条   法人应当具备下列条
                                                                                  件：

(1) establishment in accordance with the Law;                                     （一）依法成立；

(2) possession of the necessary property or funds;                                （二）有必要的财产或者经费；

(3) possession of its own name, organization and premises; and                    （三）有自己的名称、组织机构和场所；
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 120 of 458 PageID #:799




(4) ability to independently bear civil Liability.                               （四）能够独立承担民事责任。

Article 38. In accordance with the Law or the articles of association of the       第三十八条   依照法律或者法人组织
legal person, the responsible person who Acts on behalf of the legal             章程规定，代表法人行使职权的负责人，
person in exercising its functions and powers shall be its legal                 是法人的法定代表人。
representative.

Article 39. A legal person's domicile shall be the place where its main            第三十九条   法人以它的主要办事机
administrative office is located.                                                构所在地为住所。

Article 40. When a legal person terminates, it shall go into liquidation in        第四十条   法人终止，应当依法进行
accordance with the Law and discontinue all other activities.                    清算，停止清算范围外的活动。

Section 2 Enterprise as Legal Person                                                     第二节   企业法人

Article 41. An enterprise under Ownership by the whole people or under             第四十一条   全民所有制企业、集体
collective Ownership shall be qualified as a legal person when it has            所有制企业有符合国家规定的资金数额，
sufficient funds as stipulated by the state; has articles of association, an     有组织章程、组织机构和场所，能够独立
organization and premises; has the ability to independently bear civil           承担民事责任，经主管机关核准登记，取
Liability; and has been approved and registered by the competent                 得法人资格。
authority.

A Chinese-foreign equity joint venture, Chinese-foreign Contractual joint        在中华人民共和国领域内设立的中外合资
venture or foreign-capital enterprise established within the People's            经营企业，中外合作经营企业和外资企
Republic of China shall be qualified as a legal person in China, if it has the   业，具备法人条件的，依法经工商行政管
qualifications of a legal person and has been approved and registered by         理机关核准登记，取得中国法人资格。
the administrative Agency for industry and commerce in accordance with
the Law.

Article 42. An Enterprise as Legal Person shall conduct operations within          第四十二条   企业法人应当在核准登
the range approved and registered.                                               记的经营范围内从事经营。

Article 43. An Enterprise as Legal Person shall bear civil Liability for the       第四十三条   企业法人对它的法定代
operational activities of its legal representatives and other personnel.         表人和其他工作人员的经营活动，承担民
                                                                                 事责任。

Article 44. If an Enterprise as Legal Person is divided or merged or               第四十四条   企业法人分立、合并上
undergoes any other important change, it shall register the change with          或有其他重要事项变更，应当向登记机关
the registration authority and publicly announce it.                             办理登记并公告。

When an Enterprise as Legal Person is divided or merged, its Rights and          企业法人分立、合并，它的权利和义务由
obligations shall be enjoyed and assumed by the new legal person that            变更后的法人享有和承担。
results from the change.

Article 45. An Enterprise as Legal Person shall terminate for any of the           第四十五条   企业法人由于下列原因
following reasons:                                                               之一终止：
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 121 of 458 PageID #:800




(1) if it is dissolved by Law;                                                      （一）依法被撤销；

(2) if it is disbanded;                                                             （二）解散；

(3) if it is declared bankrupt in accordance with the Law; or                       （三）依法宣告破产；

(4) for other reasons.                                                              （四）其他原因。

Article 46. When an Enterprise as Legal Person terminates, it shall cancel            第四十六条   企业法人终止，应当向
its registration with the registration authority and publicly announce the          登记机关办理注销登记并公告。
termination.

Article 47. When an Enterprise as Legal Person is disbanded, it shall                 第四十七条   企业法人解散，应当成
establish a liquidation organization and go into liquidation. When an               立清算组织，进行清算。企业法人被撤
Enterprise as Legal Person is dissolved or is declared bankrupt, the                销、被宣告破产的，应当由主管机关或者
competent authority or a people's court shall organize the organs and               人民法院组织有关机关和有关人员成立清
personnel concerned to establish a liquidation organization to liquidate the        算组织，进行清算。
enterprise.

Article 48. An enterprise under Ownership by the whole people, as legal               第四十八条   全民所有制企业法人以
person, shall bear civil Liability with the property that the state authorizes it   国家授予它经营管理的财产承担民事责
to manage. An enterprise under collective Ownership, as legal person,               任。集体所有制企业法人以企业所有的财
shall bear civil Liability with the property it owns. A Chinese-foreign equity      产承担民事责任。中外合资经营企业法
joint venture, Chinese-foreign Contractual joint venture or foreign-capital         人、中外合作经营企业法人和外资企业法
Enterprise as Legal Person shall bear civil Liability with the property it          人以企业所有的财产承担民事责任，法律
owns, except as stipulated otherwise by Law.                                        另有规定的除外。

Article 49. Under any of the following circumstances, an Enterprise as                第四十九条   企业法人有下列情形之
Legal Person shall bear Liability, its legal representative may additionally        一的，除法人承担责任外，对法定代表人
be given administrative sanctions and fined and, if the offence constitutes         可以给予行政处分、罚款，构成犯罪的，
a crime, criminal responsibility shall be investigated in accordance with the       依法追究刑事责任：
Law:

(1) conducting illegal operations beyond the range approved and                     （一）超出登记机关核准登记的经营范围
registered by the registration authority;                                           从事非法经营的；

(2) concealing fActs from the registration and tax authorities and practising       （二）向登记机关、税务机关隐瞒真实情
fraud;                                                                              况、弄虚作假的；

(3) secretly withdrawing funds or hiding property to evade repayment of             （三）抽逃资金、隐匿财产逃避债务的；
debts;

(4) disposing of property without authorization after the enterprise is             （四）解散、被撤销、被宣告破产后，擅
dissolved, disbanded or declared bankrupt;                                          自处理财产的；
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 122 of 458 PageID #:801




(5) failing to apply for registration and make a public announcement             （五）变更、终止时不及时申请办理登记
promptly when the enterprise undergoes a change or terminates, thus              和公告，使利害关系人遭受重大损失的；
causing interested persons to suffer heavy losses;

(6) engaging in other activities prohibited by Law, damaging the interests       （六）从事法律禁止的其他活动，损害国
of the state or the public interest.                                             家利益或者社会公共利益的。

Section 3 official Organ, Institution and Social Organization AS Legal           第三节   机关、事业单位和社会团体法人
Persons

Article 50. An independently funded official Organ shall be qualified as a         第五十条     有独立经费的机关从成立
legal person on the day it is established.                                       之日起，具有法人资格。

If according to Law an Institution or Social Organization having the             具备法人条件的事业单位、社会团体，依
qualifications of a legal person needs not go through the procedures for         法不需要办理法人登记的，从成立之日
registering as a legal person, it shall be qualified as a legal person on the    起，具有法人资格；依法需要办理法人登
day it is established; if according to Law it does need to go through the        记的，经核准登记，取得法人资格。
registration procedures, it shall be qualified as a legal person after being
approved and registered.

Section 4 Econimic Association                                                              第四节   联营

Article 51. If a new economic entity is formed by the enterprises or an            第五十一条     企业之间或者企业、事
enterprise and an Institution that engage in Econimic Association and it         业单位之间联营，组成新的经济实体，独
independently bears civil Liability and has the qualifications of a legal        立承担民事责任，具备法人条件的，经主
person, the new entity shall be qualified as a legal person after being          管机关核准登记，取得法人资格。
approved and registered by the competent authority.

Article 52. If the enterprises or an enterprise and an Institution that engage     第五十二条     企业之间或者企业、事
in Econimic Association conduct joint operation but do not have the              业单位之间联营，共同经营、不具备法人
qualifications of a legal person, each party to the association shall, in        条件的，由联营各方按照出资比例或者协
proportion to its respective contribution to the investment or according to      议的约定，以各自所有的或者经营管理的
the agreement made, bear civil Liability with the property each party owns       财产承担民事责任。依照法律的规定或者
or manages. If joint Liability is specified by Law or by agreement, the          协议的约定负连带责任的，承担连带责
parties shall assume joint Liability.                                            任。

Article 53. If the Contract for Econimic Association of enterprises or of an       第五十三条     企业之间或者企业、事
enterprise and an Institution specifies that each party shall conduct            业单位之间联营，按照合同的约定各自独
operations independently, it shall stipulate the Rights and obligations of       立经营的，它的权利和义务由合同约定，
each party, and each party shall bear civil Liability separately.                各自承担民事责任。

Chapter IV Civil Juristic Acts and Agency                                             第四章   民事法律行为和代理

Section 1 Civil Juristic Acts                                                          第一节    民事法律行为
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 123 of 458 PageID #:802




Article 54. A civil Juristic act shall be the Lawful act of a citizen or legal       第五十四条   民事法律行为是公民或
person to establish, change or terminate civil Rights and obligations.             者法人设立、变更、终止民事权利和民事
                                                                                   义务的合法行为。

Article 55. A civil Juristic act shall meet the following requirements:              第五十五条   民事法律行为应当具备
                                                                                   下列条件：

(1) the actor has relevant capacity for civil conduct;                             （一）行为人具有相应的民事行为能力；

(2) the intention expressed is genuine; and                                        （二）意思表示真实；

(3) the act does not violate the Law or the public interest.                       （三）不违反法律或者社会公共利益。

Article 56. A civil Juristic act may be in written, oral or other form. If the       第五十六条   民事法律行为可以采用
Law stipulates that a particular form be adopted, such stipulation shall be        书面形式、口头形式或者其他形式。法律
observed.                                                                          规定用特定形式的，应当依照法律规定。

Article 57. A civil Juristic act shall be legally binding once it is instituted.     第五十七条   民事法律行为从成立时
The actor shall not alter or rescind his act except in accordance with the         起具有法律约束力。行为人非依法律规定
Law or with the other party's consent.                                             或者取得对方同意，不得擅自变更或者解
                                                                                   除。

Article 58. civil Acts in the following categories shall be null and void:           第五十八条   下列民事行为无效：

(1) those performed by a person without capacity for civil conduct;                （一）无民事行为能力人实施的；

(2) those that according to Law may not be independently performed by a            （二）限制民事行为能力人依法不能独立
person with limited capacity for civil conduct;                                    实施的；

(3) those performed by a person against his true intentions as a result of         （三）一方以欺诈、胁迫的手段或者乘人
cheating, coercion or exploitation of his unfavourable position by the other       之危，使对方在违背真实意思的情况下所
party;                                                                             为的；

(4) those that performed through malicious collusion are detrimental to the        （四）恶意串通，损害国家、集体或者第
interest of the state, a collective or a third party;                              三人利益的；

(5) those that violate the Law or the public interest;                             （五）违反法律或者社会公共利益的；

(6) those that performed under the guise of legitimate Acts conceal                （六）以合法形式掩盖非法目的的；
illegitimate purposes.

civil Acts that are null and void shall not be legally binding from the very       无效的民事行为，从行为开始起就没有法
beginning.                                                                         律约束力。

Article 59. A party shall have the right to request a people's court or an           第五十九条   下列民事行为，一方有
arbitration Agency to alter or rescind the following civil Acts:                   权请求人民法院或者仲裁机关予以变更或
                                                                                   者撤销：
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 124 of 458 PageID #:803




(1) those performed by an actor who seriously misunderstood the contents         （一）行为人对行为内容有重大误解的；
of the Acts; and

(2) those that are obviously unfair.                                             （二）显失公平的。

Rescinded civil Acts shall be null and void from the very beginning.             被撤销的民事行为从行为开始起无效。

Article 60. If a part of a civil act is null and void, it shall not affect the     第六十条   民事行为部分无效，不影
validity of other parts, which shall remain valid.                               响其他部分的效力的，其他部分仍然有
                                                                                 效。

Article 61. After a civil act has been determined to be null and void or has       第六十一条   民事行为被确认为无效
been rescinded, the party who acquired property as a result of the act shall     或者被撤销后，当事人因该行为取得的财
return it to the party who suffered a loss. The erring party shall               产，应当返还给受损失的一方。有过错的
compensate the other party for the losses it suffered as a result of the act;    一方应当赔偿对方因此所受的损失，双方
if both sides are in error, they shall each bear their proper share of the       都有过错的，应当各自承担相应的责任。
responsibility.

If the two sides have conspired maliciously and performed a civil act that is    双方恶意串通，实施民事行为损害国家
detrimental to the interests of the state, a collective or a third party, the    的、集体的或者第三人的利益的，应当追
property that they thus obtained shall be recovered and turned over to the       缴双方取得的财产，收归国家、集体所有
state or the collective, or returned to the third party.                         或者返还第三人。

Article 62. A civil Juristic act may have conditions attached to it.               第六十二条   民事法律行为可以附条
Conditional civil Juristic Acts shall take effect when the relevant conditions   件，附条件的民事法律行为在符合所附条
are met.                                                                         件时生效。

Section 2 Agency                                                                          第二节   代理

Article 63. Citizens and Legal Persons may perform civil Juristic Acts             第六十三条   公民、法人可以通过代
through agents                                                                   理人实施民事法律行为。

An agent shall perform civil Juristic Acts in the principal's name within the    代理人在代理权限内，以被代理人的名义
scope of the power of Agency. The principal shall bear civil Liability for the   实施民事法律行为。被代理人对代理人的
agent's Acts of Agency.                                                          代理行为，承担民事责任。

civil Juristic Acts that should be performed by the principal himself,           依照法律规定或者按照双方当事人约定，
pursuant to legal provisions or the agreement between the two parties,           应当由本人实施的民事法律行为，不得代
shall not be entrusted to an agent.                                              理。

Article 64. Agency shall include entrusted Agency, statutory Agency and            第六十四条   代理包括委托代理、法
appointed Agency.                                                                定代理和指定代理。

An entrusted agent shall exercise the power of Agency as entrusted by the        委托代理人按照被代理人的委托行使代理
principal; a statutory agent shall exercise the power of Agency as               权，法定代理人依照法律的规定行使代理
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 125 of 458 PageID #:804




prescribed by Law; and an appointed agent shall exercise the power of                 权，指定代理人按照人民法院或者指定单
Agency as designated by a people's court or the appointing unit.                      位的指定行使代理权。

Article 65. A civil Juristic act may be entrusted to an agent in writing or             第六十五条   民事法律行为的委托代
orally. If legal provisions require the entrustment to be written, it shall be        理，可以用书面形式，也可以用口头形
effected in writing.                                                                  式。法律规定用书面形式的，应当用书面
                                                                                      形式。

Where the entrustment of Agency is in writing, the power of attorney shall            书面委托代理的授权委托书应当载明代理
clearly state the agent's name, the entrusted tasks and the scope and                 人的姓名或者名称、代理事项、权限和期
duration of the power of Agency, and it shall be signed or sealed by the              间，并由委托人签名或盖章。
principal.

If the power of attorney is not clear as to the authority conferred, the              委托书授权不明的，被代理人应当向第三
principal shall bear civil Liability towards the third party, and the agent shall     人承担民事责任，代理人负连带责任。
be held jointly liable.

Article 66. The principal shall bear civil Liability for an act performed by an         第六十六条   没有代理权、超越代理
actor with no power of Agency, beyond the scope of his power of Agency                权或者代理权终止后的行为，只有经过被
or after his power of Agency has expired, only if he recognizes the act               代理人的追认，被代理人才承担民事责
retroactively. If the act is not so recognized, the performer shall bear civil        任。未经追认的行为，由行为人承担民事
Liability for it. If a principal is aware that a civil act is being executed in his   责任。本人知道他人以本人名义实施民事
name but fails to repudiate it, his consent shall be deemed to have been              行为而不作否认表示的，视为同意。
given.

An agent shall bear civil Liability if he fails to perform his duties and thus        代理人不履行职责而给被代理人造成损害
causes damage to the principal.                                                       的，应当承担民事责任。

If an agent and a third party in collusion harm the principal's interests, the        代理人和第三人串通、损害被代理人的利
agent and the third party shall be held jointly liable.                               益的，由代理人和第三人负连带责任。

If a third party is aware that an actor has no power of Agency or is                  第三人知道行为人没有代理权、超越代理
overstepping his power of Agency, or that his power of Agency has                     权或者代理权已终止还与行为人实施民事
expired, and yet joins him in a civil act and thus brings damage to other             行为给他人造成损害的，由第三人和行为
people, the third party and the actor shall be held jointly liable.                   人负连带责任。

Article 67. If an agent is aware that the matters entrusted are illegal but still       第六十七条   代理人知道被委托代理
carries them out, or if a principal is aware that his agent's Acts are illegal        的事项违法仍然进行代理活动的，或者被
but fails to object to them, the principal and the agent shall be held jointly        代理人知道代理人的代理行为违法不表示
liable.                                                                               反对的，由被代理人和代理人负连带责
                                                                                      任。

Article 68. If in the principal's interests an entrusted agent needs to                 第六十八条   委托代理人为被代理人
transfer the Agency to another person, he shall first obtain the principal's          的利益需要转托他人代理的，应当事先取
consent. If the principal's consent is not obtained in advance, the matter            得被代理人的同意。事先没有取得被代理
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 126 of 458 PageID #:805




shall be reported to him promptly after the transfer, and if the principal      人同意的，应当在事后及时告诉被代理
objects, the agent shall bear civil Liability for the Acts of the transferee;   人，如果被代理人不同意，由代理人对自
however, an entrusted Agency transferred in emergency circumstances in          己所转托的人的行为负民事责任，但在紧
order to safeguard the principal's interests shall be excepted.                 急情况下，为了保护被代理人的利益而转
                                                                                托他人代理的除外。

Article 69. An entrusted Agency shall end under any of the following              第六十九条   有下列情形之一的，委
circumstances:                                                                  托代理终止：

(1) when the period of Agency expires or when the tasks entrusted are           （一）代理期间届满或者代理事务完成；
completed;

(2) when the principal rescinds the entrustment or the agent declines the       （二）被代理人取消委托或者代理人辞去
entrustment;                                                                    委托；

(3) when the agent dies;                                                        （三）代理人死亡；

(4) when the principal loses his capacity for civil conduct; or                 （四）代理人丧失民事行为能力；

(5) when the principal or the agent ceases to be a legal person.                （五）作为被代理人或者代理人的法人终
                                                                                止。

Article 70. A statutory or appointed Agency shall end under any of the            第七十条   有下列情形之一的，法定
following circumstances:                                                        代理或者指定代理终止：

(1) when the principal gains or recovers capacity for civil conduct;            （一）被代理人取得或者恢复民事行为能
                                                                                力；

(2) when the principal or the agent dies;                                       （二）被代理人或者代理人死亡；

(3) when the agent loses capacity for civil conduct;                            （三）代理人丧失民事行为能力；

(4) when the people's court or the unit that appointed the agent rescinds       （四）指定代理的人民法院或者指定单位
the appointment; or                                                             取消指定；

(5) when the guardian Relationship between the principal and the agent          （五）由其他原因引起的被代理人和代理
ends for other reasons.                                                         人之间的监护关系消灭。

Chapter V civil Rights                                                                  第五章   民事权利

Section 1 property Ownership and Related property Rights                        第一节   财产所有权和与财产所有权有关
                                                                                          的财产权

Article 71. " property Ownership " means the owner's Rights to Lawfully           第七十一条   财产所有权是指所有人
possess, utilize, profit from and dispose of his property.                      依法对自己的财产享有占有、使用、收益
                                                                                和处分的权利。
      Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 127 of 458 PageID #:806




Article 72. property Ownership shall not be obtained in violation of the          第七十二条   财产所有权的取得，不
Law.                                                                            得违反法律规定。按照合同或者其他合法
Unless the Law stipulates otherwise or the parties concerned have agreed        方式取得财产的，财产所有权从财产交付
on other arrangements, the Ownership of property obtained by Contract or        时起转移，法律另有规定或者当事人另有
by other Lawful means shall be transferred simultaneously with the              约定的除外。
property itself.

Article 73. State property shall be owned by the whole people.                    第七十三条   国家财产属于全民所
                                                                                有。

State property is sacred and inviolable, and no organization or Individual      国家财产神圣不可侵犯，禁止任何组织或
shall be allowed to seize, encroach upon, privately divide, retain or destroy   者个人侵占、哄抢、私分、截留、破坏。
it.

Article 74. property of collective organizations of the working masses shall      第七十四条   劳动群众集体组织的财
be owned collectively by the working masses. This shall include:                产属于劳动群众集体所有，包括：

(1) land, forests, mountains, grasslands, unreclaimed land, beaches and         （一）法律规定为集体所有的土地和森
other areas that are stipulated by Law to be under collective Ownership;        林、山岭、草原、荒地、滩涂等；

(2) property of collective economic organizations;                              （二）集体经济组织的财产；

(3) collectively owned buildings, reservoirs, farm irrigation facilities and    （三）集体所有的建筑物、水库、农田水
educational, scientific, cultural, health, sports and other facilities; and     利设施和教育、科学、文化、卫生、体育
                                                                                等设施；

(4) other property that is collectively owned.                                  （四）集体所有的其他财产。

Collectively owned land shall be owned collectively by the village peasants     集体所有的土地依照法律属于村农民集体
in accordance with the Law and shall be worked and managed by village           所有，由村农业生产合作社等农业集体经
agricultural production cooperatives, other collective agricultural economic    济组织或者村民委员会经营、管理。已经
organizations or villagers' committees. Land already under the Ownership        属于乡（镇）农民集体经济组织所有的，
of the township (town) peasants collective economic organizations may be        可以属于乡（镇）农民集体所有。
collectively owned by the peasants' of the township (town).

Collectively owned property shall be protected by Law, and no                   集体所有的财产受法律保护，禁止任何组
organization or Individual may seize, encroach upon, privately divide,          织或者个人侵占、哄抢、私分、破坏或者
destroy or illegally seal up, detain, freeze or confiscate it.                  非法查封、扣押、冻结、没收。

Article 75. A citizen's Personal property shall include his Lawfully-earned       第七十五条   公民的个人财产，包括
income, housing, savings, articles for daily use, objects art, books,           公民的合法收入、房屋、储蓄、生活用
reference materials, trees, livestock, as well as means of production the       品、文物、图书资料、林木、牲畜和法律
Law permits a citizen to possess and other Lawful property.                     允许公民所有的生产资料以及其他合法财
                                                                                产。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 128 of 458 PageID #:807




A citizen's Lawful property shall be protected by Law, and no organization     公民的合法财产受法律保护，禁止任何组
or Individual may appropriate, encroach upon, destroy or illegally seal up,    织或者个人侵占、哄抢、破坏或者非法查
detain, freeze or confiscate it.                                               封、扣押、冻结、没收。

Article 76. Citizens shall have the right of inheritance under the Law.          第七十六条   公民依法享有财产继承
                                                                               权。

Article 77. The Lawful property of Social Organizations, including religious     第七十七条   社会团体包括宗教团体
organizations, shall be protected by Law.                                      的合法财产受法律保护。

Article 78. property may be owned jointly by two or more citizens or Legal       第七十八条   财产可以由两个以上的
Persons.                                                                       公民、法人共有。

There shall be two kinds of joint Ownership, namely co-Ownership by            共有分为按份共有和共同共有。按份共有
shares and common Ownership. Each of the co-owners by shares shall             人按照各自的份额，对共有财产分享权
enjoy the Rights and assume the obligations respecting the joint property      利，分担义务。共同共有人对共有财产享
in proportion to his share. Each of the common owners shall enjoy the          有权利，承担义务。
Rights and assume the obligations respecting the joint property.

Each co-owner by shares shall have the right to withdraw his own share of      按份共有财产的每个共有人有权要求将自
the joint property or transfer its Ownership. However, when he offers to       己的份额分出或者转让。但在出售时，其
sell his share, the other co-owners shall have a right of preemption if all    他共有人在同等条件下，有优先购买的权
other conditions are equal.                                                    利。

Article 79. If the owner of a buried or concealed object is unknown, the         第七十九条   所有人不明的埋藏物、
object shall belong to the state. The unit that receives the object shall      隐藏物，归国家所有。接收单位应当对上
commend or give a material reward to the unit or Individual that turns in      缴的单位或者个人，给予表扬或者物质奖
the object.                                                                    励。

Lost-and-found objects, flotsam and stray animals shall be returned to         拾得遗失物、漂流物或者失散的饲养动
their rightful owners, and any costs thus incurred shall be reimbursed by      物，应当归还失主，因此而支出的费用由
the owners.                                                                    失主偿还。

Article 80. State-owned land may be used according to Law by units under         第八十条   国家所有的土地，可以依
Ownership by the whole people; it may be also Lawfully assigned for use        法由全民所有制单位使用，也可以依法确
by units under collective Ownership. The state shall protect the usufruct of   定由集体所有制单位使用，国家保护它的
the land, and the usufructuary shall be obligated to manage, protect and       使用、收益的权利；使用单位有管理、保
properly use the land.                                                         护、合理利用的义务。

The right of citizens and collectives to Contract for management of land       公民、集体依法对集体所有的或者国家所
under collective Ownership or of state owned land under collective use         有由集体使用的土地的承包经营权，受法
shall be protected by Law. The Rights and obligations of the two               律保护。承包双方的权利和义务，依照法
Contracting parties shall be stipulated in the Contract signed in              律由承包合同规定。
accordance with the Law.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 129 of 458 PageID #:808




Land may not be sold, leased, mortgaged or illegally transferred by any         土地不得买卖、出租、抵押或者以其他形
other means.                                                                    式非法转让。

Article 81. State-owned forests, mountains, grasslands, unreclaimed land,         第八十一条   国家所有的森林、山
beaches, water surfaces and other natural resources may be used                 岭、草原、荒地、滩涂、水面等自然资
according to Law by units under Ownership by the whole people; or they          源，可以依法由全民所有制单位使用，也
may be also Lawfully assigned for use by units under collective                 可以依法确定由集体所有制单位使用，国
Ownership. The state shall protect the usufruct of those resources, and the     家保护它的使用、收益的权利；使用单位
usufructuary shall be obliged to manage, protect and properly use them.         有管理、保护、合理利用的义务。

State-owned mineral resources may be mined according to Law by units            国家所有的矿藏，可以依法由全民所有制
under Ownership by the whole people and units under collective                  单位和集体所有制单位开采，也可以依法
Ownership; citizens may also Lawfully mine such resources. The state            由公民采挖。国家保护合法的采矿权。
shall protect Lawful mining Rights.

The right of citizens and collectives to Lawfully Contract for the              公民、集体依法对集体所有的或者国家所
management of forests, mountains, grasslands, unreclaimed land,                 有由集体使用森林、山岭、草原、荒地、
beaches and water surfaces that are owned by the collectives or owned by        滩涂、水面的承包经营权，受法律保护。
the state but used by collectives shall be protected by Law. The Rights         承包双方的权利和义务，依照法律由承包
and obligations of the two Contracting parties shall be stipulated in the       合同规定。
Contract in accordance with the Law.

State-owned mineral resources and waters as well as forest land,                国家所有的矿藏、水流，国家所有的和法
mountains, grasslands, unreclaimed land and beaches owned by the state          律规定属于集体所有的林地、山岭、草
and those that are Lawfully owned by collectives may not be sold, leased,       原,荒地、滩涂不得买卖、出租、抵押或
mortgaged or illegally transferred by any other means.                          者以其他形式非法转让。

Article 82. Enterprises under Ownership by the whole people shall Lawfully        第八十二条   全民所有制企业对国家
enjoy the Rights of management over property that the state has                 授予它经营管理的财产依法享有经营权，
authorized them to manage and operate, and the Rights shall be protected        受法律保护。
by Law.

Article 83. In the spirit of helping production, making things convenient for     第八十三条   不动产的相邻各方，应
people's life, enhancing unity and mutual assistance, and being fair and        当按照有利生产、方便生活、团结互助、
reasonable, neighbouring users of real estate shall maintain proper             公平合理的精神，正确处理截水、排水、
neighbourly Relations over such matters as water supply, drainage,              通行、通风、采光等方面的相邻关系。给
passageway, ventilation and lighting. Anyone who causes obstruction or          相邻方造成妨碍或者损失的，应当停止侵
damages to his neighbour, shall stop the Infringement, eliminate the            害，排除妨碍，赔偿损失。
obstruction and compensate for the damages.

Section 2 Creditors' Rights                                                              第二节   债权

Article 84. A debt represents a special Relationship of Rights and                第八十四条   债是按照合同的约定或
obligations established between the parties concerned, either according to      者依照法律的规定，在当事人之间产生的
the agreed terms of a Contract or legal provisions. The party entitled to the
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 130 of 458 PageID #:809




Rights shall be the creditor, and the party assuming the obligations shall       特定的权利和义务关系。享有权利的人是
be the debtor.                                                                   债权人，负有义务的人是债务人。

The creditor shall have the right to demand that the debtor fulfil his           债权人有权要求债务人按照合同的约定或
obligations as specified by the Contract or according to legal provisions.       者依照法律的规定履行义务。

Article 85. A Contract shall be an agreement whereby the parties                   第八十五条   合同是当事人之间设
establish, change or terminate their civil Relationship. Lawfully established    立、变更、终止民事关系的协议。依法成
Contracts shall be protected by Law.                                             立的合同，受法律保护。

Article 86. When there are two or more Creditors to a deal, each creditor          第八十六条   债权人为二人以上的，
shall be entitled to Rights in proportion to his proper share of the credit.     按照确定的份额分享权利。债务人为二人
When there are two or more debtors to a deal, each debtor shall assume           以上的，按照确定的份额分担义务。
obligations in proportion to his proper share of the debt.

Article 87. When there are two or more Creditors or debtors to a deal,             第八十七条   债权人或者债务人一方
each of the joint Creditors shall be entitled to demand that the debtor fulfil   人数为二人以上的，依照法律的规定或者
his obligations, in accordance with legal provisions or the agreement            当事人的约定，享有连带权利的每个债权
between the parties; each of the joint debtors shall be obliged to perform       人，都有权要求债务人履行义务；负有连
the entire debt, and the debtor who performs the entire debt shall be            带义务的每个债务人，都负有清偿全部债
entitled to ask the other joint debtors to reimburse him for their shares of     务的义务，履行了义务的人，有权要求其
the debt.                                                                        他负有连带义务的人偿付他应当承担的份
                                                                                 额。

Article 88. The parties to a Contract shall fully fulfil their obligations         第八十八条   合同的当事人应当按照
pursuant to the terms of the Contract.                                           合同的约定，全部履行自己的义务。

If a Contract contains ambiguous terms regarding quality, time limit for         合同中有关质量、期限、地点或者价款约
performance, place of performance, or price, and the intended meaning            定不明确，按照合同有关条款内容不能确
cannot be determined from the context of relevant terms in the Contract,         定，当事人又不能通过协商达成协议的，
and if the parties cannot reach an agreement through consultation, the           适用下列规定：
provisions below shall apply:

(1) If quality requirements are unclear, state quality standards shall apply;    （一）质量要求不明确的，按照国家质量
if there are no state quality standards, generally held standards shall          标准履行，没有国家质量标准的，按照通
apply.                                                                           常标准履行。

(2) If the time limit for performance is unclear, the debtor may at his          （二）履行期限不明确的，债务人可以随
convenience fulfil his obligations towards the creditor; the creditor may        时向债权人履行义务，债权人也可以随时
also demand at any time that the debtor perform his obligations, but             要求债务人履行义务，但应当给对方必要
sufficient notice shall be given to the debtor.                                  的准备时间。

(3) If the place of performance is unclear, and the payment is money, the        （三）履行地点不明确，给付货币的，在
performance shall be effected at the seat or place of residence of the party     接受给付一方的所在地履行，其他标的在
receiving the payment; if the payment is other than money, the                   履行义务一方的所在地履行。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 131 of 458 PageID #:810




performance shall be effected at the seat or place of residence of the party
fulfilling the obligations.

(4) If the price agreed by the parties is unclear, the state-fixed price shall   （四）价格约定不明确，按照国家规定的
apply. If there is no state-fixed price, the price shall be based on market      价格履行；没有国家规定价格的，参照市
price or the price of a similar article or remuneration for a similar service.   场价格或者同类物品的价格或者同类劳务
                                                                                 的报酬标准履行。

If the Contract does not contain an agreed term regarding Rights to patent       合同对专利申请权没有约定的，完成发明
Application, any party who has completed an invention-creation shall have        创造的当事人享有申请权。
the right to apply for a patent.

If the Contract does not contain an agreed term regarding Rights to the          合同对科技成果的使用权没有约定的，当
use of scientific and technological research achievements, the parties shall     事人都有使用的权利。
all have the right to use such achievements.

Article 89. In accordance with legal provisions the agreement between the          第八十九条   依照法律的规定或者按
parties on the performance of a debt may be guaranteed using the                 照当事人的约定，可以采用下列方式担保
Methods below:                                                                   债务的履行：

(1) A guarantor may guarantee to the creditor that the debtor shall perform      （一）保证人向债权人保证债务人履行债
his debt. If the debtor defaults, the guarantor shall perform the debt or bear   务，债务人不履行债务的，按照约定由保
joint Liability according to agreement. After performing the debt, the           证人履行或者承担连带责任；保证人履行
guarantor shall have the right to claim repayment from the debtor.               债务后，有权向债务人追偿。

(2) The debtor or a third party may offer a specific property as a pledge. If    （二）债务人或者第三人可以提供一定的
the debtor defaults, the creditor shall be entitled to keep the pledge to        财产作为抵押物。债务人不履行债务的，
offset against the debt or have priority in satisfying his claim out of the      债权人有权依照法律的规定以抵押物折价
proceeds from the sale of the pledge pursuant to relevant legal provisions.      或者以变卖抵押物的价款优先得到偿还。

(3) within the limits of relevant legal provisions, a party may leave a          （三）当事人一方在法律规定的范围内可
deposit with the other party. After the debtor has discharged his debt, the      以向对方给付定金。债务人履行债务后，
deposit shall either be retained as partial payment of the debt or returned.     定金应当抵作价款或者收回。给付定金的
If the party who leaves the deposit defaults, he shall not be entitled to        一方不履行债务的，无权要求返还定金；
demand the return of the deposit; if the party who accepts the deposit           接受定金的一方不履行债务的，应当双倍
defaults, he shall repay the deposit in double.                                  返还定金。

(4) If a party has possession of the other party's property according to         （四）按照合同约定一方占有对方的财
Contract, and the other party violates the Contract by failing to pay a          产，对方不按照合同给付应付款项超过约
required sum of money within the specified time limit, the possessor shall       定期限的，占有人有权留置该财产，依照
have a lien on the property and may keep the retained property to offset         法律的规定以留置财产折价或者以变卖该
against the debt or have priority in satisfying his claim out of the proceeds    财产的价款优先得到偿还。
from the sale of the property pursuant to relevant legal provisions.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 132 of 458 PageID #:811




Article 90. Legitimate loan Relationships shall be protected by Law.                 第九十条   合法的借贷关系受法律保
                                                                                   护。

Article 91. If a party to a Contract transfers all or part of his Contractual        第九十一条   合同一方将合同的权
Rights or obligations to a third party, he shall obtain the other party's          利、义务全部或者部分转让给第三人的，
consent and may not seek profits therefrom. Contracts which according to           应当取得合同另一方的同意，并不得牟
legal provisions are subject to state approval, such as transfers, must be         利。依照法律规定应当由国家批准的合
approved by the authority that originally approved the Contract, unless the        同，需经原批准机关批准。但是，法律另
Law or the original Contract stipulates otherwise.                                 有规定或者原合同另有约定的除外。

Article 92. If profits are acquired improperly and without a lawful basis,           第九十二条   没有合法根据，取得不
resulting in another person's loss, the illegal profits shall be returned to the   当利益，造成他人损失的，应当将取得的
person who suffered the loss.                                                      不当利益返还受损失的人。

Article 93. If a person Acts as manager or provides services in order to             第九十三条   没有法定的或者约定的
protect another person's interests when he is not legally or Contractually         义务，为避免他人利益受损失进行管理或
obligated to do so, he shall be entitled to claim from the beneficiary the         者服务的，有权要求受益人偿付由此而支
expenses necessary for such assistance.                                            付的必要费用。

Section 3 Intellectual property Rights                                                  第三节    知识产权

Article 94. Citizens and Legal Persons shall enjoy Rights of authorship              第九十四条   公民、法人享有著作权
(copyRights) and shall be entitled to sign their names as authors, issue           （版权），依法有署名、发表、出版、获
and publish their works and obtain remuneration in accordance with the             得报酬等权利。
Law.

Article 95. The patent Rights Lawfully obtained by citizens and Legal                第九十五条   公民、法人依法取得的
Persons shall be protected by Law.                                                 专利权受法律保护。

Article 96. The Rights to exclusive use of trademarks obtained by Legal              第九十六条   法人、个体工商户、个
Persons, Individual Businesses and Individual Partherships shall be                人合伙依法取得商标专用权受法律保护。
protected by Law.

Article 97. Citizens who make discoveries shall be entitled to the Rights of         第九十七条   公民对自己的发现享有
discovery. A discoverer shall have the right to apply for and receive              发现权。发现人有权申请领取发现证书、
certificates of discovery, bonuses or other awards.                                奖金或者其他奖励。

Citizens who make inventions or other achievements in scientific and               公民对自己的发明或者其他科技成果，有
technological researches shall have the right to apply for and receive             权申请领取荣誉证书、奖金或者其他奖
certificates of honour, bonuses or other awards.                                   励。

Section 4 Personal Rights                                                               第四节    人身权

Article 98. Citizens shall enjoy the Rights of life and health.                      第九十八条   公民享有生命健康权。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 133 of 458 PageID #:812




Article 99. Citizens shall enjoy the right of Personal name and shall be           第九十九条   公民享有姓名权、有权
entitled to determine, use or change their Personal names in accordance          决定、使用和依照规定改变自己的姓名，
with relevant provisions. Interference with, usurpation of and false             禁止他人干涉、盗用、假冒。
representation of Personal names shall be prohibited.

Legal Persons, Individual Businesses and Individual Partherships shall           法人、个体工商户、个人合伙享有名称
enjoy the right of name. Enterprises as Legal Persons, Individual                权。企业法人、个体工商户、个人合伙有
Businesses and Individual Partherships shall have the right to use and           权使用、依法转让自己的名称。
Lawfully assign their own names.

Article 100. Citizens shall enjoy the right of portrait.The use of a citizen's     第一百条   公民享有肖像权，未经本
portrait for profits without his consent shall be prohibited.                    人同意，不得以营利为目的使用公民的肖
                                                                                 像。

Article 101. Citizens and Legal Persons shall enjoy the right of reputation.       第一百零一条   公民、法人享有名誉
The Personality of citizens shall be protected by Law, and the use of            权，公民的人格尊严受法律保护，禁止用
insults, libel or other means to damage the reputation of citizens or Legal      侮辱、诽谤等方式损害公民、法人的名
Persons shall be prohibited.                                                     誉。

Article 102. Citizens and Legal Persons shall enjoy the right of honour. It        第一百零二条   公民、法人享有荣誉
shall prohibited to unLawfully divest citizens and Legal Persons of their        权，禁止非法剥夺公民、法人的荣誉称
honorary titles.                                                                 号。

Article 103. Citizens shall enjoy the right of marriage by choice. Mercenary       第一百零三条   公民享有婚姻自主
marriages, marriages upon arbitrary decision by any third party and any          权，禁止买卖、包办婚姻和其他干涉婚姻
other Acts of interference in the freedom of marriage shall be prohibited.       自由的行为。

Article 104. Marriage, the family, old people, mothers and children shall be       第一百零四条   婚姻、家庭、老人、
protected by Law.                                                                母亲和儿童受法律保护。

The Lawful Rights and interests of the handicapped shall be protected by         残疾人的合法权益受法律保护。
Law.

Article 105. Women shall enjoy equal civil Rights with men.                        第一百零五条   妇女享有同男子平等
                                                                                 的民事权利。

Chapter VI Civil Liability                                                            第六章   民事责任

Section 1 General Stipulations                                                        第一节   一般规定

Article 106. Citizens and Legal Persons who Breach a Contract or fail to           第一百零六条   公民、法人违反合同
fulfil other obligations shall bear civil Liability.                             或者不履行其他义务的，应当承担民事责
                                                                                 任。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 134 of 458 PageID #:813




Citizens and Legal Persons who through their fault encroach upon state or             公民、法人由于过错侵害国家的、集体的
collective property, or the property or person of other people shall bear             财产，侵害他人财产、人身的应当承担民
civil Liability.                                                                      事责任。

civil Liability shall still be borne even in the absence of fault, if the Law so      没有过错，但法律规定应当承担民事责任
stipulates.                                                                           的，应当承担民事责任。

Article 107. civil Liability shall not be borne for failure to perform a Contract       第一百零七条     因不可抗力不能履行
or damage to a third party if it is caused by force majeure, except as                合同或者造成他人损害的，不承担民事责
otherwise provided by Law.                                                            任，法律另有规定的除外。

Article 108. Debts shall be cleared. If a debtor is unable to repay his debt            第一百零八条     债务应当清偿。暂时
immediately, he may repay by instalments with the consent of the creditor             无力偿还的，经债权人同意或者人民法院
or a ruling by a people's court. If a debtor is capable of repaying his debt          裁决，可以由债务人分期偿还。有能力偿
but refuses to do so, repayment shall be compelled by the decision of a               还拒不偿还的，由人民法院判决强制偿
people's court.                                                                       还。

Article 109. If a person suffers damages from preventing or stopping the                第一百零九条     因防止、制止国家
encroachment on state or collective property, or the property or person of            的、集体的财产或者他人的财产、人身遭
a third party, the infringer shall bear responsibility for compensation, and          受侵害而使自己受到损害的，由侵害人承
the beneficiary may also give appropriate compensation.                               担赔偿责任，受益人也可以给予适当的补
                                                                                      偿。

Article 110. Citizens or Legal Persons who bear civil Liability shall also be           第一百一十条     对承担民事责任的公
held for administrative responsibility if necessary. If the Acts committed by         民、法人需要追究行政责任的，应当追究
citizens and Legal Persons constitute crimes, criminal responsibility of              行政责任；构成犯罪的，对公民、法人的
their legal representatives shall be investigated in accordance with the              法定代表人应当依法追究刑事责任。
Law.

Section 2 Civil Liability for Breahc of Contract                                           第二节   违反合同的民事责任

Article 111. If a party fails to fulfil its Contractual obligations or violates the     第一百一十一条     当事人一方不履行
terms of a Contract while fulfilling the obligations, the other party shall           合同义务或者履行合同义务不符合约定条
have the right to demand fulfilment or the taking of remedial measures and            件的，另一方有权要求履行或者采取补救
claim compensation for its losses.                                                    措施，并有权要求赔偿损失。

Article 112. The party that Breaches a Contract shall be liable for                     第一百一十二条     当事人一方违反合
compensation equal to the losses consequently suffered by the other                   同的赔偿责任，应当相当于另一方因此所
party.                                                                                受到的损失。

The parties may specify in a Contract that if one party Breaches the                  当事人可以在合同中约定，一方违反合同
Contract it shall pay the other party a certain amount of Breach of Contract          时，向另一方支付一定数额的违约金；也
damages; they may also specify in the Contract the method of assessing                可以在合同中约定对于违反合同而产生的
the compensation for any losses resulting from a Breach of Contract.                  损失赔偿额的计算方法。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 135 of 458 PageID #:814




Article 113. If both parties Breach the Contract, each party shall bear its           第一百一十三条    当事人双方都违反
respective civil Liability.                                                         合同的，应当分别承担各自应负的民事责
                                                                                    任。

Article 114. If one party is suffering losses due to the other party's Breach         第一百一十四条    当事人一方因另一
of Contract, it shall take prompt measures to prevent the losses from               方违反合同受到损失的，应当及时采取措
increasing; if it does not promptly do so, it shall not have the right to claim     施防止损失的扩大；没有及时采取措施致
compensation for the additional losses.                                             使损失扩大的，无权就扩大的损失要求赔
                                                                                    偿。

Article 115. A party's right to claim compensation for losses shall not be            第一百一十五条    合同的变更或者解
affected by the alteration or termination of a Contract.                            除，不影响当事人要求赔偿损失的权利。

Article 116. If a party fails to fulfil its Contractual obligations on account of     第一百一十六条    当事人一方由于上
a higher authority, it shall first compensate for the losses of the other party     级机关的原因，不能履行合同义务的，应
or take other remedial measures as Contractually agreed and then the                当按照合同约定向另一方赔偿损失或者采
higher authority shall be responsible for settling the losses it sustained.         取其补救措施，再由上级机关对它因此受
                                                                                    到的损失负责处理。

Section 3 Civil Liability for Infringement of Rights                                     第三节   侵权的民事责任

Article 117. Anyone who encroaches on the property of the state, a                    第一百一十七条    侵占国家的、集体
collective or another person shall return the property; failing that, he shall      的财产或者他人财产的，应当返还财产，
reimburse its estimated price.                                                      不能返还财产的，应当折价赔偿。

Anyone who damages the property of the state, a collective or another               损坏国家的、集体的财产或者他人财产
person shall restore the property to its original condition or reimburse its        的，应当恢复原状或者折价赔偿。受害人
estimated price. If the victim suffers other great losses therefrom, the            因此遭受其他重大损失的，侵害人并应当
infringer shall compensate for those losses as well.                                赔偿损失。

Article 118. If the Rights of authorship (copyRights), patent Rights, Rights          第一百一十八条    公民、法人的著作
to exclusive use of trademarks, Rights of discovery, Rights of invention or         权（版权），专利权、商标专用权、发现
Rights for scientific and technological research achievements of citizens or        权、发明权和其他科技成果权受到剽窃、
Legal Persons are infringed upon by such means as plagiarism, alteration            篡改、假冒等侵害的，有权要求停止侵
or imitation, they shall have the right to demand that the Infringement be          害，消除影响，赔偿损失。
stopped, its ill effects be eliminated and the damages be compensated for.

Article 119. Anyone who infringes upon a citizen's person and causes him              第一百一十九条    侵害公民身体造成
physical injury shall pay his medical expenses and his loss in income due           伤害的，应当赔偿医疗费、因误工减少的
to missed working time and shall pay him living subsidies if he is disabled;        收入、残废者生活补助费等费用；造成死
if the victim dies, the infringer shall also pay the funeral expenses, the          亡的，并应当支付丧葬费、死者生前扶养
necessary living expenses of the deceased's dependents and other such               的人必要的生活费等费用。
expenses.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 136 of 458 PageID #:815




Article 120. If a citizen's right of Personal name, portrait, reputation or         第一百二十条   公民的姓名权、肖像
honour is infringed upon, he shall have the right to demand that the              权、名誉权、荣誉权受到侵害的，有权要
Infringement be stopped, his reputation rehabilitated, the ill effects            求停止侵害，恢复名誉，消除影响，赔礼
eliminated and an apology made; he may also demand compensation for               道歉，并可以要求赔偿损失。
losses.

The above paragraph shall also apply to Infringements upon a legal                法人的名称权、名誉权、荣誉权受到侵害
person's right of name, reputation or honour.                                     的，适用前款规定。

Article 121. If a state organ or its personnel, while executing its duties,         第一百二十一条   国家机关或者国家
encroaches upon the Lawful Rights and interests of a citizen or legal             机关工作人员在执行职务，侵犯公民、法
person and causes damages, it shall bear civil Liability.                         人的合法权益造成损害的，应当承担民事
                                                                                  责任。

Article 122. If a substandard product causes property damage or physical            第一百二十二条   因产品质量不合格
injury to others, the manufacturer or seller shall bear civil Liability           造成他人财产、人身损害的，产品制造
according to Law. If the transporter or storekeeper is responsible for the        者、销售者应当依法承担民事责任。运输
matter, the manufacturer or seller shall have the right to demand                 者仓储者对此负有责任的，产品制造者、
compensation for its losses.                                                      销售者有权要求赔偿损失。

Article 123. If any person causes damage to other people by engaging in             第一百二十三条   从事高空、高压、
operations that are greatly hazardous to the surroundings, such as                易燃、易爆、剧毒、放射性、高速运输工
operations conducted high above the ground, or those involving high               具等对周围环境有高度危险的作业造成他
pressure, high voltage, combustibles, explosives, highly toxic or                 人损害的，应当承担民事责任；如果能够
radioactive substances or high-speed means of transport, he shall bear            证明损害是由受害人故意造成的，不承担
civil Liability; however, if it can be proven that the damage was deliberately    民事责任。
caused by the victim, he shall not bear civil Liability.

Article 124. Any person who pollutes the environment and causes                     第一百二十四条   违反国家保护环境
damages to others in violation of state provisions for environmental              防止污染的规定，污染环境造成他人损害
protection and the prevention of pollution shall bear civil Liability in          的，应当依法承担民事责任。
accordance with the Law.

Article 125. Any constructor who engages in excavation, repairs or                  第一百二十五条   在公共场所、道旁
installation of underground facilities in a public place, on a roadside or in a   或者通道上挖坑、修缮安装地下设施等，
passageway without setting up clear signs and adopting safety measures            没有设置明显标志和采取安全措施造成他
and thereby causes damages to others shall bear civil Liability.                  人损害的，施工人应当承担民事责任。

Article 126. If a building or any other installation or an object placed or         第一百二十六条   建筑物或者其他设
hung on a structure collapses, detaches or drops down and causes                  施以及建筑物上的搁置物、悬挂物发生倒
damages to others, its owner or manager shall bear civil Liability, unless        塌、脱落、坠落造成他人损害的，它的所
he can prove himself not a fault.                                                 有人或者管理人应当承担民事责任，但能
                                                                                  够证明自己没有过错的除外。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 137 of 458 PageID #:816




Article 127. If a domesticated animal causes harm to any person, its                  第一百二十七条   饲养的动物造成他
keeper or manager shall bear civil Liability. If the harm occurs through the        人损害的，动物饲养人或者管理人应当承
fault of the victim, the keeper or manager shall not bear civil Liability; if the   担民事责任；由于受害人的过错造成损害
harm occurs through the fault of a third party, the third party shall bear civil    的，动物饲养人或者管理人不承担民事责
Liability.                                                                          任；由于第三人的过错造成损害的，第三
                                                                                    人应当承担民事责任。

Article 128. A person who causes harm for exercising justifiable de fence             第一百二十八条   因正当防卫造成损
shall not bear civil Liability. If justifiable defence exceeds the limits of        害的，不承担民事责任。正当防卫超过必
necessity and undue harm is caused, an appropriate amount of civil                  要的限度，造成不应有的损害的，应当承
Liability shall be borne.                                                           担适当的民事责任。

Article 129. If harm occurs through emergency Actions taken to avoid                  第一百二十九条   因紧急避险造成损
danger, the person who gave rise to the danger shall bear civil Liability. If       害的，由引起险情发生的人承担民事责
the danger arose from natural causes, the person who took the emergency             任。如果危险是由自然原因引起的，紧急
Actions may either be exempt from civil Liability or bear civil Liability to an     避险人不承担民事责任或者承担适当的民
appropriate extent. If the emergency measures taken are improper or                 事责任。因紧急避险采取措施不当或者超
exceed the limits of necessity and undue harm is caused, the person who             过必要的限度，造成不应有的损害的，紧
took the emergency Action shall bear civil Liability to an appropriate              急避险人应当承担适当的民事责任。
extent.

Article 130. If two or more persons jointly infringe upon another person's            第一百三十条   二人以上共同侵权造
Rights and cause him damages, they shall bear joint Liability.                      成他人损害的，应当承担连带责任。

Article 131. If a victim is also at fault for causing the harm, damages, the          第一百三十一条   受害人对于损害的
civil Liability of the infringer may be reduced.                                    发生也有过错的，可以减轻侵害人的民事
                                                                                    责任。

Article 132. If none of the parties are at fault in a damage that has been            第一百三十二条   当事人对造成损害
caused, they may share civil Liability according to the actual                      都没有过错的，可以根据实际情况，由当
circumstances.                                                                      事人分担民事责任。

Article 133. If a person without or with limited capacity for civil conduct           第一百三十三条   无民事行为能力
causes damages to others, his guardian shall bear civil Liability. If the           人、限制民事行为能力人造成他人损害
guardian has done his duty of guardianship, his civil Liability may be              的，由监护人承担民事责任。监护人尽了
appropriately reduced.                                                              监护责任的，可以适当减轻他的民事责
                                                                                    任。

If a person who has property but is without or with limited capacity for civil      有财产的无民事行为能力人、限制民事行
conduct causes damages to others, the expenses of compensation shall                为能力人造成他人损害的，从本人财产中
be paid from his property. Shortfalls in such expenses shall be                     支付赔偿费用。不足部分，由监护人适当
appropriately compensated for by the guardian unless the guardian is a              赔偿，但单位担任监护人的除外。第四节
unit.                                                                               承担民事责任的方式
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 138 of 458 PageID #:817




Article 134. The main Methods of Bearing civil Liability shall be:                  第一百三十四条     承担民事责任的方
                                                                                  式主要有：

(1) cessation of Infringements;                                                   （一）停止侵害；

(2) removal of obstacles;                                                         （二）排除妨碍；

(3) elimination of dangers;                                                       （三）消除危险；

(4) return of property;                                                           （四）返还财产；

(5) restoration of original condition;                                            （五）恢复原状；

(6) repair, reworking or replacement;                                             （六）修理、重作、更换；

(7) compensation for losses;                                                      （七）赔偿损失；

(8) payment of Breach of Contract damages;                                        （八）支付违约金；

(9) elimination of ill effects and rehabilitation of reputation; and              （九）消除影响、恢复名誉；

(10) extension of apology.                                                        （十）赔礼道歉。

The above Methods of Bearing civil Liability may be applied exclusively or        以上承担民事责任的方式，可以单独适
concurrently.                                                                     用，也可以合并适用。

When hearing civil cases, a people's court, in addition to applying the           人民法院审理民事案件，除适用上述规定
above stipulations, may serve admonitions, order the offender to sign a           外，还可以予以训诫、责令具结悔过，收
pledge of repentance, and confiscate the property used in carrying out            缴进行非法活动的财物和非法所得，并可
illegal activities and the illegal income obtained therefrom. It may also         以依照法律规定处以罚款、拘留。
impose fines or detentions as stipulated by Law.

Chapter VII Limitation of Action                                                          第七章   诉讼时效

Article 135. Except as otherwise stipulated by Law, the Limitation of Action        第一百三十五条     向人民法院请求保
regarding Applications to a people's court for protection of civil Rights shall   护民事权利的诉讼时效期间为二年，法律
be two years.                                                                     另有规定的除外。

Article 136. The Limitation of Action shall be one year on cases concerning         第一百三十六条     下列的诉讼时效期
the following:                                                                    间为一年：

(1) claims for compensation for bodily injuries;                                  （一）身体受到伤害要求赔偿的；

(2) sales of substandard goods without proper notice to that effect;              （二）出售质量不合格的商品未声明的；

(3) delays in paying rent or refusal to pay rent; or                              （三）延付或者拒付租金的；

(4) loss of or damage to property left in the care of another person.             （四）寄存财物被丢失或者损毁的。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 139 of 458 PageID #:818




Article 137. A Limitation of Action shall begin when the entitled person           第一百三十七条   诉讼时效期间从知
knows or should know that his Rights have been infringed upon. However,          道或者应当知道权利被侵害时起计算。但
the people's court shall not protect his Rights if 20 years have passed          是，从权利被侵害之日起超过二十年的，
since the Infringement. Under special circumstances, the people's court          人民法院不予保护。有特殊情况的，人民
may extend the Limitation of Action.                                             法院可以延长诉讼时效期间。

Article 138. If a party chooses to fulfil obligations voluntarily after the        第一百三十八条   超过诉讼时效期
Limitation of Action has expired, he shall not be subject to the Limitation.     间，当事人自愿履行的，不受诉讼时效限
                                                                                 制。

Article 139. A Limitation of Action shall be suspended during the last six         第一百三十九条   在诉讼时效期间的
months of the Limitation if the plaintiff cannot exercise his right of claim     最后六个月内，因不可抗力或者其他障碍
because of force majeure or other obstacles. The Limitation shall resume         不能行使请求权的，诉讼时效中止。从中
on the day when the grounds for the suspension are eliminated.                   止时效的原因消除之日起，诉讼时效期间
                                                                                 继续计算。

Article 140. A Limitation of Action shall be discontinued if a suit is brought     第一百四十条   诉讼时效因提起诉
or if one party makes a claim for or agrees to fulfilment of obligations. A      讼、当事人一方提出要求或者同意履行义
new Limitation shall be counted from the time of the discontinuance.             务而中断。从中断时起，诉讼时效期间重
                                                                                 新计算。

Article 141. If the Law has other stipulations concerning Limitation of            第一百四十一条   法律对诉讼时效另
Action, those stipulations shall apply.                                          有规定的，依照法律规定。

Chapter VIII Application of Law in civil Relations with foreigners                第八章    涉外民事关系的法律适用

Article 142. The Application of Law in civil Relations with foreigners shall       第一百四十二条   涉外民事关系的法
be determined by the provisions in this Chapter.                                 律适用，依照本章的规定确定。

If any international treaty concluded or acceded to by the People's              中华人民共和国缔结或者参加的国际条约
Republic of China contains provisions differing from those in the civil Laws     同中华人民共和国的民事法律有不同规定
of the People's Republic of China, the provisions of the international treaty    的，适用国际条约的规定，但中华人民共
shall apply, unless the provisions are ones on which the People's Republic       和国声明保留的条款除外。
of China has announced reservations.

International practice may be applied on matters for which neither the Law       中华人民共和国法律和中华人民共和国缔
of the People's Republic of China nor any international treaty concluded or      结或者参加的国际条约没有规定的，可以
acceded to by the People's Republic of China has any provisions.                 适用国际惯例。

Article 143. If a citizen of the People's Republic of China settles in a           第一百四十三条   中华人民共和国公
foreign country, the Law of that country may be applicable as regards his        民定居国外的，他的民事行为能力可以适
capacity for civil conduct.                                                      用定居国法律。

Article 144. The Ownership of immovable property shall be bound by the             第一百四十四条   不动产的所有权，
Law of the place where it is situated.                                           适用不动产所在地法律。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 140 of 458 PageID #:819




Article 145. The parties to a Contract involving foreign interests may            第一百四十五条   涉外合同的当事人
choose the Law applicable to settlement of their Contractual disputes,          可以选择处理合同争议所适用的法律，法
except as otherwise stipulated by Law.                                          律另有规定的除外。

If the parties to a Contract involving foreign interests have not made a        涉外合同的当事人没有选择的，适用与合
choice, the Law of the country to which the Contract is most closely            同有最密切联系的国家的法律。
connected shall be applied.

Article 146. The Law of the place where an infringing act is committed            第一百四十六条   侵权行为的损害赔
shall apply in handling compensation claims for any damage caused by            偿，适用侵权行为地法律。当事人双方国
the act. If both parties are citizens of the same country or have established   籍相同或者在同一国家有住所的，也可以
domicile in another country, the Law of their own country or the country of     适用当事人本国法律或者住所地法律。
domicile may be applied.

An act committed outside the People's Republic of China shall not be            中华人民共和国法律不认为在中华人民共
treated as an infringing act if under the Law of the People's Republic of       和国领域外发生的行为是侵权行为的，不
China it is not considered an infringing act.                                   作为侵权行为处理。

Article 147. The marriage of a citizen of the People's Republic of China to       第一百四十七条   中华人民共和国公
a foreigner shall be bound by the Law of the place where they get married,      民和外国人结婚适用婚姻缔结地法律，离
while a divorce shall be bound by the Law of the place where a court            婚适用受理案件的法院所在地法律。
accepts the case.

Article 148. Maintenance of a spouse after divorce shall be bound by the          第一百四十八条   扶养适用与被扶养
Law of the country to which the spouse is most closely connected.               人有最密切联系的国家的法律。

Article 149. In the statutory succession of an estate, movable property           第一百四十九条   遗产的法定继承，
shall be bound by the Law of the decedent's last place of residence, and        动产适用被继承人死亡时住所地法律，不
immovable property shall be bound by the Law of the place where the             动产适用不动产所在地法律。
property is situated.

Article 150. The application of foreign Laws or international practice in         第一百五十条   依照本章规定适用外
accordance with the provisions of this Chapter shall not violate the public     国法律或者国际惯例的，不得违背中华人
interest of the People's Republic of China.                                     民共和国的社会公共利益。

Chapter IX Supplementary Provisions                                                   第九章   附则

Article 151. The people's congresses of the national autonomous areas             第一百五十一条   民族自治地方的人
may formulate separate adaptive or supplementary regulations or                 民代表大会可以根据本法规定的原则，结
provisions in accordance with the principles of this Law and in the light of    合当地民族的特点，制定变通的或者补充
the characteristics of the local nationalities. Those formulated by the         的单行条例或者规定。自治区人民代表大
people's congresses of autonomous regions shall be submitted in                 会制定的，依照法律规定报全国人民代表
accordance with the Law to the Standing Committee of the National               大会常务委员会批准或者备案；自治州，
People's Congress for approval or for the record. Those formulated by the       自治县人民代表大会制定的，报省，自治
people's congresses of autonomous prefectures or autonomous counties            区人民代表大会常务委员会批准。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 141 of 458 PageID #:820




shall be submitted to the standing committee of the people's congress in
the relevant province or autonomous region for approval.

Article 152. If an enterprise under Ownership by the whole people has               第一百五十二条   本法生效以前，经
been established with the approval of the competent authority of a                省、自治区、直辖市以上主管机关批准开
province, autonomous region or centrally administered municipality or at a        办的全民所有制企业，已经向工商行政管
higher level and it has already been registered with the administrative           理机关登记的，可以不再办理法人登记，
Agency for industry and commerce, before this Law comes into force, it            即具有法人资格。
shall automatically qualify as a legal person without having to re-register
as such.

Article 153. for the purpose of this Law, " force majeure " means                   第一百五十三条   本法所称的“不可
unforeseeable, unavoidable and insurmountable objective conditions.               抗力”，是指不能预见、不能避免并不能
                                                                                  克服的客观情况。

Article 154. Time periods referred to in the civil Law shall be calculated by       第一百五十四条   民法所称的期间按
the Gregorian calendar in years, months, days and hours.                          照公历年、月、日、小时计算。

When a time period is prescribed in hours, calculation of the period shall        规定按照小时计算期间的，从规定时开始
begin on the prescribed hour. When a time period is prescribed in days,           计算。规定按照日、月、年计算期间的，
months and years, the day on which the period begins shall not be                 开始的当天不算入，从下一天开始计算。
counted as within the period; calculation shall begin on the next day.

If the last day of a time period falls on a Sunday or an official holiday, the    期间的最后一天是星期日或者其他法定休
day after the holiday shall be taken as the last day.                             假日的，以休假日的次日为期间的最后一
                                                                                  天。

The last day shall end at 24:00 hours. If business hours are applicable, the      期间的最后一天的截止时间为二十四点。
last day shall end at closing time.                                               有业务时间的，到停止业务活动的时间截
                                                                                  止。

Article 155. In this Law, the terms " not less than, " " not more than " "          第一百五十五条   民法所称的“以
within " and " expires " shall include the given figure; the terms " under "      上”、“以下”、“以内”、“届满”，包括本
and " beyond " shall not include the given figure.                                数；所称的“不满”、“以外”，不包括本
                                                                                  数。

Article 156. This Law shall come into force on January 1, 1987.                     第一百五十六条   本法自一九八七年
                                                                                  一月一日起施行。




                                              © Copyright Chinalawinfo Co., Ltd
                                                  database@chinalawinfo.com
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 142 of 458 PageID #:821




                               00K3

         Supreme People’s
           Court GPCL
          Interpretations
      Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 143 of 458 PageID #:822




 Notice of the Supreme People's Court on Issuing the Opinions on Several Issues concerning
the Implementation of the General Principles of the Civil Law of the People's Republic of China
                          (For Trial Implementation)[Partially Invalid]
最高人民法院印发《关于贯彻执行＜中华人民共和国民法通则＞若干问题的意见(试行)》的通知 [部分失
                                              效]

  Issuing       Supreme
                                  Date issued: 04-02-1988
  authority:    People's Court
  Effective                       Level of
                04-02-1988                        Documents of Judicial Interpretation Nature
  date:                           Authority:
                                                  本篇法规中第 88 条、第 94 条、第 115 条、第 117 条、第 118 条、第 177 条已
                                  Partially
                                                  被《最高人民法院关于废止 2007 年底以前发布的有关司法解释(第七批)的决
  Area of Law:Civil Law           Invalidated
                                                  定》（发布日期：2008 年 12 月 18 日 实施日期：2008 年 12 月 24 日）废止
                                  by:
                                                  （原因：与物权法有关规定冲突）




   Notice of the Supreme People's Court on Issuing the Opinions on Several            最高人民法院印发《关于贯彻执行＜中华
   Issues concerning the Implementation of the General Principles of the Civil        人民共和国民法通则＞若干问题的意见
   Law of the People's Republic of China (For Trial Implementation)                   （试行）》的通知
   (Deliberated and Adopted at the Judicial Committee of the Supreme                  （１９８８年１月２６日最高人民法院审
   People's Court on January 26, 1988,No. 6 [1988] of the Supreme People's            判委员会讨论通过 法（办）发＜１９８
   Court and issued on April 2, 1988)                                                 ８＞６号 １９８８年４月２日发布）


   The local people's court at all levels of the whole nation, the military courts
   at all levels, all intermediate and grassroots courts of railway                   全国地方各级人民法院，各级军事法院，
   transportation, all maritime courts,                                               各铁路运输中级法院和基层法院，各海事
                                                                                      法院：
   The Opinions on Several Issues concerning the Implementation of the                现将《关于贯彻执行＜中华人民共和国民
   General Principles of the Civil Law of the People's Republic of China are          法通则＞若干问题的意见（试行）》发给
   hereby issued to you, try it in civil trials and economic trials (no external      你们，请在民事审判工作和经济审判工作
   reprinting). You shall pay attention to making investigation and research,         中试行（对外暂不转载）。在试行过程
   and sum up experiences in the process of the trial implementation, any             中，应注意调查研究，总结经验。有何意
   opinion and problem shall be submitted to the Supreme People's Court.              见和问题，请及时报告我院。
   Annex:                                                                             附件：
   Opinions of the Supreme People's Court on Several Issues concerning the            最高人民法院关于贯彻执行《中华人民共
   Implementation of the General Principles of the Civil Law of the People's          和国民法通则》若干问题的意见（试行）
   Republic of China (For Trial Implementation)
   (Deliberated and Adopted at the Judicial Committee of the Supreme                  （１９８８年１月２６日最高人民法院审
   People's Court on January 26, 1988,No. 6 [1988] of the Supreme People's            判委员会讨论通过       法（办）发[1988]6
   Court and issued on April 2, 1988)                                                 号   1988 年 4 月 2 日发布）
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 144 of 458 PageID #:823




The General Principles of the Civil Law of the People's Republic of China           《中华人民共和国民法通则》（以下简称
(hereinafter referred to as the General Principles of the Civil Law) came           民法通则）已于１９８７年１月１日起施
into force as of the date of January 1st, 1987. We hereby put forward the           行。现就民法通则的贯彻执行中遇到的问
following opinions on the issues encountered in the implementation of the           题提出以下意见。
General Principles of the Civil Law:

I. Citizens                                                                           一、公民

1. On Issues concerning the Capacity for Civil Rights and Capacity for Civil        （一）关于民事权利能力和民事行为能力
Conducts                                                                            问题

(1) A citizen's capacity for civil rights shall begin from his birth. The time of   １．公民的民事权利能力自出生时开始。
birth shall be subject to proof by his household register; if he has no proof       出生的时间以户籍证明为准；没有户籍证
of household register, the birth certificate issued by the hospital in which        明的，以医院出具的出生证明为准。没有
he was born shall apply. If there is no hospital certificate, other relevant        医院证明的，参照其他有关证明认定。
certificate shall be referred to for determination.

(2) A citizen who has reached the age of 16 but not 18 and who can earn             ２．十六周岁以上不满十八周岁的公民，
income through his own labor and is able to maintain the ordinary living of         能够以自己的劳动取得收入，并能维持当
the local masses, he may be regarded as a person with full capacity for             地群众一般生活水平的，可以认定为以自
civil conduct with the main source of income from his own labor.                    己的劳动收入为主要生活来源的完全民事
                                                                                    行为能力人。

(3) Whether any civil activity conducted by a minor aged 10 or older is             ３．十周岁以上的未成年人进行的民事活
appropriate to his age and intellect or not may be determined from such             动是否与其年龄、智力状况相适应，可以
aspects as the degree of connection of the conduct with his own life,               从行为与本人生活相关联的程度、本人的
whether the minor himself can understand such conduct as to his intellect           智力能否理解其行为，并预见相应的行为
and foresee the consequence of the corresponding conduct, and the                   后果，以及行为标的数额等方面认定。
amount of objects of the conduct.

(4) The determination of whether any civil activity conducted by any                ４．不能完全辨认自己行为的精神病人进
mentally ill person who is unable to recognize his own conduct is                   行的民事活动，是否与其精神健康状态相
appropriate to his mental health may be made from such aspects as the               适应，可以从行为与本人生活相关联的程
degree of connection of the conduct with his own life, whether he himself           度、本人的精神状态能否理解其行为，并
can understand such conduct as to his mental health and foresee the                 预见相应的行为后果，以及行为标的数额
consequence of the corresponding conduct, and the amount of objects of              等方面认定。
the conduct.

(5) A mentally ill person (including an imbecile) may be determined as a            ５．精神病人（包括痴呆症人）如果没有
person who cannot identify his own conduct if he has no judgment ability            判断能力和自我保护能力，不知其行为后
and self-protection ability and does not know the consequences of his               果的，可以认定为不能辨认自己行为的
conduct; if he lacks judgment ability and self-protection ability for more          人；对于比较复杂的事物或者比较重大的
complicated things or greater conducts, and cannot foresee the                      行为缺乏判断能力和自我保护能力，并且
consequence of his conduct, he may be determined as a person who is                 不能预见其行为后果的，可以认定为不能
unable to fully recognize his own conduct.                                          完全辨认自己行为的人。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 145 of 458 PageID #:824




(6) In case any person with no capacity for civil conduct or with limited        ６．无民事行为能力人、限制民事行为能
capacity for civil conduct accepts rewards, donations, or remunerations, no      力人接受奖励、赠与、报酬，他人不得以
other person may claim the invalidity of the above-mentioned conducts by         行为人无民事行为能力、限制民事行为能
the reason that the person has no capacity for civil conduct or with limited     力为由，主张以上行为无效。
capacity for civil conduct.

(7) Whether a party suffers from psychosis, the people's court shall identify    ７．当事人是否患有精神病，人民法院应
according to the judicial psychiatry or determine by referring to the            当根据司法精神病学鉴定或者参照医院的
diagnosis and identification of the hospital. Under the condition that there     诊断、鉴定确认。在不具备诊断、鉴定条
is no condition for the diagnosis and identification, it may also determine it   件的情况下，也可以参照群众公认的当事
by referring to the recognized state of mental health of the party, but shall    人的精神状态认定，但应以利害关系人没
be within the limit that the interested parties have no objection.               有异议为限。

(8) Where any party or his interested party proposes that one party suffers      ８．在诉讼中，当事人及利害关系人提出
from the psychosis (including dementia), and the people's court believes it      一方当事人患有精神病（包括痴呆症），
necessary to make a determination, it shall make judgment on whether the         人民法院认为确有必要认定的，应当按照
parties have the capacity for civil conducts in accordance with the special      民事诉讼法（试行）规定的特别程序，先
procedures as prescribed by the Civil Procedure Law (for Trial                   作出当事人有无民事行为能力的判决。
Implementation).                                                                 确认精神病人（包括痴呆症人）为限制民
Trials shall be conducted in accordance with the special procedures as           事行为能力人的，应当比照民事诉讼法
prescribed in the Civil Procedure Law (for Trial Implementation) for             （试行）规定的特别程序进行审理。
determining whether a mentally ill person (including an imbecile) is a
person with limited capacity for civil behavior.

(9) The place where a citizen lives for over one year consecutively after        ９．公民离开住所地最后连续居住一年以
leaving the domicile is the habitual residence, excluding the case when the      上的地方，为经常居住地。但住医院治病
citizen lives in the hospital for medical treatment.                             的除外。
Before a citizen moves to another place after moving out of the place            公民由其户籍所在地迁出后至迁入另一地
where his residence is registered and has no habitual residence, the place       之前，无经常居住地的，仍以其原户籍所
where his residence is registered shall still be the domicile.                   在地为住所。

2. On Guardianship Issues                                                        （二）关于监护问题

(10) The duty of guardianship of a guardian shall include: protect the           １０．监护人的监护职责包括：保护被监
personal health of his wards, take care of the life of the wards, manage         护人的身体健康，照顾被监护人的生活，
and protect the property of his wards, and act as the agent of his wards to      管理和保护被监护人的财产，代理被监护
conduct civil activities, take charge of and educate on the wards, act as        人进行民事活动，对被监护人进行管理和
agent of his ward to file litigation in case the legal rights and interests of   教育，在被监护人合法权益受到侵害或者
his ward is infringed upon or the ward has any dispute with any other            与人发生争议时，代理其进行诉讼。
person.

(11) The guardianship ability of a guardian shall be determined according        １１．认定监护人监护能力，应当根据监
to such factors as the physical health and economic conditions of the            护人的身体健康状况、经济条件，以及与
wards, and the connection between the guardian and his ward in life, etc..
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 146 of 458 PageID #:825




                                                                                    被监护人在生活上的联系状况等因素确
                                                                                    定。

(12) The close relatives as prescribed in the General Principles of the Civil       １２．民法通则中规定的近亲属，包括配
Law shall include: spouse, parents, children, brothers and sisters, paternal        偶、父母、子女、兄弟姐妹、祖父母、外
or maternal grandparent, grandchildren, and maternal grandchildren.                 祖父母、孙子女、外孙子女。

(13) The provisions of Article 16 of the General Principles of Civil Law shall      １３．为患有精神病的未成年人设定监护
be applied for the determination of guardians for minors who suffer from            人，适用民法通则第十六条的规定。
mental illness.

(14) When designating guardians, the people's court may regard the items            １４．人民法院指定监护人时，可以将民
(1) (2) and (3) of paragraph 2 of Article 16 of the General Principles of the       法通则第十六条第二款中（一）、
Civil Law and the items (1) (2) (3) (4) and (5) of paragraph 1 of Article 17        （二）、（三）项或第十七条第一款中的
as the sequence for designating guardians. In case the persons who has              （一）、（二）、（三）、（四）、
the qualification of guardianship in the first sequence have no guardian            （五）项规定视为指定监护人的顺序。前
capacity or is bad to the wards, the people's court may, in light of the            一顺序有监护资格的人无监护能力或者对
principle of favoring the wards, determine the guardians by choosing the            被监护人明显不利的，人民法院可以根据
best one in the persons who have the qualification of guardianship in the           对被监护人有利的原则，从后一顺序有监
second sequence. If the ward has identification ability, his opinions shall         护资格的人中择优确定。被监护人有识别
be solicited according to the circumstances.                                        能力的，应视情况征求被监护人的意见。
A guardian may be one person or may be several persons in the same                  监护人可以是一人，也可以是同一顺序中
one order.                                                                          的数人。

(15) In case the persons who have the qualification of guardianship                 １５．有监护资格的人之间协议确定监护
determine the guardians by agreement, the guardian who is determined by             人的，应当由协议确定的监护人对被监护
agreement shall undertake guardianship liabilities to the wards.                    人承担监护责任。

(16) In case any dispute arises over the acting of guardians, the relevant          １６．对于担任监护人有争议的，应当按
organizations shall make designation in accordance with the provisions of           照民法通则第十六条第三款或者第十七条
paragraph 3, Article 16 or paragraph 2, Article 17 of the General Principles        第二款的规定，由有关组织予以指定。未
of the Civil Law. If anyone lodges a lawsuit to the people's court without          经指定而向人民法院起诉的，人民法院不
designation, the people's court shall reject it.                                    予受理。

(17) In case the relevant organization designates guardians in light of the         １７．有关组织依照民法通则规定指定监
provisions of the General Principles of the Civil Law, if the designated            护人，以书面或者口头通知了被指定人
person is notified in writing or orally, the designation shall be deemed as         的，应当认定指定成立。被指定人不服
valid. If the designated person is dissatisfied with the designation, he shall      的，应当在接到通知的次日起三十日内向
lodge a complaint to the people's court within 30 days from the morrow              人民法院起诉。逾期起诉的，按变更监护
after receiving the notice. If he files a suit beyond the time limit, it shall be   关系处理。
dealt with as the alteration of guardianship relation.

(18) A guardian shall not be altered without permission after being                 １８．监护人被指定后，不得自行变更。
designated. If anyone alters the guardian without permission, the originally        擅自变更的，由原被指定的监护人和变更
                                                                                    后的监护人承担监护责任。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 147 of 458 PageID #:826




designated guardian and the guardian being altered shall undertake
guardianship liabilities.

(19) In case the designated person is dissatisfied with the designation and       １９．被指定人对指定不服提起诉讼的，
files a lawsuit, the people's court shall make judgment on keeping or             人民法院应当根据本意见第十四条的规
withdrawing the designated guardian according to the provisions of Article        定，作出维持或者撤销指定监护人的判
14 of the present Opinions. If the judgment withdraws the original                决。如果判决是撤销原指定的，可以同时
designation, another guardian may be designated at the same time. The             另行指定监护人。此类案件，比照民事诉
trial of such cases shall be carried out by applying the special procedures       讼法（试行）规定的特别程序进行审理。
as prescribed in Civil Procedure Law (for Trial Implementation) by analogy.       在人民法院作出判决前的监护责任，一般
The guardianship liability before the people's court makes judgment shall         应当按照指定监护人的顺序，由有监护资
be borne by the person who has the guardianship qualification in light of         格人承担。
the sequence of designated guardians.

(20) In case a guardian fails to perform guardianship duties or infringes the     ２０．监护人不履行监护职责，或者侵害
legal rights and interests of the wards, and other person or entity that has      了被监护人的合法权益，民法通则第十六
guardianship qualification files a complaint to the people's court in             条、第十七条规定的其他有监护资格的人
accordance with the provisions of Articles 16 and 17 of the General               或者单位向人民法院起诉，要求监护人承
Principles of the Civil Law to require the guardian to undertake civil            担民事责任的，按照普通程序审理；要求
liabilities, the case shall be tried in light of common procedures; if the        变更监护关系的，按照特别程序审理；既
above-mentioned person or entity pleads altering the guardianship                 要求承担民事责任，又要求变更监护关系
relations, the case shall be tried in light of special procedures; if the party   的，分别审理。
requires both undertake civil liability and alter guardianship relation, the
case shall be tried separately.

(21) After a spouse is divorced, the party living together with the children      ２１．夫妻离婚后，与子女共同生活的一
has no right to cancel the guardianship right of the other party to the           方无权取消对方对该子女的监护权，但
children, but excluding the circumstances that the party that does not live       是，未与该子女共同生活的一方，对该子
together with the children has criminal acts, abusing acts to the children or     女有犯罪行为、虐待行为或者对该子女明
is obviously bad to the children, and the people's court believes the             显不利的，人民法院认为可以取消的除
guardianship may be cancelled.                                                    外。

(22) A guardian may entrust part or all the guardianship duties to others. In     ２２．监护人可以将监护职责部分或者全
case it is necessary to undertake civil liabilities due to the tortious acts of   部委托给他人。因被监护人的侵权行为需
the ward, the liabilities shall be borne by the guardian, unless there are        要承担民事责任的，应当由监护人承担，
different stipulations; if the entrusted person really has fault, he shall        但另有约定的除外；被委托人确有过错
undertake several and joint liabilities.                                          的，负连带责任。

(23) Where after one party of a spouse dies, the other party sends the            ２３．夫妻一方死亡后，另一方将子女送
child to any other person for adoption, if the adoption has no bad effect to      给他人收养，如收养对子女的健康成长并
the healthy growth of the child, and legal adoption formalities have been         无不利，又办了合法收养手续的，认定收
gone through, the adoption relation shall be deemed as valid; the other           养关系成立；其他有监护资格的人不得以
person that has the guardianship qualification shall not claim the                收养未经其同意而主张收养关系无效。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 148 of 458 PageID #:827




invalidation of the adoption relation on the ground that he has not agreed
to the adoption.

3. On Issues concerning the Declaration of Missing Persons and Death           （三）关于宣告失踪、宣告死亡问题

(24) The interested party who applies for declaration of missing persons       ２４．申请宣告失踪的利害关系人，包括
shall include: the spouse, parents, children, brothers and sisters, paternal   被申请宣告失踪人的配偶、父母、子女、
grandparents, maternal grandparents, grandchildren, maternal                   兄弟姐妹、祖父母、外祖父母、孙子女、
grandchildren of the person being declared missing, and other persons          外孙子女以及其他与被申请人有民事权利
who have civil right and obligation relations with the person applied for.     义务关系的人。

(25) The sequence of the interested party who may apply for declaration of     ２５．申请宣告死亡的利害关系人的顺序
death shall be:                                                                是：

a. Spouse;                                                                     （一）配偶；

b. Parents, children;                                                          （二）父母、子女；

c. Brothers and sisters, paternal grandparents, maternal grandparents,         （三）兄弟姐妹、祖父母、外祖父母、孙
grandchildren, and maternal grandchildren; and                                 子女、外孙子女；

d. Other person having the connection of civil rights and obligations.         （四）其他有民事权利义务关系的人。
The application for revocation of the declaration of death shall not be        申请撤销死亡宣告不受上列顺序限制。
restricted by the above-mentioned order.

(26) The "whereabouts is unknown" shall refer to the status that a citizen     ２６．下落不明是指公民离开最后居住地
leaves his final domicile and has no message. In case a citizen lives in       后没有音讯的状况。对于在台湾或者在国
Taiwan or abroad and is unable to be contacted through ordinary                外，无法正常通讯联系的，不得以下落不
communications, he shall not be declared dead on the ground that his           明宣告死亡。
whereabouts is unknown.

(27) If a person's whereabouts becomes unknown during a war, the               ２７．战争期间下落不明的，申请宣告死
provisions of item (1) of paragraph 1, Article 23 of the General Principles    亡的期间适用民法通则第二十三条第一款
of the Civil Law shall be applicable to the period for applying for            第一项的规定。
declaration of death.

(28) The computation of the time when a citizen's whereabouts becomes          ２８．民法通则第二十条第一款、第二十
unknown as prescribed in item (1) of Article 20, and item (1), paragraph 1     三条第一款第一项中的下落不明的起算时
of Article 23 shall begin from the morrow when the citizen's message           间，从公民音讯消失之次日起算。
disappears.                                                                    宣告失踪的案件，由被宣告失踪人住所地
Cases concerning the declaration of a missing person shall be subject to       的基层人民法院管辖。住所地与居住地不
the jurisdiction of the grassroots people's court at the domicile of the       一致的，由最后居住地基层人民法院管
person being declared missing. If the domicile is not the same as the          辖。
residence, it shall be ruled by the grassroots people's court in his final
residence.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 149 of 458 PageID #:828




(29) The declaration of a missing person is not the necessary procedure           ２９．宣告失踪不是宣告死亡的必经程
for declaration of his death. The interested party may directly apply for         序。公民下落不明，符合申请宣告死亡的
declaration of death without applying for declaration of missing. But if the      条件，利害关系人可以不经申请宣告失踪
interested party only applies for declaration of missing, the people's court      而直接申请宣告死亡。但利害关系人只申
shall declare person the missing; if in an interested relation of the same        请宣告失踪的，应当宣告失踪；同一顺序
sequence, someone applies for declaration of death, someone disagrees             的利害关系，有的申请宣告死亡，有的不
with the declaration of death, the people's court shall declare death.            同意宣告死亡，则应当宣告死亡。

(30) In case the people's court designates a custodian for the property of        ３０．人民法院指定失踪人的财产代管
the missing person, the designation shall be made in light of the principle       人，应当根据有利于保护失踪人财产的原
of being conducive to the protection of the property of the missing person.       则指定。没有民法通则第二十一条规定的
In case there are no custodians as prescribed in Article 21 of the General        代管人，或者他们无能力作代管人，或者
Principles of the Civil Law or they are unable to act as custodians, or are       不宜作代管人的，人民法院可以指定公民
not appropriate for acting as custodians, the people's court may designate        或者有关组织为失踪人的财产代管人。
citizens or the relevant organizations to act as custodian for the property of    无民事行为能力人、限制民事行为能力人
the missing person.                                                               失踪的，其监护人即为财产代管人。
In case a person without capacity for civil conduct or with limited capacity
for civil conduct and whose whereabouts is unknown, his guardian shall be
the custodian for his property.

(31) "Other expenses" as mentioned in paragraph 2, Article 21 of the              ３１．民法通则第二十一条第二款中的
General Principles of the Civil Law shall include: estovers, maintenance          “其他费用”，包括赡养费、扶养费、抚育
fees, fostering fees, and overheads needed for putting the property in            费和因代管财产所需的管理费等必要的费
custody and other necessary fees.                                                 用。

(32) In case the custodian for the property of a missing person refuses to        ３２．失踪人的财产代管人拒绝支付失踪
pay the tax money, debts and other expenses owed by the missing                   人所欠的税款、债务和其他费用，债权人
person, and the creditor thereby files a lawsuit, the people's court shall list   提起诉讼的，人民法院应当将代管人列为
the custodian as the defendant.                                                   被告。
In case the custodian of a missing person requests the debtor of the              失踪人的财产代管人向失踪人的债务人要
missing person to repay the debts, he may file a lawsuit as plaintiff.            求偿还债务的，可以作为原告提起诉讼。

(33) In case a debtor's whereabouts is unknown, but he is not declared            ３３．债务人下落不明，但未被宣告失
missing, and the creditor files a lawsuit requiring him repay the debts, the      踪，债权人起诉要求清偿债务的，人民法
people's court may make a default judgment after making summons                   院可以在公告传唤后缺席判决或者按中止
through public notice or handle it as suspension of litigation.                   诉讼处理。

(34) The people's court shall hear a case of declaration of missing person        ３４．人民法院审理宣告失踪的案件，比
by analogy to the special procedures as prescribed in the Civil Procedure         照民事诉讼法（试行）规定的特别程序进
Law (for Trial Implementation).                                                   行。
The people's court shall find out the property of the person being declared       人民法院审理宣告失踪的案件，应当查清
missing when hearing the case of declaration of missing person, and               被申请宣告失踪人的财产，指定临时管理
designate a temporary custodian or take preservative measures in                  人或者采取诉讼保全措施，发出寻找失踪
litigation, and issue a notice of finding out the person missing, the period of   人的公告，公告期间为半年。公告期间届
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 150 of 458 PageID #:829




public notice for which shall be half a year. At the expiry of the public            满，人民法院根据被宣告失踪人失踪的事
notice, the people's court shall make judgment on the declaration of                 实是否得到确认，作出宣告失踪的判决或
missing person or ruling on the termination of the trial on the basis whether        者终结审理的裁定。如果判决宣告为失踪
the fact that the missing of the person being declared missing has been              人，应当同时指定失踪人的财产代管人。
confirmed. If the person is adjudicated a missing person, a property
custodian shall be designated for the missing person at the same time.

(35) In case a custodian for the property of a missing person is unable to           ３５．失踪人的财产代管人以无力履行代
perform the custody duty, and applies for alteration of the custodian, the           管职责，申请变更代管人的，人民法院比
people's court shall make trial by analogy to the special procedures.                照特别程序进行审理。
In case the custodian for the property of a missing person fails to perform          失踪人的财产代管人不履行代管职责或者
the duty of custody or violates the property rights of a missing person, the         侵犯失踪人财产权益的，失踪人的利害关
interested party may appeal to the people's court requiring the custodian            系人可以向人民法院请求财产代管人承担
undertake civil liabilities. If he applies to the people's court for alteration of   民事责任。如果同时申请人民法院变更财
the custodian for property at the same time, the alteration litigation shall be      产代管人的，变更之诉比照特别程序单独
heard separately by analogy to the special procedures.                               审理。

(36) For a person that is declared dead, the date of adjudication of the             ３６．被宣告死亡的人，判决宣告之日为
judgment shall be the date for his death. The judgment shall, in addition to         其死亡的日期。判决书除发给申请人外，
being issued to the applicant, also be announced at the resident place of            还应当在被宣告死亡的人住所地和人民法
the person declared dead and the locality of the people's court.                     院所在地公告。
In case the time for declaration of death and that of the natural death is           被宣告死亡和自然死亡的时间不一致的，
inconsistent with each other, the legal effect arising from the declaration of       被宣告死亡所引起的法律后果仍然有效，
death shall remain effective, but if the civil legal conduct implemented             但自然死亡前实施的民事法律行为与被宣
before natural death conflicts with the legal consequence arising from               告死亡引起的法律后果相抵触的，则以其
declaration of death, the civil legal conduct implemented shall prevail.             实施的民事法律行为为准。

(37) The marital relationship of a person being declared dead with his/her           ３７．被宣告死亡的人与配偶的婚姻关
spouse shall annihilate from the date of declaration of death. If after the          系，自死亡宣告之日起消灭。死亡宣告被
declaration of death is revoked by the people's court, and his/her spouse            人民法院撤销，如果其配偶尚未再婚的，
has not remarried, the husband and wife relationship shall automatically             夫妻关系从撤销死亡宣告之日起自行恢
resume from the date of withdrawing the death declaration; if his/her                复；如果其配偶再婚后又离婚或者再婚后
spouse is divorced after having remarried or his/her spouse's spouse dies            配偶又死亡的，则不得认定夫妻关系自行
after having remarried, the husband and wife relationship shall not resume           恢复。
automatically.

(38) Where a person's child is adopted by another person during the                  ３８．被宣告死亡的人在被宣告死亡期
period when he is being declared dead, if he claims for invalidation of the          间，其子女被他人依法收养，被宣告死亡
adoption relations only by the reason that he does not agree with the                的人在死亡宣告被撤销后，仅以未经本人
adoption after the death declaration is revoked, his claim shall not be              同意而主张收养关系无效的，一般不应准
permitted, unless the adopter and the adoptee both agree.                            许，但收养人和被收养人同意的除外。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 151 of 458 PageID #:830




(39) If an interested party disguises facts and causes other person's being          ３９．利害关系人隐瞒真实情况使他人被
declared dead, and he therefore obtains its property, he shall, apart from           宣告死亡而取得其财产的，除应返还原物
returning the protoplast and the interests, make compensation on the                 及孳息外，还应对造成的损失予以赔偿。
losses he causes.

(40) In case a person asks for returning his property after the death                ４０．被撤销死亡宣告的人请求返还财
declaration is revoked, the third party may not return the original thing if he      产，其原物已被第三人合法取得的，第三
obtained it legally. But any citizen or organization that has obtained the           人可不予返还。但依继承法取得原物的公
original thing according to the inherit law, the original thing shall be             民或者组织，应当返还原物或者给予适当
returned or proper compensation shall be granted.                                    补偿。

4. Issues on Individual Business, Rural Household Engaged in Contracted              （四）关于个体工商户、农村承包经营
Business and Individual Partnership                                                  户、个人合伙问题

(41) For an individual business that has its own shop name, the litigant             ４１．起字号的工商户，在民事诉讼中，
shall be the householder (owner) registered in the business license in a             应以营业执照登记的户主（业主）为诉讼
civil action, and the litigation documents shall indicate that he is the             当事人，在诉讼文书注明系某字号的户
householder of a business.                                                           主。

(42)In case an individual business applies for registration in the name of a         ４２．以公民个人名义申请登记的个体工
citizen himself or a rural household engaged in contracted business                  商户和个人承包的农村承包经营户，用家
contracted by an individual, who makes investment by jointly owned                   庭共有财产投资，或者收益的主要部分供
property of the family, or the major part of the income is shared by the             家庭成员享用的，其债务应以家庭共有财
family members, its debts shall be paid off with the jointly owned property          产清偿。
of the family.

(43) During the existence of a husband and wife relationship, if either party        ４３．在夫妻关系存续期间，一方从事个
engages in individual business operation or contracted business and the              体经营或者承包经营的，其收入为夫妻共
income is jointly owned by the spouses, the debts shall be repaid with the           有财产，债务亦应以夫妻共有财产清偿。
jointly owned property of the spouses.

(44) If an individual business or rural household engaged in contracted              ４４．个体工商户、农村承包经营户的债
business undertakes liabilities for its debts by using the jointly owned             务，如以其家庭共有财产承担责任时，应
property of the family, the necessities for life and necessary production            当保留家庭成员的生活必需品和必要的生
tools shall be kept for his family members.                                          产工具。

(45) An individual partnership with a shop name shall have the legally               ４５．起字号的个人合伙，在民事诉讼
approved and registered shop name as the litigant in civil action, and the           中，应当以依法核准登记的字号为诉讼当
person in-charge of the partnership shall be the litigation representative.          事人，并由合伙负责人为诉讼代表人。合
The litigation act of the responsible person of the partnership shall have           伙负责人的诉讼行为，对全体合伙人发生
legal effect to all the partners.                                                    法律效力。
For an individual partnership without a shop name, the partners shall be             未起字号的个人合伙，合伙人在民事诉讼
the common litigants. In case there are numerous partners, a litigation              中为共同诉讼人。合伙人人数众多的，可
representative shall be elected to take part in the litigation, and the              以推举诉讼代表人参加诉讼，诉讼代表人
litigation act of the litigation representative shall have legal effect to all the   的诉讼行为，对全体合伙人发生法律效
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 152 of 458 PageID #:831




partners. Written formalities shall be handled for the election of a litigation    力。推举诉讼代表人，应当办理书面手
representative.                                                                    续。

(46) In case a citizen provides capital or in-kinds according to the               ４６．公民按照协议提供资金或者实物，
agreement, and is allowed to take part in the distribution of the surplus of       并约定参与合伙盈余分配，但不参与合伙
the partnership, but not to take part in the business operation and work of        经营、劳动的，或者提供技术性劳务而不
the partnership, or if he provides technical labor service and does not            提供资金、实物，但约定参与盈余分配
provides capital or in-kinds, but is allowed to take part in the distribution of   的，视为合伙人。
the surplus, he shall be regarded as a partner.

(47) All the partners shall be jointly and severally liable for the amount of      ４７．全体合伙人对合伙经营的亏损额，
loss arising from the business operation of the partnership to outsiders;          对外应当负连带责任；对内则应按照协议
while among themselves, the partners shall undertake liability for debts           约定的债务承担比例或者出资比例分担；
according to the proportion as stipulated in the agreement or the                  协议未规定债务承担比例或者出资比例
proportion of contributions; if the proportion of debts undertaken or no           的，可以按照约定的或者实际的盈余分配
proportion of contribution is stipulated in the agreement, they may                比例承担。但是对造成合伙经营亏损有过
undertake liabilities according to the stipulations or the actual surplus          错的合伙人，应当根据其过错程度相应的
distribution proportion. But any partner who has faults for the loss of            多承担责任。
business operation of the partnership shall undertake liabilities to the
extent of his faults.

(48) Any partner who only provides technical labor services but does not           ４８．只提供技术性劳务，不提供资金、
provide capital or in-kinds shall take joint and several liabilities for the       实物的合伙人，对于合伙经营的亏损额，
amount of loss of the business operation of the partnership to outsiders,          对外也应当承担连带责任；对内则应当按
and shall undertake liabilities according to the proportion of debts as            照协议约定的债务承担比例或者技术性劳
stipulated in the agreement among themselves or in light of the proportion         务折抵的出资比例承担；协议未规定债务
of surplus distribution proportion as stipulated or the surplus distribution       承担比例或者出资比例的，可以按照约定
proportion actually effected; if there is no surplus distribution proportion,      的或者合伙人实际的盈余分配比例承担；
they shall undertake liability in light of the average investment proportion of    没有盈余分配比例的，按照其余合伙人平
other partners.                                                                    均投资比例承担。

(49) In case any individual partnership or individual business is falsely          ４９．个人合伙或者个体工商户，虽经工
registered as a collective ownership enterprise by the administrative              商行政管理部门错误地登记为集体所有制
department for industry and commerce, but is in fact an individual                 的企业，但实际为个人合伙或者个体工商
partnership or individual business, it shall be treated as individual              户的，应当按个人合伙或者个体工商户对
partnership or individual business.                                                待。

(50) If the parties have no written partnership agreement between them             ５０．当事人之间没有书面合伙协议，又
and are not approved for registration by the administrative department for         未经工商行政管理部门核准登记，但具备
industry and commerce, but have other conditions for partnership, and              合伙的其他条件，又有两个以上无利害关
meanwhile have been proved by two or more persons without any relation             系人证明有口头合伙协议的，人民法院可
of interests to have entered into an oral partnership agreement, the               以认定为合伙关系。
people's court may determine that they are in partnership relations.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 153 of 458 PageID #:832




(51) In case any partner joins a partnership during the process of business         ５１．在合伙经营过程中增加合伙人，书
operation of the partnership, and if there are stipulations about it in the         面协议有约定的，按照协议处理；书面协
written agreement, it shall be handled according to the agreement; if there         议未约定的，须经全体合伙人同意，未经
are no stipulations in the written agreement, it shall win the consent of all       全体合伙人同意的，应当认定入伙无效。
the partners, and if it fails to win the consent of all the partners, his joining
the partnership shall be deemed as invalid.

(52) In case a partner withdraws from a partnership, and if there are               ５２．合伙人退伙，书面协议有约定的，
stipulations in the written agreement, it shall be handled according to the         按书面协议处理；书面协议未约定的，原
agreement; if there are no stipulations in the written agreement, the               则上应予准许。但因其退伙给其他合伙人
withdrawal shall be permitted in principle. But if other partners suffer            造成损失的，应当考虑退伙的原因、理由
losses due to the withdrawal, his compensation liability for them shall be          以及双方当事人的过错等情况，确定其应
determined by considering the causes, reasons for the withdrawal and the            当承担的赔偿责任。
faults of the two parties, and other relevant conditions.

(53) In case losses are incurred during the business operation of a                 ５３．合伙经营期间发生亏损，合伙人退
partnership, and any partner who fails to undertake the debts of the                出合伙时未按约定分担或者未合理分担合
partnership as stipulated or fails to properly share the debts, the                 伙债务的，退伙人对原合伙的债务，应当
withdrawing partner shall undertake liabilities for paying off the debts of the     承担清偿责任；退伙人已分担合伙债务
former partnership; if the withdrawing partner has undertaken the debts of          的，对其参加合伙期间的全部债务仍负连
the partnership, he shall still be jointly and severally liable for all the debts   带责任。
during his participation in the partnership.

(54) The partnership property divided when any partner withdraws from               ５４．合伙人退伙时分割的合伙财产，应
the partnership shall include the property invested in the partnership when         当包括合伙时投入的财产和合伙期间积累
the partner entered into the partnership and the accumulated property               的财产，以及合伙期间的债权和债务。入
during the existing period of the partnership, as well as the creditor's rights     伙的原物退伙时原则上应予退还；一次清
and debts during the exiting period of the partnership. The original things         退有困难的，可以分批分期清退；退还原
contributed when the partner entered into the partnership shall, as a               物确有困难的，可以折价处理。
general rule, be returned when he withdraws from the partnership; if it is
difficult to check and return them once for all, they shall be checked and
returned by batches and by stages; if it is really difficult to return the
original things, they shall be converted into money.

(55) When a partnership terminates, the partnership property shall be               ５５．合伙终止时，对合伙财产的处理，
handled according to the written agreement, if any; in case there is no             有书面协议的，按协议处理；没有书面协
written agreement, nor can the partners reach an agreement through                  议，又协商不成的，如果合伙人出资额相
negotiation, it shall be properly handled by taking the opinions of the             等，应当考虑多数人意见酌情处理；合伙
majority partners into consideration, if the partners contribute the same           人出资额不等的，可以按出资额占全部合
amount of capital; if the amount of capital contributed by the partners is not      伙额多的合伙人意见处理，但要保护其他
the identical, the property shall be handled in light of the opinions of the        合伙人的利益。
partners whose amount of contribution accounts for a larger portion of the
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 154 of 458 PageID #:833




total partnership contributions, but the interests of other partners shall also
be protected.

(56) In case the partners collude with each other to evade the debts of the       ５６．合伙人互相串通逃避合伙债务的，
partnership, they shall, in addition to being ordered to undertake the            除应令其承担清偿责任外，还可以按照民
liability for paying off the debts, be punished in accordance with the            法通则第一百三十四条第三款的规定处
provisions of paragraph 3 of Article 134 of the General Principles of the         理。
Civil Law.

(57) The "liabilities for paying off debts with the partners' property in         ５７．民法通则第三十五条第一款中关于
proportion to their respective contributions to the investment" as                “以各自的财产承担清偿责任”，是指合伙
prescribed in paragraph 1, Article 35 of the General Principles of the Civil      人以个人财产出资的，以合伙人的个人财
Law shall mean that if a partner contributes with the individual property, he     产承担；合伙人以其家庭共有财产出资
shall undertake liabilities with his own property; if a partner makes             的，以其家庭共有财产承担；合伙人以个
contributions by using the common property of the his family, he shall            人财产出资，合伙的盈余分配所得用于其
undertake liabilities with the common property of his family; if a partner        家庭成员生活的，应先以合伙人的个人财
makes contributions with individual property, and the surplus distribution        产承担，不足部分以合伙人的家庭共有财
income of the partnership is used for the living of the family members, he        产承担。
shall undertake liabilities with his individual property first, and then
undertake liabilities with the common property of the family for the
insufficient part.

II. Legal Person                                                                    二、法人

(58) The legal representative of an enterprise legal person and other             ５８．企业法人的法定代表人和其他工作
personnel who engage in business activities in the name of the legal              人员，以法人名义从事的经营活动，给他
person and cause economic damages to others, the enterprise legal                 人造成经济损失的，企业法人应当承担民
person shall undertake civil legal liabilities.                                   事责任。

(59) In case an enterprise legal person is dissolved or is revoked, its           ５９．企业法人解散或被撤销的，应当由
competent department shall organize a liquidation group to make                   其主管机关组织清算小组进行清算。企业
liquidation. If the enterprise legal person is adjudicated bankrupt, the          法人被宣告破产的，应当由人民法院组织
people's court shall organize the relevant organs and the relevant                有关机关和有关人员成立清算组织进行清
personnel to form a liquidation organization to make liquidation.                 算。

(60) The liquidation organization shall be an organization established            ６０．清算组织是以清算企业法人债权、
according to law for the purpose of liquidating the creditor's rights and         债务为目的而依法成立的组织。它负责对
debts of the enterprise legal person. It shall be responsible for keeping,        终止的企业法人的财产进行保管、清理、
cleaning up, evaluating, handling and paying off the property of the              估价、处理和清偿。
enterprise legal person that is terminated.                                       对于涉及终止的企业法人债权、债务的民
For civil actions concerning the creditor's rights and debts of an enterprise     事诉讼，清算组织可以用自己的名义参加
legal person that is terminated, the litigation organization may take part in     诉讼。
the legal action in its own name.                                                 以逃避债务责任为目的而成立的清算组
                                                                                  织，其实施的民事行为无效。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 155 of 458 PageID #:834




Where a liquidation organization is established for the purpose of evading
the liabilities for debts, the civil conducts it carries out shall be invalid.

(61) In case any enterprise legal person who is found out by the people's          ６１．人民法院审理案件时，如果查明企
court during the hearing of a case to be in any of the six circumstances as        业法人有民法通则第四十九条所列的六种
enumerated in Article 49 of the General Principles of the Civil Law, the           情形之一的，除企业法人承担责任外，还
people's court shall require the enterprise legal person to undertake              可以根据民法通则第四十九条和第一百三
liabilities, and may also give punishment to the legal representative of the       十四条第三款的规定，对企业法定代表人
enterprise by directly imposing upon him a fine in accordance with the             直接给予罚款的处罚；对需要给予行政处
provisions of Article 49 and paragraph 3 of Article 134; if it is necessary to     分的，可以向有关部门提出司法建议，由
give administrative punishment, the people's court may propose judicial            有关部门决定处理；对构成犯罪需要依法
suggestions to the relevant department, who shall then determine to                追究刑事责任的，应当依法移送公安、检
handle it; if a crime is committed and it is necessary to subject it to criminal   察机关。
liabilities according to law, it shall transfer it to the public security organs
and the procuratorial organizations according to law.

(62) During the process of hearing cases, the people's court shall be              ６２．人民法院在审理案件中，依法对企
subject to the authorization of the chief justice when taking such                 业法定代表人或者其他人采用罚款、拘留
punishment measures as imposing a fine or detention on the enterprise              制裁措施，必须经院长批准，另行制作民
legal person or other person according to law, and make an instrument of           事制裁决定书。被制裁人对决定不服的，
intermediate order for civil action separately. If the person punished is          在收到决定书的次日起十日内可以向上一
dissatisfied with the decision, he may apply for reconsideration to the            级人民法院申请复议一次。复议期间，决
superior people's court for once within 10 days from the morrow of                 定暂不执行。
receiving the instrument of intermediate order. The decision shall not be
executed during the period of reconsideration.

(63)                                                                               ６３．对法定代表人直接处以罚款的数额
                                                                                   一般在二千元以下。法律另有规定的除
                                                                                   外。

(64) Where a party provides land use right as the condition for joint              ６４．以提供土地使用权作为联营条件的
management, it shall undertake liabilities for the debts of jointly operated       一方，对联营企业的债务，应当按照书面
enterprise in light of the stipulations of the written agreement; if there are     协议的约定承担；书面协议未约定的，可
no stipulations in the written agreement, it may undertake liabilities in          以按照出资比例或者盈余分配比例承担。
proportion to the contributions to the investment or the surplus distribution.

III. Civil Juristic Acts and Agency                                                  三、民事法律行为和代理

(65) In case a party performs civil conduct by way of record or video tape         ６５．当事人以录音、录像等视听资料形
and other audio-visual materials, if such civil conduct is proved to comply        式实施的民事行为，如有两个以上无利害
with the provisions of Article 55 of the General Principles of the Civil Law       关系人作为证人或者有其他证据证明该民
by two or more persons without any relations of interests as witnesses or          事行为符合民法通则第五十五条的规定，
by other proofs, it shall be deemed as valid.                                      可以认定有效。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 156 of 458 PageID #:835




(66) Where one party claims for civil rights against any other party, and the     ６６．一方当事人向对方当事人提出民事
other party does not express his opinions clearly in oral or written              权利的要求，对方未用语言或者文字明确
language, but his act shows that he has accepted the request, it shall be         表示意见，但其行为表明已接受的，可以
determined as having tacitly accepted. The implication of nonfeasance             认定为默示。不作为的默示只有在法律有
may not be regarded as declaration of will until there are provisions of laws     规定或者当事人双方有约定的情况下，才
or stipulations of both parties.                                                  可以视为意思表示。

(67) In case a civil conduct of an intermittent mentally ill person can be        ６７．间歇性精神病人的民事行为，确能
proved to have been made during the time when he is suffering from the            证明是在发病期间实施的，应当认定无
disease, it shall be deemed as invalid.                                           效。
If a civil conduct is made by an actor who is in a state of dottiness, it shall   行为人在神志不清的状态下所实施的民事
be deemed as invalid.                                                             行为，应当认定无效。

(68) In case any party purposely conveys any false information to the other       ６８．一方当事人故意告知对方虚假情
party, or purposely disguises any fact so as to induce the other party into       况，或者故意隐瞒真实情况，诱使对方当
making any false declaration of will, such act shall be determined as a           事人作出错误意思表示的，可以认定为欺
fraudulent act.                                                                   诈行为。

(69) In case anyone forces any other party to make a declaration of will in       ６９．以给公民及其亲友的生命健康、荣
breach of the other party's true will by way of threatening to cause              誉、名誉、财产等造成损失或者以给法人
damages to the life, health, honor, reputation, or property of any citizen or     的荣誉、名誉、财产等造成损害为要挟，
his relatives or friends or to cause damages to the credit, repute and            迫使对方作出违背真实的意思表示的，可
property of any legal person, it shall be determined as duress.                   以认定为胁迫行为。

(70) In case any party forces any other party to make unreal declaration of       ７０．一方当事人乘对方处于危难之机，
will by exploitation of the jeopardy position of the other party to seek for      为牟取不正当利益，迫使对方作出不真实
wrongful interests and seriously damage the interests of the other party, it      的意思表示，严重损害对方利益的，可以
shall be deemed as exploitation of unfavorable position of other person.          认定为乘人之危。

(71) In case an actor performs his conducts on the basis of false                 ７１．行为人因对行为的性质、对方当事
understanding of the nature of the conduct, the opposite party, the variety,      人、标的物的品种、质量、规格和数量等
quality, specification and amount of the objects, etc., which leads to the        的错误认识，使行为的后果与自己的意思
consequence of the conduct going against his own will and results in              相悖，并造成较大损失的，可以认定为重
considerably serious damages, it shall be deemed as significant                   大误解。
misconception.

(72) In case any party makes use of his own advantages or takes                   ７２．一方当事人利用优势或者利用对方
advantage of the other party's lack of experiences to have the rights and         没有经验，致使双方的权利义务明显违反
obligations of the two parties obviously violate the principle of fairness and    公平、等价有偿原则的，可以认定为显失
making compensation for equal value，it shall be determined as obviously           公平。
unfair.

(73) In case any party appeals to make alteration on the civil conduct of         ７３．对于重大误解或者显失公平的民事
significant misconception or obvious unfairness, the people's court shall         行为，当事人请求变更的，人民法院应当
make the alteration; if the party appeals for revocation of such acts, the        予以变更；当事人请求撤销的，人民法院
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 157 of 458 PageID #:836




people's court may make the alteration or revocation according to the                可以酌情予以变更或者撤销。
circumstances.                                                                       可变更或者可撤销的民事行为，自行为成
In case any party appeals for alteration or revocation of any civil conduct          立时起超过一年当事人才请求变更或撤销
that may be altered or revoked after one year since such acts are                    的，人民法院不予保护。
performed, the people's court shall not give protection.

(74) The "property obtained by the two parties" as mentioned in paragraph            ７４．民法通则第六十一条第二款中的
2, Article 61 of the General Principles of the Civil Law shall include the           “双方取得的财产”，应当包括双方当事人
properties that have been obtained by the two parties or as they have both           已经取得和约定取得的财产。
agreed.

(75) For a civil juristic act subject to a condition, if the condition attached      ７５．附条件的民事行为，如果所附的条
violates the legal provisions or may not happen, such civil juristic act shall       件是违背法律规定或者不可能发生的，应
be deemed as invalid.                                                                当认定该民事行为无效。

(76) A civil juristic act subject to a stipulation of time limit shall take effect   ７６．附期限的民事法律行为，在所附期
or rescind at the time when the time attached arrives.                               限到来时生效或者解除。

(77) Where the expression of will is conveyed gratuitously by a third party,         ７７．意思表示由第三人义务转达，而第
and the third party falsely conveys or fails to convey the expression of will        三人由于过失转达错误或者没有转达，使
due to negligence, which causes damages to others, the person of                     他人造成损失的，一般可由意思表示人负
declaration of will may be held liable for compensation as a general rule,           赔偿责任。但法律另有规定或者双方另有
unless it is otherwise specified differently by laws or stipulated differently       约定的除外。
by both parties.

(78) All those civil acts that must be performed by a person himself                 ７８．凡是依法或者依双方的约定必须由
according to law or the stipulations of both parties, and if the person fails        本人亲自实施的民事行为，本人未亲自实
to perform it by himself, it shall be deemed as invalid.                             施的，应当认定行为无效。

(79) Where several entrusted agents exercise power of attorney together,             ７９．数个委托代理人共同行使代理权
if one or several of them fail to negotiate with other entrusted agents, and         的，如果其中一人或者数人未与其他委托
the acts performed infringe upon the interests of the principal, the                 代理人协商，所实施的行为侵害被代理人
entrusted agent who performs the act shall undertake civil liabilities.              权益的，由实施行为的委托代理人承担民
In case there are several principals, one or several of them agree to                事责任。
rescind the agency relation without the consent of other principals, which           被代理人为数人时，其中一人或者数人未
thereby causes damages, the principal who proposes to rescind the                    经其他被代理人同意而提出解除代理关
agency relationship shall undertake liabilities.                                     系，因此，造成损害的，由提出解除代理
                                                                                     关系的被代理人承担。

(80) In case an entrusted agent cannot handle the entrusted matters by               ８０．由于急病、通讯联络中断等特殊原
himself due to sudden illness, interruption of communications and other              因，委托代理人自己不能办理代理事项，
special reasons, and he cannot get in touch with the principal, but if he            又不能与被代理人及时取得联系，如不及
fails to transfer the agency to other person in time, he will incur damages          时转托他人代理，会给被代理人的利益造
to the interests of the principal or enlarge the damages, such situations            成损失或者扩大损失的，属于民法通则第
                                                                                     六十八条中的“紧急情况”。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 158 of 458 PageID #:837




shall fall within the scope of "emergencies" as prescribed in Article 68 of
the General Principles of the Civil Law.

(81) In case an entrusted agent transfers the agency to another person,           ８１．委托代理人转托他人代理的，比照
they shall go through formalities for transfer of the agency in accordance        民法通则第六十五条规定的条件办理转托
with the conditions as prescribed in Article 65 of the General Principles of      手续。因委托代理人转托不明，给第三人
the Civil Law. In case the entrusted agent fails to transfer the agency           造成损失的，第三人可以直接要求被代理
clearly and leads to damages to the third person, this third party may            人赔偿损失；被代理人承担民事责任后，
directly request the principal to compensate for the damages; after               可以要求委托代理人赔偿损失，转托代理
undertaking civil liabilities, the principal may request the entrusted agent to   人有过错的，应当负连带责任。
compensate for the losses, if the re-entrusted agent has faults, he shall
take joint and several liabilities.

(82) In case a principal is in any of the following circumstances after death,    ８２．被代理人死亡后有下列情况之一
the acts performed by the agent he entrusted shall be regarded as                 的，委托代理人实施的代理行为有效：
effective: a. The agent does not know the principal has died; b. The heirs        （１）代理人不知道被代理人死亡的；
of the principal accept the acts; c. The principal and the agent stipulate        （２）被代理人的继承人均予承认的；
that the power of attorney shall terminate after the matter entrusted is          （３）被代理人与代理人约定到代理事项
completed; or d. The conduct that is made before the death of the principal       完成时代理权终止的；（４）在被代理人
and completed continuously in favor of the heirs of the principal after he        死亡前已经进行、而在被代理人死亡后为
dies.                                                                             了被代理人的继承人的利益继续完成的。

(83) In case an agent and principal are jointly and severally liable for the      ８３．代理人和被代理人对已实施的民事
civil juristic acts they perform, they shall be listed as the common litigants    行为负连带责任的，在民事诉讼中，可以
in civil procedures.                                                              列为共同诉讼人。

IV. Civil Rights                                                                    四、民事权利

1. On Issues concerning Property Ownership and Property Right Relating            （一）关于财产所有权和与财产所有权有
to the Property Ownership                                                         关的财产权问题

(84) In case a property has been delivered, but the parties stipulate the         ８４．财产已经交付，但当事人约定财产
attached conditions for the transfer of property right, the property              所有权转移附条件的，在所附条件成就
ownership may not be transferred until the attached conditions have been          时，财产所有权方为转移。
met.

(85) If one party backs out after the property ownership has been legally         ８５．财产所有权合法转移后，一方翻悔
transferred, he shall not be supported. If the property ownership has not         的，不予支持。财产所有权尚未按原协议
been transferred according to the original agreement, one party backs out         转移，一方翻悔并无正当理由，协议又能
and has no justifiable reasons, and the agreement can be performed, it            够履行的，应当继续履行；如果协议不能
shall continue to be performed; if the agreement cannot be performed,             履行，给对方造成损失的，应当负赔偿责
which results in losses to the other party, he shall undertake compensation       任。
liabilities.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 159 of 458 PageID #:838




(86) In case a non-property owner adds appurtenance to the property of          ８６．非产权人在使用他人的财产上增添
any other person that he uses, and if the property owner agrees to such         附属物，财产所有人同意增添，并就财产
adding and has stipulations on how to deal with the appurtenance, the           返还时附属物如何处理有约定的，按约定
stipulations shall be followed; if there is no stipulations and they cannot     办理；没有约定又协商不成，能够拆除
make an agreement through negotiation, the property owner may order to          的，可以责令拆除；不能拆除的，也可以
dismantle it if it can be dismantled; if it cannot be dismantled, it may be     折价归财产所有人，造成财产所有人损失
returned to the property owner after being converted into money; if it          的，应当负赔偿责任。
results in any loss of the property owner, the non-property owner shall
undertake compensation liabilities.

(87) For a property that has appurtenance, the appurtenance shall be            ８７．有附属物的财产，附属物随财产所
transferred with the property ownership. Unless it is otherwise stipulated      有权的转移而转移。但当事人另有约定又
differently by the parties and no law is violated, the stipulations shall be    不违法的，按约定处理。
followed.

(88) For a jointly owned property, if some of the co-owners claim for           ８８．对于共有财产，部分共有人主张按
several co-ownership, but other co-owners claim for joint ownership, if the     份共有，部分共有人主张共同共有，如果
property cannot be proved to be severally co-owned, it shall be regarded        不能证明财产是按份共有的，应当认定为
as jointly owned.                                                               共同共有。

(89) The co-owners shall have the same rights to the jointly owned              ８９．共同共有人对共有财产享有共同的
property, and undertake same obligations. During the existence period of        权利，承担共同的义务。在共同共有关系
joint ownership, if some of the co-owners deal with the jointly owned           存续期间，部分共有人擅自处分共有财产
property without permission, it shall be deemed as invalid. But if the third    的，一般认定无效。但第三人善意、有偿
person has obtained the property onerously in goodwill, the lawful rights       取得该财产的，应当维护第三人的合法权
and interests of the third person shall be protected; and the person who        益；对其他共有人的损失，由擅自处分共
has disposed the jointly owned property without permission shall                有财产的人赔偿。
compensate other co-owners for their losses.

(90) When a relation of joint ownership is terminated, the division of the      ９０．在共同共有关系终止时，对共有财
jointly owned property shall be handled on the basis of the agreement, if       产的分割，有协议的，按协议处理；没有
any; if there is no agreement, the property shall be handled in light of the    协议的，应当根据等分原则处理，并且考
principle of equal shares, taking into consideration the contributions of the   虑共有人对共有财产的贡献大小，适当照
co-owners to the jointly owned property, and properly taking care of the        顾共有人生产、生活的实际需要等情况。
actual needs for production and living of the co-owners. The division of the    但分割夫妻共有财产，应当根据婚姻法的
property jointly owned by the spouses shall be handled in light of the          有关规定处理。
relevant provisions of the Marriage Law.

(91) If the jointly owned property is a special object, which cannot be         ９１．共有财产是特定物，而且不能分割
divided or the division on it will devaluate it, it may be handled by           或者分割有损其价值的，可以折价处理。
converting it into money.

(92) After a jointly owned property has been divided, and one or more of        ９２．共同共有财产分割后，一个或者数
the original co-owners sell the property he/they shared, if the property sold   个原共有人出卖自己分得的财产时，如果
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 160 of 458 PageID #:839




and the property shared by other original co-owners are the same as a             出卖的财产与其他原共有人分得的财产属
whole one, or used as a matching part, and other original co-owners claim         于一个整体或者配套使用，其他原共有人
for preferential purchasing right, their claim shall be supported.                主张优先购买权的，应当予以支持。

(93) If any citizen or legal person who can prove that any buried or              ９３．公民、法人对于挖掘、发现的埋藏
concealed object being dredged up or discovered is owned by him/it, and it        物、隐藏物，如果能够证明属其所有，而
may be returned to him/it according to the laws and policies in effect,           且根据现行的法律、政策又可以归其所有
his/its such rights shall be protected.                                           的，应当予以保护。

(94) In case any lost-and-found object is destroyed or damaged, and the           ９４．拾得物灭失、毁损，拾得人没有故
person who finds such object has no intent, he shall not undertake civil          意的，不承担民事责任。拾得人将拾得物
juristic liabilities. If the person who finds such object appropriates it and     据为己有，拒不返还而引起诉讼的，按照
refuses to return it to the owner, which results in litigation, such litigation   侵权之诉处理。
shall be handled in light of a litigation of torts.

(95) The right and obligation of citizens and collectives to a contract for       ９５．公民和集体依法对集体所有的或者
management of forests, land, mountains, grasslands, unreclaimed land,             国家所有由集体使用的森林、土地、山
beaches, water surfaces and other natural resources under collective              岭、草原、荒地、滩涂、水面等承包经营
ownership or of state owned land under collective use shall be handled in         的权利和义务，按承包合同的规定处理。
light of the stipulations of the contract. If any contractor subcontracts or      承包人未经发包人同意擅自转包或者转让
transfers the rights and obligations without the consent of the contract          的无效。
issuing party, it shall be deemed as invalid.

(96) Disputes over the ownership or use right of such natural resources as        ９６．因土地、山岭、森林、草原、荒
the land, mountains, forests, grassland, unreclaimed land, beaches and            地、滩涂、水面等自然资源的所有权或使
water surfaces, shall be subject to the handling of the relevant                  用权发生权属争议的，应当由有关行政部
administrative departments. If any party is dissatisfied with the                 门处理。对行政处理不服的，当事人可以
administrative punishment, he/it may file a lawsuit to the people's court in      依据有关法律和行政法规的规定，向人民
accordance with the relevant laws and regulations. If a lawsuit is filed due      法院提起诉讼；因侵权纠纷起诉的，人民
to disputes of torts, the people's court may accept it directly.                  法院可以直接受理。

(97) In case any of the neighboring parties temporarily occupies the land         ９７．相邻一方因施工临时占用他方使用
used by the other party, and if the occupying party fails to use the land         的土地，占用的一方如未按照双方约定的
according to the scope, usage and term as stipulated by both parties, he/it       范围、用途和期限使用的，应当责令其及
shall be ordered to clear off the scene, eliminate the obstruction, restore       时清理现场，排除妨碍，恢复原状，赔偿
the land to its original condition, and compensate for the damages.               损失。

(98) In case any party blocks up or engrosses natural water without               ９８．一方擅自堵截或者独占自然流水，
permission, which influences the ordinary production and life of any other        影响他方正常生产、生活的，他方有权请
party, the other party shall be entitled to request him/it to eliminate the       求排除妨碍；造成他方损失的，应负赔偿
obstruction; if it causes any loss to the other party, he/it shall compensate     责任。
for the damages.

(99) In case any of the neighboring parties shall use the land of the other       ９９．相邻一方必须使用另一方的土地排
party for the purpose of drainage, he/it shall be allowed; but he/it shall use    水的，应当予以准许；但应在必要限度内
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 161 of 458 PageID #:840




within the necessary limits and take proper safeguard measures to make           使用并采取适当的保护措施排水，如仍造
drainage, in case there are still damages, the beneficiary shall give            成损失的，由受益人合理补偿。
reasonable compensation.                                                         相邻一方可以采取其他合理的措施排水而
In case any neighboring party may take other reasonable measures to              未采取，向他方土地排水毁损或者可能毁
make drainage but fails to do so, and makes drainage to the land of the          损他方财产，他方要求致害人停止侵害、
other party, which destroys or may destroy the property of other party, and      消除危险、恢复原状、赔偿损失的，应当
the other party requests the party causing the damage to stop the tortious       予以支持。
act, eliminate the danger, restore the property to its original conditions,
and compensate for the damages, the people's court shall give support.

(100) In case any party must pass through the land used by his neighbor,         １００．一方必须在相邻一方使用的土地
it shall be permitted; if the neighbor therefore suffers from losses, he shall   上通行的，应当予以准许；因此造成损失
be given appropriate compensation.                                               的，应当给予适当补偿。

(101) For a passageway formed in history through which anyone must               １０１．对于一方所有的或者使用的建筑
pass within the scope of the building owned or used by one party, the            物范围内历史形成的必经通道，所有权人
owner or user shall not block it. In case other people request to eliminate      或者使用权人不得堵塞。因堵塞影响他人
the obstruction or restore the passageway to its original conditions             生产、生活，他人要求排除妨碍或者恢复
because the block has influenced his production or life, the people's court      原状的，应当予以支持。但有条件另开通
shall give support. In case it is possible to open another passageway, it        道的，也可以另开通道。
may be permitted.

(102) In handling disputes over water dripping of neighboring house, if any      １０２．处理相邻房屋滴水纠纷时，对有
party who has faults causes damages to the other party, he shall be              过错的一方造成他方损害的，应当责令其
ordered to eliminate the obstruction and compensate for the damages.             排除妨碍、赔偿损失。

(103) In case a neighboring party digs ditches, pools, or cellars in his own     １０３．相邻一方在自己使用的土地上挖
land or the roots and branches of bamboos and trees he plants stretches,         水沟、水池、地窖等或者种植的竹木根枝
which endangers the safety and normal use of the construction of the             伸延，危及另一方建筑物的安全和正常使
other party, he shall be ordered to eliminate the danger, restore the land to    用的，应当分别情况，责令其消除危险，
its original conditions or compensate for the damages according to the           恢复原状，赔偿损失。
circumstances.

2. On Creditor's Rights                                                          （二）关于债权问题

(104) In case a creditor refuses the performance of obligations by a debtor      １０４．债权人无正当理由拒绝债务人履
without justifiable reasons, the debtor's drawing of the object of               行义务，债务人将履行的标的物向有关部
performance to the relevant department shall be regarded as the debt has         门提存的，应当认定债务已经履行。因提
paid. The fees for the drawing shall be borne by the creditor. During the        存所支出的费用，应当由债权人承担。提
period of drawing, the income incurred from the property shall be owned          存期间，财产收益归债权人所有，风险责
by the creditor, and the risks and liabilities shall be borne by the creditor.   任由债权人承担。

(105) According to the provisions of item (1), paragraph 2 of Article 88 of      １０５．依据民法通则第八十八条第二款
the General Principles of the Civil Law, if quality requirements are unclear     第（一）项规定，合同对产品质量要求不
in the contract, and the parties fails to reach an agreement on it, while        明确，当事人未能达成协议，又没有国家
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 162 of 458 PageID #:841




there are no national quality standards, the ministerial standards or special    质量标准的，按部颁标准或者专业标准处
standards shall be followed; if there are no ministerial standards or special    理；没有部颁标准或者专业标准的，按经
standards, the approved enterprise standards shall be followed; if there         过批准的企业标准处理；没有经过批准的
are no approved enterprise standards, other approved enterprise quality          企业标准的，按标的物产地同行业其它企
standards for the similar products of the same industry in the place of the      业经过批准的同类产品质量标准处理。
origin of the object shall be followed.

(106) A guarantor shall be a citizen, enterprise legal person or any other       １０６．保证人应当是具有代偿能力的公
economic organization that has compensatory capacity. Even if a                  民、企业法人以及其他经济组织。保证人
guarantor has no full compensatory capacity, he shall still undertake            即使不具备完全代偿能力，仍应以自己的
guarantee liability with his own property.                                       财产承担保证责任。
No state organ may act as a guarantor.                                           国家机关不能担任保证人。

(107) In case any branch of an enterprise legal person with no legal             １０７．不具有法人资格的企业法人的分
person status signs a guaranty contract in its own name, such a contract         支机构，以自己的名义对外签订的保证合
shall be determined as invalid. But the property liabilities arising therefrom   同，一般应当认定无效。但因此产生的财
shall be borne by the branch itself if it has solvency; if the branch has no     产责任，分支机构如有偿付能力的，应当
solvency, it shall be borne by the enterprise legal person.                      自行承担；如无偿付能力的，应由企业法
                                                                                 人承担。

(108) In case a guarantor ensures to the creditor that he will perform his       １０８．保证人向债权人保证债务人履行
obligations to the debtor, he shall enter into a written guaranty contract       债务的，应当与债权人订立书面保证合
with the creditor to determine his scope and term of guaranty to the main        同，确定保证人对主债务的保证范围和保
obligation. If the guarantor does not enter into a written guaranty contract     证期限。虽未单独订立书面保证合同，但
in a separate way, but clarifies the scope and term of guaranty of the           在主合同中写明保证人的保证范围和保证
guarantor in the main contract, which are signed and sealed by the               期限，并由保证人签名盖章的，视为书面
guarantor, the guaranty contract shall be regarded as established. In case       保证合同成立。公民间的口头保证，有两
an oral guaranty agreement between citizens is approved by two or more           个以上无利害关系人证明的，也视为保证
persons with no relation of interests, the guaranty contract may also be         合同成立，法律另有规定的除外。
deemed as established, unless there are otherwise different provisions by        保证范围不明确的，推定保证人对全部主
law.                                                                             债务承担保证责任。
In case the scope of guaranty is unclear, the guarantor shall be inferred as
undertaking guarantee liabilities to all the main obligations.

(109) The scope of guaranty of a guarantor may be reduced with the main          １０９．在保证期限的，保证人的保证范
obligations within the guaranty period. A guarantor shall not undertake          围，可因主债务的减少而减少。新增加的
guaranty liability for newly added debts if the guarantor does not agree to      债务，未经保证人同意担保的，保证人不
make guaranty on such debts.                                                     承担保证责任。

(110) In case there are two or more guarantors, they shall undertake             １１０．保证人为二人以上的，相互之间
guaranty liabilities jointly and severally. Unless the guarantor otherwise       负连带保证责任。但是保证人与债权人约
stipulates with the creditor that he shall undertake guaranty liability by       定按份承担保证责任的除外。
shares.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 163 of 458 PageID #:842




(111) Where a secured economic contract is confirmed invalid, if the             １１１．被担保的经济合同确认无效后，
pledgee shall return the property or compensate for damages, the                 如果被保证人应当返还财产或者赔偿损失
guarantor shall still undertake liabilities jointly and severally unless there   的，除有特殊约定外，保证人仍应承担连
are otherwise special stipulations.                                              带责任。

(112) Where a debtor or a third person offers a pledge to the creditor, a        １１２．债务人或者第三人向债权人提供
written contract shall be concluded or it shall be specified in the original     抵押物时，应当订立书面合同或者在原债
documents of creditor's rights. If there is no written contract, but there are   权文书中写明。没有书面合同，但有其他
other evidences proving the pledge or its title of certificate has been          证据证明抵押物或者其权利证书已交给抵
handed over to the mortgagee, the mortgage relations shall be deemed as          押权人的，可以认定抵押关系成立。
established.

(113) In case anyone offers the property to which he has no ownership or         １１３．以自己不享有所有权或者经营管
management right as a pledge, the mortgage shall be deemed as invalid.           理权的财产作抵押物的，应当认定抵押无
In case anyone offers a property whose circulation is restricted by law as a     效。
pledge, it shall be purchased by the relevant department when paying off         以法律限制流通的财产作为抵押物的，在
debts, and the mortgagee may be accorded priority in getting                     清偿债务时，应当由有关部门收购，抵押
compensation from the purchasing price.                                          权人可以从价款中优先受偿。

(114) In case any pledge is destroyed or damaged in the custody of a             １１４．抵押物在抵押权人保管期间灭
mortgagee, the mortgagee shall then undertake civil juristic liabilities if he   失、毁损的，抵押权人如有过错，应当承
has faults.                                                                      担民事责任。
In case a pledge is destroyed or damaged in a mortgagor's place, the             抵押物在抵押人处灭失、毁损的，应当认
mortgage relation shall be determined as existence, and the mortgagor            定抵押关系存在，并责令抵押人以其他财
shall be ordered to substitute the pledge for other property.                    产代替抵押物。

(115) In case a pledge is owned and kept by a mortgagor, the mortgagor           １１５．抵押物如由抵押人自己占有并负
shall not transfer the same pledge to others without the consent of the          责保管，在抵押期间，非经债权人同意，
creditor during the mortgage period, or re-mortgage the part of mortgage         抵押人将同一抵押物转让他人，或者就抵
on the value of estate under mortgage, his acts shall be deemed as               押物价值已设置抵押部分再作抵押的，其
invalid.                                                                         行为无效。
Where a creditor pays off debts with a pledge, if there are several              债务人以抵押物清偿债务时，如果一项抵
mortgagees in a single pledge, the repayment shall be made according to          押物有数个抵押权人的，应当按照设定抵
their sequence of establishing the mortgage right.                               押权的先后顺序受偿。

(116) In case there are several creditors including the creditor who             １１６．有要求清偿银行贷款和其他债权
requests for paying off bank loans and other creditor's rights, the creditor     等数个债权人的，有抵押权的债权人应享
who has the right to mortgage shall have the right to enjoy priority in being    有优先受偿的权利。法律、法规另有规定
repaid, unless it is otherwise specified differently by laws and regulations.    的除外。

(117) Where a creditor occupies the property of a debtor due to any              １１７．债权人因合同关系占有债务人财
contract relationship, if the debtor fails to perform his due obligations, the   物的，如果债务人到期不履行义务，债权
creditor may keep the corresponding property as security. If the debtor still    人可以将相应的财物留置。经催告，债务
does not perform his duty due after being urged, and the creditor sells the      人在合理期限内仍不履行义务，债权人依
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 164 of 458 PageID #:843




property held by him at a reasonable price according to law, and takes              法将留置的财物以合理的价格变卖，并以
priority in being paid at the price of the property sold, the creditor shall be     变卖财物的价款优先受偿的，应予保护。
protected.

(118) If a landlord wants to sell his leased house, he shall notify the tenant      １１８．出租人出卖出租房屋，应提前三
three months in advance, and the tenant shall have priority to buy the              个月通知承租人，承租人在同等条件下，
house under the same conditions; if a landlord fails to sell the house              享有优先购买权；出租人未按此规定出卖
according to such conditions, the tenant may claim to the people's court for        房屋的，承租人可以请求人民法院宣告该
declaration of the invalidity of the sale of the house.                             房屋买卖无效。

(119) Where a tenant accepts lease of a private house in his own name for           １１９．承租户以一人名义承租私有房
his family, if he dies during the lease period, and the co-residents of the         屋，在租赁期内，承租人死亡，该户共同
family request for performing the former tenancy agreement, they shall be           居住人要求按原租约履行的，应当准许。
supported.                                                                          私有房屋在租赁期内，因买卖、赠与或者
During the lease period, the house property right of a private house is             继承发生房屋产权转移的，原租赁合同对
transferred due to sale, donation or inheritance, the original tenancy              承租人和新房主继续有效。
contract shall be effective to the tenant and the new owner of the house.           未定租期，房主要求收回房屋自住的，一
In case there is no fixed lease period, and the house-owner asks for taking         般应当准许。承租人有条件搬迁的，应责
back the house for his own use, his request shall be permitted. Where it is         令其搬迁；如果承租人搬迁确有困难的，
possible for the tenant to move, he shall be ordered to move; if a tenant           可给一定期限让其找房或者腾让部分房
really has difficulty in moving, he shall be given a period of time to find         屋。
houses or clear off some of the houses.

(120) Where during the period when a house is pawned or at the expiry of            １２０．在房屋出典期间或者典期届满
the pawn period, the parties stipulate to extend the period of pawn or              时，当事人之间约定延长典期或者增减典
increase or decrease the price of pawn, they shall be permitted. If the             价的，应当准许。承典人要求出典人高于
pawnee request the pawnor redeem the house at a price higher than the               原典价回赎的，一般不予支持。以合法流
original pawn price, such a request shall not be supported in general. In           通物作典价的，应当按照回赎时市场零售
case the pawn price is set by a lawfully merchantable item, it shall be             价格折算。
converted into the retailing price of the market at the time the lawfully
merchantable item is redeemed.

(121) The loan money between citizens shall be handled according to the             １２１．公民之间的借贷款，双方对返还
stipulations in case the two parties have stipulated the time limit for the         期限有约定的，一般应按约定处理；没有
return; if there are no stipulations, a lender may claim for return at any          约定的，出借人随时可以请求返还，借方
time, the borrower shall return in time upon the request of the lender; if he       应当根据出借人的请求及时返还；暂时无
is unable to return it for the time being, he shall be ordered to return it by      力返还的，可以根据实际情况责令其分期
stages according to actual circumstances.                                           返还。

(122) The interest rate of loans for production and business operation              １２２．公民之间的生产经营性借贷的利
between citizens may be a little higher than the interest rate of a loan for        率，可以适当高于生活性借贷利率。如因
living. In case a dispute arises from interest rate, it shall be handled in light   利率发生纠纷，应本着保护合法借贷关
of the principle of protecting the lawful loan relations, taking into               系，考虑当地实际情况，有利于生产和稳
                                                                                    定经济秩序的原则处理。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 165 of 458 PageID #:844




consideration of the local reality, and being conducive to the production
and stabilizing economic order.

(123) For any loan without interests between citizens, who stipulate the             １２３．公民之间的无息借款，有约定偿
time limit for repayment, but the borrower fails to repay it on time, or who         还期限而借款人不按期偿还，或者未约定
do not stipulate the repayment time but the borrower still fails to repay it         偿还期限但经出借人催告后，借款人仍不
after being urged, and if the lender requests the borrower repay the                 偿还的，出借人要求借款人偿付逾期利
overdue interests, his request shall be supported.                                   息，应当予以准许。

(124) In case any dispute over interest rate arises between two parties of a         １２４．借款双方因利率发生争议，如果
loan, and if the stipulations are not clear and cannot be proved, the                约定不明，又不能证明的，可以比照银行
interest rate of a similar loan of the bank may be applied by analogy in the         同类贷款利率计息。
computation.

(125) For loans between citizens, if the lender calculates compound                  １２５．公民之间的借贷，出借人将利息
interest by putting the interests into the principal, such a loan shall not be       计入本金计算复利的，不予保护；在借款
protected; if the interests are deducted when borrowing money, the                   时将利息扣除的，应当按实际出借款数计
interests shall be computed on the basis of actual amount of loans.                  息。

(126) For the borrowing of in-kind, if the lender requests for returning the         １２６．借用实物的，出借人要求归还原
original thing or the in-kinds of the same amount and quality, his request           物或者同等数量、质量的实物，应当予以
shall be supported; if the in-kind is really unable to be returned, he shall         支持；如果确实无法归还实物的，可以按
pay for the original thing by converting it into money in light of or a little       照或者适当高于归还时市场零售价格折价
higher than the retailing price of the market at the time of return.                 给付。

(127) In case the thing borrowed is destroyed because the borrower fails             １２７．借用人因管理、使用不善造成借
to properly manage and use it, the borrower shall undertake compensation             用物毁损的，借用人应当负赔偿责任；借
liabilities; if the thing borrowed has defects in itself, compensation liabilities   用物自身有缺陷的，可以减轻借用人的赔
of the borrower may be reduced.                                                      偿责任。

(128) The existence of a donation relationship between citizens shall be             １２８．公民之间赠与关系的成立，以赠
the delivery of donations. For house donations, if the transfer formalities          与物的交付为准。赠与房屋，如根据书面
have been gone through according to the written donation contract, the               赠与合同办理了过户手续的，应当认定赠
donation relationship shall be determined as in existence; if the transfer           与关系成立；未办理过户手续，但赠与人
formalities fail to be handled, but the donator has handed the property right        根据书面赠与合同已将产权证书交与受赠
certificate over to the donee according to the written donation contract,            人，受赠人根据赠与合同已占有、使用该
and the donee has occupied and used the house in light of the donation               房屋的，可以认定赠与有效，但应令其补
contract, the donation shall be determined as valid, but the parties shall be        办过户手续。
ordered to make up the transfer formalities.

(129) In case a donator explicitly expresses to donates its property to a            １２９．赠与人明确表示将赠与物赠给未
minor himself, the property shall be regarded as the personal property of            成年人个人的，应当认定该赠与物为未成
the minor.                                                                           年人的个人财产。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 166 of 458 PageID #:845




(130) In case a donator donates his property to others for the purpose of         １３０．赠与人为了逃避应履行的法定义
evading the legal obligations that he should bear, and if the interested          务，将自己的财产赠与他人，如果利害关
parties claim for rights, the donation shall be determined as invalid.            系人主张权利的，应当认定赠与无效。

(131) The returned illegal profits shall include the original thing and the       １３１．返还的不当利益，应当包括原物
fruits arising therefrom. Other interests obtained by using the illegal profits   和原物所生的孳息。利用不当得利所取得
shall be taken over after deducting the labor service overheads.                  的其他利益，扣除劳务管理费用后，应当
                                                                                  予以收缴。

(132) The keeper or serviceman as prescribed in Article 93 of the General         １３２．民法通则第九十三条规定的管理
Principles of the Civil Law may require the beneficiary to repay necessary        人或者服务人可以要求受益人偿付的必要
fees, including the fees outlaid directly in the management or service            费用，包括在管理或者服务活动中直接支
activities and the actual loss suffered in such activities.                       出的费用，以及在该活动中受到的实际损
                                                                                  失。

3. On Issues concerning Intellectual Property Right and Personal Right            （三）关于知识产权、人身权问题

(133) Whether a work is published or not, the author shall have copyright         １３３．作品不论是否发表，作者均享有
to it.                                                                            著作权（版权）。

(134) Where two or more persons agree to create any work together, no             １３４．二人以上按照约定共同创作作品
matter how much creative production of each person has been adopted in            的，不论各人的创作成果在作品中被采用
the work, the work shall be regarded as the work created jointly by the           多少，应当认定该项作品为共同创作。
parties.

(135) The copyright to a work with joint authorship shall be shared by all        １３５．合著的作品，著作权（版权）应
the coauthors; if each component part of the work may exist                       当认定为全体合著人共同享有；其中各组
independently, the copyright to a component part shall be enjoyed by the          成部分可以分别独立存在的，各组成部分
author of the corresponding component part.                                       的著作权（版权）由各组成部分的作者分
                                                                                  别享有。

(136) After an author dies, if the property right of his copyright inherited by   １３６．作者死亡后，著作权（版权）中
his heir is infringed upon within the protection time limit as prescribed by      由继承人继承的财产权利在法律规定的保
law, and the heir pleads for protection according to law, the people's court      护期限内受到侵犯，继承人依法要求保护
shall give support.                                                               的，人民法院应当予以支持。

(137) The patent right obtained by any citizen or legal person through            １３７．公民、法人通过申请专利取得的
applying for patent right, or through inheriting, accepting donations and         专利权，或者通过继承、受赠、受让等方
assignment shall be protected.                                                    式取得的专利权，应当予以保护。
The State Patent Office shall make registration on the transfer of patent         转让专利权应当由国家专利局登记并公
right and make public notice on it, and the patent right shall be transferred     告，专利权自国家专利局公告之日起转
from the date when the State Patent Office makes public notice on it.             移。

(138) The right to the exclusive use of a trademark obtained by any legal         １３８．法人、个体工商户、个人合伙通
person, individual business, or individual partnership through applying for       过申请商标注册或者受让等方式取得的商
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 167 of 458 PageID #:846




trademark registration or assignment and other ways shall be protected            标专用权，除依法定程序撤销者外，应当
unless it is otherwise revoked in light of legal procedures.                      予以保护。
The transfer of the right to the exclusive use of a trademark shall be            转让商标专用权应当由国家工商行政管理
subject to the approval of the trademark bureau of the State Administration       局商标局批准，商标专用权自核准之日起
for Industry and Commerce, and the right to the exclusive use of a                转移。
trademark shall be transferred from the date of approval.

(139) In case anyone who uses any citizen's portrait to make                      １３９．以营利为目的，未经公民同意利
advertisement, trademark or to decorate a shopwindow, etc. for profits            用其肖像做广告、商标、装饰橱窗等，应
without the consent of the citizen, such act shall be determined as act           当认定为侵犯公民肖像权的行为。
infringing the citizen's right to portrait.

(140) In case anyone propagates the privacy of any other person in writing        １４０．以书面、口头等形式宣场他人的
or orally, or fakes acts to uglify the personality of other person overtly, or    隐私，或者捏造事实公然丑化他人人格，
damages other person's reputation by ways of insulting and slandering,            以及用侮辱、诽谤等方式损害他人名誉，
which result in a certain influence, such act shall be determined as act          造成一定影响的，应当认定为侵害公民名
infringing the citizen's right of reputation.                                     誉权的行为。
In case anyone bespatters or slanders the reputation of a legal person in         以书面、口头等形式诋毁、诽谤法人名
writing or orally, which results in damages to the legal person, such act         誉，给法人造成损害的，应当认定为侵害
shall be determined as act of infringing the right of reputation of the legal     法人名誉权的行为。
person.

(141) In case anyone embezzles or counterfeits the name or title of others        １４１．盗用、假冒他人姓名、名称造成
and causes damages, such act shall be determined as act of infringing the         损害的，应当认定为侵犯姓名权、名称权
right of a personal name or title.                                                的行为。

V. Civil Liabilities                                                                五、民事责任

(142) In case anyone suffers from damages for the purpose of maintaining          １４２．为了维护国家、集体或者他人合
the lawful rights and interests of the state, collective or other people, under   法权益而使自己受到损害，在侵害人无力
the condition that the infringer has no ability to give compensation or there     赔偿或者没有侵害人的情况下，如果受害
is no infringer, if the victim raises a claim, the people's court may order the   人提出请求的，人民法院可以根据受益人
beneficiary to give proper compensation according to the benefit the              受益的多少及其经济状况，责令受益人给
beneficiary get and its economic status.                                          予适当补偿。

(143) The date for a victim's delaying of work shall be determined in             １４３．受害人的误工日期，应当按其实
accordance with his actual degree of damage and recuperation status with          际损害程度、恢复状况并参照治疗医院出
reference to the proof issued by the medical treatment hospital or the            具的证明或者法医鉴定等认定。赔偿费用
medicolegal expertise, etc.. The standards for compensation fees shall be         的标准，可以按照受害人的工资标准或者
computed in light of the standard of wages or actual income of the victim.        实际收入的数额计算。
In case the victim is a household under contracted management or                  受害人是承包经营户或者个体工商户的，
individual business, the standards for the computation of the fees for            其误工费的计算标准，可以参照受害人一
delaying his work may be determined by taking into consideration of the           定期限内的平均收入酌定。如果受害人承
average income of the victim within a period of time. If the planting or          包经营的种植、养殖业季节性很强，不及
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 168 of 458 PageID #:847




aquatics breeding under the contracted management of the victim is of              时经营会造成更大损失的，除受害人应当
great seasonal nature, and considerably serious damages will result if it          采取措施防止损失扩大外，还可以裁定侵
fails to be managed in time, except that the victim shall take measures to         害人采取措施防止扩大损失。
prevent the spread of the damage, the infringer may also be ruled to take
measures to prevent the aggravation of the damage.

(144) The compensation for the medical treatment fees shall be based on            １４４．医药治疗费的赔偿，一般应以所
the diagnosis certificate of the medical treatment hospital and the medicine       在地治疗医院的诊断证明和医药费、住院
fees and fees for living in hospital at the locality. The fees for medical         费的单据为凭。应经医务部门批准而未获
treatment in another hospital without the approval of the medical affairs          批准擅自另找医院治疗的费用，一般不予
department may not be compensated in general; fees for buying medicine             赔偿；擅自购买与损害无关的药品或者治
that has nothing to do with the damage or for treating other diseases shall        疗其他疾病的，其费用则不予赔偿。
not be compensated.

(145) For a person who undertakes nursing work upon the approval of the            １４５．经医院批准专事护理的人，其误
hospital, his subsidy for delaying work may be computed according to the           工补助费可以按收入的实际损失计算。应
actual loss of the income. And the bonus may be computed into the                  得奖金一般可以计算在应赔偿的数额内。
amount of compensation fees in general. If the person has no income of             本人没有工资收入的，其补偿标准应以当
wages, the compensation standards may be the standard of wages of an               地的一般临时工的工资标准为限。
ordinary casual laborer of the local area.

(146) In case anyone infringes the physical health of other person, which          １４６．侵害他人身体致使其丧失全部或
results in the person's loss of all or part of ability to work, he shall make      者部分劳动能力的，赔偿生活补助费一般
compensation for the living subsidy of the person no lower than the basic          应补足到不低于当地居民基本生活费的标
living expenses of local residents in general.                                     准。

(147) Where anyone infringes upon the physical health of any other                 １４７．侵害他人身体致人死亡或者丧失
person and results in the person's death or loss of ability to work, and the       劳动能力的，依靠受害人实际扶养而又没
person who are actually supported by the victim and has no other sources           有其他生活来源的人要求侵害人支付必要
of living requires the infringer pay necessary living expenses, such request       生活费的，应当予以支持，其数额根据实
shall be supported, and the amount of compensation shall be determined             际情况确定。
according to the actual circumstances.

(148) A person who instigates or assists others to perform an infringement         １４８．教唆、帮助他人实施侵权行为的
act shall be the co-infringer, and shall undertake civil liabilities jointly and   人，为共同侵权人，应当承担连带民事责
severally.                                                                         任。
A person who instigates or assists a person without ability of civil conduct       教唆、帮助无民事行为能力人实施侵权行
to perform infringement act shall be an infringer, and shall undertake civil       为的人，为侵权人，应当承担民事责任。
liabilities.                                                                       教唆、帮助限制民事行为能力人实施侵权
A person who instigates or assists a person with limited ability of civil          行为的人，为共同侵权人，应当承担主要
conduct to perform infringement act shall be a co-infringer, and shall             民事责任。
undertake major civil liabilities.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 169 of 458 PageID #:848




(149) Where anyone who embezzles or counterfeits the name of any other              １４９．盗用、假冒他人名义，以函、电
person to deceive or befool others by means of letter or telephone, and             等方式进行欺骗或者愚弄他人，并使其财
causes damage to the property or reputation of others, the infringer shall          产、名誉受到损害的，侵权人应当承担民
undertake civil liabilities.                                                        事责任。

(150) In case the right to name, right to portrait, right to reputation, or right   １５０．公民的姓名权、肖像权、名誉
to honor of a citizen and the right to name, right to reputation or right to        权、荣誉权和法人的名称权、名誉权、荣
honor of a legal person is infringed upon, and the citizen or the legal             誉权受到侵害，公民或者法人要求赔偿损
person requires compensation for the losses, the people's court may                 失的，人民法院可以根据侵权人的过错程
determine the compensation liabilities according to the extent of faults of         度、侵权行为的具体情节、后果和影响确
the infringer, the concrete circumstances, consequence or influence of an           定其赔偿责任。
infringing act.

(151) In case anyone obtains profits by infringing upon the right to name or        １５１．侵害他人的姓名权、名称权、肖
title, right to portrait or right to reputation or honor of others, the infringer   像权、名誉权、荣誉权而获利的，侵权人
shall, in addition to compensating the losses of the victim, have his ill-          除依法赔偿受害人的损失外，其非法所得
gotten gains taken over.                                                            应当予以收缴。

(152) In case any staff member of a state organ causes any damage to the            １５２．国家机关工作人员在执行职务
lawful rights and interests of any citizen or legal person in performing his        中，给公民、法人的合法权益造成损害
functions, the state organ shall undertake civil liabilities.                       的，国家机关应当承担民事责任。

(153) Where a consumer or customer suffers from personal damage or                  １５３．消费者、用户因为使用质量不合
property loss by himself or causes personal damage or property loss to              格的产品造成本人或者第三人人身伤害、
any third person due to using unqualified product, the victim may require           财产损失的，受害人可以向产品制造者或
compensation to the manufacturer or seller of the product. For litigation           者销售者要求赔偿。因此提起的诉讼，由
filed due to such matters, the case shall be accepted by the people's court         被告所在地或侵权行为地人民法院管辖。
at the locality of the defendant or the place where the infringing act is           运输者和仓储者对产品质量负有责任，制
committed.                                                                          造者或者销售者请求赔偿损失的，可以另
Where a carrier or depositary is responsible for product liability, and the         案处理，也可以将运输者和仓储者列为第
manufacturer or seller requests to compensate for damages, the case may             三人，一并处理。
be handled as a different case, or the carrier or depositary shall be listed
as the third person to be handled together.

(154) In case anyone who undertakes highly dangerous work fails to take             １５４．从事高度危险作业，没有按有关
necessary safeguard and precautious measures in light of relevant                   规定采取必要的安全防护措施，严重威胁
provisions, which seriously imperils the safety of the person or property of        他人人身、财产安全的，人民法院应当根
others, the people's court shall order the worker to eliminate the danger           据他人的要求，责令作业人消除危险。
upon the request of other people.

(155) In case anyone piles goods which collapses and causes damages to              １５５．因堆放物品倒塌造成他人损害
others, if neither party has fault, it shall be handled in light of the principle   的，如果当事人均无过错，应当根据公平
of fairness by taking the circumstances into consideration.                         原则的酌情处理。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 170 of 458 PageID #:849




(156) In case anyone causes damages to any other people due to the act                 １５６．因紧急避险造成他人损失的，如
of rescue, if the dangerous situation is caused due to natural reasons, and            果险情是由自然原因引起，行为人采取的
the measures taken by the actor is appropriate, he shall not undertake civil           措施又无不当，则行为人不承担民事责
liabilities. If the victim requests for compensation, he may order the                 任。受害人要求补偿的，可以责令受益人
beneficiary to give proper compensations.                                              适当补偿。

(157) If neither party has any fault in the causing of damage, but one party           １５７．当事人对造成损害均无过错，但
suffers from damage due to carrying out activities for the benefit of the              一方是在为对方的利益或者共同的利益进
other party or the common interests of both parties, the other party or                行活动的过程中受到损害的，可以责令对
beneficiary may be ordered to give certain economic compensation.                      方或者受益人给予一定的经济补偿。

(158) Where, after a couple is divorced, their minor child infringes upon the          １５８．夫妻离婚后，未成年子女侵害他
rights and interests of other person, the party who lives together with the            人权益的，同该子女共同生活的一方应当
child shall undertake civil liabilities; if he/she really has difficulty in            承担民事责任；如果独立承担民事责任确
undertaking civil liability independently, the party who does not live                 有困难的，可以责令未与该子女共同生活
together with the child may be ordered to undertake civil liabilities.                 的一方共同承担民事责任。

(159) Where a person under guardianship causes any damage to any                       １５９．被监护人造成他人损害的，有明
other person, if there is a specific guardian, the guardian shall undertake            确的监护人时，由监护人承担民事责任；
civil liabilities; if there is not a specific guardian, the person having ability of   监护人不明确的，由顺序在前的有监护能
guardianship who ranks in the front shall undertake civil liability.                   力的人承担民事责任。

(160) Where any person without ability of civil conducts who lives in or               １６０．在幼儿园、学校生活、学习的无
studies in kindergarten or school or any mentally ill person who receives              民事行为能力的人或者在精神病院治疗的
medical treatment in a madhouse is injured or causes damages to any                    精神病人，受到伤害或者给他人造成损
other people, and if their entities have faults, these entities may be ordered         害，单位有过错的，可以责令这些单位适
to give proper compensation.                                                           当给予赔偿。

(161) In case an actor has not reached 18 years old when an infringing act             １６１．侵权行为发生时行为人不满十八
occurs, and has reached 18 years during litigation, and if he is                       周岁，在诉讼时已满十八周岁，并有经济
economically affordable, he shall undertake civil liabilities; if the actor is         能力的，应当承担民事责任；行为人没有
not affordable, the original guardian shall undertake civil liabilities.               经济能力的，应当由原监护人承担民事责
In case an actor has reached 18 years old when causing damages to                      任。
others, he shall undertake civil liabilities by himself; if he has no income,          行为人致人损害时年满十八周岁的，应当
the person supporting him shall pay for him first; if he has real difficulty in        由本人承担民事责任；没有经济收入的，
effecting the advance payment, the people's court may rule or mediate to               由扶养人垫付，垫付有困难的，也可以判
postpone the payment.                                                                  决或者调解延期给付。

(162) Where it is necessary to stop a tort, remove obstructions, or                    １６２．在诉讼中遇有需要停止侵害、排
eliminate danger, and other circumstances in litigation, the people's court            除妨碍、消除危险的情况时，人民法院可
may make ruling in advance according to the application of the parties or              以根据当事人的申请或者依职权先行作出
in light of its authority.                                                             裁定。
Where the parties undertake civil liability by way of apology in litigation, it        当事人在诉讼中用赔礼道歉方式承担了民
shall be stated in the judgment.                                                       事责任的，应当在判决中叙明。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 171 of 458 PageID #:850




(163) Where any illegal acts that has something to do with the present           １６３．在诉讼中发现与本案有关的违法
case is found in litigation and shall be punished, the provisions of             行为需要给予制裁的，可适用民法通则第
paragraph 3 of Article 134 of the General Principles of the Civil Law may        一百三十四条第三款规定，予以训诫、责
be applied to give admonition, order to sign a pledge of repentance, take        令具结悔过、收缴进行非法活动的财物和
over the property and illegal gains for conducting illegal activities, or        非法所得，或者依照法律规定处以罚款、
impose a fine or detention according to law.                                     拘留。
The taking of such punishment measures as taking over, giving fines or           采用收缴、罚款、拘留制裁措施，必须经
detention shall be subject to the approval of the president of a court with a    院长批准，另行制作民事制裁决定书。被
written decision of civil sanctions made additionally. If the person being       制裁人对决定不服的，在收到决定书的次
punished is dissatisfied with the decision, he may apply for reconsideration     日起十日内向上一级人民法院申请复议一
for once to the superior people's court within ten days from the morrow          次。复议期间，决定暂不执行。
when the written decision is received. The decision may not be executed
for the time being during reconsideration.

(164) In case a citizen is fined less than RMB 500 Yuan by applying              １６４．适用民法通则第一百三十四条第
paragraph 3 of Article 134 of the General Principles of the Civil Law, the       三款对公民处以罚款的数额为五百元以
detention shall be less than 15 days.                                            下，拘留为十五日以下。
In case a legal representative is punished by detention according to law,        依法对法定代表人处以拘留制裁措施，为
the date for the detention shall be less than 15 days.                           十五日以下。
Unless specified differently by laws, the aforesaid two paragraphs shall not     以上两款，法律另有规定的除外。
be applicable.

VI. Statute of Limitations                                                         六、诉讼时效

(165) Before the implementation of the General Principles of the Civil Law,      １６５．在民法通则实施前，权利人知道
if the obligee knows or should know his civil rights are infringed, the period   或者应当知道其民事权利被侵害，民法通
of limitations applied by him for appealing the people's court to protect his    则实施后，向人民法院请求保护的诉讼时
rights after the implementation of the General Principles of Civil Law, the      效期间，应当适用民法通则第一百三十五
provisions of Article 135 and 136 of the General Principles of the Civil Law     条和第一百三十六条的规定，从１９８７
shall apply, and the statute of limitations shall be computed from January       年１月１日起算。
1st , 1987.

(166)Where, before the implementation of the General Principles of the           １６６．民法通则实施前，民事权利被侵
Civil Law, any civil right has been infringed upon for over 20 years, the        害超过二十年的，民法通则实施后，权利
statute of limitations applied by an obligee for appealing the people's court    人向人民法院请求保护的诉讼时效期间，
to protect his right after the implementation of the General Principles of       分别为民法通则第一百三十五条规定的二
Civil Law shall be two years as prescribed in Article 135 of the General         年或者第一百三十六条规定的一年，从１
Principles of the Civil Law or one year as prescribed in Article 136             ９８７年１月１日起算。
respectively, and it shall be computed from January 1st , 1987.

(167) Where after the implementation of the General Principles of the Civil      １６７．民法通则实施后，属于民法通则
Law, any case that falls within the statute of limitations of two years as       第一百三十五条规定的二年诉讼时效期
prescribed in Article 135 of the General Principles of the Civil Law, but the    间，权利人自权利被侵害时起的第十八年
obligee does not know that his rights have been infringed upon until the         后至第二十年期间才知道自己的权利被侵
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 172 of 458 PageID #:851




18th years to 20th year period since the infringement, or any case that falls      害的，或者属于民法通则第一百三十六条
within the statute of limitations of one year as prescribed in Article 136 of      规定的一年诉讼时效期间，权利人自权利
the General Principles of the Civil Law, the obligee does not know his             被侵害时起的第十九年后至二十年期间才
rights have been infringed upon until after the 19th to 20th year period           知道自己的权利被侵害的，提起诉讼请求
since the infringement, he may exercise his right of filing a litigation claim     的权利，应当在权利被侵害之日起的二十
within 20 years since his rights are infringed upon; in case it exceeds 20         年内行使；超过二十年的，不予保护。
years, his rights shall not be protected any longer.

(168) For personal injury that is obvious, the statute of limitations for          １６８．人身损害赔偿的诉讼时效期间，
compensation shall be computed from the date when the person suffers               伤害明显的，从受伤害之日起算；伤害当
from such injury; if the injury is not found then and there, but is diagnosed      时未曾发现，后经检查确诊并能证明是由
after examination to be caused by the infringement by proof, the statute of        侵害引起的，从伤势确诊之日起算。
limitations shall be computed from the date when the condition of the injury
is diagnosed.

(169) If an obligee cannot exercise his right of claim within the legal statute    １６９．权利人由于客观的障碍在法定诉
of limitations due to impersonal obstacles, he may fall within the "special        讼时效期间不能行使请求权的，属于民法
circumstances" as prescribed in Article 137 of the General Principles of           通则第一百三十七条规定的“特殊情况”。
Civil Law.

(170) In case the state property that is not authorized to any citizen or          １７０．未授权给公民、法人经营、管理
legal person for management is infringed, it shall not be restricted by the        的国家财产受到侵害的，不受诉讼时效期
statute of limitations.                                                            间的限制。

(171) If an obligee fails to perform duties after the statute of limitations has   １７１．过了诉讼时效期间，义务人履行
passed, but goes back on his words by reason of exceeding statute of               义务后，又以超过诉讼时效为由翻悔的，
limitations, he shall not be supported.                                            不予支持。

(172) Where, during the last six months of the statute of limitations, any         １７２．在诉讼时效期间的最后六个月
person without capacity for civil conduct or with limited capacity for civil       内，权利被侵害的无民事行为能力人、限
conduct whose right is infringed upon has no legal agent, or his legal             制民事行为能力人没有法定代理人，或者
agent dies, loses agency right, or the legal agent himself loses capacity for      法定代理人死亡、丧失代理权，或者法定
conduct, he may be determined as incapable of exercising the right of              代理人本人丧失行为能力的，可以认定为
claim due to other obstacles, the statute of limitations shall be suspended.       因其他障碍不能行使请求权，适用诉讼时
                                                                                   效中止。

(173) Where a statute of limitations is interrupted because an obligee             １７３．诉讼时效因权利人主张权利或者
claims for rights or an obligor agrees to perform his duties, if the obligee       义务人同意履行义务而中断后，权利人在
claims for rights again in the new statute of limitations or the obligor           新的诉讼时效期间内，再次主张权利或者
agrees to perform his duties again, the limitations may be determined as           义务人再次同意履行义务的，可以认定为
being interrupted again.                                                           诉讼时效再次中断。
In case an obligee claims for rights to an assurer to debts, the agent of the      权利人向债务保证人、债务人的代理人或
obligor, or the custodian of property, the statute of limitations may be           者财产代管人主张权利的，可以认定诉讼
determined as being interrupted.                                                   时效中断。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 173 of 458 PageID #:852




(174) In case an obligee raises a claim for protection of civil rights to the     １７４．权利人向人民调解委员会或者有
people's mediation commission or the relevant entities, the statute of            关单位提出保护民事权利的请求，从提出
limitations is interrupted from the time when such claim is raised. If no         请求时起，诉讼时效中断。经调处达不成
agreement is reached after mediation and handling, the statute of                 协议的，诉讼时效期间即重新起算；如调
limitations shall continue; if an agreement is reached after mediation and        处达成协议，义务人未按协议所定期限履
handling, but the obligor fails to perform duties in light of the time limit as   行义务的，诉讼时效期间应从期限届满时
stipulated in the agreement, the statute of limitations shall be continue at      重新起算。
the expiry of the time limit.

(175) The statute of limitations as prescribed in Article 135 and 136 of the      １７５．民法通则第一百三十五条、第一
General Principles of the Civil Law may apply the provisions of the               百三十六条规定的诉讼时效期间，可以适
General Principles of Civil Law on suspension, interruption and extension.        用民法通则有关中止、中断和延长的规
For the statute of limitations of "twenty years" as prescribed in Article 137     定。
of the General Principles of the Civil Law, the relevant provision of the         民法通则第一百三十七条规定的“二十年”
General Principles of the Civil Law on extension may apply, but not the           诉讼时效期间，可以适用民法通则有关延
provisions on suspension and interruption.                                        长的规定，不适用中止、中断的规定。

(176) In case there are special provisions on the time for claiming for           １７６．法律、法规对索赔时间和对产品
compensation and demurring on product quality by laws and regulations,            质量等提出异议的时间有特殊规定的，按
the special provisions shall be followed.                                         特殊规定办理。

(177) The statute of limitations for succession shall be implemented              １７７．继承的诉讼时效按继承法的规定
according to the provisions of the succession law. But if any heir does not       执行。但继承开始后，继承人未明确表示
explicitly express to give up the succession after the succession begins,         放弃继承的，视为接受继承，遗产未分割
he shall be deemed as accepting the succession. If the legacy has not             的，即为共同共有。诉讼时效的中止、中
been divided, it shall be jointly owned by the heirs. The relevant provisions     断、延长，均适用民法通则的有关规定。
of the General Principles of the Civil Law shall be apply to the suspension,
interruption and extension of the statute of limitations.

VII. Application of Law for Foreign-related Civil Relations                         七、涉外民事关系的法律适用

(178) Where either party or both parties in a civil legal relationship is an      １７８．凡民事关系的一方或者双方当事
alien, a stateless person or a foreign legal person, and the object of the        人是外国人、无国籍人、外国法人的；民
civil legal relationship is within the territory of a foreign country, and the    事关系的标的物在外国领域内的；产生、
legal facts that produce, alter or annihilate the civil relations of rights and   变更或者消灭民事权利义务关系的法律事
obligations occur in a foreign country, such relationship shall be called         实发生在外国的，均为涉外民事关系。
foreign-related civil relations.                                                  人民法院在审理涉外民事关系的案件时，
When hearing a foreign civil relationship, the people's court shall apply the     应当按照民法通则第八章的规定来确定应
substantive law in accordance with the provisions of Chapter VIII of the          适用的实体法。
General Principles of the Civil Law.

(179) For the capacity for civil conduct of any citizen of our country who        １７９．定居国外的我国公民的民事行为
settles down overseas, the law of our country shall apply if his act is           能力，如其行为是在我国境内所为，适用
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 174 of 458 PageID #:853




conducted in the territory of China; if the act is conducted in the country he   我国法律；在定居国所为，可以适用其定
settles down, the law of the country he settles down may be applied.             居国法律。

(180) In case an alien conducts civil legal activities within the territory of   １８０．外国人在我国领域内进行民事活
our country, and if he is a person without capacity for civil conduct            动，如依其本国法律为无民事行为能力，
according to his domestic law, but he is a person with capacity for civil        而依我国法律为有民事行为能力，应当认
conduct according to the Chinese law, he shall be determined as a person         定为有民事行为能力。
having capacity for civil conduct.

(181) For the capacity for civil conduct of a stateless person, the law of the   １８１．无国籍人的民事行为能力，一般
country where he settles down shall apply in general; if he does not settle      适用其定居国法律；如未定居的，适用其
down in the country, the law of the country of his residence may be              住所地国法律。
applied.

(182) For an alien who has double or multi-nationalities, the law of the         １８２．有双重或多重国籍的外国人，以
country of his residence or the country of closest connection shall be           其有住所或者与其有最密切联系的国家的
deemed as his domestic law.                                                      法律为其本国法。

(183) In case the residence of a party is not clear or cannot be determined,     １８３．当事人的住所不明或者不能确定
his habitual abode shall be his residence. If a party has several abodes,        的，以其经常居住地为住所。当事人有几
the abode that has closest connection with the civil relationship in dispute     个住所的，以与产生纠纷的民事关系有最
shall be his residence.                                                          密切联系的住所为住所。

(184) For a foreign legal person, the law of its registration country shall be   １８４．外国法人以其注册登记地国家的
deemed as its domestic law, and the capacity for civil conduct of a legal        法律为其本国法，法人的民事行为能力依
person shall be determined according to its domestic law.                        其本国法确定。
In case any foreign legal person carries out civil activities within the         外国法人在我国领域内进行的民事活动，
territory of China, it shall comply with the law provisions of our country.      必须符合我国的法律规定。

(185) Where a party has two or more business places, the business place          １８５．当事人有二个以上营业所的，应
that has closest connection with the civil relationship in dispute shall be      以与产生纠纷的民事关系有最密切联系的
followed; if a party has no business place, his residence place or habitual      营业所为准；当事人没有营业所的，以其
residence shall be taken instead.                                                住所或者经常居住地为准。

(186) Land, appurtenant easements, and the appertaining equipments of            １８６．土地、附着于土地的建筑物及其
other appurtenant and construction shall be real estates. The law of the         他定着物、建筑物的固定附属设备为不动
place where a real property is located shall apply to such civil relationships   产。不动产的所有权、买卖、租赁、抵
as the property right, sales, tenancy, mortgage and use of a real property.      押、使用等民事关系，均应适用不动产所
                                                                                 在地法律。

(187) The lex delicti (law of the place where a tort is committed) shall         １８７．侵权行为地的法律包括侵权行为
include the lex loci delicti commissi (law of the place where a tort is          实施地法律和侵权结果发生地法律。如果
committed) and the law of the place where the result of a tort took place. If    两者不一致时，人民法院可以选择适用。
the two laws are inconsistent with each other, the people's court may
choose to apply either of them.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 175 of 458 PageID #:854




(188) The law of our country may be applied in the acceptance of foreign         １８８．我国法院受理的涉外离婚案件，
related divorce cases. For the divorces and the property divisions arising       离婚以及因离婚而引起的财产分割，适用
from divorce, the laws of our country shall apply. The law of the place          我国法律。认定其婚姻是否有效，适用婚
where the marriage is concluded shall be applicable to the determination         姻缔结地法律。
of the validity of a marriage.

(189) The law of the country that has the closest connection with the            １８９．父母子女相互之间的扶养、夫妻
person being supported shall be applicable to the support between parents        相互之间的扶养以及其他有扶养关系的人
and children, husband and wife, and other person having relationship of          之间的扶养，应当适用与被扶养人有最密
support. The nationalities and residence of the supporter and the person         切联系国家的法律。扶养人和被扶养人的
being supported and the place where the property for the support of the          国籍、住所以及供养被扶养人的财产所在
person being supported shall all be regarded as having the closest               地，均可视为与被扶养人有最密切的联
connection with the person being supported.                                      系。

(190) The domestic law of the person under guardianship shall apply to           １９０．监护的设立、变更和终止，适用
the establishment, alteration and termination of a guardianship. But the         被监护人的本国法律。但是，被监护人在
law of our country shall be applied if the person under guardianship has         我国境内有住所的，适用我国的法律。
residence within the territory of China.

(191) Where a foreigner dies within the territory of China, his property left    １９１．在我国境内死亡的外国人，遗留
within the territory of China shall be handled according to the Chinese law      在我国境内的财产如果无人继承又无人受
if no one inherits it or accepts bequeath, unless it is otherwise specified by   遗赠的，依照我国法律处理，两国缔结或
the international conventions concluded or joined in by the two countries.       者参加的国际条约另有规定的除外。

(192) Where the law of a foreign country shall be applied according to law,      １９２．依法应当适用的外国法律，如果
and if different laws are implemented in different regions of the foreign        该外国不同地区实施不同的法律的，依据
country, the applicable law shall be determined according to the provisions      该国法律关于调整国内法律冲突的规定，
of the law of the foreign country on adjusting domestic legal conflict. If       确定应适用的法律。该国法律未作规定
there are no provisions in the law of the country, the law that has the          的，直接适用与该民事关系有最密切联系
closest connection with the civil relation shall be applied directly.            的地区的法律。

(193) The applicable foreign law may be found out through the following          １９３．对于应当适用的外国法律，可通
ways: a. Provided by the parties; b. Provided by the central organ of the        过下列途径查明：①由当事人提供；②
opposite party who has concluded judicial assistant convention; c.               由与我国订立司法协助协定的缔约对方的
Provided by our embassy or consulate in the foreign country; d. Provided         中央机关提供；③由我国驻该国使领馆
by the embassy of the foreign country in China; e. Provided by both              提供；④由该国驻我国使馆提供；⑤由
Chinese and foreign legal experts. If the applicable foreign law still cannot    中外法律专家提供。通过以上途径仍不能
be determined through the above method, the law of the people's republic         查明的，适用中华人民共和国法律。
of China may be applied.

(194) In case any party has any act of evading the compulsory or                 １９４．当事人规避我国强制性或者禁止
prohibitive legal criterions of our country, the foreign law shall not be        性法律规范的行为，不发生适用外国法律
applied.                                                                         的效力。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 176 of 458 PageID #:855




(195) The statute of limitations for foreign related civil juristic relations shall   １９５．涉外民事法律关系的诉讼时效，
be determined according to the governing law for civil juristic relations             依冲突规范确定的民事法律关系的准据法
determined by conflicting rules.                                                      确定。

VIII. Miscellaneous Provisions                                                          八、其他

(196) For cases accepted after January 1st, 1987, if the civil conduct                １９６．１９８７年１月１日以后受理的
occurs before 1987, the laws and policies at the time of occurrence of the            案件，如果民事行为发生在１９８７年以
civil conduct shall be applied; if there is no concrete provisions in the laws        前，适用民事行为发生时的法律、政策，
and policies then and there, the General Principles of the Civil Law may be           当时的法律、政策没有具体规定的，可以
applied by analogy.                                                                   比照民法通则处理。

(197) The applicable law or policy at the time when the former trial                  １９７．处理申诉案件和审判监督程序再
terminates may be applied in the handling of appellate cases and retrial              审的案件，适用原审审结时应当适用的法
cases through procedures for trial supervision.                                       律或政策。

(198) In case the period stipulated by the parties is not computed from the           １９８．当事人约定的期间不是以月、年
first day of a month or a year, one month shall be 30 days, one year shall            第一天起算的，一个月为三十日，一年为
be 365 days.                                                                          三百六十五日。
In case the last day of a period is Sunday or other legal holidays, while the         期间的最后一天是星期日或者其他法定休
Sunday or other legal holiday may be flexibly exchanged, the morrow of                假日，而星期日或者其他法定休假日有变
the actual holiday shall be the last day of the period.                               通的，以实际休假日的次日为期间的最后
                                                                                      一天。

(199) Where the period is computed by the day, month or year, and if the              １９９．按照日、月、年计算期间，当事
parties have stipulations on the time of starting calculation, the stipulations       人对起算时间有约定的，按约定办。
shall be followed.

(200) Where any of the relevant provisions of the Supreme People's Court              ２００．最高人民法院以前的有关规定，
heretofore conflicts with the General Principles of the Civil Law and the             与民法通则和本意见抵触的，各级人民法
present Opinions, the people's courts at all levels shall not apply it any            院今后在审理一、二审民事、经济纠纷案
more in the civil or economic actions of first instance and second instance.          件中不再适用。




                                               © Copyright Chinalawinfo Co., Ltd
                                                   database@chinalawinfo.com
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 177 of 458 PageID #:856




                               00K4

       Tort Law of the
     People's Republic of
            China
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 178 of 458 PageID #:857




                           Tort Law of the People's Republic of China[Effective]
                                   中华人民共和国侵权责任法 [现行有效]

                       Standing Committee of the National
                       People's Congress,Standing                                  Decree No. 21 of the President of the
Issuing authority:                                             Document Number:
                       Committee of the National People's                          People’s Republic of China
                       Congress
Date issued:           12-26-2009                              Effective date:     07-01-2010
Level of Authority:    Laws                                    Area of Law:        Civil Law,E-Commerce




 Decree of the President of the People's Republic of China                               中华人民共和国主席令
 (No. 21)                                                                                   （第二十一号）
 The Tort Law of the People's Republic of China, which was adopted at the
 12th session of the Standing Committee of the Eleventh National People's
 Congress on December 26, 2009, is hereby promulgated and shall come             《中华人民共和国侵权责任法》已由中华
 into force on July 1, 2010.                                                     人民共和国第十一届全国人民代表大会常
 President of the People's Republic of China: Hu Jintao                          务委员会第十二次会议于 2009 年 12 月
 December 26, 2009                                                               26 日通过，现予公布，自 2010 年 7 月 1
 Tort Law of the People's Republic of China                                      日起施行。
 (Adopted at the 12th session of the Standing Committee of the Eleventh          中华人民共和国主席             胡锦涛
 National People's Congress on December 26, 2009)                                2009 年 12 月 26 日
                                                                                 中华人民共和国侵权责任法
                                                                                 （2009 年 12 月 26 日第十一届全国人民
                                                                                 代表大会常务委员会第十二次会议通过）

 Table of Contents                                                               目录

 Chapter I General Provisions                                                    第一章     一般规定

 Chapter II Constituting Liability and Methods of Assuming Liability             第二章     责任构成和责任方式

 Chapter III Circumstances to Waive Liability and Mitigate Liability             第三章     不承担责任和减轻责任的情形

 Chapter IV Special Provisions on Tortfeasors                                    第四章     关于责任主体的特殊规定

 Chapter V Product Liability                                                     第五章     产品责任

 Chapter VI Liability for Motor Vehicle Traffic Accident                         第六章     机动车交通事故责任

 Chapter VII Liability for Medical Malpractice                                   第七章     医疗损害责任

 Chapter VIII Liability for Environmental Pollution                              第八章     环境污染责任
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 179 of 458 PageID #:858




Chapter IX Liability for Ultrahazardous Activity                                     第九章   高度危险责任

Chapter X Liability for Harm Caused by Domestic Animal                               第十章   饲养动物损害责任

Chapter XI Liability for Harm Caused by Object                                       第十一章   物件损害责任

Chapter XII Supplementary Provision                                                  第十二章   附则

Chapter I General Provisions                                                                 第一章   一般规定



Article 1 In order to protect the legitimate rights and interests of parties in        第一条   为保护民事主体的合法权
civil law relationships, clarify the tort liability, prevent and punish tortious     益，明确侵权责任，预防并制裁侵权行
conduct, and promote the social harmony and stability, this Law is                   为，促进社会和谐稳定，制定本法。
formulated.

Article 2 Those who infringe upon civil rights and interests shall be subject          第二条   侵害民事权益，应当依照本
to the tort liability according to this Law.                                         法承担侵权责任。
“Civil rights and interests” used in this Law shall include the right to life, the   本法所称民事权益，包括生命权、健康
right to health, the right to name, the right to reputation, the right to honor,     权、姓名权、名誉权、荣誉权、肖像权、
right to self image, right of privacy, marital autonomy, guardianship,               隐私权、婚姻自主权、监护权、所有权、
ownership, usufruct, security interest, copyright, patent right, exclusive           用益物权、担保物权、著作权、专利权、
right to use a trademark, right to discovery, equities, right of succession,         商标专用权、发现权、股权、继承权等人
and other personal and property rights and interests.                                身、财产权益。

Article 3 The victim of a tort shall be entitled to require the tortfeasor to          第三条   被侵权人有权请求侵权人承
assume the tort liability.                                                           担侵权责任。

Article 4 Where a tortfeasor shall assume administrative liability or criminal         第四条   侵权人因同一行为应当承担
liability for the same conduct, it shall not prejudice the tort liability that the   行政责任或者刑事责任的，不影响依法承
tortfeasor shall legally assume.                                                     担侵权责任。
Where the assets of a tortfeasor are not adequate for payments for the tort          因同一行为应当承担侵权责任和行政责
liability and administrative liability or criminal liability for the same conduct,   任、刑事责任，侵权人的财产不足以支付
the tortfeasor shall first assume the tort liability.                                的，先承担侵权责任。

Article 5 Where any other law provides otherwise for any tort liability in             第五条   其他法律对侵权责任另有特
particular, such special provisions shall prevail.                                   别规定的，依照其规定。

Chapter II Constituting Liability and Methods of Assuming Liability                    第二章    责任构成和责任方式



Article 6 One who is at fault for infringement upon a civil right or interest of       第六条   行为人因过错侵害他人民事
another person shall be subject to the tort liability.                               权益，应当承担侵权责任。
One who is at fault as construed according to legal provisions and cannot            根据法律规定推定行为人有过错，行为人
prove otherwise shall be subject to the tort liability.                              不能证明自己没有过错的，应当承担侵权
                                                                                     责任。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 180 of 458 PageID #:859




Article 7 One who shall assume the tort liability for infringing upon a civil         第七条   行为人损害他人民事权益，
right or interest of another person, whether at fault or not, as provided for       不论行为人有无过错，法律规定应当承担
by law, shall be subject to such legal provisions.                                  侵权责任的，依照其规定。

Article 8 Where two or more persons jointly commit a tort, causing harm to            第八条   二人以上共同实施侵权行
another person, they shall be liable jointly and severally.                         为，造成他人损害的，应当承担连带责
                                                                                    任。

Article 9 One who abets or assists another person in committing a tort                第九条   教唆、帮助他人实施侵权行
shall be liable jointly and severally with the tortfeasor.                          为的，应当与行为人承担连带责任。
One who abets or assists a person who does not have civil conduct                   教唆、帮助无民事行为能力人、限制民事
capacity or only has limited civil conduct capacity in committing a tort shall      行为能力人实施侵权行为的，应当承担侵
assume the tort liability; the guardian of such a person without civil              权责任；该无民事行为能力人、限制民事
conduct capacity or with limited civil conduct capacity shall assume the            行为能力人的监护人未尽到监护责任的，
relevant liability if failing to fulfill his guardian duties.                       应当承担相应的责任。

Article 10 Where two or more persons engage in a conduct that endangers               第十条   二人以上实施危及他人人
the personal or property safety of another person, if only the conduct of           身、财产安全的行为，其中一人或者数人
one or several of them causes harm to another person and the specific               的行为造成他人损害，能够确定具体侵权
tortfeasor can be determined, the tortfeasor shall be liable; or if the specific    人的，由侵权人承担责任；不能确定具体
tortfeasor cannot be determined, all of them shall be liable jointly and            侵权人的，行为人承担连带责任。
severally.

Article 11 Where two or more persons commit torts respectively, causing               第十一条   二人以上分别实施侵权行
the same harm, and each tort is sufficient to cause the entire harm, the            为造成同一损害，每个人的侵权行为都足
tortfeasors shall be liable jointly and severally.                                  以造成全部损害的，行为人承担连带责
                                                                                    任。

Article 12 Where two or more persons commit torts respectively, causing               第十二条   二人以上分别实施侵权行
the same harm, if the seriousness of liability of each tortfeasor can be            为造成同一损害，能够确定责任大小的，
determined, the tortfeasors shall assume corresponding liabilities                  各自承担相应的责任；难以确定责任大小
respectively; or if the seriousness of liability of each tortfeasor is hard to be   的，平均承担赔偿责任。
determined, the tortfeasors shall evenly assume the compensatory liability.

Article 13 Where the joint and several liability shall be assumed by the              第十三条   法律规定承担连带责任
tortfeasors according to law, the victim of torts shall be entitled to require      的，被侵权人有权请求部分或者全部连带
some or all of the tortfeasors to assume the liability.                             责任人承担责任。

Article 14 The compensation amounts corresponding to the tortfeasors                  第十四条   连带责任人根据各自责任
who are jointly and severally liable shall be determined according to the           大小确定相应的赔偿数额；难以确定责任
seriousness of each tortfeasor; and if the seriousness of each tortfeasor           大小的，平均承担赔偿责任。
cannot be determined, the tortfeasors shall evenly assume the                       支付超出自己赔偿数额的连带责任人，有
compensatory liability.                                                             权向其他连带责任人追偿。
A tortfeasor who has paid an amount of compensation exceeding his
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 181 of 458 PageID #:860




contribution shall be entitled to be reimbursed by the other tortfeasors who
are jointly and severally liable.

Article 15 The methods of assuming tort liabilities shall include:                     第十五条   承担侵权责任的方式主要
                                                                                     有：

1. cessation of infringement;                                                        （一）停止侵害；

2. removal of obstruction;                                                           （二）排除妨碍；

3. elimination of danger;                                                            （三）消除危险；

4. return of property;                                                               （四）返还财产；

5. restoration to the original status;                                               （五）恢复原状；

6. compensation for losses;                                                          （六）赔偿损失；

7. apology; and                                                                      （七）赔礼道歉；

8. elimination of consequences and restoration of reputation.                        （八）消除影响、恢复名誉。
The above methods of assuming the tort liability may be adopted                      以上承担侵权责任的方式，可以单独适
individually or jointly.                                                             用，也可以合并适用。

Article 16 Where a tort causes any personal injury to another person, the              第十六条   侵害他人造成人身损害
tortfeasor shall compensate the victim for the reasonable costs and                  的，应当赔偿医疗费、护理费、交通费等
expenses for treatment and rehabilitation, such as medical treatment                 为治疗和康复支出的合理费用，以及因误
expenses, nursing fees and travel expenses, as well as the lost wages. If            工减少的收入。造成残疾的，还应当赔偿
the victim suffers any disability, the tortfeasor shall also pay the costs of        残疾生活辅助具费和残疾赔偿金。造成死
disability assistance equipment for the living of the victim and the disability      亡的，还应当赔偿丧葬费和死亡赔偿金。
indemnity. If it causes the death of the victim, the tortfeasor shall also pay
the funeral service fees and the death compensation.

Article 17 Where the same tort causes the deaths of several persons, a                 第十七条   因同一侵权行为造成多人
uniform amount of death compensation may be determined.                              死亡的，可以以相同数额确定死亡赔偿
                                                                                     金。

Article 18 Where a tort causes the death to the victim, the close relative of          第十八条   被侵权人死亡的，其近亲
the victim shall be entitled to require the tortfeasor to assume the tort            属有权请求侵权人承担侵权责任。被侵权
liability. Where the victim of a tort, which is an entity, is split or merged, the   人为单位，该单位分立、合并的，承继权
entity succeeding to the rights of the victim shall be entitled to require the       利的单位有权请求侵权人承担侵权责任。
tortfeasor to assume the tort liability.                                             被侵权人死亡的，支付被侵权人医疗费、
Where a tort causes the death to the victim, those who have paid the                 丧葬费等合理费用的人有权请求侵权人赔
medical treatment expenses, funeral service fees and other reasonable                偿费用，但侵权人已支付该费用的除外。
costs and expenses for the victim shall be entitled to require the tortfeasor
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 182 of 458 PageID #:861




to compensate them for such costs and expenses, except that the
tortfeasor has already paid such costs and expenses.

Article 19 Where a tort causes any harm to the property of another person,            第十九条   侵害他人财产的，财产损
the amount of loss to the property shall be calculated as per the market            失按照损失发生时的市场价格或者其他方
price at the time of occurrence of the loss or calculated otherwise.                式计算。

Article 20 Where any harm caused by a tort to a personal right or interest            第二十条   侵害他人人身权益造成财
of another person gives rise to any loss to the property of the victim of the       产损失的，按照被侵权人因此受到的损失
tort, the tortfeasor shall make compensation as per the loss sustained by           赔偿；被侵权人的损失难以确定，侵权人
the victim as the result of the tort. If the loss sustained by the victim is hard   因此获得利益的，按照其获得的利益赔
to be determined and the tortfeasor obtains any benefit from the tort, the          偿；侵权人因此获得的利益难以确定，被
tortfeasor shall make compensation as per the benefit obtained by it. If the        侵权人和侵权人就赔偿数额协商不一致，
benefit obtained by the tortfeasor from the tort is hard to be determined,          向人民法院提起诉讼的，由人民法院根据
the victim and the tortfeasor disagree to the amount of compensation after          实际情况确定赔偿数额。
consultation, and an action is brought to a people's court, the people's
court shall determine the amount of compensation based on the actual
situations.

Article 21 Where a tort endangers the personal or property safety of                  第二十一条   侵权行为危及他人人
another person, the victim of the tort may require the tortfeasor to assume         身、财产安全的，被侵权人可以请求侵权
the tort liabilities including but not limited to cession of infringement,          人承担停止侵害、排除妨碍、消除危险等
removal of obstruction and elimination of danger.                                   侵权责任。

Article 22 Where any harm caused by a tort to a personal right or interest            第二十二条   侵害他人人身权益，造
of another person inflicts a serious mental distress on the victim of the tort,     成他人严重精神损害的，被侵权人可以请
the victim of the tort may require compensation for the infliction of mental        求精神损害赔偿。
distress.

Article 23 Where one sustains any harm as the result of preventing or                 第二十三条   因防止、制止他人民事
stopping the infringement upon the civil right or interest of another person,       权益被侵害而使自己受到损害的，由侵权
the tortfeasor shall be liable for the harm. If the tortfeasor flees or is unable   人承担责任。侵权人逃逸或者无力承担责
to assume the liability and the victim of the tort requires compensation, the       任，被侵权人请求补偿的，受益人应当给
beneficiary shall properly make compensation.                                       予适当补偿。

Article 24 Where neither the victim nor the actor is at fault for the                 第二十四条   受害人和行为人对损害
occurrence of a damage, both of them may share the damage based on                  的发生都没有过错的，可以根据实际情
the actual situations.                                                              况，由双方分担损失。

Article 25 After the occurrence of any harm, the parties may consult each             第二十五条   损害发生后，当事人可
other about the methods to pay for compensations. If the consultation fails,        以协商赔偿费用的支付方式。协商不一致
the compensations shall be paid in a lump sum. If it is hard to make the            的，赔偿费用应当一次性支付；一次性支
payment in a lump sum, the payment may be made in installments but a                付确有困难的，可以分期支付，但应当提
corresponding security shall be provided.                                           供相应的担保。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 183 of 458 PageID #:862




Chapter III Circumstances to Waive Liability and Mitigate Liability                    第三章    不承担责任和减轻责任的情形



Article 26 Where the victim of a tort is also at fault as to the occurrence of           第二十六条   被侵权人对损害的发生
harm, the liability of the tortfeasor may be mitigated.                                也有过错的，可以减轻侵权人的责任。

Article 27 The actor shall not be liable for any harm that is caused                     第二十七条   损害是因受害人故意造
intentionally by the victim.                                                           成的，行为人不承担责任。

Article 28 Where any harm is caused by a third party, the third party shall              第二十八条   损害是因第三人造成
assume the tort liability.                                                             的，第三人应当承担侵权责任。

Article 29 Where any harm to another person is caused by a force                         第二十九条   因不可抗力造成他人损
majeure, the tortfeasor shall not be liable, except as otherwise provided for          害的，不承担责任。法律另有规定的，依
by law.                                                                                照其规定。

Article 30 Where any harm is caused by self-defense, the person                          第三十条   因正当防卫造成损害的，
exercising self-defense shall not be liable. If the self-defense exceeds the           不承担责任。正当防卫超过必要的限度，
necessary limit, causing any undue harm, the person exercising self-                   造成不应有的损害的，正当防卫人应当承
defense shall assume proper liability.                                                 担适当的责任。

Article 31 Where any harm is caused by any conduct of necessity, the                     第三十一条   因紧急避险造成损害
person causing the occurrence of danger shall be liable. If the danger is as           的，由引起险情发生的人承担责任。如果
the result of a natural cause, the person causing the harm for necessity               危险是由自然原因引起的，紧急避险人不
shall not be liable or shall make proper compensation. If improper                     承担责任或者给予适当补偿。紧急避险采
measures of necessity are taken or a necessary limit is exceeded, causing              取措施不当或者超过必要的限度，造成不
any undue harm, the person causing the harm for necessity shall assume                 应有的损害的，紧急避险人应当承担适当
proper liability.                                                                      的责任。

Chapter IV Special Provisions on Tortfeasors                                            第四章    关于责任主体的特殊规定



Article 32 Where a person without civil conduct capacity or with limited civil           第三十二条   无民事行为能力人、限
conduct capacity causes any harm to another person, the guardian shall                 制民事行为能力人造成他人损害的，由监
assume the tort liability. If the guardian has fulfilled his guardian duties, his      护人承担侵权责任。监护人尽到监护责任
tort liability may be mitigated.                                                       的，可以减轻其侵权责任。
Where a person without civil conduct capacity or with limited civil conduct            有财产的无民事行为能力人、限制民事行
capacity, who has property, causes any harm to another person, the                     为能力人造成他人损害的，从本人财产中
compensations shall be paid out of his own property. The guardian shall                支付赔偿费用。不足部分，由监护人赔
make up any deficit of the compensations.                                              偿。

Article 33 Where a person with full civil conduct capacity causes any harm               第三十三条   完全民事行为能力人对
to another person as the result of his temporary loss of consciousness or              自己的行为暂时没有意识或者失去控制造
control of his conduct, if he is at fault, he shall assume the tort liability; or if   成他人损害有过错的，应当承担侵权责
he is not at fault, the victim shall be compensated properly according to              任；没有过错的，根据行为人的经济状况
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 184 of 458 PageID #:863




the economic condition of the person causing the harm.                           对受害人适当补偿。
Where a person with full civil conduct capacity causes any harm to another       完全民事行为能力人因醉酒、滥用麻醉药
person as the result of his temporary loss of consciousness or control of        品或者精神药品对自己的行为暂时没有意
his conduct due to alcohol intoxication or abuse of narcotic or                  识或者失去控制造成他人损害的，应当承
psychoactive drug, he shall assume the tort liability.                           担侵权责任。

Article 34 Where an employee of an employer which is an entity causes              第三十四条   用人单位的工作人员因
any harm to another person in the execution of his work duty, the                执行工作任务造成他人损害的，由用人单
employer shall assume the tort liability.                                        位承担侵权责任。
Where, during the period of labor dispatch, a dispatched employee causes         劳务派遣期间，被派遣的工作人员因执行
any harm to another person in the execution of his work duty, the entity         工作任务造成他人损害的，由接受劳务派
employer receiving the dispatched employee shall assume the tort liability;      遣的用工单位承担侵权责任；劳务派遣单
and the entity employer dispatching the employee, if at fault, shall assume      位有过错的，承担相应的补充责任。
the corresponding complementary liability.

Article 35 Where, in a labor relationship formed between individuals, the          第三十五条   个人之间形成劳务关
party providing labor services causes any harm to another person as the          系，提供劳务一方因劳务造成他人损害
result of the labor services, the party receiving labor services shall assume    的，由接受劳务一方承担侵权责任。提供
the tort liability. If the party providing labor services causes any harm to     劳务一方因劳务自己受到损害的，根据双
himself as the result of the labor services, both parties shall assume           方各自的过错承担相应的责任。
corresponding liabilities according to their respective faults.

Article 36 A network user or network service provider who infringes upon           第三十六条   网络用户、网络服务提
the civil right or interest of another person through network shall assume       供者利用网络侵害他人民事权益的，应当
the tort liability.                                                              承担侵权责任。
Where a network user commits a tort through the network services, the            网络用户利用网络服务实施侵权行为的，
victim of the tort shall be entitled to notify the network service provider to   被侵权人有权通知网络服务提供者采取删
take such necessary measures as deletion, block or disconnection. If, after      除、屏蔽、断开链接等必要措施。网络服
being notified, the network service provider fails to take necessary             务提供者接到通知后未及时采取必要措施
measures in a timely manner, it shall be jointly and severally liable for any    的，对损害的扩大部分与该网络用户承担
additional harm with the network user.                                           连带责任。
Where a network service provider knows that a network user is infringing         网络服务提供者知道网络用户利用其网络
upon a civil right or interest of another person through its network services,   服务侵害他人民事权益，未采取必要措施
and fails to take necessary measures, it shall be jointly and severally liable   的，与该网络用户承担连带责任。
for any additional harm with the network user.

Article 37 The manager of a public venue such as hotel, shopping center,           第三十七条   宾馆、商场、银行、车
bank, station or entertainment place or the organizer of a mass activity         站、娱乐场所等公共场所的管理人或者群
shall assume the tort liability for any harm caused to another person as the     众性活动的组织者，未尽到安全保障义
result of his failure to fulfill the duty of safety protection.                  务，造成他人损害的，应当承担侵权责
If the harm to another person is caused by a third party, the third party        任。
shall assume the tort liability; and the manager or organizer, if failing to     因第三人的行为造成他人损害的，由第三
                                                                                 人承担侵权责任；管理人或者组织者未尽
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 185 of 458 PageID #:864




fulfill the duty of safety protection, shall assume the corresponding            到安全保障义务的，承担相应的补充责
complementary liability.                                                         任。

Article 38 Where a person without civil conduct capacity sustains any              第三十八条   无民事行为能力人在幼
personal injury during the period of studying or living in a kindergarten,       儿园、学校或者其他教育机构学习、生活
school or any other educational institution, the kindergarten, school or         期间受到人身损害的，幼儿园、学校或者
other educational institution shall be liable unless it can prove that it has    其他教育机构应当承担责任，但能够证明
fulfilled its duties of education and management.                                尽到教育、管理职责的，不承担责任。

Article 39 Where a person with limited civil conduct capacity sustains any         第三十九条   限制民事行为能力人在
personal injury during the period of studying or living in a school or any       学校或者其他教育机构学习、生活期间受
other educational institution, the school or other educational institution       到人身损害，学校或者其他教育机构未尽
shall be liable if failing to fulfill its duties of education and management.    到教育、管理职责的，应当承担责任。

Article 40 Where, during the period of studying or living in a kindergarten,       第四十条   无民事行为能力人或者限
a school or any other educational institution, a person without civil conduct    制民事行为能力人在幼儿园、学校或者其
capacity or with limited civil conduct capacity sustains any personal injury     他教育机构学习、生活期间，受到幼儿
caused by any person other than those of the kindergarten, school or other       园、学校或者其他教育机构以外的人员人
education institution, the person causing the harm shall assume the tort         身损害的，由侵权人承担侵权责任；幼儿
liability; and the kindergarten, school or other educational institution shall   园、学校或者其他教育机构未尽到管理职
assume the corresponding complementary liability if failing to fulfill its       责的，承担相应的补充责任。
duties of management.

Chapter V Product Liability                                                           第五章   产品责任



Article 41 Where a defective product causes any harm to another person,            第四十一条   因产品存在缺陷造成他
the manufacturer shall assume the tort liability.                                人损害的，生产者应当承担侵权责任。

Article 42 Where a product with any defect caused by the fault of the seller       第四十二条   因销售者的过错使产品
causes any harm to another person, the seller shall assume the tort              存在缺陷，造成他人损害的，销售者应当
liability.                                                                       承担侵权责任。
Where a seller can neither specify the manufacturer of a defective product       销售者不能指明缺陷产品的生产者也不能
nor specify the supplier of the defective product, the seller shall assume       指明缺陷产品的供货者的，销售者应当承
the tort liability.                                                              担侵权责任。

Article 43 Where any harm is caused by a defective product, the victim             第四十三条   因产品存在缺陷造成损
may require compensation to be made by the manufacturer of the product           害的，被侵权人可以向产品的生产者请求
or the seller of the product.                                                    赔偿，也可以向产品的销售者请求赔偿。
If the defect of the product is caused by the manufacturer and the seller        产品缺陷由生产者造成的，销售者赔偿
has made the compensation for the defect, the seller shall be entitled to be     后，有权向生产者追偿。
reimbursed by the manufacturer.                                                  因销售者的过错使产品存在缺陷的，生产
If the defect of the product is caused by the fault of the seller and the        者赔偿后，有权向销售者追偿。
manufacturer has made the compensation for the defect, the manufacturer
shall be entitled to be reimbursed by the seller.
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 186 of 458 PageID #:865




Article 44 Where any harm is caused to another person by a defective                  第四十四条   因运输者、仓储者等第
product and the defect is caused by the fault of a third party such as              三人的过错使产品存在缺陷，造成他人损
carrier or warehouseman, the manufacturer or seller of the product that             害的，产品的生产者、销售者赔偿后，有
has paid the compensation shall be entitled to be reimbursed by the third           权向第三人追偿。
party.

Article 45 Where the defect of a product endangers the personal or                    第四十五条   因产品缺陷危及他人人
property safety of another person, the victim shall be entitled to require the      身、财产安全的，被侵权人有权请求生产
manufacturer or seller to assume the tort liabilities by removing the               者、销售者承担排除妨碍、消除危险等侵
obstruction or eliminating the danger.                                              权责任。

Article 46 Where any defect of a product is found after the product is put            第四十六条   产品投入流通后发现存
into circulation, the manufacturer or seller shall take such remedial               在缺陷的，生产者、销售者应当及时采取
measures as warning and recall in a timely manner. The manufacturer or              警示、召回等补救措施。未及时采取补救
seller who fails to take remedial measures in a timely manner or take               措施或者补救措施不力造成损害的，应当
sufficient and effective measures and has caused any harm shall assume              承担侵权责任。
the tort liability.

Article 47 Where a manufacturer or seller knowing any defect of a product             第四十七条   明知产品存在缺陷仍然
continues to manufacture or sell the product and the defect causes a                生产、销售，造成他人死亡或者健康严重
death or any serious damage to the health of another person, the victim             损害的，被侵权人有权请求相应的惩罚性
shall be entitled to require the corresponding punitive compensation.               赔偿。

Chapter VI Liability for Motor Vehicle Traffic Accident                               第六章    机动车交通事故责任



Article 48 Where a motor vehicle traffic accident causes any harm, the                第四十八条   机动车发生交通事故造
compensatory liability shall be assumed according to the relevant                   成损害的，依照道路交通安全法的有关规
provisions of the Road Traffic Safety Law.                                          定承担赔偿责任。

Article 49 Where the owner and the user of a motor vehicle are not the                第四十九条   因租赁、借用等情形机
same person due to the relationship of a lease, a borrowing or any other            动车所有人与使用人不是同一人时，发生
reason and the liability of a traffic accident is attributed to the motor           交通事故后属于该机动车一方责任的，由
vehicle, the insurance company shall make compensation within the                   保险公司在机动车强制保险责任限额范围
liability limit of the mandatory motor vehicle insurance. The user of the           内予以赔偿。不足部分，由机动车使用人
motor vehicle shall make up any deficit of the compensation; and if the             承担赔偿责任；机动车所有人对损害的发
owner of the motor vehicle is at fault as to the harm, he shall assume the          生有过错的，承担相应的赔偿责任。
corresponding compensatory liability.

Article 50 Where a motor vehicle has been transferred and delivered from              第五十条   当事人之间已经以买卖等
one party to another through sale or in any other transaction method but            方式转让并交付机动车但未办理所有权转
the registration of ownership transfer has not been conducted, if the               移登记，发生交通事故后属于该机动车一
liability of a traffic accident is attributed to the motor vehicle, the insurance   方责任的，由保险公司在机动车强制保险
company shall make compensation within the liability limit of the                   责任限额范围内予以赔偿。不足部分，由
                                                                                    受让人承担赔偿责任。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 187 of 458 PageID #:866




mandatory motor vehicle insurance. The transferee of the motor vehicle
shall make up any deficit of the compensation.

Article 51 Where an illegally assembled motor vehicle or a motor vehicle           第五十一条     以买卖等方式转让拼装
reaching the standard of retirement, which has been transferred through          或者已达到报废标准的机动车，发生交通
sale or in any other transfer method, causes a traffic accident and a harm,      事故造成损害的，由转让人和受让人承担
the transferor and the transferee shall be liable jointly and severally.         连带责任。

Article 52 Where a traffic accident occurs to a motor vehicle that has been        第五十二条     盗窃、抢劫或者抢夺的
obtained by theft, robbery or snatch and causes a harm, the thief, robber        机动车发生交通事故造成损害的，由盗窃
or snatcher shall assume the compensatory liability. The insurance               人、抢劫人或者抢夺人承担赔偿责任。保
company that makes advances for rescue expenses within the liability limit       险公司在机动车强制保险责任限额范围内
of the mandatory motor vehicle insurance shall be entitled to be                 垫付抢救费用的，有权向交通事故责任人
reimbursed by the person liable for the traffic accident.                        追偿。

Article 53 Where the driver of a motor vehicle flees after a traffic accident      第五十三条     机动车驾驶人发生交通
occurs to the motor vehicle, if the motor vehicle is covered by the              事故后逃逸，该机动车参加强制保险的，
mandatory insurance, the insurance company shall make compensation               由保险公司在机动车强制保险责任限额范
within the liability limit of the mandatory motor vehicle insurance; or if the   围内予以赔偿；机动车不明或者该机动车
motor vehicle cannot be identified or is not covered by the mandatory            未参加强制保险，需要支付被侵权人人身
insurance, and the expenses for the death of or personal injury to the           伤亡的抢救、丧葬等费用的，由道路交通
victim, such as rescue and funeral fees, need to be paid, the advances           事故社会救助基金垫付。道路交通事故社
shall be made out of the Social Assistance Fund for Road Traffic                 会救助基金垫付后，其管理机构有权向交
Accidents. After advances are made out of the Social Assistance Fund for         通事故责任人追偿。
Road Traffic Accidents, the governing body of the fund shall be entitled to
be reimbursed by the person liable for the traffic accident.

Chapter VII Liability for Medical Malpractice                                          第七章   医疗损害责任



Article 54 Where a patient sustains any harm from medical care, if the             第五十四条     患者在诊疗活动中受到
medical institution or any of its medical staff is at fault, the medical         损害，医疗机构及其医务人员有过错的，
institution shall assume compensatory liability.                                 由医疗机构承担赔偿责任。

Article 55 During the provision of medical care, the medical staff shall           第五十五条     医务人员在诊疗活动中
explain the illness condition and relevant medical measures to their             应当向患者说明病情和医疗措施。需要实
patients. If any operation, special examination or special treatment is          施手术、特殊检查、特殊治疗的，医务人
needed, the medical staff shall explain the medical risks, alternate medical     员应当及时向患者说明医疗风险、替代医
plans and other information to the patient in a timely manner, and obtain a      疗方案等情况，并取得其书面同意；不宜
written consent of the patient; or, when it is not proper to explain the         向患者说明的，应当向患者的近亲属说
information to the patient, explain the information to the close relative of     明，并取得其书面同意。
the patient, and obtain a written consent of the close relative.                 医务人员未尽到前款义务，造成患者损害
Where any medical staff member fails to fulfill the duties in the preceding      的，医疗机构应当承担赔偿责任。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 188 of 458 PageID #:867




paragraph and causes any harm to a patient, the medical institution shall
assume compensatory liability.

Article 56 Where the opinion of a patient or his close relative cannot be         第五十六条   因抢救生命垂危的患者
obtained in the case of an emergency such as rescue of a patient in critic      等紧急情况，不能取得患者或者其近亲属
condition, with the approval of the person in charge of the medical             意见的，经医疗机构负责人或者授权的负
institution or an authorized person in charge, the corresponding medical        责人批准，可以立即实施相应的医疗措
measures may be taken immediately.                                              施。

Article 57 Where any medical staff member fails to fulfill obligations of         第五十七条   医务人员在诊疗活动中
medical care up to the medical level at the time during the provision of        未尽到与当时的医疗水平相应的诊疗义
medical care, causing any harm to a patient, the medical institution shall      务，造成患者损害的，医疗机构应当承担
assume compensatory liability.                                                  赔偿责任。

Article 58 Under any of the following circumstances, a medical institution        第五十八条   患者有损害，因下列情
shall be at fault constructively for any harm caused to a patient:              形之一的，推定医疗机构有过错：

1. violating a law, administrative regulation or rule, or any other provision   （一）违反法律、行政法规、规章以及其
on the procedures and standards for medical care;                               他有关诊疗规范的规定；

2. concealing or refusing to provide the medical history data related to a      （二）隐匿或者拒绝提供与纠纷有关的病
dispute; or                                                                     历资料；

3. forging, tampering or destroying any medical history data.                   （三）伪造、篡改或者销毁病历资料。

Article 59 Where any harm to a patient is caused by the defect of any             第五十九条   因药品、消毒药剂、医
drug, medical disinfectant or medical instrument or by the transfusion of       疗器械的缺陷，或者输入不合格的血液造
substandard blood, the patient may require a compensation from the              成患者损害的，患者可以向生产者或者血
manufacturer or institution providing blood, or require a compensation from     液提供机构请求赔偿，也可以向医疗机构
the medical institution. If the patient requires a compensation from the        请求赔偿。患者向医疗机构请求赔偿的，
medical institution, the medical institution that has paid the compensation     医疗机构赔偿后，有权向负有责任的生产
shall be entitled to be reimbursed by the liable manufacturer or institution    者或者血液提供机构追偿。
providing blood.

Article 60 Under any of the following circumstances, a medical institution        第六十条   患者有损害，因下列情形
shall not assume compensatory liability for any harm caused to a patient:       之一的，医疗机构不承担赔偿责任：

1. the patient or his close relative does not cooperate with the medical        （一）患者或者其近亲属不配合医疗机构
institution in the provision of mecical care in line with the procedures and    进行符合诊疗规范的诊疗；
standards for medical care;

2. the medical staff have fulfilled the obligation of providing reasonable      （二）医务人员在抢救生命垂危的患者等
mecial care in case of emergency such as rescuing a patient in critical         紧急情况下已经尽到合理诊疗义务；
condition; or
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 189 of 458 PageID #:868




3. medical care for the patient is difficult due to the medical level at the      （三）限于当时的医疗水平难以诊疗。
time.                                                                             前款第一项情形中，医疗机构及其医务人
Under the circumstance in item 1 of the preceding paragraph, if the               员也有过错的，应当承担相应的赔偿责
medical institution or any of its medical staff is also at fault, the medical     任。
institution shall assume corresponding compensatory liability.

Article 61 A medical institution and its medical staff shall fill out and           第六十一条    医疗机构及其医务人员
properly keep the hospital admission logs, medical treatment order slips,         应当按照规定填写并妥善保管住院志、医
test reports, operation and anesthesia records, pathology records, nurse          嘱单、检验报告、手术及麻醉记录、病理
care records, medical expenses sheets and other medical history data              资料、护理记录、医疗费用等病历资料。
according to the relevant provisions.                                             患者要求查阅、复制前款规定的病历资料
Where a patient files a request for consulting or copying the medical             的，医疗机构应当提供。
history data in the preceding paragraph, the medical institution shall
provide the data.

Article 62 A medical institution and its medical staff shall keep confidential      第六十二条    医疗机构及其医务人员
the privacy of a patient. If any privacy data of a patient is divulged or any     应当对患者的隐私保密。泄露患者隐私或
of the medical history data of a patient is open to the public without the        者未经患者同意公开其病历资料，造成患
consent of the patient, causing any harm to the patient, the medial               者损害的，应当承担侵权责任。
institution shall assume the tort liability.

Article 63 A medical institution and its medical staff shall not conduct            第六十三条    医疗机构及其医务人员
unnecessary examinations in violation of the procedures and standards for         不得违反诊疗规范实施不必要的检查。
diagnosis and treatment.

Article 64 The legitimate rights and interests of a medical institution and its     第六十四条    医疗机构及其医务人员
medical staff shall be protected by law. Anyone who interrupts the order of       的合法权益受法律保护。干扰医疗秩序，
the medical system or obstructs the work or life of medical staff shall be        妨害医务人员工作、生活的，应当依法承
subject to legal liability.                                                       担法律责任。

Chapter VIII Liability for Environmental Pollution                                     第八章   环境污染责任



Article 65 Where any harm is caused by environmental pollution, the                 第六十五条    因污染环境造成损害
polluter shall assume the tort liability.                                         的，污染者应当承担侵权责任。

Article 66 Where any dispute arises over an environmental pollution, the            第六十六条    因污染环境发生纠纷，
polluter shall assume the burden to prove that it should not be liable or its     污染者应当就法律规定的不承担责任或者
liability could be mitigated under certain circumstances as provided for by       减轻责任的情形及其行为与损害之间不存
law or to prove that there is no causation between its conduct and the            在因果关系承担举证责任。
harm.

Article 67 Where the environmental pollution is caused by two or more               第六十七条    两个以上污染者污染环
polluters, the seriousness of liability of each polluter shall be determined      境，污染者承担责任的大小，根据污染物
according to the type of pollutant, volume of emission and other factors.         的种类、排放量等因素确定。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 190 of 458 PageID #:869




Article 68 Where any harm is caused by environmental pollution for the                  第六十八条    因第三人的过错污染环
fault of a third party, the victim may require a compensation from either the         境造成损害的，被侵权人可以向污染者请
polluter or the third party. After making compensation, the polluter shall be         求赔偿，也可以向第三人请求赔偿。污染
entitled to be reimbursed by the third party.                                         者赔偿后，有权向第三人追偿。

Chapter IX Liability for Ultrahazardous Activity                                           第九章   高度危险责任



Article 69 One who causes any harm to another person while engaging in                  第六十九条    从事高度危险作业造成
any ultrahazardous operation shall assume the tort liability.                         他人损害的，应当承担侵权责任。

Article 70 Where a nuclear accident occurs to a civil nuclear facility and              第七十条   民用核设施发生核事故造
causes any harm to another person, the operator of the civil nuclear facility         成他人损害的，民用核设施的经营者应当
shall assume the tort liability unless it can prove that the harm is caused           承担侵权责任，但能够证明损害是因战争
by a situation such as war or by the victim intentionally.                            等情形或者受害人故意造成的，不承担责
                                                                                      任。

Article 71 Where a civil aircraft causes any harm to another person, the                第七十一条    民用航空器造成他人损
operator of the civil aircraft shall assume the tort liability unless it can          害的，民用航空器的经营者应当承担侵权
prove that the harm is caused by the victim intentionally.                            责任，但能够证明损害是因受害人故意造
                                                                                      成的，不承担责任。

Article 72 Where the possession or use of inflammable, explosive, acutely               第七十二条    占有或者使用易燃、易
toxic, radioactive or any other ultrahazardous materials causes any harm              爆、剧毒、放射性等高度危险物造成他人
to another person, the possessor or user shall assume the tort liability              损害的，占有人或者使用人应当承担侵权
unless it can prove that the harm is caused by the victim intentionally or by         责任，但能够证明损害是因受害人故意或
a force majeure. If the victim is grossly negligent for the occurrence of the         者不可抗力造成的，不承担责任。被侵权
harm, the liability of the possessor or user may be mitigated.                        人对损害的发生有重大过失的，可以减轻
                                                                                      占有人或者使用人的责任。

Article 73 Where any harm is caused to another person by an aerial, high                第七十三条    从事高空、高压、地下
pressure or underground excavation activity or by the use of high speed               挖掘活动或者使用高速轨道运输工具造成
rail transport vehicle, the operator shall assume the tort liability unless it        他人损害的，经营者应当承担侵权责任，
can prove that the harm is caused by the victim intentionally or by a force           但能够证明损害是因受害人故意或者不可
majeure. If the victim is negligent for the occurrence of the harm, the               抗力造成的，不承担责任。被侵权人对损
liability of the operator may be mitigated.                                           害的发生有过失的，可以减轻经营者的责
                                                                                      任。

Article 74 Where any harm is caused to another person by the loss or                    第七十四条    遗失、抛弃高度危险物
abandonment of ultrahazardous materials, the owner shall assume the tort              造成他人损害的，由所有人承担侵权责
liability. If the owner has delivered the ultrahazardous materials to another         任。所有人将高度危险物交由他人管理
person for management, the person who manages the materials shall                     的，由管理人承担侵权责任；所有人有过
assume the tort liability; and if the owner is at fault, he shall be liable jointly   错的，与管理人承担连带责任。
and severally with the person who manages the materials.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 191 of 458 PageID #:870




Article 75 Where any harm to another person is caused by the illegal                  第七十五条   非法占有高度危险物造
possession of ultrahazardous materials, the illegal possessor shall assume          成他人损害的，由非法占有人承担侵权责
the tort liability. If the owner and the managing person cannot prove that it       任。所有人、管理人不能证明对防止他人
has fulfilled its duty of a high degree of care in preventing others from           非法占有尽到高度注意义务的，与非法占
illegal possession, they shall be liable jointly and severally with the illegal     有人承担连带责任。
possessor.

Article 76 Where any harm is caused by the entry into an area of                      第七十六条   未经许可进入高度危险
ultrahazardous activities or an area of storing ultrahazardous materials, if        活动区域或者高度危险物存放区域受到损
the managing person has taken safety measures and fulfilled its duty of             害，管理人已经采取安全措施并尽到警示
warning, its liability may be mitigated or it may assume no liability.              义务的，可以减轻或者不承担责任。

Article 77 Where any legal provision prescribes a limit of compensation for           第七十七条   承担高度危险责任，法
liability for an ultrahazardous activity, such a provision shall apply.             律规定赔偿限额的，依照其规定。

Chapter X Liability for Harm Caused by Domestic Animal                                 第十章    饲养动物损害责任



Article 78 Where a domestic animal causes any harm to another person,                 第七十八条   饲养的动物造成他人损
the keeper or manager of the animal shall assume the tort liability, but may        害的，动物饲养人或者管理人应当承担侵
assume no liability or assume mitigated liability, if it can prove that the         权责任，但能够证明损害是因被侵权人故
harm is caused by the victim intentionally or by the gross negligence of the        意或者重大过失造成的，可以不承担或者
victim.                                                                             减轻责任。

Article 79 Where any harm is caused to another person by a failure to take            第七十九条   违反管理规定，未对动
safety measures against an animal in violation of management rules, the             物采取安全措施造成他人损害的，动物饲
keeper or manager of the animal shall assume the tort liability.                    养人或者管理人应当承担侵权责任。

Article 80 Where any dangerous animal such as a fierce dog that is                    第八十条   禁止饲养的烈性犬等危险
prohibited from keeping causes any harm to another person, the keeper or            动物造成他人损害的，动物饲养人或者管
manger of the animal shall assume the tort liability.                               理人应当承担侵权责任。

Article 81 Where any animal of a zoo causes any harm to another person,               第八十一条   动物园的动物造成他人
the zoo shall assume the tort liability unless it can prove that it has fulfilled   损害的，动物园应当承担侵权责任，但能
its duties of management.                                                           够证明尽到管理职责的，不承担责任。

Article 82 Where an abandoned or fleeing animal causes any harm to                    第八十二条   遗弃、逃逸的动物在遗
another person during the time period of its abandonment or fleeing, the            弃、逃逸期间造成他人损害的，由原动物
original keeper or manager of the animal shall assume the tort liability.           饲养人或者管理人承担侵权责任。

Article 83 Where any harm is caused to another person by an animal for                第八十三条   因第三人的过错致使动
the fault of a third party, the victim may require a compensation from the          物造成他人损害的，被侵权人可以向动物
keeper or manger of the animal, or require a compensation from the third            饲养人或者管理人请求赔偿，也可以向第
party. After making compensation, the keeper or manager of the animal               三人请求赔偿。动物饲养人或者管理人赔
shall be entitled to be reimbursed by the third party.                              偿后，有权向第三人追偿。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 192 of 458 PageID #:871




Article 84 Animals shall be kept in accordance with the law, in the manner          第八十四条     饲养动物应当遵守法
of respecting the social morals, and without interference with the life of        律，尊重社会公德，不得妨害他人生活。
others.

Chapter XI Liability for Harm Caused by Object                                         第十一章   物件损害责任



Article 85 Where any building, structure or facility or any thing laid thereon      第八十五条     建筑物、构筑物或者其
or suspended therefrom falls off or falls down, causing any harm to               他设施及其搁置物、悬挂物发生脱落、坠
another person, if the owner, manager or user cannot prove that he is not         落造成他人损害，所有人、管理人或者使
at fault, he shall assume the tort liability. After making compensation, the      用人不能证明自己没有过错的，应当承担
owner, manager or user shall be entitled to be reimbursed by other liable         侵权责任。所有人、管理人或者使用人赔
persons if any.                                                                   偿后，有其他责任人的，有权向其他责任
                                                                                  人追偿。

Article 86 Where any building, structure or facility collapses, causing any         第八十六条     建筑物、构筑物或者其
harm to another person, the construction employer and contractor shall be         他设施倒塌造成他人损害的，由建设单位
liable jointly and severally. After making compensation, the construction         与施工单位承担连带责任。建设单位、施
employer or contractor shall be entitled to be reimbursed by other liable         工单位赔偿后，有其他责任人的，有权向
persons if any.                                                                   其他责任人追偿。
Where the collapse of any building, structure or facility, which causes any       因其他责任人的原因，建筑物、构筑物或
harm to another person, is attributed to any other liable person, the other       者其他设施倒塌造成他人损害的，由其他
liable person shall assume the tort liability.                                    责任人承担侵权责任。

Article 87 Where any object thrown out of a building or falling down from a         第八十七条     从建筑物中抛掷物品或
building causes any harm to another person and it is hard to determine the        者从建筑物上坠落的物品造成他人损害，
specific tortfeasor, all the users of the building who possibly commit the        难以确定具体侵权人的，除能够证明自己
tort but those who can prove that they are not the tortfeasor shall make          不是侵权人的外，由可能加害的建筑物使
indemnity.                                                                        用人给予补偿。

Article 88 Where a pile of objects collapse and cause any harm to another           第八十八条     堆放物倒塌造成他人损
person, the person making the pile shall assume the tort liability if it cannot   害，堆放人不能证明自己没有过错的，应
prove that it has no fault.                                                       当承担侵权责任。

Article 89 Where any harm is caused to another person by objects piled,             第八十九条     在公共道路上堆放、倾
dumped or scattered on a public road, which obstruct passage, the                 倒、遗撒妨碍通行的物品造成他人损害
relevant entity or individual shall assume the tort liability.                    的，有关单位或者个人应当承担侵权责
                                                                                  任。

Article 90 Where any harm is caused to another person by a broken tree,             第九十条   因林木折断造成他人损
the owner or manager of the tree shall assume the tort liability if it cannot     害，林木的所有人或者管理人不能证明自
prove that he is not at fault.                                                    己没有过错的，应当承担侵权责任。

Article 91 Where anyone digs a pit, repairs or installs any underground             第九十一条     在公共场所或者道路上
facility, etc. at a public venue or on a public road but fails to set up any      挖坑、修缮安装地下设施等，没有设置明
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 193 of 458 PageID #:872




obvious warning sign or take any safety measure, and causes any harm to            显标志和采取安全措施造成他人损害的，
another person, the person shall assume the tort liability.                        施工人应当承担侵权责任。
Where a manhole or any other underground facility causes any harm to               窨井等地下设施造成他人损害，管理人不
another person, the manager of the manhole or the facility shall assume            能证明尽到管理职责的，应当承担侵权责
the tort liability if he cannot prove that he has fulfilled the duties of          任。
management.

Chapter XII Supplementary Provision                                                        第十二章   附则



Article 92 This Law shall come into force on July 1, 2010.                           第九十二条   本法自 2010 年 7 月 1
                                                                                   日起施行。




                                               © Copyright Chinalawinfo Co., Ltd
                                                    database@chinalawinfo.com
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 194 of 458 PageID #:873




                               00K5

    Copyright Law of the
    People's Republic of
       China (2010
       Amendment)
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 195 of 458 PageID #:874




        Copyright Law of the People's Republic of China (2010 Amendment)[Effective]
                       中华人民共和国著作权法(2010 修正) [现行有效]

                        Standing Committee of the National
                        People's Congress,Standing                                    Order No.26 of the President of the
Issuing authority:                                              Document Number:
                        Committee of the National People's                            People's Republic of China
                        Congress
Date issued:            02-26-2010                              Effective date:       04-01-2010
Level of Authority:     Laws                                    Area of Law:          Copyright




 Copyright Law of the People's Republic of China                                           中华人民共和国著作权法
 (Adopted at the Fifteenth Session of the Standing Committee of the               （1990 年 9 月 7 日第七届全国人民代表
 Seventh National People's Congress on September 7, 1990 and amended              大会常务委员会第十五次会议通过                      根据
 for the first time in accordance with the Decision of the 24th Session of the    2001 年 10 月 27 日第九届全国人民代表
 Standing Committee of the Ninth National People's Congress Concerning            大会常务委员会第二十四次会议《关于修
 Amendment to the Copyright Law of the People's Republic of China on              改〈中华人民共和国著作权法〉的决定》
 October 27, 2001; and amended for the second time in accordance with             第一次修正            根据 2010 年 2 月 26 日第
 the Decision of the 13th Session of the Standing Committee of the                十一届全国人民代表大会常务委员会第十
 Eleventh National People's Congress Concerning Amendment to the                  三次会议《关于修改〈中华人民共和国著
 Copyright Law of the People's Republic of China on February 26, 2010)                 作权法〉的决定》第二次修正）




 Contents                                                                         目    录

 Chapter I General Provisions                                                     第一章 总则

 Chapter II Copyright                                                             第二章 著作权

 Section 1 Copyright Owners and Their Rights                                      第一节 著作权人及其权利

 Section 2 Ownership of Copyright                                                 第二节 著作权归属

 Section 3 Term of Protection                                                     第三节 权利的保护期

 Section 4 Limitations on Rights                                                  第四节 权利的限制

 Chapter III Contracts of Copyright Licensing and Contracts of Copyright          第三章 著作权许可使用和转让合同
 Transfer

 Chapter IV Publication, Performance, Sound Recording, Video Recording            第四章 出版、表演、录音录像、播放
 and Broadcasting
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 196 of 458 PageID #:875




Section 1 Publication of Books, Newspapers and Periodicals                        第一节 图书、报刊的出版

Section 2 Performance                                                             第二节 表演

Section 3 Sound Recording and Video Recording                                     第三节 录音录像

Section 4 Broadcasting by A Radio Station or Television Station                   第四节 广播电台、电视台播放

Chapter V Legal Liabilities and Law Enforcement Measures                          第五章 法律责任和执法措施

Chapter VI Supplementary Provisions                                               第六章 附则

Chapter I General Provisions                                                               第一章 总则



Article 1 This Law is enacted, in accordance with the Constitution for the          第一条 为保护文学、艺术和科学作
purposes of protecting the copyright of authors in their literary, artistic and   品作者的著作权，以及与著作权有关的权
scientific works and rights related to copyright, of encouraging the creation     益，鼓励有益于社会主义精神文明、物质
and dissemination of works which would contribute to the construction of          文明建设的作品的创作和传播，促进社会
socialist spiritual and material civilization, and of promoting the               主义文化和科学事业的发展与繁荣，根据
development and flourishing of socialist culture and sciences.                    宪法制定本法。

Article 2 Works of Chinese citizens, legal entities or other organizations,         第二条 中国公民、法人或者其他组
whether published or not, shall enjoy copyright in accordance with this           织的作品，不论是否发表，依照本法享有
Law.                                                                              著作权。
Any work of a foreigner or stateless person which enjoys copyright under          外国人、无国籍人的作品根据其作者所属
an agreement concluded between the country to which the author belongs            国或者经常居住地国同中国签订的协议或
or in which the author permanently resides and China, or under an                 者共同参加的国际条约享有的著作权，受
international treaty to which both countries are parties, shall be protected      本法保护。
by this Law.                                                                      外国人、无国籍人的作品首先在中国境内
Any work of a foreigner or stateless person published for the first time and      出版的，依照本法享有著作权。
within the territory of China shall enjoy copyright in accordance with this       未与中国签订协议或者共同参加国际条约
Law.                                                                              的国家的作者以及无国籍人的作品首次在
Any work of an author from a country not having concluded an agreement            中国参加的国际条约的成员国出版的，或
with China or entered into an international treaty jointly with China or of a     者在成员国和非成员国同时出版的，受本
stateless person, which is published for the first time in a country as a         法保护。
member of the international treaty into which China has entered or
published in a member country and non- member country at the same
time, shall be protected by this Law.

Article 3 “Works” mentioned in this Law shall include works of literature,          第三条 本法所称的作品，包括以下
art, natural science, social science, engineering technology and the like         列形式创作的文学、艺术和自然科学、社
made in the following forms:                                                      会科学、工程技术等作品：

(1) written works;                                                                （一）文字作品；
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 197 of 458 PageID #:876




(2) oral works;                                                                （二）口述作品；

(3) musical, dramatic, quyi*, choreographic and acrobatic art works;           （三）音乐、戏剧、曲艺、舞蹈、杂技艺
                                                                               术作品；

(4) works of fine art and architecture                                         （四）美术、建筑作品；

(5) photographic works;                                                        （五）摄影作品；

(6) cinematographic works and works created in a way similar to                （六）电影作品和以类似摄制电影的方法
cinematography                                                                 创作的作品；

(7) drawings of engineering designs and product designs, maps, sketches        （七）工程设计图、产品设计图、地图、
and other graphic works as well as model works;                                示意图等图形作品和模型作品；

(8) computer software;                                                         （八）计算机软件；

(9) other works as provided in laws and administrative regulations.            （九）法律、行政法规规定的其他作品。

Article 4 Copyright owners, in exercising their copyright, shall not violate     第四条 著作权人行使著作权，不得
the Constitution or laws or infringe upon the public interests. The state      违反宪法和法律，不得损害公共利益。国
shall supervise and administer the publication and circulation of works        家对作品的出版、传播依法进行监督管
according to law.                                                              理。

Article 5 This Law shall not be applicable to:                                   第五条 本法不适用于：

(1) laws, regulations, resolutions, decisions and orders of state organs;      （一）法律、法规，国家机关的决议、决
other documents of legislative, administrative or judicial nature; and their   定、命令和其他具有立法、行政、司法性
official translations;                                                         质的文件，及其官方正式译文；

(2) news on current affairs;                                                   （二）时事新闻；

(3) calendars, numerical tables, forms of general use and formulas.            （三）历法、通用数表、通用表格和公
                                                                               式。

Article 6 Regulations for the protection of copyright in expressions of          第六条   民间文学艺术作品的著作权
folklore shall be separately established by the State Council.                 保护办法由国务院另行规定。

Article 7 The copyright administration department under the State Council        第七条 国务院著作权行政管理部门
shall be responsible for the nationwide administration of copyright. The       主管全国的著作权管理工作；各省、自治
copyright administration department of the people's government of each         区、直辖市人民政府的著作权行政管理部
province, autonomous region or municipality directly under the Central         门主管本行政区域的著作权管理工作。
Government shall be responsible for the administration of copyright within
its own jurisdiction.

Article 8 Copyright owners and the obligees related to copyright may             第八条 著作权人和与著作权有关的
authorize a collective management organization of copyright to exercise        权利人可以授权著作权集体管理组织行使
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 198 of 458 PageID #:877




the copyright or the rights related to copyright. The collective management       著作权或者与著作权有关的权利。著作权
organization of copyright may, after being authorized, claim rights in its        集体管理组织被授权后，可以以自己的名
own name for the copyright owners and the obligees related to copyright,          义为著作权人和与著作权有关的权利人主
and may, as a party concerned, participate in the litigation and arbitration      张权利，并可以作为当事人进行涉及著作
activities involved with copyright or the rights related to copyright.            权或者与著作权有关的权利的诉讼、仲裁
A collective management organization of copyright shall be a non-profit           活动。
organization, and the method of its establishment, its rights and                 著作权集体管理组织是非营利性组织，其
obligations, the collection and distribution of the royalty for copyright         设立方式、权利义务、著作权许可使用费
licensing, as well as the supervision and management over it shall be             的收取和分配，以及对其监督和管理等由
separately provided by the State Council.                                         国务院另行规定。

Chapter II Copyright                                                                      第二章 著作权



Section 1 Copyright Owners and Their Rights                                             第一节 著作权人及其权利



Article 9 “Copyright owners” shall include:                                         第九条 著作权人包括：

(1) authors;                                                                      （一）作者；

(2) other citizens, legal entities and organizations enjoying copyright in        （二）其他依照本法享有著作权的公民、
accordance with this Law.                                                         法人或者其他组织。

Article 10 “Copyright” shall include the following personal rights and              第十条 著作权包括下列人身权和财
property rights:                                                                  产权：

(1) the right of publication, that is, the right to decide whether to male a      （一）发表权，即决定作品是否公之于众
work available to the public;                                                     的权利；

(2) the right of authorship, that is, the right to claim authorship and to have   （二）署名权，即表明作者身份，在作品
the author's name mentioned in connection with the work;                          上署名的权利；

(3) the right of alteration, that is, the right to alter or authorize others to   （三）修改权，即修改或者授权他人修改
alter one's work;                                                                 作品的权利；

(4) the right of integrity, that is, the right to protect one's work against      （四）保护作品完整权，即保护作品不受
distortion and mutilation;                                                        歪曲、篡改的权利；

(5) the right of reproduction, that is, the right to produce one or more          （五）复制权，即以印刷、复印、拓印、
copies of the work by means of printing, Xeroxing, rubbing, sound                 录音、录像、翻录、翻拍等方式将作品制
recording, video recording, duplicating, or re-shooting, etc.;                    作一份或者多份的权利；

(6) the right of distribution, that is, the right to provide the public with      （六）发行权，即以出售或者赠与方式向
original copies or reproduced copies of works by means of selling or              公众提供作品的原件或者复制件的权利；
donating;
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 199 of 458 PageID #:878




(7) the right of lease, that is, the right to nongratuitously permit others to     （七）出租权，即有偿许可他人临时使用
temporarily exploit a cinematographic work, a work created in a way                电影作品和以类似摄制电影的方法创作的
similar to cinematography or computer software, unless the computer                作品、计算机软件的权利，计算机软件不
software is not the main object under the lease;                                   是出租的主要标的的除外；

(8) the right of exhibition, that is, the right to publicly display the original   （八）展览权，即公开陈列美术作品、摄
copies or reproduced copies of works of fine art and cinematographic               影作品的原件或者复制件的权利；
works;

(9) the right of performance, that is, the right to publicly perform works, and    （九）表演权，即公开表演作品，以及用
to publicly transmit the performance of works by various means;                    各种手段公开播送作品的表演的权利；

(10) the right of projection, that is, the right to make, by such technical        （十）放映权，即通过放映机、幻灯机等
equipment as projector, episcope, etc., the works of fine art, photographic        技术设备公开再现美术、摄影、电影和以
works, cinematographic works and works created in a way similar to                 类似摄制电影的方法创作的作品等的权
cinematography, etc. reappear publicly;                                            利；

(11) the right of broadcasting, that is, the right to publicly broadcast or        （十一）广播权，即以无线方式公开广播
disseminate works by wireless means, to disseminate broadcast works to             或者传播作品，以有线传播或者转播的方
the public by wired dissemination or rebroadcast, and to disseminate               式向公众传播广播的作品，以及通过扩音
broadcast works to the public by audio amplifier or other similar                  器或者其他传送符号、声音、图像的类似
instruments for transmission of signs, sounds or images;                           工具向公众传播广播的作品的权利；

(12) the right of information network dissemination, that is, the right to         （十二）信息网络传播权，即以有线或者
provide the public with works by wired or wireless means, so as to make            无线方式向公众提供作品，使公众可以在
the public able to respectively obtain the works at the individually selected      其个人选定的时间和地点获得作品的权
time and place;                                                                    利；

(13) the right of production, that is, the right to fix works on the carrier by    （十三）摄制权，即以摄制电影或者以类
cinematography or in a way similar to cinematography;                              似摄制电影的方法将作品固定在载体上的
                                                                                   权利；

(14) the right of adaptation, that is, the right to modify a work for the          （十四）改编权，即改变作品，创作出具
purpose of creating a new work of original creation;                               有独创性的新作品的权利；

(15) the right of translation, that is, the right to transform the language of a   （十五）翻译权，即将作品从一种语言文
work into another language;                                                        字转换成另一种语言文字的权利；

(16) the right of compilation, that is, the right to choose or edit some works     （十六）汇编权，即将作品或者作品的片
or fragments of works so as to form a new work;                                    段通过选择或者编排，汇集成新作品的权
                                                                                   利；

(17) other rights which shall be enjoyed by the copyright owners.                  （十七）应当由著作权人享有的其他权
A copyright owner may permit others to exercise the rights provided in             利。
Items (5) through (17) of the preceding paragraph, and may receive                 著作权人可以许可他人行使前款第（五）
remuneration as agreed upon in the contract or in accordance with the              项至第（十七）项规定的权利，并依照约
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 200 of 458 PageID #:879




relevant provisions in this Law.                                               定或者本法有关规定获得报酬。
A copyright owner may wholly or partially transfer the rights provided in      著作权人可以全部或者部分转让本条第一
Items (5) through (17) of Paragraph 1 of this Article, and may receive         款第（五）项至第（十七）项规定的权
remuneration as agreed upon in the contract or in accordance with the          利，并依照约定或者本法有关规定获得报
relevant provisions in this Law.                                               酬。

Section 2 Ownership of Copyright                                                      第二节   著作权归属



Article 11 Except otherwise provided in this Law, the copyright in a work        第十一条   著作权属于作者，本法另
shall belong to its author.                                                    有规定的除外。
The author of a work is the citizen who has created the work.                  创作作品的公民是作者。
Where a work is created according to the intention and under the               由法人或者其他组织主持，代表法人或者
supervision and responsibility of a legal entity or another organization,      其他组织意志创作，并由法人或者其他组
such legal entity or organization shall be the author of the work.             织承担责任的作品，法人或者其他组织视
The citizen, legal entity or organization whose name is affixed to a work      为作者。
shall, without the contrary proof, be the author of the work.                  如无相反证明，在作品上署名的公民、法
                                                                               人或者其他组织为作者。

Article 12 Where a work is created by adaptation, translation, annotation or     第十二条   改编、翻译、注释、整理
arrangement of a pre-existing work, the copyright in the work thus created     已有作品而产生的作品，其著作权由改
shall be enjoyed by the adapter, translator, annotator or arranger, provided   编、翻译、注释、整理人享有，但行使著
that the copyright in the original work is not infringed upon.                 作权时不得侵犯原作品的著作权。

Article 13 Where a work is created jointly by two or more co-authors, the        第十三条   两人以上合作创作的作
copyright in the work shall be enjoyed jointly by those co-authors. Co-        品，著作权由合作作者共同享有。没有参
authorship may not be claimed by anyone who has not participated in the        加创作的人，不能成为合作作者。
creation of the work.                                                          合作作品可以分割使用的，作者对各自创
If a work of joint authorship can be separated into independent parts and      作的部分可以单独享有著作权，但行使著
exploited separately, each co-author shall be entitled to independent          作权时不得侵犯合作作品整体的著作权。
copyright in the parts that he has created, provided that the exercise of
such copyright does not infringe upon the copyright in the joint work as a
whole.

Article 14 A work created by compilation shall refer to the work which is        第十四条   汇编若干作品、作品的片
compiled of some works, fragments of works or the data or other materials      段或者不构成作品的数据或者其他材料，
not constituting a work, and the choice or layout of the contents of which     对其内容的选择或者编排体现独创性的作
embodies the original creation. The copyright of the compilation work shall    品，为汇编作品，其著作权由汇编人享
be enjoyed by the compiler, provided that the exercise of such copyright       有，但行使著作权时，不得侵犯原作品的
does not infringe upon the copyright of the pre-existing works included in     著作权。
the compilation.

Article 15 The copyright of a cinematographic work or a work created in a        第十五条   电影作品和以类似摄制电
way similar to cinematography shall be enjoyed by the producer, while any      影的方法创作的作品的著作权由制片者享
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 201 of 458 PageID #:880




of the playwright, director, cameraman, words-writer, composer and other           有，但编剧、导演、摄影、作词、作曲等
authors of the work shall enjoy the right of authorship, and shall be entitled     作者享有署名权，并有权按照与制片者签
to obtain remuneration as agreed upon in the contract between him and              订的合同获得报酬。
the producer.                                                                      电影作品和以类似摄制电影的方法创作的
The authors of the screenplay, musical works and other works that are              作品中的剧本、音乐等可以单独使用的作
included in a cinematographic work or a work created in a way similar to           品的作者有权单独行使其著作权。
cinematography and can be exploited separately shall be entitled to
exercise their copyright independently.

Article 16 A work created by a citizen when fulfilling the tasks assigned to         第十六条   公民为完成法人或者其他
him by a legal entity or another organization shall be deemed to be a              组织工作任务所创作的作品是职务作品，
service work. Unless otherwise provided in Paragraph 2 of this Article, the        除本条第二款的规定以外，著作权由作者
copyright of such a work shall be enjoyed by the author, but the legal entity      享有，但法人或者其他组织有权在其业务
or organization shall have a priority right to exploit the work within the         范围内优先使用。作品完成两年内，未经
scope of its professional activities. During the two years after the               单位同意，作者不得许可第三人以与单位
completion of the work, the author shall not, without the consent of the           使用的相同方式使用该作品。
legal entity or organization, authorize a third party to exploit the work in the   有下列情形之一的职务作品，作者享有署
same way as the legal entity or organization does.                                 名权，著作权的其他权利由法人或者其他
In the following cases the author of a service work shall enjoy the right of       组织享有，法人或者其他组织可以给予作
authorship, while the legal entity or organization shall enjoy other rights        者奖励：
included in the copyright and may reward the author:

(1) drawings of engineering designs and product designs, maps, computer            （一）主要是利用法人或者其他组织的物
software and other service works, which are created mainly with the                质技术条件创作，并由法人或者其他组织
materials and technical resources of the legal entity or organization and          承担责任的工程设计图、产品设计图、地
under its responsibility;                                                          图、计算机软件等职务作品；

(2) service works of which the copyright is, in accordance with the laws or        （二）法律、行政法规规定或者合同约定
administrative regulations or as agreed upon in the contract, enjoyed by           著作权由法人或者其他组织享有的职务作
the legal entity or organization.                                                  品。

Article 17 The ownership of copyright in a commissioned work shall be                第十七条   受委托创作的作品，著作
agreed upon in a contract between the commissioning and the                        权的归属由委托人和受托人通过合同约
commissioned parties. In the absence of such a contract or of an explicit          定。合同未作明确约定或者没有订立合同
agreement in the contract, the copyright in such a work shall belong to the        的，著作权属于受托人。
commissioned party.

Article 18 The transfer of ownership of the original copy of a work of fine          第十八条   美术等作品原件所有权的
art or another work shall not be deemed to include the transfer of the             转移，不视为作品著作权的转移，但美术
copyright in such a work, however, the right to exhibit the original copy of a     作品原件的展览权由原件所有人享有。
work of fine art shall be enjoyed by the owner of such original copy.

Article 19 Where the copyright of a work belongs to a citizen, his rights in         第十九条   著作权属于公民的，公民
respect of the work as provided in Items (5) through (17) of Paragraph 1 of        死亡后，其本法第十条第一款第（五）项
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 202 of 458 PageID #:881




Article 10 of this Law shall, after his death, during the term of protection      至第（十七）项规定的权利在本法规定的
provided in this Law, be transferred in accordance with the Inheritance           保护期内，依照继承法的规定转移。
Law.                                                                              著作权属于法人或者其他组织的，法人或
Where the copyright of a work belongs to a legal entity or another                者其他组织变更、终止后，其本法第十条
organization, its rights in respect of the work as provided in Items (5)          第一款第（五）项至第（十七）项规定的
through (17) of Paragraph 1 of Article 10 of this Law shall, after the change     权利在本法规定的保护期内，由承受其权
or the termination of the status of the legal entity or organization, during      利义务的法人或者其他组织享有；没有承
the term of protection provided in this Law, be enjoyed by the succeeding         受其权利义务的法人或者其他组织的，由
legal entity or organization which has taken over the rights and obligations      国家享有。
of the previous legal entity or organization, or, in the absence of such
succeeding legal entity or organization, by the State.

Section 3 Term of Protection                                                             第三节   权利的保护期



Article 20 The rights of authorship, alteration and integrity of an author           第二十条    作者的署名权、修改权、
shall be unlimited in time.                                                       保护作品完整权的保护期不受限制。

Article 21 In respect of a work of a citizen, the term of protection of the          第二十一条     公民的作品，其发表
right of publication and of the rights provided in Items (5) through (17) of      权、本法第十条第一款第（五）项至第
Paragraph 1 of Article 10 of this Law shall be the lifetime of the author and     （十七）项规定的权利的保护期为作者终
fifty years after his death, expiring on December 31 of the fiftieth year after   生及其死亡后五十年，截止于作者死亡后
his death. In the case of a work of joint authorship, such term shall expire      第五十年的 12 月 31 日；如果是合作作
on December 31 of the fiftieth year after the death of the last surviving         品，截止于最后死亡的作者死亡后第五十
author.                                                                           年的 12 月 31 日。
The term of protection of the right of publication and of the rights provided     法人或者其他组织的作品、著作权（署名
in Items (5) through (17) of Paragraph 1 of Article 10 of this Law where the      权除外）由法人或者其他组织享有的职务
copyright belongs to a legal entity or another organization, or in respect of     作品，其发表权、本法第十条第一款第
a service work where the legal entity or organization enjoys the copyright        （五）项至第（十七）项规定的权利的保
(except the right of authorship), shall be fifty years, expiring on December      护期为五十年，截止于作品首次发表后第
31 of the fiftieth year after the first publication of such a work, however,      五十年的 12 月 31 日，但作品自创作完
any such work that has not been published within fifty years after the            成后五十年内未发表的，本法不再保护。
completion of its creation shall no longer be protected by this Law.              电影作品和以类似摄制电影的方法创作的
The term of protection of the right of publication and of the rights provided     作品、摄影作品，其发表权、本法第十条
in Items (5) through (17) of Paragraph 1 of Article 10 of this Law in respect     第一款第（五）项至第（十七）项规定的
of a cinematographic work or a work created in a way similar to                   权利的保护期为五十年，截止于作品首次
cinematography shall be fifty years, expiring on December 31 of the fiftieth      发表后第五十年的 12 月 31 日，但作品
year after the first publication of such a work, however, any such work that      自创作完成后五十年内未发表的，本法不
has not been published within fifty years after the completion of its creation    再保护。
shall no longer be protected by this Law.

Section 4 Limitations on Rights                                                          第四节      权利的限制
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 203 of 458 PageID #:882




Article 22 In the following cases, a work may be exploited without the            第二十二条   在下列情况下使用作
permission from, and without payment of remuneration to, the copyright          品，可以不经著作权人许可，不向其支付
owner, provided that the name of the author and the title of the work are       报酬，但应当指明作者姓名、作品名称，
mentioned and the other rights enjoyed by the copyright owner by virtue of      并且不得侵犯著作权人依照本法享有的其
this Law are not infringed upon:                                                他权利：

(1) use of a published work for the purposes of the user's own private          （一）为个人学习、研究或者欣赏，使用
study, research or self-entertainment;                                          他人已经发表的作品；

(2) appropriate quotation from a published work in one's own work for the       （二）为介绍、评论某一作品或者说明某
purposes of introduction of, or comment on, a work, or demonstration of a       一问题，在作品中适当引用他人已经发表
point;                                                                          的作品；

(3) inevitable reappearance or citation of a published work in newspapers,      （三）为报道时事新闻，在报纸、期刊、
periodicals, radio stations, television stations or other media for the         广播电台、电视台等媒体中不可避免地再
purpose of reporting current events;                                            现或者引用已经发表的作品；

(4) reprinting by newspapers or periodicals or other media, or                  （四）报纸、期刊、广播电台、电视台等
rebroadcasting by radio stations or television stations or other media, of      媒体刊登或者播放其他报纸、期刊、广播
the current event articles on the issues of politics, economy and religion,     电台、电视台等媒体已经发表的关于政
which have been published by other newspapers, periodicals, radio               治、经济、宗教问题的时事性文章，但作
stations or television stations or other media, except where the author has     者声明不许刊登、播放的除外；
declared that publication or broadcasting is not permitted;

(5) publication in newspapers or periodicals or other media, or                 （五）报纸、期刊、广播电台、电视台等
broadcasting by radio stations or television stations or other media, of a      媒体刊登或者播放在公众集会上发表的讲
speech delivered at a public assembly, except where the author has              话，但作者声明不许刊登、播放的除外；
declared that publication or broadcasting is not permitted;

(6) translation or reproduction, in a small quality of copies, of a published   （六）为学校课堂教学或者科学研究，翻
work for use by teachers or scientific researchers in classroom teaching or     译或者少量复制已经发表的作品，供教学
scientific research, provided that the translation or reproduction is not       或者科研人员使用，但不得出版发行；
published or distributed;

(7) use of a published work by a State organ within the reasonable scope        （七）国家机关为执行公务在合理范围内
for the purpose of fulfilling its official duties;                              使用已经发表的作品；

(8) reproduction of a work in its collections by a library, archive, memorial   （八）图书馆、档案馆、纪念馆、博物
hall, museum, art gallery or similar institution, for the purpose of the        馆、美术馆等为陈列或者保存版本的需
display or preservation of a copy of the work;                                  要，复制本馆收藏的作品；

(9) free of charge performance of a published work, that is, with respect to    （九）免费表演已经发表的作品，该表演
the performance, neither fees are charged from the public nor the               未向公众收取费用，也未向表演者支付报
remuneration is paid to the performers;                                         酬；
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 204 of 458 PageID #:883




(10) copying, drawing, photographing, or video recording of an artistic         （十）对设置或者陈列在室外公共场所的
work located or on display in an outdoor public place;                          艺术作品进行临摹、绘画、摄影、录像；

(11) translation of a work published by a Chinese citizen, legal entity or      （十一）将中国公民、法人或者其他组织
organization, which is created in the Han language (Chinese), into a            已经发表的以汉语言文字创作的作品翻译
minority nationality language for publication and distribution within the       成少数民族语言文字作品在国内出版发
country;                                                                        行；

(12) translation of a published work into Braille and publication of the work   （十二）将已经发表的作品改成盲文出
so translated;                                                                  版。
The provisions in the preceding paragraph shall be applicable to the            前款规定适用于对出版者、表演者、录音
limitations on the rights of publishers, performers, producers of sound         录像制作者、广播电台、电视台的权利的
recordings and video recordings, radio stations and television stations.        限制。

Article 23 Anyone who compiles or publishes textbooks for the purpose of          第二十三条   为实施九年制义务教育
implementing the nine-year compulsory education or State education              和国家教育规划而编写出版教科书，除作
planning may, without the permission from the copyright owner, except           者事先声明不许使用的外，可以不经著作
that the author has declared in advance that the exploitation is not            权人许可，在教科书中汇编已经发表的作
permitted, compile published fragments of works, short written works or         品片段或者短小的文字作品、音乐作品或
musical works, a single work of fine art, or photographic works into the        者单幅的美术作品、摄影作品，但应当按
textbooks, however, he shall pay the remuneration as provided, mention          照规定支付报酬，指明作者姓名、作品名
the name of the author and the title of the work, and shall not infringe upon   称，并且不得侵犯著作权人依照本法享有
other rights which the copyright owner shall enjoy in accordance with this      的其他权利。
Law.                                                                            前款规定适用于对出版者、表演者、录音
The provisions in the preceding paragraph shall be applicable to the            录像制作者、广播电台、电视台的权利的
limitations on the rights of publishers, performers, producers of sound         限制。
recordings and video recordings, radio stations and television stations.

Chapter III Contracts of Copyright Licensing                                     第三章   著作权许可使用和转让合同
and Contracts of Copyright Transfer

Article 24 Anyone who exploits a work created by another shall conclude a         第二十四条   使用他人作品应当同著
contract of licensing with the copyright owner, unless it is provided in this   作权人订立许可使用合同，本法规定可以
Law that the exploitation need not be licensed.                                 不经许可的除外。
A contract of licensing shall include the following main contents:              许可使用合同包括下列主要内容：

(1) the variety of the right to exploit the work covered by the license;        （一）许可使用的权利种类；

(2) the exclusive or non-exclusive nature of the right to exploit the work      （二）许可使用的权利是专有使用权或者
covered by the license;                                                         非专有使用权；

(3) the territorial scope and term of the license;                              （三）许可使用的地域范围、期间；

(4) the amount of the remuneration and the method of its payment;               （四）付酬标准和办法；

(5) the breach liability;                                                       （五）违约责任；
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 205 of 458 PageID #:884




(6) any other contents that both parties consider necessary.                         （六）双方认为需要约定的其他内容。

Article 25 Anyone who transfers any of the rights provided in Items (5)                第二十五条   转让本法第十条第一款
through (17) of Paragraph 1 of Article 10 of this Law shall conclude a               第（五）项至第（十七）项规定的权利，
written contract with the transferee.                                                应当订立书面合同。
A contract of copyright transfer shall include the following main contents:          权利转让合同包括下列主要内容：

(1) the name of the work;                                                            （一）作品的名称；

(2) the variety and territorial scope of the transferred right;                      （二）转让的权利种类、地域范围；

(3) the transfer price;                                                              （三）转让价金；

(4) the date and method of the delivery of the transfer price;                       （四）交付转让价金的日期和方式；

(5) the breach liability;                                                            （五）违约责任；

(6) any other contents that both parties consider necessary.                         （六）双方认为需要约定的其他内容。

Article 26 Where the copyright is pledged, the pledger and the pledge shall            第二十六条   以著作权出质的，由出
handle the registration of pledge at the copyright administrative                    质人和质权人向国务院著作权行政管理部
department of the State Council.                                                     门办理出质登记。

Article 27 The licensee or the transferee shall not, without the consent of            第二十七条   许可使用合同和转让合
the copyright owner, exercise any right that the copyright owner has not             同中著作权人未明确许可、转让的权利，
expressly licensed or transferred in the contract.                                   未经著作权人同意，另一方当事人不得行
                                                                                     使。

Article 28 The standards of remuneration for the exploitation of a work may            第二十八条   使用作品的付酬标准可
be either agreed upon by the parties concerned or be made by the                     以由当事人约定，也可以按照国务院著作
copyright administration department under the State Council in                       权行政管理部门会同有关部门制定的付酬
collaboration with other departments concerned. Where the parties                    标准支付报酬。当事人约定不明确的，按
concerned fail to reach a clear agreement, the remuneration shall be paid            照国务院著作权行政管理部门会同有关部
in accordance with the standards of remuneration made by the copyright               门制定的付酬标准支付报酬。
administration department under the State Council in collaboration with
other departments concerned.

Article 29 Publishers, performers, producers of sound recordings and                   第二十九条   出版者、表演者、录音
video recordings, radio stations, television stations and other entities who         录像制作者、广播电台、电视台等依照本
or which exploit the works of others pursuant to this Law shall not infringe         法有关规定使用他人作品的，不得侵犯作
upon the author's rights of authorship, alteration or integrity, or their right to   者的署名权、修改权、保护作品完整权和
remuneration.                                                                        获得报酬的权利。

Chapter IV Publication, Performance, Sound Recording, Video Recording                第四章   出版、表演、录音录像、播放
and Broadcasting
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 206 of 458 PageID #:885




Section 1 Publication of Books, Newspapers and Periodicals                              第一节   图书、报刊的出版



Article 30 A book publisher who publishes a book shall conclude a                    第三十条     图书出版者出版图书应当
publishing contract with, and pay remuneration to, the copyright owner.            和著作权人订立出版合同，并支付报酬。

Article 31 With respect to a work delivered to a book publisher by the               第三十一条    图书出版者对著作权人
copyright owner for publication, the exclusive right to publish the work           交付出版的作品，按照合同约定享有的专
enjoyed by the book publisher as agreed upon in the contract shall be              有出版权受法律保护，他人不得出版该作
protected by law, and the work may not be published by others.                     品。

Article 32 The copyright owner shall deliver the work within the term                第三十二条    著作权人应当按照合同
agreed upon in the contract. The book publisher shall publish the work in          约定期限交付作品。图书出版者应当按照
accordance with the quality requirements and within the term agreed upon           合同约定的出版质量、期限出版图书。
in the contract.                                                                   图书出版者不按照合同约定期限出版，应
The book publisher shall bear the civil liability provided in Article 53 of this   当依照本法第五十四条的规定承担民事责
Law if he fails to publish the work within the term agreed upon in the             任。
contract.                                                                          图书出版者重印、再版作品的，应当通知
The book publisher shall notify, and pay remuneration to, the copyright            著作权人，并支付报酬。图书脱销后，图
owner when the work is to be reprinted or republished. If the publisher            书出版者拒绝重印、再版的，著作权人有
refuses to reprint or republish the work when stocks of the book are               权终止合同。
exhausted, the copyright owner shall have the right to terminate the
contract.

Article 33 Where a copyright owner has submitted the manuscript of his               第三十三条    著作权人向报社、期刊
work to a newspaper or a periodical publisher for publication and has not          社投稿的，自稿件发出之日起十五日内未
received any notification of the said publisher's decision to publish the          收到报社通知决定刊登的，或者自稿件发
work, within fifteen days from the newspaper publisher or within thirty days       出之日起三十日内未收到期刊社通知决定
from the periodical publisher, counted from the date of submission of the          刊登的，可以将同一作品向其他报社、期
manuscript, the copyright owner may submit the manuscript of the same              刊社投稿。双方另有约定的除外。
work to another newspaper or periodical publisher for publication, unless          作品刊登后，除著作权人声明不得转载、
the two parties have agreed otherwise.                                             摘编的外，其他报刊可以转载或者作为文
Except where the copyright owner has declared that reprinting or                   摘、资料刊登，但应当按照规定向著作权
excerpting is not permitted, other newspaper or periodical publishers may,         人支付报酬。
after the publication of the work by a newspaper or periodical, reprint the
work or print an abstract of it or print it as reference material, but such
other publishers shall pay remuneration to the copyright owner as provided
in regulations.

Article 34 A book publisher may alter or abridge a work with the                     第三十四条    图书出版者经作者许
permission from the copyright owner.                                               可，可以对作品修改、删节。
A newspaper or periodical publisher may make editorial modifications and           报社、期刊社可以对作品作文字性修改、
abridgments in a work, but shall not make modifications in the content of          删节。对内容的修改，应当经作者许可。
the work unless permission has been obtained from the author.
      Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 207 of 458 PageID #:886




Article 35 When publishing works created by adaptation, translation,                第三十五条    出版改编、翻译、注
annotation, arrangement or compilation of pre-existing works, the                 释、整理、汇编已有作品而产生的作品，
publisher shall obtain permission from and pay remuneration to both the           应当取得改编、翻译、注释、整理、汇编
owners of the copyright in the works created by means of adaptation,              作品的著作权人和原作品的著作权人许
translation, annotation, arrangement or compilation, and the owners of the        可，并支付报酬。
copyright in the original work.

Article 36 A publisher shall be entitled to permit others to exploit the format     第三十六条    出版者有权许可或者禁
design of a published book or periodical of his or prohibit others from doing     止他人使用其出版的图书、期刊的版式设
so.                                                                               计。
The term of protection of the right provided in the preceding paragraph           前款规定的权利的保护期为十年，截止于
shall be ten years, expiring on December 31 of the tenth year after the first     使用该版式设计的图书、期刊首次出版后
publication of the book or periodical that uses such a format.                    第十年的 12 月 31 日。

Section 2 Performance                                                                     第二节   表演



Article 37 A performer (an individual performer or a performing group) who          第三十七条    使用他人作品演出，表
for a performance exploits a work created by another shall obtain                 演者（演员、演出单位）应当取得著作权
permission from and pay remuneration to the copyright owner. A                    人许可，并支付报酬。演出组织者组织演
performance organizer who organizes a performance shall obtain                    出，由该组织者取得著作权人许可，并支
permission from and pay remuneration to the copyright owner.                      付报酬。
A performer who for a performance exploits a work created by adaptation,          使用改编、翻译、注释、整理已有作品而
translation, annotation or arrangement of a pre-existing work shall obtain        产生的作品进行演出，应当取得改编、翻
permission from and pay remuneration to both the owner of the copyright           译、注释、整理作品的著作权人和原作品
in the work created by adaptation, translation, annotation or arrangement         的著作权人许可，并支付报酬。
and the owner of the copyright in the original work.

Article 38 A performer shall, in relation to his performance, enjoy the             第三十八条    表演者对其表演享有下
rights:                                                                           列权利：

(1) to show his/her identity;                                                     （一）表明表演者身份；

(2) to protect the character in his performance from distortion;                  （二）保护表演形象不受歪曲；

(3) to authorize others to make live broadcasts or to publicly transmit his       （三）许可他人从现场直播和公开传送其
live performance, and to receive remuneration for it;                             现场表演，并获得报酬；

(4) to authorize others to make sound recordings and video recordings,            （四）许可他人录音录像，并获得报酬；
and to receive remuneration for it.

(5) to permit others to reproduce and distribute the sound recordings or          （五）许可他人复制、发行录有其表演的
video recordings which record his performance, and to receive                     录音录像制品，并获得报酬；
remuneration for it;
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 208 of 458 PageID #:887




(6) to permit others to disseminate his performance to the public through       （六）许可他人通过信息网络向公众传播
information network, and to receive remuneration for it.                        其表演，并获得报酬。
Anyone who is permitted to exploit the works in the ways provided in Items      被许可人以前款第（三）项至第（六）项
(3) through (6) of the preceding paragraph shall also obtain permission         规定的方式使用作品，还应当取得著作权
from and pay remuneration to the copyright owner.                               人许可，并支付报酬。

Article 39 The term of protection of the rights provided in Items (1) and (2)      第三十九条    本法第三十八条第一款
of Paragraph 1 of Article 38 of this Law shall not be limited.                  第（一）项、第（二）项规定的权利的保
The term of protection of the rights provided in Items (3) through (6) of       护期不受限制。
Paragraph 1 of Article 38 of this Law shall be fifty years, expiring on         本法第三十八条第一款第（三）项至第
December 31 of the fiftieth year after the performance is made.                 （六）项规定的权利的保护期为五十年，
                                                                                截止于该表演发生后第五十年的 12 月 31
                                                                                日。

Section 3 Sound Recording and Video Recording                                           第三节     录音录像



Article 40 A producer of sound recordings or video recordings who, for the         第四十条    录音录像制作者使用他人
production of a sound recording or video recording, exploits a work             作品制作录音录像制品，应当取得著作权
created by another, shall obtain permission from and pay remuneration to        人许可，并支付报酬。
the copyright owner.                                                            录音录像制作者使用改编、翻译、注释、
A producer of sound recordings or video recordings who exploits a work          整理已有作品而产生的作品，应当取得改
created by adaptation, translation, annotation or arrangement of a pre-         编、翻译、注释、整理作品的著作权人和
existing work shall obtain permission from and pay remuneration to both         原作品著作权人许可，并支付报酬。
the owner of the copyright in the work created by adaptation, translation,      录音制作者使用他人已经合法录制为录音
annotation or arrangement and the owner of copyright in the original work.      制品的音乐作品制作录音制品，可以不经
A producer of a sound recording who, for the production of a sound              著作权人许可，但应当按照规定支付报
recording, exploits a musical work which has been lawfully recorded as a        酬；著作权人声明不许使用的不得使用。
sound recording by another, does not need to obtain permission from, but
shall, as provided in regulations, pay remuneration to the copyright owner;
such work shall not be exploited where the copyright owner has declared
that such exploitation is not permitted.

Article 41 When producing a sound recording or video recording, the                第四十一条    录音录像制作者制作录
producer shall conclude a contract with, and pay remuneration to, the           音录像制品，应当同表演者订立合同，并
performers.                                                                     支付报酬。

Article 42 A producer of sound recordings or video recordings shall have           第四十二条    录音录像制作者对其制
the right to permit others to reproduce, distribute, lease and disseminate to   作的录音录像制品，享有许可他人复制、
the public through information network such sound recordings or video           发行、出租、通过信息网络向公众传播并
recordings and shall have the right to receive remuneration for it. The term    获得报酬的权利；权利的保护期为五十
of protection of such rights shall be fifty years, expiring on December 31 of   年，截止于该制品首次制作完成后第五十
the fiftieth year after the production of the recording is firstly completed.   年的 12 月 31 日。
A producer of sound recordings or video recordings who is permitted to          被许可人复制、发行、通过信息网络向公
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 209 of 458 PageID #:888




reproduce, distribute, lease or disseminate to the public through              众传播录音录像制品，还应当取得著作权
information network a sound recording or video recording shall obtain          人、表演者许可，并支付报酬。
permission from and also pay remuneration to both the copyright owner
and the performer.

Section 4 Broadcasting by A Radio Station or Television Station                   第四节       广播电台、电视台播放



Article 43 A radio station or television station that broadcasts an               第四十三条      广播电台、电视台播放
unpublished work created by another shall obtain permission from and pay       他人未发表的作品，应当取得著作权人许
remuneration to the copyright owner.                                           可，并支付报酬。
A radio station or television station that broadcasts a published work         广播电台、电视台播放他人已发表的作
created by another does not need to obtain permission from, but shall pay      品，可以不经著作权人许可，但应当支付
remuneration to the copyright owner.                                           报酬。

Article 44 A radio station or television station that broadcasts a published      第四十四条      广播电台、电视台播放
sound recording does not need to obtain permission from, but shall pay         已经出版的录音制品，可以不经著作权人
remuneration to the copyright owner, unless the parties concerned have         许可，但应当支付报酬。当事人另有约定
agreed otherwise. The specific measures shall be provided by the State         的除外。具体办法由国务院规定。
Council.

Article 45 A radio station or television station is entitled to prohibit the      第四十五条      广播电台、电视台有权
following acts which it has not permitted:                                     禁止未经其许可的下列行为：

(1) rebroadcasting the radio or television which it has broadcasted;           （一）将其播放的广播、电视转播；

(2) recording the radio or television which it has broadcasted in the audio    （二）将其播放的广播、电视录制在音像
or video carrier and to reproduce the audio or video carrier.                  载体上以及复制音像载体。
The term of protection of the rights provided in the preceding paragraph       前款规定的权利的保护期为五十年，截止
shall be fifty years, expiring on December 31 of the fiftieth year after the   于该广播、电视首次播放后第五十年的
first broadcasting of the radio or television.                                 12 月 31 日。

Article 46 A television station that broadcasts another's cinematographic         第四十六条      电视台播放他人的电影
work, work created in a way similar to cinematography or videographic          作品和以类似摄制电影的方法创作的作
work shall obtain permission from and pay remuneration to the producer. A      品、录像制品，应当取得制片者或者录像
television station that broadcasts another's videographic work shall also      制作者许可，并支付报酬；播放他人的录
obtain permission from and pay remuneration to the copyright owner.            像制品，还应当取得著作权人许可，并支
                                                                               付报酬。

Chapter V Legal Liabilities and Law Enforcement Measures                           第五章      法律责任和执法措施



Article 47 He who commits any of the following acts of infringement shall         第四十七条      有下列侵权行为的，应
bear the civil liability for such remedies as ceasing the infringing act,      当根据情况，承担停止侵害、消除影响、
                                                                               赔礼道歉、赔偿损失等民事责任：
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 210 of 458 PageID #:889




eliminating the effects of the act, making a public apology or paying
compensation for damages, depending on the circumstances:

(1) publishing a work without the permission from the copyright owner;         （一）未经著作权人许可，发表其作品
                                                                               的；

(2) publishing a work of joint authorship as a work created solely by          （二）未经合作作者许可，将与他人合作
oneself, without the permission from the other co-authors;                     创作的作品当作自己单独创作的作品发表
                                                                               的；

(3) having his name mentioned in connection with a work created by             （三）没有参加创作，为谋取个人名利，
another, in order to seek personal fame and gain, where he has not taken       在他人作品上署名的；
part in the creation of the work;

(4) distorting a work created by another;                                      （四）歪曲、篡改他人作品的；

(5) plagiarizing the works of others;                                          （五）剽窃他人作品的；

(6) exploiting a work by means of exhibition, making cinematographic           （六）未经著作权人许可，以展览、摄制
productions or a means similar to making cinematographic productions, or       电影和以类似摄制电影的方法使用作品，
by means of adaptation, translation, annotation, etc. without the              或者以改编、翻译、注释等方式使用作品
permission from the copyright owner, unless otherwise provided in this         的，本法另有规定的除外；
Law;

(7) exploiting a work of another without paying the remuneration;              （七）使用他人作品，应当支付报酬而未
                                                                               支付的；

(8) without the permission from the copyright owner or obligee related to      （八）未经电影作品和以类似摄制电影的
the copyright of a cinematographic work or a work created in a way similar     方法创作的作品、计算机软件、录音录像
to cinematography, computer software, sound recordings or video                制品的著作权人或者与著作权有关的权利
recordings, leasing his work or sound recordings or video recordings,          人许可，出租其作品或者录音录像制品
except where otherwise provided in this Law;                                   的，本法另有规定的除外；

(9) without the permission from a publisher, exploiting the format design of   （九）未经出版者许可，使用其出版的图
his published book or periodical;                                              书、期刊的版式设计的；

(10) without the permission from the performer, broadcasting or publicly       （十）未经表演者许可，从现场直播或者
transmitting his live performance or recording his performance;                公开传送其现场表演，或者录制其表演
                                                                               的；

(11) committing other acts of infringement upon copyright and upon other       （十一）其他侵犯著作权以及与著作权有
rights related to copyright.                                                   关的权益的行为。

Article 48 He who commits any of the following acts of infringement shall        第四十八条   有下列侵权行为的，应
bear the civil liability for such remedies as ceasing the infringements,       当根据情况，承担停止侵害、消除影响、
eliminating the effects of the act, making a public apology or paying          赔礼道歉、赔偿损失等民事责任；同时损
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 211 of 458 PageID #:890




compensation for damages, depending on the circumstances; where he                害公共利益的，可以由著作权行政管理部
damages public interests at the same time, the copyright administration           门责令停止侵权行为，没收违法所得，没
department may order him to cease the act of tort, may confiscate his             收、销毁侵权复制品，并可处以罚款；情
illegal gains, confiscate and destroy the reproductions of infringement, and      节严重的，著作权行政管理部门还可以没
impose a fine on him; if the case is serious, the copyright administration        收主要用于制作侵权复制品的材料、工
department may also confiscate the materials, instruments and equipment,          具、设备等；构成犯罪的，依法追究刑事
etc. mainly used to make the reproductions of infringement; where his act         责任：
has constituted a crime, he shall be investigated for criminal liabilities in
accordance with the law:

(1) without the permission from the copyright owner, reproducing,                 （一）未经著作权人许可，复制、发行、
distributing, performing, projecting, broadcasting, compiling, disseminating      表演、放映、广播、汇编、通过信息网络
to the public through information network his works, except where                 向公众传播其作品的，本法另有规定的除
otherwise provided in this Law;                                                   外；

(2) publishing a book where the exclusive right of publication belongs to         （二）出版他人享有专有出版权的图书
another;                                                                          的；

(3) without the permission from a performer, reproducing, distributing the        （三）未经表演者许可，复制、发行录有
sound recordings or video recordings of his performance, or disseminating         其表演的录音录像制品，或者通过信息网
his performance to the public through information network, except where           络向公众传播其表演的，本法另有规定的
otherwise provided in this Law;                                                   除外；

(4) without the permission from a producer of sound recordings and video          （四）未经录音录像制作者许可，复制、
recordings, reproducing, distributing, disseminating to the public through        发行、通过信息网络向公众传播其制作的
information network the sound recordings or video recordings produced by          录音录像制品的，本法另有规定的除外；
him, except where otherwise provided in this Law;

(5) without the permission, broadcasting or reproducing the radio or              （五）未经许可，播放或者复制广播、电
television, except where otherwise provided in this Law;                          视的，本法另有规定的除外；

(6) without the permission from the copyright owner or obligee related to         （六）未经著作权人或者与著作权有关的
the copyright, intentionally avoiding or destroying the technical measures        权利人许可，故意避开或者破坏权利人为
taken by the obligee on his works, sound recordings or video recordings,          其作品、录音录像制品等采取的保护著作
etc. to protect the copyright or the rights related to the copyright, except      权或者与著作权有关的权利的技术措施
where otherwise provided in laws or administrative regulations;                   的，法律、行政法规另有规定的除外；

(7) without the permission from the copyright owner or obligee related to         （七）未经著作权人或者与著作权有关的
the copyright, intentionally deleting or altering the electronic information on   权利人许可，故意删除或者改变作品、录
the management of the rights on the works, sound recordings or video              音录像制品等的权利管理电子信息的，法
recordings, except where otherwise provided in laws or administrative             律、行政法规另有规定的除外；
regulations;

(8) producing or selling a work where the signature of another is                 （八）制作、出售假冒他人署名的作品
counterfeited.                                                                    的。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 212 of 458 PageID #:891




Article 49 The infringer shall, when having infringed upon the copyright or         第四十九条   侵犯著作权或者与著作
the rights related to copyright, make a compensation on the basis of the          权有关的权利的，侵权人应当按照权利人
obligee's actual losses; where the actual losses are difficult to be              的实际损失给予赔偿；实际损失难以计算
calculated, the compensation may be made on the basis of the infringer's          的，可以按照侵权人的违法所得给予赔
illegal gains. The amount of compensation shall also include the                  偿。赔偿数额还应当包括权利人为制止侵
reasonable expenses paid by the obligee for stopping the act of tort.             权行为所支付的合理开支。
Where the obligee's actual losses or the infringer's illegal gains cannot be      权利人的实际损失或者侵权人的违法所得
determined, the people's court shall, on the basis of the seriousness of the      不能确定的，由人民法院根据侵权行为的
act of tort, adjudicate a compensation of 500,000 Yuan or less.                   情节，判决给予五十万元以下的赔偿。

Article 50 Where a copyright owner or obligee related to copyright has              第五十条   著作权人或者与著作权有
evidence to prove that another is committing or is going to commit an act         关的权利人有证据证明他人正在实施或者
infringing upon his right, and that his lawful rights and interests will suffer   即将实施侵犯其权利的行为，如不及时制
the damage which is difficult to be remedied if he does not stop it in time,      止将会使其合法权益受到难以弥补的损害
he may, before bringing a lawsuit, apply to the people's court for an order       的，可以在起诉前向人民法院申请采取责
to cease the relevant acts or for property preservation.                          令停止有关行为和财产保全的措施。
The people's court shall handle the application in the preceding paragraph        人民法院处理前款申请，适用《中华人民
in accordance with Article 93 through Article 96 and Article 99 of the Civil      共和国民事诉讼法》第九十三条至第九十
Procedure Law of the People's Republic of China.                                  六条和第九十九条的规定。

Article 51 For the purpose of stopping the acts of tort, a copyright owner or       第五十一条   为制止侵权行为，在证
an obligee related to copyright may, under circumstances that the                 据可能灭失或者以后难以取得的情况下，
evidence may be destroyed or lost or difficult to obtain later on, apply to       著作权人或者与著作权有关的权利人可以
the people's court for the evidence to be preserved.                              在起诉前向人民法院申请保全证据。
The people's court must, after receiving the application, make an order           人民法院接受申请后，必须在四十八小时
within 48 hours; if the preservation is granted by an order, its                  内作出裁定；裁定采取保全措施的，应当
implementation shall start immediately.                                           立即开始执行。
The people's court may order the applicant to provide a surety; if the            人民法院可以责令申请人提供担保，申请
applicant fails to do so, his application shall be rejected.                      人不提供担保的，驳回申请。
If the applicant fails to bring a lawsuit within 15 days after the people's       申请人在人民法院采取保全措施后十五日
court has adopted the preservation measures, the people's court shall             内不起诉的，人民法院应当解除保全措
cancel the property preservation.                                                 施。

Article 52 The people's court may, when trying the cases of infringing upon         第五十二条   人民法院审理案件，对
copyright or the rights related to copyright, confiscate the illegal gains, the   于侵犯著作权或者与著作权有关的权利
reproductions of infringement and the properties used for committing              的，可以没收违法所得、侵权复制品以及
illegal acts.                                                                     进行违法活动的财物。

Article 53 Where a publisher or producer of reproductions is unable to              第五十三条   复制品的出版者、制作
prove the lawful authorization of his publication or production, or the           者不能证明其出版、制作有合法授权的，
distributor of the reproductions or the lessor of the reproductions of a          复制品的发行者或者电影作品或者以类似
cinematographic work or a work created in a way similar to                        摄制电影的方法创作的作品、计算机软
cinematography, computer software, sound recordings or video recordings           件、录音录像制品的复制品的出租者不能
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 213 of 458 PageID #:892




is unable to prove the lawful sources of his distribution or lease of the          证明其发行、出租的复制品有合法来源
reproductions, he shall bear the legal liabilities.                                的，应当承担法律责任。

Article 54 Where a party concerned does not implement his contractual                第五十四条   当事人不履行合同义务
obligations or his implementation of the contractual obligations does not          或者履行合同义务不符合约定条件的，应
conform to the stipulated requirements, he shall bear the civil liabilities in     当依照《中华人民共和国民法通则》、
accordance with the General Principles of the Civil Law of the People's            《中华人民共和国合同法》等有关法律规
Republic of China, the Contract Law of the People's Republic of China and          定承担民事责任。
other laws.

Article 55 A dispute over copyright may be settled by mediation or be                第五十五条   著作权纠纷可以调解，
submitted for arbitration to a copyright arbitration institution under a written   也可以根据当事人达成的书面仲裁协议或
arbitration agreement concluded between the parties concerned, or under            者著作权合同中的仲裁条款，向仲裁机构
the arbitration clause in the copyright contract.                                  申请仲裁。
Any party may bring a lawsuit directly to the people's court in the absence        当事人没有书面仲裁协议，也没有在著作
of a written arbitration agreement or an arbitration clause in the copyright       权合同中订立仲裁条款的，可以直接向人
contract.                                                                          民法院起诉。

Article 56 Any party who objects to an administrative penalty may bring a            第五十六条   当事人对行政处罚不服
lawsuit to the people's court within three months as of the date when it           的，可以自收到行政处罚决定书之日起三
received the written decision on the penalty. If a party neither bring a           个月内向人民法院起诉，期满不起诉又不
lawsuit nor implements the decision within the above time limit, the               履行的，著作权行政管理部门可以申请人
copyright administration department concerned may apply to the people's            民法院执行。
court for enforcement.

Chapter VI Supplementary Provisions                                                         第六章   附则



Article 57 The term “author's right” shall have the same meaning as                  第五十七条   本法所称的著作权即版
“copyright” in this Law.                                                           权。

Article 58 The term “publication” mentioned in Article 2 of this Law shall           第五十八条   本法第二条所称的出
refer to reproduction and distribution of works.                                   版，指作品的复制、发行。

Article 59 Regulations for the protection of computer software and of the            第五十九条   计算机软件、信息网络
right of information network dissemination shall be established separately         传播权的保护办法由国务院另行规定。
by the State Council.

Article 60 The rights of copyright owners, publishers, performers,                   第六十条   本法规定的著作权人和出
producers of sound recordings and video recordings, radio stations and             版者、表演者、录音录像制作者、广播电
television stations as provided in this Law, of which the term of protection       台、电视台的权利，在本法施行之日尚未
specified in this Law has not yet expired on the date of this Law's entry into     超过本法规定的保护期的，依照本法予以
force, shall be protected in accordance with this Law.                             保护。
Any infringements upon copyright and the rights related to copyright or            本法施行前发生的侵权或者违约行为，依
breaches of contract committed prior to the entry into force of this Law
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 214 of 458 PageID #:893




shall be dealt with under the relevant regulations or policies in force at the   照侵权或者违约行为发生时的有关规定和
time when the infringement was committed.                                        政策处理。

Article 61 This Law shall enter into force on June 1, 1991.                        第六十一条   本法自 1991 年 6 月 1
                                                                                 日起施行。




                                             © Copyright Chinalawinfo Co., Ltd
                                                 database@chinalawinfo.com
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 215 of 458 PageID #:894




                               00K6

     Regulation for the
   Implementation of the
   Copyright Law of the
    Peoples Republic of
        China 2013
      Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 216 of 458 PageID #:895




Regulation for the Implementation of the Copyright Law of the People's Republic of China (2013
                                      Revision)[Effective]
                     中华人民共和国著作权法实施条例(2013 修订) [现行有效]

  Issuing authority:       State Council                                 Document Number: Order No. 633 of the State Council
  Date issued:             01-30-2013                                    Effective date:     03-01-2013
  Level of Authority:      Administrative Regulations                    Area of Law:        Copyright




   Regulation for the Implementation of the Copyright Law of the People's                    中华人民共和国著作权法实施条例
   Republic of China                                                                       （2002 年 8 月 2 日中华人民共和国国务
   (Promulgated by Order No. 359 of the State Council of the People's                      院令第 359 号公布       根据 2011 年 1 月 8
   Republic of China on August 2, 2002；amended for the first time in                       日《国务院关于废止和修改部分行政法规
   accordance with the Decision of the State Council on Abolishing and                     的决定》第一次修订           根据 2013 年 1 月
   Amending Some Administration Regulations on January 8, 2011; and                        30 日《国务院关于修改〈中华人民共和
   amended the second time in accordance with the Decision of the State                    国著作权法实施条例〉的决定》第二次修
   Council on Amending the Regulations for the Implementation of the                                      订）
   Copyright Law of the People's Republic of China on January 30, 2013)

   Article 1 These Regulations are formulated in accordance with the                          第一条 根据《中华人民共和国著作
   Copyright Law of the People's Republic of China (hereinafter referred to as             权法》（以下简称著作权法），制定本条
   "the Copyright Law").                                                                   例。

   Article 2 The term "works" as referred to in the Copyright Law means                       第二条 著作权法所称作品，是指文
   intellectual creations with originality in the literary, artistic or scientific         学、艺术和科学领域内具有独创性并能以
   domain, insofar as they can be reproduced in a tangible form.                           某种有形形式复制的智力成果。

   Article 3 The term "creation" as referred to in the Copyright Law means                    第三条 著作权法所称创作，是指直
   intellectual activities in which literary, artistic or scientific works are directly    接产生文学、艺术和科学作品的智力活
   created.                                                                                动。
   Any organizational activity, consultation, material support or other auxiliary          为他人创作进行组织工作，提供咨询意
   services conducted or offered for another person's creation shall not be                见、物质条件，或者进行其他辅助工作，
   deemed as creation.                                                                     均不视为创作。

   Article 4 For the purposes of the Copyright Law and these Regulations, the                 第四条 著作权法和本条例中下列作
   following expressions concerning works shall have the meanings                          品的含义：
   hereunder assigned to them:

   (1) "written works" means works expressed in written form, such as                      （一）文字作品，是指小说、诗词、散
   novels, poems, essays and theses;                                                       文、论文等以文字形式表现的作品；
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 217 of 458 PageID #:896




(2) "oral works" means works expressed in form of spoken language, such        （二）口述作品，是指即兴的演说、授
as impromptu speeches, lectures and court debates;                             课、法庭辩论等以口头语言形式表现的作
                                                                               品；

(3) "musical works" means such works as songs and symphonic works,             （三）音乐作品，是指歌曲、交响乐等能
with or without accompanying words, which can be sung or performed;            够演唱或者演奏的带词或者不带词的作
                                                                               品；

(4) "dramatic works" means such works as dramas, operas and local              （四）戏剧作品，是指话剧、歌剧、地方
traditional operas for stage performance;                                      戏等供舞台演出的作品；

(5) "qu yi works" means such works as "xiang sheng" (cross talk), "kuai        （五）曲艺作品，是指相声、快书、大
shu" (clapper talk), "da gu" (ballad singing with drum accompaniment) and      鼓、评书等以说唱为主要形式表演的作
"ping shu" (story telling based on novels), which are mainly performed by      品；
recitation or singing, or by both;

(6) "choreographic works" means works in which ideas and feelings are or       （六）舞蹈作品，是指通过连续的动作、
can be expressed through successive body movements, gestures, facial           姿势、表情等表现思想情感的作品；
movements, etc;

(7) "acrobatic works" means works expressed through body movements             （七）杂技艺术作品，是指杂技、魔术、
and skills, such as acrobatics, magic and circus;                              马戏等通过形体动作和技巧表现的作品；

(8) "works of fine arts" means two- or three-dimensional works of the          （八）美术作品，是指绘画、书法、雕塑
plastic arts created in lines, colours or other media which impart aesthetic   等以线条、色彩或者其他方式构成的有审
effect, such as paintings, works of calligraphy and sculptures;                美意义的平面或者立体的造型艺术作品；

(9) "works of architecture" means works with aesthetic effect which are        （九）建筑作品，是指以建筑物或者构筑
expressed in form of buildings or structures;                                  物形式表现的有审美意义的作品；

(10) "photographic works" means artistic works created by recording            （十）摄影作品，是指借助器械在感光材
images of objects on light-sensitive or other materials with the aid of        料或者其他介质上记录客观物体形象的艺
devices;                                                                       术作品；

(11) "cinematographic works and works created by a process analogous to        （十一）电影作品和以类似摄制电影的方
cinematography" means works which are recorded on some material,               法创作的作品，是指摄制在一定介质上，
consisting of a series of images, with or without accompanying sound, and      由一系列有伴音或者无伴音的画面组成，
which can be projected with the aid of suitable devices or communicated        并且借助适当装置放映或者以其他方式传
by other means;                                                                播的作品；

(12) "graphic works" means such works as drawings of engineering               （十二）图形作品，是指为施工、生产绘
designs and product designs for the purpose of actual construction and         制的工程设计图、产品设计图，以及反映
manufacturing, and as maps and sketches showing geographical                   地理现象、说明事物原理或者结构的地
phenomena and demonstrating the fundamentals or the structure of a             图、示意图等作品；
thing or an object;
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 218 of 458 PageID #:897




(13) "model works" means three-dimensional works made on the basis of             （十三）模型作品，是指为展示、试验或
the shape and the structure of an object to a certain scale, for the purpose      者观测等用途，根据物体的形状和结构，
of display, test or observation.                                                  按照一定比例制成的立体作品。

Article 5 For the purposes of the Copyright Law and these Regulations, the          第五条 著作权法和本条例中下列用
following expressions shall have the meanings hereunder assigned to               语的含义：
them:

(1) "news on current affairs" means the mere facts or happenings                  （一）时事新闻，是指通过报纸、期刊、
conveyed through the media such as newspapers, periodicals and radio              广播电台、电视台等媒体报道的单纯事实
and television programmes;                                                        消息；

(2) "sound recordings" means aural fixations of sounds of performances or         （二）录音制品，是指任何对表演的声音
of other sounds;                                                                  和其他声音的录制品；

(3) "video recordings" means fixations of a connected series of related           （三）录像制品，是指电影作品和以类似
images or pictures, with or without accompanying sounds, other than               摄制电影的方法创作的作品以外的任何有
cinematographic works and works created by a process analogous to                 伴音或者无伴音的连续相关形象、图像的
cinematography;                                                                   录制品；

(4) "producer of sound recordings" means the person who first makes the           （四）录音制作者，是指录音制品的首次
sound recordings;                                                                 制作人；

(5) "producer of video recordings" means the person who first makes the           （五）录像制作者，是指录像制品的首次
video recordings;                                                                 制作人；

(6) "performer" means an actor, or a performing group or any other person         （六）表演者，是指演员、演出单位或者
who performs literary or artistic works.                                          其他表演文学、艺术作品的人。

Article 6 A copyright shall subsist on the date when a work is created.             第六条 著作权自作品创作完成之日
                                                                                  起产生。

Article 7 Works of foreigners or stateless persons first published in the           第七条 著作权法第二条第三款规定
territory of China, as provided in the third paragraph of Article 2 of the        的首先在中国境内出版的外国人、无国籍
Copyright Law, shall be protected from the date of the first publication of       人的作品，其著作权自首次出版之日起受
the works.                                                                        保护。

Article 8 Where a work of a foreigner or a stateless person first published         第八条 外国人、无国籍人的作品在
outside the territory of China is published in the territory of China within 30   中国境外首先出版后，30 日内在中国境
days thereafter, it shall be deemed published simultaneously in the               内出版的，视为该作品同时在中国境内出
territory of China.                                                               版。

Article 9 Where a work of joint authorship cannot be separated into parts           第九条 合作作品不可以分割使用
and exploited separately, the copyright therein shall be enjoyed by the co-       的，其著作权由各合作作者共同享有，通
authors and exercised under a unanimous agreement; where an                       过协商一致行使；不能协商一致，又无正
agreement thereupon cannot be reached through consultation, any party             当理由的，任何一方不得阻止他方行使除
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 219 of 458 PageID #:898




may not, without justifications, prevent the other party or parties from          转让以外的其他权利，但是所得收益应当
exercising the copyright, except the transfer right; however, the gains thus      合理分配给所有合作作者。
obtained shall be distributed reasonably among all the co-authors.

Article 10 Where a copyright owner authorizes another person to make,               第十条 著作权人许可他人将其作品
based on his works, cinematographic works or works created by a process           摄制成电影作品和以类似摄制电影的方法
analogous to cinematography, it is deemed that he has permitted him to            创作的作品的，视为已同意对其作品进行
make necessary alteration of his works, insofar as such alteration does not       必要的改动，但是这种改动不得歪曲篡改
distort or mutilate the original works.                                           原作品。

Article 11 The term "tasks" as referred to in the first paragraph of Article 16     第十一条 著作权法第十六条第一款
of the Copyright Law regarding a work created in the course of                    关于职务作品的规定中的“工作任务”，是
employment means the duties the citizen shall fulfill in the legal person or      指公民在该法人或者该组织中应当履行的
organization by which he is employed.                                             职责。
The term "material and technical resources" as referred to in the second          著作权法第十六条第二款关于职务作品的
paragraph of Article 16 of the Copyright Law regarding a work created in          规定中的“物质技术条件”，是指该法人或
the course of employment means the funds, equipment or materials                  者该组织为公民完成创作专门提供的资
purposely provided to the citizen by the legal person or organization by          金、设备或者资料。
which he is employed for the creation of a work.

Article 12 Where, within two years after the completion of a work created           第十二条 职务作品完成两年内，经
in the course of employment, the author, with the consent by the entity he        单位同意，作者许可第三人以与单位使用
belongs to, authorizes a third party to exploit his work in the same manner       的相同方式使用作品所获报酬，由作者与
as the entity may have, the remuneration obtained therefrom shall be              单位按约定的比例分配。
divided between the author and the entity according to the agreed                 作品完成两年的期限，自作者向单位交付
proportions.                                                                      作品之日起计算。
The period of two years after the completion of the work shall be
calculated from the date on which the author submits the work to the
entity.

Article 13 In the case of a work of an unidentified author, the copyright,          第十三条 作者身份不明的作品，由
except the right of authorship, shall be exercised by the owner of the            作品原件的所有人行使除署名权以外的著
original copy of the work. Where the author is identified, the copyright shall    作权。作者身份确定后，由作者或者其继
be exercised by the author or his successor.                                      承人行使著作权。

Article 14 Where one of the co-authors of a work dies without any                   第十四条 合作作者之一死亡后，其
successor or legatee, the rights he enjoyed in the work as stipulated in          对合作作品享有的著作权法第十条第一款
subparagraphs (5) through (17) of the first paragraph of Article 10 of the        第五项至第十七项规定的权利无人继承又
Copyright Law shall be exercised by the other co-authors.                         无人受遗赠的，由其他合作作者享有。

Article 15 The right of authorship, the right of revision and the right of          第十五条 作者死亡后，其著作权中
integrity included in a copyright shall, after the death of the author, be        的署名权、修改权和保护作品完整权由作
protected by his successor or legatee.                                            者的继承人或者受遗赠人保护。
In the absence of a successor or legatee, the right of authorship, the right      著作权无人继承又无人受遗赠的，其署名
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 220 of 458 PageID #:899




of revision and the right of integrity included in a copyright shall be        权、修改权和保护作品完整权由著作权行
protected by the administrative departments for copyright.                     政管理部门保护。

Article 16 The exploitation of a work the copyright in which is enjoyed by       第十六条 国家享有著作权的作品的
the State shall be managed by the administrative department for copyright      使用，由国务院著作权行政管理部门管
of the State Council.                                                          理。

Article 17 In the case of a posthumous work, the right of publication may        第十七条 作者生前未发表的作品，
be exercised by the author's successor or legatee within a period of 50        如果作者未明确表示不发表，作者死亡后
years after the death of the author, unless the author had expressly stated    50 年内，其发表权可由继承人或者受遗
otherwise. In the absence of a successor or legatee, the said right shall be   赠人行使；没有继承人又无人受遗赠的，
exercised by the owner of the original copy of the work.                       由作品原件的所有人行使。

Article 18 In the case of a work of an unidentified author, the term of          第十八条 作者身份不明的作品，其
protection for the rights of such an author as provided in subparagraphs       著作权法第十条第一款第五项至第十七项
(5) through (17) of the first paragraph of Article 10 of the Copyright Law     规定的权利的保护期截止于作品首次发表
shall expire on December 31 of the 50th year after the first publication of    后第 50 年的 12 月 31 日。作者身份确定
the work. The provisions of Article 21 of the Copyright Law shall be           后，适用著作权法第二十一条的规定。
applicable after the author of the work has been identified.

Article 19 Anyone who exploits another person's work shall clearly indicate      第十九条 使用他人作品的，应当指
the name of the author and the title of the work, except where the parties     明作者姓名、作品名称；但是，当事人另
agree otherwise or the indication cannot be undertaken due to the special      有约定或者由于作品使用方式的特性无法
characteristic of the manner of exploiting the work.                           指明的除外。

Article 20 The term "published work" as referred to in the Copyright Law         第二十条 著作权法所称已经发表的
means a work which has been made available to the public by the                作品，是指著作权人自行或者许可他人公
copyright owner himself or under his permission.                               之于众的作品。

Article 21 The exploitation of a published work which may be exploited           第二十一条 依照著作权法有关规
without permission from the copyright owner in accordance with the             定，使用可以不经著作权人许可的已经发
relevant provisions of the Copyright Law shall not impair the normal           表的作品的，不得影响该作品的正常使
exploitation of the work concerned, nor unreasonably prejudice the             用，也不得不合理地损害著作权人的合法
legitimate interests of the copyright owner.                                   利益。

Article 22 The rates of remuneration for the exploitation of works in            第二十二条 依照著作权法第二十三
accordance with the provisions of Article 23, the second paragraph of          条、第三十三条第二款、第四十条第三款
Article 32 and the third paragraph of Article 39 of the Copyright Law shall    的规定使用作品的付酬标准，由国务院著
be fixed and issued by the administrative department for copyright of the      作权行政管理部门会同国务院价格主管部
State Council jointly with the competent department for pricing of the State   门制定、公布。
Council.

Article 23 Anyone who exploits another person's work shall conclude a            第二十三条 使用他人作品应当同著
licensing contract with the copyright owner, and the contract shall be made    作权人订立许可使用合同，许可使用的权
in written form insofar as the right licensed for exploiting the work has an
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 221 of 458 PageID #:900




exclusive nature, except where the work is to be published in a newspaper        利是专有使用权的，应当采取书面形式，
or a periodical.                                                                 但是报社、期刊社刊登作品除外。

Article 24 The contents of an exclusive right of exploitation provided in          第二十四条 著作权法第二十四条规
Article 24 of the Copyright Law shall be agreed upon by the contract. In         定的专有使用权的内容由合同约定，合同
the absence of such an agreement or of any clear agreement thereupon in          没有约定或者约定不明的，视为被许可人
the contract, it shall be deemed that the licensee has the right to prevent      有权排除包括著作权人在内的任何人以同
any other person, including the copyright owner himself, from exploiting         样的方式使用作品；除合同另有约定外，
the work in the same manner; unless otherwise agreed in the contract, the        被许可人许可第三人行使同一权利，必须
sublicensing of the same right to a third party by the licensee shall be         取得著作权人的许可。
subject to the permission from the copyright owner.

Article 25 An exclusive licensing contract and a copyright transfer contract       第二十五条 与著作权人订立专有许
concluded with the copyright owner may be filed with the administrative          可使用合同、转让合同的，可以向著作权
departments for copyright for the record.                                        行政管理部门备案。

Article 26 The term "rights and interests related to copyright" as referred to     第二十六条 著作权法和本条例所称
in the Copyright Law and these Regulations means the rights enjoyed by           与著作权有关的权益，是指出版者对其出
publishers in the typographical designs of their books or periodicals, the       版的图书和期刊的版式设计享有的权利，
rights enjoyed by performers in their performances, the rights enjoyed by        表演者对其表演享有的权利，录音录像制
producers of sound and video recordings in their sound and video                 作者对其制作的录音录像制品享有的权
recordings, and the rights enjoyed by radio and television stations in their     利，广播电台、电视台对其播放的广播、
broadcasting programmes.                                                         电视节目享有的权利。

Article 27 Publishers, performers, producers of sound and video                    第二十七条 出版者、表演者、录音
recordings, and radio and television stations, in the course of exercising       录像制作者、广播电台、电视台行使权
their rights, shall not prejudice the rights of the copyright owners in the      利，不得损害被使用作品和原作品著作权
works being exploited and in the original works.                                 人的权利。

Article 28 Where it is agreed in a book publishing contract that the book          第二十八条 图书出版合同中约定图
publisher enjoys an exclusive publishing right but its particular contents       书出版者享有专有出版权但没有明确其具
are not specified, it shall be deemed that the book publisher has the            体内容的，视为图书出版者享有在合同有
exclusive right to publish a book in the same language and in the form of        效期限内和在合同约定的地域范围内以同
original or revised version, within the term of validity of the contract and     种文字的原版、修订版出版图书的专有权
the territory defined by the contract.                                           利。

Article 29 If two separate subscription forms mailed by the copyright owner        第二十九条 著作权人寄给图书出版
to the book publisher are still not able to be fulfilled within six months, it   者的两份订单在 6 个月内未能得到履行，
shall be deemed that the stock of the book is exhausted as referred to in        视为著作权法第三十二条所称图书脱销。
Article 31 of the Copyright Law.

Article 30 Where a copyright owner declares in accordance with the                 第三十条 著作权人依照著作权法第
second paragraph of Article 32 of the Copyright Law that no reprinting or        三十三条第二款声明不得转载、摘编其作
excerpting of his work is permitted, he shall append such a declaration to       品的，应当在报纸、期刊刊登该作品时附
the work when it is published in a newspaper or a periodical.                    带声明。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 222 of 458 PageID #:901




Article 31 Where a copyright owner declares in accordance with the third           第三十一条 著作权人依照著作权法
paragraph of Article 39 of the Copyright Law that no making of sound             第四十条第三款声明不得对其作品制作录
recordings of his work is permitted, he shall make such a declaration when       音制品的，应当在该作品合法录制为录音
his work is legally recorded.                                                    制品时声明。

Article 32 To exploit another person's work in accordance with the                 第三十二条 依照著作权法第二十三
provisions of Article 23, the second paragraph of Article 32 and the third       条、第三十三条第二款、第四十条第三款
paragraph of Article 39 of the Copyright Law, the exploiter shall pay            的规定，使用他人作品的，应当自使用该
remuneration to the copyright owner within two months from the date of           作品之日起 2 个月内向著作权人支付报
exploitation of the said work.                                                   酬。

Article 33 Performances by foreigners or stateless persons in the territory        第三十三条 外国人、无国籍人在中
of China shall be protected by the Copyright Law.                                国境内的表演，受著作权法保护。
The rights enjoyed by foreigners or stateless persons in their                   外国人、无国籍人根据中国参加的国际条
performances under the international treaties to which China has already         约对其表演享有的权利，受著作权法保
acceded shall be protected by the Copyright Law.                                 护。

Article 34 Sound recordings produced and distributed by foreigners or              第三十四条 外国人、无国籍人在中
stateless persons in the territory of China shall be protected by the            国境内制作、发行的录音制品，受著作权
Copyright Law.                                                                   法保护。
The rights enjoyed by foreigners or stateless persons in the sound               外国人、无国籍人根据中国参加的国际条
recordings produced and distributed by them under the international              约对其制作、发行的录音制品享有的权
treaties to which China has acceded shall be protected by the Copyright          利，受著作权法保护。
Law.

Article 35 The rights enjoyed by foreign radio and television stations in          第三十五条 外国的广播电台、电视
their broadcasting programmes under the international treaties to which          台根据中国参加的国际条约对其播放的广
China has acceded shall be protected by the Copyright Law.                       播、电视节目享有的权利，受著作权法保
                                                                                 护。

Article 36 Where any act of infringement is committed as enumerated in             第三十六条 有著作权法第四十八条
Article 48 of the Copyright Law, which also prejudices the social or public      所列侵权行为，同时损害社会公共利益，
interests, and the illegal proceeds are more than 50,000 yuan, the               非法经营额 5 万元以上的，著作权行政管
administrative department for copyright may impose a fine of more than           理部门可处非法经营额 1 倍以上 5 倍以下
one time but less than five times the volume of the illegal business; if there   的罚款；没有非法经营额或者非法经营额
are no illegal proceeds or the illegal proceeds are less than 50,000 yuan, a     5 万元以下的，著作权行政管理部门根据
fine of not more than 100,000 yuan may be imposed by the administrative          情节轻重，可处 25 万元以下的罚款。
department for copyright according to the seriousness of circumstances..

Article 37 Where any act of infringement is committed as enumerated in             第三十七条 有著作权法第四十八条
Article 47 of the Copyright Law, which also prejudices the social or public      所列侵权行为，同时损害社会公共利益
interests, the administrative department for copyright of the local people's     的，由地方人民政府著作权行政管理部门
government shall be responsible for the investigation into and dealing with      负责查处。
such an act.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 223 of 458 PageID #:902




The administrative department for copyright of the State Council may            国务院著作权行政管理部门可以查处在全
investigate into and deal with any act of infringement that is of nationwide    国有重大影响的侵权行为。
effect.

Article 38 These Regulations shall be effective on September 15, 2002.            第三十八条 本条例自 2002 年 9 月
The Regulations for the Implementation of the Copyright Law of the              15 日起施行。1991 年 5 月 24 日国务院
People's Republic of China, which were approved by the State Council on         批准、1991 年 5 月 30 日国家版权局发布
May 24, 1991 and promulgated by the National Copyright Administration           的《中华人民共和国著作权法实施条例》
on May 30, 1991, shall be abolished at the same time.                           同时废止。




                                            © Copyright Chinalawinfo Co., Ltd
                                                database@chinalawinfo.com
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 224 of 458 PageID #:903




                               00K7

   Provisions on the
 Implementation of the
International Copyright
        Treaties
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 225 of 458 PageID #:904




     Provisions on the Implementation of the International Copyright Treaties[Effective]
                            实施国际著作权条约的规定 [现行有效]

Issuing authority:     State Council                             Document Number: Order No.105 of the State Council
Date issued:           09-25-1992                                Effective date:     09-30-1992
Level of Authority:    Administrative Regulations                Area of Law:        Copyright




 Order of                                                                                中华人民共和国国务院令
 the State Council of the People's Republic of China                                             （第 105 号）


 (No. 105)
                                                                                   现发布《实施国际著作权条约的规定》，
 The Provisions                                                                    自一九九二年九月三十日起施行。
 on the Implementation of the International Copyright Treaties are hereby
 issued                                                                            总理   李鹏
 and shall come into force as of September 30, 1992.                               一九九二年九月二十五日


 Premier:
 Li Peng
                                                                                   实施国际著作权条约的规定
 September
 25, 1992


 PROVISIONS ON THE IMPLEMENTATION OF THE INTERNATIONAL
 COPYRIGHT TREATIES

 Article 1 These Provisions are formulated to implement the international             第一条        为实施国际著作条约，保护
 copyright treaties and to protect the legitimate rights and interests of the      外国作品著作权人的合法权益，制定本规
 owners of copyright in foreign works.                                             定。

 Article 2 With regard to the protection of foreign works, the Copyright Law          第二条        对外国作品的保护，适用
 of the People's Republic of China (hereinafter referred to as "the Copyright      《中华人民共和国著作权法》（以下称著
 Law"), the Regulations for the Implementation of Copyright Law of the             作权法）、《中华人民共和国著作权法实
 People's Republic of China, the Regulations for the Protection of                 施条例》、《计算机软件保护条例》和本
 Computer Software and these Provisions shall apply.                               规定。

 Article 3 The "international copyright treaties" mentioned in these                  第三条        本规定所称国际著作权条
 Provisions refers to the Berne Convention for the Protection of Literary and      约，是指中华人民共和国（以下称中国）
 Artistic Works (hereinafter referred to as "the Berne Convention")to which        参加的《伯尔尼保护文学和艺术作品公
 the People's Republic of China (hereinafter referred to as"China") is a           约》（以下称伯尔尼公约）和与外国签订
                                                                                   的有关著作权的双边协定。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 226 of 458 PageID #:905




party, and the bilateral agreements on copyright which China has
concluded with foreign countries.

Article 4 Foreign works mentioned in these Provisions shall include:              第四条   本规定所称外国作品，包
                                                                                括：

(1) works of which the author or one of the co-authors or the other owner       （一）作者或者作者之一，其他著作权人
of copyright or one of the co-owners of copyright is a national ora             或者著作权人之一是国际著作权条约成员
permanent resident of a country party to theinternational copyright treaties;   国的国民或者在该条约的成员国有经常居
                                                                                所的居民的作品；

(2) works of which the author is not a national or a permanent resident of a    （二）作者不是国际著作权条约成员国的
country party to international copyright treaties but which have been first     国民或者在该条约的成员国有经常居所的
published or published simultaneously in a country party of the                 居民，但是在该条约的成员国首次或者同
international copyright treaties;                                               时发表的作品；

(3) Works created by others by commission from a Chinese-foreign equity         （三）中外合资经营企业、中外合作经营
joint venture, a Chinese-foreign contractual joint venture or a foreign-        企业和外资企业按照合同约定是著作权人
capital enterprise which, by virtue of a contract, is the owner of copyright    或者著作权人之一的，其委托他人创作的
or one of the coowners of copyright of the work.                                作品。

Article 5 With regard to the term of protection for unpublished foreign           第五条   对未发表的外国作品的保护
works, the provisions of Articles 20 and 21 of the Copyright Law shall          期，适用著作权法第二十条、第二十一条
apply.                                                                          的规定。

Article 6 In the case of foreign works of applied art, the term of protection     第六条   对外国实用艺术作品的保护
shall be 25 years commencing from the creation of the works.                    期，为自该作品完成起二十五年。
The preceding paragraph, however, shall not apply to the works of fine          美术作品（包括动画形象设计）用于工业
arts, including designs of cartoon characters, used in industrial goods.        制品的，不适用前款规定。

Article 7 Foreign computer programmes shall be protected as literary              第七条   外国计算机程序作为文学作
works, shall not be subject to registration and shall enjoy a term of           品保护，可以不履行登记手续，保护期为
protection of 50 years commencing from the end of the year of their first       自该程序首次发表之年年底起五十年。
publication.

Article 8 Foreign works created by compiling non-protected materials shall        第八条   外国作品是由不受保护的材
be protected in accordance with the provisions of Article 14 of the             料编辑而成，但是在材料的选取或者编排
Copyright Law, provided that originality is shown in the selection and          上有独创性的，依照著作权法第十四条的
arrangement of such materials.Such protection, however, shall not               规定予以保护。此种保护不排斥他人利用
preclude others from using the same materials to create works of                同样的材料进行编辑。
compilation.

Article 9 Foreign video recordings shall be protected as cinematographic          第九条   外国录像制品根据国际著作
works to the extent that international copyright treaties treat them as such    权条约构成电影作品的，作为电影作品保
works.                                                                          护。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 227 of 458 PageID #:906




Article 10 Prior authorization of the copyright owners shall be required if a      第十条   将外国人已经发表的以汉族
published foreign work created in Chinese is to be translated into and           文字创作的作品，翻译成少数民族文字出
published in the language of a minority nationality.                             版发行的，应当事先取得著作权人的授
                                                                                 权。

Article 11 Copyright owners of foreign works have the right to authorize           第十一条   外国作品著作权人，可以
others to perform before the public their works in any manner and by any         授权他人以任何方式、手段公开表演其作
means, or to communicate to the public the performance of their works.           品或者公开传播对其作品的表演。

Article 12 Copyright owners of foreign cinematographic works, television           第十二条   外国电影、电视和录像作
works and works of video recordings have the right to authorize others to        品的著作权人可以授权他人公开表演其作
perform before the public their works.                                           品。

Article 13 Prior authorization of the copyright owner shall be required for        第十三条   报刊转载外国作品，应当
newspapers and periodicals to reprint a foreign work, except the reprinting      事先取得著作权人的授权；但是，转载有
of articles on current political, economic and social topics.                    关政治、经济等社会问题的时事文章除
                                                                                 外。

Article 14 Copyright owners of foreign works may authorize or prohibit             第十四条   外国作品的著作权人在授
rental of copies of their works after authorizing others to distribtute such     权他人发行其作品的复制品后，可以授权
copies.                                                                          或者禁止出租其作品的复制品。

Article 15 Copyright owners of foreign works have the right to prohibit the        第十五条   外国作品的著作权人有权
importation of the following types of copies of their works:                     禁止进口其作品的下列复制品：

(1) infringing copies;                                                           （一）侵权复制品；

(2) copies coming from a country where their works are not protected.            （二）来自对其作品不予保护的国家的复
                                                                                 制品。

Article 16 In the case of public performance, recording and broadcasting of        第十六条   表演、录音或者广播外国
foreign works, the provisions of the Berne Convention shall apply.Where          作品，适用伯尔尼公约的规定；有集体管
there is a collective administration organization, prior authorization of such   理组织的，应当事先取得该组织的授权。
organization shall be required.

Article 17 Foreign works which, at the date on which the international             第十七条   国际著作权条约在中国生
copyright treaties enter into force in China, have not fallen into the public    效之日尚未在起源国进入公有领域的外国
domain in their countries of origin shall be protected until the expiration of   作品，按照著作权法和本规定规定的保护
the term of protection as is prescribed in the Copyright Law and these           期受保护，到期满为止。
Provisions.                                                                      前款规定不适用于国际著作权条约在中国
The preceding paragraph shall not apply to the uses of foreign works that        生效之日前发生的对外国作品的使用。
had taken place before the international copyright treaties entered into         中国公民或者法人在国际著作权条约在中
force in China.                                                                  国生效之日前为特定目的而拥有和使用外
A Chinese citizen or legal person who owned and used a particular copy of        国作品的特定复制本的，可以继续使用该
a foreign work for a particular purpose before the entry into force of the       作品的复制本而不承担责任；但是，该复
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 228 of 458 PageID #:907




international copyright treaties in China may continue to make use of that         制本不得以任何不合理地损害该作品著作
copy of the work without liability; but such copy may not be reproduced nor        权人合法权益的方式复制和使用。
used in any manner susceptible to prejudice unreasonably the legitimate            前三款规定依照中国同有关国家签订的有
rights and interests of the copyright owner.                                       关著作权的双边协定的规定实施。
The application of the foregoing three paragraphs shall be subject to the
provisions of the bilateral agreements on copyright concluded by China
with the countries concerned.

Article 18 Articles 5, 12, 14, 15, and 17 of these Provisions shall also apply       第十八条   本规定第五条、第十二
to sound recordings.                                                               条、第十四条、第十五条、第十七条适用
                                                                                   于录音制品。

Article 19 Where pre-existing administrative regulations relating to                 第十九条   本规定施行前，有关著作
copyright conflict with these Provisions, these Provisions shall                   权的行政法规与本规定有不同规定的，适
apply.Where these Provisions conflict with the international copyright             用本规定。本规定与国际著作权条约有不
treaties, the international copyright treaties shall apply.                        同规定的，适用国际著作权条约。

Article 20 The implementation in China of the international copyright                第二十条   国家版权局负责国际著作
treaties shall be the responsibility of the National Copyright Administration      权条约在中国的实施。
of China.

Article 21 The interpretation of these Provisions shall be the responsibility        第二十一条   本规定由国家版权局负
of the National Copyright Administration of China.                                 责解释。

Article 22 These Provisions shall enter into force as of September                   第二十二条   本规定自一九九二年九
30,1992.                                                                           月三十日起施行。




                                               © Copyright Chinalawinfo Co., Ltd
                                                  database@chinalawinfo.com
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 229 of 458 PageID #:908




                               00K8

 Interpretation of the
Supreme Peoples Court
Trial of Civil Disputes
    over Copyright
      Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 230 of 458 PageID #:909




Interpretation of the Supreme People's Court Concerning the Application of Laws in the Trial of
                            Civil Disputes over Copyright[Effective]
           最高人民法院关于审理著作权民事纠纷案件适用法律若干问题的解释 [现行有效]

  Issuing authority:     Supreme People's Court                    Document Number: No. 31 [2002] of Legal Interpretation
  Date issued:           10-12-2002                                Effective date:     10-15-2002
  Level of Authority:    Judicial Interpretation                   Area of Law:        Civil Litigation,Copyright




   Public Announcement of the People's Supreme Court                                    中华人民共和国最高人民法院公告
   The Interpretation of the People's Supreme Court Concerning the
   Application of Laws to the Trial of Civil Disputes of Copyright have been
   adopted by the 1246th Session of the Judicial Committee of the Supreme            《最高人民法院关于审理著作权民事纠纷
   People's Court on October 12, 2002 and are hereby promulgated for                 案件适用法律若干问题的解释》已于
   implementation as of October 15, 2002.                                            2002 年 10 月 12 日由最高人民法院审判
   The People's Supreme Court                                                        委员会第 1246 次会议通过。现予公布，
   October 12, 2002                                                                  自 2002 年 10 月 15 日起施行。
   Interpretation of the Supreme People's Court Concerning the Application           最高人民法院
   of Laws in the Trial of Civil Disputes over Copyright                             2002 年 10 月 12 日
   (Adopted at the 1246th Session of the Judicial Committee of the Supreme           最高人民法院关于审理著作权民事纠纷案
   People's Court on October 12, 2002. Docket No. 31 [2002] of Legal                 件适用法律若干问题的解释
   Interpretation)                                                                   （2002 年 10 月 12 日最高人民法院审判
   With a view to correctly trial the cases of civil dispute over copyright, some    委员会第 1246 次会议通过 法释
   issues concerning the application of laws are hereby interpreted on the           [2002]31 号）
   basis of the statutory provisions including the General Principles of the         为了正确审理著作权民事纠纷案件，根据
   Civil Law of the People's Republic of China, the Contract Law of the              《中华人民共和国民法通则》、《中华人
   People's Republic of China, the Copyright Law of the People's Republic of         民共和国合同法》、《中华人民共和国著
   China and the Civil Procedure Law of the People's Republic of China.              作权法》、《中华人民共和国民事诉讼
                                                                                     法》等法律的规定，就适用法律若干问题
                                                                                     解释如下：

   Article 1 The people's courts accept the civil cases of dispute over                  第一条      人民法院受理以下著作权民
   copyright as mentioned below:                                                     事纠纷案件：

   a. The cases of dispute over the possession, infringement and contract of         （一）著作权及与著作权有关权益权属、
   copyright or copyright-related rights and interests;                              侵权、合同纠纷案件；

   b. The cases of plead for stopping the infringement upon copyright or             （二）申请诉前停止侵犯著作权、与著作
   copyright-related rights and interests before the institution of an action or     权有关权益行为，申请诉前财产保全、诉
   for attachment of property or evidences before the institution of an action;      前证据保全案件；

   c. Other cases of dispute over copyright or copyright-related rights and          （三）其他著作权、与著作权有关权益纠
   interests.                                                                        纷案件。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 231 of 458 PageID #:910




Article 2 A civil case of dispute over copyright shall be subject to the              第二条   著作权民事纠纷案件，由中
jurisdiction of the intermediate people's court or above.                           级以上人民法院管辖。
All the higher people's court may, by taking the practical situations of their      各高级人民法院根据本辖区的实际情况，
respective jurisdictions into consideration, determine some of the basic-           可以确定若干基层人民法院管辖第一审著
level people's courts as the first-instance court for trying civil cases of         作权民事纠纷案件。
dispute over copyright.

Article 3 As for the acts infringing upon copyright as found out by the               第三条   对著作权行政管理部门查处
administrative departments of copyright, if any of the parties concerned            的侵犯著作权行为，当事人向人民法院提
lodges an action to look into the civil liabilities of the actor, such case shall   起诉讼追究该行为人民事责任的，人民法
be accepted by the people's court.                                                  院应当受理。
When trying a civil case of dispute over the infringement of copyright that         人民法院审理已经过著作权行政管理部门
has already been handled by the administrative department of copyright,             处理的侵犯著作权行为的民事纠纷案件，
the people's court shall examine the case facts in a comprehensive way.             应当对案件事实进行全面审查。

Article 4 A civil action instituted on the ground of infringing upon copyright        第四条   因侵犯著作权行为提起的民
shall be subject to the jurisdiction of the people's court where the infringing     事诉讼，由著作权法第四十六条、第四十
act occurred or where the infringing reproductions were stored or detained          七条所规定侵权行为的实施地、侵权复制
and sealed up or where the defendant dwells as provided for in Article 46           品储藏地或者查封扣押地、被告住所地人
and 47 of the Copyright Law.                                                        民法院管辖。
The place where the infringing reproductions were stored as mentioned in            前款规定的侵权复制品储藏地，是指大量
the preceding paragraph refers to the place where large quantities of               或者经营性储存、隐匿侵权复制品所在
infringing reproductions were stored or infringing reproductions were               地；查封扣押地，是指海关、版权、工商
stored or concealed for business purposes. The place of detention and               等行政机关依法查封、扣押侵权复制品所
sealing up refers to the place where the infringing reproductions were              在地。
lawfully sealed up or detained by the administrative departments of
customs, copyright, administrations for industry and commerce, etc.

Article 5 For the joint actions instituted by several defendants of the place         第五条   对涉及不同侵权行为实施地
where different infringing acts are involved, the plaintiff may select the          的多个被告提起的共同诉讼，原告可以选
people's court of the place where the infringing act of either of the               择其中一个被告的侵权行为实施地人民法
defendants occurred as the jurisdictional people's court. Where an action           院管辖；仅对其中某一被告提起的诉讼，
is instituted against only one of the defendants, the people's court of the         该被告侵权行为实施地的人民法院有管辖
place where the infringing act of the defendant shall have jurisdiction.            权。

Article 6 Where an action is instituted by an organization lawfully                   第六条   依法成立的著作权集体管理
established for the collective management of copyright in its own name              组织，根据著作权人的书面授权，以自己
upon the written authorization of the copyright holder, the people's court          的名义提起诉讼，人民法院应当受理。
shall accept.

Article 7 The manuscripts, original scripts, lawful publications, copyright           第七条   当事人提供的涉及著作权的
registration certificates, attestations issued by authentication institutions,      底稿、原件、合法出版物、著作权登记证
contracts for acquiring rights, etc. as submitted by the parties concerned          书、认证机构出具的证明、取得权利的合
may be adopted as evidences.                                                        同等，可以作为证据。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 232 of 458 PageID #:911




The natural persons, legal persons or other organizations which appear on       在作品或者制品上署名的自然人、法人或
a work or production as authors shall be deemed as the holder of                者其他组织视为著作权、与著作权有关权
copyright or copyright-related rights and interests unless there are            益的权利人，但有相反证明的除外。
evidences that prove the opposite.

Article 8 Where any party concerned purchases infringing reproductions by         第八条   当事人自行或者委托他人以
ordering or on-the-spot dealing by himself or authorizing any other person,     定购、现场交易等方式购买侵权复制品而
the physical objects and invoices, etc. obtained thereby may be adopted         了取得的实物、发票等，可以作为证据。
as evidences.                                                                   公证人员在未向涉嫌侵权的一方当事人表
The notaries issued by any notary public, without disclosing his own            明身份的情况下，如实对另一方当事人按
identity to the party that is suspicious of infringement, concerning the        照前款规定的方式取得的证据和取证过程
evidences obtained by the party concerned in the ways as mentioned in           出具的公证书，应当作为证据使用，但有
the preceding paragraph or concerning the process of obtaining the              相反证据的除外。
evidences shall be adopted as evidences unless there are evidences that
can prove the opposite.

Article 9 The phrase “making known to the public” as mentioned in Article         第九条   著作权法第十条第（一）项
10, Item 1 of the Copyright Law refers to that a work is made to known to       规定的“公之于众”，是指著作权人自行或
unspecified people by the holder of copyright or with the permission of the     者经著作权人许可将作品向不特定的人公
copyright holder. However, it shall not be based on the condition that the      开，但不以公众知晓为构成条件。
general public has already known it.

Article 10 In the case of a “work” as mentioned in Article 15, Paragraph 2        第十条   著作权法第十五条第二款所
of the Copyright Law, if the copyright holder is a natural person, the          指的作品，著作权人是自然人的，其保护
provisions of Article 21, Paragraph 1 of the Copyright Law shall be             期适用著作权法第二十一条第一款的规
applicable to the term of protection thereof; while in that the copyright       定；著作权人是法人或其他组织的，其保
holder is a legal person or any other organization, the provisions of Article   护期适用著作权法第二十一条第二款的规
21, Paragraph 2 of the Copyright Law shall be applicable to the term of         定。
protection thereof.

Article 11 Where a dispute arises from the sequence of authorship to a            第十一条   因作品署名顺序发生的纠
work, the people's court shall handle the case according to the following       纷，人民法院按照下列原则处理；有约定
principles: if there is any agreement concerning the sequence of                的按约定确定署名顺序；没有约定的，可
authorship, such agreement shall apply; if there is no agreement, the           以按照创作作品付出的劳动、作品排列、
sequence of authorship may be determined according to how much labor            作者姓氏笔划等确定署名顺序。
one had paid to the creation of the work or the sequence of the content of
the work or the number and sequence of the strokes of the Chinese
characters for the surnames of the authors, etc.

Article 12 According to Article 17 of the Copyright Law which provides that       第十二条   按照著作权法第十七条规
the copyright to an entrusted work, the trustor has the right to use the work   定委托作品著作权属于受托人的情形，委
within the stipulated scope of use. If both parties fail to agree upon the      托人在约定的使用范围内享有使用作品的
scope of use of the work, the trustor may gratuitously use the work within      权利；双方没有约定使用作品范围的，委
the scope of the specific purpose for creating the work.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 233 of 458 PageID #:912




                                                                                 托人可以在委托创作的特定目的范围内免
                                                                                 费使用该作品。

Article 13 Apart from the situation as provided in Article 11, Item 3 of the       第十三条   除著作权法第十一条第三
Copyright Law, works such as reports and speeches which are written by           款规定的情形外，由他人执笔，本人审阅
other people but are revised, finalized and delivered in one's own name,         定稿并以本人名义发表的报告、讲话等作
the copyright shall be held by the person who makes the report or speech.        品，著作权归报告人或者讲话人享有。著
The copyright holder may pay appropriate remunerations to the writers.           作权人可以支付执笔人适当的报酬。

Article 14 Where the parties concerned agree to create an                          第十四条   当事人合意以特定人物经
autobiographical work on the basis of the experiences of a particular            历为题材完成的自传体作品，当事人对著
person and if they have come to any agreement concerning the                     作权权属有约定的，依其约定；没有约定
possession of copyright, such agreement shall apply. If they have not            的，著作权归该特定人物享有，执笔人或
come to any agreement, the copyright thereof shall be held by the                整理人对作品完成付出劳动的，著作权人
particular person. If the writer of the work has made efforts to the work, the   可以向其支付适当的报酬。
copyright holder may pay appropriate remunerations to him.

Article 15 With regards to a work created by different authors on the basis        第十五条   由不同作者就同一题材创
of a same topic, the authors shall enjoy independent copyright if the            作的作品，作品的表达系独立完成并且有
expression of the work is completed independently and is creative.               创作性的，应当认定作者各自享有独立著
                                                                                 作权。

Article 16 The purely factual news which is disseminated through mass              第十六条   通过大众传播媒介传播的
media are the news of current affairs as provided in Article 5, Item 2 of the    单纯事实消息属于著作权法第五条第
Copyright Law. When disseminating the news of current affairs as written         （二）项规定的时事新闻。传播报道他人
by other persons, the source of the news shall be marked.                        采编的时事新闻，应当注明出处。

Article 17 The word “reprint” as mentioned in Article 32, Paragraph 2 of the       第十七条   著作权法第三十二条第二
Copyright Law refers to the publishing of works by a newspaper or                款规定的转载，是指报纸、期刊登载其他
magazine that have already been published by other newspapers or                 报刊已发表作品的行为。转载未注明被转
magazines. Any one who reprints a work without marking the authors or            载作品的作者和最初登载的报刊出处的，
the newspaper or magazine that has first published the work shall assume         应当承担消除影响、赔礼道歉等民事责
the civil liabilities of clearing up ill effects and making apologies, etc.      任。

Article 18 The term “artistic work in out-door public places” as mentioned         第十八条   著作权法第二十二条第
in Article 22, Item 10 of the Copyright Law refers to such artistic works as     （十）项规定的室外公共场所的艺术作
sculptures, painting, calligraphy works, etc. that are located or displayed in   品，是指设置或者陈列在室外社会公众活
out-door places for social public activities.                                    动处所的雕塑、绘画、书法等艺术作品。
Any person who copies, paints, takes photographs or video tapes of the           对前款规定艺术作品的临摹、绘画、摄
artistic works as mentioned in the preceding paragraph may further use his       影、录像人，可以对其成果以合理的方式
products in reasonable ways and scopes without constituting an                   和范围再行使用，不构成侵权。
infringement.

Article 19 Publishers and producers shall bear the burden of proof                 第十九条   出版者、制作者应当对其
concerning the lawful authorization of its publication or production. Issuers    出版、制作有合法授权承担举证责任，发
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 234 of 458 PageID #:913




and leasers shall bear the burden of proof concerning the lawful source of         行者、出租者应当对其发行或者出租的复
the reproductions issued or leased. Any one who fails to produce                   制品有合法来源承担举证责任。举证不能
evidences shall assume the legal liabilities as provided in Articles 46 and        的，依据著作权法第四十六条、第四十七
47 of the Copyright Law.                                                           条的相应规定承担法律责任。

Article 20 In case any publication has infringed upon the copyright of any           第二十条   出版物侵犯他人著作权
other person, the publisher shall assume civil liabilities of compensation         的，出版者应当根据其过错、侵权程度及
according to seriousness of fault or infringement or damages caused, etc.          损害后果等承担民事赔偿责任。
Any publisher who fails to give reasonable care to the authorization of the        出版者对其出版行为的授权、稿件来源和
publication or the source or authorship of the contributions or the content        署名、所编辑出版物的内容等未尽到合理
of the publication it has edited shall be responsible for making                   注意义务的，依据著作权法第四十八条的
compensations according to the provisions of Article 48 of the Copyright           规定，承担赔偿责任。
Law.                                                                               出版者尽了合理注意义务，著作权人也无
If the publisher has given reasonable care and the copyright holder cannot         证据证明出版者应当知道其出版涉及侵权
produce evidences to prove that the publisher should have known that the           的，依据民法通则第一百一十七条第一款
publication thereof has constituted an infringement, it shall, according to        的规定，出版者承担停止侵权、返还其侵
the provisions of Article 117, Paragraph 1 of the General Principles of the        权所得利润的民事责任。
Civil Law of the People's Republic China, assume the civil liabilities of          出版者所尽合理注意义务情况，由出版者
stopping the infringement and refunding the profits gained from the                承担举证责任。
infringement.
The publisher shall bear the burden of proof to prove that it has given
reasonable care.

Article 21 A user of computer software who uses the software without                 第二十一条   计算机软件用户未经许
permission or beyond the permitted scope of business use shall assume              可或者超过许可范围商业使用计算机软件
the civil liabilities as provided in Article 47, Item 1 of the Copyright Law,      的，依据著作权法第四十七条第（一）
Article 24, Item 1 of the Regulation on the Protection of Computer                 项、《计算机软件保护条例》第二十四条
Software.                                                                          第（一）项的规定承担民事责任。

Article 22 Where a contract for the transfer of copyright fails to be made in        第二十二条   著作权转让合同未采取
written form, the people's court shall examine and determine whether the           书面形式的，人民法院依据合同法第三十
contract establishes according to the provisions of Articles 36 and 37 of          六条、第三十七条的规定审查合同是否成
the Contract Law.                                                                  立。

Article 23 Where any publisher who loses the work of delivered by the                第二十三条   出版者将著作权人交付
holder of copyright for publication so that the publication contract cannot        出版的作品丢失、毁损致使出版合同不能
be performed, it shall assume the civil liabilities as provided in Article 53 of   履行的，依据著作权法第五十三条、民法
the Copyright Law, Article 117 of the General Principles of the Civil Law          通则第一百一十七条以及合同法第一百二
and Article 122 of the Contract Law.                                               十二条的规定追究出版者的民事责任。

Article 24 The actual losses of the copyright holder may be computed                 第二十四条   权利人的实际损失，可
according to the arithmetic product of the reduced sales volume of the             以根据权利人因侵权所造成复制品发行减
reproductions incurred by the infringement or the sales volume of the              少量或者侵权复制品销售量与权利人发行
infringing reproductions and the unit profits of the reproductions of the          该复制品单位利润乘积计算。发行减少量
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 235 of 458 PageID #:914




copyright holder. If it is difficult to determine the reduction of the sales      难以确定的，按照侵权复制品市场销售量
volume, it shall be the market sales volume of the infringing reproductions.      确定。

Article 25 Where it is impossible to determine the actual losses of the             第二十五条   权利人的实际损失或者
copyright holder or the illegal gains of the infringer, the people's court may    侵权人的违法所得无法确定的，人民法院
determine the amount of compensation upon the request of the parties              根据当事人的请求或者依职权适用著作权
concerned or by applying the provisions of Article 48, Paragraph 2 of the         法第四十八条第二款的规定确定赔偿数
Copyright Law upon its own power.                                                 额。
When determining the amount of compensation, the people's court shall             人民法院在确定赔偿数额时，应当考虑作
take into comprehensive consideration of the type of the work, reasonable         品类型、合理使用费、侵权行为性质、后
royalties, nature and consequences of the infringing act, etc.                    果等情节综合确定。
Where the parties concerned have come into any agreement concerning               当事人按照本条第一款的规定就赔偿数额
the amount of compensation according to the provisions of Paragraph 1 of          达成协议的，应当准许。
the present Article, such agreement shall apply.

Article 26 The term “reasonable expenses for stopping infringing acts” as           第二十六条   著作权法第四十八条第
mentioned in Article 48, Paragraph 1 of the Copyright Law shall include           一款规定的制止侵权行为所支付的合理开
the reasonable expenses of the right holder or the agent entrusted thereby        支，包括权利人或者委托代理人对侵权行
in looking into the infringing acts and obtaining evidences.                      为进行调查、取证的合理费用。
The people's courts may, according to the allegations of the parties              人民法院根据当事人的诉讼请求和具体案
concerned and the specific situations of the cases concerned, include the         情，可以将符合国家有关部门规定的律师
lawyer's fees that conform to the provisions of relevant departments of the       费用计算在赔偿范围内。
state into the range of compensations.

Article 27 As for the cases instituted on the ground of infringing upon one's       第二十七条   在著作权法修改决定施
copyright that has happened before the Decision (of the Standing                  行前发生的侵犯著作权行为起诉的案件，
Committee of the People's Congress) on Amending the Copyright Law                 人民法院于该决定施行后作出判决的，可
takes effect and the people's court makes the judgment after the Decision         以参照适用著作权法第四十八条的规定。
has taken effect, the provisions of Article 48 of the Copyright Law may be
applied by reference.

Article 28 The statute of limitations for the infringement of copyright is two      第二十八条   侵犯著作权的诉讼时效
years, starting from the day when the copyright holder knows or should            为两年，自著作权人知道或者应当知道侵
have known of the infringing act. Where the right holder institutes an action     权行为之日起计算。权利人超过两年起诉
after two years, and if the infringing act still exists when the action is        的，如果侵权行为在起诉时仍在持续，在
instituted and is within the period of copyright protection, the people's court   该著作权保护期内，人民法院应当判决被
shall rule that the defendant shall stop the infringing act, and the amount of    告停止侵权行为；侵权损害赔偿数额应当
compensations for damages shall be computed till two years further as of          自权利人向人民法院起诉之日起向前推算
the day when the right holder institutes the action with the people's court.      两年计算。

Article 29 As for the infringing acts as provided in Article 47 of the              第二十九条   对著作权法第四十七条
Copyright Law, the people's court may, apart from imposing civil liabilities      规定的侵权行为，人民法院根据当事人的
upon the actors upon the pleading of the parties concerned, impose civil          请求除追究行为人民事责任外，还可以依
sanctions to the actors according to the provisions of Article 134,               据民法通则第一百三十四条第三款的规定
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 236 of 458 PageID #:915




Paragraph of the General Principles of the Civil Law. The amount of fines        给予民事制裁，罚款数额可以参照《中华
to be imposed upon may be determined by referring to the relevant                人民共和国著作权法实施条例》的有关规
provisions of the Regulation of the People's Republic of China on                定确定。
Implementing the Copyright Law.                                                  著作权行政管理部门对相同的侵权行为已
In case the administrative department of copyright has already imposed           经给予行政处罚的，人民法院不再予以民
administrative punishments to a same infringing act, the people's court          事制裁。
shall not impose any more civil sanctions.

Article 30 As for the acts of infringing upon copyright prior to October 27,       第三十条   对 2001 年 10 月 27 日前
2001, if the parties concerned pleads to the people's court for ordering the     发生的侵犯著作权行为，当事人于 2001
actors to stop infringing acts or for taking measures of attachment of           年 10 月 27 日后向人民法院提出申请采
evidences, the provisions of Articles 49 and 50 of the Copyright Law shall       取责令停止侵权行为或者证据保全措施
apply.                                                                           的，适用著作权法第四十九条、第五十条
Where the people's court takes the measures before the institution of an         的规定。
action, it shall handle the case by referring to the provisions of the           人民法院采取诉前措施，参照《最高人民
Interpretation of the Supreme People's Court Concerning the Application          法院关于诉前停止侵犯注册商标专用权行
of Laws for Stopping Acts of Infringing upon Registered Trademark Rights         为和保全证据适用法律问题的解释》的规
and for Attachment of Evidences Before An Action Is Instituted.                  定办理。

Article 31 Unless there are other provisions in the present Interpretation,        第三十一条    除本解释另行规定外，
the cases of civil dispute over copyright as accepted by the people's courts     2001 年 10 月 27 日以后人民法院受理的
after October 27, 2001, for the acts that happened prior to October 27,          著作权民事纠纷案件，涉及 2001 年 10
2001, the provisions of Copyright Law prior to its amendment shall apply,        月 27 日前发生的民事行为的，适用修改
while for the acts that happened subsequent to the said date, the                前著作权法的规定；涉及该日期以后发生
provisions of the amended Copyright Law shall apply. As for the civil acts       的民事行为的，适用修改后著作权法的规
that happened prior to the said but continues after the date, the provisions     定；涉及该日期前发生，持续到该日期后
of the amended Copyright Law shall apply.                                        的民事行为的，适用修改后著作权法的规
                                                                                 定。

Article 32 Where any of the relevant provisions promulgated in the past is         第三十二条    以前的有关规定与本解
inconsistent with the present Interpretation, the present Interpretation shall   释不一致的，以本解释为准。
prevail.




                                             © Copyright Chinalawinfo Co., Ltd
                                                 database@chinalawinfo.com
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 237 of 458 PageID #:916




                               00K9

     Law of the People's
    Republic of China on
     Choice of Law for
    Foreign-related Civil
       Relationships
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 238 of 458 PageID #:917




       Law of the People's Republic of China on Choice of Law for Foreign-related Civil
                                  Relationships[Effective]
                      中华人民共和国涉外民事关系法律适用法 [现行有效]

                        Standing Committee of the National
                        People's Congress,Standing                                  Order No.36 of the President of the
Issuing authority:                                            Document Number:
                        Committee of the National People's                          People’s Republic of China
                        Congress
Date issued:            10-28-2010                            Effective date:       04-01-2011
Level of Authority:     Laws                                  Area of Law:          Civil Law




 Order of the President of the People's Republic of China                                 中华人民共和国主席令
 (No.36)                                                                                        (第三十六号)
 Law of the People's Republic of China on Choice of Law for Foreign-
 related Civil Relationships, which has been adopted at the 17th session of
 the Standing Committee of the 11th National People's Congress on               《中华人民共和国涉外民事关系法律适用
 October 28, 2010, is hereby promulgated and shall come into force on           法》已由中华人民共和国第十一届全国人
 April 1, 2011.                                                                 民代表大会常务委员会第十七次会议于
 President of the People's Republic of China Hu Jintao                          2010 年 10 月 28 日通过，现予公布，自
 October 28, 2010                                                               2011 年 4 月 1 日起施行。
 Law of the People's Republic of China on Choice of Law for Foreign-            中华人民共和国主席              胡锦涛
 related Civil Relationships                                                    2010 年 10 月 28 日
 (Adopted at the 17th session of the Standing Committee of the 11th             中华人民共和国涉外民事关系法律适用法
 National People's Congress on October 28, 2010)                                （2010 年 10 月 28 日第十一届全国人民
                                                                                代表大会常务委员会第十七次会议通过）

 Table of Contents                                                              目    录

 Chapter I General Provisions                                                   第一章       一般规定

 Chapter II Civil Subjects                                                      第二章       民事主体

 Chapter III Marriage and Family                                                第三章       婚姻家庭

 Chapter IV Inheritance                                                         第四章       继承

 Chapter V Real Right                                                           第五章       物权

 Chapter VI Creditor's Rights                                                   第六章       债权

 Chapter VII Intellectual Property Rights                                       第七章       知识产权
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 239 of 458 PageID #:918




Chapter VIII Supplementary Provisions                                            第八章   附则

Chapter I General Provisions                                                             第一章   一般规定



Article 1 This Law is enacted in order to clarify the application of laws          第一条   为了明确涉外民事关系的法
concerning foreign-related civil relations, reasonably solve foreign-related     律适用，合理解决涉外民事争议，维护当
civil disputes and safeguard the legal rights and interests of parties.          事人的合法权益，制定本法。

Article 2 The application of laws concerning foreign-related civil relations       第二条   涉外民事关系适用的法律，
shall be determined in accordance with this Law. If there are otherwise          依照本法确定。其他法律对涉外民事关系
special provisions in other laws on the application of laws concerning           法律适用另有特别规定的，依照其规定。
foreign-related civil relations, such provisions shall prevail.                  本法和其他法律对涉外民事关系法律适用
If there are no provisions in this Law or other laws on the application of       没有规定的，适用与该涉外民事关系有最
any laws concerning foreign-related civil relations, the laws which have the     密切联系的法律。
closest relation with this foreign-related civil relation shall apply.

Article 3 The parties may explicitly choose the laws applicable to foreign-        第三条   当事人依照法律规定可以明
related civil relations in accordance with the provisions of law.                示选择涉外民事关系适用的法律。

Article 4 If there are mandatory provisions on foreign-related civil relations     第四条   中华人民共和国法律对涉外
in the laws of the People's Republic of China, these mandatory provisions        民事关系有强制性规定的，直接适用该强
shall directly apply.                                                            制性规定。

Article 5 If the application of foreign laws will damage the social public         第五条   外国法律的适用将损害中华
interests of the People's Republic of China, the laws of the People's            人民共和国社会公共利益的，适用中华人
Republic of China shall apply.                                                   民共和国法律。

Article 6 As for the application of foreign laws on a foreign-related civil        第六条   涉外民事关系适用外国法
relation, if different laws are enforced in different regions of this foreign    律，该国不同区域实施不同法律的，适用
country, the laws of the region which has the closest relation with this         与该涉外民事关系有最密切联系区域的法
foreign-related civil relation shall apply.                                      律。

Article 7 The proper laws applicable to the relevant foreign-related civil         第七条   诉讼时效，适用相关涉外民
relations shall apply to the limitation of action.                               事关系应当适用的法律。

Article 8 Lex fori shall apply to the determination on the nature of foreign-      第八条   涉外民事关系的定性，适用
related civil relations.                                                         法院地法律。

Article 9 Foreign laws applicable to foreign-related civil relations do not        第九条   涉外民事关系适用的外国法
include the Law of the Application of Law of this foreign country.               律，不包括该国的法律适用法。

Article 10 Foreign laws applicable to foreign-related civil relations shall be     第十条   涉外民事关系适用的外国法
ascertained by the people's court, arbitral authority or administrative organ.   律，由人民法院、仲裁机构或者行政机关
If any party chooses the applicable foreign laws, he shall provide the laws      查明。当事人选择适用外国法律的，应当
of this country.                                                                 提供该国法律。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 240 of 458 PageID #:919




If foreign laws can not be ascertained or there are no provisions in the           不能查明外国法律或者该国法律没有规定
laws of this country, the laws of the People's Republic of China shall apply.      的，适用中华人民共和国法律。

Chapter II Civil Subjects                                                               第二章    民事主体



Article 11 The laws at the habitual residence shall apply to the civil rights        第十一条   自然人的民事权利能力，
capacities of a natural person.                                                    适用经常居所地法律。

Article 12 The laws at the habitual residence shall apply to the civil acts          第十二条   自然人的民事行为能力，
capacities of a natural person.                                                    适用经常居所地法律。
Where a natural person conducting civil activities is determined as                自然人从事民事活动，依照经常居所地法
incompetent for civil acts in accordance with the laws at the habitual             律为无民事行为能力，依照行为地法律为
residence but is determined as competent for civil acts in accordance with         有民事行为能力的，适用行为地法律，但
the laws at the locality of the acts, the laws at the locality of the acts shall   涉及婚姻家庭、继承的除外。
apply unless they are related to marriage, family or inheritance.

Article 13 The laws at the habitual residence of a natural person shall              第十三条   宣告失踪或者宣告死亡，
apply to the declaration of missing or declaration of death.                       适用自然人经常居所地法律。

Article 14 The laws at the locality of registration shall apply to such items        第十四条   法人及其分支机构的民事
as the civil rights capacities, civil acts capacities, organizational              权利能力、民事行为能力、组织机构、股
institutions, rights and obligations of shareholders, etc. of a legal person       东权利义务等事项，适用登记地法律。
and its branch.                                                                    法人的主营业地与登记地不一致的，可以
If the main business place of a legal person is inconsistent with the locality     适用主营业地法律。法人的经常居所地，
of registration, the laws of the main business place may apply. The main           为其主营业地。
business place of a legal person shall be its habitual residence.

Article 15 The laws at the habitual residence of a right holder shall apply to       第十五条   人格权的内容，适用权利
the contents of his right of personality.                                          人经常居所地法律。

Article 16 The laws at the locality of agency act shall apply to agency, but         第十六条   代理适用代理行为地法
the laws at the locality of agency relation shall apply to the civil relations     律，但被代理人与代理人的民事关系，适
between the principal and the agent.                                               用代理关系发生地法律。
The parties concerned may choose the laws applicable to entrustment of             当事人可以协议选择委托代理适用的法
agency by agreement.                                                               律。

Article 17 The parties concerned may choose the laws applicable to trust             第十七条   当事人可以协议选择信托
by agreement. If the parties do not choose, the laws at the locality of the        适用的法律。当事人没有选择的，适用信
trust or of the fiduciary relation shall apply.                                    托财产所在地法律或者信托关系发生地法
                                                                                   律。

Article 18 The parties concerned may choose the laws applicable to                   第十八条   当事人可以协议选择仲裁
arbitral agreement by agreement. If the parties do not choose, the laws at         协议适用的法律。当事人没有选择的，适
the locality of the arbitral authority or of the arbitration shall apply.          用仲裁机构所在地法律或者仲裁地法律。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 241 of 458 PageID #:920




Article 19 If the laws of the state of nationality are to apply in accordance        第十九条   依照本法适用国籍国法
with this Law and a natural person has more than two nationalities, the            律，自然人具有两个以上国籍的，适用有
laws of the state of nationality in which he has a habitual residence shall        经常居所的国籍国法律；在所有国籍国均
apply; if he has no habitual residence in any of the states of nationality, the    无经常居所的，适用与其有最密切联系的
laws of the state of nationality with which he has the closest relation shall      国籍国法律。自然人无国籍或者国籍不明
apply. If a natural person has no nationality or his nationality is uncertain,     的，适用其经常居所地法律。
the laws at his habitual residence shall apply.

Article 20 If the laws at the habitual residence are to apply in accordance          第二十条   依照本法适用经常居所地
with this Law and a natural person's habitual residence is uncertain, the          法律，自然人经常居所地不明的，适用其
laws at his current residence shall apply.                                         现在居所地法律。

Chapter III Marriage and Family                                                         第三章   婚姻家庭



Article 21 The laws at the mutual habitual residence of the parties shall            第二十一条   结婚条件，适用当事人
apply to the marriage qualifications; if there is no mutual habitual               共同经常居所地法律；没有共同经常居所
residence, the laws of the mutual state of nationality shall apply; if there is    地的，适用共同国籍国法律；没有共同国
no mutual nationality and the marriage is established at the habitual              籍，在一方当事人经常居所地或者国籍国
residence or in the state of nationality of one party, the laws at the locality    缔结婚姻的，适用婚姻缔结地法律。
where the marriage is established shall apply.

Article 22 Marriage formalities shall be valid if they conform to the laws at        第二十二条   结婚手续，符合婚姻缔
the locality where the marriage is established or the laws at the habitual         结地法律、一方当事人经常居所地法律或
residence or of the state of nationality of one party.                             者国籍国法律的，均为有效。

Article 23 The laws at the mutual habitual residence shall apply to the              第二十三条   夫妻人身关系，适用共
personal relation between husband and wife; if there is no mutual habitual         同经常居所地法律；没有共同经常居所地
residence, the laws of the mutual state of nationality shall apply.                的，适用共同国籍国法律。

Article 24 As for the property relation between husband and wife, the                第二十四条   夫妻财产关系，当事人
parties concerned may choose the applicable laws at the habitual                   可以协议选择适用一方当事人经常居所地
residence, of the state of nationality or at the locality of the main properties   法律、国籍国法律或者主要财产所在地法
of one party by agreement. If the parties do not choose, the laws at the           律。当事人没有选择的，适用共同经常居
mutual habitual residence shall apply; if there is no mutual habitual              所地法律；没有共同经常居所地的，适用
residence, the laws of the mutual state of nationality shall apply.                共同国籍国法律。

Article 25 The laws at the mutual habitual residence shall apply to the              第二十五条   父母子女人身、财产关
personal and property relations between parents and children; if there is          系，适用共同经常居所地法律；没有共同
no mutual habitual residence, the laws in favor of protecting the rights and       经常居所地的，适用一方当事人经常居所
interests of the weak in the laws at the habitual residence or of the state of     地法律或者国籍国法律中有利于保护弱者
nationality of one party shall apply.                                              权益的法律。

Article 26 As for a divorce by agreement, the parties concerned may                  第二十六条   协议离婚，当事人可以
choose the applicable laws at the habitual residence or of the state of            协议选择适用一方当事人经常居所地法律
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 242 of 458 PageID #:921




nationality of one party by agreement. If the parties do not choose, the          或者国籍国法律。当事人没有选择的，适
laws at the mutual habitual residence shall apply; if there is no mutual          用共同经常居所地法律；没有共同经常居
habitual residence, the laws of the mutual state of nationality shall apply; if   所地的，适用共同国籍国法律；没有共同
there is no mutual nationality, the laws at the locality of the institution       国籍的，适用办理离婚手续机构所在地法
handling the divorce formalities shall apply.                                     律。

Article 27 The laws at the locality of the court shall apply to a divorce by        第二十七条   诉讼离婚，适用法院地
litigation.                                                                       法律。

Article 28 The laws at the habitual residence of the adopter and the                第二十八条   收养的条件和手续，适
adoptee shall apply to the qualifications and formalities of adoption. The        用收养人和被收养人经常居所地法律。收
laws at the habitual residence of the adopter at the time of adoption shall       养的效力，适用收养时收养人经常居所地
apply to the validity of adoption. The laws at the habitual residence of the      法律。收养关系的解除，适用收养时被收
adoptee at the time of adoption or at the locality of the court shall apply to    养人经常居所地法律或者法院地法律。
the termination of the adoptive relation.

Article 29 The laws in favor of protecting the rights and interests of the          第二十九条   扶养，适用一方当事人
persons being maintained in the laws at the habitual residence, of the            经常居所地法律、国籍国法律或者主要财
state of nationality or at the locality of the main properties of one party       产所在地法律中有利于保护被扶养人权益
shall apply to maintenance.                                                       的法律。

Article 30 The laws in favor of protecting the rights and interests of the          第三十条   监护，适用一方当事人经
persons under guardianship in the laws at the habitual residence or of the        常居所地法律或者国籍国法律中有利于保
state of nationality of one party shall apply to guardianship.                    护被监护人权益的法律。

Chapter IV Inheritance                                                                     第四章   继承



Article 31 The laws at the habitual residence at the time of death of the           第三十一条   法定继承，适用被继承
deceased shall apply to legal inheritance, but the laws at the locality of the    人死亡时经常居所地法律，但不动产法定
real estate shall apply to the legal inheritance of a real estate.                继承，适用不动产所在地法律。

Article 32 A testament shall be confirmed as valid if its form conforms to          第三十二条   遗嘱方式，符合遗嘱人
the laws at the habitual residence, of the state of nationality or at the         立遗嘱时或者死亡时经常居所地法律、国
locality of the testamentary acts when the testament is made or at the time       籍国法律或者遗嘱行为地法律的，遗嘱均
of death of the testator.                                                         为成立。

Article 33 The laws at the habitual residence or of the state of nationality        第三十三条   遗嘱效力，适用遗嘱人
when the testament is made or at the time of death of the testator shall          立遗嘱时或者死亡时经常居所地法律或者
apply to the validity of a testament.                                             国籍国法律。

Article 34 The laws at the locality of an estate shall apply to the                 第三十四条   遗产管理等事项，适用
administration of estates and related issues.                                     遗产所在地法律。

Article 35 The laws at the locality of an estate at the time of death of the        第三十五条   无人继承遗产的归属，
deceased shall apply to the disposition of a vacant estate.                       适用被继承人死亡时遗产所在地法律。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 243 of 458 PageID #:922




Chapter V Real Right                                                                            第五章   物权



Article 36 The laws at the locality of immovables shall apply to the right to            第三十六条   不动产物权，适用不动
immovables.                                                                            产所在地法律。

Article 37 The parties concerned may choose the laws applicable to the                   第三十七条   当事人可以协议选择动
right over the movables by agreement. If the parties do not choose, the                产物权适用的法律。当事人没有选择的，
laws at the locality of the movables when the legal facts take place shall             适用法律事实发生时动产所在地法律。
apply.

Article 38 The parties concerned may choose the laws applicable to any                   第三十八条   当事人可以协议选择运
change of the right over the movables taking place in transportation by                输中动产物权发生变更适用的法律。当事
agreement. If the parties do not choose, the laws at the destination of                人没有选择的，适用运输目的地法律。
transportation shall apply.

Article 39 The laws at the locality of the realization of the rights of                  第三十九条   有价证券，适用有价证
negotiable securities or other laws which have the closest relation with the           券权利实现地法律或者其他与该有价证券
negotiable securities shall apply to negotiable securities.                            有最密切联系的法律。

Article 40 The laws at the locality of the establishment of the right of                 第四十条   权利质权，适用质权设立
pledge shall apply to the pledge of rights.                                            地法律。

Chapter VI Creditor's Rights                                                                    第六章   债权



Article 41 The parties concerned may choose the laws applicable to                       第四十一条   当事人可以协议选择合
contracts by agreement. If the parties do not choose, the laws at the                  同适用的法律。当事人没有选择的，适用
habitual residence of the party whose fulfillment of obligations can best              履行义务最能体现该合同特征的一方当事
reflect the characteristics of this contract or other laws which have the              人经常居所地法律或者其他与该合同有最
closest relation with this contract shall apply.                                       密切联系的法律。

Article 42 The laws at the habitual residence of consumers shall apply to                第四十二条   消费者合同，适用消费
consumer contracts; If a consumer chooses the applicable laws at the                   者经常居所地法律；消费者选择适用商
locality of the provision of goods or services or an operator has no relevant          品、服务提供地法律或者经营者在消费者
business operations at the habitual residence of the consumer, the laws at             经常居所地没有从事相关经营活动的，适
the locality of the provision of goods or services shall apply.                        用商品、服务提供地法律。

Article 43 The laws at the working locality of laborers shall apply to labor             第四十三条   劳动合同，适用劳动者
contracts; if it is difficult to determine the working locality of a laborer, the      工作地法律；难以确定劳动者工作地的，
laws at the main business place of the employer shall apply. The laws at               适用用人单位主营业地法律。劳务派遣，
the dispatching place of labor services shall apply to labor dispatches.               可以适用劳务派出地法律。

Article 44 The laws at the place of tort shall apply to liabilities for tort, but if     第四十四条   侵权责任，适用侵权行
the parties have a mutual habitual residence, the laws at the mutual                   为地法律，但当事人有共同经常居所地
                                                                                       的，适用共同经常居所地法律。侵权行为
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 244 of 458 PageID #:923




habitual residence shall apply. If the parties choose the applicable laws by        发生后，当事人协议选择适用法律的，按
agreement after any tort takes place, the agreement shall prevail.                  照其协议。

Article 45 The laws at the habitual residence of the infringed shall apply to         第四十五条   产品责任，适用被侵权
product liabilities; if the infringed chooses the applicable laws at the main       人经常居所地法律；被侵权人选择适用侵
business place of the infringer or at the locality of the infringement, or the      权人主营业地法律、损害发生地法律的，
infringer has no relevant business operations at the habitual residence of          或者侵权人在被侵权人经常居所地没有从
the infringed, the laws at the main business place of the infringer or at the       事相关经营活动的，适用侵权人主营业地
locality of the infringement shall apply.                                           法律或者损害发生地法律。

Article 46 If such personal rights as the right of name, right of portrait, right     第四十六条   通过网络或者采用其他
of reputation, right of privacy, etc. are infringed upon via the network or by      方式侵害姓名权、肖像权、名誉权、隐私
other means, the laws at the habitual residence of the infringed shall              权等人格权的，适用被侵权人经常居所地
apply.                                                                              法律。

Article 47 The applicable laws chosen by the parties concerned by                     第四十七条   不当得利、无因管理，
agreement shall apply to ill-gotten gains and negotiorum gestio. If the             适用当事人协议选择适用的法律。当事人
parties do not choose, the laws at the mutual habitual residence of the             没有选择的，适用当事人共同经常居所地
parties shall apply; if there is no mutual habitual residence, the laws at the      法律；没有共同经常居所地的，适用不当
locality of ill-gotten gains and negotiorum gestio shall apply.                     得利、无因管理发生地法律。

Chapter VII Intellectual Property Rights                                                    第七章   知识产权



Article 48 The laws at the locality where protection is claimed shall apply to        第四十八条   知识产权的归属和内
the ownership and contents of the intellectual property right.                      容，适用被请求保护地法律。

Article 49 A party may choose the laws applicable to the assignment and               第四十九条   当事人可以协议选择知
licensed use of intellectual property right by agreement. If the parties do         识产权转让和许可使用适用的法律。当事
not choose, the relevant provisions on contracts of this Law shall apply.           人没有选择的，适用本法对合同的有关规
                                                                                    定。

Article 50 The laws at the locality where protection is claimed shall apply to        第五十条   知识产权的侵权责任，适
the liabilities for tort for intellectual property, the parties concerned may       用被请求保护地法律，当事人也可以在侵
also choose the applicable laws at the locality of the court by agreement           权行为发生后协议选择适用法院地法律。
after the tort takes place.

Chapter VIII Supplementary Provisions                                                        第八章   附则



Article 51 If the provisions in Article 146 and Article 147 of the General            第五十一条   《中华人民共和国民法
Principles of the Civil Law of the People's Republic of China and Article 36        通则》第一百四十六条、第一百四十七
of the Law of Succession of the People's Republic of China do not conform           条，《中华人民共和国继承法》第三十六
with the provisions in this Law, the provisions in this Law shall prevail.          条，与本法的规定不一致的，适用本法。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 245 of 458 PageID #:924




Article 52 This Law shall come into force on April 1, 2011.                      第五十二条   本法自 2011 年 4 月 1
                                                                               日起施行。




                                           © Copyright Chinalawinfo Co., Ltd
                                               database@chinalawinfo.com
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 246 of 458 PageID #:925




                             00K10

 Civil Procedure Law of
the People's Republic of
       China 2017
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 247 of 458 PageID #:926




  The Civil Procedure Law of the People's Republic of China (2017 Amendment)[Effective]
                      中华人民共和国民事诉讼法(2017 修正) [现行有效]

                        Standing Committee of the National
                        People's Congress,Standing                               Order No. 71 of the President of the
Issuing authority:                                            Document Number:
                        Committee of the National People's                       People's Republic of China
                        Congress
Date issued:            06-27-2017                            Effective date:    07-01-2017
Level of Authority:     Laws                                  Area of Law:       Civil Litigation




 The Civil Procedure Law of the People's Republic of China                            中华人民共和国民事诉讼法

 (Adopted at the 4th Session of the Seventh National People's Congress on       （1991 年 4 月 9 日第七届全国人民代表
 April 9, 1991; amended for the first time in accordance with the Decision      大会第四次会议通过           根据 2007 年 10
 on Amending the Civil Procedure Law of the People's Republic of China as       月 28 日第十届全国人民代表大会常务委
 adopted at the 30th Session of the Standing Committee of the Tenth             员会第三十次会议《关于修改〈中华人民
 National People's Congress on October 28, 2007; and amended for the            共和国民事诉讼法〉的决定》第一次修正
 second time in accordance with the Decision on Amending the Civil              根据 2012 年 8 月 31 日第十一届全国人
 Procedure Law of the People's Republic of China as adopted at the 28th         民代表大会常务委员会第二十八次会议
 Session of the Standing Committee of the Eleventh National People's            《关于修改〈中华人民共和国民事诉讼
 Congress on August 31, 2012; and amended for the third time in                 法〉的决定》第二次修正              根据 2017 年
 accordance with the Decision on Amending the Civil Procedure Law of the        6 月 27 日第十二届全国人民代表大会常
 People's Republic of China and the Administrative Litigation Law of the        务委员会第二十八次会议《关于修改〈中
 People's Republic of China as adopted at the 28th Session of the Standing      华人民共和国民事诉讼法〉和〈中华人民
 Committee of the Twelfth National People's Congress on June 27, 2017)          共和国行政诉讼法〉的决定》第三次修
                                                                                正）

 Table of Contents                                                              目录

 Part One General Provisions                                                    第一编     总     则

 Chapter 1 Purposes, Scope of Application and Basic Principles                  第一章     任务、适用范围和基本原则

 Chapter 2 Jurisdiction                                                         第二章     管     辖

 Section 1 Hierarchical Jurisdiction                                            第一节     级别管辖

 Section 2 Territorial Jurisdiction                                             第二节     地域管辖

 Section 3 Jurisdiction Transfer and Specified Jurisdiction                     第三节     移送管辖和指定管辖

 Chapter 3 Trial Organization                                                   第三章     审判组织
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 248 of 458 PageID #:927




Chapter 4 Disqualification                                               第四章   回   避

Chapter 5 Primary Litigation Participants                                第五章   诉讼参加人

Section 1 Parties                                                        第一节   当事人

Section 2 Litigation Representatives                                     第二节   诉讼代理人

Chapter 6 Evidence                                                       第六章   证   据

Chapter 7 Periods and Service of Process                                 第七章   期间、送达

Section 1 Periods                                                        第一节   期   间

Section 2 Service of Process                                             第二节   送   达

Chapter 8 Mediation                                                      第八章   调   解

Chapter 9 Preservation and Advance Enforcement                           第九章   保全和先予执行

Chapter 10 Compulsory Measures against Obstruction of Civil Procedures   第十章   对妨害民事诉讼的强制措施

Chapter 11 Litigation Expenses                                           第十一章   诉讼费用

Part Two Trial Procedure                                                 第二编   审判程序

Chapter 12 Formal Procedure at First Instance                            第十二章   第一审普通程序

Section 1 Instituting and Accepting an Action                            第一节   起诉和受理

Section 2 Pretrial Preparations                                          第二节   审理前的准备

Section 3 Court Trial                                                    第三节   开庭审理

Section 4 Suspension and Termination of an Action                        第四节   诉讼中止和终结

Section 5 Judgments and Rulings                                          第五节   判决和裁定

Chapter 13 Summary Procedure                                             第十三章   简易程序

Chapter 14 Procedure at Second Instance                                  第十四章   第二审程序

Chapter 15 Special Procedures                                            第十五章   特别程序

Section 1 General Provisions                                             第一节   一般规定

Section 2 Voter Eligibility Cases                                        第二节   选民资格案件

Section 3 Missing Person Declaration and Death Declaration Cases         第三节   宣告失踪、宣告死亡案件
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 249 of 458 PageID #:928




Section 4 Cases of Determining Civil Incompetency or Limited Civil               第四节   认定公民无民事行为能力、限制
Competency of Citizens                                                           民事行为能力案件

Section 5 Cases of Determining Unclaimed Property                                第五节   认定财产无主案件

Section 6 Cases of Confirming Mediation Agreements                               第六节   确认调解协议案件

Section 7 Cases of Security Interest Realization                                 第七节   实现担保物权案件

Chapter 16 Trial Supervision Procedure                                           第十六章   审判监督程序

Chapter 17 Procedure for Urging Debt Repayment                                   第十七章   督促程序

Chapter 18 Procedure for Announcement to Urge Declaration of Claims              第十八章   公示催告程序

Part Three Enforcement Procedure                                                 第三编   执行程序

Chapter 19 General Provisions                                                    第十九章   一般规定

Chapter 20 Application and Transfer for Enforcement                              第二十章   执行的申请和移送

Chapter 21 Enforcement Measures                                                  第二十一章   执行措施

Chapter 22 Suspension and Termination of Enforcement                             第二十二章   执行中止和终结

Part Four Special Provisions on Foreign-Related Civil Procedures                 第四编   涉外民事诉讼程序的特别规定

Chapter 23 General Principles                                                    第二十三章   一般原则

Chapter 24 Jurisdiction                                                          第二十四章   管    辖

Chapter 25 Service of Process and Periods                                        第二十五章   送达、期间

Chapter 26 Arbitration                                                           第二十六章   仲    裁

Chapter 27 Judicial Assistance                                                   第二十七章   司法协助

Part One General Provisions                                                              第一编      总   则

Chapter 1 Purposes, Scope of Application and Basic Principles                     第一章    任务、适用范围和基本原则

Article 1 The Civil Procedure Law of the People's Republic of China is             第一条   中华人民共和国民事诉讼法
formulated in accordance with the Constitution and in consideration of civil     以宪法为根据，结合我国民事审判工作的
trial experience and actual circumstances of civil trials in China.              经验和实际情况制定。

Article 2 The purposes of the Civil Procedure Law of the People's Republic         第二条   中华人民共和国民事诉讼法
of China are to protect the parties' exercise of procedural rights; ensure       的任务，是保护当事人行使诉讼权利，保
that a people's court finds facts, distinguishes right from wrong, applies law   证人民法院查明事实，分清是非，正确适
correctly and try civil cases in a timely manner; confirm civil rights and       用法律，及时审理民事案件，确认民事权
obligations; punish violations of civil law; protect the lawful rights and       利义务关系，制裁民事违法行为，保护当
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 250 of 458 PageID #:929




interests of the parties; educate citizens on consciously abiding by law;          事人的合法权益，教育公民自觉遵守法
maintain the social and economic order; and guarantee smooth socialist             律，维护社会秩序、经济秩序，保障社会
development.                                                                       主义建设事业顺利进行。

Article 3 The provisions of this Law shall apply to civil actions accepted by        第三条   人民法院受理公民之间、法
a people's court regarding property or personal relationships between              人之间、其他组织之间以及他们相互之间
citizens, between legal persons, between other organizations or between            因财产关系和人身关系提起的民事诉讼，
citizens and legal persons, citizens and other organizations or legal              适用本法的规定。
persons and other organizations.

Article 4 For all civil actions conducted within the territory of the People's       第四条   凡在中华人民共和国领域内
Republic of China, this Law must be complied with.                                 进行民事诉讼，必须遵守本法。

Article 5 Foreign nationals, stateless persons and foreign enterprises and           第五条   外国人、无国籍人、外国企
organizations which institute or respond to actions in the people's courts         业和组织在人民法院起诉、应诉，同中华
shall have equal procedural rights and obligations as citizens, legal              人民共和国公民、法人和其他组织有同等
persons and other organizations of the People's Republic of China.                 的诉讼权利义务。

Where the courts of a foreign country impose any restrictions on the civil         外国法院对中华人民共和国公民、法人和
procedural rights of citizens, legal persons and other organizations of the        其他组织的民事诉讼权利加以限制的，中
People's Republic of China, the people's courts of the People's Republic of        华人民共和国人民法院对该国公民、企业
China shall apply the principle of reciprocity to the civil procedural rights of   和组织的民事诉讼权利，实行对等原则。
citizens, enterprises and organizations of such a foreign country.

Article 6 The power to try civil cases shall be exercised by the people's            第六条   民事案件的审判权由人民法
courts.                                                                            院行使。

The people's courts shall try civil cases independently in accordance with         人民法院依照法律规定对民事案件独立进
law, without interference from any government agency, social group or              行审判，不受行政机关、社会团体和个人
individual.                                                                        的干涉。

Article 7 When trying civil cases, the people's courts must regard facts as          第七条   人民法院审理民事案件，必
the basis and regard law as the yardstick.                                         须以事实为根据，以法律为准绳。

Article 8 All parties to a civil action shall have equal procedural rights.          第八条   民事诉讼当事人有平等的诉
When trying civil cases, the people's courts shall provide safeguards and          讼权利。人民法院审理民事案件，应当保
facilitation for all parties to exercise their procedural rights, and apply law    障和便利当事人行使诉讼权利，对当事人
equally for all parties.                                                           在适用法律上一律平等。

Article 9 When trying civil cases, the people's courts shall conduct                 第九条   人民法院审理民事案件，应
mediation under the principles of free will of the parties and legality; and if    当根据自愿和合法的原则进行调解；调解
mediation fails, shall enter a judgment in a timely manner.                        不成的，应当及时判决。

Article 10 When trying civil cases, the people's courts shall apply the              第十条   人民法院审理民事案件，依
collegial bench, disqualification, open trial and “final after two trials”         照法律规定实行合议、回避、公开审判和
systems in accordance with law.                                                    两审终审制度。
      Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 251 of 458 PageID #:930




Article 11 Citizens of all ethnicities shall be entitled to use their native      第十一条   各民族公民都有用本民族
spoken and written languages in civil procedures.                               语言、文字进行民事诉讼的权利。

In areas where an ethnic minority is concentrated or several ethnicities        在少数民族聚居或者多民族共同居住的地
cohabit, the people's courts shall conduct trial and publish legal              区，人民法院应当用当地民族通用的语
instruments in the spoken and written language commonly used by the             言、文字进行审理和发布法律文书。
local ethnicity or ethnicities.

The people's courts shall provide interpretation for litigation participants    人民法院应当对不通晓当地民族通用的语
who are not familiar with the spoken or written language commonly used          言、文字的诉讼参与人提供翻译。
by the local ethnicity or ethnicities.

Article 12 When a people's court tries a civil case, the parties shall have       第十二条   人民法院审理民事案件
the right to debate.                                                            时，当事人有权进行辩论。

Article 13 In civil procedures, the principle of good faith shall be adhered      第十三条   民事诉讼应当遵循诚实信
to.                                                                             用原则。

The parties shall be entitled to dispose of their respective civil rights and   当事人有权在法律规定的范围内处分自己
procedural rights within the extent as permitted by law.                        的民事权利和诉讼权利。

Article 14 The people's procuratorates shall have the authority to exercise       第十四条   人民检察院有权对民事诉
legal supervision over civil procedures.                                        讼实行法律监督。

Article 15 For conduct which infringes upon the civil rights and interests of     第十五条   机关、社会团体、企业事
the state, a collective or an individual, a state organ, a social group, an     业单位对损害国家、集体或者个人民事权
enterprise or a public institution may support the entity or individual which   益的行为，可以支持受损害的单位或者个
suffers infringement in instituting an action in a people's court.              人向人民法院起诉。

Article 16 The people's congresses of ethnical autonomous areas may               第十六条   民族自治地方的人民代表
formulate provisions with necessary changes or supplementary provisions         大会根据宪法和本法的原则，结合当地民
in accordance with the principles of the Constitution and this Law and in       族的具体情况，可以制定变通或者补充的
consideration of the specific circumstances of the local ethnicity or           规定。自治区的规定，报全国人民代表大
ethnicities. Such provisions formulated by an autonomous region shall be        会常务委员会批准。自治州、自治县的规
subject to the approval of the Standing Committee of the National People's      定，报省或者自治区的人民代表大会常务
Congress. Such provisions formulated by an autonomous prefecture or             委员会批准，并报全国人民代表大会常务
autonomous county shall be subject to the approval of the standing              委员会备案。
committee of the people's congress of the corresponding province or
autonomous region and be filed with the Standing Committee of the
National People's Congress.

Chapter 2 Jurisdiction                                                                 第二章   管   辖

Section 1 Hierarchical Jurisdiction                                                    第一节   级别管辖
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 252 of 458 PageID #:931




Article 17 The basic people's courts shall have jurisdiction over civil cases       第十七条   基层人民法院管辖第一审
as a court of first instance, except as otherwise provided for in this Law.       民事案件，但本法另有规定的除外。

Article 18 The intermediate people's courts shall have jurisdiction over the        第十八条   中级人民法院管辖下列第
following civil cases as a court of first instance:                               一审民事案件：

(1) Major foreign-related cases.                                                  （一）重大涉外案件；

(2) Cases which have a major impact within their respective jurisdictions.        （二）在本辖区有重大影响的案件；

(3) Cases which are under the jurisdiction of the intermediate people's           （三）最高人民法院确定由中级人民法院
courts as determined by the Supreme People's Court.                               管辖的案件。

Article 19 The higher people's courts shall have jurisdiction over civil cases      第十九条   高级人民法院管辖在本辖
which have a major impact within their respective jurisdictions as a court of     区有重大影响的第一审民事案件。
first instance.

Article 20 The Supreme People's Court shall have jurisdiction over the              第二十条   最高人民法院管辖下列第
following civil cases as a court of first instance:                               一审民事案件：

(1) Cases which have a major impact nationwide.                                   （一）在全国有重大影响的案件；

(2) Cases which the Supreme People's Court deems shall be tried by                （二）认为应当由本院审理的案件。
itself.

Section 2 Territorial Jurisdiction                                                        第二节   地域管辖

Article 21 A civil action instituted against a citizen shall be under the           第二十一条   对公民提起的民事诉
jurisdiction of the people's court at the place of domicile of the defendant;     讼，由被告住所地人民法院管辖；被告住
or if the defendant's place of domicile is different from his or her place of     所地与经常居住地不一致的，由经常居住
habitual residence, the civil action shall be under the jurisdiction of the       地人民法院管辖。
people's court at the place of habitual residence of the defendant.

A civil action instituted against a legal person or any other organization        对法人或者其他组织提起的民事诉讼，由
shall be under the jurisdiction of the people's court at the place of domicile    被告住所地人民法院管辖。
of the defendant.

Where the places of domicile or places of habitual residence of several           同一诉讼的几个被告住所地、经常居住地
defendants in the same action are located within the jurisdictions of two or      在两个以上人民法院辖区的，各该人民法
more people's courts, both or all of such people's courts shall have              院都有管辖权。
jurisdiction over the action.

Article 22 The following civil actions shall be under the jurisdiction of the       第二十二条   下列民事诉讼，由原告
people's court at the place of domicile of the plaintiff; or if the plaintiff's   住所地人民法院管辖；原告住所地与经常
place of domicile is different from his or her place of habitual residence,       居住地不一致的，由原告经常居住地人民
the civil actions shall be under the jurisdiction of the people's court at the    法院管辖：
place of habitual residence of the plaintiff:
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 253 of 458 PageID #:932




(1) An action regarding a personal relationship instituted against a person         （一）对不在中华人民共和国领域内居住
who does not reside within the territory of the People's Republic of China.         的人提起的有关身份关系的诉讼；

(2) An action regarding a personal relationship instituted against a person         （二）对下落不明或者宣告失踪的人提起
whose whereabouts is unknown or against a person who has been                       的有关身份关系的诉讼；
declared missing.

(3) An action instituted against a person who is subject to any compulsory          （三）对被采取强制性教育措施的人提起
correctional measure.                                                               的诉讼；

(4) An action instituted against a person who is incarcerated.                      （四）对被监禁的人提起的诉讼。

Article 23 An action instituted for a contract dispute shall be under the             第二十三条   因合同纠纷提起的诉
jurisdiction of the people's court at the place of domicile of the defendant        讼，由被告住所地或者合同履行地人民法
or at the place where the contract is performed.                                    院管辖。

Article 24 An action instituted for an insurance contract dispute shall be            第二十四条   因保险合同纠纷提起的
under the jurisdiction of the people's court at the place of domicile of the        诉讼，由被告住所地或者保险标的物所在
defendant or at the place where the subject matter insured is located.              地人民法院管辖。

Article 25 An action instituted for a negotiable instrument dispute shall be          第二十五条   因票据纠纷提起的诉
under the jurisdiction of the people's court at the place of payment of the         讼，由票据支付地或者被告住所地人民法
negotiable instrument or at the place of domicile of the defendant.                 院管辖。

Article 26 An action instituted for a dispute arising from formation,                 第二十六条   因公司设立、确认股东
shareholder eligibility confirmation, profit distribution, dissolution or any       资格、分配利润、解散等纠纷提起的诉
other matter of a company shall be under the jurisdiction of the people's           讼，由公司住所地人民法院管辖。
court at the place of domicile of the company.

Article 27 An action instituted for a dispute arising from a railway, road,           第二十七条   因铁路、公路、水上、
water, air, or multi-mode transportation contract shall be under the                航空运输和联合运输合同纠纷提起的诉
jurisdiction of the people's court at the place of departure or destination of      讼，由运输始发地、目的地或者被告住所
transportation or at the place of domicile of the defendant.                        地人民法院管辖。

Article 28 An action instituted for a tort shall be under the jurisdiction of the     第二十八条   因侵权行为提起的诉
people's court at the place where the tort occurs or at the place of domicile       讼，由侵权行为地或者被告住所地人民法
of the defendant.                                                                   院管辖。

Article 29 An action instituted for damages for a railway, road, water or air         第二十九条   因铁路、公路、水上和
transportation accident shall be under the jurisdiction of the people's court       航空事故请求损害赔偿提起的诉讼，由事
at the place where the accident occurs, where the vehicle or vessel first           故发生地或者车辆、船舶最先到达地、航
arrives or where the aircraft first lands or at the place of domicile of the        空器最先降落地或者被告住所地人民法院
defendant.                                                                          管辖。

Article 30 An action instituted for damages for a vessel collision or any             第三十条   因船舶碰撞或者其他海事
other maritime accident shall be under the jurisdiction of the people's court       损害事故请求损害赔偿提起的诉讼，由碰
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 254 of 458 PageID #:933




at the place where the collision occurs, where the colliding vessel first         撞发生地、碰撞船舶最先到达地、加害船
arrives or where the vessel at fault is detained or at the place of domicile      舶被扣留地或者被告住所地人民法院管
of the defendant.                                                                 辖。

Article 31 An action instituted for maritime salvage shall be under the             第三十一条     因海难救助费用提起的
jurisdiction of the people's court at the place of salvage or at the place        诉讼，由救助地或者被救助船舶最先到达
where the salvaged vessel first arrives.                                          地人民法院管辖。

Article 32 An action instituted for a general average shall be under the            第三十二条     因共同海损提起的诉
jurisdiction of the people's court at the place where the vessel first arrives,   讼，由船舶最先到达地、共同海损理算地
where the general average is adjusted or where the voyage ends.                   或者航程终止地的人民法院管辖。

Article 33 The following cases shall be under the exclusive jurisdiction of         第三十三条     下列案件，由本条规定
the people's courts as specified below:                                           的人民法院专属管辖：

(1) An action instituted for a real estate dispute shall be under the             （一）因不动产纠纷提起的诉讼，由不动
jurisdiction of the people's court at the place where the real estate is          产所在地人民法院管辖；
located.

(2) An action instituted for a dispute arising from harbor operations shall be    （二）因港口作业中发生纠纷提起的诉
under the jurisdiction of the people's court at the place where the harbor is     讼，由港口所在地人民法院管辖；
located.

(3) An action instituted for an inheritance dispute shall be under the            （三）因继承遗产纠纷提起的诉讼，由被
jurisdiction of the people's court at the place of domicile of the deceased       继承人死亡时住所地或者主要遗产所在地
upon death or at the place where the major part of estate is located.             人民法院管辖。

Article 34 Parties to a dispute over a contract or any other right or interest      第三十四条     合同或者其他财产权益
in property may, by a written agreement, choose the people's court at the         纠纷的当事人可以书面协议选择被告住所
place of domicile of the defendant, at the place where the contract is            地、合同履行地、合同签订地、原告住所
performed or signed, at the place of domicile of the plaintiff, at the place      地、标的物所在地等与争议有实际联系的
where the subject matter is located or at any other place actually                地点的人民法院管辖，但不得违反本法对
connected to the dispute to have jurisdiction over the dispute, but the           级别管辖和专属管辖的规定。
provisions of this Law regarding hierarchical jurisdiction and exclusive
jurisdiction shall not be violated.

Article 35 When two or more people's courts have jurisdiction over an               第三十五条     两个以上人民法院都有
action, the plaintiff may institute an action in one of such people's courts;     管辖权的诉讼，原告可以向其中一个人民
and if the plaintiff institutes actions in two or more people's courts that       法院起诉；原告向两个以上有管辖权的人
have jurisdiction, the people's court which dockets the case first shall have     民法院起诉的，由最先立案的人民法院管
jurisdiction over the action.                                                     辖。

Section 3 Jurisdiction Transfer and Specified Jurisdiction                             第三节   移送管辖和指定管辖

Article 36 Where a people's court discovers that a case accepted is not             第三十六条     人民法院发现受理的案
under its jurisdiction, it shall transfer the case to the people's court having   件不属于本院管辖的，应当移送有管辖权
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 255 of 458 PageID #:934




jurisdiction, and the people's court to which the case is transferred shall          的人民法院，受移送的人民法院应当受
accept the case. If the people's court to which the case is transferred              理。受移送的人民法院认为受移送的案件
deems that the transferred case is not under its jurisdiction according to           依照规定不属于本院管辖的，应当报请上
the relevant provisions, it shall report the case to its superior for specified      级人民法院指定管辖，不得再自行移送。
jurisdiction and shall not transfer the case without direction.

Article 37 Where a people's court having jurisdiction is unable to exercise            第三十七条   有管辖权的人民法院由
its jurisdiction for any special reasons, its superior shall specify jurisdiction.   于特殊原因，不能行使管辖权的，由上级
                                                                                     人民法院指定管辖。

Where there is any dispute over jurisdiction between the people's courts,            人民法院之间因管辖权发生争议，由争议
the dispute shall be resolved by the disputing courts through consultations;         双方协商解决；协商解决不了的，报请它
or if such consultations fail, the disputing courts shall request their              们的共同上级人民法院指定管辖。
common superior to specify jurisdiction.

Article 38 A people's court at a higher level shall have the power to try a            第三十八条   上级人民法院有权审理
first instance civil case under the jurisdiction of a people's court at a lower      下级人民法院管辖的第一审民事案件；确
level. If it is necessary to transfer a first instance civil case under its          有必要将本院管辖的第一审民事案件交下
jurisdiction to a people's court at a lower level for trial, a people's court at a   级人民法院审理的，应当报请其上级人民
higher level shall file a report with its superior for approval of the transfer.     法院批准。

If a people's court at a lower level deems it necessary for a first instance         下级人民法院对它所管辖的第一审民事案
civil case under its jurisdiction to be tried by a people's court at a higher        件，认为需要由上级人民法院审理的，可
level, it may request the people's court at a higher level to try the case.          以报请上级人民法院审理。

Chapter 3 Trial Organization                                                                 第三章   审判组织

Article 39 When a people's court tries a first instance civil case, a collegial        第三十九条   人民法院审理第一审民
bench consisting of judges and jurors or consisting of judges only shall be          事案件，由审判员、陪审员共同组成合议
formed. The members of a collegial bench must be in an odd number.                   庭或者由审判员组成合议庭。合议庭的成
                                                                                     员人数，必须是单数。

Civil cases tried under summary procedure shall be tried by a sole judge.            适用简易程序审理的民事案件，由审判员
                                                                                     一人独任审理。

When performing their juror's duties, jurors shall have equal rights and             陪审员在执行陪审职务时，与审判员有同
obligations as a judge.                                                              等的权利义务。

Article 40 When a people's court tries a second instance civil case, a                 第四十条   人民法院审理第二审民事
collegial bench consisting of judges only shall be formed. The members of            案件，由审判员组成合议庭。合议庭的成
a collegial bench must be in an odd number.                                          员人数，必须是单数。

For a case remanded for retrial, the original trial people's court shall form a      发回重审的案件，原审人民法院应当按照
new collegial bench under the procedure at first instance.                           第一审程序另行组成合议庭。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 256 of 458 PageID #:935




If a case for retrial was originally tried by a court of first instance, a new     审理再审案件，原来是第一审的，按照第
collegial bench shall be formed under the procedure at first instance; or if       一审程序另行组成合议庭；原来是第二审
the case for retrial was originally tried by a court of second instance or         的或者是上级人民法院提审的，按照第二
tried directly by a people's court at a higher level, a new collegial bench        审程序另行组成合议庭。
shall be formed under the procedure at second instance.

Article 41 The president of a people's court or a divisional chief of a              第四十一条   合议庭的审判长由院长
people's court shall designate a judge as the presiding judge of a collegial       或者庭长指定审判员一人担任；院长或者
bench; and if the president or divisional chief participates in the trial, the     庭长参加审判的，由院长或者庭长担任。
president or divisional chief shall be the presiding judge.

Article 42 When deliberating a case, a collegial bench shall adhere to the           第四十二条   合议庭评议案件，实行
rule of majority. Deliberation transcripts shall be prepared and be signed         少数服从多数的原则。评议应当制作笔
by the members of the collegial bench. The dissenting opinions during              录，由合议庭成员签名。评议中的不同意
deliberations shall be truthfully included in the transcripts.                     见，必须如实记入笔录。

Article 43 Judges shall handle cases impartially in accordance with law.             第四十三条   审判人员应当依法秉公
                                                                                   办案。

Judges shall not accept any treats or gifts from the parties or their litigation   审判人员不得接受当事人及其诉讼代理人
representatives.                                                                   请客送礼。

Judges who commit embezzlement, accept bribes, practice favoritism for             审判人员有贪污受贿，徇私舞弊，枉法裁
personal gains or adjudicate by bending the law shall be subject to legal          判行为的，应当追究法律责任；构成犯罪
liability; and those suspected of any crime shall be subject to criminal           的，依法追究刑事责任。
liability in accordance with law.

Chapter 4 Disqualification                                                                 第四章   回   避

Article 44 Under any of the following circumstances, a judge shall                   第四十四条   审判人员有下列情形之
voluntarily disqualify himself or herself, and a party shall be entitled to        一的，应当自行回避，当事人有权用口头
request disqualification of such a judge verbally or in writing:                   或者书面方式申请他们回避：

(1) The judge is a party to a case or is a close relative of a party to a case     （一）是本案当事人或者当事人、诉讼代
or a litigation representative thereof.                                            理人近亲属的；

(2) The judge is an interested party to a case.                                    （二）与本案有利害关系的；

(3) The judge has any other relationship with a party to a case or a               （三）与本案当事人、诉讼代理人有其他
litigation representative thereof, which may affect the impartial trial of the     关系，可能影响对案件公正审理的。
case.

Where a judge accepts any treat or gift from a party to a case or a litigation     审判人员接受当事人、诉讼代理人请客送
representative thereof or meets with a party to a case in violation of legal       礼，或者违反规定会见当事人、诉讼代理
provisions, a party shall be entitled to require disqualification of such a        人的，当事人有权要求他们回避。
judge.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 257 of 458 PageID #:936




A judge who commits any conduct in the preceding paragraph shall be              审判人员有前款规定的行为的，应当依法
subject to legal liability in accordance with law.                               追究法律责任。

The provisions of the preceding three paragraphs shall also apply to court       前三款规定，适用于书记员、翻译人员、
clerks, interpreters, identification or evaluation experts, and surveyors.       鉴定人、勘验人。

Article 45 To request disqualification, a party shall state reasons and file a     第四十五条    当事人提出回避申请，
request at the beginning of the trial of a case; and a request may also be       应当说明理由，在案件开始审理时提出；
filed before the end of court debate if a party becomes aware of a reason        回避事由在案件开始审理后知道的，也可
for disqualification after the trial of a case begins.                           以在法庭辩论终结前提出。

Before the people's court decides whether to grant the request for               被申请回避的人员在人民法院作出是否回
disqualification, the person whose disqualification is requested shall be        避的决定前，应当暂停参与本案的工作，
suspended from participating in the case, unless the case requires that          但案件需要采取紧急措施的除外。
emergency measures be taken.

Article 46 The disqualification of the presiding judge who is the president        第四十六条    院长担任审判长时的回
of a people's court shall be decided by the judicial committee of the            避，由审判委员会决定；审判人员的回
people's court; the disqualification of judges shall be decided by the           避，由院长决定；其他人员的回避，由审
president of a people's court; and the disqualification of other persons         判长决定。
shall be decided by the presiding judge.

Article 47 A people's court shall make a decision verbally or in writing on a      第四十七条    人民法院对当事人提出
party's request for disqualification within three days after the request is      的回避申请，应当在申请提出的三日内，
filed. Against the decision, a party may apply for reconsideration once          以口头或者书面形式作出决定。申请人对
when receiving the decision. During the period of reconsideration, the           决定不服的，可以在接到决定时申请复议
person whose disqualification is requested shall not be suspended from           一次。复议期间，被申请回避的人员，不
participating in the case. A people's court shall make a decision on an          停止参与本案的工作。人民法院对复议申
application for reconsideration within three days and notify the                 请，应当在三日内作出复议决定，并通知
reconsideration applicant of the decision.                                       复议申请人。

Chapter 5 Primary Litigation Participants                                             第五章   诉讼参加人

Section 1 Parties                                                                        第一节   当事人

Article 48 Citizens, legal persons and other organizations may act as the          第四十八条    公民、法人和其他组织
parties to civil actions.                                                        可以作为民事诉讼的当事人。

The legal representative of a legal person shall participate in an action on     法人由其法定代表人进行诉讼。其他组织
behalf of the legal person. The primary person in charge of any other            由其主要负责人进行诉讼。
organization shall participate in an action on behalf of the organization.

Article 49 The parties shall be entitled to retain representatives, file a         第四十九条    当事人有权委托代理
request for disqualification, collect and provide evidence, debate, file a       人，提出回避申请，收集、提供证据，进
request for mediation, file an appeal, and apply for enforcement.                行辩论，请求调解，提起上诉，申请执
                                                                                 行。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 258 of 458 PageID #:937




The parties may consult materials related to the case and copy materials           当事人可以查阅本案有关材料，并可以复
and legal instruments related to the case. The scope of and measures for           制本案有关材料和法律文书。查阅、复制
consulting and copying materials related to a case shall be prescribed by          本案有关材料的范围和办法由最高人民法
the Supreme People's Court.                                                        院规定。

The parties must exercise their procedural rights in accordance with law,          当事人必须依法行使诉讼权利，遵守诉讼
observe the order of litigation, and execute effective written judgments,          秩序，履行发生法律效力的判决书、裁定
rulings and consent judgments.                                                     书和调解书。

Article 50 Both sides of a civil action may reach a settlement themselves.           第五十条   双方当事人可以自行和
                                                                                   解。

Article 51 The plaintiff may relinquish or modify its claims. The defendant          第五十一条   原告可以放弃或者变更
may admit or repudiate the plaintiff's claims and shall have the right to file     诉讼请求。被告可以承认或者反驳诉讼请
a counterclaim.                                                                    求，有权提起反诉。

Article 52 A joint action means that one side or both sides of a civil action        第五十二条   当事人一方或者双方为
consist of two or more persons, the subject matter of action for each party        二人以上，其诉讼标的是共同的，或者诉
is same or is of the same kind and the people's court deems that the               讼标的是同一种类、人民法院认为可以合
disputes of all the parties may be tried concurrently, to which all the parties    并审理并经当事人同意的，为共同诉讼。
agree.

Where the parties on one side of a joint action have common rights and             共同诉讼的一方当事人对诉讼标的有共同
obligations regarding the subject matter of action, the litigation conduct of      权利义务的，其中一人的诉讼行为经其他
any of such parties shall bind the rest of such parties if the conduct is          共同诉讼人承认，对其他共同诉讼人发生
recognized by the rest of such parties; or where the parties on one side of        效力；对诉讼标的没有共同权利义务的，
a joint action have no common rights and obligations regarding the subject         其中一人的诉讼行为对其他共同诉讼人不
matter of action, the litigation conduct of any of such parties shall not bind     发生效力。
the rest of such parties.

Article 53 Where the parties on one side of a joint action is numerous,              第五十三条   当事人一方人数众多的
such parties may recommend a representative or representatives to                  共同诉讼，可以由当事人推选代表人进行
participate in the action. The litigation conduct of such representatives          诉讼。代表人的诉讼行为对其所代表的当
shall bind all the parties represented; however, to modify or relinquish any       事人发生效力，但代表人变更、放弃诉讼
claims, admit any claims of the opposing party or reach a settlement, such         请求或者承认对方当事人的诉讼请求，进
representatives must obtain a consent from the parties represented.                行和解，必须经被代表的当事人同意。

Article 54 Where the subject matter of action for each party is of the same          第五十四条   诉讼标的是同一种类、
kind, the parties on one side of an action are numerous, but the exact             当事人一方人数众多在起诉时人数尚未确
number of such parties is uncertain when the action is instituted, the             定的，人民法院可以发出公告，说明案件
people's court may publish a notice to describe the case and claims and            情况和诉讼请求，通知权利人在一定期间
notify right holders to register with the people's court within a certain period   向人民法院登记。
of time.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 259 of 458 PageID #:938




The right holders which have registered with the people's court may                向人民法院登记的权利人可以推选代表人
recommend a representative or representatives to participate in the                进行诉讼；推选不出代表人的，人民法院
litigation; and if no representative is recommended, the people's court may        可以与参加登记的权利人商定代表人。
determine a representative or representatives in consultation with the right
holders which have registered with the people's court.

The litigation conduct of such representatives shall bind all the parties          代表人的诉讼行为对其所代表的当事人发
represented; however, to modify or relinquish any claims, admit any claims         生效力，但代表人变更、放弃诉讼请求或
of the opposing party or reach a settlement, such representatives must             者承认对方当事人的诉讼请求，进行和
obtain a consent from the parties represented.                                     解，必须经被代表的当事人同意。

The judgment or ruling issued by the people's court shall bind all right           人民法院作出的判决、裁定，对参加登记
holders which have registered with the people's court. Such a judgment or          的全体权利人发生效力。未参加登记的权
ruling shall also apply to actions instituted during the time limitation by        利人在诉讼时效期间提起诉讼的，适用该
rights holders which have not registered with the people's court.                  判决、裁定。

Article 55 For conduct that pollutes environment, infringes upon the lawful          第五十五条   对污染环境、侵害众多
rights and interests of vast consumers or otherwise damages the public             消费者合法权益等损害社会公共利益的行
interest, an authority or relevant organization as prescribed by law may           为，法律规定的机关和有关组织可以向人
institute an action in a people's court.                                           民法院提起诉讼。

Where the people's procuratorate finds in the performance of functions any         人民检察院在履行职责中发现破坏生态环
conduct that undermines the protection of the ecological environment and           境和资源保护、食品药品安全领域侵害众
resources, infringes upon consumers' lawful rights and interests in the field      多消费者合法权益等损害社会公共利益的
of food and drug safety or any other conduct that damages social interest,         行为，在没有前款规定的机关和组织或者
it may file a lawsuit with the people's court if there is no authority or          前款规定的机关和组织不提起诉讼的情况
organization prescribed in the preceding paragraph or the authority or             下，可以向人民法院提起诉讼。前款规定
organization prescribed in the preceding paragraph does not file a lawsuit.        的机关或者组织提起诉讼的，人民检察院
If the authority or organization prescribed in the preceding paragraph files       可以支持起诉。
a lawsuit, the people's procuratorate may support the filing of a lawsuit.

Article 56 A third party which deems that it has an independent claim                第五十六条   对当事人双方的诉讼标
regarding the subject matter of an action between two parties shall have           的，第三人认为有独立请求权的，有权提
the right to institute an action.                                                  起诉讼。

Where a third party does not have an independent claim regarding the               对当事人双方的诉讼标的，第三人虽然没
subject matter of an action between two parties but is an interested party         有独立请求权，但案件处理结果同他有法
in law to the outcome of the case, the third party may apply to participate        律上的利害关系的，可以申请参加诉讼，
in the action or the people's court may notify the third party to participate in   或者由人民法院通知他参加诉讼。人民法
the action. If the third party assumes any civil liability according to the        院判决承担民事责任的第三人，有当事人
judgment entered by the people's court, the third party shall have the             的诉讼权利义务。
procedural rights and obligations as a party to the action.

Where a third party as mentioned in the preceding two paragraphs fails to          前两款规定的第三人，因不能归责于本人
participate in an action, which is not attributable to the third party's fault,    的事由未参加诉讼，但有证据证明发生法
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 260 of 458 PageID #:939




and there is evidence that an effective judgment, ruling or consent                 律效力的判决、裁定、调解书的部分或者
judgment is entirely or partially erroneous and causes damage to the third          全部内容错误，损害其民事权益的，可以
party's civil rights and interests, the third party may, within six months from     自知道或者应当知道其民事权益受到损害
the day when the third party knows or should have known that the third              之日起六个月内，向作出该判决、裁定、
party's civil rights and interests have been damaged, institute an action in        调解书的人民法院提起诉讼。人民法院经
the people's court which entered the judgment, ruling or consent judgment.          审理，诉讼请求成立的，应当改变或者撤
If, after trial, the third party's claims are supported, the people's court shall   销原判决、裁定、调解书；诉讼请求不成
modify or revoke the original judgment, ruling or consent judgment; or if           立的，驳回诉讼请求。
the third party's claims are not supported, the claims shall be dismissed.

Section 2 Litigation Representatives                                                    第二节   诉讼代理人

Article 57 The guardian of a person without competency to participate in              第五十七条   无诉讼行为能力人由他
an action shall participate in the action on behalf of the person as the            的监护人作为法定代理人代为诉讼。法定
person's legal representative. If the legal representatives of a person shift       代理人之间互相推诿代理责任的，由人民
their duty of representation onto each other, the people's court shall              法院指定其中一人代为诉讼。
specify one of them to participate in the action on behalf of the person.

Article 58 A party or a legal representative may retain one or two persons            第五十八条   当事人、法定代理人可
as litigation representatives.                                                      以委托一至二人作为诉讼代理人。

The following persons may serve as a litigation representative:                     下列人员可以被委托为诉讼代理人：

(1) A lawyer or legal service worker at the basic level.                            （一）律师、基层法律服务工作者；

(2) A close relative or staff member of a party.                                    （二）当事人的近亲属或者工作人员；

(3) A citizen recommended by the community of or the entity employing a             （三）当事人所在社区、单位以及有关社
party or recommended by a relevant social group.                                    会团体推荐的公民。

Article 59 To participate in an action on behalf of a party or a legal                第五十九条   委托他人代为诉讼，必
representative, a litigation representative must submit to the people's court       须向人民法院提交由委托人签名或者盖章
a power of attorney, to which the signature or seal of the party or legal           的授权委托书。
representative is affixed.

The power of attorney must state the authorized matters and the extent of           授权委托书必须记明委托事项和权限。诉
authority. To admit, relinquish or modify any claims, reach a settlement, or        讼代理人代为承认、放弃、变更诉讼请
file a counterclaim or an appeal on behalf of a party or a legal                    求，进行和解，提起反诉或者上诉，必须
representative, a litigation representative must have a special                     有委托人的特别授权。
authorization from the party or legal representative.

Where a citizen of the People's Republic of China who is residing in a              侨居在国外的中华人民共和国公民从国外
foreign country posts a power of attorney or delivers through another               寄交或者托交的授权委托书，必须经中华
person a power of attorney to China, the power of attorney must be                  人民共和国驻该国的使领馆证明；没有使
authenticated by the embassy or consulate of the People's Republic of               领馆的，由与中华人民共和国有外交关系
China in that country. If there is no such an embassy or consulate in that          的第三国驻该国的使领馆证明，再转由中
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 261 of 458 PageID #:940




country, the power of attorney shall be first authenticated by an embassy       华人民共和国驻该第三国使领馆证明，或
or consulate of a third country which has a diplomatic relationship with the    者由当地的爱国华侨团体证明。
People's Republic of China in that country and then be authenticated by
the embassy or consulate of the People's Republic of China in the third
country or be authenticated by the local patriotic overseas Chinese
organization.

Article 60 Where the authority of a litigation representative of a party has      第六十条   诉讼代理人的权限如果变
changed or has been revoked, the party shall notify the people's court in       更或者解除，当事人应当书面告知人民法
writing and the people's court shall notify the opposing party of the change    院，并由人民法院通知对方当事人。
or revocation.

Article 61 Lawyers serving as litigation representatives and other litigation     第六十一条   代理诉讼的律师和其他
representatives shall have the right to investigate and collect evidence and    诉讼代理人有权调查收集证据，可以查阅
may consult materials related to the case. The scope of and measures for        本案有关材料。查阅本案有关材料的范围
consulting materials related to a case shall be prescribed by the Supreme       和办法由最高人民法院规定。
People's Court.

Article 62 Where a party to a divorce case has appointed a litigation             第六十二条   离婚案件有诉讼代理人
representative, the party shall still appear in court unless the party is       的，本人除不能表达意思的以外，仍应出
unable to express his or her ideas; and if the party is unable to appear in     庭；确因特殊情况无法出庭的，必须向人
court under special circumstances, the party must submit a written opinion      民法院提交书面意见。
to the people's court.

Chapter 6 Evidence                                                                    第六章   证   据

Article 63 Evidence includes:                                                     第六十三条   证据包括：

(1) statement of a party;                                                       （一）当事人的陈述；

(2) documentary evidence;                                                       （二）书证；

(3) physical evidence;                                                          （三）物证；

(4) audio-visual recordings;                                                    （四）视听资料；

(5) electronic data;                                                            （五）电子数据；

(6) witness testimony;                                                          （六）证人证言；

(7) expert opinion; and                                                         （七）鉴定意见；

(8) transcripts of survey.                                                      （八）勘验笔录。

Evidence must be verified before being used as a basis for deciding a fact.     证据必须查证属实，才能作为认定事实的
                                                                                根据。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 262 of 458 PageID #:941




Article 64 A party shall have the burden to provide evidence for its claims.          第六十四条   当事人对自己提出的主
                                                                                    张，有责任提供证据。

A people's court shall investigate and collect evidence which a party and           当事人及其诉讼代理人因客观原因不能自
its litigation representative are unable to collect for some objective reasons      行收集的证据，或者人民法院认为审理案
and evidence which the people's court deems necessary for trying a case.            件需要的证据，人民法院应当调查收集。

A people's court shall, under statutory procedures, verify evidence                 人民法院应当按照法定程序，全面地、客
comprehensively and objectively.                                                    观地审查核实证据。

Article 65 A party shall provide evidence for its claims in a timely manner.          第六十五条   当事人对自己提出的主
                                                                                    张应当及时提供证据。

A people's court shall, according to the claims of a party and the                  人民法院根据当事人的主张和案件审理情
circumstances of trial of a case, determine the evidence to be provided by          况，确定当事人应当提供的证据及其期
a party and the time limit for provision of evidence. Where it is difficult for a   限。当事人在该期限内提供证据确有困难
party to provide evidence within the time limit, the party may apply to the         的，可以向人民法院申请延长期限，人民
people's court for an extension, and the people's court may appropriately           法院根据当事人的申请适当延长。当事人
extend the time limit upon application of the party. Where a party provides         逾期提供证据的，人民法院应当责令其说
any evidence beyond the time limit, the people's court shall order the party        明理由；拒不说明理由或者理由不成立
to provide an explanation; and if the party refuses to explain or the party's       的，人民法院根据不同情形可以不予采纳
explanation is not acceptable, the people's court may, according to                 该证据，或者采纳该证据但予以训诫、罚
different circumstances, deem the evidence inadmissible or adopt the                款。
evidence but impose an admonition or a fine on the party.

Article 66 A people's court shall issue receipts for evidentiary materials            第六十六条   人民法院收到当事人提
submitted to the court by a party, indicating the name of evidence, number          交的证据材料，应当出具收据，写明证据
of pages, number of copies, original or photocopy, time of receipt, and             名称、页数、份数、原件或者复印件以及
other matters, to which the signatures or seals of the court personnel              收到时间等，并由经办人员签名或者盖
receiving the same shall be affixed.                                                章。

Article 67 A people's court shall have the authority to investigate and               第六十七条   人民法院有权向有关单
collect evidence from the relevant entities and individuals, and the relevant       位和个人调查取证，有关单位和个人不得
entities and individuals shall not refuse such investigation and collection of      拒绝。
evidence.

A people's court shall identify the authenticity and examine and determine          人民法院对有关单位和个人提出的证明文
the validity of documentary evidence provided by the relevant entities and          书，应当辨别真伪，审查确定其效力。
individuals.

Article 68 Evidence shall be presented in court and cross-examined by the             第六十八条   证据应当在法庭上出
parties. Evidence which involves any state secret, trade secret or                  示，并由当事人互相质证。对涉及国家秘
individual privacy shall be kept confidential, and if it is necessary to            密、商业秘密和个人隐私的证据应当保
present such evidence in court, such evidence shall not be presented in             密，需要在法庭出示的，不得在公开开庭
open court.                                                                         时出示。
    Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 263 of 458 PageID #:942




Article 69 A people's court shall regard legal facts and documents                  第六十九条   经过法定程序公证证明
notarized under statutory procedures as a basis for deciding facts, unless        的法律事实和文书，人民法院应当作为认
there is any evidence to the contrary which suffices to overturn the              定事实的根据，但有相反证据足以推翻公
notarization.                                                                     证证明的除外。

Article 70 The originals as documentary evidence shall be submitted. The            第七十条   书证应当提交原件。物证
originals as physical evidence shall be submitted. If it is difficult to submit   应当提交原物。提交原件或者原物确有困
the originals, replicas, photographs, copies or extracts may be submitted.        难的，可以提交复制品、照片、副本、节
                                                                                  录本。

Documentary evidence in a foreign language must be submitted with                 提交外文书证，必须附有中文译本。
Chinese versions.

Article 71 The people's court shall identify the authenticity of audio-visual       第七十一条   人民法院对视听资料，
recordings and, in consideration of other evidence in the case, examine           应当辨别真伪，并结合本案的其他证据，
and determine whether the audio-visual recordings may serve as a basis            审查确定能否作为认定事实的根据。
for deciding facts.

Article 72 Any entity or individual which knows any circumstances of a              第七十二条   凡是知道案件情况的单
case shall have the obligation to testify in court. The person in charge of a     位和个人，都有义务出庭作证。有关单位
relevant entity shall support a witness in testifying.                            的负责人应当支持证人作证。

A person who is unable to appropriately express his or her ideas shall not        不能正确表达意思的人，不能作证。
testify.

Article 73 Upon notice by a people's court, a witness shall testify in court.       第七十三条   经人民法院通知，证人
Under any of the following circumstances, a witness may testify by written        应当出庭作证。有下列情形之一的，经人
testimony, audio-visual transmission technology, audio-visual recordings          民法院许可，可以通过书面证言、视听传
or any other means as permitted by a people's court:                              输技术或者视听资料等方式作证：

(1) The witness is unable to appear in court for health reasons.                  （一）因健康原因不能出庭的；

(2) The witness is unable to appear in court for remote residence and             （二）因路途遥远，交通不便不能出庭
travel difficulty.                                                                的；

(3) The witness is unable to appear in court for a force majeure such as a        （三）因自然灾害等不可抗力不能出庭
natural disaster.                                                                 的；

(4) The witness is unable to appear in court for any other justifiable            （四）其他有正当理由不能出庭的。
reason.

Article 74 The travel, room and board, and other necessary expenses of a            第七十四条   证人因履行出庭作证义
witness for performing his or her obligation of testifying in court, as well as   务而支出的交通、住宿、就餐等必要费用
loss of working time, shall be assumed by the losing party. A party which         以及误工损失，由败诉一方当事人负担。
applies for a witness to testify shall advance the same; or if no party           当事人申请证人作证的，由该当事人先行
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 264 of 458 PageID #:943




applies and the people's court notifies a witness to testify, the people's            垫付；当事人没有申请，人民法院通知证
court shall advance the same.                                                         人作证的，由人民法院先行垫付。

Article 75 A people's court shall, in consideration of other evidence in the            第七十五条   人民法院对当事人的陈
case, examine and determine whether the statements of a party may                     述，应当结合本案的其他证据，审查确定
serve as a basis for deciding facts.                                                  能否作为认定事实的根据。

The deciding of facts of a case by a people's court based on evidence                 当事人拒绝陈述的，不影响人民法院根据
shall not be affected by a party's refusal to provide a statement.                    证据认定案件事实。

Article 76 A party may apply to the people's court for identification                   第七十六条   当事人可以就查明事实
regarding a specialized issue for ascertaining the facts of a case. Where a           的专门性问题向人民法院申请鉴定。当事
party applies for identification, the parties on both sides shall determine a         人申请鉴定的，由双方当事人协商确定具
qualified identification expert by consultation; or if such consultation fails,       备资格的鉴定人；协商不成的，由人民法
the people's court shall specify one for them.                                        院指定。

Where no party applies for identification but the people's court deems it             当事人未申请鉴定，人民法院对专门性问
necessary to conduct identification regarding a specialized issue, the                题认为需要鉴定的，应当委托具备资格的
people's court shall employ a qualified identification expert to conduct              鉴定人进行鉴定。
identification.

Article 77 An identification expert shall have the right to access the case             第七十七条   鉴定人有权了解进行鉴
file needed for conducting identification and, when necessary, may                    定所需要的案件材料，必要时可以询问当
interview a party or a witness.                                                       事人、证人。

An identification expert shall issue a written identification opinion and affix       鉴定人应当提出书面鉴定意见，在鉴定书
his or her signature or seal to the identification document.                          上签名或者盖章。

Article 78 Where a party raises any objection to an identification opinion or           第七十八条   当事人对鉴定意见有异
a people's court deems it necessary to require an identification expert to            议或者人民法院认为鉴定人有必要出庭
testify in court, the identification expert shall testify in court. If, upon notice   的，鉴定人应当出庭作证。经人民法院通
by the people's court, the identification expert refuses to testify in court, the     知，鉴定人拒不出庭作证的，鉴定意见不
identification opinion shall not be used as a basis for deciding facts; and           得作为认定事实的根据；支付鉴定费用的
the party which has paid the identification fees may require that the                 当事人可以要求返还鉴定费用。
identification fees be refunded.

Article 79 A party may apply to the people's court for notifying a person               第七十九条   当事人可以申请人民法
with expertise to appear in court to offer an opinion regarding an                    院通知有专门知识的人出庭，就鉴定人作
identification opinion issued by an identification expert or regarding a              出的鉴定意见或者专业问题提出意见。
specialized issue.

Article 80 When surveying any physical evidence or a site, the surveyors                第八十条   勘验物证或者现场，勘验
must produce their credentials issued by a people's court and invite the              人必须出示人民法院的证件，并邀请当地
local grassroots organization or the entity employing a party to send                 基层组织或者当事人所在单位派人参加。
personnel to participate in the survey. The party or an adult family member
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 265 of 458 PageID #:944




of the party shall be present; and the survey shall not be affected by the       当事人或者当事人的成年家属应当到场，
refusal of the party or the adult family member to appear on site.               拒不到场的，不影响勘验的进行。

Upon notice by the people's court, the relevant entities and individuals         有关单位和个人根据人民法院的通知，有
shall have the obligations to protect the site and assist in the survey.         义务保护现场，协助勘验工作。

The surveyors shall prepare transcripts of the process and results of            勘验人应当将勘验情况和结果制作笔录，
survey, to which the surveyors, the party and the invited participants shall     由勘验人、当事人和被邀参加人签名或者
affix their signatures or seals.                                                 盖章。

Article 81 Where any evidence may be extinguished or may be hard to                第八十一条     在证据可能灭失或者以
obtain at a later time, a party may, in the course of an action, apply to the    后难以取得的情况下，当事人可以在诉讼
people's court for evidence preservation, and the people's court may also        过程中向人民法院申请保全证据，人民法
take preservation measures on its own initiative.                                院也可以主动采取保全措施。

Where any evidence may be extinguished or may be hard to obtain at a             因情况紧急，在证据可能灭失或者以后难
later time, if the circumstances are urgent, an interested party may, before     以取得的情况下，利害关系人可以在提起
instituting an action or applying for arbitration, apply for evidence            诉讼或者申请仲裁前向证据所在地、被申
preservation to a people's court at the place where the evidence is located      请人住所地或者对案件有管辖权的人民法
or at the place of domicile of the respondent or a people's court having         院申请保全证据。
jurisdiction over the case.

Other procedures for evidence preservation shall be executed by                  证据保全的其他程序，参照适用本法第九
reference to the relevant provisions of Chapter IX of this Law regarding         章保全的有关规定。
preservation.

Chapter 7 Periods and Service of Process                                               第七章   期间、送达

Section 1 Periods                                                                       第一节   期间

Article 82 Periods include statutory periods and periods prescribed by a           第八十二条     期间包括法定期间和人
people's court.                                                                  民法院指定的期间。

Periods shall be calculated by hour, day, month and year. The beginning          期间以时、日、月、年计算。期间开始的
hour and day of a period shall not be counted in the period.                     时和日，不计算在期间内。

If the expiration date of a period falls on a holiday, the first day after the   期间届满的最后一日是节假日的，以节假
holiday shall be the expiration date of the period.                              日后的第一日为期间届满的日期。

A statutory period shall not include the time en route. A litigation document    期间不包括在途时间，诉讼文书在期满前
posted before the expiration date of a period shall not be regarded as past      交邮的，不算过期。
due.

Article 83 Where a party fails to comply with a period for reasons beyond          第八十三条     当事人因不可抗拒的事
the party's control or for any other justifiable reasons, the party may apply    由或者其他正当理由耽误期限的，在障碍
for an extension of the period within ten days after the impediment is
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 266 of 458 PageID #:945




eliminated, and the people's court shall decide whether to permit such an        消除后的十日内，可以申请顺延期限，是
extension.                                                                       否准许，由人民法院决定。

Section 2 Service of Process                                                           第二节   送达

Article 84 Service of process must be accompanied with a service                   第八十四条   送达诉讼文书必须有送
acknowledgement, to which the person to be served shall affix a date of          达回证，由受送达人在送达回证上记明收
receipt and his or her signature or seal.                                        到日期，签名或者盖章。

The date of receipt affixed to the service acknowledgement by the person         受送达人在送达回证上的签收日期为送达
to be served shall be the date of service.                                       日期。

Article 85 Process shall be served directly on the person to be served. If         第八十五条   送达诉讼文书，应当直
the person to be served, who is a citizen, is absent, a cohabiting adult         接送交受送达人。受送达人是公民的，本
family member of the person to be served shall sign for the service of           人不在交他的同住成年家属签收；受送达
process. If the person to be served is a legal person or any other               人是法人或者其他组织的，应当由法人的
organization, the legal representative of the legal person, the primary          法定代表人、其他组织的主要负责人或者
person in charge of the organization or the employee of the legal person or      该法人、组织负责收件的人签收；受送达
organization responsible for receiving process shall sign for the service of     人有诉讼代理人的，可以送交其代理人签
process. If the person to be served has a litigation representative, the         收；受送达人已向人民法院指定代收人
litigation representative may sign for the service of process. If the person     的，送交代收人签收。
to be served has informed the people's court of a designated person to
receive process, the designated person shall sign for the service of
process.

The date of receipt affixed to the service acknowledgment by the                 受送达人的同住成年家属，法人或者其他
cohabiting adult family member of the person to be served, the employee          组织的负责收件的人，诉讼代理人或者代
of the legal person or organization responsible for receiving process, the       收人在送达回证上签收的日期为送达日
litigation representative or the designated person to receive process shall      期。
be the date of service.

Article 86 Where the person to be served refuses to receive or his or her          第八十六条   受送达人或者他的同住
cohabiting adult family member refuses to receive process, the process           成年家属拒绝接收诉讼文书的，送达人可
server may invite the representatives of relevant grassroots organizations       以邀请有关基层组织或者所在单位的代表
or the entity employing the person to be served to be present, provide an        到场，说明情况，在送达回证上记明拒收
explanation on the refusal, record the cause of refusal and date on the          事由和日期，由送达人、见证人签名或者
service acknowledgement, to which the process server and witnesses               盖章，把诉讼文书留在受送达人的住所；
shall affix their signatures or seals, and drop process at the domicile of the   也可以把诉讼文书留在受送达人的住所，
person to be served; and may also drop process at the domicile of the            并采用拍照、录像等方式记录送达过程，
person to be served and record the service of process by photograph,             即视为送达。
video and other means, and process shall be deemed served.

Article 87 With the consent of the person to be served, a people's court           第八十七条   经受送达人同意，人民
may serve process by fax, email and other means capable of confirming            法院可以采用传真、电子邮件等能够确认
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 267 of 458 PageID #:946




receipt by the person to be served, except a judgment, ruling and consent       其收悉的方式送达诉讼文书，但判决书、
judgment.                                                                       裁定书、调解书除外。

Where a means in the preceding paragraph is adopted, the date when a            采用前款方式送达的，以传真、电子邮件
fax, an email or any other means reaches the specific system of the             等到达受送达人特定系统的日期为送达日
person to be served shall be the date of service of process.                    期。

Article 88 Where direct service of process is difficult, service of process       第八十八条   直接送达诉讼文书有困
may be entrusted to another people's court or be conducted by post. If          难的，可以委托其他人民法院代为送达，
process is served by post, the date of receipt stated on the service            或者邮寄送达。邮寄送达的，以回执上注
acknowledgement shall be the date of service.                                   明的收件日期为送达日期。

Article 89 Where the person to be served is in the military service, process      第八十九条   受送达人是军人的，通
shall be served on the person through the political office of the unit at or    过其所在部队团以上单位的政治机关转
above the regiment level of the armed force where the person serves.            交。

Article 90 Where the person to be served is incarcerated, process shall be        第九十条   受送达人被监禁的，通过
served on the person through the incarceration facility.                        其所在监所转交。

Where the person to be served is subject to any compulsory correctional         受送达人被采取强制性教育措施的，通过
measure, process shall be served on the person through the compulsory           其所在强制性教育机构转交。
correctional facility.

Article 91 The office or entity through which process is served must,             第九十一条   代为转交的机关、单位
immediately after receiving process, deliver the same to the person to be       收到诉讼文书后，必须立即交受送达人签
served, the person to be served shall sign for the service of process, and      收，以在送达回证上的签收日期，为送达
the date of receipt on the service acknowledgement shall be the date of         日期。
service.

Article 92 Where the whereabouts of the person to be served is unknown            第九十二条   受送达人下落不明，或
or service of process is not possible by other means set out in this Section,   者用本节规定的其他方式无法送达的，公
process may be served by public announcement. Process shall be                  告送达。自发出公告之日起，经过六十
deemed served sixty days after the date of public announcement.                 日，即视为送达。

The reasons for and the course of service of process by public                  公告送达，应当在案卷中记明原因和经
announcement shall be recorded in the case file.                                过。

Chapter 8 Mediation                                                                   第八章   调   解

Article 93 When trying civil cases, a people's court shall, under the             第九十三条   人民法院审理民事案
principle of free will of the parties, conduct mediation by distinguishing      件，根据当事人自愿的原则，在事实清楚
between right and wrong based on clear facts.                                   的基础上，分清是非，进行调解。

Article 94 When a people's court conducts mediation, mediation may be             第九十四条   人民法院进行调解，可
conducted by one judge or by the collegial bench, and mediation shall be        以由审判员一人主持，也可以由合议庭主
conducted on the spot as much as possible.                                      持，并尽可能就地进行。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 268 of 458 PageID #:947




When a people's court conducts mediation, it may notify by simple means       人民法院进行调解，可以用简便方式通知
the parties and witnesses to appear in court.                                 当事人、证人到庭。

Article 95 When a people's court conducts mediation, it may invite relevant     第九十五条     人民法院进行调解，可
entities and individuals to provide assistance. The invited entities and      以邀请有关单位和个人协助。被邀请的单
individuals shall assist the people's court in mediation.                     位和个人，应当协助人民法院进行调解。

Article 96 A mediation agreement must be based on the free will of both         第九十六条     调解达成协议，必须双
sides, and the parties shall not be forced to reach a mediation agreement.    方自愿，不得强迫。调解协议的内容不得
The content of a mediation agreement shall not violate any legal              违反法律规定。
provisions.

Article 97 When a mediation agreement is reached, the people's court            第九十七条     调解达成协议，人民法
shall prepare a consent judgment. A consent judgment shall state the          院应当制作调解书。调解书应当写明诉讼
claims, facts of the case and results of mediation.                           请求、案件的事实和调解结果。

The judges and court clerk shall affix their signatures and the people's      调解书由审 判人员、书记员署名，加盖
court shall affix its seal to a consent judgment, which shall be served on    人民法院印章，送达双方当事人。
both sides.

Once a consent judgment is signed by both sides, it shall become legally      调解书经双方当事人签收后，即具有法律
binding.                                                                      效力。

Article 98 A consent judgment of a people's court is not required for           第九十八条     下列案件调解达成协
mediation agreements reached in the following cases:                          议，人民法院可以不制作调解书：

(1) Divorce cases where both parties have reconciled through mediation.       （一）调解和好的离婚案件；

(2) Adoption cases where an adoptive relationship has been maintained         （二）调解维持收养关系的案件；
through mediation.

(3) Cases where performance on the spot is possible.                          （三）能够即时履行的案件；

(4) Other cases where a consent judgment is not required.                     （四）其他不需要制作调解书的案件。

A mediation agreement which does not require a consent judgment shall         对不需要制作调解书的协议，应当记入笔
be recorded in the transcripts and become legally binding immediately         录，由双方当事人、审判人员、书记员签
after both sides and the judges and court clerk affix their signatures or     名或者盖章后，即具有法律效力。
seals to the transcripts.

Article 99 Where no mediation agreement is reached or one party retracts        第九十九条     调解未达成协议或者调
before a mediation agreement is served on the party, the people's court       解书送达前一方反悔的，人民法院应当及
shall enter a judgment in a timely manner.                                    时判决。

Chapter 9 Preservation and Advance Enforcement                                      第九章   保全和先予执行
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 269 of 458 PageID #:948




Article 100 For a case where, for the conduct of a party or for other              第一百条   人民法院对于可能因当事
reasons, it may be difficult to execute a judgment or any other damage           人一方的行为或者其他原因，使判决难以
may be caused to a party, a people's court may, upon application of the          执行或者造成当事人其他损害的案件，根
opposing party, issue a ruling on preservation of the party's property, order    据对方当事人的申请，可以裁定对其财产
certain conduct of the party or prohibit the party from certain conduct; and     进行保全、责令其作出一定行为或者禁止
if no party applies, the people's court may, when necessary, issue a ruling      其作出一定行为；当事人没有提出申请
to take a preservative measure.                                                  的，人民法院在必要时也可以裁定采取保
                                                                                 全措施。

A people's court may order the applicant to provide security for taking a        人民法院采取保全措施，可以责令申请人
preservative measure and, if the applicant fails to provide security, shall      提供担保，申请人不提供担保的，裁定驳
issue a ruling to dismiss the application.                                       回申请。

After accepting an application, a people's court must, if the circumstances      人民法院接受申请后，对情况紧急的，必
are urgent, issue a ruling within 48 hours; and if it rules to take a            须在四十八小时内作出裁定；裁定采取保
preservative measure, the measure shall be executed immediately.                 全措施的，应当立即开始执行。

Article 101 Where the lawful rights and interests of an interested party will      第一百零一条   利害关系人因情况紧
be irreparable damaged if an application for preservation is not filed           急，不立即申请保全将会使其合法权益受
immediately under urgent circumstances, the interested party may, before         到难以弥补的损害的，可以在提起诉讼或
instituting an action or applying for arbitration, apply to the people's court   者申请仲裁前向被保全财产所在地、被申
at the place where the property to be preserved is located or at the place       请人住所地或者对案件有管辖权的人民法
of domicile of the respondent or a people's court having jurisdiction over       院申请采取保全措施。申请人应当提供担
the case for taking preservative measures. The applicant shall provide           保，不提供担保的，裁定驳回申请。
security and, if the applicant fails to provide security, the people's court
shall issue a ruling to dismiss the application.

After accepting an application, a people's court must issue a ruling within      人民法院接受申请后，必须在四十八小时
48 hours; and if it rules to take a preservative measure, the measure shall      内作出裁定；裁定采取保全措施的，应当
be executed immediately.                                                         立即开始执行。

Where the applicant fails to institute an action or apply for arbitration in     申请人在人民法院采取保全措施后三十日
accordance with law within 30 days after the people's court takes a              内不依法提起诉讼或者申请仲裁的，人民
preservative measure, the people's court shall remove preservation.              法院应当解除保全。

Article 102 Preservation shall be limited to the extent specified in an            第一百零二条   保全限于请求的范
application or the property in connection with the case.                         围，或者与本案有关的财物。

Article 103 Property shall be preserved by seizure, impoundment, freezing          第一百零三条   财产保全采取查封、
of account or any other means prescribed by law. After preserving any            扣押、冻结或者法律规定的其他方法。人
property, a people's court shall immediately notify the person whose             民法院保全财产后，应当立即通知被保全
property is preserved.                                                           财产的人。

Property which has already been seized or frozen shall not be repeatedly         财产已被查封、冻结的，不得重复查封、
seized or frozen.                                                                冻结。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 270 of 458 PageID #:949




Article 104 Where, in a property dispute case, the respondent has                 第一百零四条   财产纠纷案件，被申
provided security, the people's court shall issue a ruling to remove            请人提供担保的，人民法院应当裁定解除
preservation.                                                                   保全。

Article 105 Where an application is erroneous, the applicant shall                第一百零五条   申请有错误的，申请
compensate the respondent for any loss incurred from preservation.              人应当赔偿被申请人因保全所遭受的损
                                                                                失。

Article 106 A people's court may, upon application of a party, issue a ruling     第一百零六条   人民法院对下列案
on advance enforcement for the following cases:                                 件，根据当事人的申请，可以裁定先予执
                                                                                行：

(1) Cases to recover support for elderly parents, support for other adult       （一）追索赡养费、扶养费、抚育费、抚
dependants, child support, consolation money or medical expenses.               恤金、医疗费用的；

(2) Cases to recover labor remuneration.                                        （二）追索劳动报酬的；

(3) Cases requiring advance enforcement under urgent circumstances.             （三）因情况紧急需要先予执行的。

Article 107 For a people's court to issue a ruling on advance enforcement,        第一百零七条   人民法院裁定先予执
both of the following conditions shall be met:                                  行的，应当符合下列条件：

(1)The rights and obligations between the parties are clear, and a denial of    （一）当事人之间权利义务关系明确，不
advance enforcement will seriously affect the life or business operation of     先予执行将严重影响申请人的生活或者生
the applicant.                                                                  产经营的；

(2)The respondent is capable of performance.                                    （二）被申请人有履行能力。

The people's court may order the applicant to provide security; and if the      人民法院可以责令申请人提供担保，申请
applicant fails to provide security, shall dismiss the application. If the      人不提供担保的，驳回申请。申请人败诉
applicant loses the action, the applicant shall compensate the respondent       的，应当赔偿被申请人因先予执行遭受的
for any property loss incurred from advance enforcement.                        财产损失。

Article 108 Against a ruling on preservation or advance enforcement, a            第一百零八条   当事人对保全或者先
party may apply for reconsideration once. The enforcement of the ruling         予执行的裁定不服的，可以申请复议一
shall not be suspended during the period of reconsideration.                    次。复议期间不停止裁定的执行。

Chapter 10 Compulsory Measures against Obstruction of Civil Procedures           第十章    对妨害民事诉讼的强制措施

Article 109 Where a defendant who must appear in court refuses to appear          第一百零九条   人民法院对必须到庭
in court without justifiable reasons after being summonsed twice by a           的被告，经两次传票传唤，无正当理由拒
people's court, the people's court may summons the defendant by force.          不到庭的，可以拘传。

Article 110 Litigation participants and other persons shall abide by court        第一百一十条   诉讼参与人和其他人
rules.                                                                          应当遵守法庭规则。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 271 of 458 PageID #:950




A people's court may admonish persons who violate court rules, order            人民法院对违反法庭规则的人，可以予以
such persons to leave the court, or impose a fine or detention on such          训诫，责令退出法庭或者予以罚款、拘
persons.                                                                        留。

For persons who clamor in a courtroom, attack a courtroom, or insult,           人民法院对哄闹、冲击法庭，侮辱、诽
defame, threaten or assault judges, seriously disrupting the order of the       谤、威胁、殴打审判人员，严重扰乱法庭
courtroom, the people's court shall investigate their criminal liability in     秩序的人，依法追究刑事责任；情节较轻
accordance with law; or if the circumstances are not serious, impose a fine     的，予以罚款、拘留。
or detention on them.

Article 111 Where a litigation participant or any other person commits any        第一百一十一条   诉讼参与人或者其
of the following conduct, the people's court may impose a fine or detention     他人有下列行为之一的，人民法院可以根
on the litigation participant or person according to the severity of the        据情节轻重予以罚款、拘留；构成犯罪
circumstances; and if suspected of any crime, the litigation participant or     的，依法追究刑事责任：
person shall be subject to criminal liability in accordance with law.

(1) Forging or destroying any material evidence, which obstructs the trial of   （一）伪造、毁灭重要证据，妨碍人民法
the case by the people's court.                                                 院审理案件的；

(2) Preventing a witness from testifying by violence, threat or bribery or      （二）以暴力、威胁、贿买方法阻止证人
instigating, bribing or coercing any other person to commit perjury.            作证或者指使、贿买、胁迫他人作伪证
                                                                                的；

(3) Concealing, transferring, selling or destroying any seized or impounded     （三）隐藏、转移、变卖、毁损已被查
property or any inventoried property under the custody of the litigation        封、扣押的财产，或者已被清点并责令其
participant or person as ordered or transferring any frozen property.           保管的财产，转移已被冻结的财产的；

(4) Insulting, defaming, falsely incriminating, assaulting or retaliating any   （四）对司法工作人员、诉讼参加人、证
judge, primary litigation participant, witness, interpreter, identification     人、翻译人员、鉴定人、勘验人、协助执
expert, surveyor or person assisting in enforcement.                            行的人，进行侮辱、诽谤、诬陷、殴打或
                                                                                者打击报复的；

(5) Obstructing judicial personnel from performing their duties by violence,    （五）以暴力、威胁或者其他方法阻碍司
threat or any other means.                                                      法工作人员执行职务的；

(6) Refusing to execute any effective judgment or ruling of a people's          （六）拒不履行人民法院已经发生法律效
court.                                                                          力的判决、裁定的。

Where an entity commits any of the conduct in the preceding paragraph,          人民法院对有前款规定的行为之一的单
the people's court may impose a fine or detention on the primary person in      位，可以对其主要负责人或者直接责任人
charge or directly liable persons of the entity; and if suspected of any        员予以罚款、拘留；构成犯罪的，依法追
crime, such persons shall be subject to criminal liability in accordance with   究刑事责任。
law.

Article 112 Where the parties, maliciously in collusion, attempt to infringe      第一百一十二条   当事人之间恶意串
upon the lawful rights and interests of other persons by litigation,            通，企图通过诉讼、调解等方式侵害他人
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 272 of 458 PageID #:951




mediation or any other means, a people's court shall dismiss their claims             合法权益的，人民法院应当驳回其请求，
and impose a fine or detention on the parties according to the severity of            并根据情节轻重予以罚款、拘留；构成犯
the circumstances; and if suspected of any crime, they shall be subject to            罪的，依法追究刑事责任。
criminal liability in accordance with law.

Article 113 Where the party against whom enforcement is sought,                         第一百一十三条   被执行人与他人恶
maliciously in collusion with other persons, evades performance of                    意串通，通过诉讼、仲裁、调解等方式逃
obligations determined in a legal instrument by litigation, arbitration,              避履行法律文书确定的义务的，人民法院
mediation or any other means, a people's court shall impose a fine or                 应当根据情节轻重予以罚款、拘留；构成
detention on them according to the severity of the circumstances; and if              犯罪的，依法追究刑事责任。
suspected of any crime, they shall be subject to criminal liability.

Article 114 Where an entity with an obligation to assist in investigation or            第一百一十四条   有义务协助调查、
enforcement commits any of the following conduct, the people's court may,             执行的单位有下列行为之一的，人民法院
in addition to ordering the entity to perform the obligation of assistance,           除责令其履行协助义务外，并可以予以罚
impose a fine on the entity:                                                          款：

(1) The relevant entity refuses or obstructs investigation or collection of           （一）有关单位拒绝或者妨碍人民法院调
evidence by the people's court.                                                       查取证的；

(2) The relevant entity refuses to assist in property inquiry, seizure,               （二）有关单位接到人民法院协助执行通
freezing, transfer or sale, after receiving a notice of enforcement                   知书后，拒不协助查询、扣押、冻结、划
assistance from the people's court.                                                   拨、变价财产的；

(3) The relevant entity refuses to assist in withholding the income of the            （三）有关单位接到人民法院协助执行通
party against whom enforcement is sought, handling the transfer of a                  知书后，拒不协助扣留被执行人的收入、
relevant property right certificate, or delivering a relevant bill, certificate or    办理有关财产权证照转移手续、转交有关
license or any other relevant property, after receiving a notice of                   票证、证照或者其他财产的；
enforcement assistance from the people's court.

(4) The relevant entity otherwise refuses to assist in enforcement.                   （四）其他拒绝协助执行的。

Where an entity commits any of the conduct in the preceding paragraph,                人民法院对有前款规定的行为之一的单
the people's court may impose a fine on the primary person in charge or               位，可以对其主要负责人或者直接责任人
directly liable persons of the entity; and if the entity still fails to perform its   员予以罚款；对仍不履行协助义务的，可
obligation to provide assistance, may detain such persons and offer                   以予以拘留；并可以向监察机关或者有关
judicial recommendations to the supervisory authority or other relevant               机关提出予以纪律处分的司法建议。
authorities regarding disciplinary actions against such persons.

Article 115 The amount of a fine on an individual shall not be more than                第一百一十五条   对个人的罚款金
100,000 yuan. The amount of a fine on an entity shall not be less than                额，为人民币十万元以下。对单位的罚款
50,000 yuan but not be more than 1 million yuan.                                      金额，为人民币五万元以上一百万元以
                                                                                      下。

The period of detention shall not be longer than 15 days.                             拘留的期限，为十五日以下。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 273 of 458 PageID #:952




A people's court shall deliver a detainee to a public security authority for     被拘留的人，由人民法院交公安机关看
custody. If the detainee admits and corrects his or her wrongdoing during        管。在拘留期间，被拘留人承认并改正错
the period of detention, the people's court may decide to discharge the          误的，人民法院可以决定提前解除拘留。
detainee early.

Article 116 A summons by force, a fine or detention must subject to the            第一百一十六条      拘传、罚款、拘留
approval of the president of a people's court.                                   必须经院长批准。

A warrant shall be issued for a summons by force.                                拘传应当发拘传票。

A written decision shall be made to impose a fine or detention. Against          罚款、拘留应当用决定书。对决定不服
such a decision, a party may apply to the people's court at the next higher      的，可以向上一级人民法院申请复议一
level for reconsideration once. The enforcement of the decision shall not        次。复议期间不停止执行。
be suspended during the period of reconsideration.

Article 117 Any compulsory measure against obstruction of civil                    第一百一十七条      采取对妨害民事诉
procedures must be taken upon decision of a people's court. Any entity or        讼的强制措施必须由人民法院决定。任何
individual which recovers a debt by illegally withholding another person         单位和个人采取非法拘禁他人或者非法私
against the person's will or illegally seizing another person's property shall   自扣押他人财产追索债务的，应当依法追
be subject to criminal liability in accordance with law or subject to            究刑事责任，或者予以拘留、罚款。
detention or a fine.

Chapter 11 Litigation Expenses                                                          第十一章    诉讼费用

Article 118 A party instituting a civil action shall pay a case acceptance fee     第一百一十八条      当事人进行民事诉
according to the relevant provisions. In property cases, a party shall pay       讼，应当按照规定交纳案件受理费。财产
other litigation expenses, in addition to a case acceptance fee.                 案件除交纳案件受理费外，并按照规定交
                                                                                 纳其他诉讼费用。

Where it is difficult for a party to pay any litigation expenses, the party      当事人交纳诉讼费用确有困难的，可以按
may, according to the relevant provisions, apply to the people's court for       照规定向人民法院申请缓交、减交或者免
payment postponement, reduction or waiver.                                       交。

Procedures for collection of litigation expenses shall be formulated             收取诉讼费用的办法另行制定。
separately.

Part Two Trial Procedure                                                                 第二编   审判程序

Chapter 12 Formal Procedure at First Instance                                          第十二章   第一审普通程序

Section 1 Instituting and Accepting an Action                                           第一节    起诉和受理

Article 119 An action to be instituted must meet all of the following              第一百一十九条      起诉必须符合下列
conditions:                                                                      条件：

(1) The plaintiff is a citizen, legal person or any other organization with a    （一）原告是与本案有直接利害关系的公
direct interest in the case.                                                     民、法人和其他组织；
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 274 of 458 PageID #:953




(2) There is a clear defendant.                                                  （二）有明确的被告；

(3) There are specific claims, facts and reasons.                                （三）有具体的诉讼请求和事实、理由；

(4) The case is within the scope of civil actions accepted by the people's       （四）属于人民法院受理民事诉讼的范围
courts and under the jurisdiction of the people's court in which the action is   和受诉人民法院管辖。
instituted.

Article 120 A plaintiff shall submit a written complaint to the people's court     第一百二十条   起诉应当向人民法院
and provide copies of it according to the number of defendants.                  递交起诉状，并按照被告人数提出副本。

Where it is difficult for a plaintiff to write a complaint, the plaintiff may    书写起诉状确有困难的，可以口头起诉，
institute an action verbally, and the people's court shall record it in the      由人民法院记入笔录，并告知对方当事
transcripts and notify the opposing party.                                       人。

Article 121 A written complaint shall state:                                       第一百二十一条   起诉状应当记明下
                                                                                 列事项：

(1) the name, gender, age, ethnicity, occupation, employer, domicile and         （一）原告的姓名、性别、年龄、民族、
contact methods of the plaintiff; or the name and domicile of a legal person     职业、工作单位、住所、联系方式，法人
or any other organization and the name, title and contact methods of the         或者其他组织的名称、住所和法定代表人
legal representative or primary person in charge thereof;                        或者主要负责人的姓名、职务、联系方
                                                                                 式；

(2) information on the defendant, including but not limited to name, gender,     （二）被告的姓名、性别、工作单位、住
employer and domicile; and information on a legal person or any other            所等信息，法人或者其他组织的名称、住
organization, including but not limited to name and domicile;                    所等信息；

(2) claims and supporting facts and reasons; and                                 （三）诉讼请求和所根据的事实与理由；

(3) evidence, sources of evidence, and names and domiciles of witnesses.         （四）证据和证据来源，证人姓名和住
                                                                                 所。

Article 122 Where mediation is appropriate for the civil dispute involved in       第一百二十二条   当事人起诉到人民
an action instituted by a party in a people's court, mediation shall be          法院的民事纠纷，适宜调解的，先行调
conducted first, unless the parties refuse mediation.                            解，但当事人拒绝调解的除外。

Article 123 A people's court shall protect the right to sue enjoyed by a           第一百二十三条   人民法院应当保障
party in accordance with law. A people's court must accept an action             当事人依照法律规定享有的起诉权利。对
instituted under Article 119 of this Law. A people's court shall, within seven   符合本法第一百一十九条的起诉，必须受
days, docket a case which meets the conditions for instituting an action         理。符合起诉条件的，应当在七日内立
and notify the party; or issue a ruling within seven days to refuse to accept    案，并通知当事人；不符合起诉条件的，
an action which fails to meet the conditions for instituting an action, and      应当在七日内作出裁定书，不予受理；原
the plaintiff may appeal against the ruling.                                     告对裁定不服的，可以提起上诉。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 275 of 458 PageID #:954




Article 124 A people's court shall handle the following actions according to             第一百二十四条    人民法院对下列起
different circumstances:                                                               诉，分别情形，予以处理：

(1) Notifying the plaintiff to file an administrative lawsuit, if the case is          （一）依照行政诉讼法的规定，属于行政
within the scope of administrative lawsuits in accordance with the                     诉讼受案范围的，告知原告提起行政诉
Administrative Litigation Law.                                                         讼；

(2) Notifying the plaintiff to apply to an arbitral institution for arbitration, if,   （二）依照法律规定，双方当事人达成书
in accordance with law, both parties shall apply for arbitration under a               面仲裁协议申请仲裁、不得向人民法院起
written arbitration agreement reached between them and are prohibited                  诉的，告知原告向仲裁机构申请仲裁；
from instituting an action in a people's court.

(3) Notifying the plaintiff to apply to a relevant authority for settlement of a       （三）依照法律规定，应当由其他机关处
dispute, if, in accordance with law, the dispute shall be handled by other             理的争议，告知原告向有关机关申请解
authorities.                                                                           决；

(4) Notifying the plaintiff to institute an action in a people's court having          （四）对不属于本院管辖的案件，告知原
jurisdiction, if the case is not within its jurisdiction.                              告向有管辖权的人民法院起诉；

(5) Notifying the plaintiff to petition for retrial, except for a ruling of a          （五）对判决、裁定、调解书已经发生法
people's court which allows withdrawal of an action, if a party institutes an          律效力的案件，当事人又起诉的，告知原
action again for a case for which a judgment, ruling or consent judgment               告申请再审，但人民法院准许撤诉的裁定
has come into force.                                                                   除外；

(6) Refusing to accept an action instituted during a period of prohibition             （六）依照法律规定，在一定期限内不得
from instituting an action, if, in accordance with law, the action shall not be        起诉的案件，在不得起诉的期限内起诉
instituted during a certain period.                                                    的，不予受理；

(7) Refusing to accept an action instituted by the plaintiff without new               （七）判决不准离婚和调解和好的离婚案
developments or new reasons within six months for a divorce case where                 件，判决、调解维持收养关系的案件，没
dissolution of marriage is not granted by a judgment or both parties have              有新情况、新理由，原告在六个月内又起
reconciled through mediation or for a case where an adoptive relationship              诉的，不予受理。
is maintained by a judgment or through mediation.

Section 2 Pretrial Preparations                                                              第二节   审理前的准备

Article 125 A people's court shall, within five days after docketing a case,             第一百二十五条    人民法院应当在立
serve a copy of the written complaint on the defendant, and the defendant              案之日起五日内将起诉状副本发送被告，
shall submit a written statement of defense within 15 days after receiving             被告应当在收到之日起十五日内提出答辩
the complaint. The written statement of defense shall state the name,                  状。答辩状应当记明被告的姓名、性别、
gender, age, ethnicity, occupation, employer, domicile and contact                     年龄、民族、职业、工作单位、住所、联
methods of the defendant; or the name and domicile of a legal person or                系方式；法人或者其他组织的名称、住所
any other organization and the name, title and contact methods of the                  和法定代表人或者主要负责人的姓名、职
legal representative or primary person in charge thereof. The people's                 务、联系方式。人民法院应当在收到答辩
                                                                                       状之日起五日内将答辩状副本发送原告。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 276 of 458 PageID #:955




court shall, within five days after receiving the written statement of
defense, serve a copy of it on the plaintiff.

The defendant's failure to submit a written statement of defense shall not       被告不提出答辩状的，不影响人民法院审
affect the trial of the case by the people's court.                              理。

Article 126 After deciding to accept a case, a people's court shall notify the     第一百二十六条   人民法院对决定受
parties, verbally or in a notice of case acceptance or a notice of response      理的案件，应当在受理案件通知书和应诉
to an action, of their relevant procedural rights and obligations.               通知书中向当事人告知有关的诉讼权利义
                                                                                 务，或者口头告知。

Article 127 Where a party raises any objection to jurisdiction after a case is     第一百二十七条   人民法院受理案件
accepted by a people's court, the party shall file the objection with the        后，当事人对管辖权有异议的，应当在提
people's court during the period of submitting a written statement of            交答辩状期间提出。人民法院对当事人提
defense. The people's court shall examine the objection. If the objection is     出的异议，应当审查。异议成立的，裁定
supported, the people's court shall issue a ruling to transfer the case to the   将案件移送有管辖权的人民法院；异议不
people's court having jurisdiction; or if the objection is not supported, the    成立的，裁定驳回。
people's court shall issue a ruling to dismiss the objection.

Where a party raises no objection to jurisdiction and responds to the action     当事人未提出管辖异议，并应诉答辩的，
by submitting a written statement of defense, the people's court accepting       视为受诉人民法院有管辖权，但违反级别
the action shall be deemed to have jurisdiction, unless the provisions           管辖和专属管辖规定的除外。
regarding hierarchical jurisdiction and exclusive jurisdiction are violated.

Article 128 The parties shall be notified of the composition of a collegial        第一百二十八条   合议庭组成人员确
bench within three days after the composition is determined.                     定后，应当在三日内告知当事人。

Article 129 Judges must carefully examine case materials and investigate           第一百二十九条   审判人员必须认真
and collect necessary evidence.                                                  审核诉讼材料，调查收集必要的证据。

Article 130 The personnel assigned by a people's court to conduct                  第一百三十条   人民法院派出人员进
investigation shall produce their credentials to the person under                行调查时，应当向被调查人出示证件。
investigation.

The investigation transcripts shall be checked by the person under               调查笔录经被调查人校阅后，由被调查
investigation and be signed or sealed by the person under investigation          人、调查人签名或者盖章。
and the investigators.

Article 131 A people's court may, when necessary, entrust investigation to         第一百三十一条   人民法院在必要时
a people's court in a different place.                                           可以委托外地人民法院调查。

The entrusting people's court must specify the investigated matters and          委托调查，必须提出明确的项目和要求。
the investigation requirements. The entrusted people's court may conduct         受委托人民法院可以主动补充调查。
additional investigation on its own initiative.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 277 of 458 PageID #:956




The entrusted people's court shall complete investigation within 30 days         受委托人民法院收到委托书后，应当在三
after receiving a letter on entrusted investigation. If the entrusted people's   十日内完成调查。因故不能完成的，应当
court is unable to complete investigation for certain reasons, it shall notify   在上述期限内函告委托人民法院。
the entrusting people's court in a letter within the aforesaid period.

Article 132 Where a party who must participate in a joint action fails to          第一百三十二条   必须共同进行诉讼
participate in the action, the people's court shall notify the party to          的当事人没有参加诉讼的，人民法院应当
participate in the action.                                                       通知其参加诉讼。

Article 133 A people's court shall handle accepted cases according to              第一百三十三条   人民法院对受理的
different circumstances:                                                         案件，分别情形，予以处理：

(1) Initiating the procedure for urging debt repayment at the court's            （一）当事人没有争议，符合督促程序规
discretion, if the parties are not in dispute and the prescribed conditions      定条件的，可以转入督促程序；
are met for initiating the procedure for urging debt repayment.

(2) Resolving disputes in a timely manner through mediation, if pre-trial        （二）开庭前可以调解的，采取调解方式
mediation is allowed.                                                            及时解决纠纷；

(3) Determining the application of summary procedure or formal procedure         （三）根据案件情况，确定适用简易程序
according to the circumstances of a case.                                        或者普通程序；

(4) Clarifying the focus of disputes by requiring the parties to exchange        （四）需要开庭审理的，通过要求当事人
evidence and other means, if it is necessary to hold a court session.            交换证据等方式，明确争议焦点。

Section 3 Court Trial                                                                 第三节    开庭审理

Article 134 A people's court shall try civil cases openly, except those            第一百三十四条   人民法院审理民事
involving any state secret or individual privacy or as otherwise provided by     案件，除涉及国家秘密、个人隐私或者法
law.                                                                             律另有规定的以外，应当公开进行。

Divorce cases and cases involving any trade secret may be tried in               离婚案件，涉及商业秘密的案件，当事人
camera upon application of the parties.                                          申请不公开审理的，可以不公开审理。

Article 135 A people's court may, as needed, try civil cases in a circuit          第一百三十五条   人民法院审理民事
manner and on the spot.                                                          案件，根据需要进行巡回审理，就地办
                                                                                 案。

Article 136 A people's court shall notify the parties and other litigation         第一百三十六条   人民法院审理民事
participants of the trial of a civil case three days before holding a court      案件，应当在开庭三日前通知当事人和其
session. If the case is to be tried openly, the names of parties, cause of       他诉讼参与人。公开审理的，应当公告当
action, and time and location of court session shall be published.               事人姓名、案由和开庭的时间、地点。

Article 137 Before a court session begins, the court clerk shall check             第一百三十七条   开庭审理前，书记
whether the parties and other litigation participants are present and            员应当查明当事人和其他诉讼参与人是否
announce court rules.                                                            到庭，宣布法庭纪律。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 278 of 458 PageID #:957




When a court session begins, the presiding judge shall check the identity         开庭审理时，由审判长核对当事人，宣布
of each party, announce the cause of action, announce the names of                案由，宣布审判人员、书记员名单，告知
judges and court clerk, notify the parties of their relevant procedural rights    当事人有关的诉讼权利义务，询问当事人
and obligations, and ask the parties whether they file any requests for           是否提出回避申请。
disqualification.

Article 138 Court investigation shall be conducted in the following order:          第一百三十八条   法庭调查按照下列
                                                                                  顺序进行：

(1) The parties each present a statement.                                         （一）当事人陈述；

(2) Witnesses are notified of their rights and obligations, witnesses testify,    （二）告知证人的权利义务，证人作证，
and the statements of absent witnesses are read.                                  宣读未到庭的证人证言；

(3) Documentary evidence, physical evidence, audio-visual recordings,             （三）出示书证、物证、视听资料和电子
and electronic data are adduced.                                                  数据；

(4) Expert opinions are read.                                                     （四）宣读鉴定意见；

(5) Transcripts of survey are read.                                               （五）宣读勘验笔录。

Article 139 The parties may adduce new evidence in court.                           第一百三十九条   当事人在法庭上可
                                                                                  以提出新的证据。

As permitted by the court, a party may question a witness, identification         当事人经法庭许可，可以向证人、鉴定
expert or surveyor.                                                               人、勘验人发问。

A party's request for reinvestigation, re-identification or resurvey shall be     当事人要求重新进行调查、鉴定或者勘验
subject to the decision of the people's court.                                    的，是否准许，由人民法院决定。

Article 140 The added claims of a plaintiff, the counterclaim of a                  第一百四十条   原告增加诉讼请求，
defendant, and a third party's claims related to the case may be tried            被告提出反诉，第三人提出与本案有关的
concurrently.                                                                     诉讼请求，可以合并审理。

Article 141 Court debate shall be conducted in the following order:                 第一百四十一条   法庭辩论按照下列
                                                                                  顺序进行：

(1) The plaintiff and the litigation representative thereof present their case.   （一）原告及其诉讼代理人发言；

(2) The defendant and the litigation representative thereof present their         （二）被告及其诉讼代理人答辩；
arguments.

(3) A third party and the litigation representative thereof present their case    （三）第三人及其诉讼代理人发言或者答
or their arguments.                                                               辩；

(4) Debate among the parties.                                                     （四）互相辩论。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 279 of 458 PageID #:958




At the end of court debate, the presiding judge shall ask each side's final           法庭辩论终结，由审判长按照原告、被
statement in the order of plaintiff, defendant and third party.                       告、第三人的先后顺序征询各方最后意
                                                                                      见。

Article 142 After the end of court debate, a judgment shall be entered in               第一百四十二条   法庭辩论终结，应
accordance with law. Where mediation is possible before a judgment is                 当依法作出判决。判决前能够调解的，还
entered, mediation may be conducted; and if mediation fails, a judgment               可以进行调解，调解不成的，应当及时判
shall be entered in a timely manner.                                                  决。

Article 143 Where a plaintiff refuses to appear in court without justifiable            第一百四十三条   原告经传票传唤，
reasons after being summonsed or leaves the courtroom during a court                  无正当理由拒不到庭的，或者未经法庭许
session without permission from the court, the court may deem that the                可中途退庭的，可以按撤诉处理；被告反
plaintiff has withdrawn the action; and if the defendant has filed a                  诉的，可以缺席判决。
counterclaim, the court may enter a default judgment.

Article 144 Where a defendant refuses to appear in court without justifiable            第一百四十四条   被告经传票传唤，
reasons after being summonsed or leaves the courtroom during a court                  无正当理由拒不到庭的，或者未经法庭许
session without permission from the court, the court may enter a default              可中途退庭的，可以缺席判决。
judgment.

Article 145 Where a plaintiff requests withdrawal of the action before a                第一百四十五条   宣判前，原告申请
judgment is pronounced, the people's court shall issue a ruling on whether            撤诉的，是否准许，由人民法院裁定。
to grant such a request.

If the people's court decides not to grant the request and the plaintiff              人民法院裁定不准许撤诉的，原告经传票
refuses to appear in court without justifiable reasons after being                    传唤，无正当理由拒不到庭的，可以缺席
summonsed, the people's court may enter a default judgment.                           判决。

Article 146 Under any of the following circumstances, a court session may               第一百四十六条   有下列情形之一
be postponed:                                                                         的，可以延期开庭审理：

(1) A party or any other litigation participant which must appear in court            （一）必须到庭的当事人和其他诉讼参与
fails to appear in court for justifiable reasons.                                     人有正当理由没有到庭的；

(2) A party files an unexpected request for disqualification.                         （二）当事人临时提出回避申请的；

(3) It is necessary to notify a new witness to appear in court, collect new           （三）需要通知新的证人到庭，调取新的
evidence, conduct re-identification or resurvey, or conduct further                   证据，重新鉴定、勘验，或者需要补充调
investigation.                                                                        查的；

(4) Other circumstances requiring postponement.                                       （四）其他应当延期的情形。

Article 147 The court clerk shall record all court trial activities in transcripts,     第一百四十七条   书记员应当将法庭
to which the judges and court clerk shall affix their signatures.                     审理的全部活动记入笔录，由审判人员和
                                                                                      书记员签名。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 280 of 458 PageID #:959




The court transcripts shall be read out in court, and the parties and other       法庭笔录应当当庭宣读，也可以告知当事
litigation participants may be notified to read the court transcripts in court    人和其他诉讼参与人当庭或者在五日内阅
or within five days. If the parties and other litigation participants deem that   读。当事人和其他诉讼参与人认为对自己
there are any omissions or errors in the court transcripts regarding their        的陈述记录有遗漏或者差错的，有权申请
respective statements, they shall be entitled to request supplementation or       补正。如果不予补正，应当将申请记录在
correction. If no supplementation or correction is permitted, their requests      案。
shall be on record.

The parties and other litigation participants shall affix their signatures or     法庭笔录由当事人和其他诉讼参与人签名
seals to the court transcripts. The court transcripts shall record any            或者盖章。拒绝签名盖章的，记明情况附
refusals to affix signatures or seals and be attached to the case file.           卷。

Article 148 Whether a case is tried openly or in camera, a people's court           第一百四十八条     人民法院对公开审
shall, without exception, pronounce its judgment publicly.                        理或者不公开审理的案件，一律公开宣告
                                                                                  判决。

If a judgment is pronounced in court, a written judgment shall be issued          当庭宣判的，应当在十日内发送判决书；
within ten days; or if a judgment is pronounced later on a fixed date, a          定期宣判的，宣判后立即发给判决书。
written judgment shall be issued immediately after pronouncement.

When a judgment is pronounced, the parties must be notified of their right        宣告判决时，必须告知当事人上诉权利、
to appeal, the time limit for appeal, and the appellate court.                    上诉期限和上诉的法院。

When a divorce judgment is pronounced, the parties must be notified that          宣告离婚判决，必须告知当事人在判决发
neither of them may marry another person before the judgment takes                生法律效力前不得另行结婚。
effect.

Article 149 A people's court shall complete the trial of a case under formal        第一百四十九条     人民法院适用普通
procedure within six months after the case is docketed. If an extension of        程序审理的案件，应当在立案之日起六个
the period is necessary under special circumstances, the period may be            月内审结。有特殊情况需要延长的，由本
extended for six months with the approval of the president of the people's        院院长批准，可以延长六个月；还需要延
court; and any further extension shall be subject to the approval of the          长的，报请上级人民法院批准。
superior of the people's court.

Section 4 Suspension and Termination of an Action                                       第四节   诉讼中止和终结

Article 150 Under any of the following circumstances, an action shall be            第一百五十条     有下列情形之一的，
suspended:                                                                        中止诉讼：

(1) A party dies and it is necessary to wait for his or her successors to         （一）一方当事人死亡，需要等待继承人
indicate whether they will participate in the action.                             表明是否参加诉讼的；

(2) A party loses his or her litigation competency and his or her legal           （二）一方当事人丧失诉讼行为能力，尚
representative has not been determined.                                           未确定法定代理人的；
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 281 of 458 PageID #:960




(3) A party which is a legal person or any other organization is terminated     （三）作为一方当事人的法人或者其他组
and the successors to the rights and obligations of the party have not been     织终止，尚未确定权利义务承受人的；
determined.

(4) A party is unable to participate in the action for reasons beyond the       （四）一方当事人因不可抗拒的事由，不
party's control.                                                                能参加诉讼的；

(5) The action must depend on the results of the trial of another case          （五）本案必须以另一案的审理结果为依
which has not been concluded.                                                   据，而另一案尚未审结的；

(6) Other circumstances requiring suspension.                                   （六）其他应当中止诉讼的情形。

The action shall resume after the cause of suspension is eliminated.            中止诉讼的原因消除后，恢复诉讼。

Article 151 Under any of the following circumstances, an action shall be          第一百五十一条    有下列情形之一
terminated:                                                                     的，终结诉讼：

(1)The plaintiff dies without successors or all of his or her successors        （一）原告死亡，没有继承人，或者继承
waive their procedural rights.                                                  人放弃诉讼权利的；

(2)The defendant dies without estate and without any person which shall         （二）被告死亡，没有遗产，也没有应当
assume the defendant's obligations.                                             承担义务的人的；

(3) In a divorce case, either party dies.                                       （三）离婚案件一方当事人死亡的；

(4) In a case to recover support for elderly parents, support for other adult   （四）追索赡养费、扶养费、抚育费以及
dependants or child support or to rescind an adoptive relationship, either      解除收养关系案件的一方当事人死亡的。
party dies.

Section 5 Judgments and Rulings                                                       第五节   判决和裁定

Article 152 A written judgment shall state the results of judgment and            第一百五十二条    判决书应当写明判
reasons for entering the judgment. The content of a written judgment            决结果和作出该判决的理由。判决书内容
includes:                                                                       包括：

(1) the cause of action, claims, facts in dispute, and reasons;                 （一）案由、诉讼请求、争议的事实和理
                                                                                由；

(2) the facts found and reasons and the laws applied and reasons in the         （二）判决认定的事实和理由、适用的法
judgment;                                                                       律和理由；

(3) the results of judgment and the assumption of litigation expenses; and      （三）判决结果和诉讼费用的负担；

(4) the time limit for filing an appeal and the appellate court.                （四）上诉期间和上诉的法院。

The judges and court clerk shall affix their signatures and the people's        判决书由审判人员、书记员署名，加盖人
court shall affix its seal to the written judgment.                             民法院印章。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 282 of 458 PageID #:961




Article 153 Where a portion of the facts of a case tried by a people's court          第一百五十三条   人民法院审理案
has been ascertained, the people's court may first enter a judgment                 件，其中一部分事实已经清楚，可以就该
regarding such facts.                                                               部分先行判决。

Article 154 The scope of application of a ruling shall include:                       第一百五十四条   裁定适用于下列范
                                                                                    围：

(1) Refusing to accept an action;                                                   （一）不予受理；

(2) Objection to jurisdiction;                                                      （二）对管辖权有异议的；

(3) Dismissing an action;                                                           （三）驳回起诉；

(4) Preservation and advance enforcement;                                           （四）保全和先予执行；

(5) Granting or not granting the withdrawal of an action;                           （五）准许或者不准许撤诉；

(6) Suspension or termination of an action;                                         （六）中止或者终结诉讼；

(7) Correcting typos in a written judgment;                                         （七）补正判决书中的笔误；

(8) Suspension or termination of enforcement;                                       （八）中止或者终结执行；

(9) revoking or not enforcing an arbitration award;                                 （九）撤销或者不予执行仲裁裁决；

(10) Refusing to enforce a debt instrument with enforceability legally              （十）不予执行公证机关赋予强制执行效
granted by a notary office; and                                                     力的债权文书；

(11) Other issues to be resolved by a ruling.                                       （十一）其他需要裁定解决的事项。

A ruling in items (1) to (3) of the preceding paragraph is appealable.              对前款第一项至第三项裁定，可以上诉。

A written ruling shall state the results of ruling and reasons for issuing the      裁定书应当写明裁定结果和作出该裁定的
ruling. The judges and court clerk shall affix their signatures and the             理由。裁定书由审判人员、书记员署名，
people's court shall affix its seal to a written ruling. A verbal ruling shall be   加盖人民法院印章。口头裁定的，记入笔
recorded in transcripts.                                                            录。

Article 155 The judgments and rulings of the Supreme People's Court and               第一百五十五条   最高人民法院的判
the judgments and rulings not appealable in accordance with law or not              决、裁定，以及依法不准上诉或者超过上
appealed during the prescribed time limit shall be effective judgments and          诉期没有上诉的判决、裁定，是发生法律
rulings.                                                                            效力的判决、裁定。

Article 156 The public may consult effective written judgments and rulings,           第一百五十六条   公众可以查阅发生
except content involving any national secret, trade secret or individual            法律效力的判决书、裁定书，但涉及国家
privacy.                                                                            秘密、商业秘密和个人隐私的内容除外。

Chapter 13 Summary Procedure                                                             第十三章   简易程序
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 283 of 458 PageID #:962




Article 157 Where a basic people's court and its detached tribunals try            第一百五十七条     基层人民法院和它
simple civil cases with clear facts, unambiguous rights and obligations and      派出的法庭审理事实清楚、权利义务关系
minor disputes, the provisions of this Chapter shall apply.                      明确、争议不大的简单的民事案件，适用
                                                                                 本章规定。

Where a basic people's court and its detached tribunals try civil cases          基层人民法院和它派出的法庭审理前款规
other than those in the preceding paragraph, the parties may agree on the        定以外的民事案件，当事人双方也可以约
application of summary procedure.                                                定适用简易程序。

Article 158 In simple civil cases, the plaintiff may institute an action           第一百五十八条     对简单的民事案
verbally.                                                                        件，原告可以口头起诉。

Both sides may appear at the same time before a basic people's court or          当事人双方可以同时到基层人民法院或者
its detached tribunal for resolution of a dispute. The basic people's court or   它派出的法庭，请求解决纠纷。基层人民
its detached tribunal may try the case immediately or schedule the trial for     法院或者它派出的法庭可以当即审理，也
anther day.                                                                      可以另定日期审理。

Article 159 When trying simple civil cases, a basic people's court and its         第一百五十九条     基层人民法院和它
detached tribunals may, in simple manners, summon the parties and                派出的法庭审理简单的民事案件，可以用
witnesses, serve process and try cases but shall protect the parties' right      简便方式传唤当事人和证人、送达诉讼文
to present a statement.                                                          书、审理案件，但应当保障当事人陈述意
                                                                                 见的权利。

Article 160 Not subject to Articles 136, 138 and 141 of this Law, a simple         第一百六十条      简单的民事案件由审
civil case shall be tried by a sole judge.                                       判员一人独任审理，并不受本法第一百三
                                                                                 十六条、第一百三十八条、第一百四十一
                                                                                 条规定的限制。

Article 161 A people's court which tries a case under summary procedure            第一百六十一条     人民法院适用简易
shall complete the trial of the case within three months after the case is       程序审理案件，应当在立案之日起三个月
docketed.                                                                        内审结。

Article 162 Where a basic people's court or its detached tribunal tries a          第一百六十二条     基层人民法院和它
simple civil case as described in paragraph 1 of Article 157 of this Law, if     派出的法庭审理符合本法第一百五十七条
the amount of subject matter is lower than 30 percent of the previous            第一款规定的简单的民事案件，标的额为
year's average annual wages of workers in a province, autonomous region          各省、自治区、直辖市上年度就业人员年
or municipality directly under the Central Government, the adjudication of       平均工资百分之三十以下的，实行一审终
the basic people's court or detached tribunal shall be final.                    审。

Article 163 A people's court which discovers during the trial of a case that       第一百六十三条     人民法院在审理过
the application of summary procedure is not appropriate for the case shall       程中，发现案件不宜适用简易程序的，裁
issue a ruling to transfer the case into formal procedure.                       定转为普通程序。

Chapter 14 Procedure at Second Instance                                                 第十四章   第二审程序
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 284 of 458 PageID #:963




Article 164 Against a first instance judgment of a local people's court, a            第一百六十四条   当事人不服地方人
party shall have the right to file an appeal with the people's court at the         民法院第一审判决的，有权在判决书送达
next higher level within 15 days from the date of service of the written            之日起十五日内向上一级人民法院提起上
judgment.                                                                           诉。

Against a first instance ruling of a local people's court, a party shall have       当事人不服地方人民法院第一审裁定的，
the right to file an appeal with the people's court at the next higher level        有权在裁定书送达之日起十日内向上一级
within 10 days from the date of service of the written ruling.                      人民法院提起上诉。

Article 165 An appellant shall submit a written appeal. The written appeal            第一百六十五条   上诉应当递交上诉
shall include the names of the parties which are natural persons, names of          状。上诉状的内容，应当包括当事人的姓
a legal person and its legal representative or names of any other                   名，法人的名称及其法定代表人的姓名或
organization and its primary person in charge; the name of the original trial       者其他组织的名称及其主要负责人的姓
people's court, case number and cause of action; and the claims in appeal           名；原审人民法院名称、案件的编号和案
and reasons for appeal.                                                             由；上诉的请求和理由。

Article 166 An appellant shall submit a written appeal through the original           第一百六十六条   上诉状应当通过原
trial people's court and provide copies of it according to the number of the        审人民法院提出，并按照对方当事人或者
opposing parties or the representatives of the opposing parties.                    代表人的人数提出副本。

Where a party appeals directly to a people's court of second instance, the          当事人直接向第二审人民法院上诉的，第
people's court of second instance shall, within five days, transfer the             二审人民法院应当在五日内将上诉状移交
written appeal to the original trial people's court.                                原审人民法院。

Article 167 The original trial people's court shall, within five days after           第一百六十七条   原审人民法院收到
receiving a written appeal, serve the copies of the written appeal on the           上诉状，应当在五日内将上诉状副本送达
opposing parties, and the opposing parties shall, within 15 days after              对方当事人，对方当事人在收到之日起十
receiving the copies, submit their written statements of defense. The               五日内提出答辩状。人民法院应当在收到
original trial people's court shall, within five days after receiving the written   答辩状之日起五日内将副本送达上诉人。
statements of defense, serve the copies of the written statements of                对方当事人不提出答辩状的，不影响人民
defense on the appellant. The trial of the case by a people's court shall not       法院审理。
be affected by an opposing party's failure to submit a written statement of
defense.

After receiving both the written appeal and the written statements of               原审人民法院收到上诉状、答辩状，应当
defense, the original trial people's court shall, within five days, transfer        在五日内连同全部案卷和证据，报送第二
them along with the entire case file and evidence to the people's court of          审人民法院。
second instance.

Article 168 The people's court of second instance shall review the facts              第一百六十八条   第二审人民法院应
and application of law in relation to the claims in appeal.                         当对上诉请求的有关事实和适用法律进行
                                                                                    审查。

Article 169 The people's court of second instance shall form a collegial              第一百六十九条   第二审人民法院对
bench to try an appeal case in a court session. Where, after consultation           上诉案件，应当组成合议庭，开庭审理。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 285 of 458 PageID #:964




of the case file, investigation and questioning of the parties, no new fact,       经过阅卷、调查和询问当事人，对没有提
evidence or reason is submitted, the collegial bench may decide not to             出新的事实、证据或者理由，合议庭认为
hold a court session if deeming a court session unnecessary.                       不需要开庭审理的，可以不开庭审理。

The people's court of second instance may try an appeal case in its own            第二审人民法院审理上诉案件，可以在本
courtroom or at the place where the case occurred or where the original            院进行，也可以到案件发生地或者原审人
trial people's court is located.                                                   民法院所在地进行。

Article 170 After trial, the people's court of second instance shall handle          第一百七十条   第二审人民法院对上
appeal cases according to the following different circumstances:                   诉案件，经过审理，按照下列情形，分别
                                                                                   处理：

(1) Dismissing an appeal and sustaining the original judgment or ruling in         （一）原判决、裁定认定事实清楚，适用
the form of a judgment or ruling, if the original judgment or ruling is clear in   法律正确的，以判决、裁定方式驳回上
fact finding and correct in application of law.                                    诉，维持原判决、裁定；

(2) Reversing, revoking or modifying the original judgment or ruling in            （二）原判决、裁定认定事实错误或者适
accordance with law in the form of a judgment or ruling, if the original           用法律错误的，以判决、裁定方式依法改
judgment or ruling is erroneous in fact finding or application of law.             判、撤销或者变更；

(3) Issuing a ruling to revoke the original judgment and remand the case to        （三）原判决认定基本事实不清的，裁定
the original trial people's court for retrial or reversing the original judgment   撤销原判决，发回原审人民法院重审，或
after ascertaining facts, if the original judgment is unclear in finding the       者查清事实后改判；
basic facts.

(4) Issuing a ruling to revoke the original judgment and remand the case to        （四）原判决遗漏当事人或者违法缺席判
the original trial people's court, if the original judgment seriously violates     决等严重违反法定程序的，裁定撤销原判
statutory procedures, such as omitting a party or illegally entering a default     决，发回原审人民法院重审。
judgment.

Where, after the original trial people's court enters a judgment for a case        原审人民法院对发回重审的案件作出判决
remanded for retrial, a party appeals the judgment, the people's court of          后，当事人提起上诉的，第二审人民法院
second instance shall not remand the case again for retrial.                       不得再次发回重审。

Article 171 The people's court of second instance shall, without exception,          第一百七十一条   第二审人民法院对
issue a ruling after trial of an appeal against a ruling of the people's court     不服第一审人民法院裁定的上诉案件的处
of first instance.                                                                 理，一律使用裁定。

Article 172 When trying an appeal case, the people's court of second                 第一百七十二条   第二审人民法院审
instance may conduct mediation. If a mediation agreement is reached, a             理上诉案件，可以进行调解。调解达成协
consent judgment shall be prepared, to which the judges and court clerk            议，应当制作调解书，由审判人员、书记
shall affix their signatures and the people's court shall affix its seal. Upon     员署名，加盖人民法院印章。调解书送达
service of the consent judgment, the judgment of the original trial people's       后，原审人民法院的判决即视为撤销。
court shall be deemed revoked.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 286 of 458 PageID #:965




Article 173 Where an appellant requests withdrawal of its appeal before                 第一百七十三条   第二审人民法院判
the people's court of second instance pronounces its judgment, the                    决宣告前，上诉人申请撤回上诉的，是否
people's court of second instance shall issue a ruling on whether to grant            准许，由第二审人民法院裁定。
such a request.

Article 174 Subject to the provisions of this Chapter, a people's court of              第一百七十四条   第二审人民法院审
second instance shall try appeal cases under the formal procedure at first            理上诉案件，除依照本章规定外，适用第
instance.                                                                             一审普通程序。

Article 175 The judgments and rulings of a people's court of second                     第一百七十五条   第二审人民法院的
instance shall be final.                                                              判决、裁定，是终审的判决、裁定。

Article 176 A people's court shall complete the trial of an appeal case                 第一百七十六条   人民法院审理对判
against a judgment within three months after the appeal is docketed. Any              决的上诉案件，应当在第二审立案之日起
extension of the aforesaid period under special circumstances shall be                三个月内审结。有特殊情况需要延长的，
subject to the approval of the president of the people's court.                       由本院院长批准。

A people's court shall issue a final ruling for an appeal case against a              人民法院审理对裁定的上诉案件，应当在
ruling within 30 days after the appeal is docketed.                                   第二审立案之日起三十日内作出终审裁
                                                                                      定。

Chapter 15 Special Procedures                                                              第十五章   特别程序

Section 1 General Provisions                                                               第一节    一般规定

Article 177 The people's courts shall try voter eligibility cases, missing              第一百七十七条   人民法院审理选民
person declaration and death declaration cases, cases of determining civil            资格案件、宣告失踪或者宣告死亡案件、
incompetency or limited civil competency of citizens, cases of determining            认定公民无民事行为能力或者限制民事行
unclaimed property, cases of confirming mediation agreements and cases                为能力案件、认定财产无主案件、确认调
of security interest realization in accordance with the provisions of this            解协议案件和实现担保物权案件，适用本
Chapter. Where this Chapter is silent, the relevant provisions of this Law            章规定。本章没有规定的，适用本法和其
and other laws shall apply.                                                           他法律的有关规定。

Article 178 For cases tried under procedures in this Chapter, the trial                 第一百七十八条   依照本章程序审理
results are not appealable. A collegial bench consisting of judges only               的案件，实行一审终审。选民资格案件或
shall be formed to try a voter eligibility case or a significant or difficult case;   者重大、疑难的案件，由审判员组成合议
and any other case shall be tried by a sole judge.                                    庭审理；其他案件由审判员一人独任审
                                                                                      理。

Article 179 A people's court which discovers during the trial of a case                 第一百七十九条   人民法院在依照本
under a procedure in this Chapter that the case involves a dispute over               章程序审理案件的过程中，发现本案属于
civil rights and interests shall issue a ruling to terminate the special              民事权益争议的，应当裁定终结特别程
procedure and notify the interested parties that they may institute a                 序，并告知利害关系人可以另行起诉。
separate action.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 287 of 458 PageID #:966




Article 180 A people's court shall complete the trial of a case under a             第一百八十条   人民法院适用特别程
special procedure within 30 days after the case is docketed or within 30          序审理的案件，应当在立案之日起三十日
days after the period of public announcement expires. Any extension of            内或者公告期满后三十日内审结。有特殊
the aforesaid trial period under special circumstances shall be subject to        情况需要延长的，由本院院长批准。但审
the approval of the president of the people's court. This article is not          理选民资格的案件除外。
applicable to the trial of voter eligibility cases.

Section 2 Voter Eligibility Cases                                                     第二节    选民资格案件

Article 181 Against an election committee's decision on a petition                  第一百八十一条   公民不服选举委员
regarding voter eligibility, a citizen may, five days before the election day,    会对选民资格的申诉所作的处理决定，可
institute an action in the basic people's court at the place where the            以在选举日的五日以前向选区所在地基层
electoral district is located.                                                    人民法院起诉。

Article 182 After accepting a voter eligibility case, a people's court must         第一百八十二条   人民法院受理选民
complete the trial of the case before the election day.                           资格案件后，必须在选举日前审结。

The plaintiff, the representative of the election committee and the relevant      审理时，起诉人、选举委员会的代表和有
citizen must participate in the trial.                                            关公民必须参加。

The written judgment of the people's court shall be served on the election        人民法院的判决书，应当在选举日前送达
committee and the plaintiff before the election day, and the relevant citizen     选举委员会和起诉人，并通知有关公民。
shall be notified.

Section 3 Missing Person Declaration and Death Declaration Cases                   第三节    宣告失踪、宣告死亡案件

Article 183 Where the whereabouts of a citizen has been unknown for two             第一百八十三条   公民下落不明满二
years and an interested party applies for declaration of the citizen to be        年，利害关系人申请宣告其失踪的，向下
missing, the application shall be filed with the basic people's court at the      落不明人住所地基层人民法院提出。
place of domicile of the citizen whose whereabouts is unknown.

The written application shall state the fact and time of disappearance and        申请书应当写明失踪的事实、时间和请
claims, to which a written certificate issued by a public security authority or   求，并附有公安机关或者其他有关机关关
any other relevant authority regarding the fact that citizen's whereabouts is     于该公民下落不明的书面证明。
unknown shall be attached.

Article 184 Where the whereabouts of a citizen has been unknown for four            第一百八十四条   公民下落不明满四
years, has been unknown for involvement in an accident for two years, or          年，或者因意外事故下落不明满二年，或
has been unknown for involvement in an accident which the citizen cannot          者因意外事故下落不明，经有关机关证明
survive according to a certificate issued by a relevant authority, if an          该公民不可能生存，利害关系人申请宣告
interested party applies for declaration of the citizen to be dead, the           其死亡的，向下落不明人住所地基层人民
application shall be filed with the basic people's court at the place of          法院提出。
domicile of the citizen whose whereabouts is unknown.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 288 of 458 PageID #:967




The written application shall state the fact and time of the citizen's           申请书应当写明下落不明的事实、时间和
whereabouts being unknown and claims, to which a written certificate             请求，并附有公安机关或者其他有关机关
issued by a public security authority or any other relevant authority            关于该公民下落不明的书面证明。
regarding the fact that the citizen's whereabouts is known shall be
attached.

Article 185 After accepting a missing person declaration or death                  第一百八十五条   人民法院受理宣告
declaration case, a people's court shall issue a public announcement to          失踪、宣告死亡案件后，应当发出寻找下
search for the missing person. The period of public announcement for             落不明人的公告。宣告失踪的公告期间为
declaring a person to be missing shall be three months, and the period of        三个月，宣告死亡的公告期间为一年。因
public announcement for declaring a person to be dead shall be one year.         意外事故下落不明，经有关机关证明该公
Where a citizen's whereabouts has been unknown for his or her                    民不可能生存的，宣告死亡的公告期间为
involvement in an accident which the citizen cannot survive according to a       三个月。
certificate issued by a relevant authority, the period of public
announcement for declaring the citizen to be dead shall be three months.

Upon expiration of the aforesaid period of public announcement, the              公告期间届满，人民法院应当根据被宣告
people's court shall, according to whether the missing or death of the           失踪、宣告死亡的事实是否得到确认，作
citizen to be declared has been confirmed as a fact, enter a judgment to         出宣告失踪、宣告死亡的判决或者驳回申
declare that the person is missing or dead or enter a judgment to dismiss        请的判决。
the application.

Article 186 Where a citizen who has been declared to be missing or dead            第一百八十六条   被宣告失踪、宣告
reappears, the people's court shall, upon application of the citizen or an       死亡的公民重新出现，经本人或者利害关
interested party, enter a new judgment to revoke the original one.               系人申请，人民法院应当作出新判决，撤
                                                                                 销原判决。

Section 4 Cases of Determining Civil Incompetency or Limited Civil               第四节    认定公民无民事行为能力、限制
Competency of Citizens                                                                   民事行为能力案件

Article 187 For the determination of a citizen's civil incompetency or limited     第一百八十七条   申请认定公民无民
civil competency, an application shall be filed by a close relative of the       事行为能力或者限制民事行为能力，由其
citizen or any other interested party with the basic people's court at the       近亲属或者其他利害关系人向该公民住所
place of domicile of the citizen.                                                地基层人民法院提出。

The written application shall state the facts and basis regarding the            申请书应当写明该公民无民事行为能力或
citizen's civil incompetency or limited civil competency.                        者限制民事行为能力的事实和根据。

Article 188 After accepting an application, a people's court shall, when           第一百八十八条   人民法院受理申请
necessary, conduct identification of the citizen's civil incompetency or         后，必要时应当对被请求认定为无民事行
limited civil competency to be determined upon application. If the applicant     为能力或者限制民事行为能力的公民进行
has provided an expert opinion, the people's court shall examine the             鉴定。申请人已提供鉴定意见的，应当对
expert opinion.                                                                  鉴定意见进行审查。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 289 of 458 PageID #:968




Article 189 Where a people's court tries a case of determining a citizen's            第一百八十九条     人民法院审理认定
civil incompetency or limited civil competency, a close relative, other than        公民无民事行为能力或者限制民事行为能
the applicant, of the citizen shall serve as the citizen's representative. If the   力的案件，应当由该公民的近亲属为代理
close relatives of the citizen shift their duty of representation onto each         人，但申请人除外。近亲属互相推诿的，
other, the people's court shall specify one of them as the representative of        由人民法院指定其中一人为代理人。该公
the citizen. If the citizen's health status allows, the people's court shall also   民健康情况许可的，还应当询问本人的意
solicit the opinion of the citizen.                                                 见。

If, upon trial, the people's court holds that the application is supported by       人民法院经审理认定申请有事实根据的，
facts, it shall enter a judgment to determine that the citizen is a person          判决该公民为无民事行为能力或者限制民
without civil competency or with limited civil competency; otherwise, it shall      事行为能力人；认定申请没有事实根据
enter a judgment to dismiss the application.                                        的，应当判决予以驳回。

Article 190 Upon application of a person who has been determined as a                 第一百九十条     人民法院根据被认定
person without civil competency or with limited civil competency or                 为无民事行为能力人、限制民事行为能力
application of his or her guardian, a people's court shall enter a new              人或者他的监护人的申请，证实该公民无
judgment to revoke the original one if it is evidenced that the cause of the        民事行为能力或者限制民事行为能力的原
person's civil incompetency or limited civil competency has been                    因已经消除的，应当作出新判决，撤销原
eliminated.                                                                         判决。

Section 5 Cases of Determining Unclaimed Property                                         第五节   认定财产无主案件

Article 191 For the determination of unclaimed property, a citizen, a legal           第一百九十一条     申请认定财产无
person or any other organization shall file an application with the basic           主，由公民、法人或者其他组织向财产所
people's court at the place where the property is located.                          在地基层人民法院提出。

The written application shall state the kind and quantity of property and the       申请书应当写明财产的种类、数量以及要
grounds for requesting determination of unclaimed property.                         求认定财产无主的根据。

Article 192 After accepting an application, the people's court shall conduct          第一百九十二条     人民法院受理申请
examination and verification and issue a public announcement on claiming            后，经审查核实，应当发出财产认领公
the property. If no one claims the property upon one year from the date of          告。公告满一年无人认领的，判决认定财
public announcement, the people's court shall enter a judgment to                   产无主，收归国家或者集体所有。
determine that the property is unclaimed property and therefore owned by
the state or a collective.

Article 193 Where, after any property is determined as unclaimed property             第一百九十三条     判决认定财产无主
in a judgment, the original owner of the property or the successor thereto          后，原财产所有人或者继承人出现，在民
appears, the original owner or successor may claim the property within the          法通则规定的诉讼时效期间可以对财产提
time limitation prescribed in the General Principles of Civil Law, the              出请求，人民法院审查属实后，应当作出
people's court shall, after examination and verification, enter a new               新判决，撤销原判决。
judgment to revoke the original one.

Section 6 Cases of Confirming Mediation Agreements                                        第六节   确认调解协议案件
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 290 of 458 PageID #:969




Article 194 To apply for judicial confirmation of a mediation agreement,          第一百九十四条   申请司法确认调解
both parties to the mediation agreement shall, in accordance with the           协议，由双方当事人依照人民调解法等法
People's Mediation Law and other laws, jointly file an application with the     律，自调解协议生效之日起三十日内，共
basic people's court of the place where the mediation organization is           同向调解组织所在地基层人民法院提出。
located within 30 days from the effective date of the mediation agreement.

Article 195 After accepting an application, if the application complies with      第一百九十五条   人民法院受理申请
legal provisions upon examination, the people's court shall issue a ruling to   后，经审查，符合法律规定的，裁定调解
affirm the validity of the mediation agreement, and if one party refuses to     协议有效，一方当事人拒绝履行或者未全
perform or fails to fully perform the mediation agreement, the opposing         部履行的，对方当事人可以向人民法院申
party may apply for enforcement to the people's court; or if the application    请执行；不符合法律规定的，裁定驳回申
does not comply with legal provisions upon examination, the people's court      请，当事人可以通过调解方式变更原调解
shall issue a ruling to dismiss the application, and the parties may, through   协议或者达成新的调解协议，也可以向人
mediation, modify the mediation agreement or reach a new mediation              民法院提起诉讼。
agreement and may also institute an action in a people's court.

Section 7 Cases of Security Interest Realization                                   第七节   实现担保物权案件

Article 196 To apply for realization of a security interest, the security         第一百九十六条   申请实现担保物
interest holder or any other party entitled to request realization of the       权，由担保物权人以及其他有权请求实现
security interest shall, in accordance with the Property Law and other laws,    担保物权的人依照物权法等法律，向担保
file an application with the basic people's court at the place where the        财产所在地或者担保物权登记地基层人民
property posted as security is located or at the place of registration of the   法院提出。
security interest.

Article 197 After accepting an application, if the application complies with      第一百九十七条   人民法院受理申请
legal provisions upon examination, the people's court shall issue a ruling to   后，经审查，符合法律规定的，裁定拍
auction or sell the property posted as security, and the parties may, based     卖、变卖担保财产，当事人依据该裁定可
on the ruling, apply for enforcement to the people's court; or if the           以向人民法院申请执行；不符合法律规定
application does not comply with legal provisions, the people's court shall     的，裁定驳回申请，当事人可以向人民法
issue a ruling to dismiss the application, and the party may institute an       院提起诉讼。
action in a people's court.

Chapter 16 Trial Supervision Procedure                                             第十六章    审判监督程序

Article 198 Where the president of a people's court at any level discovers        第一百九十八条   各级人民法院院长
any error in any effective judgment, ruling or consent judgment of the court    对本院已经发生法律效力的判决、裁定、
and deems a retrial necessary, the president shall submit it to the judicial    调解书，发现确有错误，认为需要再审
committee for deliberation and decision.                                        的，应当提交审判委员会讨论决定。

Where the Supreme People's Court discovers any error in any effective           最高人民法院对地方各级人民法院已经发
judgment, ruling or consent judgment of a local people's court at any level     生法律效力的判决、裁定、调解书，上级
or a people's court at a higher level discovers any error in any effective      人民法院对下级人民法院已经发生法律效
judgment, ruling or consent judgment of a people's court at a lower level,      力的判决、裁定、调解书，发现确有错误
the Supreme People's Court or the court at a higher level shall have the
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 291 of 458 PageID #:970




power to directly retry the case or specify a people's court at a lower level      的，有权提审或者指令下级人民法院再
to retry the case.                                                                 审。

Article 199 A party which deems that an effective judgment or ruling is              第一百九十九条   当事人对已经发生
erroneous may file a petition for retrial with the people's court at the next      法律效力的判决、裁定，认为有错误的，
higher level; and if the parties on one side are numerous or the parties on        可以向上一级人民法院申请再审；当事人
both sides are citizens, the parties may file a petition for retrial with the      一方人数众多或者当事人双方为公民的案
original trial people's court. Where a party files a petition for retrial, the     件，也可以向原审人民法院申请再审。当
execution of the judgment or ruling shall not be discontinued.                     事人申请再审的，不停止判决、裁定的执
                                                                                   行。

Article 200 Where a petition for retrial filed by a party falls under any of the     第二百条   当事人的申请符合下列情
following circumstances, the people's court shall conduct a retrial:               形之一的，人民法院应当再审：

(1) There is any new evidence which suffices to overturn the original              （一）有新的证据，足以推翻原判决、裁
judgment or ruling.                                                                定的；

(2) The basic facts found in the original judgment or ruling are not               （二）原判决、裁定认定的基本事实缺乏
evidenced.                                                                         证据证明的；

(3) The primary evidence admitted in the original judgment or ruling for           （三）原判决、裁定认定事实的主要证据
finding facts is forged.                                                           是伪造的；

(4) The primary evidence admitted in the original judgment or ruling for           （四）原判决、裁定认定事实的主要证据
finding facts has not been cross-examined.                                         未经质证的；

(5) For objective reasons, a party is unable to gather any primary evidence        （五）对审理案件需要的主要证据，当事
necessary for the trial of a case and applies in writing for the people's court    人因客观原因不能自行收集，书面申请人
to investigate and gather the evidence, but the people's court has not             民法院调查收集，人民法院未调查收集
investigated and gathered the evidence.                                            的；

(6) There is any erroneous application of law in the original judgment or          （六）原判决、裁定适用法律确有错误
ruling.                                                                            的；

(7) The composition of the trial organization is illegal or any judge who          （七）审判组织的组成不合法或者依法应
shall be disqualified in accordance with law fails to be disqualified.             当回避的审判人员没有回避的；

(8) The legal representative of a person without competency to participate         （八）无诉讼行为能力人未经法定代理人
in the action fails to participate in the action on behalf of the person or a      代为诉讼或者应当参加诉讼的当事人，因
party which shall participate in the action fails to participate in the action,    不能归责于本人或者其诉讼代理人的事
which is not attributable to the fault of the party or the litigation              由，未参加诉讼的；
representative thereof.

(9) A party's right to debate is illegally denied.                                 （九）违反法律规定，剥夺当事人辩论权
                                                                                   利的；
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 292 of 458 PageID #:971




(10) A default judgment is entered against a party which has not been             （十）未经传票传唤，缺席判决的；
summonsed.

(11) The original judgment or ruling has omitted any claims or exceeded           （十一）原判决、裁定遗漏或者超出诉讼
the claims of the parties.                                                        请求的；

(12) The legal instrument on which the original judgment or ruling is based       （十二）据以作出原判决、裁定的法律文
has been revoked or modified.                                                     书被撤销或者变更的；

(13) When trying the case, a judge commits embezzlement, accepts                  （十三）审判人员审理该案件时有贪污受
bribes, practices favoritism for personal gains, or adjudicates by bending        贿，徇私舞弊，枉法裁判行为的。
the law.

Article 201 Where, against an effective consent judgment, a party adduces           第二百零一条   当事人对已经发生法
any evidence that the mediation has violated the principle of free will of the    律效力的调解书，提出证据证明调解违反
parties or any content of the mediation agreement has violated law, the           自愿原则或者调解协议的内容违反法律
party may petition for retrial. The people's court shall, upon examination        的，可以申请再审。经人民法院审查属实
and verification, conduct a retrial.                                              的，应当再审。

Article 202 A party shall not file a petition for retrial against an effective      第二百零二条   当事人对已经发生法
judgment or consent judgment which dissolves a marital relationship.              律效力的解除婚姻关系的判决、调解书，
                                                                                  不得申请再审。

Article 203 A party which petitions for retrial shall submit a written retrial      第二百零三条   当事人申请再审的，
petition and other materials. The people's court shall, within five days after    应当提交再审申请书等材料。人民法院应
receiving the written retrial petition, serve the copies of the written retrial   当自收到再审申请书之日起五日内将再审
petition on the opposing parties. The opposing parties shall submit their         申请书副本发送对方当事人。对方当事人
written opinions within 15 days after receiving the copies of the written         应当自收到再审申请书副本之日起十五日
retrial petition; and any opposing party's failure to submit a written opinion    内提交书面意见；不提交书面意见的，不
shall not affect the examination of the petition by the people's court. The       影响人民法院审查。人民法院可以要求申
people's court may require the petitioner and the opposing parties to             请人和对方当事人补充有关材料，询问有
provide relevant supplements and may question them on relevant matters.           关事项。

Article 204 A people's court shall, within three months after receiving a           第二百零四条   人民法院应当自收到
written retrial petition, examine the petition and, if the petition complies      再审申请书之日起三个月内审查，符合本
with the provisions of this Law, issue a ruling to retry the case; or if the      法规定的，裁定再审；不符合本法规定
petition does not comply with the provisions of this Law, issue a ruling to       的，裁定驳回申请。有特殊情况需要延长
dismiss the petition. Where, under special circumstances, an extension of         的，由本院院长批准。
the aforesaid period is necessary, the extension shall be subject to the
approval of the president of the people's court.

A case to be retried according to a ruling issued upon petition of a party        因当事人申请裁定再审的案件由中级人民
shall be retried by a people's court at or above the level of an intermediate     法院以上的人民法院审理，但当事人依照
people's court, except a case to be retried by a basic people's court upon        本法第一百九十九条的规定选择向基层人
petition as chosen by the parties under Article 199 of this Law. A case to        民法院申请再审的除外。最高人民法院、
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 293 of 458 PageID #:972




be retried according to a ruling issued by the Supreme People's Court or a          高级人民法院裁定再审的案件，由本院再
higher people's court shall be retried by the court issuing the ruling, and         审或者交其他人民法院再审，也可以交原
the court issuing the ruling may transfer the case to any other people's            审人民法院再审。
court including the original trial people's court for retrial.

Article 205 A party which petitions for retrial shall file a petition for retrial     第二百零五条   当事人申请再审，应
within six months from the effective date of a judgment or ruling; or under         当在判决、裁定发生法律效力后六个月内
the circumstances of item (1), (3), (12) or (13) of Article 200 of this Law,        提出；有本法第二百条第一项、第三项、
file a petition for retrial within six months from the day when the party           第十二项、第十三项规定情形的，自知道
knows or should have known.                                                         或者应当知道之日起六个月内提出。

Article 206 For a case retried according to a decision made under the trial           第二百零六条   按照审判监督程序决
supervision procedure, a ruling shall be issued to suspend the execution of         定再审的案件，裁定中止原判决、裁定、
the original judgment, ruling or consent judgment, but suspension of                调解书的执行，但追索赡养费、扶养费、
execution is not required for cases to recover support for elderly parents,         抚育费、抚恤金、医疗费用、劳动报酬等
support for other adult dependants, child support, consolation money,               案件，可以不中止执行。
medical expenses, and labor remuneration, among others.

Article 207 For a case to be retried by a people's court under the trial              第二百零七条   人民法院按照审判监
supervision procedure, if the effective judgment or ruling was entered by a         督程序再审的案件，发生法律效力的判
court of first instance, the people's court shall retry the case under the          决、裁定是由第一审法院作出的，按照第
procedure at first instance, and the judgment or ruling entered by the              一审程序审理，所作的判决、裁定，当事
people's court is appealable; if the effective judgment or ruling was entered       人可以上诉；发生法律效力的判决、裁定
by a court of second instance, the people's court shall retry the case under        是由第二审法院作出的，按照第二审程序
the procedure at second instance, and the judgment or ruling entered by             审理，所作的判决、裁定，是发生法律效
the people's court shall be immediately effective; or if the case is directly       力的判决、裁定；上级人民法院按照审判
retried by a people's court at a higher level, the people's court at a higher       监督程序提审的，按照第二审程序审理，
level shall retry the case under the procedure at second instance, and the          所作的判决、裁定是发生法律效力的判
judgment or ruling entered by the people's court at a higher level shall be         决、裁定。
immediately effective.

A people's court shall form a new collegial bench to retry a case.                  人民法院审理再审案件，应当另行组成合
                                                                                    议庭。

Article 208 Where the Supreme People's Procuratorate discovers that any               第二百零八条   最高人民检察院对各
effective judgment or ruling of a people's court at any level falls under any       级人民法院已经发生法律效力的判决、裁
of the circumstances set out in Article 200 of this Law or any effective            定，上级人民检察院对下级人民法院已经
consent judgment thereof causes any damage to the national interest or              发生法律效力的判决、裁定，发现有本法
public interest, or a people's procuratorate at a higher level discovers that       第二百条规定情形之一的，或者发现调解
any effective judgment or ruling of a people's court at a lower level falls         书损害国家利益、社会公共利益的，应当
under any of the circumstances set out in Article 200 of this Law or any            提出抗诉。
effective consent judgment thereof causes any damage to the national
interest or public interest, the Supreme People's Procuratorate or the
people's procuratorate at a higher level shall file an appeal.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 294 of 458 PageID #:973




Where a local people's procuratorate at any level discovers that any             地方各级人民检察院对同级人民法院已经
effective judgment or ruling of a people's court at the same level falls         发生法律效力的判决、裁定，发现有本法
under any of the circumstances set out in Article 200 of this Law or             第二百条规定情形之一的，或者发现调解
discovers that any consent judgment thereof causes any damage to the             书损害国家利益、社会公共利益的，可以
national interest or public interest, the people's procuratorate may offer       向同级人民法院提出检察建议，并报上级
procuratorial recommendations to the people's court at the same level and        人民检察院备案；也可以提请上级人民检
file a report with the people's procuratorate at the next higher level; and      察院向同级人民法院提出抗诉。
may also request the people's procuratorate at the next higher level to file
an appeal with the people's court at the corresponding level.

A people's procuratorate at any level shall have the authority to offer          各级人民检察院对审判监督程序以外的其
procuratorial recommendations to the people's court at the same level            他审判程序中审判人员的违法行为，有权
regarding violations of law by judges in trial procedures other than the trial   向同级人民法院提出检察建议。
supervision procedure.

Article 209 Under any of following circumstances, a party may apply to a           第二百零九条   有下列情形之一的，
people's procuratorate for procuratorial recommendations or appeal:              当事人可以向人民检察院申请检察建议或
                                                                                 者抗诉：

(1) A people's court dismisses a petition for retrial.                           （一）人民法院驳回再审申请的；

(2) A people's court fails to issue a ruling regarding a petition for retrial    （二）人民法院逾期未对再审申请作出裁
within the prescribed time limit.                                                定的；

(3) The judgment or ruling entered after retrial is clearly erroneous.           （三）再审判决、裁定有明显错误的。

The people's procuratorate shall, within three months, examine the party's       人民检察院对当事人的申请应当在三个月
application and make a decision to offer or not to offer procuratorial           内进行审查，作出提出或者不予提出检察
recommendations or a decision to file or not to file an appeal. The party        建议或者抗诉的决定。当事人不得再次向
shall not apply again to the people's procuratorate for offering procuratorial   人民检察院申请检察建议或者抗诉。
recommendations or filing an appeal.

Article 210 A people's procuratorate may, as necessary for offering                第二百一十条   人民检察院因履行法
procuratorial recommendations or filing an appeal to perform its duty of         律监督职责提出检察建议或者抗诉的需
legal supervision, investigate and verify relevant information from the          要，可以向当事人或者案外人调查核实有
parties or those who are not parties to a case.                                  关情况。

Article 211 For a case where a people's procuratorate files an appeal, the         第二百一十一条   人民检察院提出抗
people's court accepting the appeal shall issue a ruling on retrial within 30    诉的案件，接受抗诉的人民法院应当自收
days after receiving the written appeal; and under any of the                    到抗诉书之日起三十日内作出再审的裁
circumstances set out in items (1) to (5) of Article 200 of this Law, may        定；有本法第二百条第一项至第五项规定
transfer the case to the people's court at the next lower level for retrial      情形之一的，可以交下一级人民法院再
unless the case has been retried by the people's court at the next lower         审，但经该下一级人民法院再审的除外。
level.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 295 of 458 PageID #:974




Article 212 A people's procuratorate which files an appeal against a                第二百一十二条     人民检察院决定对
judgment, ruling or consent judgment of a people's court shall prepare a          人民法院的判决、裁定、调解书提出抗诉
written appeal.                                                                   的，应当制作抗诉书。

Article 213 When a people's court retries a case upon appeal of a people's          第二百一十三条     人民检察院提出抗
procuratorate, the people's court shall notify the people's procuratorate to      诉的案件，人民法院再审时，应当通知人
send personnel to be present in court.                                            民检察院派员出席法庭。

Chapter 17 Procedure for Urging Debt Repayment                                           第十七章   督促程序

Article 214 A creditor which requests a debtor to repay money or                    第二百一十四条     债权人请求债务人
negotiable securities may apply to the basic people's court having                给付金钱、有价证券，符合下列条件的，
jurisdiction to issue an order for payment if the following conditions are        可以向有管辖权的基层人民法院申请支付
met:                                                                              令：

(1) There are no other debt disputes between the creditor and the debtor.         （一）债权人与债务人没有其他债务纠纷
                                                                                  的；

(2) The order for payment can be served on the debtor.                            （二）支付令能够送达债务人的。

The creditor's written application shall state the amount of money or             申请书应当写明请求给付金钱或者有价证
negotiable securities to be repaid and the facts and evidence on which the        券的数量和所根据的事实、证据。
application is based.

Article 215 After a creditor files an application, the people's court shall,        第二百一十五条     债权人提出申请
within five days, notify the creditor whether the application is accepted.        后，人民法院应当在五日内通知债权人是
                                                                                  否受理。

Article 216 After accepting an application, the people's court shall examine        第二百一十六条     人民法院受理申请
the facts and evidence provided by the creditor and, if the creditor-debtor       后，经审查债权人提供的事实、证据，对
relationship is clear and legal, issue an order for payment to the debtor         债权债务关系明确、合法的，应当在受理
within 15 days after accepting the application; or if the application is not      之日起十五日内向债务人发出支付令；申
supported, issue a ruling to dismiss the application.                             请不成立的，裁定予以驳回。

The debtor shall, within 15 days after receiving the order for payment,           债务人应当自收到支付令之日起十五日内
repay the debt or submit a written objection to the people's court.               清偿债务，或者向人民法院提出书面异
                                                                                  议。

If the debtor has neither submitted an objection nor complied with the            债务人在前款规定的期间不提出异议又不
order for payment during the period prescribed in the preceding                   履行支付令的，债权人可以向人民法院申
paragraph, the creditor may apply to the people's court for enforcement of        请执行。
the order for payment.

Article 217 After receiving a written objection from a debtor, if the objection     第二百一十七条     人民法院收到债务
is supported upon examination, a people's court shall issue a ruling to           人提出的书面异议后，经审查，异议成立
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 296 of 458 PageID #:975




terminate the procedure for urging debt repayment, and the order for             的，应当裁定终结督促程序，支付令自行
payment shall be automatically invalidated.                                      失效。

Where an order for payment is invalidated, the litigation procedure shall be     支付令失效的，转入诉讼程序，但申请支
initiated, unless the party applying for the order for payment disagrees to      付令的一方当事人不同意提起诉讼的除
institute an action.                                                             外。

Chapter 18 Procedure for Announcement to Urge Declaration of Claims                    第十八章   公示催告程序

Article 218 The holder of an instrument negotiable by endorsement                  第二百一十八条     按照规定可以背书
according to the relevant provisions may, if the instrument is stolen, lost or   转让的票据持有人，因票据被盗、遗失或
extinguished, apply to the basic people's court at the place of payment of       者灭失，可以向票据支付地的基层人民法
the instrument for an announcement to urge declaration of claims. The            院申请公示催告。依照法律规定可以申请
provisions of this Chapter shall also apply to other matters regarding which     公示催告的其他事项，适用本章规定。
an announcement to urge declaration of claims may be applied for
according to legal provisions.

The applicant shall file a written application with the people's court, which    申请人应当向人民法院递交申请书，写明
shall state the main content of the instrument, such as the face value,          票面金额、发票人、持票人、背书人等票
issuer, holder and endorser, as well as the grounds and facts for the            据主要内容和申请的理由、事实。
application.

Article 219 Where a people's court decides to accept an application, the           第二百一十九条     人民法院决定受理
people's court shall, at the same time, notify the drawee to stop payment        申请，应当同时通知支付人停止支付，并
and, within three days, issue an announcement to urge interested parties         在三日内发出公告，催促利害关系人申报
to declare their claims. The?period of declaration of claims shall be            权利。公示催告的期间，由人民法院根据
decided by a people's court according to the specific circumstances but          情况决定，但不得少于六十日。
shall not be less than sixty days.

Article 220 The drawee shall, upon receiving a notice of stopping payment          第二百二十条     支付人收到人民法院
from a people's court, stop payment until the termination of the procedure       停止支付的通知，应当停止支付，至公示
for announcement to urge declaration of claims.                                  催告程序终结。

During the period of declaration of claims, any transfer of rights under the     公示催告期间，转让票据权利的行为无
instrument shall be void.                                                        效。

Article 221 Interested parties shall declare their claims to the people's          第二百二十一条     利害关系人应当在
court during the period of declaration of claims.                                公示催告期间向人民法院申报。

After receiving claims from interested parties, the people's court shall issue   人民法院收到利害关系人的申报后，应当
a ruling to terminate the procedure for announcement to urge declaration         裁定终结公示催告程序，并通知申请人和
of claims and notify the applicant and the drawee.                               支付人。

The applicant or a claimant may institute an action in the people's court.       申请人或者申报人可以向人民法院起诉。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 297 of 458 PageID #:976




Article 222 Where no one declares a claim, the people's court shall enter a          第二百二十二条   没有人申报的，人
judgment according to the application to declare the instrument to be void.        民法院应当根据申请人的申请，作出判
The judgment shall be publicly announced, and the drawee shall be                  决，宣告票据无效。判决应当公告，并通
notified. From the date of announcement of the judgment, the applicant             知支付人。自判决公告之日起，申请人有
shall be entitled to require payment from the drawee.                              权向支付人请求支付。

Article 223 Where, for any justifiable reasons, any interested party is              第二百二十三条   利害关系人因正当
unable to declare its claims to the people's court before a judgment is            理由不能在判决前向人民法院申报的，自
entered, the interested party may, within one year from the day when the           知道或者应当知道判决公告之日起一年
interested party knows or should have known the public announcement of             内，可以向作出判决的人民法院起诉。
the judgment, institute an action in the people's court which entered the
judgment.

Part Three Enforcement Procedure                                                        第三编    执行程序

Chapter 19 General Provisions                                                          第十九章    一般规定

Article 224 An effective civil judgment or ruling or the property portion of a       第二百二十四条   发生法律效力的民
criminal judgment or ruling shall be enforced by the people's court of first       事判决、裁定，以及刑事判决、裁定中的
instance or the people's court at the same level as the people's court of          财产部分，由第一审人民法院或者与第一
first instance at the place where the property under enforcement is                审人民法院同级的被执行的财产所在地人
located.                                                                           民法院执行。

Other legal instruments enforced by a people's court as prescribed by law          法律规定由人民法院执行的其他法律文
shall be enforced by the people's court at the place of domicile of the party      书，由被执行人住所地或者被执行的财产
against whom enforcement is sought or at the place where the property              所在地人民法院执行。
under enforcement is located.

Article 225 Where a party or an interested party deems that enforcement              第二百二十五条   当事人、利害关系
has violated any legal provisions, the party or interested party may file a        人认为执行行为违反法律规定的，可以向
written objection with the people's court in charge of enforcement. Where a        负责执行的人民法院提出书面异议。当事
party or an interested party files a written objection, the people's court shall   人、利害关系人提出书面异议的，人民法
examine the written objection within 15 days after receiving it and, if the        院应当自收到书面异议之日起十五日内审
objection is supported, issue a ruling to revoke or correct enforcement; or        查，理由成立的，裁定撤销或者改正；理
if the objection is not supported, issue a ruling to dismiss the objection.        由不成立的，裁定驳回。当事人、利害关
Against such a ruling, the party or interested party may apply for                 系人对裁定不服的，可以自裁定送达之日
reconsideration to the people's court at the next higher level within ten          起十日内向上一级人民法院申请复议。
days after the ruling is served.

Article 226 Where a people's court fails to conduct enforcement within six           第二百二十六条   人民法院自收到申
months after receiving a written application for enforcement, the applicant        请执行书之日起超过六个月未执行的，申
for enforcement may apply for enforcement to the people's court at the             请执行人可以向上一级人民法院申请执
next higher level. Upon examination, the people's court at the next higher         行。上一级人民法院经审查，可以责令原
level may order the original people's court to conduct enforcement within a        人民法院在一定期限内执行，也可以决定
                                                                                   由本院执行或者指令其他人民法院执行。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 298 of 458 PageID #:977




certain time limit or decide to conduct enforcement by itself or order
another people's court to conduct enforcement.

Article 227 Where, during enforcement, a person which is not a party to              第二百二十七条   执行过程中，案外
the case files a written objection regarding the subject matter of                 人对执行标的提出书面异议的，人民法院
enforcement, the people's court shall examine the written objection within         应当自收到书面异议之日起十五日内审
15 days after receiving it and, if the objection is supported, issue a ruling to   查，理由成立的，裁定中止对该标的的执
suspend enforcement against the subject matter; or if the objection is not         行；理由不成立的，裁定驳回。案外人、
supported, issue a ruling to dismiss the objection. If the person which is         当事人对裁定不服，认为原判决、裁定错
not a party to the case or a party disagrees on such a ruling and deems            误的，依照审判监督程序办理；与原判
that the original judgment or ruling is erroneous, the trial supervision           决、裁定无关的，可以自裁定送达之日起
procedure shall apply; or if such disagreement is irrelevant to the original       十五日内向人民法院提起诉讼。
judgment or ruling, the person or the party may institute an action in a
people's court within 15 days after the aforesaid ruling regarding objection
is served.

Article 228 Enforcement shall be conducted by enforcement personnel.                 第二百二十八条   执行工作由执行员
                                                                                   进行。

When taking enforcement measures, the enforcement personnel shall                  采取强制执行措施时，执行员应当出示证
produce their credentials. After completion of enforcement, the                    件。执行完毕后，应当将执行情况制作笔
enforcement personnel shall prepare enforcement transcripts, to which the          录，由在场的有关人员签名或者盖章。
relevant persons on the site shall affix their signatures or seals.

A people's court may, as needed, establish an enforcement department.              人民法院根据需要可以设立执行机构。

Article 229 Where the party against whom enforcement is sought or the                第二百二十九条   被执行人或者被执
property under enforcement is in a different place, enforcement may be             行的财产在外地的，可以委托当地人民法
entrusted to the people's court in the different place. The entrusted              院代为执行。受委托人民法院收到委托函
people's court must begin enforcement within 15 days after receiving a             件后，必须在十五日内开始执行，不得拒
letter of entrustment and shall not refuse enforcement. After completion of        绝。执行完毕后，应当将执行结果及时函
enforcement, the entrusted people's court shall notify in a letter the             复委托人民法院；在三十日内如果还未执
entrusting people's court of the results of enforcement; or if enforcement         行完毕，也应当将执行情况函告委托人民
cannot be completed within 30 days, the entrusted people's court shall             法院。
also notify in a letter the entrusting people's court of the status of
enforcement.

If the entrusted people's court fails to begin enforcement within 15 days          受委托人民法院自收到委托函件之日起十
after receiving a letter of entrustment, the entrusting people's court may         五日内不执行的，委托人民法院可以请求
request the superior of the entrusted people's court to order the entrusted        受委托人民法院的上级人民法院指令受委
people's court to conduct enforcement.                                             托人民法院执行。

Article 230 Where, during enforcement, both sides reach a settlement                 第二百三十条   在执行中，双方当事
agreement, the enforcement personnel shall record the provisions of the            人自行和解达成协议的，执行员应当将协
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 299 of 458 PageID #:978




settlement agreement in the enforcement transcripts, to which both sides        议内容记入笔录，由双方当事人签名或者
shall affix their signatures or seals.                                          盖章。

Where the applicant for enforcement reaches a settlement agreement as a         申请执行人因受欺诈、胁迫与被执行人达
victim of a fraud or under duress with the party against whom enforcement       成和解协议，或者当事人不履行和解协议
is sought or a party fails to perform a settlement agreement, the people's      的，人民法院可以根据当事人的申请，恢
court may, upon application of a party, resume the enforcement of the           复对原生效法律文书的执行。
original effective legal instrument.

Article 231 Where, during enforcement, the party against whom                     第二百三十一条     在执行中，被执行
enforcement is sought provides security to the people's court, the people's     人向人民法院提供担保，并经申请执行人
court may, with the consent of the applicant for enforcement, decide to         同意的，人民法院可以决定暂缓执行及暂
suspend enforcement and decide a period of suspension. If the party             缓执行的期限。被执行人逾期仍不履行
against whom enforcement is sought fails to perform its obligations within      的，人民法院有权执行被执行人的担保财
the aforesaid period, the people's court shall have the power to conduct        产或者担保人的财产。
enforcement against the property posted as security by the party against
whom enforcement is sought or the property of any guarantor.

Article 232 Where a citizen as the party against whom enforcement is              第二百三十二条     作为被执行人的公
sought dies, his or her debts shall be repaid with his or her estate. Where     民死亡的，以其遗产偿还债务。作为被执
a legal person or any other organization as the party against whom              行人的法人或者其他组织终止的，由其权
enforcement is sought is terminated, the successors to the rights and           利义务承受人履行义务。
obligations of the legal person or organization shall perform the obligations
of the legal person or organization.

Article 233 Where, after completion of enforcement, the judgment, ruling or       第二百三十三条     执行完毕后，据以
any other legal document on which enforcement is based is revoked by a          执行的判决、裁定和其他法律文书确有错
people's court for any errors, the people's court shall issue a ruling on the   误，被人民法院撤销的，对已被执行的财
property which has undergone enforcement to order the party which has           产，人民法院应当作出裁定，责令取得财
acquired the property to return the property; and if the party refuses to       产的人返还；拒不返还的，强制执行。
return the property, the people's court shall conduct enforcement.

Article 234 The provisions of this Part shall also apply to the enforcement       第二百三十四条     人民法院制作的调
of a consent judgment of a people's court.                                      解书的执行，适用本编的规定。

Article 235 The people's procuratorates shall have the authority to conduct       第二百三十五条     人民检察院有权对
legal supervision over civil enforcement.                                       民事执行活动实行法律监督。

Chapter 20 Application and Transfer for Enforcement                                  第二十章   执行的申请和移送

Article 236 The parties must comply with an effective civil judgment or           第二百三十六条     发生法律效力的民
ruling. If a party refuses to comply, the opposing party may apply to the       事判决、裁定，当事人必须履行。一方拒
people's court for enforcement, and the judges may also transfer the case       绝履行的，对方当事人可以向人民法院申
to the enforcement personnel for enforcement.                                   请执行，也可以由审判员移送执行员执
                                                                                行。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 300 of 458 PageID #:979




The parties must comply with a consent judgment and other legal                   调解书和其他应当由人民法院执行的法律
instruments enforced by a people's court. If a party refuses to comply, the       文书，当事人必须履行。一方拒绝履行
opposing party may apply to the people's court for enforcement.                   的，对方当事人可以向人民法院申请执
                                                                                  行。

Article 237 Where a party refuses to comply with an award rendered by a             第二百三十七条   对依法设立的仲裁
legally established arbitral institution, the opposing party may apply for        机构的裁决，一方当事人不履行的，对方
enforcement to the people's court having jurisdiction. The people's court         当事人可以向有管辖权的人民法院申请执
accepting the application shall enforce the award.                                行。受申请的人民法院应当执行。

Where the respondent adduces evidence that the arbitration award falls            被申请人提出证据证明仲裁裁决有下列情
under any of the following circumstances, the people's court shall, upon          形之一的，经人民法院组成合议庭审查核
examination and verification by a collegial bench, issue a ruling not to          实，裁定不予执行：
enforce the arbitration award:

(1) The contract between the parties does not include an arbitration clause       （一）当事人在合同中没有订有仲裁条款
or the parties have not reached any written arbitration agreement after a         或者事后没有达成书面仲裁协议的；
dispute arose.

(2) The matters arbitrated are outside the scope of an arbitration                （二）裁决的事项不属于仲裁协议的范围
agreement or the arbitral institution has no arbitration power.                   或者仲裁机构无权仲裁的；

(3) The composition of the arbitration tribunal or the arbitration procedure      （三）仲裁庭的组成或者仲裁的程序违反
has violated the statutory procedures.                                            法定程序的；

(4) The evidence for rendering the award is forged.                               （四）裁决所根据的证据是伪造的；

(5) The opposing party withholds any evidence to the arbitral institution,        （五）对方当事人向仲裁机构隐瞒了足以
which suffices to affect an impartial award.                                      影响公正裁决的证据的；

(6) When arbitrating the case, any arbitrator commits embezzlement,               （六）仲裁员在仲裁该案时有贪污受贿，
accepts bribes, practices favoritism for personal gains, or renders the           徇私舞弊，枉法裁决行为的。
award by bending the law.

If a people's court holds that the enforcement of an arbitration award is         人民法院认定执行该裁决违背社会公共利
contrary to the public interest, the people's court shall issue a ruling not to   益的，裁定不予执行。
enforce the award.

Such a ruling shall be served on both sides and the arbitral institution.         裁定书应当送达双方当事人和仲裁机构。

Where an arbitration award is not enforced according to a ruling of a             仲裁裁决被人民法院裁定不予执行的，当
people's court, the parties may, according to a written arbitration               事人可以根据双方达成的书面仲裁协议重
agreement reached by them, apply again to an arbitral institution for             新申请仲裁，也可以向人民法院起诉。
arbitration or institute an action in a people's court.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 301 of 458 PageID #:980




Article 238 Where a party fails to comply with a debt instrument with             第二百三十八条      对公证机关依法赋
enforceability legally granted by a notary office, the opposing party may       予强制执行效力的债权文书，一方当事人
apply to the people's court having jurisdiction for enforcement, and the        不履行的，对方当事人可以向有管辖权的
people's court accepting the application shall conduct enforcement.             人民法院申请执行，受申请的人民法院应
                                                                                当执行。

If the notarized debt instrument is erroneous, the people's court shall issue   公证债权文书确有错误的，人民法院裁定
a ruling not to enforce the debt instrument and serve a written ruling on       不予执行，并将裁定书送达双方当事人和
both sides and the notary office.                                               公证机关。

Article 239 The period for applying for enforcement shall be two years. The       第二百三十九条      申请执行的期间为
suspension or interruption of the time limitation for applying for              二年。申请执行时效的中止、中断，适用
enforcement shall be governed by legal provisions regarding the                 法律有关诉讼时效中止、中断的规定。
suspension or interruption of the time limitations for instituting an action.

The period in the preceding paragraph shall begin from the last day of the      前款规定的期间，从法律文书规定履行期
performance period specified in a legal instrument; begin from the last day     间的最后一日起计算；法律文书规定分期
of each specified performance period if a legal instrument requires             履行的，从规定的每次履行期间的最后一
performance in installments; or begin from the effective date of a legal        日起计算；法律文书未规定履行期间的，
instrument if the legal instrument does not specify a period of                 从法律文书生效之日起计算。
performance.

Article 240 Enforcement personnel receiving a written application for             第二百四十条   执行员接到申请执行
enforcement or a letter of transfer for enforcement shall issue a notice of     书或者移交执行书，应当向被执行人发出
enforcement to the party against whom enforcement is sought and may             执行通知，并可以立即采取强制执行措
immediately take enforcement measures.                                          施。

Chapter 21 Enforcement Measures                                                        第二十一章   执行措施

Article 241 Where the party against whom enforcement is sought fails to           第二百四十一条      被执行人未按执行
perform obligations determined in a legal instrument as required by a           通知履行法律文书确定的义务，应当报告
notice of enforcement, the party shall report its current property status and   当前以及收到执行通知之日前一年的财产
its property status for one year before receiving the enforcement notice. If    情况。被执行人拒绝报告或者虚假报告
the party refuses to report or submits a false report, the people's court       的，人民法院可以根据情节轻重对被执行
may, according to the severity of the circumstances, impose a fine or           人或者其法定代理人、有关单位的主要负
detention on the party which is a natural person or her or her legal            责人或者直接责任人员予以罚款、拘留。
representative or the primary person in charge or directly liable persons of
the relevant entity.

Article 242 Where the party against whom enforcement is sought fails to           第二百四十二条      被执行人未按执行
perform obligations determined in a legal instrument as required by a           通知履行法律文书确定的义务，人民法院
notice of enforcement, the people's court shall have the right to inquire the   有权向有关单位查询被执行人的存款、债
relevant entities about the deposits, bonds, stocks, fund shares and other      券、股票、基金份额等财产情况。人民法
property of the party against whom enforcement is sought. The people's          院有权根据不同情形扣押、冻结、划拨、
court shall have the right to seize, freeze, transfer or sell the property of   变价被执行人的财产。人民法院查询、扣
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 302 of 458 PageID #:981




the party against whom enforcement is sought according to different              押、冻结、划拨、变价的财产不得超出被
circumstances. The aforesaid property inquiry and seizure, freezing,             执行人应当履行义务的范围。
transfer and sale by the people's court shall not exceed the extent of
obligations that the party against enforcement is sought shall perform.

The people's court shall issue a ruling on seizure, freezing, transfer or sale   人民法院决定扣押、冻结、划拨、变价财
of property, as well as a notice of enforcement assistance, and the              产，应当作出裁定，并发出协助执行通知
relevant entities must assist.                                                   书，有关单位必须办理。

Article 243 Where the party against whom enforcement is sought fails to            第二百四十三条   被执行人未按执行
perform obligations determined in a legal instrument as required by a            通知履行法律文书确定的义务，人民法院
notice of enforcement, the people's court shall have the right to withhold or    有权扣留、提取被执行人应当履行义务部
withdraw a portion of the party's income corresponding to the party's            分的收入。但应当保留被执行人及其所扶
obligations to be performed. However, the people's court shall ensure that       养家属的生活必需费用。
necessary living expenses for the party and his or her dependent family
members are retained by the party.

The people's court shall issue a ruling on withholding or withdrawing            人民法院扣留、提取收入时，应当作出裁
income, as well as a notice of enforcement assistance, and the entity            定，并发出协助执行通知书，被执行人所
employing the party, banks, credit unions and other entities engaged in          在单位、银行、信用合作社和其他有储蓄
savings must assist.                                                             业务的单位必须办理。

Article 244 Where the party against whom enforcement is sought fails to            第二百四十四条   被执行人未按执行
perform obligations determined in a legal instrument as required by a            通知履行法律文书确定的义务，人民法院
notice of enforcement, the people's court shall have the right to seize,         有权查封、扣押、冻结、拍卖、变卖被执
impound, freeze, auction or sell a portion of the party's property               行人应当履行义务部分的财产。但应当保
corresponding to the party's obligations to be performed. However, the           留被执行人及其所扶养家属的生活必需
people's court shall ensure that necessities of life for the party and his or    品。
her dependent family members are retained by the party.

The people's court shall issue a ruling to take a measure in the preceding       采取前款措施，人民法院应当作出裁定。
paragraph.

Article 245 When a people's court seizes or impounds any property, if the          第二百四十五条   人民法院查封、扣
party against whom enforcement is sought is a citizen, the people's court        押财产时，被执行人是公民的，应当通知
shall notify the party or his or her adult family members to appear on the       被执行人或者他的成年家属到场；被执行
site; or if the party against whom enforcement is sought is a legal person       人是法人或者其他组织的，应当通知其法
or any other organization, the people's court shall notify its legal             定代表人或者主要负责人到场。拒不到场
representative or primary person in charge to appear on the site. Their          的，不影响执行。被执行人是公民的，其
refusals to appear on the site shall not affect the enforcement. If the party    工作单位或者财产所在地的基层组织应当
against whom enforcement is sought is a citizen, the entity employing the        派人参加。
citizen or the grassroots organizations at the place where the property is
located shall send personnel to the site.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 303 of 458 PageID #:982




The enforcement personnel must prepare an inventory of the seized or                对被查封、扣押的财产，执行员必须造具
impounded property, to which the persons on the site shall affix their              清单，由在场人签名或者盖章后，交被执
signatures or seals, and a copy of the inventory shall be provided to the           行人一份。被执行人是公民的，也可以交
party against whom enforcement is sought. If the party against whom                 他的成年家属一份。
enforcement is sought is a citizen, a copy of the inventory may also be
provided to his or her adult family members.

Article 246 The enforcement personnel may specify the party against                   第二百四十六条   被查封的财产，执
whom enforcement is sought to be responsible for the safekeeping of the             行员可以指定被执行人负责保管。因被执
seized property. The party against whom enforcement is sought shall                 行人的过错造成的损失，由被执行人承
assume any losses incurred for the fault of the party against whom                  担。
enforcement is sought.

Article 247 After any property is seized or impounded, the enforcement                第二百四十七条   财产被查封、扣押
personnel shall order the party against whom enforcement is sought to               后，执行员应当责令被执行人在指定期间
perform obligations determined in a legal instrument during a specified             履行法律文书确定的义务。被执行人逾期
period. If the party against whom enforcement is sought fails to do so              不履行的，人民法院应当拍卖被查封、扣
within the specified period, the people's court shall auction the seized or         押的财产；不适于拍卖或者当事人双方同
impounded property; and if auction is not appropriate or both parties               意不进行拍卖的，人民法院可以委托有关
disagree on auction, the people's court may authorize a relevant entity to          单位变卖或者自行变卖。国家禁止自由买
sell or may directly sell the property. Property prohibited by the state from       卖的物品，交有关单位按照国家规定的价
being sold freely shall be delivered to the relevant entities for purchase at       格收购。
a price prescribed by the state.

Article 248 Where the party against whom enforcement is sought fails to               第二百四十八条   被执行人不履行法
perform obligations determined in a legal instrument and conceals                   律文书确定的义务，并隐匿财产的，人民
property, the people's court shall have the right to issue a search warrant         法院有权发出搜查令，对被执行人及其住
to search the party, the residence of the party or a place where property           所或者财产隐匿地进行搜查。
may be concealed.

To take the measure in the preceding paragraph, the president of the                采取前款措施，由院长签发搜查令。
people's court shall sign and issue a search warrant.

Article 249 The property, bill or certificate to be delivered as specified in a       第二百四十九条   法律文书指定交付
legal instrument shall be delivered in the presence of both sides as                的财物或者票证，由执行员传唤双方当事
summoned by the enforcement personnel or be delivered through the                   人当面交付，或者由执行员转交，并由被
enforcement personnel, and the party accepting delivery shall sign for it.          交付人签收。

Where a relevant entity holds the property, bill or certificate, the entity shall   有关单位持有该项财物或者票证的，应当
deliver it according to the notice of enforcement assistance from the               根据人民法院的协助执行通知书转交，并
people's court, and the party accepting delivery shall sign for it.                 由被交付人签收。

Where a relevant citizen holds the property, bill or certificate, the people's      有关公民持有该项财物或者票证的，人民
court shall notify the citizen to surrender it. If the citizen refuses to do so,    法院通知其交出。拒不交出的，强制执
the people's court shall conduct enforcement.                                       行。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 304 of 458 PageID #:983




Article 250 For a compulsory eviction from a building or land, the president       第二百五十条   强制迁出房屋或者强
of a people's court shall sign and issue a public announcement to order          制退出土地，由院长签发公告，责令被执
the party against whom enforcement is sought to perform the obligation           行人在指定期间履行。被执行人逾期不履
within a specified period. If the party against whom enforcement is sought       行的，由执行员强制执行。
fails to do so within the specified period, the enforcement personnel shall
conduct enforcement.

When conducting enforcement, if the party against whom enforcement is            强制执行时，被执行人是公民的，应当通
sought is a citizen, the people's court shall notify the party or his or her     知被执行人或者他的成年家属到场；被执
adult family members to appear on the site; or if the party against whom         行人是法人或者其他组织的，应当通知其
enforcement is sought is a legal person or any other organization, the           法定代表人或者主要负责人到场。拒不到
people's court shall notify its legal representative or primary person in        场的，不影响执行。被执行人是公民的，
charge to appear on the site. Their refusals to appear on the site shall not     其工作单位或者房屋、土地所在地的基层
affect the enforcement. If the party against whom enforcement is sought is       组织应当派人参加。执行员应当将强制执
a citizen, the entity employing the citizen or the grassroots organizations at   行情况记入笔录，由在场人签名或者盖
the place where the building or land is located shall send personnel to the      章。
site. The enforcement personnel shall include enforcement information in
the transcripts, to which the persons on the site shall affix their signatures
or seals.

The people's court shall assign personnel to transport the property              强制迁出房屋被搬出的财物，由人民法院
removed from a building as a result of compulsory eviction to a designated       派人运至指定处所，交给被执行人。被执
location and deliver the property to the party against whom enforcement is       行人是公民的，也可以交给他的成年家
sought. If the party against whom enforcement is sought is a citizen, the        属。因拒绝接收而造成的损失，由被执行
property may also be delivered to his or her adult family member. Any            人承担。
losses incurred due to refusal to accept delivery shall be assumed by the
party against whom enforcement is sought.

Article 251 Where, during enforcement, the formalities for transferring any        第二百五十一条   在执行中，需要办
property right certificate is required, the people's court may issue a notice    理有关财产权证照转移手续的，人民法院
of enforcement assistance to the relevant entities, and the relevant entities    可以向有关单位发出协助执行通知书，有
must assist.                                                                     关单位必须办理。

Article 252 Where the party against whom enforcement is sought fails to            第二百五十二条   对判决、裁定和其
perform any conduct specified in a judgment, ruling or any other legal           他法律文书指定的行为，被执行人未按执
instrument as required by a notice of enforcement, the people's court may        行通知履行的，人民法院可以强制执行或
conduct enforcement or authorize a relevant unit or any other person to          者委托有关单位或者其他人完成，费用由
complete the conduct at the expense of the party against whom                    被执行人承担。
enforcement is sought.

Article 253 Where the party against whom enforcement is sought fails to            第二百五十三条   被执行人未按判
perform any obligation of pecuniary payment during a period specified in a       决、裁定和其他法律文书指定的期间履行
judgment, ruling or any other legal instrument, the party against whom           给付金钱义务的，应当加倍支付迟延履行
enforcement is sought shall pay double interest for the debt for the period      期间的债务利息。被执行人未按判决、裁
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 305 of 458 PageID #:984




of deferred performance. If the party against whom enforcement is sought           定和其他法律文书指定的期间履行其他义
fails to perform any other obligation during a period specified in a               务的，应当支付迟延履行金。
judgment, ruling or any other legal instrument, the party against whom
enforcement is sought shall pay a late fee for deferred performance.

Article 254 Where, after a people's court takes the enforcement measures             第二百五十四条   人民法院采取本法
in Articles 242, 243 and 244 of this Law, the party against whom                   第二百四十二条、第二百四十三条、第二
enforcement is sought is still unable to repay debts, the party against            百四十四条规定的执行措施后，被执行人
whom enforcement is sought shall continue to perform obligations. Once             仍不能偿还债务的，应当继续履行义务。
the creditor discovers that the party against whom enforcement is sought           债权人发现被执行人有其他财产的，可以
has any other property, the creditor may, at any time, apply to the people's       随时请求人民法院执行。
court for enforcement.

Article 255 Where the party against whom enforcement is sought fails to              第二百五十五条   被执行人不履行法
perform obligations determined in a legal instrument, the people's court           律文书确定的义务的，人民法院可以对其
may take or notify a relevant entity to assist in taking the measure of            采取或者通知有关单位协助采取限制出
restricting exit from China, the measure of recording the failure in the           境，在征信系统记录、通过媒体公布不履
credit system, the measure of publishing information on the failure on             行义务信息以及法律规定的其他措施。
media and other measures prescribed by law.

Chapter 22 Suspension and Termination of Enforcement                                 第二十二章   执行中止和终结

Article 256 Under any of the following circumstances, the people's court             第二百五十六条   有下列情形之一
shall issue a ruling to suspend enforcement:                                       的，人民法院应当裁定中止执行：

(1) The applicant indicates that enforcement may be deferred.                      （一）申请人表示可以延期执行的；

(2) A person which is not a party to the case raises any justified objection       （二）案外人对执行标的提出确有理由的
to the subject matter of enforcement.                                              异议的；

(3) A citizen as one of the parties dies, and it is necessary to wait for his or   （三）作为一方当事人的公民死亡，需要
her successors to succeed to his or her rights or obligations.                     等待继承人继承权利或者承担义务的；

(4) A legal person or any other organization as one of the parties is              （四）作为一方当事人的法人或者其他组
terminated, and the successors to its rights and obligations have not been         织终止，尚未确定权利义务承受人的；
determined.

(5) Other circumstances under which the people's court deems that                  （五）人民法院认为应当中止执行的其他
enforcement shall be suspended.                                                    情形。

Enforcement shall be resumed after the circumstances causing                       中止的情形消失后，恢复执行。
suspension have disappeared.

Article 257 Under any of the following circumstances, the people's court             第二百五十七条   有下列情形之一
shall issue a ruling to terminate enforcement:                                     的，人民法院裁定终结执行：
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 306 of 458 PageID #:985




(1) The applicant withdraws the application for enforcement.                   （一）申请人撤销申请的；

(2) The legal instrument on which enforcement is based has been                （二）据以执行的法律文书被撤销的；
revoked.

(3) The citizen as the party against whom enforcement is sought dies,          （三）作为被执行人的公民死亡，无遗产
without any estate for enforcement, and no one succeeds to his or her          可供执行，又无义务承担人的；
obligations.

(4) The person entitled to recover support for elderly parents, support for    （四）追索赡养费、扶养费、抚育费案件
other adult dependants or child support dies.                                  的权利人死亡的；

(5) The citizen as the party against whom enforcement is sought is unable      （五）作为被执行人的公民因生活困难无
to repay his or her borrowings for living in hardship, has no source of        力偿还借款，无收入来源，又丧失劳动能
income, and has lost his or her ability to work.                               力的；

(6) Other circumstances under which the people's court deems that              （六）人民法院认为应当终结执行的其他
enforcement shall be terminated.                                               情形。

Article 258 A ruling to suspend or terminate enforcement shall be effective      第二百五十八条     中止和终结执行的
immediately after being served on a party.                                     裁定，送达当事人后立即生效。

Part Four Special Provisions on Foreign-Related Civil Procedures               第四编   涉外民事诉讼程序的特别规定

Chapter 23 General Principles                                                        第二十三章   一般原则

Article 259 The provisions of this Part shall apply to foreign-related civil     第二百五十九条     在中华人民共和国
actions within the territory of the People's Republic of China. Where this     领域内进行涉外民事诉讼，适用本编规
Part is silent, other relevant provisions of this Law shall apply.             定。本编没有规定的，适用本法其他有关
                                                                               规定。

Article 260 Where there is any discrepancy between an international treaty       第二百六十条   中华人民共和国缔结
concluded or acceded to by the People's Republic of China and this Law,        或者参加的国际条约同本法有不同规定
the provisions of the international treaty shall prevail, except clauses to    的，适用该国际条约的规定，但中华人民
which the People's Republic of China has declared reservations.                共和国声明保留的条款除外。

Article 261 Civil actions instituted against foreign nationals, foreign          第二百六十一条     对享有外交特权与
organizations or international organizations which enjoy diplomatic            豁免的外国人、外国组织或者国际组织提
privileges or immunities shall be governed by the relevant laws of the         起的民事诉讼，应当依照中华人民共和国
People's Republic of China and the international treaties concluded or         有关法律和中华人民共和国缔结或者参加
acceded to by the People's Republic of China.                                  的国际条约的规定办理。

Article 262 When trying foreign-related civil cases, a people's court shall      第二百六十二条     人民法院审理涉外
use the spoken and written languages commonly used in the People's             民事案件，应当使用中华人民共和国通用
Republic of China. Upon request of the parties, interpretation may be          的语言、文字。当事人要求提供翻译的，
provided at the expense of the parties.                                        可以提供，费用由当事人承担。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 307 of 458 PageID #:986




Article 263 A foreign national, a stateless person or a foreign enterprise or      第二百六十三条   外国人、无国籍
organization which needs to be represented by a lawyer in instituting or         人、外国企业和组织在人民法院起诉、应
responding to an action in a people's court must retain a lawyer of the          诉，需要委托律师代理诉讼的，必须委托
People's Republic of China.                                                      中华人民共和国的律师。

Article 264 Where a foreign national, a stateless person or a foreign              第二百六十四条   在中华人民共和国
enterprise or organization without a domicile within the territory of the        领域内没有住所的外国人、无国籍人、外
People's Republic of China needs to be represented by a lawyer or any            国企业和组织委托中华人民共和国律师或
other person of the People's Republic of China in an action, the power of        者其他人代理诉讼，从中华人民共和国领
attorney posted or forwarded from outside the territory of the People's          域外寄交或者托交的授权委托书，应当经
Republic of China is valid only after it has been legalized by a notary office   所在国公证机关证明，并经中华人民共和
in the home country and authenticated by the Chinese embassy or                  国驻该国使领馆认证，或者履行中华人民
consulate stationed in that country or has undergone the legalization            共和国与该所在国订立的有关条约中规定
formalities prescribed in the relevant treaty concluded by the People's          的证明手续后，才具有效力。
Republic of China and that country.

Chapter 24 Jurisdiction                                                              第二十四章    管   辖

Article 265 Where an action is instituted against a defendant which has no         第二百六十五条   因合同纠纷或者其
domicile within the territory of the People's Republic of China for a contract   他财产权益纠纷，对在中华人民共和国领
dispute or any other property right or interest dispute, if the contract is      域内没有住所的被告提起的诉讼，如果合
signed or performed within the territory of the People's Republic of China,      同在中华人民共和国领域内签订或者履
the subject matter of action is located within the territory of the People's     行，或者诉讼标的物在中华人民共和国领
Republic of China, the defendant has any impoundable property within the         域内，或者被告在中华人民共和国领域内
territory of the People's Republic of China, or the defendant has any            有可供扣押的财产，或者被告在中华人民
representative office within the territory of the People's Republic of China,    共和国领域内设有代表机构，可以由合同
the people's court at the place where the contract is signed or performed,       签订地、合同履行地、诉讼标的物所在
where the subject matter of action is located, where the impoundable             地、可供扣押财产所在地、侵权行为地或
property is located, where the tort occurs or where the domicile of the          者代表机构住所地人民法院管辖。
representative office is located may have jurisdiction over the action.

Article 266 Actions instituted for disputes arising from the performance of        第二百六十六条   因在中华人民共和
contracts for Chinese-foreign equity joint ventures, Chinese-foreign             国履行中外合资经营企业合同、中外合作
contractual joint ventures or Chinese-foreign cooperative exploration and        经营企业合同、中外合作勘探开发自然资
exploitation of natural resources in the People's Republic of China shall be     源合同发生纠纷提起的诉讼，由中华人民
under the jurisdiction of the people's courts of the People's Republic of        共和国人民法院管辖。
China.

Chapter 25 Service of Process and Periods                                           第二十五章    送达、期间

Article 267 A people's court may serve process on a party which has no             第二百六十七条   人民法院对在中华
domicile within the territory of the People's Republic of China in the           人民共和国领域内没有住所的当事人送达
following manners:                                                               诉讼文书，可以采用下列方式：
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 308 of 458 PageID #:987




(1) Process is served in the manners specified in the international treaty       （一）依照受送达人所在国与中华人民共
concluded or acceded to by the home country of the person to be served           和国缔结或者共同参加的国际条约中规定
and the People's Republic of China.                                              的方式送达；

(2) Process is served through diplomatic channels.                               （二）通过外交途径送达；

(3) If the person to be served is a citizen of the People's Republic of China,   （三）对具有中华人民共和国国籍的受送
service of process may be entrusted to the embassy or consulate of the           达人，可以委托中华人民共和国驻受送达
People's Republic of China stationed in the country where the person to          人所在国的使领馆代为送达；
be served resides.

(4) Process is served on a litigation representative authorized by the           （四）向受送达人委托的有权代其接受送
person to be served to receive service of process.                               达的诉讼代理人送达；

(5) Process is served on the representative office or a branch office or         （五）向受送达人在中华人民共和国领域
business agent authorized to receive service of process established by the       内设立的代表机构或者有权接受送达的分
person to be served within the territory of the People's Republic of China.      支机构、业务代办人送达；

(6) Service of process by post is allowed if the law of the home country of      （六）受送达人所在国的法律允许邮寄送
the person to be served permits service of process by post, and if, three        达的，可以邮寄送达，自邮寄之日起满三
months after the postmark date, the service acknowledgement is not               个月，送达回证没有退回，但根据各种情
returned, but based on all circumstances, it may be determined that              况足以认定已经送达的，期间届满之日视
process has been served, process shall be deemed served on the                   为送达；
expiration date of the aforesaid period.

(7) Process is served by fax, email or any other means capable of                （七）采用传真、电子邮件等能够确认受
confirming receipt by the person to be served.                                   送达人收悉的方式送达；

(8) If service of process by the aforesaid means is not possible, process        （八）不能用上述方式送达的，公告送
shall be served by public announcement, and process shall be deemed              达，自公告之日起满三个月，即视为送
served three months after the date of public announcement.                       达。

Article 268 Where a defendant has no domicile within the territory of the          第二百六十八条   被告在中华人民共
People's Republic of China, the people's court shall serve a copy of the         和国领域内没有住所的，人民法院应当将
written complaint on the defendant and notify the defendant to a written         起诉状副本送达被告，并通知被告在收到
statement of defense within 30 days after receiving the copy of the written      起诉状副本后三十日内提出答辩状。被告
complaint. If the defendant applies for an extension of the aforesaid            申请延期的，是否准许，由人民法院决
period, the extension shall be subject to the decision of the people's court.    定。

Article 269 A party which has no domicile within the territory of the              第二百六十九条   在中华人民共和国
People's Republic of China shall have the right to appeal against a              领域内没有住所的当事人，不服第一审人
judgment or ruling of a people's court of first instance within 30 days from     民法院判决、裁定的，有权在判决书、裁
the date of service of the written judgment or ruling. The appellee shall        定书送达之日起三十日内提起上诉。被上
submit a written statement of defense within 30 days after receiving a copy      诉人在收到上诉状副本后，应当在三十日
of the written appeal. If a party is unable to file an appeal or submit a        内提出答辩状。当事人不能在法定期间提
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 309 of 458 PageID #:988




written statement of defense within the statutory period and applies for an       起上诉或者提出答辩状，申请延期的，是
extension of the period, the application shall be subject to the decision of      否准许，由人民法院决定。
the people's court.

Article 270 The period for a people's court to try a foreign-related civil case     第二百七十条   人民法院审理涉外民
shall not be limited by the provisions of Article 149 and 176 of this Law.        事案件的期间，不受本法第一百四十九
                                                                                  条、第一百七十六条规定的限制。

Chapter 26 Arbitration                                                                  第二十六章   仲   裁

Article 271 Where, for disputes arising from foreign economic and trade             第二百七十一条     涉外经济贸易、运
activities or international transportation or maritime activities, the parties    输和海事中发生的纠纷，当事人在合同中
have included an arbitration clause in the contracts or have reached a            订有仲裁条款或者事后达成书面仲裁协
written arbitration agreement after a dispute arose to refer such disputes to     议，提交中华人民共和国涉外仲裁机构或
an international arbitral institution of the People's Republic of China or any    者其他仲裁机构仲裁的，当事人不得向人
other arbitral institution for arbitration, the parties shall not institute an    民法院起诉。
action in a people's court.

If the parties have not included any arbitration clauses in the contracts or      当事人在合同中没有订有仲裁条款或者事
have not reached a written arbitration agreement after a dispute arose, the       后没有达成书面仲裁协议的，可以向人民
parties may institute an action in a people's court.                              法院起诉。

Article 272 Where a party applies for a preservation measure, the                   第二百七十二条     当事人申请采取保
international arbitral institution of the People's Republic of China shall        全的，中华人民共和国的涉外仲裁机构应
submit the party's application to the intermediate people's court at the          当将当事人的申请，提交被申请人住所地
place of domicile of the respondent or at the place where the respondent's        或者财产所在地的中级人民法院裁定。
property is located.

Article 273 Where an international arbitral institution of the People's             第二百七十三条     经中华人民共和国
Republic of China has rendered an award for a dispute, the parties shall          涉外仲裁机构裁决的，当事人不得向人民
not institute an action in a people court for the dispute. If a party fails to    法院起诉。一方当事人不履行仲裁裁决
comply with the arbitration award, the opposing party may apply for               的，对方当事人可以向被申请人住所地或
enforcement of the award to the intermediate people's court at the place of       者财产所在地的中级人民法院申请执行。
domicile of the respondent or at the place where the respondent's property
is located.

Article 274 Where the respondent adduces evidence that an arbitration               第二百七十四条     对中华人民共和国
award of an international arbitral institution of the People's Republic of        涉外仲裁机构作出的裁决，被申请人提出
China falls under any of the following circumstances, a people's court            证据证明仲裁裁决有下列情形之一的，经
shall, upon examination and verification by a collegial bench, issue a ruling     人民法院组成合议庭审查核实，裁定不予
not to enforce the award:                                                         执行：

(1) The contract between the parties does not include an arbitration clause       （一）当事人在合同中没有订有仲裁条款
or the parties have not reached any written arbitration agreement after a         或者事后没有达成书面仲裁协议的；
dispute arose.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 310 of 458 PageID #:989




(2) The respondent is not notified to appoint an arbitrator or of the conduct      （二）被申请人没有得到指定仲裁员或者
of arbitration procedure or fails to present its case, which is not attributable   进行仲裁程序的通知，或者由于其他不属
to the fault of the respondent.                                                    于被申请人负责的原因未能陈述意见的；

(3) The composition of the arbitration tribunal or the arbitration procedure       （三）仲裁庭的组成或者仲裁的程序与仲
is not in conformity with arbitration rules.                                       裁规则不符的；

(4) The matters arbitrated are outside the scope of an arbitration                 （四）裁决的事项不属于仲裁协议的范围
agreement or the arbitral institution has no arbitration power.                    或者仲裁机构无权仲裁的。

If a people's court holds that the enforcement of an arbitration award is          人民法院认定执行该裁决违背社会公共利
contrary to the public interest, the people's court shall issue a ruling not to    益的，裁定不予执行。
enforce the award.

Article 275 Where an arbitration award is not enforced according to a                第二百七十五条     仲裁裁决被人民法
ruling of a people's court, the parties may, according to a written arbitration    院裁定不予执行的，当事人可以根据双方
agreement reached by them, apply again for arbitration or institute an             达成的书面仲裁协议重新申请仲裁，也可
action in a people's court.                                                        以向人民法院起诉。

Chapter 27 Judicial Assistance                                                           第二十七章   司法协助

Article 276 In accordance with an international treaty concluded or                  第二百七十六条     根据中华人民共和
acceded to by the People's Republic of China or under the principle of             国缔结或者参加的国际条约，或者按照互
reciprocity, a people's court and a foreign court may request each other to        惠原则，人民法院和外国法院可以相互请
provide judicial assistance in service of process, investigation and               求，代为送达文书、调查取证以及进行其
collection of evidence and other litigation activities.                            他诉讼行为。

If any matter requested by a foreign court for assistance is detrimental to        外国法院请求协助的事项有损于中华人民
the sovereignty, security or public interest of the People's Republic of           共和国的主权、安全或者社会公共利益
China, the people's court shall not grant the request.                             的，人民法院不予执行。

Article 277 Judicial assistance shall be requested and provided through              第二百七十七条     请求和提供司法协
the channels prescribed in an international treaty concluded or acceded to         助，应当依照中华人民共和国缔结或者参
by the People's Republic of China; or in the absence of such a treaty, shall       加的国际条约所规定的途径进行；没有条
be requested and provided through diplomatic channels.                             约关系的，通过外交途径进行。

A foreign embassy or consulate to the People's Republic of China may               外国驻中华人民共和国的使领馆可以向该
serve process on and investigate and collect evidence from its citizens but        国公民送达文书和调查取证，但不得违反
shall not violate the laws of the People's Republic of China and shall not         中华人民共和国的法律，并不得采取强制
take compulsory measures.                                                          措施。

Except for the circumstances in the preceding paragraph, no foreign                除前款规定的情况外，未经中华人民共和
authority or individual shall, without permission from the competent               国主管机关准许，任何外国机关或者个人
authorities of the People's Republic of China, serve process or conduct            不得在中华人民共和国领域内送达文书、
investigation and collection of evidence within the territory of the People's      调查取证。
Republic of China.
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 311 of 458 PageID #:990




Article 278 The written request of a foreign court for the provision of             第二百七十八条   外国法院请求人民
judicial assistance by a people's court and the annexes thereto shall be          法院提供司法协助的请求书及其所附文
accompanied with Chinese versions or versions in other languages                  件，应当附有中文译本或者国际条约规定
specified in the relevant international treaty.                                   的其他文字文本。

A letter of request and its annexes submitted to a foreign court by a             人民法院请求外国法院提供司法协助的请
people's court for judicial assistance shall also be appended with the            求书及其所附文件，应当附有该国文字译
translations in the language of the country or the texts in the language          本或者国际条约规定的其他文字文本。
specified in the relevant international treaty.

Article 279 The people's courts shall provide judicial assistance under the         第二百七十九条   人民法院提供司法
procedures prescribed by the laws of the People's Republic of China. If a         协助，依照中华人民共和国法律规定的程
foreign court requests that judicial assistance be provided in a special          序进行。外国法院请求采用特殊方式的，
manner, it may be provided in the special manner requested, but the               也可以按照其请求的特殊方式进行，但请
special manner requested shall not violate the laws of the People's               求采用的特殊方式不得违反中华人民共和
Republic of China.                                                                国法律。

Article 280 Where a party applies for enforcement of an effective judgment          第二百八十条   人民法院作出的发生
or ruling of a people's court, if the party against whom enforcement is           法律效力的判决、裁定，如果被执行人或
sought or the property thereof is not within the territory of the People's        者其财产不在中华人民共和国领域内，当
Republic of China, the applicant may apply directly to the foreign court          事人请求执行的，可以由当事人直接向有
having jurisdiction for recognition and enforcement or apply to a people's        管辖权的外国法院申请承认和执行，也可
court for the people's court to request recognition and enforcement by the        以由人民法院依照中华人民共和国缔结或
foreign court in accordance with the provisions of an international treaty        者参加的国际条约的规定，或者按照互惠
concluded or acceded to by the People's Republic of China or under the            原则，请求外国法院承认和执行。
principle of reciprocity.

Where a party applies for enforcement of an effective arbitration award of        中华人民共和国涉外仲裁机构作出的发生
an international arbitral institution of the People's Republic of China, if the   法律效力的仲裁裁决，当事人请求执行
party against whom enforcement is sought or the property thereof is not           的，如果被执行人或者其财产不在中华人
within the territory of the People's Republic of China, the applicant shall       民共和国领域内，应当由当事人直接向有
apply directly to the foreign court having jurisdiction for recognition and       管辖权的外国法院申请承认和执行。
enforcement.

Article 281 Where an effective judgment or ruling of a foreign court                第二百八十一条   外国法院作出的发
requires recognition and enforcement by a people's court of the People's          生法律效力的判决、裁定，需要中华人民
Republic of China, a party may apply directly to the intermediate people's        共和国人民法院承认和执行的，可以由当
court of the People's Republic of China having jurisdiction for recognition       事人直接向中华人民共和国有管辖权的中
and enforcement or apply to the foreign court for the foreign court to            级人民法院申请承认和执行，也可以由外
request recognition and enforcement by the people's court in accordance           国法院依照该国与中华人民共和国缔结或
with the provisions of an international treaty concluded or acceded to by         者参加的国际条约的规定，或者按照互惠
the People's Republic of China or under the principle of reciprocity.             原则，请求人民法院承认和执行。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 312 of 458 PageID #:991




Article 282 After examining an application or request for recognition and            第二百八十二条   人民法院对申请或
enforcement of an effective judgment or ruling of a foreign court in               者请求承认和执行的外国法院作出的发生
accordance with an international treaty concluded or acceded to by the             法律效力的判决、裁定，依照中华人民共
People's Republic of China or under the principle of reciprocity, a people's       和国缔结或者参加的国际条约，或者按照
court shall issue a ruling to recognize the legal force of the judgment or         互惠原则进行审查后，认为不违反中华人
ruling and issue an order for enforcement as needed to enforce the                 民共和国法律的基本原则或者国家主权、
judgment or ruling according to the relevant provisions of this Law if the         安全、社会公共利益的，裁定承认其效
people's court deems that the judgment or ruling does not violate the basic        力，需要执行的，发出执行令，依照本法
principles of the laws of the People's Republic of China and the                   的有关规定执行。违反中华人民共和国法
sovereignty, security and public interest of the People's Republic of China.       律的基本原则或者国家主权、安全、社会
If the judgment or ruling violates the basic principles of the laws of the         公共利益的，不予承认和执行。
People's Republic of China or the sovereignty, security or public interest of
the People's Republic of China, the people's court shall not grant
recognition and enforcement.

Article 283 Where an arbitration award of a foreign arbitral institution             第二百八十三条   国外仲裁机构的裁
requires recognition and enforcement by a people's court of the People's           决，需要中华人民共和国人民法院承认和
Republic of China, a party shall apply directly to the intermediate people's       执行的，应当由当事人直接向被执行人住
court at the place of domicile of the party against whom enforcement is            所地或者其财产所在地的中级人民法院申
sought or at the place where the property thereof is located, and the              请，人民法院应当依照中华人民共和国缔
people's court shall process the application in accordance with an                 结或者参加的国际条约，或者按照互惠原
international treaty concluded or acceded to by the People's Republic of           则办理。
China or under the principle of reciprocity.

Article 284 This Law comes into force on the date of issuance, and the               第二百八十四条   本法自公布之日起
Civil Procedure Law of the People's Republic of China (for Trial                   施行，《中华人民共和国民事诉讼法（试
Implementation) shall be repealed simultaneously.                                  行）》同时废止。

chl_297379




                                               © Copyright Chinalawinfo Co., Ltd
                                                  database@chinalawinfo.com
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 313 of 458 PageID #:992




                             00K11

  Interpretation of the
Supreme Peoples Court
 on Application of the
 Civil Procedure Law
     Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 314 of 458 PageID #:993




Interpretation of the Supreme People's Court on the Application of the Civil Procedure Law of
                           the People's Republic of China[Effective]
              最高人民法院关于适用《中华人民共和国民事诉讼法》的解释 [现行有效]

                                                                                    Interpretation No. 5 [2015] of the
 Issuing authority:      Supreme People's Court                 Document Number:
                                                                                    Supreme People's Court
 Date issued:            01-30-2015                             Effective date:     02-04-2015
 Level of Authority:     Judicial Interpretation                Area of Law:        Civil Litigation




  Announcement of the Supreme People's Court                                                 最高人民法院公告

  The Interpretation of the Supreme People's Court on the Application of the      《最高人民法院关于适用〈中华人民共和
  Civil Procedure Law of the People's Republic of China, as adopted at the        国民事诉讼法〉的解释》已于 2014 年 12
  1636th meeting of the Judicial Committee of the Supreme People's Court          月 18 日由最高人民法院审判委员会第
  on December 18, 2014, is hereby issued, and shall come into force on            1636 次会议通过，现予公布，自 2015
  February 4, 2015.                                                               年 2 月 4 日起施行。

  Supreme People's Court                                                          最高人民法院

  January 30, 2015                                                                2015 年 1 月 30 日

  Interpretation of the Supreme People's Court on the Application of the Civil    最高人民法院关于适用《中华人民共和国
  Procedure Law of the People's Republic of China                                 民事诉讼法》的解释

  (Adopted at the 1636th meeting of the Judicial Committee of the Supreme         （2014 年 12 月 18 日最高人民法院审判
  People's Court on December 18, 2014, Interpretation No. 5 [2015] of the         委员会第 1636 次会议通过 法释
  Supreme People's Court)                                                         〔2015〕5 号）

  Table of Contents                                                               目录

  I. Jurisdiction                                                                 一、管辖

  II. Disqualification                                                            二、回避

  III. Primary Litigation Participants                                            三、诉讼参加人

  IV. Evidence                                                                    四、证据

  V. Periods and Service of Process                                               五、期间和送达

  VI. Mediation                                                                   六、调解

  VII. Preservation and Advance Enforcement                                       七、保全和先予执行
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 315 of 458 PageID #:994




VIII. Compulsory Measures against Obstruction of Civil Procedures               八、对妨害民事诉讼的强制措施

IX. Litigation Expenses                                                         九、诉讼费用

X. Formal Procedure at First Instance                                           十、第一审普通程序

XI. Summary Procedure                                                           十一、简易程序

XII. Small Claims in Summary Procedure                                          十二、简易程序中的小额诉讼

XIII. Public Interest Actions                                                   十三、公益诉讼

XIV. Third-Party Revocation Actions                                             十四、第三人撤销之诉

XV. Enforcement Opposition Actions                                              十五、执行异议之诉

XVI. Procedure at Second Instance                                               十六、第二审程序

XVII. Special Procedures                                                        十七、特别程序

XVIII. Trial Supervision Procedure                                              十八、审判监督程序

XIX. Procedure for Urging Debt Repayment                                        十九、督促程序

XX. Procedure for Announcement to Urge Declaration of Claims                    二十、公示催告程序

XXI. Enforcement Procedure                                                      二十一、执行程序

XXII. Special Provisions on Foreign-Related Civil Procedures                    二十二、涉外民事诉讼程序的特别规定

XXIII. Supplementary Provisions                                                 二十三、附则

On August 31, 2012, the Decision on Amending the Civil Procedure Law of         2012 年 8 月 31 日，第十一届全国人民代
the People's Republic of China was deliberated and adopted at the 28th          表大会常务委员会第二十八次会议审议通
session of the Standing Committee of the Eleventh National People's             过了《关于修改〈中华人民共和国民事诉
Congress. In accordance with the Civil Procedure Law as amended and in          讼法〉的决定》。根据修改后的民事诉讼
consideration of the civil trial and enforcement practices of the people's      法，结合人民法院民事审判和执行工作实
courts, this Interpretation is developed.                                       际，制定本解释。

I. Jurisdiction                                                                           一、管辖

Article 1 As mentioned in Article 18(1) of the Civil Procedure Law, “major       第一条   民事诉讼法第十八条第一项
foreign-related cases” includes a case involving a large amount in dispute,     规定的重大涉外案件，包括争议标的额大
a case with complicated circumstances, a case in which one side consists        的案件、案情复杂的案件，或者一方当事
of a large number of parties, and other cases having a major impact.            人人数众多等具有重大影响的案件。

Article 2 Patent infringement cases shall be under the jurisdiction of           第二条   专利纠纷案件由知识产权法
intellectual property courts, as well as the intermediate people's courts and   院、最高人民法院确定的中级人民法院和
basic people's courts specified by the Supreme People's Court.                  基层人民法院管辖。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 316 of 458 PageID #:995




Cases of maritime affairs and maritime commerce shall be under the                 海事、海商案件由海事法院管辖。
jurisdiction of maritime courts.

Article 3 “Domicile of a citizen” means a citizen's place of permanent              第三条   公民的住所地是指公民的户
residence, and “domicile of a legal person or any other organization”              籍所在地，法人或者其他组织的住所地是
means the place where its principal office is located.                             指法人或者其他组织的主要办事机构所在
                                                                                   地。

Where the place where the principal office of a legal person or any other          法人或者其他组织的主要办事机构所在地
organization is located cannot be determined, the place of registration of         不能确定的，法人或者其他组织的注册地
the legal person or other organization shall be its place of domicile.             或者登记地为住所地。

Article 4 “Place of habitual residence of a citizen” means the place where a        第四条   公民的经常居住地是指公民
citizen has continuously resided for one year or more after leaving his or         离开住所地至起诉时已连续居住一年以上
her place of domicile when instituting an action, except the place of              的地方，但公民住院就医的地方除外。
hospitalization.

Article 5 An action instituted against a partnership of individuals or a            第五条   对没有办事机构的个人合
partnership of entities without an office shall be under the jurisdiction of the   伙、合伙型联营体提起的诉讼，由被告注
people's court at the defendant's place of registration. If none of the            册登记地人民法院管辖。没有注册登记，
defendants are registered and they are not in the same territorial                 几个被告又不在同一辖区的，被告住所地
jurisdiction, the people's court at the place of domicile of each defendant        的人民法院都有管辖权。
shall have jurisdiction over the case.

Article 6 Where the registered permanent residence of the defendant in a            第六条   被告被注销户籍的，依照民
case is cancelled, the jurisdiction over the case shall be determined in           事诉讼法第二十二条规定确定管辖；原
accordance with the provision of Article 22 of the Civil Procedure Law; and        告、被告均被注销户籍的，由被告居住地
where the registered permanent residences of both the plaintiff and the            人民法院管辖。
defendant are cancelled, the case shall be under the jurisdiction of the
people's court at the place of residence of the defendant.

Article 7 Where the registered permanent residence of a party to a case             第七条   当事人的户籍迁出后尚未落
has been removed but the new permanent residence of the party has not              户，有经常居住地的，由该地人民法院管
been registered, if the party has a place of habitual residence, the case          辖；没有经常居住地的，由其原户籍所在
shall be under the jurisdiction of the people's court at such a place; or if the   地人民法院管辖。
party does not have a place of habitual residence, the case shall be under
the jurisdiction of the people's court at the original place of registered
permanent residence.

Article 8 Where both parties to a case are incarcerated or are subjected to         第八条   双方当事人都被监禁或者被
any compulsory correctional measure, the case shall be under the                   采取强制性教育措施的，由被告原住所地
jurisdiction of the people's court at the original place of domicile of the        人民法院管辖。被告被监禁或者被采取强
defendant. If the defendant is incarcerated or is subjected to any                 制性教育措施一年以上的，由被告被监禁
compulsory correctional measure for one year or more, the case shall be            地或者被采取强制性教育措施地人民法院
under the jurisdiction of the people's court at the place where the                管辖。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 317 of 458 PageID #:996




defendant is incarcerated or is subjected to the compulsory correctional
measure.

Article 9 Where the places of domicile of the two or more defendants in a         第九条    追索赡养费、抚育费、扶养
case involving recovery of support for elderly parents, child support, or        费案件的几个被告住所地不在同一辖区
support for other adult dependents are not in the same territorial               的，可以由原告住所地人民法院管辖。
jurisdiction, the case may be under the jurisdiction of the people's court at
the place of domicile of the plaintiff.

Article 10 A case filed against specification of a guardian or a case             第十条    不服指定监护或者变更监护
involving modification of guardianship may be under the jurisdiction of the      关系的案件，可以由被监护人住所地人民
people's court at the place of domicile of the ward.                             法院管辖。

Article 11 A civil case to which both parties are military personnel or           第十一条    双方当事人均为军人或者
military entities shall be under the jurisdiction of a military court.           军队单位的民事案件由军事法院管辖。

Article 12 A case filed by one spouse for divorce one year or more after          第十二条    夫妻一方离开住所地超过
the other spouse left their place of domicile may be under the jurisdiction      一年，另一方起诉离婚的案件，可以由原
of the people's court at the place of domicile of the plaintiff.                 告住所地人民法院管辖。

A case filed by one spouse for divorce one year or more after both               夫妻双方离开住所地超过一年，一方起诉
spouses left their place of domicile shall be under the jurisdiction of the      离婚的案件，由被告经常居住地人民法院
people's court at the place of habitual residence of the defendant. If the       管辖；没有经常居住地的，由原告起诉时
defendant does not have a place of habitual residence, the case shall be         被告居住地人民法院管辖。
under the jurisdiction of the people's court at the place of residence of the
defendant when the action is instituted.

Article 13 Where a court of a foreign country in which an overseas                第十三条    在国内结婚并定居国外的
Chinese who got married in China settles rejects a divorce action involving      华侨，如定居国法院以离婚诉讼须由婚姻
the overseas Chinese on the ground that such a case must be under the            缔结地法院管辖为由不予受理，当事人向
jurisdiction of the court at the place of celebration, if a party institutes a   人民法院提出离婚诉讼的，由婚姻缔结地
divorce action in a people's court, the case shall be under the jurisdiction     或者一方在国内的最后居住地人民法院管
of the people's court at the place of celebration or the place of last           辖。
domestic residence of a party.

Article 14 Where a court of a foreign country in which an overseas                第十四条    在国外结婚并定居国外的
Chinese who got married abroad settles rejects a divorce action involving        华侨，如定居国法院以离婚诉讼须由国籍
the overseas Chinese on the ground that such a case must be under the            所属国法院管辖为由不予受理，当事人向
jurisdiction of a court of the country of nationality of the overseas Chinese,   人民法院提出离婚诉讼的，由一方原住所
if a party institutes a divorce action in a people's court, the case shall be    地或者在国内的最后居住地人民法院管
under the jurisdiction of the people's court at the original place of domicile   辖。
or the place of last domestic residence of a party.

Article 15 Where both spouses are Chinese citizens but one lives abroad           第十五条    中国公民一方居住在国
and the other lives in China, the people's court at the place of domicile of     外，一方居住在国内，不论哪一方向人民
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 318 of 458 PageID #:997




the spouse who lives in China shall have jurisdiction over a divorce action      法院提起离婚诉讼，国内一方住所地人民
between them, regardless of which spouse institutes a divorce action in a        法院都有权管辖。国外一方在居住国法院
people's court. Where the spouse who lives abroad institutes an action in a      起诉，国内一方向人民法院起诉的，受诉
court of the country of residence of the spouse, and the spouse who lives        人民法院有权管辖。
in China institutes an action in a people's court, the people's court in which
the action is instituted shall have jurisdiction over the divorce case.

Article 16 Where both spouses are Chinese citizens, and they live abroad          第十六条   中国公民双方在国外但未
but have not settled abroad, if one spouse institutes a divorce action in a      定居，一方向人民法院起诉离婚的，应由
people's court, the people's court at the original place of domicile of the      原告或者被告原住所地人民法院管辖。
plaintiff or defendant shall have jurisdiction over the divorce case.

Article 17 Where both of the divorced Chinese citizens have settled               第十七条   已经离婚的中国公民，双
abroad, an action instituted in a people's court for division of property in     方均定居国外，仅就国内财产分割提起诉
China shall be under the jurisdiction of the people's court at the place         讼的，由主要财产所在地人民法院管辖。
where the major property is located.

Article 18 Where the parties have agreed on a place of performance in a           第十八条   合同约定履行地点的，以
contract, such a place of performance shall be the place where the               约定的履行地点为合同履行地。
contract is performed.

Where the parties fail to agree on or clearly agree on a place of                合同对履行地点没有约定或者约定不明
performance in a contract, and the subject matter of dispute is the              确，争议标的为给付货币的，接收货币一
payment of money, the place where the recipient of money is located shall        方所在地为合同履行地；交付不动产的，
be the place where the contract is performed; in the delivery of real            不动产所在地为合同履行地；其他标的，
property, the place where the real property is located shall be the place        履行义务一方所在地为合同履行地。即时
where the contract is performed; and for any other subject matter, the           结清的合同，交易行为地为合同履行地。
place where the party performing the agreed obligations is located shall be
the place where the contract is performed. For a contract on spot
transactions, the place of transaction shall be the place where the contract
is performed.

Where a contract is not actually performed, and the place of domicile of         合同没有实际履行，当事人双方住所地都
either party is not the place of performance as agreed on in the contract,       不在合同约定的履行地的，由被告住所地
the people's court at the place of domicile of the defendant shall have          人民法院管辖。
jurisdiction.

Article 19 For a property leasing contract or a financial leasing contract,       第十九条   财产租赁合同、融资租赁
the place where the leased property is used shall be the place where the         合同以租赁物使用地为合同履行地。合同
contract is performed, unless the parties have agreed otherwise on the           对履行地有约定的，从其约定。
place of performance in the contract.

Article 20 For a sales contract concluded on an information network, if the       第二十条   以信息网络方式订立的买
subject matter is delivered on the information network, the place of             卖合同，通过信息网络交付标的的，以买
domicile of the buyer shall be the place where the contract is performed; or     受人住所地为合同履行地；通过其他方式
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 319 of 458 PageID #:998




if the subject matter is delivered by any other means, the place of receipt      交付标的的，收货地为合同履行地。合同
shall be the place where the contract is performed, unless the parties have      对履行地有约定的，从其约定。
agreed otherwise on the place of performance in the contract.

Article 21 For an action instituted for a dispute arising from a property         第二十一条    因财产保险合同纠纷提
insurance contract, if the subject matter insured is a transport vehicle or      起的诉讼，如果保险标的物是运输工具或
the goods in transit, the case may be under the jurisdiction of the people's     者运输中的货物，可以由运输工具登记注
court at the place where the transport vehicle is registered, the place of       册地、运输目的地、保险事故发生地人民
destination, or the place where the insurance accident occurs.                   法院管辖。

A case of dispute over a personal insurance contract may be under the            因人身保险合同纠纷提起的诉讼，可以由
jurisdiction of the people's court at the place of domicile of the insured.      被保险人住所地人民法院管辖。

Article 22 For an action instituted for a dispute arising from records in the     第二十二条    因股东名册记载、请求
register of shareholders, a request for modification of company                  变更公司登记、股东知情权、公司决议、
registration, shareholders' right to know, a resolution of a company, a          公司合并、公司分立、公司减资、公司增
corporate combination or division, a capital increase or decrease of a           资等纠纷提起的诉讼，依照民事诉讼法第
company, the jurisdiction over the case may be determined in accordance          二十六条规定确定管辖。
with the provision of Article 26 of the Civil Procedure Law.

Article 23 Where a creditor applies for issuance of an order for payment,         第二十三条    债权人申请支付令，适
Article 21 of the Civil Procedure Law shall apply, and the case shall be         用民事诉讼法第二十一条规定，由债务人
under the jurisdiction of the basic people's courtat the place of domicile of    住所地基层人民法院管辖。
the debtor.

Article 24 As mentioned in Article 28 of the Civil Procedure Law, “place          第二十四条    民事诉讼法第二十八条
where the tort occurs” includes the place where a tort is committed and the      规定的侵权行为地，包括侵权行为实施
place where the result of a tort occurs.                                         地、侵权结果发生地。

Article 25 The place where a tort is committed on an information network           第二十五条   信息网络侵权行为实施
shall include the place where the computer and other pieces of information       地包括实施被诉侵权行为的计算机等信息
equipment used to commit the alleged tort are located, and the place             设备所在地，侵权结果发生地包括被侵权
where the result of a tort occurs shall include the place of domicile of the     人住所地。
victim.

Article 26 For an action instituted for property or bodily damage caused by       第二十六条    因产品、服务质量不合
the substandard quality of a product or service, the people's courts at the      格造成他人财产、人身损害提起的诉讼，
place where the product is manufactured, the place where the product is          产品制造地、产品销售地、服务提供地、
sold, the place where the service is rendered, the place where the tort          侵权行为地和被告住所地人民法院都有管
occurs, and the place of domicile of the defendant shall all have                辖权。
jurisdiction.

Article 27 An action instituted by the respondent or an interested party for      第二十七条    当事人申请诉前保全后
losses resulting from a party's failure to institute an action or apply for      没有在法定期间起诉或者申请仲裁，给被
arbitration within the statutory period after applying for preservation before
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 320 of 458 PageID #:999




the institutionofaction shall be under the jurisdiction of the people's court    申请人、利害关系人造成损失引起的诉
taking the preservation measures.                                                讼，由采取保全措施的人民法院管辖。

Where a party institutes an action or applies for arbitration within the         当事人申请诉前保全后在法定期间内起诉
statutory period after applying for preservation before the institution of       或者申请仲裁，被申请人、利害关系人因
action, an action instituted by the respondent or an interested party for        保全受到损失提起的诉讼，由受理起诉的
losses resulting from the preservation measures shall be under the               人民法院或者采取保全措施的人民法院管
jurisdiction of the people's court which accepts that action or takes the        辖。
preservation measures.

Article 28 As mentioned in Article 33 (1) of the Civil Procedure Law, “real       第二十八条    民事诉讼法第三十三条
estate dispute” means a property dispute arising from the confirmation of        第一项规定的不动产纠纷是指因不动产的
rights in real estate, division of real estate, or neighboringrelations, among   权利确认、分割、相邻关系等引起的物权
others.                                                                          纠纷。

The jurisdiction over a contractual dispute involving contracted operations      农村土地承包经营合同纠纷、房屋租赁合
on rural land, tenancy, construction of a building project, or purchase of a     同纠纷、建设工程施工合同纠纷、政策性
policy-based property shall be determined according to the jurisdiction          房屋买卖合同纠纷，按照不动产纠纷确定
over a real estate dispute.                                                      管辖。

For registered real estate, the location recorded in the real estate register    不动产已登记的，以不动产登记簿记载的
shall be the place where the real estate is located; and for unregistered        所在地为不动产所在地；不动产未登记
real estate, the place where the real estate is actually located shall be the    的，以不动产实际所在地为不动产所在
place where the real estate is located.                                          地。

Article 29 As mentioned in Article 34 of the Civil Procedure Law, “written        第二十九条    民事诉讼法第三十四条
agreement” means the jurisdiction clauses in a written contract and a            规定的书面协议，包括书面合同中的协议
written agreement on choice of jurisdiction reached before litigation.           管辖条款或者诉讼前以书面形式达成的选
                                                                                 择管辖的协议。

Article 30 Where the court having jurisdiction can be determined according        第三十条   根据管辖协议，起诉时能
to a jurisdiction agreement when an action is instituted, the agreement          够确定管辖法院的，从其约定；不能确定
shall prevail; otherwise, the jurisdiction over the action shall be determined   的，依照民事诉讼法的相关规定确定管
in accordance with the relevant provisions of the Civil Procedure Law.           辖。

Where a jurisdiction agreement provides that two or more people's courts         管辖协议约定两个以上与争议有实际联系
at places with substantial connection to a dispute shall have jurisdiction       的地点的人民法院管辖，原告可以向其中
over the dispute, the plaintiff may institute an action in one of the people's   一个人民法院起诉。
courts.

Article 31 Where, after a business enters into a jurisdiction agreement with      第三十一条    经营者使用格式条款与
a consumer by using standard clauses without reminding in appropriate            消费者订立管辖协议，未采取合理方式提
manners the consumer to pay attention to such clauses, the consumer              请消费者注意，消费者主张管辖协议无效
claims the nullification of the jurisdiction agreement, the claim shall be       的，人民法院应予支持。
supported by the people's court.
      Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 321 of 458 PageID #:1000




Article 32 Where a jurisdiction agreement provides that the people's court          第三十二条    管辖协议约定由一方当
at the place of domicile of one party has jurisdiction, but the place of           事人住所地人民法院管辖，协议签订后当
domicile of the party changes after the agreement is concluded, the                事人住所地变更的，由签订管辖协议时的
people's court at the place of domicile of the party when the agreement is         住所地人民法院管辖，但当事人另有约定
concluded shall have jurisdiction, unless the parties agree otherwise.             的除外。

Article 33 When a contract is assigned, the jurisdiction agreement on the           第三十三条    合同转让的，合同的管
contract shall bind the assignee, unless the assignee is not aware of the          辖协议对合同受让人有效，但转让时受让
jurisdiction agreement at the time of assignment or it is otherwise agreed         人不知道有管辖协议，或者转让协议另有
on in the assignment agreement and the other party in the contract                 约定且原合同相对人同意的除外。
consents.

Article 34 Where the parties to a property dispute that arises when they            第三十四条    当事人因同居或者在解
cohabit or after their marital relationship or adoptive relationship is            除婚姻、收养关系后发生财产争议，约定
dissolved reach a jurisdiction agreement, the jurisdiction over the case           管辖的，可以适用民事诉讼法第三十四条
may be determined in accordance with the provision of Article 34 of the            规定确定管辖。
Civil Procedure Law.

Article 35 Where a party fails to respond to an action upon expiry of the           第三十五条    当事人在答辩期间届满
period for submitting a statement of defense, if the people's court of first       后未应诉答辩，人民法院在一审开庭前，
instance finds before holding a court session that the case is not under its       发现案件不属于本院管辖的，应当裁定移
jurisdiction, it shall issue a ruling to transfer the case to the people's court   送有管辖权的人民法院。
having jurisdiction over the case.

Article 36 Where two or more people's courts have jurisdiction over an              第三十六条    两个以上人民法院都有
action, the people's court that firstly dockets the case shall not transfer the    管辖权的诉讼，先立案的人民法院不得将
case to any other people's court having jurisdiction. If a people's court          案件移送给另一个有管辖权的人民法院。
finds out before docketing a case that the case has been docketed by               人民法院在立案前发现其他有管辖权的人
another people's court having jurisdiction, it shall docket the case again;        民法院已先立案的，不得重复立案；立案
and if it finds out after docketing the case that another competent people's       后发现其他有管辖权的人民法院已先立案
court having jurisdiction has docketed the case before it, it shall issue a        的，裁定将案件移送给先立案的人民法
ruling to transfer the case to the people's court docketing the case before        院。
it.

Article 37 After a case is accepted, the jurisdiction of the people's court         第三十七条    案件受理后，受诉人民
accepting the action shall not be affected by any change in the place of           法院的管辖权不受当事人住所地、经常居
domicile or place of habitual residence of a party.                                住地变更的影响。

Article 38 After a people's court having jurisdiction accepts a case, it shall      第三十八条    有管辖权的人民法院受
not, on the ground of adjustment of administrative areas, transfer the case        理案件后，不得以行政区域变更为由，将
to the people's court having jurisdiction after such adjustment. An                案件移送给变更后有管辖权的人民法院。
appellate case after adjudication or a case retried under the trial                判决后的上诉案件和依审判监督程序提审
supervision procedure shall be tried by the people's court at a higher level       的案件，由原审人民法院的上级人民法院
of the original trial people's court. A case ordered or remanded by the            进行审判；上级人民法院指令再审、发回
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 322 of 458 PageID #:1001




people's court at a higher level for retrial shall be retried by the original trial   重审的案件，由原审人民法院再审或者重
people's court.                                                                       审。

Article 39 Wherea people's court is determined to have jurisdiction upon               第三十九条    人民法院对管辖异议审
examination of an objection to jurisdiction, the jurisdiction shall not be            查后确定有管辖权的，不因当事人提起反
changed because a party files a counterclaim, adds any new claim or                   诉、增加或者变更诉讼请求等改变管辖，
modifies its claims, unless the provisions regarding hierarchical jurisdiction        但违反级别管辖、专属管辖规定的除外。
and exclusive jurisdiction are violated.

For a case remanded for retrial or retried under the procedure at first               人民法院发回重审或者按第一审程序再审
instance by a people's court, where a party raises an objection to                    的案件，当事人提出管辖异议的，人民法
jurisdiction, the people's court will not examine it.                                 院不予审查。

Article 40 In accordance with the provision of paragraph 2, Article 37 of the          第四十条    依照民事诉讼法第三十七
Civil Procedure Law, where two people's courts with a dispute over                    条第二款规定，发生管辖权争议的两个人
jurisdiction request their common superior to specify jurisdiction after their        民法院因协商不成报请它们的共同上级人
consultations fail, if both courts are basic people's courts in the same              民法院指定管辖时，双方为同属一个地、
district of a prefecture or city, the intermediate people's court of the              市辖区的基层人民法院的，由该地、市的
prefecture or city shall specify jurisdiction in a timely manner; if both courts      中级人民法院及时指定管辖；同属一个
are people's courts in the same province, autonomous region or                        省、自治区、直辖市的两个人民法院的，
municipality directly under the Central Government, the higher people's               由该省、自治区、直辖市的高级人民法院
court of the province, autonomous region or municipality directly under the           及时指定管辖；双方为跨省、自治区、直
Central Government shall specify jurisdiction in a timely manner; if both             辖市的人民法院，高级人民法院协商不成
courts are in different provinces, autonomous regions or municipalities               的，由最高人民法院及时指定管辖。
directly under the Central Government, and the consultation between the
higher people's courts fails, the Supreme People's Court shall specify
jurisdiction in a timely manner.

When a request is made to the superior to specify jurisdiction under the              依照前款规定报请上级人民法院指定管辖
preceding paragraph, it shall be made level by level.                                 时，应当逐级进行。

Article 41 Where a people's court specifies jurisdiction under paragraph 2,            第四十一条    人民法院依照民事诉讼
Article 37 of the Civil Procedure Law, it shall issue a ruling thereon.               法第三十七条第二款规定指定管辖的，应
                                                                                      当作出裁定。

Where a case is reported to a people's court at a higher level for                    对报请上级人民法院指定管辖的案件，下
specification of jurisdiction, a people's court shall suspend the trial. Where        级人民法院应当中止审理。指定管辖裁定
the people's court issues a judgment or ruling before a ruling to specify             作出前，下级人民法院对案件作出判决、
jurisdiction is issued, the people's court at a higher level shall revoke the         裁定的，上级人民法院应当在裁定指定管
judgment or ruling when issuing a ruling to specify jurisdiction.                     辖的同时，一并撤销下级人民法院的判
                                                                                      决、裁定。

Article 42 A people's court may, before trial, transfer a first instance civil         第四十二条    下列第一审民事案件，
case under any of the following circumstances to a people's court at a                人民法院依照民事诉讼法第三十八条第一
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 323 of 458 PageID #:1002




lower level for trial in accordance with the provision of paragraph 1, Article    款规定，可以在开庭前交下级人民法院审
38 of the Civil Procedure Law:                                                    理：

(1) A case concerning a debtor in the bankruptcy procedure.                       （一）破产程序中有关债务人的诉讼案
                                                                                  件；

(2) A case involving numerous parties who are inconvenient to institute           （二）当事人人数众多且不方便诉讼的案
actions.                                                                          件；

(3) A case of any other type as determined by the Supreme People's                （三）最高人民法院确定的其他类型案
Court.                                                                            件。

Before transferring such a case to a people's court at a lower level for trial,   人民法院交下级人民法院审理前，应当报
a people's court shall report the situation to a people's court at a higher       请其上级人民法院批准。上级人民法院批
level for approval. Upon approval, the people's court shall issue a ruling to     准后，人民法院应当裁定将案件交下级人
transfer the case to the people's court at a lower level for trial.               民法院审理。

II. Disqualification                                                                       二、回避

Article 43 Under any of the following circumstances, a judge shall                 第四十三条   审判人员有下列情形之
voluntarily disqualify himself or herself, and a party shall be entitled to       一的，应当自行回避，当事人有权申请其
request disqualification of such a judge:                                         回避：

(1) The judge is a party to the case or is a close relative of a party to the     （一）是本案当事人或者当事人近亲属
case.                                                                             的；

(2) The judge or a close relative thereof is an interested party to the case.     （二）本人或者其近亲属与本案有利害关
                                                                                  系的；

(3) The judge once acted as a witness, identification or evaluation expert,       （三）担任过本案的证人、鉴定人、辩护
defender, litigation representative, or interpreter of the case.                  人、诉讼代理人、翻译人员的；

(4) The judge is a close relative of a litigation representative in the case.     （四）是本案诉讼代理人近亲属的；

(5) The judge or a close relative thereof holds shares or equities in an          （五）本人或者其近亲属持有本案非上市
unlisted company which is a party to the case.                                    公司当事人的股份或者股权的；

(6) The judge has any other interested relationship with a party to a case        （六）与本案当事人或者诉讼代理人有其
or a litigation representative thereof, which may affect the impartial trial of   他利害关系，可能影响公正审理的。
the case.

Article 44 A party shall be entitled to request disqualification of a judge        第四十四条   审判人员有下列情形之
under any of the following circumstances:                                         一的，当事人有权申请其回避：

(1) The judge accepts any treat from a party to the case or an agent              （一）接受本案当事人及其受托人宴请，
thereof or attends any activity sponsored by a party to the case or an            或者参加由其支付费用的活动的；
agent thereof.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 324 of 458 PageID #:1003




(2) The judge extorts or accepts any property or other benefit from a party        （二）索取、接受本案当事人及其受托人
to the case or an agent thereof.                                                   财物或者其他利益的；

(3) The judge meets a party to the case or the litigation representative           （三）违反规定会见本案当事人、诉讼代
thereof in violation of rules.                                                     理人的；

(4) The judge recommends or introduces a litigation representative to a            （四）为本案当事人推荐、介绍诉讼代理
party to the case or introduces the case to a lawyer or any other person for       人，或者为律师、其他人员介绍代理本案
handling.                                                                          的；

(5) The judge borrows money or any other property from a party to the              （五）向本案当事人及其受托人借用款物
case or an agent thereof.                                                          的；

(6) Any other improper conduct which may affect the impartial trial of the         （六）有其他不正当行为，可能影响公正
case.                                                                              审理的。

Article 45 A judge who once participated in the trial of a case under one           第四十五条   在一个审判程序中参与
trial procedure may not participate in the trial of the case under another         过本案审判工作的审判人员，不得再参与
procedure.                                                                         该案其他程序的审判。

However, for a case remanded for retrial, the members of the collegial             发回重审的案件，在一审法院作出裁判后
panel under the original second-instance procedure shall not be subject to         又进入第二审程序的，原第二审程序中合
the restriction mentioned in the preceding paragraph, provided that the            议庭组成人员不受前款规定的限制。
case enters again the second-instance procedure after the court of first
instance adjudicates the case.

Article 46 Where a judge who shall disqualify himself/herself fails to do so        第四十六条   审判人员有应当回避的
and none of the parties applies for disqualification of the judge, the             情形，没有自行回避，当事人也没有申请
president or the judicial committee of the people's court shall decide to          其回避的，由院长或者审判委员会决定其
disqualify the judge.                                                              回避。

Article 47 A people's court shall notify the parties to a case of their right to    第四十七条   人民法院应当依法告知
apply for disqualification of any member of the collegial panel, the sole          当事人对合议庭组成人员、独任审判员和
judge or the clerk.                                                                书记员等人员有申请回避的权利。

Article 48 As mentioned in Article 44 of the Civil Procedure Law, “judge”           第四十八条   民事诉讼法第四十四条
includes the president, vice presidents, members of the judicial committee,        所称的审判人员，包括参与本案审理的人
division chief judges, associate chief judges, judges, assistant judges, and       民法院院长、副院长、审判委员会委员、
people's assessors of a people's court at any level.                               庭长、副庭长、审判员、助理审判员和人
                                                                                   民陪审员。

Article 49 The relevant provisions on the disqualification of judges shall          第四十九条   书记员和执行员适用审
apply to clerks and executors.                                                     判人员回避的有关规定。

III. Primary Litigation Participants                                                       三、诉讼参加人
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 325 of 458 PageID #:1004




Article 50 The legal representative of a legal person shall be the one as        第五十条    法人的法定代表人以依法
legally registered, unless it is otherwise prescribed by any law. For a legal   登记的为准，但法律另有规定的除外。依
person not required to be registered, the principal person in charge of it      法不需要办理登记的法人，以其正职负责
shall be its legal representative; in the absence of the principal person in    人为法定代表人；没有正职负责人的，以
charge, the deputy person in charge shall be its legal representative.          其主持工作的副职负责人为法定代表人。

Where the legal representative is changed but the registration thereof has      法定代表人已经变更，但未完成登记，变
not been completed yet, if the new legal representative requests the old        更后的法定代表人要求代表法人参加诉讼
legal representative to participate in the action, the people's court may       的，人民法院可以准许。
grant permission.

For any other organization, its principal responsible person shall be its       其他组织，以其主要负责人为代表人。
legal representative.

Article 51 Where the legal representative of a legal person changes in an        第五十一条    在诉讼中，法人的法定
action, the new legal representative shall continue to participate in the       代表人变更的，由新的法定代表人继续进
action, and the identity certificate of the new legal representative shall be   行诉讼，并应向人民法院提交新的法定代
submitted to the people's court. The litigation conduct of the old legal        表人身份证明书。原法定代表人进行的诉
representative shall bind.                                                      讼行为有效。

The preceding paragraph shall apply in an action involving the                  前款规定，适用于其他组织参加的诉讼。
participation of any other organization.

Article 52 As mentioned in Article 48 of the Civil Procedure Law, “other         第五十二条    民事诉讼法第四十八条
organizations” means organizations that are lawfully established, have          规定的其他组织是指合法成立、有一定的
certain organizational frameworks and property but do not have the legal        组织机构和财产，但又不具备法人资格的
person status, including:                                                       组织，包括：

(1) Sole proprietorships that have been registered and obtained business        （一）依法登记领取营业执照的个人独资
licenses according to the law.                                                  企业；

(2) Partnership enterprises that have been registered and obtained              （二）依法登记领取营业执照的合伙企
business licenses according to the law.                                         业；

(3) Chinese-foreign contractual joint ventures and foreign-funded               （三）依法登记领取我国营业执照的中外
enterprises that have been registered and obtained business licenses            合作经营企业、外资企业；
according to the law.

(4) Lawfully formed branch offices and representative offices of social         （四）依法成立的社会团体的分支机构、
organizations.                                                                  代表机构；

(5) Legal persons' lawfully formed branch offices that have obtained            （五）依法设立并领取营业执照的法人的
business licenses according to the law.                                         分支机构；
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 326 of 458 PageID #:1005




(6) Commercial banks', policy banks' and non-banking financial institutions'     （六）依法设立并领取营业执照的商业银
lawfully formed branch offices that have obtained business licenses              行、政策性银行和非银行金融机构的分支
according to the law.                                                            机构；

(7) Township enterprises and neighborhood enterprises that have been             （七）经依法登记领取营业执照的乡镇企
registered and obtained business licenses according to the law.                  业、街道企业；

(8) Other organizations that meet the conditions set out in this Article.        （八）其他符合本条规定条件的组织。

Article 53 For a branch office not lawfully formed by a legal person or a         第五十三条    法人非依法设立的分支
lawfully formed branch office that has not obtained the business license,        机构，或者虽依法设立，但没有领取营业
the legal person forming it shall be a party to the case.                        执照的分支机构，以设立该分支机构的法
                                                                                 人为当事人。

Article 54 Where a party conducts civil activities in the name of another         第五十四条    以挂靠形式从事民事活
party, if a party requests that both of the two to assume civil liability        动，当事人请求由挂靠人和被挂靠人依法
according to the law, the two parties shall be co-litigants.                     承担民事责任的，该挂靠人和被挂靠人为
                                                                                 共同诉讼人。

Article 55 Where, in an action, a party dies and it is necessary to wait for      第五十五条    在诉讼中，一方当事人
his or her successors to indicate whether they will participate in the action,   死亡，需要等待继承人表明是否参加诉讼
the people's court shall issue a ruling to suspend the action. The people's      的，裁定中止诉讼。人民法院应当及时通
court shall notify the successors to participate in the action as the parties    知继承人作为当事人承担诉讼，被继承人
to the case, and the litigation conduct of the deceased shall bind the           已经进行的诉讼行为对承担诉讼的继承人
successors that participate in the action.                                       有效。

Article 56 Where an employee of a legal person or any other organization          第五十六条    法人或者其他组织的工
causes any harm to another person in the execution of his or her work            作人员执行工作任务造成他人损害的，该
duty, the legal person or other organization shall be a party to the case.       法人或者其他组织为当事人。

Article 57 Where the party providing labor services causes any harm to            第五十七条    提供劳务一方因劳务造
another person as the result of the labor services, the party receiving labor    成他人损害，受害人提起诉讼的，以接受
services shall be the defendant in the action instituted by the victim.          劳务一方为被告。

Article 58 Where, during the period of employment secondment, a                   第五十八条    在劳务派遣期间，被派
seconded worker causes any harm to another person in the execution of            遣的工作人员因执行工作任务造成他人损
his or her work duty, the receiver of the seconded worker shall be a party       害的，以接受劳务派遣的用工单位为当事
to the case. If the party claims that the supplier of the seconded worker        人。当事人主张劳务派遣单位承担责任
shall assume liability, the supplier of the seconded worker shall be a co-       的，该劳务派遣单位为共同被告。
defendant.

Article 59 In an action, the business operator registered on the business         第五十九条    在诉讼中，个体工商户
license of an individual industrial and commercial household shall be a          以营业执照上登记的经营者为当事人。有
party to the case. If the individual industrial and commercial household has     字号的，以营业执照上登记的字号为当事
a trade name, the trade name registered on the business license shall be
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 327 of 458 PageID #:1006




a party to the case, provided that the basic information about the business       人，但应同时注明该字号经营者的基本信
operator of the trade name shall be stated.                                       息。

If the business operator registered on the business license is inconsistent       营业执照上登记的经营者与实际经营者不
with the actual business operator, the registered business operator and           一致的，以登记的经营者和实际经营者为
the actual business operator shall be co-litigants.                               共同诉讼人。

Article 60 In an action, all partners of an individual partnership that has not    第六十条    在诉讼中，未依法登记领
been registered and obtained a business license according to the law shall        取营业执照的个人合伙的全体合伙人为共
be parties to the joint action. If the individual partnership has a trade name    同诉讼人。个人合伙有依法核准登记的字
approved and registered according to the law, the registered trade name           号的，应在法律文书中注明登记的字号。
shall be specified in legal documents. All partners may recommend a               全体合伙人可以推选代表人；被推选的代
representative or representatives, for which a letter of recommendation           表人，应由全体合伙人出具推选书。
shall be issued.

Article 61 Where the parties to a dispute reach a mediation agreement              第六十一条    当事人之间的纠纷经人
upon the mediation of the people's mediation committee, but one party             民调解委员会调解达成协议后，一方当事
fails to perform the mediation agreement and the other party institutes an        人不履行调解协议，另一方当事人向人民
action in a people's court, the opposing party shall be the defendant.            法院提起诉讼的，应以对方当事人为被
                                                                                  告。

Article 62 Under any of the following circumstances, the actor shall be a          第六十二条    下列情形，以行为人为
party to the case:                                                                当事人：

(1) Without registering a legal person or any other organization as               （一）法人或者其他组织应登记而未登
required, the actor conducts civil activities in the name of the legal person     记，行为人即以该法人或者其他组织名义
or other organization.                                                            进行民事活动的；

(2) The actor conducts civil activities in the name of the principal without      （二）行为人没有代理权、超越代理权或
authorization, beyond authorization or after the termination of                   者代理权终止后以被代理人名义进行民事
authorization, unless the other party has reason to believe that the actor        活动的，但相对人有理由相信行为人有代
has authorization.                                                                理权的除外；

(3) After a legal person or any other organization is terminated according        （三）法人或者其他组织依法终止后，行
to the law, the actor still conducts civil activities in its name.                为人仍以其名义进行民事活动的。

Article 63 In the combination of an enterprise legal person, for a dispute         第六十三条    企业法人合并的，因合
arising from a civil activity conducted before the combination, the               并前的民事活动发生的纠纷，以合并后的
enterprise after the combination shall be a party to the case; in the division    企业为当事人；企业法人分立的，因分立
of an enterprise legal person, for a dispute arising from a civil activity        前的民事活动发生的纠纷，以分立后的企
conducted before the division, the enterprises after the division shall be        业为共同诉讼人。
co-litigants.

Article 64 In the dissolution of an enterprise legal person, before it is          第六十四条    企业法人解散的，依法
liquidated and deregistered according to the law, the enterprise legal            清算并注销前，以该企业法人为当事人；
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 328 of 458 PageID #:1007




person shall be a party to the case; if it is deregistered without liquidation,     未依法清算即被注销的，以该企业法人的
its shareholder, promoter or capital contributor shall be a party to the case.      股东、发起人或者出资人为当事人。

Article 65 For the lending of a business letter of introduction, special seal        第六十五条    借用业务介绍信、合同
for contractual uses, blank sealed contract or bank account, the lending            专用章、盖章的空白合同书或者银行账户
entity and the borrowing entity shall be co-litigants.                              的，出借单位和借用人为共同诉讼人。

Article 66 For an action instituted for a guarantee contract dispute, where          第六十六条    因保证合同纠纷提起的
the creditor claims its rights against the guarantor and the warrantee, the         诉讼，债权人向保证人和被保证人一并主
people's court shall take the guarantor and the warrantee as co-                    张权利的，人民法院应当将保证人和被保
defendants; if the guarantee contract is about a general guarantee and the          证人列为共同被告。保证合同约定为一般
creditor sues only against the guarantor, the people's court shall notify the       保证，债权人仅起诉保证人的，人民法院
warrantee to participate in the action as a codefendant; and if the creditor        应当通知被保证人作为共同被告参加诉
sues only against the warrantee, the people's court may only take the               讼；债权人仅起诉被保证人的，可以只列
warrantee as the defendant.                                                         被保证人为被告。

Article 67 Where a person without civil competency or with limited civil             第六十七条    无民事行为能力人、限
competency causes damage to others, the person and the guardian                     制民事行为能力人造成他人损害的，无民
thereof shall be co-defendants.                                                     事行为能力人、限制民事行为能力人和其
                                                                                    监护人为共同被告。

Article 68 For a civil dispute between a villagers' committee or a villagers'        第六十八条    村民委员会或者村民小
group and another party, the villagers' committee or the villagers' group           组与他人发生民事纠纷的，村民委员会或
shall be a party to the case, provided that, in case of the villagers' group, it    者有独立财产的村民小组为当事人。
shall have independent property.

Article 69 For an action instituted against an infringement upon the body,           第六十九条    对侵害死者遗体、遗骨
bone, name, image, reputation, honor or privacy of the deceased, a close            以及姓名、肖像、名誉、荣誉、隐私等行
relative of the deceased shall be a party to the case.                              为提起诉讼的，死者的近亲属为当事人。

Article 70 For an action instituted for an inheritance dispute, where only           第七十条   在继承遗产的诉讼中，部
some of the inheritors institute the action, the people's court shall notify        分继承人起诉的，人民法院应通知其他继
other inheritors to participate in the action as co-plaintiffs; if any inheritors   承人作为共同原告参加诉讼；被通知的继
as notified are not willing to participate in the action but do not clearly         承人不愿意参加诉讼又未明确表示放弃实
renounce their substantial rights, the people's court shall still take them as      体权利的，人民法院仍应将其列为共同原
co-plaintiffs.                                                                      告。

Article 71 Where the plaintiff institutes an action against the principal and        第七十一条    原告起诉被代理人和代
the agent, requesting them to assume joint and several liability, the               理人，要求承担连带责任的，被代理人和
principal and the agent shall be co-defendants.                                     代理人为共同被告。

Article 72 If, after the right to a common property is damaged by another            第七十二条    共有财产权受到他人侵
person, only some of the common property right holders institute an                 害，部分共有权人起诉的，其他共有权人
action, other common property right holders shall be taken as co-litigants.         为共同诉讼人。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 329 of 458 PageID #:1008




Article 73 Where a party who must participate in a joint action fails to           第七十三条   必须共同进行诉讼的当
participate in the action, the people's court shall notify the party to           事人没有参加诉讼的，人民法院应当依照
participate in the action in accordance with the provision of Article 132 of      民事诉讼法第一百三十二条的规定，通知
the Civil Procedure Law, and the party may also request for adding it as a        其参加；当事人也可以向人民法院申请追
party. The people's court shall examine such a request. If the ground is          加。人民法院对当事人提出的申请，应当
tenable, the people's court shall issue a ruling to dismiss the request; if the   进行审查，申请理由不成立的，裁定驳
ground is not tenable, the people's court shall notify in writing the added       回；申请理由成立的，书面通知被追加的
party to participate in the action.                                               当事人参加诉讼。

Article 74 When adding a party to a joint action, the people's court shall         第七十四条   人民法院追加共同诉讼
notify the other parties. Where a party that shall be added as a plaintiff has    的当事人时，应当通知其他当事人。应当
expressly renounced its substantial rights, it is permitted to not add the        追加的原告，已明确表示放弃实体权利
party. A party that is unwilling to participate in the action yet refuses to      的，可不予追加；既不愿意参加诉讼，又
renounce its substantial rights shall still be added as a co-plaintiff, and its   不放弃实体权利的，仍应追加为共同原
absence in the action will not affect the people's court's trial and judgment     告，其不参加诉讼，不影响人民法院对案
of the case.                                                                      件的审理和依法作出判决。

Article 75 As mentioned in Articles 53, 54 and 199 of the Civil Procedure          第七十五条   民事诉讼法第五十三
Law, “numerous” generally means ten or more persons.                              条、第五十四条和第一百九十九条规定的
                                                                                  人数众多，一般指十人以上。

Article 76 In accordance with the provision of Article 53 of the Civil             第七十六条   依照民事诉讼法第五十
Procedure Law, where the parties on one side of an action are numerous            三条规定，当事人一方人数众多在起诉时
but the exact number of such parties is certain when the action is                确定的，可以由全体当事人推选共同的代
instituted, all of such parties may recommend their common                        表人，也可以由部分当事人推选自己的代
representatives, or some of such parties may recommend their own                  表人；推选不出代表人的当事人，在必要
representatives. For parties that cannot select representatives, they may         的共同诉讼中可以自己参加诉讼，在普通
participate by themselves in a necessary joint action, or may institute           的共同诉讼中可以另行起诉。
another action in a common joint action.

Article 77 In accordance with the provision of Article 54 of the Civil             第七十七条   根据民事诉讼法第五十
Procedure Law, where the parties on one side of an action are numerous            四条规定，当事人一方人数众多在起诉时
but the exact number of such parties is uncertain when the action is              不确定的，由当事人推选代表人。当事人
instituted, the parties shall recommend representatives. If they cannot           推选不出的，可以由人民法院提出人选与
recommend one, the people's court may propose one and decide upon                 当事人协商；协商不成的，也可以由人民
consultation with the parties; if such consultation fails, the people's court     法院在起诉的当事人中指定代表人。
may specify one among the parties instituting the action.

Article 78 The “representatives” as mentioned in Articles 53 and 54 of the         第七十八条   民事诉讼法第五十三条
Civil Procedure Law shall be two to five persons, and each representative         和第五十四条规定的代表人为二至五人，
may have one or two litigation representatives.                                   每位代表人可以委托一至二人作为诉讼代
                                                                                  理人。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 330 of 458 PageID #:1009




Article 79 For a case accepted under Article 54 of the Civil Procedure Law,        第七十九条   依照民事诉讼法第五十
the people's court may publish a notice to notify right holders to register       四条规定受理的案件，人民法院可以发出
with the people's court. The period of notification shall be determined in        公告，通知权利人向人民法院登记。公告
view of the specific circumstances of the case, but may not be less than 30       期间根据案件的具体情况确定，但不得少
days.                                                                             于三十日。

Article 80 A right holder registered with the people's court under Article 54      第八十条   根据民事诉讼法第五十四
of the Civil Procedure Law shall prove his legal relationship with the            条规定向人民法院登记的权利人，应当证
opposing party and the damage he has suffered from. If he fails to do so,         明其与对方当事人的法律关系和所受到的
registration will not be granted, and he may institute a separate action. The     损害。证明不了的，不予登记，权利人可
judgment made by the people's court shall be enforced within the scope of         以另行起诉。人民法院的裁判在登记的范
registration. When a right holder that has not been registered institutes an      围内执行。未参加登记的权利人提起诉
action, the people's court shall issue a ruling to apply the judgment or          讼，人民法院认定其请求成立的，裁定适
ruling issued by the people's court if upholding his claim.                       用人民法院已作出的判决、裁定。

Article 81 In accordance with the provision of Article 56 of the Civil             第八十一条   根据民事诉讼法第五十
Procedure Law, a third party with an independent claim shall have the right       六条的规定，有独立请求权的第三人有权
to submit claims, facts and basis to the people's court and become a party        向人民法院提出诉讼请求和事实、理由，
to the case, while a third party without an independent claim may                 成为当事人；无独立请求权的第三人，可
participate in the action upon his request or the notification of the people's    以申请或者由人民法院通知参加诉讼。
court.

Where a third party not participating in the action under the procedure at        第一审程序中未参加诉讼的第三人，申请
first instance applies to participate in the procedure at second instance,        参加第二审程序的，人民法院可以准许。
the people's court may grant permission.

Article 82 In an action of first instance, a third party without an independent    第八十二条   在一审诉讼中，无独立
claim shall have no right to raise an objection to jurisdiction and shall have    请求权的第三人无权提出管辖异议，无权
no right to relinquish or modify its claims or request for withdrawal of the      放弃、变更诉讼请求或者申请撤诉，被判
action, but shall have the right to file an appeal if being ordered to assume     决承担民事责任的，有权提起上诉。
civil liability.

Article 83 In an action, the guardian of a person without civil competency         第八十三条   在诉讼中，无民事行为
or with limited civil competencyshall be his legal representative. If the         能力人、限制民事行为能力人的监护人是
guardian has not been determined in advance, the persons qualified for            他的法定代理人。事先没有确定监护人
guardianship may determine one upon consultation; if such consultation            的，可以由有监护资格的人协商确定；协
fails, the people's court shall specify one of them as the person's legal         商不成的，由人民法院在他们之中指定诉
representative in the action. If there is no such a guardian as prescribed in     讼中的法定代理人。当事人没有民法通则
paragraph 1 or 2, Article 16 or paragraph 1, Article 17 of the General            第十六条第一款、第二款或者第十七条第
Principles of the Civil Law for the party, the people's court may specify a       一款规定的监护人的，可以指定该法第十
relevant organization prescribed in paragraph 4, Article 16 or paragraph 3,       六条第四款或者第十七条第三款规定的有
Article 17 of the General Principles of the Civil Law to act as the legal         关组织担任诉讼中的法定代理人。
representative in the action.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 331 of 458 PageID #:1010




Article 84 A party may not authorize a person without civil competency or         第八十四条   无民事行为能力人、限
with limited civil competencyor any other party prohibited by the law to act     制民事行为能力人以及其他依法不能作为
as a legal representative to act as its legal representative.                    诉讼代理人的，当事人不得委托其作为诉
                                                                                 讼代理人。

Article 85 In accordance with the provision of paragraph 2(2), Article 58 of      第八十五条   根据民事诉讼法第五十
the Civil Procedure Law, a relative with a spousal relationship, lineal          八条第二款第二项规定，与当事人有夫
consanguinity, collateral consanguinity within three generations, close          妻、直系血亲、三代以内旁系血亲、近姻
affinity, or maintenance or support relationship with a party may act as the     亲关系以及其他有抚养、赡养关系的亲
litigation representative of the party in the name of a close relative of the    属，可以当事人近亲属的名义作为诉讼代
party.                                                                           理人。

Article 86 In accordance with the provision of paragraph 2(2), Article 58 of      第八十六条   根据民事诉讼法第五十
the Civil Procedure Law, an employee with a lawful labor relationship with       八条第二款第二项规定，与当事人有合法
a party may act as the litigation representative of the party in the name of     劳动人事关系的职工，可以当事人工作人
the party's employee.                                                            员的名义作为诉讼代理人。

Article 87 In accordance with the provision of paragraph 2(3), Article 58 of      第八十七条   根据民事诉讼法第五十
the Civil Procedure Law, the following conditions shall be met when a            八条第二款第三项规定，有关社会团体推
relevant social group recommends a citizen to act as A legal                     荐公民担任诉讼代理人的，应当符合下列
representative:                                                                  条件：

(1) The social group is a non-profit incorporated organization lawfully          （一）社会团体属于依法登记设立或者依
registered and formed or lawfully exempted from registration.                    法免予登记设立的非营利性法人组织；

(2) The represented party is a member of the social group, or the place of       （二）被代理人属于该社会团体的成员，
domicile of one party to the case is within the activity area of the social      或者当事人一方住所地位于该社会团体的
group.                                                                           活动地域；

(3) The matter is within the scope of business as indicated in the articles of   （三）代理事务属于该社会团体章程载明
association of the social group.                                                 的业务范围；

(4) The recommended citizen is the person in charge of the social group or       （四）被推荐的公民是该社会团体的负责
an employee that has a legal labor relationship with the social group.           人或者与该社会团体有合法劳动人事关系
                                                                                 的工作人员。

If recommended by All-China Patent Agents Association, a patent agency           专利代理人经中华全国专利代理人协会推
may act as a litigation representative in a case of patent dispute.              荐，可以在专利纠纷案件中担任诉讼代理
                                                                                 人。

Article 88 A litigation representative shall submit relevant materials to the     第八十八条   诉讼代理人除根据民事
people's court according to the following provisions in addition to the          诉讼法第五十九条规定提交授权委托书
power of attorney required by Article 59 of the Civil Procedure Law:             外，还应当按照下列规定向人民法院提交
                                                                                 相关材料：
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 332 of 458 PageID #:1011




(1) A lawyer shall submit his legal professional qualification certificate and    （一）律师应当提交律师执业证、律师事
the certification documents on his law firm.                                      务所证明材料；

(2) A basic-level legal service worker shall submit his practice certificate, a   （二）基层法律服务工作者应当提交法律
reference letter issued by the basic-level legal service office, and the          服务工作者执业证、基层法律服务所出具
certification documents on the fact that one party to the case is within its      的介绍信以及当事人一方位于本辖区内的
jurisdiction.                                                                     证明材料；

(3) A close relative of the party shall submit his identity certificate and the   （三）当事人的近亲属应当提交身份证件
certification documents on the fact that he is a close relative of the party.     和与委托人有近亲属关系的证明材料；

(4) An employee of the party shall submit his identity certificate and the        （四）当事人的工作人员应当提交身份证
certification documents on his legal labor relationship with the party.           件和与当事人有合法劳动人事关系的证明
                                                                                  材料；

(5) A citizen recommended by the community or employer of the party               （五）当事人所在社区、单位推荐的公民
shall submit his identity certificate, the recommendation materials, and the      应当提交身份证件、推荐材料和当事人属
certification documents on the fact that the party belongs to the community       于该社区、单位的证明材料；
or employer.

(6) A citizen recommended by a relevant social group shall submit his             （六）有关社会团体推荐的公民应当提交
identity certificate and the certification materials on satisfaction of the       身份证件和符合本解释第八十七条规定条
conditions as set out in Article 87 of this Interpretation.                       件的证明材料。

Article 89 The power of attorney to be submitted by a party to the people's        第八十九条    当事人向人民法院提交
court shall be submitted before the court session. If the power of attorney       的授权委托书，应当在开庭审理前送交人
only states the words “general agency” without a specific authorization, the      民法院。授权委托书仅写“全权代理”而无
litigation representative shall have no right to admit, waive or alter claims,    具体授权的，诉讼代理人无权代为承认、
conduct mediation, or file a counterclaim or appeal for the party.                放弃、变更诉讼请求，进行和解，提出反
                                                                                  诉或者提起上诉。

For a case tried under summary procedure, where both parties appear               适用简易程序审理的案件，双方当事人同
before the court at the same time and a court session is held to try the          时到庭并径行开庭审理的，可以当场口头
case, they may retain litigation representatives verbally on the spot, which      委托诉讼代理人，由人民法院记入笔录。
shall be included in the transcripts by the people's court.

IV. Evidence                                                                                四、证据

Article 90 A party shall provide evidence to prove the facts on which his          第九十条   当事人对自己提出的诉讼
claims are based or to repudiate the facts on which the claims of the             请求所依据的事实或者反驳对方诉讼请求
opposing party are based, unless it is otherwise prescribed by any law.           所依据的事实，应当提供证据加以证明，
                                                                                  但法律另有规定的除外。

Where a party fails to provide evidence or the evidence provided is               在作出判决前，当事人未能提供证据或者
insufficient to support his claims before a judgment is entered, the party        证据不足以证明其事实主张的，由负有举
bearing the burden of proof shall take the adverse consequences.                  证证明责任的当事人承担不利的后果。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 333 of 458 PageID #:1012




Article 91 A people's court shall determine the carrying of burden of proof       第九十一条    人民法院应当依照下列
under the following principles, unless it is otherwise prescribed by any law:    原则确定举证证明责任的承担，但法律另
                                                                                 有规定的除外：

(1) A party claiming the existence of a legal relationship shall carry the       （一）主张法律关系存在的当事人，应当
burden of proof on the basic facts giving rise to the legal relationship.        对产生该法律关系的基本事实承担举证证
                                                                                 明责任；

(2) A party claiming the modification or extinction of a legal relationship or   （二）主张法律关系变更、消灭或者权利
the impairment of a right shall carry the burden of proof on the basic facts     受到妨害的当事人，应当对该法律关系变
about the modification or extinction of a legal relationship or the              更、消灭或者权利受到妨害的基本事实承
impairment of a right.                                                           担举证证明责任。

Article 92 Where one party expressly acknowledges the facts unfavorable           第九十二条    一方当事人在法庭审理
to it in a court session or in such a written material as the written            中，或者在起诉状、答辩状、代理词等书
complaint, written statement of defense or statement of attorney, the other      面材料中，对于己不利的事实明确表示承
party does not need to provide proof.                                            认的，另一方当事人无需举证证明。

For facts concerning an identity relationship, national interests or public      对于涉及身份关系、国家利益、社会公共
interests which the people's court shall investigate into based on their         利益等应当由人民法院依职权调查的事
powers and functions, the preceding paragraph shall not apply.                   实，不适用前款自认的规定。

Where the facts acknowledged by a party are inconsistent with the facts          自认的事实与查明的事实不符的，人民法
verified, the people's court will not confirm them.                              院不予确认。

Article 93 A party need not provide evidence for the following facts:             第九十三条    下列事实，当事人无须
                                                                                 举证证明：

(1) Natural laws and theorems.                                                   （一）自然规律以及定理、定律；

(2) Facts known to all.                                                          （二）众所周知的事实；

(3) Facts deduced from legal provisions.                                         （三）根据法律规定推定的事实；

(4) Facts established on the basis of known facts and daily life experience.     （四）根据已知的事实和日常生活经验法
                                                                                 则推定出的另一事实；

(5) Facts confirmed by effective rulings issued by people's courts.              （五）已为人民法院发生法律效力的裁判
                                                                                 所确认的事实；

(6) Facts confirmed by effective awards rendered by arbitration agencies.        （六）已为仲裁机构生效裁决所确认的事
                                                                                 实；

(7) Facts proven by effective notarization documents.                            （七）已为有效公证文书所证明的事实。

The facts mentioned in items (2) through (4) shall be excluded if the party      前款第二项至第四项规定的事实，当事人
has contrary evidence which suffices to refute, and the facts mentioned in       有相反证据足以反驳的除外；第五项至第
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 334 of 458 PageID #:1013




items (5) through (7) shall be excluded if the party has contrary evidence       七项规定的事实，当事人有相反证据足以
which suffices to overturn.                                                      推翻的除外。

Article 94 The evidence which a party and its litigation representative are       第九十四条   民事诉讼法第六十四条
unable to collect for some objective reasonsas mentioned in paragraph 2,         第二款规定的当事人及其诉讼代理人因客
Article 64 of the Civil Procedure Law includes:                                  观原因不能自行收集的证据包括：

(1) Evidence that is preserved by the relevant state authority and to which      （一）证据由国家有关部门保存，当事人
both the party and its litigation representative have no access for              及其诉讼代理人无权查阅调取的；
consulting and taking.

(2) Evidence concerning state secrets, trade secrets or personal privacy.        （二）涉及国家秘密、商业秘密或者个人
                                                                                 隐私的；

(3) Other evidence which the party and its litigation representative are         （三）当事人及其诉讼代理人因客观原因
unable to collect for some objective reasons                                     不能自行收集的其他证据。

For evidence which a party and its litigation representative are unable to       当事人及其诉讼代理人因客观原因不能自
collect for some objective reasons, the party may apply in written to the        行收集的证据，可以在举证期限届满前书
people's court for investigation and collection before the expiry of the         面申请人民法院调查收集。
evidence-producing term.

Article 95 If the evidence which a party applies for investigation and            第九十五条   当事人申请调查收集的
collection is irrelevant or meaningless to the facts to be proven or is          证据，与待证事实无关联、对证明待证事
otherwise unnecessary to collect upon investigation, the people's court          实无意义或者其他无调查收集必要的，人
shall not approve.                                                               民法院不予准许。

Article 96 The evidence which the people's court deems necessary for              第九十六条   民事诉讼法第六十四条
trying a case as mentioned in paragraph 2, Article 64 of the Civil               第二款规定的人民法院认为审理案件需要
Procedure Law includes:                                                          的证据包括：

(1) Evidence that may damage national interests or public interests.             （一）涉及可能损害国家利益、社会公共
                                                                                 利益的；

(2) Evidence concerning any identity relationship.                               （二）涉及身份关系的；

(3) Evidence concerning an action mentioned in Article 55 of the Civil           （三）涉及民事诉讼法第五十五条规定诉
Procedure Law.                                                                   讼的；

(4) There is a possibility that the parties, maliciously in collusion, attempt   （四）当事人有恶意串通损害他人合法权
to infringe upon the lawful rights and interests of others.                      益可能的；

(5) Evidence concerning such procedural matters as adding a party,               （五）涉及依职权追加当事人、中止诉
suspending the trial, terminating the trial and disqualification based on its    讼、终结诉讼、回避等程序性事项的。
powers and functions.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 335 of 458 PageID #:1014




Except for the evidence mentioned in the preceding paragraph, the               除前款规定外，人民法院调查收集证据，
people's court shall investigate and collect evidence upon the application      应当依照当事人的申请进行。
of a party.

Article 97 A people's court shall assign two or more persons to jointly          第九十七条    人民法院调查收集证
investigate and collect evidence. The investigation materials shall be          据，应当由两人以上共同进行。调查材料
signed, fingerprinted or sealed by the investigators, the respondent and        要由调查人、被调查人、记录人签名、捺
the recording personnel.                                                        印或者盖章。

Article 98 A party which applies for evidence preservation in accordance         第九十八条    当事人根据民事诉讼法
with the provision of paragraph 1, Article 81 of the Civil Procedure Law        第八十一条第一款规定申请证据保全的，
may submit an application in writing before the expiration of the time limit    可以在举证期限届满前书面提出。
for adducing evidence.

Where evidence preservation may cause any loss to others, the people's          证据保全可能对他人造成损失的，人民法
court shall order the party to provide corresponding security.                  院应当责令申请人提供相应的担保。

Article 99 A people's court shall determine the time limit for adducing          第九十九条    人民法院应当在审理前
evidence by a party during the preparatory stage before trial. The time limit   的准备阶段确定当事人的举证期限。举证
for adducing evidence may be negotiated by the parties, subject to              期限可以由当事人协商，并经人民法院准
permission of the people's court.                                               许。

The time limit for adducing evidence determined by?a people's court shall       人民法院确定举证期限，第一审普通程序
not be less than 15 days for a case under the formal procedure at first         案件不得少于十五日，当事人提供新的证
instance, and shall not be less than 10 days for a case under the               据的第二审案件不得少于十日。
procedure at second instance in which a party provides new evidence.

Where a party applies for providing rebuttal evidence against evidence          举证期限届满后，当事人对已经提供的证
provided or providing supplements and corrections for defects in the            据，申请提供反驳证据或者对证据来源、
source, form, and other aspects of evidence after the expiry of the time        形式等方面的瑕疵进行补正的，人民法院
limit for adducing evidence, a people's court may, at its discretion, re-       可以酌情再次确定举证期限，该期限不受
determine the time limit for adducing evidence, which is not subject to the     前款规定的限制。
provision of the preceding paragraph.

Article 100 A party which applies for an extension the time limit for            第一百条    当事人申请延长举证期限
adducing evidence shall submit an application in writing before the             的，应当在举证期限届满前向人民法院提
expiration of the time limit for adducing evidence.                             出书面申请。

Where the grounds for the application are tenable, a people's court shall       申请理由成立的，人民法院应当准许，适
grant permission, appropriately extend the time limit for adducing              当延长举证期限，并通知其他当事人。延
evidence, and notify other parties. The extended time limit for adducing        长的举证期限适用于其他当事人。
evidence shall be applicable to other parties.

Where the grounds for the application are not tenable, the people's court       申请理由不成立的，人民法院不予准许，
shall not grant permission, but shall notify the applicant.                     并通知申请人。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 336 of 458 PageID #:1015




Article 101 Where a party provides any evidence beyond the time limit, the       第一百零一条   当事人逾期提供证据
people's court shall order the party to provide an explanation, and may         的，人民法院应当责令其说明理由，必要
request the party to provide corresponding evidence, if necessary.              时可以要求其提供相应的证据。

Where a party provides evidence beyond the time limit for objective             当事人因客观原因逾期提供证据，或者对
reasons or the opposite party does not raise any objection against the          方当事人对逾期提供证据未提出异议的，
evidence provided beyond the time limit, it shall not be deemed overdue.        视为未逾期。

Article 102 Evidence provided by a party beyond the time limit deliberately      第一百零二条   当事人因故意或者重
or due to gross negligence shall be deemed inadmissible by a people's           大过失逾期提供的证据，人民法院不予采
court. But the evidence which is related to the basic facts of the case shall   纳。但该证据与案件基本事实有关的，人
be deemed admissible by the people's court which shall impose an                民法院应当采纳，并依照民事诉讼法第六
admonition or a fine in accordance with the provisions of Article 65 and        十五条、第一百一十五条第一款的规定予
paragraph 1, Article 115 of the Civil Procedure Law.                            以训诫、罚款。

Evidence provided by a party beyond the time limit not deliberately or due      当事人非因故意或者重大过失逾期提供的
to gross negligence shall be deemed admissible by a people's court which        证据，人民法院应当采纳，并对当事人予
shall impose an admonition on the party.                                        以训诫。

Where a party requests the opposite party to compensate for costs of            当事人一方要求另一方赔偿因逾期提供证
transportation, accommodation, meals, lost labor, witness presenting at         据致使其增加的交通、住宿、就餐、误
court, and other necessary expenses arising from overdue provision of           工、证人出庭作证等必要费用的，人民法
evidence, a people's court may be supportive.                                   院可予支持。

Article 103 Evidence shall be presented in court and cross-examined by           第一百零三条   证据应当在法庭上出
the parties. Evidence without cross-examination by the parties shall not be     示，由当事人互相质证。未经当事人质证
regarded as the basis for deciding the facts of a case.                         的证据，不得作为认定案件事实的根据。

A party's evidence admissible during the preparatory phase before hearing       当事人在审理前的准备阶段认可的证据，
shall be deemed as evidence cross-examined upon explanation by judges           经审判人员在庭审中说明后，视为质证过
during court hearing.                                                           的证据。

Evidence which involves any state secret, trade secret and individual           涉及国家秘密、商业秘密、个人隐私或者
privacy, or which shall be kept confidential according to the law shall not     法律规定应当保密的证据，不得公开质
be cross-examined in public.                                                    证。

Article 104 A people's court shall organize the parties to make cross-           第一百零四条   人民法院应当组织当
examination on the authenticity and legitimacy of evidence and the              事人围绕证据的真实性、合法性以及与待
relevance of the evidence to be investigated, and explain and debate on         证事实的关联性进行质证，并针对证据有
the existence or not and degree of the probative force of the evidence.         无证明力和证明力大小进行说明和辩论。

Evidence which can reflect the reality of a case, which is related with the     能够反映案件真实情况、与待证事实相关
facts to be investigated, and whose source and form comply with the             联、来源和形式符合法律规定的证据，应
provisions of laws shall be deemed the basis for deciding the facts of a        当作为认定案件事实的根据。
case.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 337 of 458 PageID #:1016




Article 105 A people's court shall, in accordance with legal procedures,          第一百零五条   人民法院应当按照法
comprehensively and objectively examine and verify evidence; utilize             定程序，全面、客观地审核证据，依照法
logical reasoning and daily life rules to judge the existence of the probative   律规定，运用逻辑推理和日常生活经验法
force of evidence or not and the degree of the probative force according to      则，对证据有无证明力和证明力大小进行
the law and publicize the reasons and results of the judgment.                   判断，并公开判断的理由和结果。

Article 106 Evidence formed or acquired by serious infringement upon the          第一百零六条   对以严重侵害他人合
lawful rights and interests of others, violation of the law prohibitions or      法权益、违反法律禁止性规定或者严重违
serious breach of public order and good custom shall not be deemed the           背公序良俗的方法形成或者获取的证据，
basis for deciding the facts of a case.                                          不得作为认定案件事实的根据。

Article 107 In lawsuits, facts accepted by the parties by compromise for          第一百零七条   在诉讼中，当事人为
the purpose of reaching an reconciliation agreement or a settlement              达成调解协议或者和解协议作出妥协而认
agreement shall not be regarded as basis adverse thereto in the                  可的事实，不得在后续的诉讼中作为对其
subsequent lawsuits, except as otherwise specified by laws or agreed by          不利的根据，但法律另有规定或者当事人
the parties.                                                                     均同意的除外。

Article 108 For evidence provided by a party who bears the burden of              第一百零八条   对负有举证证明责任
proof, where a people's court finds out high possibility of existence of the     的当事人提供的证据，人民法院经审查并
facts to be investigated upon examination in combination with relevant           结合相关事实，确信待证事实的存在具有
facts, it shall be deemed that the facts exist.                                  高度可能性的，应当认定该事实存在。

For evidence provided by a party for the purpose of refuting the facts           对一方当事人为反驳负有举证证明责任的
claimed by the party who bears the burden of proof, where a people's             当事人所主张事实而提供的证据，人民法
court believes whether the facts to be investigated are true or false is not     院经审查并结合相关事实，认为待证事实
clear upon examination in combination with relevant facts, it shall be           真伪不明的，应当认定该事实不存在。
deemed that the facts do not exist.

Where a law provides otherwise for the evidence standards for the facts to       法律对于待证事实所应达到的证明标准另
be proved, such standards shall prevail.                                         有规定的，从其规定。

Article 109 For proof of facts concerning fraud, duress, and malicious            第一百零九条   当事人对欺诈、胁
collusion, as well as proof of facts concerning oral will or gift by a party,    迫、恶意串通事实的证明，以及对口头遗
where a people's court is convinced that the possibility for the existence of    嘱或者赠与事实的证明，人民法院确信该
the facts to be investigated are beyond a reasonable doubt, it shall be          待证事实存在的可能性能够排除合理怀疑
deemed that such facts exist.                                                    的，应当认定该事实存在。

Article 110 A people's court, if deems it necessary, may require the parties      第一百一十条   人民法院认为有必要
to appear in court in person, for questioning on the relevant facts of a         的，可以要求当事人本人到庭，就案件有
case; and may request the parties to sign letters of guarantee before            关事实接受询问。在询问当事人之前，可
questioning.                                                                     以要求其签署保证书。

The letters of guarantee shall specify that statements are to be made            保证书应当载明据实陈述、如有虚假陈述
according to the facts and the statement maker will be willing to accept         愿意接受处罚等内容。当事人应当在保证
                                                                                 书上签名或者捺印。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 338 of 458 PageID #:1017




punishment if any misrepresentation is made, and so on. The parties shall
sign or affix seals on the letters of guarantee.

Where a party who bears the burden of proof refuses to appear in court,         负有举证证明责任的当事人拒绝到庭、拒
accept questioning, or sign the letter of guarantee, and there is lack of       绝接受询问或者拒绝签署保证书，待证事
other evidence to prove the facts to be investigated, a people's court shall    实又欠缺其他证据证明的，人民法院对其
not assert the facts claimed.                                                   主张的事实不予认定。

Article 111 Where it is indeed difficult to provide the original copy of         第一百一十一条   民事诉讼法第七十
documentary evidence as set forth in Article 70 of the Civil Procedure Law,     条规定的提交书证原件确有困难，包括下
including the following circumstances:                                          列情形：

(1) The original copy of documentary evidence is lost, extinguished or          （一）书证原件遗失、灭失或者毁损的；
damaged.

(2) The original copy, under control of the opposite party, is refused to be    （二）原件在对方当事人控制之下，经合
submitted despite lawful notification of submission.                            法通知提交而拒不提交的；

(3) The original copy is under the control of another person who is entitled    （三）原件在他人控制之下，而其有权不
not to submit it.                                                               提交的；

(4) It is inconvenient to submit the original copy because of excess space      （四）原件因篇幅或者体积过大而不便提
or volume.                                                                      交的；

(5) A party who bears the burden of proof is unable to obtain the original      （五）承担举证证明责任的当事人通过申
copy of documentary evidence through applying for investigation and             请人民法院调查收集或者其他方式无法获
collection by a people's court or other ways.                                   得书证原件的。

Under the aforesaid circumstances, a people's court shall review to             前款规定情形，人民法院应当结合其他证
determine whether the duplicate of the documentary evidence is able to be       据和案件具体情况，审查判断书证复制品
regarded as the basis for deciding the facts of a case, in combination with     等能否作为认定案件事实的根据。
other evidence and the specific circumstances of the case.

Article 112 Where the documentary evidence is under the control of the           第一百一十二条   书证在对方当事人
opposite party, the party who bears the burden of proof may submit a            控制之下的，承担举证证明责任的当事人
written application requesting the people's court to order the opposite party   可以在举证期限届满前书面申请人民法院
to submit it before the expiry of the time limit for adducing evidence.         责令对方当事人提交。

Where the grounds for the application are tenable, a people's court shall       申请理由成立的，人民法院应当责令对方
order the opposite party to submit. The expenses arising from the               当事人提交，因提交书证所产生的费用，
submission of documentary evidence shall be assumed by the applicant.           由申请人负担。对方当事人无正当理由拒
Where the opposite party refuses to submit without justified reason, a          不提交的，人民法院可以认定申请人所主
people's court may identify that the contents of the documentary evidence       张的书证内容为真实。
adduced by the applicant are true.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 339 of 458 PageID #:1018




Article 113 Where a party holding the documentary evidence destroys             第一百一十三条    持有书证的当事人
relevant documentary evidence or implements other behavior which               以妨碍对方当事人使用为目的，毁灭有关
makes the documentary evidence be unable to be used for the purpose of         书证或者实施其他致使书证不能使用行为
impeding the use by the opposite party, a people's court may, in               的，人民法院可以依照民事诉讼法第一百
accordance with the provision of Article 111 of the Civil Procedure Law,       一十一条规定，对其处以罚款、拘留。
impose a fine or detention.

Article 114 The matters recorded in the documents which are formulated          第一百一十四条    国家机关或者其他
by a State organ or another organization with social management                依法具有社会管理职能的组织，在其职权
functions according to law within their scope of functions shall be            范围内制作的文书所记载的事项推定为真
presumed to be true, except as otherwise overthrown by sufficient contrary     实，但有相反证据足以推翻的除外。必要
evidence. When necessary, a people's court may request the organ or            时，人民法院可以要求制作文书的机关或
organization to explain the authenticity of the documents.                     者组织对文书的真实性予以说明。

Article 115 The evidentiary materials produced by an entity to a people's       第一百一十五条    单位向人民法院提
court shall be signed or sealed by the person in charge and the preparer of    出的证明材料，应当由单位负责人及制作
the entity, with the seal of the entity to be affixed. A people's court may    证明材料的人员签名或者盖章，并加盖单
conduct an investigation of the evidentiary materials on the entity and the    位印章。人民法院就单位出具的证明材
preparer of the evidentiary materials. If necessary, the preparer of the       料，可以向单位及制作证明材料的人员进
evidentiary material may be requested to appear in court as a witness.         行调查核实。必要时，可以要求制作证明
                                                                               材料的人员出庭作证。

Where an entity and a preparer of the evidentiary materials refuse the         单位及制作证明材料的人员拒绝人民法院
investigation of a people's court or a preparer of the evidentiary materials   调查核实，或者制作证明材料的人员无正
refuses to appear in court without justified reasons, the evidentiary          当理由拒绝出庭作证的，该证明材料不得
materials shall not be deemed as the basis for deciding the facts of a case.   作为认定案件事实的根据。

Article 116 Audio-visual recordings shall include audio recordings and          第一百一十六条    视听资料包括录音
video recordings.                                                              资料和影像资料。

Electronic data shall include e-mails, electronic data interchange, online     电子数据是指通过电子邮件、电子数据交
chatting records, blog, micro-blog, SMS, electronic signatures, domains        换、网上聊天记录、博客、微博客、手机
and other information formed or stored in electronic media.                    短信、电子签名、域名等形成或者存储在
                                                                               电子介质中的信息。

The provisions on electronic data shall apply to the audio recordings and      存储在电子介质中的录音资料和影像资
video recordings stored in electronic media.                                   料，适用电子数据的规定。

Article 117 A party which applies for the presence of a witness in court        第一百一十七条    当事人申请证人出
shall propose before the expiry of the time limit for adducing evidence.       庭作证的，应当在举证期限届满前提出。

Where the circumstances as set forth in paragraph 1, Article 96 of these       符合本解释第九十六条第一款规定情形
Interpretations are satisfied, a people's court may notify witnesses of        的，人民法院可以依职权通知证人出庭作
testifying in court according to the powers.                                   证。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 340 of 458 PageID #:1019




Without notice by a people's court, a witness may not testify in court,          未经人民法院通知，证人不得出庭作证，
except as agreed by the two parties and permitted by a people's court.           但双方当事人同意并经人民法院准许的除
                                                                                 外。

Article 118 The travel, room and board, meal, and other necessary                 第一百一十八条    民事诉讼法第七十
expenses of a witness for performing his or her obligation of testifying in      四条规定的证人因履行出庭作证义务而支
court as set forth in Article 74 of the Civil Procedure Law shall be             出的交通、住宿、就餐等必要费用，按照
calculated according to the standards of travel expenses and subsidies for       机关事业单位工作人员差旅费用和补贴标
staff of organs and public institutions. Loss of working time shall be           准计算；误工损失按照国家上年度职工日
calculated as per the standard of national average daily pay of employees        平均工资标准计算。
in the prior year.

A people's court allowing witnesses to testify in court shall notify the         人民法院准许证人出庭作证申请的，应当
applicant of prepaying the expenses of witness presenting at court.              通知申请人预缴证人出庭作证费用。

Article 119 A people's court shall inform the witness of the obligation of        第一百一十九条    人民法院在证人出
testifying truthfully and the legal consequence of giving false testimony        庭作证前应当告知其如实作证的义务以及
and order the witness to sign a letter of guarantee, before the witness          作伪证的法律后果，并责令其签署保证
appears in court to testify, except persons without capacity for civil conduct   书，但无民事行为能力人和限制民事行为
and persons with limited capacity for civil conduct.                             能力人除外。

The relevant provisions of these Interpretations shall apply to parties'         证人签署保证书适用本解释关于当事人签
signing of a letter of guarantee.                                                署保证书的规定。

Article 120 A witness who refuses to sign a letter of guarantee shall not         第一百二十条    证人拒绝签署保证书
testify and shall assume relevant expenses.                                      的，不得作证，并自行承担相关费用。

Article 121 A party which applies for identification may propose before the       第一百二十一条    当事人申请鉴定，
expiry of the time limit for adducing evidence. Matters applied for              可以在举证期限届满前提出。申请鉴定的
identification which are irrelevant to the facts to be investigated or           事项与待证事实无关联，或者对证明待证
meaningless for the facts to be investigated shall not be permitted by a         事实无意义的，人民法院不予准许。
people's court.

A people's court which permits the parties to apply for identification shall     人民法院准许当事人鉴定申请的，应当组
organize the parties to determine the qualified identification experts upon      织双方当事人协商确定具备相应资格的鉴
negotiations. Where negotiations of parties fail, identifiers shall be           定人。当事人协商不成的，由人民法院指
designated by a people's court.                                                  定。

Where the conditions for investigating and collecting evidence according to      符合依职权调查收集证据条件的，人民法
the powers are satisfied, a people's court shall entrust identification          院应当依职权委托鉴定，在询问当事人的
according to the powers and designate qualified identification experts after     意见后，指定具备相应资格的鉴定人。
seeking opinions of the parties.

Article 122 A party may, in accordance with the provisions of Article 79 of       第一百二十二条    当事人可以依照民
the Civil Procedure Law, apply for inviting one to two persons with              事诉讼法第七十九条的规定，在举证期限
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 341 of 458 PageID #:1020




expertise to appear in court to conduct cross-examination on the expert           届满前申请一至二名具有专门知识的人出
opinions on behalf of the party or propose opinions on the specialized            庭，代表当事人对鉴定意见进行质证，或
issues involved in the facts of a case, before the expiry of the time limit for   者对案件事实所涉及的专业问题提出意
adducing evidence.                                                                见。

Opinions proposed by persons with expertise in court on the specialized           具有专门知识的人在法庭上就专业问题提
issues shall be deemed as statements of the parties.                              出的意见，视为当事人的陈述。

Where an application of a party is permitted by a people's court, relevant        人民法院准许当事人申请的，相关费用由
expenses shall be assumed by the applying party.                                  提出申请的当事人负担。

Article 123 A people's court may cross-examine persons with expertise              第一百二十三条    人民法院可以对出
appearing in court. Permitted by the court, the parties may cross-examine         庭的具有专门知识的人进行询问。经法庭
persons with expertise appearing in court. Persons with expertise                 准许，当事人可以对出庭的具有专门知识
respectively applied for by the parties may confront on relevant issues of a      的人进行询问，当事人各自申请的具有专
case.                                                                             门知识的人可以就案件中的有关问题进行
                                                                                  对质。

Persons with expertise may not participate in court hearing activities other      具有专门知识的人不得参与专业问题之外
than those on the specialized issues.                                             的法庭审理活动。

Article 124 A people's court, where it deems necessary, may survey the             第一百二十四条    人民法院认为有必
physical evidence or site according to the application of a party or the          要的，可以根据当事人的申请或者依职权
powers. The privacy and dignity of others shall be protected in survey.           对物证或者现场进行勘验。勘验时应当保
                                                                                  护他人的隐私和尊严。

A people's court may require the identification expert to participate in the      人民法院可以要求鉴定人参与勘验。必要
survey; and may require the identification expert to conduct identification in    时，可以要求鉴定人在勘验中进行鉴定。
survey.

V. Periods and Service of Process                                                       五、期间和送达

Article 125 In accordance with the provision of paragraph 2, Article 82 of         第一百二十五条    依照民事诉讼法第
the Civil Procedure Law, all the time periods calculated by hour in civil         八十二条第二款规定，民事诉讼中以时起
proceedings shall start from the next hour. Periods calculated by day,            算的期间从次时起算；以日、月、年计算
month and year shall start from the next day.                                     的期间从次日起算。

Article 126 The time limit for docketing a case as prescribed in Article 123       第一百二十六条    民事诉讼法第一百
of the Civil Procedure Law, if the bill of complaint is not complete and the      二十三条规定的立案期限，因起诉状内容
plaintiff is notified of supplementing it, shall start from the next day after    欠缺通知原告补正的，从补正后交人民法
the plaintiff has supplemented the bill of complaint. For a case transferred      院的次日起算。由上级人民法院转交下级
to a people's court at a lower level by a people's court at a higher level,       人民法院立案的案件，从受诉人民法院收
it?shall start from the next day after the people's court in which the action     到起诉状的次日起算。
is instituted receives the bill of complaint.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 342 of 458 PageID #:1021




Article 127 The period of six months as prescribed in paragraph 3, Article      第一百二十七条    民事诉讼法第五十
56 and Article 205 of the Civil Procedure Law and Articles 374, 384, 401,      六条第三款、第二百零五条以及本解释第
422, and 423 of this Interpretation and the period of one year as              三百七十四条、第三百八十四条、第四百
prescribed in Article 223 of the Civil Procedure Law shall be the invariable   零一条、第四百二十二条、第四百二十三
periods to which the provisions on the suspension, interruption or             条规定的六个月，民事诉讼法第二百二十
extension of time limitations for instituting an action shall not apply.       三条规定的一年，为不变期间，不适用诉
                                                                               讼时效中止、中断、延长的规定。

Article 128 Where a case is retried under the procedure at first instance or    第一百二十八条    再审案件按照第一
the procedure at second instance, the time limit for completing the trial as   审程序或者第二审程序审理的，适用民事
prescribed in Article 149 and Article 176 of the Civil Procedure Law shall     诉讼法第一百四十九条、第一百七十六条
apply. The time limit for completing the trial shall start from the next day   规定的审限。审限自再审立案的次日起
after the retrial case is docketed.                                            算。

Article 129 A people's court shall complete the review of a retrial case        第一百二十九条    对申请再审案件，
within three months upon the receipt of the application. However, the          人民法院应当自受理之日起三个月内审查
announcement period, the periods for reconciliation of the litigants, and      完毕，但公告期间、当事人和解期间等不
other periods shall not be included in the period of review. Extension, if     计入审查期限。有特殊情况需要延长的，
necessary, under special circumstances, shall be subject to approval of        由本院院长批准。
the president of the court.

Article 130 For the service of litigation documents on a legal person or        第一百三十条    向法人或者其他组织
other organization, the legal representative of the legal person or the main   送达诉讼文书，应当由法人的法定代表
person in-charge of the organization or the person in the office, mail room    人、该组织的主要负责人或者办公室、收
or janitor's room responsible for receipt of mails shall sign for litigation   发室、值班室等负责收件的人签收或者盖
documents or affix seals; otherwise, the service by leaving the rejected       章，拒绝签收或者盖章的，适用留置送
legal document at the place of abode shall be applied.                         达。

The representatives of relevant grassroots organizations and entities as       民事诉讼法第八十六条规定的有关基层组
provided in Article 86 of the Civil Procedure Law may be neighborhood          织和所在单位的代表，可以是受送达人住
committees of the recipients, employees of the villagers' committees, and      所地的居民委员会、村民委员会的工作人
employees of the entities of the recipients.                                   员以及受送达人所在单位的工作人员。

Article 131 For the service of litigation documents directly served by a        第一百三十一条    人民法院直接送达
people's court, the parties may be notified of receiving at the people's       诉讼文书的，可以通知当事人到人民法院
court. Where a party refuses to sign a service acknowledgement at the          领取。当事人到达人民法院，拒绝签署送
people's court, it shall be deemed served. Judges and court clerks shall       达回证的，视为送达。审判人员、书记员
indicate the situation of service and sign on the service acknowledgement.     应当在送达回证上注明送达情况并签名。

A people's court may directly serve the litigation document on parties in      人民法院可以在当事人住所地以外向当事
locations other than the places of their domiciles. Where a party refuses to   人直接送达诉讼文书。当事人拒绝签署送
sign a service acknowledgement, the service of process shall be recorded       达回证的，采用拍照、录像等方式记录送
by photograph, video and other means, and the process shall be deemed          达过程即视为送达。审判人员、书记员应
                                                                               当在送达回证上注明送达情况并签名。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 343 of 458 PageID #:1022




served. Judges and court clerks shall indicate the situation of service and
sign on the service acknowledgement.

Article 132 If the recipient has a litigation representative, the people's court    第一百三十二条   受送达人有诉讼代
may serve the legal document either on the recipient or on his litigation          理人的，人民法院既可以向受送达人送
representative. If the recipient has designated his litigation representative      达，也可以向其诉讼代理人送达。受送达
for receipt of legal document, the service by leaving the rejected legal           人指定诉讼代理人为代收人的，向诉讼代
document at the place of abode may be applied in the case of service of a          理人送达时，适用留置送达。
legal document on the litigation representative.

Article 133 A consent judgment shall be served directly on the parties              第一百三十三条   调解书应当直接送
concerned, and the service by leaving the rejected legal document at the           达当事人本人，不适用留置送达。当事人
place of abode shall not be applied. If any parties concerned can not sign         本人因故不能签收的，可由其指定的代收
for the consent judgment by himself for certain reasons, he can designate          人签收。
an agent for doing so.

Article 134 If a litigation document is served by the entrusted people's            第一百三十四条   依照民事诉讼法第
court in accordance with the provision of Article 88 of the Civil Procedure        八十八条规定，委托其他人民法院代为送
Law, the entrusting people's court shall issue a power of attorney and             达的，委托法院应当出具委托函，并附需
attach the litigation document for service and the service                         要送达的诉讼文书和送达回证，以受送达
acknowledgement, and the date stated by the recipient on the service               人在送达回证上签收的日期为送达日期。
acknowledgement shall be the date of service.

For a service of process through entrustment, the entrusted people's court         委托送达的，受委托人民法院应当自收到
shall vicariously complete service of process within ten days upon receipt         委托函及相关诉讼文书之日起十日内代为
of the letter of entrustment and relevant litigation documents.                    送达。

Article 135 Process may be served electronically via fax, email, mobile             第一百三十五条   电子送达可以采用
communications and other specific systems.                                         传真、电子邮件、移动通信等即时收悉的
                                                                                   特定系统作为送达媒介。

The date of reaching the specific system of the person to be served as             民事诉讼法第八十七条第二款规定的到达
provided in paragraph 2, Article 87 of the Civil Procedure Law shall be the        受送达人特定系统的日期，为人民法院对
date of successful service of process as indicated in the corresponding            应系统显示发送成功的日期，但受送达人
system of the people's court. However, where the date of reaching the              证明到达其特定系统的日期与人民法院对
specific system as proved by the person to be served is inconsistent with          应系统显示发送成功的日期不一致的，以
the date of successful service of process as indicated in the corresponding        受送达人证明到达其特定系统的日期为
system of the people's court, the former shall prevail.                            准。

Article 136 Where a person to be served agrees to adopt electronic                  第一百三十六条   受送达人同意采用
service, it shall be confirmed in the confirmation form for service address.       电子方式送达的，应当在送达地址确认书
                                                                                   中予以确认。

Article 137 Where a party does not change the address for service in                第一百三十七条   当事人在提起上
writing in application for appeal, retrial or enforcement, his address for         诉、申请再审、申请执行时未书面变更送
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 344 of 458 PageID #:1023




service as confirmed in the procedure of the first instance may be deemed         达地址的，其在第一审程序中确认的送达
as the address for service of the procedure of the second instance, the           地址可以作为第二审程序、审判监督程
procedure of supervision of adjudication, and the enforcement procedure.          序、执行程序的送达地址。

Article 138 For the service of process by announcement, an                         第一百三十八条   公告送达可以在法
announcement shall be posted on the bulletin board of the court or at the         院的公告栏和受送达人住所地张贴公告，
domicile of the person to be served. An announcement may also be                  也可以在报纸、信息网络等媒体上刊登公
published in newspaper, information networks and other media. The last            告，发出公告日期以最后张贴或者刊登的
posting or publishing date shall prevail for the date of announcement.            日期为准。对公告送达方式有特殊要求
Where there are special requirements for the service by announcement,             的，应当按要求的方式进行。公告期满，
the announcement shall be made in the required manner. After expiration           即视为送达。
of the term of announcement, the process shall be deemed served.

Where a people's court posts an announcement at a domicile of the                 人民法院在受送达人住所地张贴公告的，
person to be served, the process of posting shall be recorded by                  应当采取拍照、录像等方式记录张贴过
photograph, video and other means.                                                程。

Article 139 The reasons for service of process by announcement shall be            第一百三十九条   公告送达应当说明
explained. For the service of the duplicate of a bill of complaint or a           公告送达的原因；公告送达起诉状或者上
petition for appeal by announcement, the people's court shall indicate the        诉状副本的，应当说明起诉或者上诉要
key points of complaint or appeal, the term for the person to be served to        点，受送达人答辩期限及逾期不答辩的法
make defense as well as the legal consequences if the recipient fails to          律后果；公告送达传票，应当说明出庭的
make defense within the stipulated term. For the service of a summons by          时间和地点及逾期不出庭的法律后果；公
announcement, the people's court shall indicate the place and time for            告送达判决书、裁定书的，应当说明裁判
court appearance as well as the legal consequences for failure to appear          主要内容，当事人有权上诉的，还应当说
in court at the designated place and time. For the service of a judgment or       明上诉权利、上诉期限和上诉的人民法
ruling, the people's court shall indicate main adjudication items, as well as     院。
the rights of appeal, term of appeal and the appellate people's court,
where a party is entitled to appeal.

Article 140 Where a case is heard under summary procedure, service by              第一百四十条   适用简易程序的案
announcement shall not be applicable.                                             件，不适用公告送达。

Article 141 If any party rejects to sign for a judgment or ruling when the         第一百四十一条   人民法院在定期宣
people's court pronounces a judgment or ruling at fixed time, the process         判时，当事人拒不签收判决书、裁定书
shall be deemed served, and the circumstance shall be indicated in the            的，应视为送达，并在宣判笔录中记明。
transcripts of pronouncement.

VI. Mediation                                                                              六、调解

Article 142 If, after acceptance of a case, the people's court deems upon          第一百四十二条   人民法院受理案件
examination that the legal relationship is explicit and facts are clear, it can   后，经审查，认为法律关系明确、事实清
directly conduct mediation after having solicited the consent of both             楚，在征得当事人双方同意后，可以径行
parties.                                                                          调解。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 345 of 458 PageID #:1024




Article 143 No mediation may be made for cases heard under special              第一百四十三条    适用特别程序、督
procedure, supervision procedure, and public notice procedure, cases           促程序、公示催告程序的案件，婚姻等身
confirming marriage and other personal status relationship, and other          份关系确认案件以及其他根据案件性质不
cases for which mediation may not be made according to the nature of           能进行调解的案件，不得调解。
cases.

Article 144 A people's court which finds out that parties, maliciously in       第一百四十四条    人民法院审理民事
collusion, attempt to infringe upon the lawful rights and interests of other   案件，发现当事人之间恶意串通，企图通
persons by reconciliation or mediation, in hearing civil cases, shall deal     过和解、调解方式侵害他人合法权益的，
with it in accordance with the provisions of Article 112 of the Civil          应当依照民事诉讼法第一百一十二条的规
Procedure Law.                                                                 定处理。

Article 145 When a people's court hears civil cases, it shall conduct           第一百四十五条    人民法院审理民事
mediation on the principle of free will and legality. If one party or both     案件，应当根据自愿、合法的原则进行调
parties are unwilling to conduct mediation, a judgment shall be rendered in    解。当事人一方或者双方坚持不愿调解
a timely manner.                                                               的，应当及时裁判。

A people's court shall conduct mediation when hearing the cases of             人民法院审理离婚案件，应当进行调解，
divorce, but shall not conduct long-term mediation without decisive results.   但不应久调不决。

Article 146 When a people's court hears civil cases, mediation shall not be     第一百四十六条    人民法院审理民事
made in public, unless as agreed by the parties.                               案件，调解过程不公开，但当事人同意公
                                                                               开的除外。

The contents of mediation agreements shall not be disclosed, unless when       调解协议内容不公开，但为保护国家利
deemed as necessary by the people's court for the protection of national       益、社会公共利益、他人合法权益，人民
interests, public interests and the lawful rights and interests of others.     法院认为确有必要公开的除外。

Persons presiding over and participating in the mediations shall keep the      主持调解以及参与调解的人员，对调解过
mediation process, as well as the state secrets, trade secrets, personal       程以及调解过程中获悉的国家秘密、商业
privacy, and other information inappropriate to be disclosed which are         秘密、个人隐私和其他不宜公开的信息，
obtained during the mediation process confidential, except for the             应当保守秘密，但为保护国家利益、社会
protection of national interests, public interests and the lawful rights and   公共利益、他人合法权益的除外。
interests of others.

Article 147 When the people's court mediates a case, if the parties can not     第一百四十七条    人民法院调解案件
appear in court, upon special authorization, his authorized agent can          时，当事人不能出庭的，经其特别授权，
participate in mediation, and the mediation agreement as concluded may         可由其委托代理人参加调解，达成的调解
be signed by his authorized agent.                                             协议，可由委托代理人签名。

If one party to a case of divorce can not appear in court for mediation        离婚案件当事人确因特殊情况无法出庭参
under a special circumstance, except that party himself can not express        加调解的，除本人不能表达意志的以外，
his ideas, he shall present written opinions.                                  应当出具书面意见。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 346 of 458 PageID #:1025




Article 148 Where parties request a people's court to make a written               第一百四十八条    当事人自行和解或
judgment according to the settlement or mediation agreement after                 者调解达成协议后，请求人民法院按照和
reaching an agreement through settlement or mediation themselves, the             解协议或者调解协议的内容制作判决书
people's court may not grant permission.                                          的，人民法院不予准许。

For a case of divorce in which one party is a person of no capacity for civil     无民事行为能力人的离婚案件，由其法定
conduct, his statutory agent shall participate in litigation for him. If the      代理人进行诉讼。法定代理人与对方达成
statutory agent reaches an agreement with the opposite party and                  协议要求发给判决书的，可根据协议内容
requests to issue a judgment, the people's court can prepare a judgment           制作判决书。
based on the contents of the agreement.

Article 149 The consent judgment shall take effect only after signed by the        第一百四十九条    调解书需经当事人
parties for the service of process. The day when the party that receives the      签收后才发生法律效力的，应当以最后收
consent judgment behind makes signature shall be the day when the                 到调解书的当事人签收的日期为调解书生
consent judgment comes into effect.                                               效日期。

Article 150 A people's court which needs a third party without independent         第一百五十条    人民法院调解民事案
claim to assume liability in the mediation of civil cases shall be subject to     件，需由无独立请求权的第三人承担责任
the consent of the third party. If the third party retracts before a mediation    的，应当经其同意。该第三人在调解书送
agreement is served on the party, the people's court shall render a               达前反悔的，人民法院应当及时裁判。
judgment in a timely manner.

Article 151 Where it takes effect after parties agree to sign or affix seals on    第一百五十一条    根据民事诉讼法第
the mediation agreements as provided in paragraph 1 (4), Article 98 of the        九十八条第一款第四项规定，当事人各方
Civil Procedure Law, it shall be recorded in the transcripts or be attached       同意在调解协议上签名或者盖章后即发生
in the annex to the mediation agreement upon review and confirmation by           法律效力的，经人民法院审查确认后，应
the people's court, and become legally binding immediately after both             当记入笔录或者将调解协议附卷，并由当
sides and the judges and court clerk affix their signatures or seals to the       事人、审判人员、书记员签名或者盖章后
transcripts.                                                                      即具有法律效力。

Where the parties request the preparation of a consent judgment under             前款规定情形，当事人请求制作调解书
the aforesaid circumstances, a people's court may prepare a consent               的，人民法院审查确认后可以制作调解书
judgment and serve it on the parties upon review and confirmation. Parties'       送交当事人。当事人拒收调解书的，不影
rejection of consent judgment shall not affect the validity of the mediation      响调解协议的效力。
agreement.

VII. Preservation and Advance Enforcement                                                七、保全和先予执行

Article 152 Where a people's court orders an interested party or parties           第一百五十二条    人民法院依照民事
concerned to provide security when taking pre-action preservation and             诉讼法第一百条、第一百零一条规定，在
litigation preservation measures in accordance with the provisions of             采取诉前保全、诉讼保全措施时，责令利
Article 100 and Article 101 of the Civil Procedure Law, they shall be             害关系人或者当事人提供担保的，应当书
notified in writing.                                                              面通知。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 347 of 458 PageID #:1026




An interested party which applies for pre-action preservation shall provide     利害关系人申请诉前保全的，应当提供担
security. A party applying for pre-action property preservation shall provide   保。申请诉前财产保全的，应当提供相当
security equivalent to the amount of preservation requested. In special         于请求保全数额的担保；情况特殊的，人
circumstances, a people's court may handle it at its discretion. A party        民法院可以酌情处理。申请诉前行为保全
applying for pre-action behavior preservation shall provide security of the     的，担保的数额由人民法院根据案件的具
amount which is determined by a people's court based on the specific            体情况决定。
circumstances of the case.

In a lawsuit, a people's court applying for preservation measures according     在诉讼中，人民法院依申请或者依职权采
to the application or powers shall determine whether the parties shall          取保全措施的，应当根据案件的具体情
provide security and the amount of such security, based on the specific         况，决定当事人是否应当提供担保以及担
circumstances of the case.                                                      保的数额。

Article 153 When a people's court adopts the measure for preservation of         第一百五十三条   人民法院对季节性
seasonal goods, fresh or decayable goods, or goods unsuitable for long-         商品、鲜活、易腐烂变质以及其他不宜长
time preservation, it can order the party concerned to timely dispose of the    期保存的物品采取保全措施时，可以责令
said goods and keep money therefrom; and when necessary, the people's           当事人及时处理，由人民法院保存价款；
court may sell off the said goods and keep the money.                           必要时，人民法院可予以变卖，保存价
                                                                                款。

Article 154 When a people's court adopts the measures of seizure,                第一百五十四条   人民法院在财产保
detention, or freezing, it shall properly keep the property as seized,          全中采取查封、扣押、冻结财产措施时，
detained, or frozen. For property unsuitable to be kept by a people's court,    应当妥善保管被查封、扣押、冻结的财
a people's court may designate the preserved person to keep it. For             产。不宜由人民法院保管的，人民法院可
property unsuitable to be kept by the preserved person, a people's court        以指定被保全人负责保管；不宜由被保全
may entrust the keeping to others or the preservation applicant.                人保管的，可以委托他人或者申请保全人
                                                                                保管。

Security interest occupied by a security interest holder by seizure,            查封、扣押、冻结担保物权人占有的担保
detention, or freezing shall generally be kept by the security interest         财产，一般由担保物权人保管；由人民法
holder. For those kept by a people's court, the right of pledge and the lien    院保管的，质权、留置权不因采取保全措
shall not be eliminated due to the adoption of preservation measures.           施而消灭。

Article 155 Property kept by the preserved person as designated by a             第一百五十五条   由人民法院指定被
people's court may be continuously used by the preserved person, if             保全人保管的财产，如果继续使用对该财
continuous use has no significant impact on the value of such property.         产的价值无重大影响，可以允许被保全人
Property kept by a people's court or kept by others and the preservation        继续使用；由人民法院保管或者委托他
applicant upon commission shall not be used by the people's court or other      人、申请保全人保管的财产，人民法院和
keepers.                                                                        其他保管人不得使用。

Article 156 A people's court which takes property preservation methods           第一百五十六条   人民法院采取财产
and measures shall handle it in accordance with the relevant provisions of      保全的方法和措施，依照执行程序相关规
the enforcement procedure.                                                      定办理。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 348 of 458 PageID #:1027




Article 157 A people's court may adopt the measure of property                    第一百五十七条    人民法院对抵押
preservation to the object under mortgage, pledge or lien, but the               物、质押物、留置物可以采取财产保全措
mortgagee, pledgee or lienor has the priority of compensation.                   施，但不影响抵押权人、质权人、留置权
                                                                                 人的优先受偿权。

Article 158 For the receivable proceeds due to the debtor, the people's           第一百五十八条    人民法院对债务人
court may adopt the measure of property preservation and restrict the            到期应得的收益，可以采取财产保全措
debtor from drawing these proceeds, and notify the relevant entity of            施，限制其支取，通知有关单位协助执
offering assistance in the enforcement.                                          行。

Article 159 If the debtor's properties are not enough for the request for         第一百五十九条    债务人的财产不能
property preservation but the debtor has mature creditor's rights to others,     满足保全请求，但对他人有到期债权的，
the people's court may rule, upon application of the creditor, that others       人民法院可以依债权人的申请裁定该他人
shall not make payment to the debtor. If others request to make payment,         不得对本案债务人清偿。该他人要求偿付
the property or money shall be submitted to the people's court.                  的，由人民法院提存财物或者价款。

Article 160 Where a party institutes an action in a people's court having         第一百六十条    当事人向采取诉前保
jurisdiction other than the people's court taking pre-action preservation        全措施以外的其他有管辖权的人民法院起
measures, the people's court taking pre-action preservation measures             诉的，采取诉前保全措施的人民法院应当
shall transfer the preservation formalities to the court accepting the case.     将保全手续移送受理案件的人民法院。诉
A ruling of pre-action preservation shall be deemed as the ruling made by        前保全的裁定视为受移送人民法院作出的
the people's court to which the formalities are transferred.                     裁定。

Article 161 For a case of appeal filed because the party is not satisfied         第一百六十一条    对当事人不服一审
with the judgment of first instance, if the party concerned transfers, hides,    判决提起上诉的案件，在第二审人民法院
sells or destroys the property before the people's court of second instance      接到报送的案件之前，当事人有转移、隐
receives the case as filed, and the measure of preservation shall be             匿、出卖或者毁损财产等行为，必须采取
adopted, the people's court of first instance can adopt the measure of           保全措施的，由第一审人民法院依当事人
property preservation upon application of the party concerned or upon the        申请或者依职权采取。第一审人民法院的
strength of its authority. The ruling about preservation of the people's court   保全裁定，应当及时报送第二审人民法
of first instance shall be timely reported to the people's court of second       院。
instance.

Article 162 A people's court of second instance which renders a ruling to         第一百六十二条    第二审人民法院裁
adopt renewal preservation measures or new preservation measures for             定对第一审人民法院采取的保全措施予以
the preservation measures adopted by the people's court of first instance        续保或者采取新的保全措施的，可以自行
may implement it on its own or entrust the implementation to the people's        实施，也可以委托第一审人民法院实施。
court of first instance.

A people's court of retrial which renders a ruling to adopt renewal              再审人民法院裁定对原保全措施予以续保
preservation measures or new preservation measures for the previous              或者采取新的保全措施的，可以自行实
preservation measures may implement it on its own or entrust the                 施，也可以委托原审人民法院或者执行法
implementation to the people's court of original trial.                          院实施。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 349 of 458 PageID #:1028




Article 163 After legal instruments enter into force and before they enter       第一百六十三条    法律文书生效后，
the implementation procedure, a creditor, under emergency circumstances         进入执行程序前，债权人因对方当事人转
such as the opposite party's transfer of property which may lead to inability   移财产等紧急情况，不申请保全将可能导
to implement the effective legal instruments or difficulty to implement them    致生效法律文书不能执行或者难以执行
in the absence of application for preservation, may apply for preservation      的，可以向执行法院申请采取保全措施。
measures with the court of enforcement. Where a creditor fails to apply for     债权人在法律文书指定的履行期间届满后
enforcement within five days after the expiry of the performance term as        五日内不申请执行的，人民法院应当解除
specified in the legal instrument, a people's court shall cancel the            保全。
preservation.

Article 164 For the property posted as security provided by the                  第一百六十四条    对申请保全人或者
preservation applicant or others, a people's court shall complete the           他人提供的担保财产，人民法院应当依法
formalities of seizure, detention, freezing and others.                         办理查封、扣押、冻结等手续。

Article 165 After a people's court rules to take the measures of                 第一百六十五条    人民法院裁定采取
preservation, except that the people's court that rendered the preservation     保全措施后，除作出保全裁定的人民法院
ruling or the superior thereof removes the preservation measures, no            自行解除或者其上级人民法院决定解除
entity may remove the preservation measures within the term of                  外，在保全期限内，任何单位不得解除保
preservation.                                                                   全措施。

Article 166 After a ruling of adopting preservation measures is rendered, a      第一百六十六条    裁定采取保全措施
people's court shall render a ruling of removing preservation, in one of the    后，有下列情形之一的，人民法院应当作
following circumstances:                                                        出解除保全裁定：

(1) The preservation is false.                                                  （一）保全错误的；

(2) The applicant withdraws the application for preservation.                   （二）申请人撤回保全申请的；

(3) The applicant's prosecution or claims are dismissed by a valid              （三）申请人的起诉或者诉讼请求被生效
judgment.                                                                       裁判驳回的；

(4) Other circumstances under which a people's court deems that                 （四）人民法院认为应当解除保全的其他
preservation shall be removed.                                                  情形。

Where preservation measures implemented by registration are removed, a          解除以登记方式实施的保全措施的，应当
notice of enforcement assistance shall be issued to the registration            向登记机关发出协助执行通知书。
authority.

Article 167 Where the preserved person of property preservation provides         第一百六十七条    财产保全的被保全
other equivalent property posted as security which is conducive to              人提供其他等值担保财产且有利于执行
enforcement, a people's court may render a ruling of changing the subject       的，人民法院可以裁定变更保全标的物为
matter of preservation to the property posted as security by the preserved      被保全人提供的担保财产。
person.

Article 168 A preservation ruling, without revocation or removal by a            第一百六十八条    保全裁定未经人民
people's court according to the law, shall be automatically converted to        法院依法撤销或者解除，进入执行程序
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 350 of 458 PageID #:1029




seizure, detention, and freezing measures, after entering into the                 后，自动转为执行中的查封、扣押、冻结
enforcement procedure. The term shall be calculated continuously. The              措施，期限连续计算，执行法院无需重新
court of enforcement does not need to prepare a new ruling in writing,             制作裁定书，但查封、扣押、冻结期限届
except when the seizure, detention, and freezing term expires.                     满的除外。

Article 169 The “advance enforcement” prescribed in the Civil Procedure             第一百六十九条    民事诉讼法规定的
Law shall be conducted by the people's court after a case has been                 先予执行，人民法院应当在受理案件后终
accepted but before the final judgment is made. The advance enforcement            审判决作出前采取。先予执行应当限于当
shall be limited to the scope of claims of the party concerned and to the          事人诉讼请求的范围，并以当事人的生
urgent needs for the life, production or business operation of the party           活、生产经营的急需为限。
concerned.

Article 170 The “emergencies” prescribed in Article 106 (3) in the Civil            第一百七十条   民事诉讼法第一百零
Procedure Law shall include:                                                       六条第三项规定的情况紧急，包括：

(1) It is necessary to immediately stop infringement and remove obstacle.          （一）需要立即停止侵害、排除妨碍的；

(2) It is necessary to immediately stop some acts.                                 （二）需要立即制止某项行为的；

(3) The insurance compensation in the urgent need for recovery of                  （三）追索恢复生产、经营急需的保险理
production or business operation is recovered.                                     赔费的；

(4) It is necessary to immediately refund social insurance and social              （四）需要立即返还社会保险金、社会救
assistance funds.                                                                  助资金的；

(5) Failure to refund immediately will seriously affect the life and operation     （五）不立即返还款项，将严重影响权利
of the right holders.                                                              人生活和生产经营的。

Article 171 Against a ruling of preservation or advance enforcement, a              第一百七十一条    当事人对保全或者
party may apply for reconsideration with the people's court rendering such         先予执行裁定不服的，可以自收到裁定书
ruling within five days from the receipt of the ruling. A people's court shall,    之日起五日内向作出裁定的人民法院申请
within ten days after receipt of the application for reconsideration, conduct      复议。人民法院应当在收到复议申请后十
examination. The people's court shall reject the application of the party          日内审查。裁定正确的，驳回当事人的申
concerned if the ruling is correct; or shall alter or cancel the original ruling   请；裁定不当的，变更或者撤销原裁定。
if the ruling is inappropriate.

Article 172 Against a ruling on preservation or advance enforcement, an             第一百七十二条    利害关系人对保全
interested party may apply for reconsideration. The people's court                 或者先予执行的裁定不服申请复议的，由
rendering the ruling shall handle it in accordance with the provisions of          作出裁定的人民法院依照民事诉讼法第一
Article 108 of the Civil Procedure Law.                                            百零八条规定处理。

Article 173 If, after the advance enforcement by the people's court, an             第一百七十三条    人民法院先予执行
applicant shall return the proceeds obtained from advance enforcement              后，根据发生法律效力的判决，申请人应
according to the judgment that has come into force, Article 233 of the Civil       当返还因先予执行所取得的利益的，适用
Procedure Law shall be applied.                                                    民事诉讼法第二百三十三条的规定。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 351 of 458 PageID #:1030




VIII. Compulsory Measures against Obstruction of Civil Procedures                     八、对妨害民事诉讼的强制措施

Article 174 As mentioned in Article 109 of the Civil Procedure Law,               第一百七十四条    民事诉讼法第一百
“defendant who must appear in court” means a defendant who has the               零九条规定的必须到庭的被告，是指负有
obligation to support elderly parents, underage children, or other adult         赡养、抚育、扶养义务和不到庭就无法查
dependants and whose appearance in court is indispensable for finding            清案情的被告。
case facts.

Where a plaintiff whose appearance in court is indispensable for finding         人民法院对必须到庭才能查清案件基本事
case facts refuses to appear in court without justifiable reasons after being    实的原告，经两次传票传唤，无正当理由
summonsed twice by a people's court, the people's court may summons              拒不到庭的，可以拘传。
the plaintiff by force.

Article 175 A warrant shall be issued for a summons by force and be               第一百七十五条    拘传必须用拘传
directly served on the summonsed person. Before summonsing a person              票，并直接送达被拘传人；在拘传前，应
by force, the summonsed person shall be informed of the consequences of          当向被拘传人说明拒不到庭的后果，经批
refusal to appear in court, and may be summonsed to court by force if the        评教育仍拒不到庭的，可以拘传其到庭。
summonsed person still refuses to appear in court after criticism and
education.

Article 176 Where any litigant participant or other person has any of the         第一百七十六条    诉讼参与人或者其
following acts, a people's court may handle it in accordance with the            他人有下列行为之一的，人民法院可以适
provision of Article 110 of the Civil Procedure Law:                             用民事诉讼法第一百一十条规定处理：

(1) Unauthorized audio, video, and photograph recording;                         （一）未经准许进行录音、录像、摄影
                                                                                 的；

(2) on-site dissemination of trial activities by mobile communications and       （二）未经准许以移动通信等方式现场传
other means without permission; and                                              播审判活动的；

(3) other activities disturbing the court order and obstructing judicial         （三）其他扰乱法庭秩序，妨害审判活动
activities.                                                                      进行的。

In case of the circumstances as provided in the preceding paragraph, a           有前款规定情形的，人民法院可以暂扣诉
people's court may temporarily seize the equipment of litigant participants      讼参与人或者其他人进行录音、录像、摄
or other persons for audio, video, and photograph recording, as well as          影、传播审判活动的器材，并责令其删除
dissemination of trial activities; and order them to delete relevant contents.   有关内容；拒不删除的，人民法院可以采
In case of refusal to delete, a people's court may take necessary means to       取必要手段强制删除。
forcibly remove these contents.

Article 177 A collegial bench or an independent judge shall make decision         第一百七十七条    训诫、责令退出法
of admonishing and ordering persons to leave the court. The admonishing          庭由合议庭或者独任审判员决定。训诫的
contents and the illegal facts of the persons who are ordered to leave the       内容、被责令退出法庭者的违法事实应当
court shall be recorded in the trial transcripts.                                记入庭审笔录。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 352 of 458 PageID #:1031




Article 178 If a people's court needs to adopt detention measures in              第一百七十八条   人民法院依照民事
accordance with the provisions from Article 110 to 114 of the Civil              诉讼法第一百一十条至第一百一十四条的
Procedure Law, it shall be subject to approval by the court president, a         规定采取拘留措施的，应经院长批准，作
written decision of detention shall be made, and the detainee shall be           出拘留决定书，由司法警察将被拘留人送
transferred by judicial police to the local public security organ for custody.   交当地公安机关看管。

Article 179 If the detainee does not stay within the jurisdiction of the          第一百七十九条   被拘留人不在本辖
people's court that makes the decision of detention, this people's court         区的，作出拘留决定的人民法院应当派员
shall assign clerks to the people's court at the place where the detainee        到被拘留人所在地的人民法院，请该院协
stays and request the latter to offer assistance in enforcement, and the         助执行，受委托的人民法院应当及时派员
entrusted people's court shall timely assign clerks for assistance in            协助执行。被拘留人申请复议或者在拘留
enforcement. If the detainee applies for reconsideration or admits and           期间承认并改正错误，需要提前解除拘留
corrects errors during the course of detention, and the measure of               的，受委托人民法院应当向委托人民法院
detention needs to be removed in advance, the entrusted people's court           转达或者提出建议，由委托人民法院审查
shall inform of the circumstance or bring forward a suggestion to the            决定。
entrusting people's court for examination and decision.

Article 180 After taking the measure of detention against a detainee, a           第一百八十条   人民法院对被拘留人
people's court shall, within 24 hours, notify the detainee's family members;     采取拘留措施后，应当在二十四小时内通
and if such family members actually fail to be notified on schedule or           知其家属；确实无法按时通知或者通知不
cannot be notified, it shall be on record.                                       到的，应当记录在案。

Article 181 Where the measure of detention needs to be immediately                第一百八十一条   因哄闹、冲击法
taken in the case of such emergency circumstances as clamoring in a              庭，用暴力、威胁等方法抗拒执行公务等
courtroom or attacking a courtroom, and resisting the exercise of official       紧急情况，必须立即采取拘留措施的，可
duties by violence, threat, and other means, after detaining the offenders,      在拘留后，立即报告院长补办批准手续。
the judicial personnel shall report to the president of the people's court for   院长认为拘留不当的，应当解除拘留。
supplementing the approval formality. If the president deems that the
measure of detention is improper, the detention shall be removed.

Article 182 Where the detainee admits his or her mistake and shows                第一百八十二条   被拘留人在拘留期
repentance during the period of detention, he or she may be ordered to           间认错悔改的，可以责令其具结悔过，提
make a statement of repentance and the measure of detention may be               前解除拘留。提前解除拘留，应报经院长
removed in advance. The removal of detention in advance shall be subject         批准，并作出提前解除拘留决定书，交负
to approval of the president of a people's court, and a written decision on      责看管的公安机关执行。
removal of detention in advance shall be made and given to the public
security organ in charge of custody of the detainee for enforcement.

Article 183 The measures of fine and detention as prescribed in Articles          第一百八十三条   民事诉讼法第一百
110 to 113 of the Civil Procedure Law may be applied either separately or        一十条至第一百一十三条规定的罚款、拘
concurrently.                                                                    留可以单独适用，也可以合并适用。

Article 184 The measures of fine and detention against the same                   第一百八十四条   对同一妨害民事诉
obstruction of civil procedures shall not be applied continuously. Where a       讼行为的罚款、拘留不得连续适用。发生
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 353 of 458 PageID #:1032




new obstruction of civil procedures occurs, the people's court may impose       新的妨害民事诉讼行为的，人民法院可以
a fine or detention again.                                                      重新予以罚款、拘留。

Article 185 Where a person on whom a fine or detention is imposed                第一百八十五条    被罚款、拘留的人
refuses to accept the decision on fine or detention and applies for             不服罚款、拘留决定申请复议的，应当自
reconsideration, the person shall file the application for reconsideration      收到决定书之日起三日内提出。上级人民
within three days upon receipt of the written decision. The people's court at   法院应当在收到复议申请后五日内作出决
the higher level shall make a decision within five days upon receipt of the     定，并将复议结果通知下级人民法院和当
application for reconsideration, and notify the people's court at the lower     事人。
level and the parties of the reconsideration conclusion.

Article 186 Where the people's court at the higher level holds that the          第一百八十六条    上级人民法院复议
compulsory measure is improper at the time of reconsideration, it shall         时认为强制措施不当的，应当制作决定
prepare a written decision to revoke or modify the decision on detention or     书，撤销或者变更下级人民法院作出的拘
fine as made by the people's court at the lower level; and if the               留、罚款决定。情况紧急的，可以在口头
circumstance is urgent, may issue the written decision within three days        通知后三日内发出决定书。
after a verbal notice is given.

Article 187 The conduct of “obstructing judicial personnel from performing       第一百八十七条    民事诉讼法第一百
their duties by violence, threat or any other means” as prescribed in           一十一条第一款第五项规定的以暴力、威
paragraph 1(5), Article 111 of the Civil Procedure Law include:                 胁或者其他方法阻碍司法工作人员执行职
                                                                                务的行为，包括：

(1) Clamoring or stranding in a courtroom and failing to obey the judicial      （一）在人民法院哄闹、滞留，不听从司
personnel's dissuasion.                                                         法工作人员劝阻的；

(2) Deliberately damaging or seizing legal instruments and seizure marks        （二）故意毁损、抢夺人民法院法律文
of a people's court.                                                            书、查封标志的；

(3) Clamoring in or attacking the scene for exercising official duties,         （三）哄闹、冲击执行公务现场，围困、
besieging or detaining enforcement personnel or personnel who assist in         扣押执行或者协助执行公务人员的；
enforcement.

(4) Damaging, seizing, or withholding case materials, vehicles for              （四）毁损、抢夺、扣留案件材料、执行
exercising official duties, other instruments for exercising official duties,   公务车辆、其他执行公务器械、执行公务
garments of personnel exercising official duties, and certificates for          人员服装和执行公务证件的；
exercising official duties.

(5) Obstructing judicial personnel from inquiring, seizing, impounding,         （五）以暴力、威胁或者其他方法阻碍司
freezing, appropriating, auctioning, or selling the property by violence,       法工作人员查询、查封、扣押、冻结、划
threat, or other means.                                                         拨、拍卖、变卖财产的；

(6) Other conduct of obstructing judicial personnel from exercising their       （六）以暴力、威胁或者其他方法阻碍司
duties by violence, threat or any other means.                                  法工作人员执行职务的其他行为。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 354 of 458 PageID #:1033




Article 188 The conduct of refusing to enforce an effective judgment or           第一百八十八条   民事诉讼法第一百
ruling of a people's court as prescribed in paragraph 1(6), Article 111 of       一十一条第一款第六项规定的拒不履行人
the Civil Procedure Law include:                                                 民法院已经发生法律效力的判决、裁定的
                                                                                 行为，包括：

(1) Hiding, transferring, selling, damaging property, or transferring property   （一）在法律文书发生法律效力后隐藏、
free of charge, trading property at an obviously unreasonable price,             转移、变卖、毁损财产或者无偿转让财
abandoning mature creditor's rights, or providing guarantee for other            产、以明显不合理的价格交易财产、放弃
persons free of charge after a legal instrument has come into effect,            到期债权、无偿为他人提供担保等，致使
causing the failure of the people's court to enforce the legal instrument.       人民法院无法执行的；

(2) Hiding, transferring, damaging, or disposing of property that has been       （二）隐藏、转移、毁损或者未经人民法
provided to a people's court as guarantee without the permission of the          院允许处分已向人民法院提供担保的财产
people's court.                                                                  的；

(3) Consuming in violation of the order of the people's court on high            （三）违反人民法院限制高消费令进行消
consumption restriction.                                                         费的；

(4) Having the capacity but refusing to perform obligations as determined        （四）有履行能力而拒不按照人民法院执
in an effective legal instrument in accordance with the notice of a people's     行通知履行生效法律文书确定的义务的；
court on enforcement.

(5) Refusing to assist in enforcing the judgment or ruling after an individual   （五）有义务协助执行的个人接到人民法
with the obligation to assist in enforcement receives a written notice of        院协助执行通知书后，拒不协助执行的。
enforcement assistance from the people's court.

Article 189 Where any litigation participant or other person commits any of       第一百八十九条   诉讼参与人或者其
the following conduct, a people's court may punish such litigation               他人有下列行为之一的，人民法院可以适
participant or other person in accordance with the provisions of Article 111     用民事诉讼法第一百一十一条的规定处
of the Civil Procedure Law:                                                      理：

(1) The litigation participant or other person institutes an action or           （一）冒充他人提起诉讼或者参加诉讼
participates in the litigation by passing other person off.                      的；

(2) A witness makes a false testimony after signing a letter of guarantee,       （二）证人签署保证书后作虚假证言，妨
which impedes the case trial by the people's court.                              碍人民法院审理案件的；

(3) Forging, concealing, damaging, or refusing to submit material evidence       （三）伪造、隐藏、毁灭或者拒绝交出有
on the capacity of the party against whom enforcement is sought for              关被执行人履行能力的重要证据，妨碍人
performing the obligation, which impedes the people's court from                 民法院查明被执行人财产状况的；
identifying the property status of the party against whom enforcement is
sought.

(4) Illegally unfreezing the property that has been frozen by the people's       （四）擅自解冻已被人民法院冻结的财产
court.                                                                           的；
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 355 of 458 PageID #:1034




(5) Revealing information to a party and assisting the party in transferring    （五）接到人民法院协助执行通知书后，
or hiding property after receiving a written notice of enforcement              给当事人通风报信，协助其转移、隐匿财
assistance form the people's court.                                             产的。

Article 190 The “lawful rights and interests of other persons” as prescribed     第一百九十条   民事诉讼法第一百一
in Article 112 of the Civil Procedure Law include the lawful rights and         十二条规定的他人合法权益，包括案外人
interests of a party not to the case, national interest, and public interest.   的合法权益、国家利益、社会公共利益。

Where a third party institutes an action for revoking an effective judgment,    第三人根据民事诉讼法第五十六条第三款
ruling, or consent judgment in accordance with the provisions of paragraph      规定提起撤销之诉，经审查，原案当事人
3, Article 56 of the Civil Procedure Law and it is found upon examination       之间恶意串通进行虚假诉讼的，适用民事
that the parties to the original case maliciously institute a false action in   诉讼法第一百一十二条规定处理。
collusion, the parties to the original case shall be punished in accordance
with the provisions of Article 112 of the Civil Procedure Law.

Article 191 Where an entity commits any conduct as prescribed in Article         第一百九十一条    单位有民事诉讼法
112 or Article 113 of the Civil Procedure Law, a people's court shall           第一百一十二条或者第一百一十三条规定
impose a fine on the entity and may impose a fine or detention on the           行为的，人民法院应当对该单位进行罚
primary person in charge or directly liable persons of the entity; if           款，并可以对其主要负责人或者直接责任
suspected of any crime, they shall be subject to criminal liability in          人员予以罚款、拘留；构成犯罪的，依法
accordance with the law.                                                        追究刑事责任。

Article 192 Where the relevant entity commits any of the following conduct       第一百九十二条    有关单位接到人民
after receiving a written notice of enforcement assistance from a people's      法院协助执行通知书后，有下列行为之一
court, the people's court may punish such entity by applying the provisions     的，人民法院可以适用民事诉讼法第一百
of Article 114 of the Civil Procedure Law:                                      一十四条规定处理：

(1) The relevant entity allows the party against whom enforcement is            （一）允许被执行人高消费的；
sought to make high consumption.

(2) The relevant entity allows the party against whom enforcement is            （二）允许被执行人出境的；
sought to exit China.

(3) The relevant entity refuses to cease to handle the transfer of a relevant   （三）拒不停止办理有关财产权证照转移
property right certificate, the registration of ownership change, and the       手续、权属变更登记、规划审批等手续
examination and approval of planning.                                           的；

(4) The relevant entity delays the handling on the grounds that it is           （四）以需要内部请示、内部审批，有内
necessary to request for internal instructions and internal approval and        部规定等为由拖延办理的。
there are internal provisions.

Article 193 When imposing a fine on an individual or an entity, a people's       第一百九十三条    人民法院对个人或
court shall, according to such factors as the nature, circumstances, and        者单位采取罚款措施时，应当根据其实施
consequences of obstruction of civil procedures the individual or entity        妨害民事诉讼行为的性质、情节、后果，
commits, the local economic development level, and the amount of subject        当地的经济发展水平，以及诉讼标的额等
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 356 of 458 PageID #:1035




matter of action, determine corresponding amount of fine within the limits      因素，在民事诉讼法第一百一十五条第一
as prescribed in paragraph 1, Article 115 of the Civil Procedure Law.           款规定的限额内确定相应的罚款金额。

IX. Litigation Expenses                                                                  九、诉讼费用

Article 194 For a case tried in accordance with Article 54 of the Civil          第一百九十四条    依照民事诉讼法第
Procedure Law, no case acceptance fee needs to be paid in advance and           五十四条审理的案件不预交案件受理费，
the losing party shall supplement the case acceptance fee based on the          结案后按照诉讼标的额由败诉方交纳。
amount of subject matter of action after the case is concluded.

Article 195 Where the litigation procedure is initiated after an order of        第一百九十五条    支付令失效后转入
payment is invalidated, the debtor shall supplement the case acceptance         诉讼程序的，债权人应当按照《诉讼费用
fee in accordance with the Measures for the Payment of Litigation               交纳办法》补交案件受理费。
Expenses.

Where the debtor institutes a separate action after the revocation of the       支付令被撤销后，债权人另行起诉的，按
order of payment, the litigation expenses shall be paid in accordance with      照《诉讼费用交纳办法》交纳诉讼费用。
the Measures for the Payment of Litigation Expenses.

Article 196 Where a people's court modifies the original judgment, ruling or     第一百九十六条    人民法院改变原判
results of mediation, the people's court shall, in the judgment, handle the     决、裁定、调解结果的，应当在裁判文书
assumption of litigation expenses in the original trial.                        中对原审诉讼费用的负担一并作出处理。

Article 197 Where the subject matter of action is securities, the amount of      第一百九十七条    诉讼标的物是证券
subject matter of action shall be calculated in accordance with the rules of    的，按照证券交易规则并根据当事人起诉
securities trading and on the basis of the closing price on the lasting         之日前最后一个交易日的收盘价、当日的
trading day before the party institutes the action, the market price on that    市场价或者其载明的金额计算诉讼标的金
day, or the amount as specified.                                                额。

Article 198 Where the subject matter of action is such specific goods as         第一百九十八条    诉讼标的物是房
housing, land, forest, vehicle, vessel, and cultural relic or intellectual      屋、土地、林木、车辆、船舶、文物等特
property right and it is difficult to determine the value thereof when an       定物或者知识产权，起诉时价值难以确定
action is instituted, the people's court shall explain to the plaintiff the     的，人民法院应当向原告释明主张过高或
litigation risks of over-high or over-low claims and determine the amount of    者过低的诉讼风险，以原告主张的价值确
subjection matter of action on the basis of the value as claimed by the         定诉讼标的金额。
plaintiff.

Article 199 Where a case tried under summary procedure is transferred            第一百九十九条    适用简易程序审理
into formal procedure, the plaintiff shall, within seven days after receiving   的案件转为普通程序的，原告自接到人民
the notice on the payment of litigation expenses from a people's court,         法院交纳诉讼费用通知之日起七日内补交
supplement the case acceptance fee.                                             案件受理费。

Where the plaintiff fails to supplement the case acceptance fee in full         原告无正当理由未按期足额补交的，按撤
amount within the time limit without justifiable reasons, it shall be deemed    诉处理，已经收取的诉讼费用退还一半。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 357 of 458 PageID #:1036




that the plaintiff has withdrawn the action and one half of the litigation
expenses that have been collected shall be refunded.

Article 200 For a civil action involving the relevant debtors in bankruptcy      第二百条    破产程序中有关债务人的
proceedings, litigation expenses shall be paid according to the standards       民事诉讼案件，按照财产案件标准交纳诉
for property cases, except labor dispute cases.                                 讼费，但劳动争议案件除外。

Article 201 Where there are both property claims and non-property claims,        第二百零一条    既有财产性诉讼请
litigation expenses shall be paid according to the standards for property       求，又有非财产性诉讼请求的，按照财产
claims.                                                                         性诉讼请求的标准交纳诉讼费。

Where there are multiple property claims, litigation expenses shall be          有多个财产性诉讼请求的，合并计算交纳
jointly calculated and paid; and if there are multiple non-property claims in   诉讼费；诉讼请求中有多个非财产性诉讼
the claims, they shall be regarded as one claim for paying litigation           请求的，按一件交纳诉讼费。
expenses.

Article 202 Where a plaintiff, a defendant, and a third party appeal             第二百零二条    原告、被告、第三人
respectively, they shall pay the case acceptance fee at second instance in      分别上诉的，按照上诉请求分别预交二审
advance according to their respective claims in appeal.                         案件受理费。

Where numerous parties on one side jointly appeal, only one case                同一方多人共同上诉的，只预交一份二审
acceptance fee at second instance shall be paid in advance; and if such         案件受理费；分别上诉的，按照上诉请求
parties appeal respectively, they shall pay the case acceptance fee at          分别预交二审案件受理费。
second instance in advance according to their respective claims in appeal.

Article 203 Where the parties assuming the joint and several liability lose      第二百零三条    承担连带责任的当事
the action, they shall jointly assume litigation expenses.                      人败诉的，应当共同负担诉讼费用。

Article 204 In a case of security right realization, where a people's court      第二百零四条    实现担保物权案件，
rules to auction or sell the property posted as security, the application fee   人民法院裁定拍卖、变卖担保财产的，申
shall be assumed by the debtor and the guarantor; and if the people's           请费由债务人、担保人负担；人民法院裁
court rules to dismiss the application, the application fee shall be assumed    定驳回申请的，申请费由申请人负担。
by the applicant.

Where the applicant institutes a separate action, the application fee he or     申请人另行起诉的，其已经交纳的申请费
she has paid may be deducted from the case acceptance fee.                      可以从案件受理费中扣除。

Article 205 Where, after a ruling to auction or otherwise sell the property      第二百零五条    拍卖、变卖担保财产
posted as security is issued, the people's court conducts enforcement, the      的裁定作出后，人民法院强制执行的，按
enforcement application fee shall be collected based on the amount under        照执行金额收取执行申请费。
enforcement.

Article 206 Where a people's court decides to reduce by half the case            第二百零六条    人民法院决定减半收
acceptance fee, the case acceptance fee may be so reduced only once.            取案件受理费的，只能减半一次。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 358 of 458 PageID #:1037




Article 207 After a judgment takes effect, the litigation expenses that have        第二百零七条    判决生效后，胜诉方
been prepaid but should not be assumed by the winning party shall be               预交但不应负担的诉讼费用，人民法院应
refunded by the people's court to the winining party and be paid by the            当退还，由败诉方向人民法院交纳，但胜
losing party to the people's court, unless the winning party voluntarily           诉方自愿承担或者同意败诉方直接向其支
assumes such litigation expenses or agrees that the losing party will              付的除外。
directly pay such litigation expenses to it.

Where a party refuses to pay any litigation expenses, a people's court may         当事人拒不交纳诉讼费用的，人民法院可
conduct enforcement.                                                               以强制执行。

X. Formal Procedure at First Instance                                                     十、第一审普通程序

Article 208 When a people's court receives a written civil complaint                第二百零八条    人民法院接到当事人
submitted by a party, where such written civil complaint complies with the         提交的民事起诉状时，对符合民事诉讼法
provisions of Article 119 of the Civil Procedure Law and does not fall under       第一百一十九条的规定，且不属于第一百
the circumstances as prescribed in Article 124 thereof, the people's court         二十四条规定情形的，应当登记立案；对
shall register such written civil complaint and docket a case; if the people's     当场不能判定是否符合起诉条件的，应当
court fails to determine on the spot whether such written civil complaint          接收起诉材料，并出具注明收到日期的书
meets the conditions for instituting an action, it shall receive the complaint     面凭证。
materials and issue a dated certification in writing.

Where it is necessary to supplement corresponding indispensable                    需要补充必要相关材料的，人民法院应当
materials, the people's court shall notify the party in a timely manner. After     及时告知当事人。在补齐相关材料后，应
the corresponding materials are supplemented, the people's court shall             当在七日内决定是否立案。
decide whether to docket a case within seven days.

Where the people's court finds that the complaint does not meet the                立案后发现不符合起诉条件或者属于民事
conditions for instituting an action after having docketed the case or the         诉讼法第一百二十四条规定情形的，裁定
complaint falls under the circumstances as prescribed in Article 124 of the        驳回起诉。
Civil Procedure Law, the people's court shall rule to dismiss the auction.

Article 209 Where information on the defendant as provided by the                   第二百零九条    原告提供被告的姓名
plaintiff, including but not limited to name or title, and domicile, is specific   或者名称、住所等信息具体明确，足以使
and clear, and is sufficient to differentiate a defendant from other persons,      被告与他人相区别的，可以认定为有明确
it may be determined that there is a clear defendant.                              的被告。

Where information on the defendant as listed in the written complaint is           起诉状列写被告信息不足以认定明确的被
insufficient to determine a clear defendant, the people's court may notify         告的，人民法院可以告知原告补正。原告
the plaintiff to supplement or correct corresponding information. Where a          补正后仍不能确定明确的被告的，人民法
clear defendant still fails to be determined after supplement or correction        院裁定不予受理。
by the plaintiff, the people's court shall rule not to accept the action.

Article 210 Where a plaintiff uses the words of vituperation or personal            第二百一十条    原告在起诉状中有谩
assault in the written complaint, the people's court shall inform it of            骂和人身攻击之辞的，人民法院应当告知
modifying the written complaint before instituting an action.                      其修改后提起诉讼。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 359 of 458 PageID #:1038




Article 211 Where a people's court has no jurisdiction over a case, it shall           第二百一十一条   对本院没有管辖权
notify the plaintiff to institute an action in the competent people's court; if       的案件，告知原告向有管辖权的人民法院
the plaintiff insists on instituting an action in the people's court, it shall rule   起诉；原告坚持起诉的，裁定不予受理；
to dismiss the action; or if the people's court finds that it has no jurisdiction     立案后发现本院没有管辖权的，应当将案
over the case after having docketed it, it shall transfer the case to the             件移送有管辖权的人民法院。
competent people's court.

Article 212 Where a people's court has ruled not to accept a case or                   第二百一十二条   裁定不予受理、驳
dismiss the action, the plaintiff institutes another action, and the complaint        回起诉的案件，原告再次起诉，符合起诉
meets the conditions for instituting an action and does not fall under the            条件且不属于民事诉讼法第一百二十四条
circumstances as prescribed in Article 124 of the Civil Procedure Law, the            规定情形的，人民法院应予受理。
people's court shall accept the case.

Article 213 Where the plaintiff must pay the case acceptance fee in                    第二百一十三条   原告应当预交而未
advance but fails to do so, the people's court shall notify him, her or it to         预交案件受理费，人民法院应当通知其预
make advance payment. If the plaintiff still fails to make advance payment            交，通知后仍不预交或者申请减、缓、免
after being notified, or his, her or its application for reduction,                   未获批准而仍不预交的，裁定按撤诉处
postponement and exemption of case acceptance fee is not approved by                  理。
the people's court but he, she or it still fails to make advance payment, the
people's court shall rule that the plaintiff has withdrawn the action.

Article 214 Where, after the plaintiff withdraws an action or the people's             第二百一十四条   原告撤诉或者人民
court deems that the plaintiff has withdrawn the action, the plaintiff                法院按撤诉处理后，原告以同一诉讼请求
institutes another action for the same claims, the people's court shall               再次起诉的，人民法院应予受理。
accept the action.

For a divorce case that is withdrawn by the plaintiff or deemed by a                  原告撤诉或者按撤诉处理的离婚案件，没
people's court that the plaintiff has withdrawn the action, if one party              有新情况、新理由，六个月内又起诉的，
institutes another action within six months without new developments or               比照民事诉讼法第一百二十四条第七项的
reasons, the people's court may dismiss the action by referring to item (7),          规定不予受理。
Article 124 of the Civil Procedure Law.

Article 215 Where the parties have stipulated an arbitration clause in the             第二百一十五条   依照民事诉讼法第
written agreement or reached a written arbitration agreement after the                一百二十四条第二项的规定，当事人在书
dispute occurs, if one party institutes an action in the people's court, the          面合同中订有仲裁条款，或者在发生纠纷
people's court shall notify the plaintiff of applying for arbitration to an           后达成书面仲裁协议，一方向人民法院起
arbitral institution and if the plaintiff insists on instituting the action, the      诉的，人民法院应当告知原告向仲裁机构
people's court shall rule to dismiss the action, unless the arbitration clause        申请仲裁，其坚持起诉的，裁定不予受
or agreement are untenable, invalid, invalidated, and ambiguous and thus              理，但仲裁条款或者仲裁协议不成立、无
cannot be enforced.                                                                   效、失效、内容不明确无法执行的除外。

Article 216 Where, before the first court session of a people's court begins,          第二百一十六条   在人民法院首次开
a defendant raises an objection to the acceptance of the civil case by the            庭前，被告以有书面仲裁协议为由对受理
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 360 of 458 PageID #:1039




people's court on the ground that there is a written arbitration agreement,     民事案件提出异议的，人民法院应当进行
the people's court shall examine the objection.                                 审查。

Where, upon examination, the objection falls under any of the following         经审查符合下列情形之一的，人民法院应
circumstances, the people's court shall rule to dismiss the action:             当裁定驳回起诉：

(1) The arbitral institution or the people's court has confirmed that the       （一）仲裁机构或者人民法院已经确认仲
arbitration agreement is valid.                                                 裁协议有效的；

(2) The party fails to raise an objection to the effectiveness of the           （二）当事人没有在仲裁庭首次开庭前对
arbitration agreement before the arbitration tribunal first holds a court       仲裁协议的效力提出异议的；
session.

(3) The arbitration agreement complies with the provisions of Article 16 of     （三）仲裁协议符合仲裁法第十六条规定
the Arbitration Law and does not fall under the circumstances as                且不具有仲裁法第十七条规定情形的。
prescribed in Article 17 of the Arbitration Law.

Article 217 In a case where the whereabouts of the husband or the wife           第二百一十七条    夫妻一方下落不
are unknown, the other party institutes an action in a people's court for       明，另一方诉至人民法院，只要求离婚，
divorce but does not apply for declaration of the party whose whereabouts       不申请宣告下落不明人失踪或者死亡的案
are unknown as missing or dead, the people's court shall accept the case        件，人民法院应当受理，对下落不明人公
and serve process on the party whose whereabouts are unknown by a               告送达诉讼文书。
public notice.

Article 218 For a case regarding claims of alimonies, supports for children      第二百一十八条    赡养费、扶养费、
or elders, pension for the disabled or the family of a decedent, where, after   抚育费案件，裁判发生法律效力后，因新
the judgment has come into force, one side institutes another action for        情况、新理由，一方当事人再行起诉要求
increase or reduction of expenses with new developments or new reasons,         增加或者减少费用的，人民法院应作为新
the people's court shall accept the action as a new one.                        案受理。

Article 219 Where a party institutes an action after the time limitation for     第二百一十九条    当事人超过诉讼时
instituting an action expires, a people's court shall accept the action. If,    效期间起诉的，人民法院应予受理。受理
after the people's court accepts the action, the opposing party makes a         后对方当事人提出诉讼时效抗辩，人民法
defense on the time limitation and the people's court holds upon trial that     院经审理认为抗辩事由成立的，判决驳回
the defenses are tenable, the people's court shall enter a judgment to          原告的诉讼请求。
dismiss the claims of the plaintiff.

Article 220 As mentioned in Articles 68, 134, and 156 of the Civil               第二百二十条    民事诉讼法第六十八
Procedure Law, “trade secrets” means technical secrets and business             条、第一百三十四条、第一百五十六条规
intelligence and information that a party is unwilling to disclose to the       定的商业秘密，是指生产工艺、配方、贸
public such as manufacturing techniques, formulas, business contracts,          易联系、购销渠道等当事人不愿公开的技
and purchase and sale channels.                                                 术秘密、商业情报及信息。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 361 of 458 PageID #:1040




Article 221 Where the parties institute actions in the same people's court         第二百二十一条   基于同一事实发生
for disputes arising from the same facts, respectively, the people's court        的纠纷，当事人分别向同一人民法院起诉
may concurrently try such actions.                                                的，人民法院可以合并审理。

Article 222 Where a plaintiff directly lists a third party in the written          第二百二十二条   原告在起诉状中直
complaint, it shall be deemed that the plaintiff applies to the people's court    接列写第三人的，视为其申请人民法院追
for adding the third party to participate in the litigation. Upon examination,    加该第三人参加诉讼。是否通知第三人参
the people's court shall decide whether to notify the third party to              加诉讼，由人民法院审查决定。
participate in the litigation.

Article 223 Where a party raises an objection to jurisdiction during the           第二百二十三条   当事人在提交答辩
period of submitting a written statement of defense and presents his, her         状期间提出管辖异议，又针对起诉状的内
or its argument on the content of the written complaint, the people's court       容进行答辩的，人民法院应当依照民事诉
shall examine the objection to jurisdiction in accordance with the                讼法第一百二十七条第一款的规定，对管
provisions of paragraph 1, Article 127 of the Civil Procedure Law.                辖异议进行审查。

Where the party does not raise an objection to jurisdiction, but presents         当事人未提出管辖异议，就案件实体内容
his, her or its argument or statement, or files a counterclaim on the             进行答辩、陈述或者反诉的，可以认定为
substantial content of the case, it may be identified as “responding to the       民事诉讼法第一百二十七条第二款规定的
action by submitting a written statement of defense” as prescribed in             应诉答辩。
paragraph 2, Article 127 of the Civil Procedure Law.

Article 224 In accordance with the provisions of item (4), Article 133 of the      第二百二十四条   依照民事诉讼法第
Civil Procedure Law, a people's court may, after the period of defense            一百三十三条第四项规定，人民法院可以
expires, make good preparation for the trial by organizing evidence               在答辩期届满后，通过组织证据交换、召
exchange, holding a pre-trial conference, and other means.                        集庭前会议等方式，作好审理前的准备。

Article 225 In light of specific case circumstances, the content of a pre-trial    第二百二十五条   根据案件具体情
conference may include:                                                           况，庭前会议可以包括下列内容：

(1) Specifying the claims of the plaintiff and the arguments of the               （一）明确原告的诉讼请求和被告的答辩
defendant.                                                                        意见；

(2) Examining and handling the application for adding or modifying claims         （二）审查处理当事人增加、变更诉讼请
and the counterclaim as filed by the parties and the claims related to the        求的申请和提出的反诉，以及第三人提出
case as raised by a third party.                                                  的与本案有关的诉讼请求；

(3) Deciding to investigate and collect evidence upon application of the          （三）根据当事人的申请决定调查收集证
parties, entrusting an entity with evidence authentication, requiring the         据，委托鉴定，要求当事人提供证据，进
parties to adduce evidence, surveying such evidence, and conducting               行勘验，进行证据保全；
evidence preservation.

(4) Organizing the exchange of evidence.                                          （四）组织交换证据；

(5) Concluding the focus of disputes.                                             （五）归纳争议焦点；
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 362 of 458 PageID #:1041




(6) Conducting mediation.                                                          （六）进行调解。

Article 226 A people's court shall, in accordance with the claims and               第二百二十六条    人民法院应当根据
arguments of the parties as well as the circumstances on evidence                  当事人的诉讼请求、答辩意见以及证据交
exchange, conclude the focus of disputes and solicit opinions on such              换的情况，归纳争议焦点，并就归纳的争
concluded focus of disputes from the parties.                                      议焦点征求当事人的意见。

Article 227 Where a people's court tries a case under formal procedure,             第二百二十七条    人民法院适用普通
the people's court shall, three days before the court session begins,              程序审理案件，应当在开庭三日前用传票
summons the parties and notify the litigation representatives, witnesses,          传唤当事人。对诉讼代理人、证人、鉴定
identification experts, surveyors, and interpreters to appear in court by a        人、勘验人、翻译人员应当用通知书通知
notice. If any parties or any other litigation participants stay in another        其到庭。当事人或者其他诉讼参与人在外
place, the people's court shall arrange necessary time of travelling for           地的，应当留有必要的在途时间。
them.

Article 228 The court session shall center on such focuses as the facts in          第二百二十八条    法庭审理应当围绕
dispute of the parties, evidence, and application of law.                          当事人争议的事实、证据和法律适用等焦
                                                                                   点问题进行。

Article 229 Where, in the court session, a party raises different opinions on       第二百二十九条    当事人在庭审中对
the facts and evidence he, she or it has recognized at the preparatory             其在审理前的准备阶段认可的事实和证据
stage before trial, the people's court shall order him, her or it to state         提出不同意见的，人民法院应当责令其说
reasons. When necessary, the people's court may order the party to                 明理由。必要时，可以责令其提供相应证
provide corresponding evidence. The people's court shall examine such              据。人民法院应当结合当事人的诉讼能
reasons in light of the litigation capacity of the party, evidence, and specific   力、证据和案件的具体情况进行审查。理
case circumstances. Where such reasons are tenable, the people's court             由成立的，可以列入争议焦点进行审理。
shall list such different opinions into the focus of disputes for trial.

Article 230 On the basis of specific case circumstances, a people's court           第二百三十条    人民法院根据案件具
may conduct court investigation and court debate concurrently, to which            体情况并征得当事人同意，可以将法庭调
the parties agree.                                                                 查和法庭辩论合并进行。

Article 231 Where a party produces any new evidence in court, the                   第二百三十一条    当事人在法庭上提
people's court shall handle it in accordance with the provisions of                出新的证据的，人民法院应当依照民事诉
paragraph 2, Article 65 of the Civil Procedure Law and the relevant                讼法第六十五条第二款规定和本解释相关
provisions of this Interpretation.                                                 规定处理。

Article 232 Where, after the acceptance of a case and before the end of             第二百三十二条    在案件受理后，法
court debate, the plaintiff adds claims, the defendant files a counterclaim,       庭辩论结束前，原告增加诉讼请求，被告
a third party raises claims related to the case, if they may be tried              提出反诉，第三人提出与本案有关的诉讼
concurrently, the people's court shall try them concurrently.                      请求，可以合并审理的，人民法院应当合
                                                                                   并审理。

Article 233 The parties to a counterclaim shall be limited to the parties to        第二百三十三条    反诉的当事人应当
the action.                                                                        限于本诉的当事人的范围。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 363 of 458 PageID #:1042




Where the claims of the counterclaim and those of the action are based on           反诉与本诉的诉讼请求基于相同法律关
the same legal relationship, there is causation between such claims, or the         系、诉讼请求之间具有因果关系，或者反
claims of the counterclaim and the action are based on the same facts, the          诉与本诉的诉讼请求基于相同事实的，人
people's court shall try them concurrently.                                         民法院应当合并审理。

A counterclaim shall be under exclusive jurisdiction of other people's court.       反诉应由其他人民法院专属管辖，或者与
Where the counterclaim is irrelevant to the subject matter of the action and        本诉的诉讼标的及诉讼请求所依据的事
the facts and reasons on which the claims in the action are based, the              实、理由无关联的，裁定不予受理，告知
people's court shall rule to dismiss such counterclaim and notify the party         另行起诉。
to the counterclaim to institute a separate action.

Article 234 For a divorce case involving a person of no capacity for civil           第二百三十四条   无民事行为能力人
conduct, his or her legal representative shall appear in court; where the           的离婚诉讼，当事人的法定代理人应当到
legal representative is unable to appear in court, the people's court shall         庭；法定代理人不能到庭的，人民法院应
enter a judgment in accordance with the law after the facts have been               当在查清事实的基础上，依法作出判决。
ascertained.

Article 235 Where the legal representative of one party of no capacity for           第二百三十五条   无民事行为能力的
civil conduct refuses to appear in court without any justifiable reasons after      当事人的法定代理人，经传票传唤无正当
being summonsed, if the party is a plaintiff, the people's court may deem           理由拒不到庭，属于原告方的，比照民事
that the plaintiff has withdrawn the action by referring to the provisions of       诉讼法第一百四十三条的规定，按撤诉处
Article 143 of the Civil Procedure Law; and if the party is a defendant, the        理；属于被告方的，比照民事诉讼法第一
court may enter a default judgment by referring to the provisions of Article        百四十四条的规定，缺席判决。必要时，
144 of the Civil Procedure Law. When necessary, the people's court may              人民法院可以拘传其到庭。
summons the party to appear in court by force.

Article 236 Where a third party with an independent claim refuses to                 第二百三十六条   有独立请求权的第
appear in court without any justifiable reasons after being summonsed by            三人经人民法院传票传唤，无正当理由拒
a people's court, or leaves the courtroom during a court session without            不到庭的，或者未经法庭许可中途退庭
permission from the people's court, the people's court may deem that the            的，比照民事诉讼法第一百四十三条的规
third party has withdrawn the action by referring to the provisions of Article      定，按撤诉处理。
143 of the Civil Procedure Law.

Article 237 Where, after a third party with an independent claim has                 第二百三十七条   有独立请求权的第
participated in the litigation, the plaintiff files an application for withdrawal   三人参加诉讼后，原告申请撤诉，人民法
of the action, the people's court shall, after approving the plaintiff's            院在准许原告撤诉后，有独立请求权的第
application, take the third party with an independent claim as the plaintiff of     三人作为另案原告，原案原告、被告作为
another case, take the plaintiff and the defendant in the original case as          另案被告，诉讼继续进行。
the defendant of another case, and continue the litigation.

Article 238 For a case in which a party applies for withdrawal of the action         第二百三十八条   当事人申请撤诉或
or which can be taken as a case where a party has withdrawn the action, if          者依法可以按撤诉处理的案件，如果当事
there is any illegal act committed by the party that needs to be handled            人有违反法律的行为需要依法处理的，人
according to the law, the people's court is allowed to not approve the
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 364 of 458 PageID #:1043




withdrawal or not take the case as one where the party has withdrawn the             民法院可以不准许撤诉或者不按撤诉处
action.                                                                              理。

Where the plaintiff files an application for withdrawal of the action after the      法庭辩论终结后原告申请撤诉，被告不同
end of court debate, but the defendant disagrees to the plaintiff's                  意的，人民法院可以不予准许。
application, the people's court is allowed to not approve the plaintiff's
application.

Article 239 Where a people's court approves the application for withdrawal            第二百三十九条    人民法院准许本诉
of the plaintiff to the action, the people's court shall continue the trial of the   原告撤诉的，应当对反诉继续审理；被告
counterclaim; if the defendant files an application for withdrawal of the            申请撤回反诉的，人民法院应予准许。
counterclaim, the people's court shall approve such application.

Article 240 Where a third party without an independent claim refuses to               第二百四十条    无独立请求权的第三
appear in court without any justifiable reasons after being summonsed by             人经人民法院传票传唤，无正当理由拒不
a people's court or leaves the courtroom during a court session without the          到庭，或者未经法庭许可中途退庭的，不
permission of the people's court, it does not affect the trial of the case.          影响案件的审理。

Article 241 Where a defendant refuses to appear in court without justifiable          第二百四十一条    被告经传票传唤无
reasons after being summonsed or leaves the courtroom during a court                 正当理由拒不到庭，或者未经法庭许可中
session without permission from the people's court, the people's court               途退庭的，人民法院应当按期开庭或者继
shall hold a court session on schedule or continue the court session and             续开庭审理，对到庭的当事人诉讼请求、
after trying the claims of the parties appearing in court, the plea grounds of       双方的诉辩理由以及已经提交的证据及其
the defendant as well as the evidence that has been submitted and other              他诉讼材料进行审理后，可以依法缺席判
case materials, the people's court may enter a default judgment according            决。
to the law.

Article 242 Where, after the pronouncement of the first-instance judgment,            第二百四十二条    一审宣判后，原审
the original trial people's court discovers any adjudication error and the           人民法院发现判决有错误，当事人在上诉
party appeals within the time limit for appeal, the original trial people's          期内提出上诉的，原审人民法院可以提出
court may present opinions that there is an error in the original judgment           原判决有错误的意见，报送第二审人民法
and submit its opinions to the people's court of second instance, and the            院，由第二审人民法院按照第二审程序进
people's court of second instance shall try the case under the procedure of          行审理；当事人不上诉的，按照审判监督
second instance; if the party does not appeal, the case shall be tried under         程序处理。
the trial supervision procedure.

Article 243 The time limit for completing the trial of a case prescribed in           第二百四十三条    民事诉讼法第一百
Article 149 of the Civil Procedure Law shall be a period from the day when           四十九条规定的审限，是指从立案之日起
the case is docketed to the day when the judgment is pronounced or the               至裁判宣告、调解书送达之日止的期间，
consent judgment is served, excluding the duration of public notice, the             但公告期间、鉴定期间、双方当事人和解
duration of expert identification, the duration of settlement between both           期间、审理当事人提出的管辖异议以及处
sides, the duration for trying the objection to jurisdiction raised by the party     理人民法院之间的管辖争议期间不应计算
as well as the duration for settling jurisdictional disputes between the             在内。
people's courts.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 365 of 458 PageID #:1044




Article 244 Where a judgment or ruling that is appealable cannot be                     第二百四十四条    可以上诉的判决
served on both sides at the same time, the time limit for appeal shall be              书、裁定书不能同时送达双方当事人的，
calculated from the day when they receive the judgment or ruling,                      上诉期从各自收到判决书、裁定书之日计
respectively.                                                                          算。

Article 245 As mentioned in paragraph 1(7), Article 154 of the Civil                    第二百四十五条    民事诉讼法第一百
Procedure Law, “typos” means clerical errors and miscalculations in legal              五十四条第一款第七项规定的笔误是指法
instruments, omissions and miscalculations of litigation expenses, and                 律文书误写、误算，诉讼费用漏写、误算
other typos.                                                                           和其他笔误。

Article 246 When the cause for suspension of action is eliminated and the               第二百四十六条    裁定中止诉讼的原
litigation procedure resumes, it is unnecessary to revoke the original ruling          因消除，恢复诉讼程序时，不必撤销原裁
and the ruling for suspension of action shall immediately become                       定，从人民法院通知或者准许当事人双方
invalidated after the people's court notifies or allows both sides to proceed          继续进行诉讼时起，中止诉讼的裁定即失
with the action.                                                                       去效力。

Article 247 Where, in the course of an action or after a judgment takes                 第二百四十七条    当事人就已经提起
effect, a party institutes another action against matters for which an action          诉讼的事项在诉讼过程中或者裁判生效后
has been instituted, and the another action meets the following conditions             再次起诉，同时符合下列条件的，构成重
at the same time, it constitutes a repeated action:                                    复起诉：

(1) The parties to the latter action and those to the former action are the            （一）后诉与前诉的当事人相同；
same.

(2) The subject matter of action in the latter action and that in the former           （二）后诉与前诉的诉讼标的相同；
action are the same.

(3) The claims in the latter action and those in the former action are the             （三）后诉与前诉的诉讼请求相同，或者
same or the claims in the latter action substantially deny the judgment in             后诉的诉讼请求实质上否定前诉裁判结
the former action.                                                                     果。

Where a party institutes a repeated action, the people's court shall rule not          当事人重复起诉的，裁定不予受理；已经
to accept the action; if the repeated action has been accepted, the                    受理的，裁定驳回起诉，但法律、司法解
people's court shall rule to dismiss the action, unless otherwise as                   释另有规定的除外。
prescribed in laws and judicial interpretations.

Article 248 Where, after a judgment has come into force, new facts occur                第二百四十八条    裁判发生法律效力
and a party institutes another action, the people's court shall accept such            后，发生新的事实，当事人再次提起诉讼
action according to the law.                                                           的，人民法院应当依法受理。

Article 249 Where the civil rights and obligations in dispute are transferred           第二百四十九条    在诉讼中，争议的
during litigation, the litigation eligibility status and the status in litigation of   民事权利义务转移的，不影响当事人的诉
a party shall not be affected. The effective judgment or ruling as issued by           讼主体资格和诉讼地位。人民法院作出的
the people's court shall be binding upon the transferee.                               发生法律效力的判决、裁定对受让人具有
                                                                                       拘束力。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 366 of 458 PageID #:1045




Where the transferee files an application for participating in the litigation as   受让人申请以无独立请求权的第三人身份
a third party without an independent claim, the people's court may approve         参加诉讼的，人民法院可予准许。受让人
the transferee's participation. If the transferee files an application for         申请替代当事人承担诉讼的，人民法院可
assuming the litigation by substituting a party, the people's court may, in        以根据案件的具体情况决定是否准许；不
accordance with specific case circumstances, decide whether to approve             予准许的，可以追加其为无独立请求权的
the transferee's application; and if the people's court does not approve the       第三人。
transferee's application, the people's court may add the transferee as a
third party without an independent claim.

Article 250 In accordance with the provisions of Article 249 of this                第二百五十条   依照本解释第二百四
Interpretation, where a people's court allows the transferee to assume the         十九条规定，人民法院准许受让人替代当
litigation by substituting a party, the people's court shall rule to change the    事人承担诉讼的，裁定变更当事人。
parties.

After the parties have been changed, the litigation procedure proceeds             变更当事人后，诉讼程序以受让人为当事
with the transferee as a party and the original party shall retreat from the       人继续进行，原当事人应当退出诉讼。原
litigation. The litigation conduct that has been committed by the original         当事人已经完成的诉讼行为对受让人具有
party shall be binding on the transferee.                                          拘束力。

Article 251 Where the ruling of second instance revokes the judgment of             第二百五十一条   二审裁定撤销一审
first instance and remands the case to the original trial people's court for       判决发回重审的案件，当事人申请变更、
retrial, if the parties apply for changing the parties, adding claims, or filing   增加诉讼请求或者提出反诉，第三人提出
a counterclaim, and a third party files a claim related to the case, they shall    与本案有关的诉讼请求的，依照民事诉讼
be handled in accordance with the provisions of Article 140 of the Civil           法第一百四十条规定处理。
Procedure Law.

Article 252 For a case in which the ruling issued upon retrial revokes the          第二百五十二条   再审裁定撤销原判
original judgment and rules to remand the case to the original trial people's      决、裁定发回重审的案件，当事人申请变
court for retrial, where the parties apply for changing or adding claims, or       更、增加诉讼请求或者提出反诉，符合下
filing a counterclaim, which falls under any of the following circumstances,       列情形之一的，人民法院应当准许：
the people's court shall approve such an application:

(1) The original trial people's court enters a default judgment without            （一）原审未合法传唤缺席判决，影响当
legally summonsing the parties, which affects the parties' exercise of their       事人行使诉讼权利的；
procedural rights.

(2) A new party to the action is added.                                            （二）追加新的诉讼当事人的；

(3) The subject matter of action is lost or changed, which causes the              （三）诉讼标的物灭失或者发生变化致使
failure to realize the original claims.                                            原诉讼请求无法实现的；

(4) The claims to be changed or added under the application of the parties         （四）当事人申请变更、增加的诉讼请求
or the counterclaim filed by the parties fail to be resolved by instituting a      或者提出的反诉，无法通过另诉解决的。
separate action.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 367 of 458 PageID #:1046




Article 253 For cases whose judgments are pronounced in court, except              第二百五十三条   当庭宣判的案件，
that the parties require the delivery of judgments by mail, the people's          除当事人当庭要求邮寄发送裁判文书的
court shall notify the parties or the litigation representatives thereof of the   外，人民法院应当告知当事人或者诉讼代
time and place for receiving judgments and the legal consequences for             理人领取裁判文书的时间和地点以及逾期
failing to receive such judgments within a prescribed time limit. The             不领取的法律后果。上述情况，应当记入
aforesaid circumstances shall be recorded in transcripts.                         笔录。

Article 254 Where a citizen, legal person, or other organization applies for       第二百五十四条   公民、法人或者其
consulting an effective judgment or ruling, the citizen, legal person, or         他组织申请查阅发生法律效力的判决书、
other organization shall file the application with the people's court that        裁定书的，应当向作出该生效裁判的人民
enters the effective judgment. The application shall be filed in writing and      法院提出。申请应当以书面形式提出，并
the specific case number or the name or title of the party shall be provided.     提供具体的案号或者当事人姓名、名称。

Article 255 The people's court shall handle an application for consulting a        第二百五十五条   对于查阅判决书、
judgment or ruling under any of the following circumstances:                      裁定书的申请，人民法院根据下列情形分
                                                                                  别处理：

(1) Where the judgment or ruling has been made available to the public            （一）判决书、裁定书已经通过信息网络
through information network, the people's court shall guide the applicant in      向社会公开的，应当引导申请人自行查
the voluntary consultation.                                                       阅；

(2) Where the judgment or ruling is not made available to the public              （二）判决书、裁定书未通过信息网络向
through information network, but the application meets the requirements,          社会公开，且申请符合要求的，应当及时
the people's court shall, in a timely manner, provide convenient                  提供便捷的查阅服务；
consultation services.

(3) Where the judgment or ruling has not come into force or has become            （三）判决书、裁定书尚未发生法律效
invalid, the people's court shall not make it available for the public's          力，或者已失去法律效力的，不提供查阅
consultation and notify the applicant.                                            并告知申请人；

(4) Where the effective judgment or ruling is not issued by the people's          （四）发生法律效力的判决书、裁定书不
court, the people's court shall notify the applicant to file an application for   是本院作出的，应当告知申请人向作出生
consultation with the people's court that has issued such effective               效裁判的人民法院申请查阅；
judgment or ruling.

(5) Where the content under the application for consultation involves state       （五）申请查阅的内容涉及国家秘密、商
secret, trade secret, or individual privacy, the people's court shall not allow   业秘密、个人隐私的，不予准许并告知申
the consultation of such content and notify the applicant.                        请人。

XI. Summary Procedure                                                                    十一、简易程序

Article 256 As mentioned in Article 157 of the Civil Procedure Law, “clear         第二百五十六条   民事诉讼法第一百
facts” of a simple civil case means that the parties make basically               五十七条规定的简单民事案件中的事实清
consistent statements on the facts of a dispute and can provide                   楚，是指当事人对争议的事实陈述基本一
corresponding evidence, and it is unnecessary for the people's court to           致，并能提供相应的证据，无须人民法院
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 368 of 458 PageID #:1047




investigate and collect evidence for ascertaining facts; “unambiguous            调查收集证据即可查明事实；权利义务关
rights and obligations” means that it is clear that who is the obligor and       系明确是指能明确区分谁是责任的承担
who is the oblige; and “minor disputes” means that there is no difference in     者，谁是权利的享有者；争议不大是指当
principle regarding the right and the wrong of the case, the responsibilities,   事人对案件的是非、责任承担以及诉讼标
and the dispute over the subject matter of action.                               的争执无原则分歧。

Article 257 The summary procedure shall not apply to the trial of the             第二百五十七条    下列案件，不适用
following cases:                                                                 简易程序：

(1) The whereabouts of a defendant are unknown when the action is                （一）起诉时被告下落不明的；
instituted.

(2) The case is remanded to the original trial people's court for retrial.       （二）发回重审的；

(3) The parties on one side are numerous.                                        （三）当事人一方人数众多的；

(4) The trial supervision procedure is applicable.                               （四）适用审判监督程序的；

(5) National interest or public interest is involved.                            （五）涉及国家利益、社会公共利益的；

(6) The claims of a third party are changed or the effective judgment,           （六）第三人起诉请求改变或者撤销生效
ruling, or consent judgment is revoked.                                          判决、裁定、调解书的；

(7) Other cases, for which the application of summary procedure is not           （七）其他不宜适用简易程序的案件。
appropriate.

Article 258 For a case to which summary procedure applies, where, after           第二百五十八条    适用简易程序审理
the time limit for trial expires, both sides agree on the continued              的案件，审理期限到期后，双方当事人同
application of summary procedure, the time limit for trial may be extended       意继续适用简易程序的，由本院院长批
with the approval of the president of the people's court. The cumulative         准，可以延长审理期限。延长后的审理期
time limit for trial after the extension shall not exceed six months.            限累计不得超过六个月。

Where the people's court discovers that a case has complicated                   人民法院发现案情复杂，需要转为普通程
circumstances and it is necessary to transfer the case into formal               序审理的，应当在审理期限届满前作出裁
procedure, the people's court shall, before the time limit for trial expires,    定并将合议庭组成人员及相关事项书面通
issue a ruling and notify both sides of the composition of the collegial         知双方当事人。
bench and the corresponding matters in writing.

Where a case is transferred into formal procedure, the time limit for trial      案件转为普通程序审理的，审理期限自人
shall be calculated from the day when the people's court dockets the case.       民法院立案之日计算。

Article 259 Both sides may file an application with a people's court              第二百五十九条    当事人双方可就开
regarding the court session manner and the people's court shall decide           庭方式向人民法院提出申请，由人民法院
whether to approve such court session manner. With the consents of both          决定是否准许。经当事人双方同意，可以
sides, the court session may be held by adopting audio and video                 采用视听传输技术等方式开庭。
transmission technologies and other means.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 369 of 458 PageID #:1048




Article 260 A case that has been tried under formal procedure may not be        第二百六十条    已经按照普通程序审
transferred into summary procedure after the court session begins.             理的案件，在开庭后不得转为简易程序审
                                                                               理。

Article 261 For a case to which summary procedure applies, a people's           第二百六十一条    适用简易程序审理
court may summons both sides, notify witnesses, and serve process              案件，人民法院可以采取捎口信、电话、
excluding judgment in such simple manners as oral message, phone call,         短信、传真、电子邮件等简便方式传唤双
short message, fax, and e-mail.                                                方当事人、通知证人和送达裁判文书以外
                                                                               的诉讼文书。

Where the receipt of a notice on court session served in simple manners is     以简便方式送达的开庭通知，未经当事人
not confirmed by the parties or there is no evidence proving that the          确认或者没有其他证据证明当事人已经收
parties have received it, the people's court may not enter a default           到的，人民法院不得缺席判决。
judgment.

For a case to which summary procedure applies, the judge shall try it          适用简易程序审理案件，由审判员独任审
individually and the court clerk shall be responsible for taking notes.        判，书记员担任记录。

Article 262 The judgments, rulings, and consent judgments issued by a           第二百六十二条    人民法庭制作的判
people's court shall bear the seal of a basic people's court and the seal of   决书、裁定书、调解书，必须加盖基层人
a people's tribunal may not be used to substitute the seal of a basic          民法院印章，不得用人民法庭的印章代替
people's court.                                                                基层人民法院的印章。

Article 263 For a case to which summary procedure applies, the case files       第二百六十三条    适用简易程序审理
shall contain the following:                                                   案件，卷宗中应当具备以下材料：

(1) a written complaint or transcript of a verbal complaint;                   （一）起诉状或者口头起诉笔录；

(2) a written statement of defense or transcript of a verbal defense;          （二）答辩状或者口头答辩笔录；

(3) identity certification documents of the parties;                           （三）当事人身份证明材料；

(4) a power of attorney for authorizing other person to represent the party    （四）委托他人代理诉讼的授权委托书或
to the case or transcript of verbal authorization;                             者口头委托笔录；

(5) evidence;                                                                  （五）证据；

(6) transcripts of inquiries of the parties;                                   （六）询问当事人笔录；

(7) transcripts of trial (including mediation);                                （七）审理（包括调解）笔录；

(8) a judgment, ruling, consent judgment, or mediation agreement;              （八）判决书、裁定书、调解书或者调解
                                                                               协议；

(9) transcripts of service and pronouncement;                                  （九）送达和宣判笔录；

(10) enforcement information;                                                  （十）执行情况；
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 370 of 458 PageID #:1049




(11) receipts of litigation expenses; and                                          （十一）诉讼费收据；

(12) a written notification of the relevant procedure where a case is tried in     （十二）适用民事诉讼法第一百六十二条
accordance with the provisions of Article 262 of the Civil Procedure Law.          规定审理的，有关程序适用的书面告知。

Article 264 Where both sides agree on the application of summary                    第二百六十四条   当事人双方根据民
procedure in accordance with the provisions of paragraph 2, Article 157 of         事诉讼法第一百五十七条第二款规定约定
the Civil Procedure Law, they shall put forward it before the court session        适用简易程序的，应当在开庭前提出。口
begins. Where it is put forward verbally, it shall be recorded in transcripts      头提出的，记入笔录，由双方当事人签名
and confirmed by the signatures or fingerprints of both sides.                     或者捺印确认。

For cases as prescribed in Article 257 of this Interpretation, if the parties      本解释第二百五十七条规定的案件，当事
agree on the application of summary procedure to such cases, the                   人约定适用简易程序的，人民法院不予准
people's court may not approve it.                                                 许。

Article 265 Where a plaintiff institutes an action verbally, the people's court     第二百六十五条   原告口头起诉的，
shall correctly record such basic information on the parties as name,              人民法院应当将当事人的姓名、性别、工
gender, employer, domicile, and contact methods, claims, facts, and                作单位、住所、联系方式等基本信息，诉
reasons in transcripts and upon verification, the plaintiff shall affix his, her   讼请求，事实及理由等准确记入笔录，由
or its signature or fingerprint. The people's court shall issue receipts for the   原告核对无误后签名或者捺印。对当事人
evidentiary materials submitted by the parties to it.                              提交的证据材料，应当出具收据。

Article 266 The time limit for producing evidence for a case to which               第二百六十六条   适用简易程序案件
summary procedure applies shall be determined by a people's court or               的举证期限由人民法院确定，也可以由当
may be determined upon consultation and consensus of the parties and               事人协商一致并经人民法院准许，但不得
approval of the people's court, but it may not exceed 15 days. Where a             超过十五日。被告要求书面答辩的，人民
defendant requires a written statement of defense, the people's court may,         法院可在征得其同意的基础上，合理确定
on the basis of gaining the consent of the defendant, properly determine           答辩期间。
the period of defense.

The people's court shall notify both sides of the time limit for producing         人民法院应当将举证期限和开庭日期告知
evidence and the date of court session and explain to the parties the legal        双方当事人，并向当事人说明逾期举证以
consequences of failure to produce evidence within the time limit for              及拒不到庭的法律后果，由双方当事人在
producing evidence and refusal to appear in court.                                 笔录和开庭传票的送达回证上签名或者捺
                                                                                   印。

Where both sides express that the time limit for producing evidence and            当事人双方均表示不需要举证期限、答辩
the period of defense are unnecessary, the people's court shall                    期间的，人民法院可以立即开庭审理或者
immediately hold the court session or determine the date of court session.         确定开庭日期。

Article 267 For a case to which summary procedure applies, pre-trial                第二百六十七条   适用简易程序审理
preparations may be made in simple manners.                                        案件，可以简便方式进行审理前的准备。

Article 268 For a party that does not retain a lawyer or legal service worker       第二百六十八条   对没有委托律师、
at the basic level to serve as the litigation representative, a people's court     基层法律服务工作者代理诉讼的当事人，
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 371 of 458 PageID #:1050




may, in the course of court session, give necessary explanation or             人民法院在庭审过程中可以对回避、自
description of the relevant content, including disqualification, confession,   认、举证证明责任等相关内容向其作必要
and burden of proof and appropriately remind the party of properly             的解释或者说明，并在庭审过程中适当提
exercising the procedural rights and performing the procedural obligations.    示当事人正确行使诉讼权利、履行诉讼义
                                                                               务。

Article 269 Where a party raises an objection to the application of             第二百六十九条   当事人就案件适用
summary procedure in the trial of a case, if the objection is tenable upon     简易程序提出异议，人民法院经审查，异
examination by a people's court, the people's court shall rule to transfer     议成立的，裁定转为普通程序；异议不成
the case into formal procedure; or if the objection is untenable, the          立的，口头告知当事人，并记入笔录。
people's court shall verbally notify the party and record it in transcripts.

Where the case is transferred into formal procedure, the people's court        转为普通程序的，人民法院应当将合议庭
shall notify both sides of the composition of the collegial bench of the       组成人员及相关事项以书面形式通知双方
people's court and corresponding matters in writing.                           当事人。

Before the case is transferred into formal procedure, facts that have been     转为普通程序前，双方当事人已确认的事
confirmed by both sides may no longer be adduced or cross-examined.            实，可以不再进行举证、质证。

Article 270 Where a case to which summary procedure applies falls under         第二百七十条   适用简易程序审理的
any of the following circumstances, when preparing a judgment, ruling, or      案件，有下列情形之一的，人民法院在制
consent judgment, the people's court may appropriately simplify the found      作判决书、裁定书、调解书时，对认定事
facts or judgment's reasoning:                                                 实或者裁判理由部分可以适当简化：

(1) The parties reach a mediation agreement and it is necessary to             （一）当事人达成调解协议并需要制作民
prepare a civil consent judgment.                                              事调解书的；

(2) The parties on one side explicitly admit all or partial claims of the      （二）一方当事人明确表示承认对方全部
opposing parties.                                                              或者部分诉讼请求的；

(3) For a case involving trade secret or individual privacy, the parties on    （三）涉及商业秘密、个人隐私的案件，
one side require the simplification of the relevant content of the judgment    当事人一方要求简化裁判文书中的相关内
and the people's court holds that the reasons for such simplification are      容，人民法院认为理由正当的；
justifiable.

(4) Both sides agree to the simplification.                                    （四）当事人双方同意简化的。

XII. SmallClaimsinSummaryProcedure                                                  十二、简易程序中的小额诉讼

Article 271 Where a people's court tries a small claims lawsuit, the            第二百七十一条   人民法院审理小额
adjudication of the people's court shall be final in accordance with the       诉讼案件，适用民事诉讼法第一百六十二
provisions of Article 162 of the Civil Procedure Law.                          条的规定，实行一审终审。

Article 272 As mentioned in Article 162 of the Civil Procedure Law,             第二百七十二条   民事诉讼法第一百
“previous year's average annual wages of employees in a province,              六十二条规定的各省、自治区、直辖市上
autonomous region or municipality directly under the Central Government”       年度就业人员年平均工资，是指已经公布
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 372 of 458 PageID #:1051




means the previous year's average annual wages of employees in a                的各省、自治区、直辖市上一年度就业人
province, autonomous region or municipality directly under the Central          员年平均工资。在上一年度就业人员年平
Government that have been published. Before the previous year's average         均工资公布前，以已经公布的最近年度就
annual wages of employees are published, the most recent year's average         业人员年平均工资为准。
annual wages of employees that have been published shall prevail.

Article 273 Maritime courts may try maritime and maritime commerce               第二百七十三条    海事法院可以审理
small claims lawsuits. The amount of the subject matter in a case shall be      海事、海商小额诉讼案件。案件标的额应
lower than 30% of the previous year's average annual wages of                   当以实际受理案件的海事法院或者其派出
employees in the province, autonomous region or municipality directly           法庭所在的省、自治区、直辖市上年度就
under the Central Government where the maritime court that actually             业人员年平均工资百分之三十为限。
accepts the case or its dispatched tribunal is located.

Article 274 Small claims procedures shall apply to the trial of the following    第二百七十四条    下列金钱给付的案
cases which involve pecuniary payment:                                          件，适用小额诉讼程序审理：

(1) Cases of disputes over sales contracts, loan contracts or lease             （一）买卖合同、借款合同、租赁合同纠
contracts.                                                                      纷；

(2) Cases of disputes over alimony or payment for supporting the aging          （二）身份关系清楚，仅在给付的数额、
parents or children where the identity relationship is clear and there are      时间、方式上存在争议的赡养费、抚育
disputes only over the amount, time and means of payment.                       费、扶养费纠纷；

(3) Cases of disputes over the compensation for traffic accident damages        （三）责任明确，仅在给付的数额、时
and other personal injuries where responsibilities are clarified and there      间、方式上存在争议的交通事故损害赔偿
are disputes only over the amount, time and means of payment.                   和其他人身损害赔偿纠纷；

(4) Cases of disputes over water, electricity, gas and heating power            （四）供用水、电、气、热力合同纠纷；
contracts.

(5) Cases of bankcard disputes.                                                 （五）银行卡纠纷；

(6) Cases of disputes over labor contracts where the labor relationship is      （六）劳动关系清楚，仅在劳动报酬、工
clear and there are disputes only over the amount, time and means of            伤医疗费、经济补偿金或者赔偿金给付数
payment of labor remunerations, medical expenses for a work-related             额、时间、方式上存在争议的劳动合同纠
injury or economic indemnity or compensation.                                   纷；

(7) Cases of disputes over labor contracts where the labor relationship is      （七）劳务关系清楚，仅在劳务报酬给付
clear and there are disputes only over the amount, time and means of            数额、时间、方式上存在争议的劳务合同
payment of labor remunerations.                                                 纠纷；

(8) Cases of disputes over property, telecommunications or any other            （八）物业、电信等服务合同纠纷；
service contracts.

(9) Other cases of disputes over pecuniary payment.                             （九）其他金钱给付纠纷。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 373 of 458 PageID #:1052




Article 275 Small claims procedures shall not apply to the trial of the           第二百七十五条    下列案件，不适用
following cases:                                                                 小额诉讼程序审理：

(1) Cases of disputes over personal relationship and property right              （一）人身关系、财产确权纠纷；
confirmation.

(2) Cases of foreign-related civil disputes.                                     （二）涉外民事纠纷；

(3) Cases of intellectual property disputes.                                     （三）知识产权纠纷；

(4) Cases of disputes under which evaluation and appraisal are required or       （四）需要评估、鉴定或者对诉前评估、
any objection is raised topre-action evaluation or appraisal results.            鉴定结果有异议的纠纷；

(5) Other cases of disputes for which the adjudication of first instance is      （五）其他不宜适用一审终审的纠纷。
not appropriate to be final.

Article 276 When accepting a small claims lawsuit, a people's court shall         第二百七十六条    人民法院受理小额
notify the party of the trial organization, finaljudgmentin thefirstinstance,    诉讼案件，应当向当事人告知该类案件的
time limit of trial, payment standards for litigation costs and other relevant   审判组织、一审终审、审理期限、诉讼费
matters.                                                                         用交纳标准等相关事项。

Article 277 The time limit for producing evidencein a small claims lawsuit        第二百七十七条    小额诉讼案件的举
may be either determined by a people's court or agreed on by the parties         证期限由人民法院确定，也可以由当事人
and approved by the people's court, which, however, generally not exceed         协商一致并经人民法院准许，但一般不超
seven days.                                                                      过七日。

Where the defendant requires for making a written statement of defense, a        被告要求书面答辩的，人民法院可以在征
people's court may determine in a reasonable manner the defense period           得其同意的基础上合理确定答辩期间，但
on the basis of obtaining the consent of the defendant, which shall not          最长不得超过十五日。
exceed 15 day at a minimum.

Where a party claims after appearing before the court that he does not           当事人到庭后表示不需要举证期限和答辩
need the time period for producing evidenceor the defense period, the            期间的，人民法院可立即开庭审理。
people's court may try the case in court session immediately.

Article 278 Where a party raises any objection to the jurisdiction                第二百七十八条    当事人对小额诉讼
concerning a small claims lawsuit, the people's court shall make a ruling.       案件提出管辖异议的，人民法院应当作出
The ruling shall take effect immediately after being made.                       裁定。裁定一经作出即生效。

Article 279 Where a people's court finds after accepting a small claims           第二百七十九条    人民法院受理小额
lawsuit that the filing of the lawsuit fails to meet the conditions for          诉讼案件后，发现起诉不符合民事诉讼法
instituting an action as prescribed in Article 119 of the Civil Procedure        第一百一十九条规定的起诉条件的，裁定
Law, it shall rule to dismiss the lawsuit. The ruling shall take effect          驳回起诉。裁定一经作出即生效。
immediately after being made.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 374 of 458 PageID #:1053




Article 280 Where a case fails to meet the conditions for a small claims          第二百八十条    因当事人申请增加或
lawsuit as the party applies for adding or changing claims,files a               者变更诉讼请求、提出反诉、追加当事人
counterclaim or adds parties, among others, the case shall be tried under        等，致使案件不符合小额诉讼案件条件
other provisions of summary procedure.                                           的，应当适用简易程序的其他规定审理。

Where the case as prescribed in the preceding paragraph shall be tried           前款规定案件，应当适用普通程序审理
under formal procedure, a ruling shall be made to try the case under             的，裁定转为普通程序。
formal procedure.

Before trying the case under other provisions of summary procedure or            适用简易程序的其他规定或者普通程序审
formal procedure, the facts ascertained by both parties may no longer be         理前，双方当事人已确认的事实，可以不
proved or cross-examined.                                                        再进行举证、质证。

Article 281 A party's objection to the trial of a case under the procedure for    第二百八十一条    当事人对按照小额
a small claims lawsuit shall be raised before the court hearing. If the          诉讼案件审理有异议的，应当在开庭前提
objection is supported upon examination of the people's court, the case          出。人民法院经审查，异议成立的，适用
shall be tried under other provisions of summary procedure; or if the            简易程序的其他规定审理；异议不成立
objection is not supported, the people's court shall notify the party and        的，告知当事人，并记入笔录。
include it in the transcripts.

Article 282 A judgment document of a small claims lawsuit may be                  第二百八十二条    小额诉讼案件的裁
simplified by primarily recording the basic information of the parties,          判文书可以简化，主要记载当事人基本信
claims, the main text of the judgment and other contents.                        息、诉讼请求、裁判主文等内容。

Article 283 Where these Interpretation is silent, a people's court shall try a    第二百八十三条    人民法院审理小额
small claims lawsuit under other provisions of summary procedure.                诉讼案件，本解释没有规定的，适用简易
                                                                                 程序的其他规定。

XIII. Public Interest Actions                                                         十三、公益诉讼

Article 284Where an organ or relevant organization as prescribed by the           第二百八十四条    环境保护法、消费
Environmental Protection Law, the Law of the People's Republic of China          者权益保护法等法律规定的机关和有关组
on the Protection of Consumer Rights and Interests or any other law              织对污染环境、侵害众多消费者合法权益
initiates a public interest action for any conduct that pollutes environment,    等损害社会公共利益的行为，根据民事诉
infringes upon the legitimate rights and interests of vast consumers or          讼法第五十五条规定提起公益诉讼，符合
otherwise damages public interests in accordance with the provisions of          下列条件的，人民法院应当受理：
Article 55 of the Civil Procedure Law, if the action meets the following
conditions, the people's court shall accept such action:

(1) There is a clear defendant.                                                  （一）有明确的被告；

(2)There are specific claims.                                                    （二）有具体的诉讼请求；

(3) There is preliminary evidence that public interests have been                （三）有社会公共利益受到损害的初步证
damaged.                                                                         据；
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 375 of 458 PageID #:1054




(4) The case is within the scope of civil actions accepted by the people's       （四）属于人民法院受理民事诉讼的范围
courts and under the jurisdiction of the people's court with which the action    和受诉人民法院管辖。
is initiated.

Article 285 A public interest action shall be under the jurisdiction of the       第二百八十五条    公益诉讼案件由侵
intermediate people's court at the place where the tort occurs or at the         权行为地或者被告住所地中级人民法院管
place of domicile of the defendant, except as otherwise provided by laws         辖，但法律、司法解释另有规定的除外。
and judicial interpretations.

A public interest action initiated for marine environmentpollutionshall be       因污染海洋环境提起的公益诉讼，由污染
under the jurisdiction of the maritime court at the place where pollution        发生地、损害结果地或者采取预防污染措
occurs, where injury result occurs or where pollution prevention measures        施地海事法院管辖。
are taken.

Where a public interest action is instituted respectively with two or more       对同一侵权行为分别向两个以上人民法院
people's courts for the same tort, the people's court which files the case       提起公益诉讼的，由最先立案的人民法院
first shall have jurisdiction over the action, and, where necessary, their       管辖，必要时由它们的共同上级人民法院
common people's court at a higher level shall designate the jurisdiction.        指定管辖。

Article 286 A people's court shall, after accepting a public interest action,     第二百八十六条    人民法院受理公益
inform the relevant competent administrative department in writing within        诉讼案件后，应当在十日内书面告知相关
ten days.                                                                        行政主管部门。

Article 287 After a people's court accepts a public interest action, any other    第二百八十七条    人民法院受理公益
organ or relevant organization which is eligible for initiating an action in     诉讼案件后，依法可以提起诉讼的其他机
accordance with the law may apply to the people's court for participating in     关和有关组织，可以在开庭前向人民法院
the action before the court session. Where the people's court allows the         申请参加诉讼。人民法院准许参加诉讼
organ or organization to participate in the action, such organ or                的，列为共同原告。
organization may be listed as a co-plaintiff.

Article 288 The acceptance of a public interest action by a people's court        第二百八十八条    人民法院受理公益
does not affect the initiation of an action by a victim of the same tort in      诉讼案件，不影响同一侵权行为的受害人
accordance with the provisions of Article 119 of the Civil Procedure Law.        根据民事诉讼法第一百一十九条规定提起
                                                                                 诉讼。

Article 289 In a public interest action, the parties may reach a settlement,      第二百八十九条    对公益诉讼案件，
and the people's court may conduct mediation.                                    当事人可以和解，人民法院可以调解。

After the parties reach a settlement or a mediation agreement, the               当事人达成和解或者调解协议后，人民法
people's court shall make an announcement of the settlement or mediation         院应当将和解或者调解协议进行公告。公
agreement for a period of not less than 30 days.                                 告期间不得少于三十日。

After the announcement period expires, a people's court shall issue an           公告期满后，人民法院经审查，和解或者
consent judgment if it finds upon review that the settlement or mediation        调解协议不违反社会公共利益的，应当出
agreement does not violate the public interests, or refuse to issue an           具调解书；和解或者调解协议违反社会公
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 376 of 458 PageID #:1055




mediation agreement and continue to try the case and make a ruling in             共利益的，不予出具调解书，继续对案件
accordance with the law if the settlement or consent judgment violates            进行审理并依法作出裁判。
public interests.

Article 290 Where the plaintiff of a public interest action applies for            第二百九十条   公益诉讼案件的原告
withdrawing an action after the end of a court debate, the people's court         在法庭辩论终结后申请撤诉的，人民法院
shall not grant such application.                                                 不予准许。

Article 291 Where, after the judgment in a public interest action takes legal      第二百九十一条   公益诉讼案件的裁
effect, any organ or relevant organizationqualified as a plaintiff initiates a    判发生法律效力后，其他依法具有原告资
public interest action for the same tort, the people's court shall make a rule    格的机关和有关组织就同一侵权行为另行
of not accepting such action, except as otherwise provided by laws and            提起公益诉讼的，人民法院裁定不予受
judicial interpretations.                                                         理，但法律、司法解释另有规定的除外。

XIV.Third-PartyRevocationActions                                                       十四、第三人撤销之诉

Article 292 Where a third party files a revocation lawsuit against an              第二百九十二条   第三人对已经发生
effective judgment, ruling, or consent judgment of a people's court, it shall,    法律效力的判决、裁定、调解书提起撤销
within six months from the date when the third party knows or should have         之诉的，应当自知道或者应当知道其民事
known that the third party's civil rights and interests have been damaged,        权益受到损害之日起六个月内，向作出生
institute an action in the people's court which rendered the effective            效判决、裁定、调解书的人民法院提出，
judgment, ruling or consent judgment, and provide the evidentiary                 并应当提供存在下列情形的证据材料：
materials proving the existence of any of the following circumstances:

(1) The third party fails to participate in an action for any reason that         （一）因不能归责于本人的事由未参加诉
cannot be attributable to the third party's fault.                                讼；

(2) The legally effective judgment, ruling or consent judgment is entirely or     （二）发生法律效力的判决、裁定、调解
partially erroneous.                                                              书的全部或者部分内容错误；

(3) The errors in the contents of the legally effective judgment, ruling or       （三）发生法律效力的判决、裁定、调解
consent judgment cause damage to the third party's civil rights and               书内容错误损害其民事权益。
interests.

Article 293 A people's court shall, within five days of receipt of the written     第二百九十三条   人民法院应当在收
complaint and evidentiary materials, deliver themto the opposing party,           到起诉状和证据材料之日起五日内送交对
and the opposing partymay put forward written opinions within ten days of         方当事人，对方当事人可以自收到起诉状
receipt of the written complaint.                                                 之日起十日内提出书面意见。

The people's court shall examine the written complaint and evidentiary            人民法院应当对第三人提交的起诉状、证
materials submitted by the third party and the written opinions of the            据材料以及对方当事人的书面意见进行审
opposing party, and, where necessary, may interview both parties.                 查。必要时，可以询问双方当事人。

Where, upon examination, a case meets the conditions for instituting an           经审查，符合起诉条件的，人民法院应当
action, the people's court shall file the case within 30 days of receipt of the   在收到起诉状之日起三十日内立案。不符
written complaint;or the people's court shall issue a ruling within 30 days to
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 377 of 458 PageID #:1056




refuse to accept a case which fails to meet the conditions for instituting an      合起诉条件的，应当在收到起诉状之日起
action.                                                                            三十日内裁定不予受理。

Article 294 A people's court shall form a collegial bench to try a case of          第二百九十四条   人民法院对第三人
third-party revocation action.                                                     撤销之诉案件，应当组成合议庭开庭审
                                                                                   理。

Article 295 As mentioned in paragraph 3, Article 56 of the Civil Procedure          第二百九十五条   民事诉讼法第五十
Law, “failure to participate in an action for any reason that is not               六条第三款规定的因不能归责于本人的事
attributable to the third party's fault” means the circumstances under which       由未参加诉讼，是指没有被列为生效判
a third party is not listed as a party to an effectivejudgment, ruling or          决、裁定、调解书当事人，且无过错或者
consent judgment, andis not at fault or not obviously at fault, including:         无明显过错的情形。包括：

(1) The third party fails to participate in the action because he or it does       （一）不知道诉讼而未参加的；
not know the action.

(2) The third party applies for participating in the action but fails to get the   （二）申请参加未获准许的；
approval.

(3) The third party knows the action, but cannot participate in the action for     （三）知道诉讼，但因客观原因无法参加
any objective reason.                                                              的；

(4) The third party fails to participate in the lawsuit for any reason that is     （四）因其他不能归责于本人的事由未参
not attributable to the third party's fault.                                       加诉讼的。

Article 296 As mentioned in paragraph 3, Article 56 of the Civil Procedure          第二百九十六条   民事诉讼法第五十
Law, “judgment, ruling or consent judgment is entirely or partially                六条第三款规定的判决、裁定、调解书的
erroneous” means the adjudication part of a judgment or ruling or the              部分或者全部内容，是指判决、裁定的主
results of disposition of the parties' civil rights and obligations in a consent   文，调解书中处理当事人民事权利义务的
judgment.                                                                          结果。

Article 297 A people's court shall not accept athird-party revocation action        第二百九十七条   对下列情形提起第
which is filed under any of the following circumstances:                           三人撤销之诉的，人民法院不予受理：

(1) The action shall be handled under special procedures, prompting                （一）适用特别程序、督促程序、公示催
procedures, procedure for Announcement to Urge Declaration of Claims,              告程序、破产程序等非讼程序处理的案
bankruptcy procedures, or other non-contentiousprocedures.                         件；

(2) The action is initiated against the contents involving identity                （二）婚姻无效、撤销或者解除婚姻关系
relationship in the judgment, ruling or consent judgment which invalidates         等判决、裁定、调解书中涉及身份关系的
a marriage orrevokes or dissolves a marital relationship, among others.            内容；

(3) The action is initiated against the effective judgment in the litigation       （三）民事诉讼法第五十四条规定的未参
case of unregistered right holder v. representative as prescribed in Article       加登记的权利人对代表人诉讼案件的生效
54 of the Civil Procedure Law.                                                     裁判；
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 378 of 458 PageID #:1057




(4) The action is initiated against the effective judgment of any public            （四）民事诉讼法第五十五条规定的损害
interest action initiated by victims of any conduct that damages public             社会公共利益行为的受害人对公益诉讼案
interests as prescribed in Article 55 of the Civil Procedure Law.                   件的生效裁判。

Article 298 Where a third party files a revocation action, the people's court        第二百九十八条   第三人提起撤销之
shall list the third party as the plaintiff, and the parties to the effective       诉，人民法院应当将该第三人列为原告，
judgment, ruling and consent judgment shall be listed as defendants, but a          生效判决、裁定、调解书的当事人列为被
third party without an independent right of claim that does not undertake           告，但生效判决、裁定、调解书中没有承
obligations in the effective judgment, ruling and consent judgment shall be         担责任的无独立请求权的第三人列为第三
listed as the third party.                                                          人。

Article 299 After accepting a third-party revocation action, the people's            第二百九十九条   受理第三人撤销之
court may approve the plaintiff's request for terminating enforcement by            诉案件后，原告提供相应担保，请求中止
providing the corresponding guarantee.                                              执行的，人民法院可以准许。

Article 300 Upon trial, a people's court shall handle a third party's claim for      第三百条   对第三人撤销或者部分撤
entirely or partially revoking any content of an effective judgment, ruling or      销发生法律效力的判决、裁定、调解书内
consent judgment respectively according to the following circumstances:             容的请求，人民法院经审理，按下列情形
                                                                                    分别处理：

(1) Where the third party's claim is supported, and the claim for confirming        （一）请求成立且确认其民事权利的主张
his or its civil rights is entirely or partially supported, the erroneous part in   全部或部分成立的，改变原判决、裁定、
the original judgment, ruling or consent judgment shall be altered.                 调解书内容的错误部分；

(2) Where the third party's claim is supported, but the claim for confirming        （二）请求成立，但确认其全部或部分民
its entire or partial civil rights is not supported, or the third party does not    事权利的主张不成立，或者未提出确认其
file a claim for confirming his or its civil rights, the erroneous part in the      民事权利请求的，撤销原判决、裁定、调
original judgment, ruling or consent judgment shall be revoked.                     解书内容的错误部分；

(3) Where the third party's claim is not supported, the claim shall be              （三）请求不成立的，驳回诉讼请求。
dismissed.

The party that refuses to accept the ruling as prescribed in the preceding          对前款规定裁判不服的，当事人可以上
paragraph may make an appeal.                                                       诉。

The contents not changed or not revoked in the original judgment, ruling or         原判决、裁定、调解书的内容未改变或者
consent judgment shall remain in force.                                             未撤销的部分继续有效。

Article 301 Where, during the trial of a third-party revocation action, the          第三百零一条   第三人撤销之诉案件
people's court makes a ruling on the retrial of an effective judgment, ruling       审理期间，人民法院对生效判决、裁定、
or consent judgment, the people's court which accepts the third-party               调解书裁定再审的，受理第三人撤销之诉
revocation action shall make a ruling on incorporating the third party's            的人民法院应当裁定将第三人的诉讼请求
claims into the retrial procedures. However, where there is evidence                并入再审程序。但有证据证明原审当事人
proving that the parties in an original trial maliciously collude witheach          之间恶意串通损害第三人合法权益的，人
other, which has damaged the legitimate rights and interests of the third
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 379 of 458 PageID #:1058




party, the people's court shall first try the third-party's revocation action,    民法院应当先行审理第三人撤销之诉案
and make a ruling on suspension of the retrial action.                            件，裁定中止再审诉讼。

Article 302 A third-party's claims that are incorporated into the retrial          第三百零二条    第三人诉讼请求并入
procedures shall be handled respectively according to the following               再审程序审理的，按照下列情形分别处
circumstances:                                                                    理：

(1) Where the case is tried under the procedure at first instance, the            （一）按照第一审程序审理的，人民法院
people's court shall try the third party's claims concurrently, and the parties   应当对第三人的诉讼请求一并审理，所作
may appeal against the ruling made.                                               的判决可以上诉；

(2) Where the case is tried under the procedure at second instance, the           （二）按照第二审程序审理的，人民法院
people's court may conduct mediation. If no agreement can be reached              可以调解，调解达不成协议的，应当裁定
through mediation, the people's court shall make a ruling on revoking the         撤销原判决、裁定、调解书，发回一审法
original judgment, ruling or consent judgment, and remand this case to the        院重审，重审时应当列明第三人。
court of the first instance for retrial. The third party shall be listed during
the retrial.

Article 303 Where, after a third party initiates a revocation action, the          第三百零三条    第三人提起撤销之诉
enforcement of the effective original judgment, ruling or consent judgment        后，未中止生效判决、裁定、调解书执行
fails to be suspended, the enforcement court shall examine the                    的，执行法院对第三人依照民事诉讼法第
enforcement objection raised by the third party in accordance with the            二百二十七条规定提出的执行异议，应予
provisions of Article 227 of the Civil Procedure Law. Where the third party       审查。第三人不服驳回执行异议裁定，申
refuses to accept the ruling onrejection of enforcement objection, and files      请对原判决、裁定、调解书再审的，人民
a retrial petition for trial of the original judgment, ruling or consent          法院不予受理。
judgment, the people's court shall not accept such petition.

Where any party not involved in this case refuses to accept the people's          案外人对人民法院驳回其执行异议裁定不
court's ruling onrejection of its enforcement objection, deeming that the         服，认为原判决、裁定、调解书内容错误
original judgment, ruling or consent judgment damage has damaged his or           损害其合法权益的，应当根据民事诉讼法
its legitimate rights and interests, he or it shall file a retrial petition in    第二百二十七条规定申请再审，提起第三
accordance with the provisions of Article 127 of the Civil Procedure Law.         人撤销之诉的，人民法院不予受理。
Where a third-party revocation action is initiated, the people's court shall
not accept such action.

XV. Enforcement Opposition Actions                                                     十五、执行异议之诉

Article 304 Where, in accordance with the provisions of Article 227 of the         第三百零四条    根据民事诉讼法第二
Civil Procedure Law, a party not involved in a case or a party to this case       百二十七条规定，案外人、当事人对执行
refuses to accept a ruling onrejection of enforcement objection, he or it         异议裁定不服，自裁定送达之日起十五日
may file an enforcement objection action with the people's court within 15        内向人民法院提起执行异议之诉的，由执
days after the aforesaid ruling regarding objection is served, and the            行法院管辖。
enforcement court shall have the jurisdiction.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 380 of 458 PageID #:1059




Article 305 The initiation of an enforcement objection action by a party not    第三百零五条    案外人提起执行异议
involved in a case shall, in addition to complying with the provisions of      之诉，除符合民事诉讼法第一百一十九条
Article 119 of the Civil Procedure Law, meet the following conditions:         规定外，还应当具备下列条件：

(1) The people's court has rendered a ruling to dismiss the petition for       （一）案外人的执行异议申请已经被人民
enforcement objection filed by the party not involved in the case.             法院裁定驳回；

(2) There areexplicit claims for preventing the enforcement of the subject     （二）有明确的排除对执行标的执行的诉
matter of enforcement, and such claims have nothing to do with the             讼请求，且诉讼请求与原判决、裁定无
original judgment or ruling.                                                   关；

(3) The enforcement objection action is initiated within 15 days after the     （三）自执行异议裁定送达之日起十五日
enforcement objection ruling is served.                                        内提起。

The people's court shall decide whether to file the case within seven days     人民法院应当在收到起诉状之日起十五日
from the date of receipt of the written complaint.                             内决定是否立案。

Article 306 The initiation of an enforcement objection action by an             第三百零六条    申请执行人提起执行
enforcement applicant shall, in addition to complying with the provisions of   异议之诉，除符合民事诉讼法第一百一十
Article 119 of the Civil Procedure Law, meet the following conditions:         九条规定外，还应当具备下列条件：

(1) The people's court makes a ruling on suspension of enforcement on          （一）依案外人执行异议申请，人民法院
the basis of theapplication for enforcement objection filed by the party not   裁定中止执行；
involved in the case.

(2) There areexplicit claims for continuing the enforcement of the subject     （二）有明确的对执行标的继续执行的诉
matter of enforcement, and such claims have nothing to do with the             讼请求，且诉讼请求与原判决、裁定无
original judgment or ruling.                                                   关；

(3) The enforcement objection action is initiated within 15 days after the     （三）自执行异议裁定送达之日起十五日
enforcement objection ruling is served.                                        内提起。

The people's court shall decide whether to file the case within seven days     人民法院应当在收到起诉状之日起十五日
from the date of receipt of the written complaint.                             内决定是否立案。

Article 307 Where a party not involved in a case institutes an enforcement      第三百零七条    案外人提起执行异议
objection action, the enforcement applicant shall be the defendant. If         之诉的，以申请执行人为被告。被执行人
theparty subject to enforcement opposes the objection of the party not         反对案外人异议的，被执行人为共同被
involved in the case, theparty subject to enforcement shall be a               告；被执行人不反对案外人异议的，可以
codefendant; or if theparty subject to enforcement does not oppose the         列被执行人为第三人。
objection of the party not involved in the case, theparty subject to
enforcement may be listed as a third party.

Article 308 Where an enforcement applicant initiates an enforcement             第三百零八条    申请执行人提起执行
objection action, the party not involved in the case shall be the defendant.   异议之诉的，以案外人为被告。被执行人
Where the party subject to enforcement opposes the claim of the                反对申请执行人主张的，以案外人和被执
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 381 of 458 PageID #:1060




enforcement applicant, the party not involved in the case and the party           行人为共同被告；被执行人不反对申请执
subject to enforcement shall be the codefendants. Where the party subject         行人主张的，可以列被执行人为第三人。
to enforcement does not oppose the claim of the enforcement applicant,
the party subject to enforcement may be listed as a third party.

Article 309 Where an enforcement applicant does not file an enforcement            第三百零九条   申请执行人对中止执
objection action against a ruling on suspension of enforcement, and the           行裁定未提起执行异议之诉，被执行人提
party subject to enforcement initiates an enforcement objection action, the       起执行异议之诉的，人民法院告知其另行
people's court shall notify the party subject to enforcement to institute a       起诉。
separate action.

Article 310 A people's court shall try an enforcement objection case under         第三百一十条   人民法院审理执行异
formal procedure.                                                                 议之诉案件，适用普通程序。

Article 311 Where a party not involved in a case or an enforcement                 第三百一十一条    案外人或者申请执
applicant initiates an enforcement objection action, the party not involved       行人提起执行异议之诉的，案外人应当就
in the case shall undertake the liability forproducing evidence to prove that     其对执行标的享有足以排除强制执行的民
he or it enjoys the civil rights and interests concerning the subject matter of   事权益承担举证证明责任。
enforcement which are sufficient to prevent enforcement.

Article 312 For enforcement objection actions filed by parties not involved        第三百一十二条    对案外人提起的执
in cases, a people's court shall, upon trial, handle them respectively            行异议之诉，人民法院经审理，按照下列
according to the following circumstances:                                         情形分别处理：

(1) Where a party not involved in a case enjoys the civil rights and              （一）案外人就执行标的享有足以排除强
interests concerning the subject matter of enforcement which are sufficient       制执行的民事权益的，判决不得执行该执
to prevent enforcement, the people's court shall make a ruling that this          行标的；
subject matter should not be enforced.

(2) Where a party not involved in a case does not enjoy the civil rights and      （二）案外人就执行标的不享有足以排除
interests concerning the subject matter of enforcement which are sufficient       强制执行的民事权益的，判决驳回诉讼请
to prevent enforcement, the people's court shall make a ruling on                 求。
dismissing the claims.

Where a party not involved in a case also files the claims for confirming his     案外人同时提出确认其权利的诉讼请求
or its rights, the people's court may adjudicate concurrently in the              的，人民法院可以在判决中一并作出裁
judgment.                                                                         判。

Article 313 For enforcement objection actions filed by enforcement                 第三百一十三条    对申请执行人提起
applicants, a people's court shall, upon trial, handle them respectively          的执行异议之诉，人民法院经审理，按照
according to the following circumstances:                                         下列情形分别处理：

(1) Where a party not involved in a case does not enjoy the civil rights and      （一）案外人就执行标的不享有足以排除
interests concerning the subject matter of enforcement which are sufficient       强制执行的民事权益的，判决准许执行该
                                                                                  执行标的；
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 382 of 458 PageID #:1061




to prevent enforcement, the people's court shall make a ruling on
approving the enforcement of this subject matter of enforcement.

(2) Where a party not involved in a case enjoys the civil rights and            （二）案外人就执行标的享有足以排除强
interests concerning the subject matter of enforcement which are sufficient     制执行的民事权益的，判决驳回诉讼请
to prevent enforcement, the people's court shall make a ruling on               求。
dismissing the claims.

Article 314 Where, for an enforcement objection action initiated by a party      第三百一十四条   对案外人执行异议
not involved in a case, the people's court makes a ruling that the subject      之诉，人民法院判决不得对执行标的执行
matter of enforcement shall not be enforced, the enforcement objection          的，执行异议裁定失效。
ruling shall be invalidated.

Where, for an enforcement objection action initiated by an enforcement          对申请执行人执行异议之诉，人民法院判
applicant, the people's court makes a ruling on approving the enforcement       决准许对该执行标的执行的，执行异议裁
of the subject matter of enforcement, the enforcement objection ruling          定失效，执行法院可以根据申请执行人的
shall be invalidated, and the enforcement court may resume enforcement          申请或者依职权恢复执行。
upon application of an enforcement applicant or its powers.

Article 315 During the trial of the enforcement objection action initiated by    第三百一十五条   案外人执行异议之
a party not involved in a case, the people's court shall not dispose of the     诉审理期间，人民法院不得对执行标的进
subject matter of enforcement. Where the enforcement applicant requests         行处分。申请执行人请求人民法院继续执
the people's court to continue the enforcementand provides the                  行并提供相应担保的，人民法院可以准
corresponding guarantees, the people's court may approve the request.           许。

Where the party subject to enforcement maliciously colludes with the party      被执行人与案外人恶意串通，通过执行异
not involved in the case to impede enforcement by raising enforcement           议、执行异议之诉妨害执行的，人民法院
objection or initiating an enforcement objection action, the people's court     应当依照民事诉讼法第一百一十三条规定
shall dispose of them in accordance with the provisions of Article 113 of       处理。申请执行人因此受到损害的，可以
the Civil Procedure Law provisions. Where the enforcement applicant             提起诉讼要求被执行人、案外人赔偿。
suffers damage thereby, he or it may institute an action to claim
compensation from the party subject to enforcement and the party not
involved in the case.

Article 316 After a people's court issues a ruling on suspension of              第三百一十六条   人民法院对执行标
enforcement of the subject matter of enforcement, if the enforcement            的裁定中止执行后，申请执行人在法律规
applicant fails to initiate an enforcement objection action within the time     定的期间内未提起执行异议之诉的，人民
limit as prescribed in laws, the people's court shall rescind the               法院应当自起诉期限届满之日起七日内解
enforcement measures taken for this subject matter of enforcement within        除对该执行标的采取的执行措施。
seven days upon expiry of the time limit forfiling a lawsuit.

XVI.Procedureat Second Instance                                                      十六、第二审程序

Article 317 If both parties and the third party have filed their own appeals,    第三百一十七条   双方当事人和第三
all of them shall be deemed as the appellants. A people's court may             人都提起上诉的，均列为上诉人。人民法
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 383 of 458 PageID #:1062




determine thelitigation status of the parties in the procedure at second            院可以依职权确定第二审程序中当事人的
instance according to their functions and powers.                                   诉讼地位。

Article 318 “Opposing parties” as prescribed in Article 166 and Article 167          第三百一十八条   民事诉讼法第一百
of the Civil Procedure Law include appellees andother parties involved in           六十六条、第一百六十七条规定的对方当
the original trial.                                                                 事人包括被上诉人和原审其他当事人。

Article 319 If one or some persons of one party in a necessary joint action          第三百一十九条   必要共同诉讼人的
file an appeal, the people's court shall handle it as follows:                      一人或者部分人提起上诉的，按下列情形
                                                                                    分别处理：

(1) If the appeal is filed only due to an objection to the distribution of rights   （一）上诉仅对与对方当事人之间权利义
and obligations with the opposing party and the interests of any other co-          务分担有意见，不涉及其他共同诉讼人利
litigants are not involved, the people's court shall take the opposing party        益的，对方当事人为被上诉人，未上诉的
as the appellee, and list other persons of one party that do not appeal in          同一方当事人依原审诉讼地位列明；
light of their litigation status in original trial.

(2) If the appeal is filed only due to an objection to the distribution of rights   （二）上诉仅对共同诉讼人之间权利义务
and obligations among the co-litigants, and the interests of the opposing           分担有意见，不涉及对方当事人利益的，
party are not involved, the people's court shall take other co-litigants that       未上诉的同一方当事人为被上诉人，对方
do not appeal as the appellees, and list the opposing party in light of his or      当事人依原审诉讼地位列明；
its litigation status in original trial.

(3) If the appeal is filed due to an objection to the distribution of rights and    （三）上诉对双方当事人之间以及共同诉
obligations between both parties and among the co-litigants, the people's           讼人之间权利义务承担有意见的，未提起
court shall take all the other parties that have not filed the appeal as the        上诉的其他当事人均为被上诉人。
appellees.

Article 320If a party files an oral appeal when the first-instance judgment is       第三百二十条   一审宣判时或者判决
pronounced or the written judgment or ruling is served, the people's court          书、裁定书送达时，当事人口头表示上诉
shall notify the party that he or it shall submit a written appeal within the       的，人民法院应告知其必须在法定上诉期
statutory time limit for appeal. If the party fails to do so, the people's court    间内递交上诉状。未在法定上诉期间内递
will deem that the party has not filed any appeal. Wherethe party fails to          交上诉状的，视为未提起上诉。虽递交上
pay appeal fees within a designated time limit though he or it submits a            诉状，但未在指定的期限内交纳上诉费
written appeal, the people's court shall deem that the party has                    的，按自动撤回上诉处理。
automatically withdrawn the appeal.

Article 321 The legal representative of a person without civil competency            第三百二十一条   无民事行为能力
or with limited civil competency may file a appeal on behalf of that person.        人、限制民事行为能力人的法定代理人，
                                                                                    可以代理当事人提起上诉。

Article 322 Where a party that appeals dies or terminates, the people's              第三百二十二条   上诉案件的当事人
court shall notify in accordance with the law thesuccessor of his or its            死亡或者终止的，人民法院依法通知其权
rights and obligatorstoparticipate in the action.                                   利义务承继者参加诉讼。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 384 of 458 PageID #:1063




Where an action needs to be terminated, the provisions of Article 151 of             需要终结诉讼的，适用民事诉讼法第一百
the Civil Procedure Law shall apply.                                                 五十一条规定。

Article 323 The people's court of second instance shalltry a case around              第三百二十三条    第二审人民法院应
the party's claims in appeal.                                                        当围绕当事人的上诉请求进行审理。

Where a party does not file claims, the people's court shall not try the             当事人没有提出请求的，不予审理，但一
case, unless thefirst-instance judgmentviolates prohibitive provisions in            审判决违反法律禁止性规定，或者损害国
laws or damages the interests of the state, public interests, or the                 家利益、社会公共利益、他人合法权益的
legitimate rights and interests of other persons.                                    除外。

Article 324 For a case tried in a court session, people's court of second             第三百二十四条    开庭审理的上诉案
instance may make pretrial preparations in accordance with the                       件，第二审人民法院可以依照民事诉讼法
provisionsof item (4),Article133 of the Civil Procedure Law.                         第一百三十三条第四项规定进行审理前的
                                                                                     准备。

Article 325 Any of the following circumstances may be determined as a                 第三百二十五条    下列情形，可以认
severe violation of legal procedures as prescribed in paragraph 1(4),                定为民事诉讼法第一百七十条第一款第四
Article 170 of the Civil Procedure Law:                                              项规定的严重违反法定程序：

(1) The composition of a trial organization is illegal.                              （一）审判组织的组成不合法的；

(2) Any judge who shall be disqualified in accordance with law fails to be           （二）应当回避的审判人员未回避的；
disqualified.

(3) The legal representative of a person without competency to participate           （三）无诉讼行为能力人未经法定代理人
in the action fails to participate in the action on behalf of the person.            代为诉讼的；

(4) A party's right to debate is illegally denied.                                   （四）违法剥夺当事人辩论权利的。

Article 326 For the claims filed by a party in the procedure at first instance,       第三百二十六条    对当事人在第一审
if the people's court of original instance fails to try the case and render a        程序中已经提出的诉讼请求，原审人民法
judgment thereon, the people's court of second instance may conduct                  院未作审理、判决的，第二审人民法院可
mediation on the principle of free will of the parties; or if mediation fails, the   以根据当事人自愿的原则进行调解；调解
case shall be remanded for retrial.                                                  不成的，发回重审。

Article 327 If a party that is required to participate in an action or a third        第三百二十七条    必须参加诉讼的当
party with an independent right of claim fails to participate in the action in       事人或者有独立请求权的第三人，在第一
the procedure at first instance, the people's court of second instance may           审程序中未参加诉讼，第二审人民法院可
conduct mediation on the principle of free will of the parties; or if mediation      以根据当事人自愿的原则予以调解；调解
fails, the case shall be remanded for retrial.                                       不成的，发回重审。

Article 328 In the procedure at second instance, if the plaintiff in original         第三百二十八条    在第二审程序中，
trial adds any independent claims or the defendant in original trial files a         原审原告增加独立的诉讼请求或者原审被
counterclaim, the people's court of second instance may conduct                      告提出反诉的，第二审人民法院可以根据
mediation regarding the newly added claims or counterclaim on the                    当事人自愿的原则就新增加的诉讼请求或
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 385 of 458 PageID #:1064




principle of free will of the parties; orif mediation fails, the people's court    者反诉进行调解；调解不成的，告知当事
shall notify the party to file a new lawsuit.                                      人另行起诉。

If both parties agree with the trial of the case by the people's court of          双方当事人同意由第二审人民法院一并审
second instance concurrently, the people's court of second instance may            理的，第二审人民法院可以一并裁判。
render a judgment concurrently.

Article 329 For a case for which the judgment of first instance disapproves         第三百二十九条   一审判决不准离婚
the divorce, if, after the appeal, the people's court of second instance           的案件，上诉后，第二审人民法院认为应
holds that a judgment on approval of divorce shall be rendered, it may, on         当判决离婚的，可以根据当事人自愿的原
the principle of free will of the parties, conduct mediation together with the     则，与子女抚养、财产问题一并调解；调
issues of child upbringing and property; or if mediation fails, the case shall     解不成的，发回重审。
be remanded for retrial.

If both parties agree with the trial of the case by the people's court of          双方当事人同意由第二审人民法院一并审
second instance concurrently, the people's court of second instance may            理的，第二审人民法院可以一并裁判。
render a judgment concurrently.

Article 330 For a case tried by the people's court under the procedure at           第三百三十条   人民法院依照第二审
second instance, if the people's court holds that the case shall not be            程序审理案件，认为依法不应由人民法院
accepted by the people's court in accordance with the law, the people's            受理的，可以由第二审人民法院直接裁定
court of second instance may directly rule to cancel the original judgment         撤销原裁判，驳回起诉。
and dismiss the action.

Article 331 For a case tried by the people's court under the procedure at           第三百三十一条   人民法院依照第二
second instance, if the people's court holds that the case accepted by the         审程序审理案件，认为第一审人民法院受
people's court of first instance violates the provisions on exclusive              理案件违反专属管辖规定的，应当裁定撤
jurisdiction, the people's court shall render aruling to revokethe original        销原裁判并移送有管辖权的人民法院。
judgment and transfer the case to the people's court having jurisdiction.

Article 332 If the people's court of second instance ascertains that there is       第三百三十二条   第二审人民法院查
any error in theruling of rejection rendered by the people's court of first        明第一审人民法院作出的不予受理裁定有
instance, it shall, when revoking the original ruling, order the people's court    错误的，应当在撤销原裁定的同时，指令
of first instance to put the case on file and accept it; and if the people's       第一审人民法院立案受理；查明第一审人
court of second instance finds that there is any error in the ruling of            民法院作出的驳回起诉裁定有错误的，应
dismissal rendered by the people's court of first instance, it shall, when         当在撤销原裁定的同时，指令第一审人民
canceling the original ruling, order the people's court of first instance to try   法院审理。
the case.

Article 333 The people's court of second instance may not try the following         第三百三十三条   第二审人民法院对
appeal cases in court sessions in accordance with the provisions of Article        下列上诉案件，依照民事诉讼法第一百六
169 of the Civil Procedure Law:                                                    十九条规定可以不开庭审理：
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 386 of 458 PageID #:1065




(1) Cases in which the rulings rendered for the rejection of action, the         （一）不服不予受理、管辖权异议和驳回
challenge to the jurisdiction or the dismissal of action are refused to be       起诉裁定的；
accepted.

(2) Cases in which the appeal claims filed by the parties obviously cannot       （二）当事人提出的上诉请求明显不能成
be supported.                                                                    立的；

(3) Cases in which the facts are clearly ascertained but the application of      （三）原判决、裁定认定事实清楚，但适
law is erroneous in the judgment or ruling of original instance.                 用法律错误的；

(4) Cases that need to be remanded for retrial because the original              （四）原判决严重违反法定程序，需要发
adjudications severely violate legal procedures.                                 回重审的。

Article 334 Where the results of the original judgment or ruling are correct      第三百三十四条    原判决、裁定认定
though the facts ascertained by the original judgment or ruling or the           事实或者适用法律虽有瑕疵，但裁判结果
application of law are flawed, the people's court of second instance may,        正确的，第二审人民法院可以在判决、裁
after correcting the flaws in the judgment or ruling, maintain the original      定中纠正瑕疵后，依照民事诉讼法第一百
judgment or ruling in accordance with the provisions of paragraph 1(1) of        七十条第一款第一项规定予以维持。
Article 170 of the Civil Procedure Law.

Article 335 As mentioned in paragraph 1(3), Article 170 of the Civil              第三百三十五条    民事诉讼法第一百
Procedure Law, “basic facts” means the facts used to determine the               七十条第一款第三项规定的基本事实，是
competence of a party, the nature of a case, or civil rights and obligations,    指用以确定当事人主体资格、案件性质、
which have a substantial impact on the original judgment or ruling.              民事权利义务等对原判决、裁定的结果有
                                                                                 实质性影响的事实。

Article 336 If, in the procedure at second instance, the legal person or          第三百三十六条    在第二审程序中，
other organization as the party is split off, the people's court may directly    作为当事人的法人或者其他组织分立的，
take the legal persons or other organizations after the split-off as the co-     人民法院可以直接将分立后的法人或者其
litigants; in the case of merger, the people's court may take the legal          他组织列为共同诉讼人；合并的，将合并
person or other organization after merger as the party.                          后的法人或者其他组织列为当事人。

Article 337 If, in the procedure at second instance, a party applies for          第三百三十七条    在第二审程序中，
withdrawal of an appeal, and the people's court holds upon review that           当事人申请撤回上诉，人民法院经审查认
there are truly errors in the judgment of first instance, or the parties         为一审判决确有错误，或者当事人之间恶
maliciously collude with each other to damage the interests of the state,        意串通损害国家利益、社会公共利益、他
public interests or the legitimate rights of others, the people's court shall    人合法权益的，不应准许。
not approve the withdrawal.

Article 338 If, in the procedure at second instance, the plaintiff in original    第三百三十八条    在第二审程序中，
trial applies for withdrawal of an action, the people's courtmay approve the     原审原告申请撤回起诉，经其他当事人同
application upon consent of other parties and when the interests of the          意，且不损害国家利益、社会公共利益、
state, public interests or the legitimate rights of others are not damaged.      他人合法权益的，人民法院可以准许。准
Where withdrawal of the action is approved, the people's court shall rule to     许撤诉的，应当一并裁定撤销一审裁判。
concurrently revoke the first-instance judgment.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 387 of 458 PageID #:1066




Where the plaintiff in original trial brings an action again after he or it      原审原告在第二审程序中撤回起诉后重复
withdraws the original action in the procedure at second instance, the           起诉的，人民法院不予受理。
people's court shall not accept such action.

Article 339 If the parties reach a mediation agreement in the procedure at        第三百三十九条    当事人在第二审程
second instance, the people's court may, upon request of the parties,            序中达成和解协议的，人民法院可以根据
review the mediation agreement reached by both parties and make a                当事人的请求，对双方达成的和解协议进
consent judgment and serve it on the parties; if an application for              行审查并制作调解书送达当事人；因和解
withdrawing an action is filed due to mediation, the people's court shall        而申请撤诉，经审查符合撤诉条件的，人
approve the withdrawal if the conditions for withdrawal of an action are met     民法院应予准许。
upon review.

Article 340 The people's court of second instance may pronounce a                 第三百四十条    第二审人民法院宣告
judgment on its own, or may entrust it to the people's court of original trial   判决可以自行宣判，也可以委托原审人民
or the people's court at the domicile of the party.                              法院或者当事人所在地人民法院代行宣
                                                                                 判。

Article 341 A people's court shall issue a final ruling for an appeal against     第三百四十一条    人民法院审理对裁
a ruling within 30 days after the appeal case of second instance is filed. If    定的上诉案件，应当在第二审立案之日起
it is necessary to extend the time limit for trial under any special             三十日内作出终审裁定。有特殊情况需要
circumstance, it shall be approved by the president of the people's court        延长审限的，由本院院长批准。

Article 342 The acts of a party committed under the procedureat first             第三百四十二条    当事人在第一审程
instance shall remain binding upon the party under the procedure at              序中实施的诉讼行为，在第二审程序中对
second instance.                                                                 该当事人仍具有拘束力。

When a party overturns an act committed by the party under the                   当事人推翻其在第一审程序中实施的诉讼
procedureat first instance, the people's court shall order the party to give     行为时，人民法院应当责令其说明理由。
reasons for the overturn. If there are no justifiable reasons, the overturn      理由不成立的，不予支持。
shall not be supported by the people's court.

XVII. Special Procedures                                                              十七、特别程序

Article 343 For a case concerning the declaration of missing or death, the        第三百四十三条    宣告失踪或者宣告
people's court may, upon request of the applicant, clean up the properties       死亡案件，人民法院可以根据申请人的请
of the person whose whereabouts are unknown, and designate a property            求，清理下落不明人的财产，并指定案件
administrator during the period of case trial. After the period of               审理期间的财产管理人。公告期满后，人
announcement expires, if the people's court rules to declare the missing, it     民法院判决宣告失踪的，应当同时依照民
shall simultaneously designate a property administrator for the missing          法通则第二十一条第一款的规定指定失踪
person in accordance with paragraph 1, Article 21 of the General                 人的财产代管人。
Principles of the Civil Law.

Article 344If, after the property administrator for a missing person has          第三百四十四条    失踪人的财产代管
been designated by the people's court, the administrator applies for the         人经人民法院指定后，代管人申请变更代
change of designation, the application shall be heard according to the           管的，比照民事诉讼法特别程序的有关规
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 388 of 458 PageID #:1067




relevant provisions on the special procedures in the Civil Procedure Law. If      定进行审理。申请理由成立的，裁定撤销
the application is reasonable, the court shall rule to cancel the applicant's     申请人的代管人身份，同时另行指定财产
status as the administrator, and simultaneously designate another property        代管人；申请理由不成立的，裁定驳回申
administrator; if the application is unreasonable, the court shall rule to        请。
reject the application.

If another interested party of the missing person applies for change of the       失踪人的其他利害关系人申请变更代管
designation of the property administrator, the people's court shall notify        的，人民法院应当告知其以原指定的代管
him or it to institute an action against the designated original property         人为被告起诉，并按普通程序进行审理。
administrator that shall be taken as the defendant, and the case shall be
tried under formal procedure.

Article 345 If, after the people's court has adjudicated to declare the            第三百四十五条   人民法院判决宣告
missing of a citizen, any interested person thereof applies to the people's       公民失踪后，利害关系人向人民法院申请
court for declaration of the death of the missing person, and four years or       宣告失踪人死亡，自失踪之日起满四年
more have lapsed from the date of missing, the people's court shall accept        的，人民法院应当受理，宣告失踪的判决
the application, the judgment for declaration of missing shall be the proof       即是该公民失踪的证明，审理中仍应依照
of the missing of the citizen, and, during trial, the people's court shall make   民事诉讼法第一百八十五条规定进行公
an announcement still in accordance with Article 185 of the Civil                 告。
Procedure Law.

Article 346 Where more than one interested party file the application              第三百四十六条   符合法律规定的多
fordeclaring death or missing, they shall be listed as joint applicants.          个利害关系人提出宣告失踪、宣告死亡申
                                                                                  请的，列为共同申请人。

Article 347 An announcement on the search for the missing person shall             第三百四十七条   寻找下落不明人的
specify the following contents:                                                   公告应当记载下列内容：

(1) The respondent shall declare his specific address and contact                 （一）被申请人应当在规定期间内向受理
information to thecourt accepting the case within the prescribed time.            法院申报其具体地址及其联系方式。否
Otherwise, the respondent will be declared missing or dead;                       则，被申请人将被宣告失踪、宣告死亡；

(2) Whoever knows the HYPERLINK "javascript:void(0);" current                     （二）凡知悉被申请人生存现状的人，应
HYPERLINK "javascript:void(0);" living HYPERLINK "javascript:void(0);"            当在公告期间内将其所知道情况向受理法
situation of the respondent shall report the situation he has learned to the      院报告。
court that accepts the case within the period of announcement.

Article 348 Where, after a people's court accepts a case concerning the            第三百四十八条   人民法院受理宣告
declaration of missing or death of a person, an applicant withdraws the           失踪、宣告死亡案件后，作出判决前，申
application before the people's court makes a judgment, the people's court        请人撤回申请的，人民法院应当裁定终结
shall make a ruling to conclude the case, unless any other interest party         案件，但其他符合法律规定的利害关系人
that complies with legal provisions joins the procedures to require the           加入程序要求继续审理的除外。
people's court to continue the trial.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 389 of 458 PageID #:1068




Article 349 If, in the litigation, an interested person of one party claims that    第三百四十九条    在诉讼中，当事人
the party is suffering from a mental disease and requests to announce him          的利害关系人提出该当事人患有精神病，
as a personwithout civil competency or withlimited civil competency, the           要求宣告该当事人无民事行为能力或者限
interested person shall file an application with the people's court, and the       制民事行为能力的，应由利害关系人向人
people's court that accept the case shall put the case on file for trial           民法院提出申请，由受诉人民法院按照特
according to the special procedure, and the original action shall be               别程序立案审理，原诉讼中止。
suspended.

Article 350 For a case on the determination of a property as unclaimed, if          第三百五十条    认定财产无主案件，
any one claims the property during the period of public notice, the people's       公告期间有人对财产提出请求的，人民法
court shall rule to conclude the special procedure, and notify the applicant       院应当裁定终结特别程序，告知申请人另
to file a new lawsuit, and the case shall be tried under formal procedure.         行起诉，适用普通程序审理。

Article 351 If the designated guardian does not accept a designation, he            第三百五十一条    被指定的监护人不
shallraise an objection to the people's court within 30 days of receipt of the     服指定，应当自接到通知之日起三十日内
notice. Upon trial, if the court holds that the designation is proper, it shall    向人民法院提出异议。经审理，认为指定
rule to dismiss the objection; if the court holds that the designation is          并无不当的，裁定驳回异议；指定不当
improper, it shall rule to revoke the designation, and designate a new             的，判决撤销指定，同时另行指定监护
guardian; and shall serve the written judgment on the objector, the original       人。判决书应当送达异议人、原指定单位
designated entity and the guardian newly designated in the judgment.               及判决指定的监护人。

Article 352Where, in a case of the determination of a citizen's civil               第三百五十二条    申请认定公民无民
incompetency or limited civil competency, the respondenthas no close               事行为能力或者限制民事行为能力的案
relative, the people's court may designate any other of his relatives as the       件，被申请人没有近亲属的，人民法院可
representative. Where the respondenthas no relative, he people's court             以指定其他亲属为代理人。被申请人没有
may designated the close friend who is willing to act as the representative        亲属的，人民法院可以指定经被申请人所
and has obtained the consent of the entity where the applicant works or            在单位或者住所地的居民委员会、村民委
the residents' committee and villagers' committee at the place where the           员会同意，且愿意担任代理人的关系密切
applicant resides.                                                                 的朋友为代理人。

Where there is no representative as prescribed in the preceding                    没有前款规定的代理人的，由被申请人所
paragraph, the entity where the applicant works or the residents'                  在单位或者住所地的居民委员会、村民委
committee and villagers' committee at the place where the applicant                员会或者民政部门担任代理人。
resides or a civil affairs department shall act as the representative.

A representative may be one person or two persons in the same order.               代理人可以是一人，也可以是同一顺序中
                                                                                   的两人。

Article 353 To apply for judicial confirmation of a mediation agreement,            第三百五十三条    申请司法确认调解
both parties to the mediation agreement themselves or the representatives          协议的，双方当事人应当本人或者由符合
as prescribed in Article 58 of the Civil Procedure Law shall file an               民事诉讼法第五十八条规定的代理人向调
application with the basic people's court or the people's tribunal at the          解组织所在地基层人民法院或者人民法庭
place where the mediation organization is located.                                 提出申请。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 390 of 458 PageID #:1069




Article 354 Where two or more mediation organizations participate in the         第三百五十四条   两个以上调解组织
mediation, all basic people's courts at the places where such mediation         参与调解的，各调解组织所在地基层人民
organizations are located shall have the jurisdiction.                          法院均有管辖权。

Both parties may jointly file an application with the basic people's court at   双方当事人可以共同向其中一个调解组织
the place where either mediation organization is located. Where both            所在地基层人民法院提出申请；双方当事
parties jointly file applications with the basic people's courts where two or   人共同向两个以上调解组织所在地基层人
more mediation organizations are located, the people's court he people's        民法院提出申请的，由最先立案的人民法
court that first files the case shall have jurisdiction.                        院管辖。

Article 355 A party may apply for judicial confirmation of a mediation           第三百五十五条   当事人申请司法确
agreementin writing or verbally. Where a party file a verbal application, the   认调解协议，可以采用书面形式或者口头
people's court shall transcribe the application which shall be signed,          形式。当事人口头申请的，人民法院应当
fingerprinted or affixed with sealby the party.                                 记入笔录，并由当事人签名、捺印或者盖
                                                                                章。

Article 356 To apply for judicial confirmation of a mediation agreement,         第三百五十六条   当事人申请司法确
both parties shall submit to the people's court the mediation agreement,        认调解协议，应当向人民法院提交调解协
the certificate on the mediation organization's presiding over mediation,       议、调解组织主持调解的证明，以及与调
and property right certificate and other materials related to mediation         解协议相关的财产权利证明等材料，并提
agreement, and provide the identity, domicile, contact information and          供双方当事人的身份、住所、联系方式等
other basic information of both parties.                                        基本信息。

Where the parties fail to submit the aforesaid materials, the people's court    当事人未提交上述材料的，人民法院应当
shall require the parties to supplement the required materials within a         要求当事人限期补交。
prescribed time limit.

Article 357 Where an application for judicial confirmation of a mediation        第三百五十七条   当事人申请司法确
agreement filed by the parties fails under any of the following                 认调解协议，有下列情形之一的，人民法
circumstances, the people's court shall rule not to accept the application:     院裁定不予受理：

(1) The application is not subject to the acceptance scope of the               （一）不属于人民法院受理范围的；
people'scourt

(2) The application is not under the jurisdiction of the people's court         （二）不属于收到申请的人民法院管辖
accepting the application.                                                      的；

(3) The application is made for confirming the invalidity, validity             （三）申请确认婚姻关系、亲子关系、收
ortermination of the marital relationship, parentage, adoptive relationship     养关系等身份关系无效、有效或者解除
or any other identity relationship.                                             的；

(4) Any other special procedure, procedure for Announcement to Urge             （四）涉及适用其他特别程序、公示催告
Declaration of Claims and bankruptcy procedure applies to the trial of the      程序、破产程序审理的；
case.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 391 of 458 PageID #:1070




(5) The contents of the mediation agreement involve theconfirmation of           （五）调解协议内容涉及物权、知识产权
property and intellectual property right.                                        确权的。

Where the people's court finds, after accepting the application, that the        人民法院受理申请后，发现有上述不予受
application falls under any of the following circumstances under which an        理情形的，应当裁定驳回当事人的申请。
application shall not be accepted, it shall rule to reject the parties'
application.

Article 358 When examining the relevant information, a people's court shall       第三百五十八条   人民法院审查相关
notify both parties to appear in court together to verify the case.              情况时，应当通知双方当事人共同到场对
                                                                                 案件进行核实。

Where the people's court holds upon examination that the statement of or         人民法院经审查，认为当事人的陈述或者
the certification materials provided by a party are insufficient, incomplete     提供的证明材料不充分、不完备或者有疑
or doubtful, it may require the party to supplement the statement or             义的，可以要求当事人限期补充陈述或者
certification materials within a prescribed time limit. If necessary, the        补充证明材料。必要时，人民法院可以向
people's court mayverify the relevant information with the mediation             调解组织核实有关情况。
organization.

Article 359 Where, before the ruling on confirming the mediation                  第三百五十九条   确认调解协议的裁
agreement is made, a party withdraws the application, the people's court         定作出前，当事人撤回申请的，人民法院
may make a ruling on approving the withdrawal of the application.                可以裁定准许。

Where a party fails, without any justified reason, to supplement the             当事人无正当理由未在限期内补充陈述、
statement or certification materials within a prescribed time limit or refuses   补充证明材料或者拒不接受询问的，人民
to accept inquiry, the people's court may deem the party has withdrawn           法院可以按撤回申请处理。
the application.

Article 360 Where, upon examination, the mediation agreement is found to          第三百六十条   经审查，调解协议有
fall under any of the following circumstances, the people's court shall issue    下列情形之一的，人民法院应当裁定驳回
a ruling to dismiss the application:                                             申请：

1.The mediation agreement violates any mandatory provision of the law.           （一）违反法律强制性规定的；

2.The mediation agreement damages the national interest, public interest,        （二）损害国家利益、社会公共利益、他
or lawful rights and interests of others.                                        人合法权益的；

3.The mediation agreement violates the public order and good morals.             （三）违背公序良俗的；

4.The mediation agreement is ambiguous in content.                               （四）违反自愿原则的；

5.The contents is ambiguous                                                      （五）内容不明确的；

6Other circumstances under which the mediation agreement cannot be               （六）其他不能进行司法确认的情形。
confirmed by the people's court.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 392 of 458 PageID #:1071




Article 361 As mentioned in Article 196 of the Civil Procedure Law,                 第三百六十一条    民事诉讼法第一百
“security interest holder” means a mortgagee, pledgee, or lienor; and              九十六条规定的担保物权人，包括抵押权
“other party entitled to request realization of the security interest” means a     人、质权人、留置权人；其他有权请求实
mortgagor, pledgor, lienee, or owner, among others.                                现担保物权的人，包括抵押人、出质人、
                                                                                   财产被留置的债务人或者所有权人等。

Article 362 A case involving the realization of a pledge of right with a right      第三百六十二条    实现票据、仓单、
certificate such as a negotiable instrument, a warehouse receipt, or a bill        提单等有权利凭证的权利质权案件，可以
of lading may be under the jurisdiction of the people's court at the place of      由权利凭证持有人住所地人民法院管辖；
domicile of the holder of the right certificate; and a case involving the          无权利凭证的权利质权，由出质登记地人
realization of a pledge of right without a right certificate shall be under the    民法院管辖。
jurisdiction of the people's court at the place of registration of pledging.

Article 363 Where a case of security interest realization is under the              第三百六十三条    实现担保物权案件
jurisdiction of a maritime court or any other specialized people's court,          属于海事法院等专门人民法院管辖的，由
such a specialized people's court shall exercise the jurisdiction over the         专门人民法院管辖。
case.

Article 364 Where multiple pieces of property are posted as security for the        第三百六十四条    同一债权的担保物
same claim and are located at different places, if the applicant applies for       有多个且所在地不同，申请人分别向有管
security interest realization to the people's courts having jurisdiction           辖权的人民法院申请实现担保物权的，人
respectively, the people's courts shall accept the applications according to       民法院应当依法受理。
the law.

Article 365 Where a claim is secured by both property and personal                  第三百六十五条    依照物权法第一百
guarantee as described in Article 176 of the Property Law, if an application       七十六条的规定，被担保的债权既有物的
for security interest realization violates the agreement between the parties       担保又有人的担保，当事人对实现担保物
on the order of realization of security interests, the people's court shall        权的顺序有约定，实现担保物权的申请违
issue a ruling to reject the application; or if the parties have not reached       反该约定的，人民法院裁定不予受理；没
such an agreement or such an agreement between the parties is                      有约定或者约定不明的，人民法院应当受
ambiguous, the people's court shall accept the application.                        理。

Article 366 Where multiple security interests are created on the same               第三百六十六条    同一财产上设立多
property, a security interest registered earlier which has not been realized       个担保物权，登记在先的担保物权尚未实
shall not affect an application filed by the holder of a later security interest   现的，不影响后顺位的担保物权人向人民
to the people's court for realization of security interest.                        法院申请实现担保物权。

Article 367 To apply for security interest realization, the applicant shall         第三百六十七条    申请实现担保物
submit the following materials:                                                    权，应当提交下列材料：

1. A written application, including the basic information on the applicant         （一）申请书。申请书应当记明申请人、
and respondent, such as their names and contact methods, and the                   被申请人的姓名或者名称、联系方式等基
specific claims, facts, and reasons.                                               本信息，具体的请求和事实、理由；
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 393 of 458 PageID #:1072




2. Proof of existence of a security interest, including but not limited to a      （二）证明担保物权存在的材料，包括主
master contract, a contract on provision of security, a certificate of            合同、担保合同、抵押登记证明或者他项
mortgage registration or a certificate of other rights, a right certificate for   权利证书，权利质权的权利凭证或者质权
pledge of rights, or a certificate of registration of pledging.                   出质登记证明等；

3. Proof of satisfaction of conditions for security interest realization.         （三）证明实现担保物权条件成就的材
                                                                                  料；

4. A statement on the current condition of the property posted as security.       （四）担保财产现状的说明；

5. Other materials as deemed necessary by the people's court.                     （五）人民法院认为需要提交的其他材
                                                                                  料。

Article 368 After accepting an application, a people's court shall, within five    第三百六十八条    人民法院受理申请
days, service a copy of the application, a notification of right of opposition,   后，应当在五日内向被申请人送达申请书
and other documents on the respondent.                                            副本、异议权利告知书等文书。

If the respondent opposes the application, the respondent shall, within five      被申请人有异议的，应当在收到人民法院
days of receipt of the notification from the people's court, file an opposition   通知后的五日内向人民法院提出，同时说
with the people's court, explaining the reasons for opposition, and submit        明理由并提供相应的证据材料。
the relevant evidential materials.

Article 369 A case involving realization of a security interest may be             第三百六十九条    实现担保物权案件
examined by a sole judge. If the value of the subject matter secured is           可以由审判员一人独任审查。担保财产标
beyond the jurisdiction of the basic people's court, a collegial bench shall      的额超过基层人民法院管辖范围的，应当
be formed to examine the case.                                                    组成合议庭进行审查。

Article 370 In examining a case involving realization of a security interest,      第三百七十条    人民法院审查实现担
a people's court may question the applicant, respondent, and interested           保物权案件，可以询问申请人、被申请
persons, and when necessary, investigate the relevant facts according to          人、利害关系人，必要时可以依职权调查
its power.                                                                        相关事实。

Article 371 A people's court shall examine the validity, term, and                 第三百七十一条    人民法院应当就主
performance of a master contract, the validity of a security interest, the        合同的效力、期限、履行情况，担保物权
scope of property posted as security, the scope of claims secured,                是否有效设立、担保财产的范围、被担保
whether the repayment for the claims secured is due and other conditions          的债权范围、被担保的债权是否已届清偿
for realization of a security interest, and whether the lawful rights and         期等担保物权实现的条件，以及是否损害
interests of others will be damaged, among others.                                他人合法权益等内容进行审查。

Where the respondent or an interested party raises an objecation, the             被申请人或者利害关系人提出异议的，人
people's court shall examine it jointly with the aforsaid matters.                民法院应当一并审查。

Article 372 After examination, a people's court shall proceed as follows:          第三百七十二条    人民法院审查后，
                                                                                  按下列情形分别处理：
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 394 of 458 PageID #:1073




1. It shall issue a ruling to permit the auction or sale of the property posted   （一）当事人对实现担保物权无实质性争
as security, if the parties are not substantively in dispute and the              议且实现担保物权条件成就的，裁定准许
conditions for realization of a security interest are satisfied;                  拍卖、变卖担保财产；

2. It may issue a ruling to permit the auction or sale of the property posted     （二）当事人对实现担保物权有部分实质
as security for the part of security interests over which the parties are not     性争议的，可以就无争议部分裁定准许拍
in dispute, if the parties are substantively in dispute over certain security     卖、变卖担保财产；
interests; or

3. It shall dismiss the application and notify the applicant that the applicant   （三）当事人对实现担保物权有实质性争
may institute an action in the people's court, if the parties are substantively   议的，裁定驳回申请，并告知申请人向人
in dispute over the realization of a security interest.                           民法院提起诉讼。

Article 373 Where, after a people's court accepts an application, the              第三百七十三条    人民法院受理申请
applicant files a motion for preservation of the property posted as security,     后，申请人对担保财产提出保全申请的，
the preservation provisions of the Civil Procedure Law may apply.                 可以按照民事诉讼法关于诉讼保全的规定
                                                                                  办理。

Article 374 A party or interested person which deems that a judgment or            第三百七十四条    适用特别程序作出
ruling issued under a special proceeding is erroneous may file an                 的判决、裁定，当事人、利害关系人认为
opposition with the people's court issuing the judgment or ruling. Upon           有错误的，可以向作出该判决、裁定的人
examination, if the people's court supports or partially supports the             民法院提出异议。人民法院经审查，异议
opposition, it shall issue a new judgment or ruling to revoke or modify the       成立或者部分成立的，作出新的判决、裁
original judgment or ruling; or dismiss the opposition if the opposition is       定撤销或者改变原判决、裁定；异议不成
unfounded.                                                                        立的，裁定驳回。

A party which opposes a ruling issued by a people's court to confirm a            对人民法院作出的确认调解协议、准许实
mediation agreement and permit realization of a security interest shall,          现担保物权的裁定，当事人有异议的，应
within 15 days of receipt of the ruling, file the opposition; or an interested    当自收到裁定之日起十五日内提出；利害
party shall file such an opposition within six months from the day when it        关系人有异议的，自知道或者应当知道其
knows or should have known the infringement upon its rights and interests         民事权益受到侵害之日起六个月内提出。
in civil law.

XVIII. Trial Supervision Procedure                                                       十八、审判监督程序

Article 375 Where a party dies or is terminated, the successor to the rights       第三百七十五条    当事人死亡或者终
and obligations of the party may file a petition for retrial in accordance with   止的，其权利义务承继者可以根据民事诉
the provisions of Articles 199 and 201 of the Civil Procedure Law.                讼法第一百九十九条、第二百零一条的规
                                                                                  定申请再审。

Where, after a judgment or consent judgment takes effect, a party assigns         判决、调解书生效后，当事人将判决、调
the claims determined in the judgment or consent judgment, the people's           解书确认的债权转让，债权受让人对该判
court shall reject a petition for retrial filed by the assignee against the       决、调解书不服申请再审的，人民法院不
judgment or consent judgment.                                                     予受理。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 395 of 458 PageID #:1074




Article 376 The numerous parties on one side as described in Article 199          第三百七十六条    民事诉讼法第一百
of the Civil Procedure Law may include citizens, legal persons, and other        九十九条规定的人数众多的一方当事人，
organizations.                                                                   包括公民、法人和其他组织。

A case in which the parties on both sides are citizens as described in           民事诉讼法第一百九十九条规定的当事人
Article 199 of the Civil Procedure Law means a case in which both the            双方为公民的案件，是指原告和被告均为
plaintiff(s) and the defendant(s) are citizens.                                  公民的案件。

Article 377 To petition for retrial, a party shall submit the following           第三百七十七条    当事人申请再审，
materials:                                                                       应当提交下列材料：

1. A written petition for retrial, with copies in the number of the              （一）再审申请书，并按照被申请人和原
respondent(s) and other parties in the original trial.                           审其他当事人的人数提交副本；

2. The identification of the petitioner who is a natural person or the           （二）再审申请人是自然人的，应当提交
business license, organization code certificate, and identification of the       身份证明；再审申请人是法人或者其他组
legal representative or primary person in charge of the petitioner which is a    织的，应当提交营业执照、组织机构代码
legal person or any other organization. If the petitioner authorizes another     证书、法定代表人或者主要负责人身份证
person to file the petition on behalf of the petitioner, the power of attorney   明书。委托他人代为申请的，应当提交授
and identification of the authorized person shall also be submitted.             权委托书和代理人身份证明；

3. The original judgment, ruling, or consent judgment.                           （三）原审判决书、裁定书、调解书；

4. Primary evidence and other materials on the basic facts of the case.          （四）反映案件基本事实的主要证据及其
                                                                                 他材料。

The materials as set out in items (2), (3) and (4) in the preceding              前款第二项、第三项、第四项规定的材料
paragraph may be photocopies which are certified to the consistent with          可以是与原件核对无异的复印件。
the originals.

Article 378 A written petition for retrial shall state:                           第三百七十八条    再审申请书应当记
                                                                                 明下列事项：

1. the basic information on the petitioner, respondents, and other parties in    （一）再审申请人与被申请人及原审其他
the original trial;                                                              当事人的基本信息；

2. the name of the original trial people's court and the case number of the      （二）原审人民法院的名称，原审裁判文
original adjudicative document;                                                  书案号；

3. the specific claims in retrial; and                                           （三）具体的再审请求；

4. the statutory circumstances under which the petition for retrial is filed     （四）申请再审的法定情形及具体事实、
and the specific facts and reasons.                                              理由。

A written petition for retrial shall specify the people's court with which the   再审申请书应当明确申请再审的人民法
petition for retrial is filed, and the petitioner shall affix its signature,     院，并由再审申请人签名、捺印或者盖
fingerprint, or seal to the written petition for retrial.                        章。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 396 of 458 PageID #:1075




Article 379 Where the parties on one side are numerous or the parties on               第三百七十九条    当事人一方人数众
both sides are citizens, and the parties petition for retrial to the original trial   多或者当事人双方为公民的案件，当事人
people's court and the people's court at the next higher level respectively,          分别向原审人民法院和上一级人民法院申
if the parties cannot reach an agreement, the case shall be accepted by               请再审且不能协商一致的，由原审人民法
the original trial people's court.                                                    院受理。

Article 380 A party to a case which is tried under a special procedure, the            第三百八十条   适用特别程序、督促
procedure for urging debt repayment, the procedure for Announcement to                程序、公示催告程序、破产程序等非讼程
Urge Declaration of Claims, the bankruptcy procedure, or any other non-               序审理的案件，当事人不得申请再审。
contentious procedure shall be prohibited from petitioning for retrial of the
case.

Article 381 A party which deems that an effective ruling to reject or dismiss          第三百八十一条    当事人认为发生法
an action is erroneous may file a petition for retrial of the case.                   律效力的不予受理、驳回起诉的裁定错误
                                                                                      的，可以申请再审。

Article 382 Where a party files a petition for retrial of a divorce case over          第三百八十二条    当事人就离婚案件
division of property, if any property already divided in the judgment is              中的财产分割问题申请再审，如涉及判决
involved, a people's court shall examine the petition in accordance with the          中已分割的财产，人民法院应当依照民事
provision of Article 200 of the Civil Procedure Law and issue a ruling to             诉讼法第二百条的规定进行审查，符合再
permit retrial after finding that the retrial conditions are satisfied; or if any     审条件的，应当裁定再审；如涉及判决中
community property not decided in the judgment is involved, a people's                未作处理的夫妻共同财产，应当告知当事
court shall notify the party that the party may institute an action separately.       人另行起诉。

Article 383 Where a party's petition for retrial falls under any of the                第三百八十三条    当事人申请再审，
following circumstances, a people's court shall reject the petition:                  有下列情形之一的，人民法院不予受理：

1. A party files a petition for retrial again after the petition is rejected.         （一）再审申请被驳回后再次提出申请
                                                                                      的；

2. A party files a petition for retrial against a judgment or ruling entered          （二）对再审判决、裁定提出申请的；
after retrial.

3. A party files a petition for retrial again after the people's procuratorate        （三）在人民检察院对当事人的申请作出
makes a decision not to offer a procuratorial recommendation or a                     不予提出再审检察建议或者抗诉决定后又
decision not to file an appeal.                                                       提出申请的。

Under the circumstances as described in items (1) and (2) in the preceding            前款第一项、第二项规定情形，人民法院
paragraph, the people's court shall notify the party that the party may apply         应当告知当事人可以向人民检察院申请再
to a people's procuratorate for a procuratorial recommendation of retrial or          审检察建议或者抗诉，但因人民检察院提
for appeal, except for a judgment or ruling entered after retrial upon                出再审检察建议或者抗诉而再审作出的判
procuratorial recommendation of retrial or appeal from a people's                     决、裁定除外。
procuratorate.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 397 of 458 PageID #:1076




Article 384 Where a party files a petition for retrial against an effective         第三百八十四条   当事人对已经发生
consent judgment, the petition shall be filed within six months after the          法律效力的调解书申请再审，应当在调解
consent judgment takes effect.                                                     书发生法律效力后六个月内提出。

Article 385 A people's court shall, within five days of receipt of a written        第三百八十五条   人民法院应当自收
petition for retrial and other materials that satisfy the statutory conditions,    到符合条件的再审申请书等材料之日起五
issue a notice of acceptance to the petitioner and a notice of response, a         日内向再审申请人发送受理通知书，并向
copy of the written petition for retrial, and other materials to the               被申请人及原审其他当事人发送应诉通知
respondent(s) and other parties in the original trial.                             书、再审申请书副本等材料。

Article 386 After accepting a retrial petition case, a people's court shall, in     第三百八十六条   人民法院受理申请
accordance with the provisions of Articles 200, 201 and 204, among                 再审案件后，应当依照民事诉讼法第二百
others, examine the cause of retrial alleged by the party.                         条、第二百零一条、第二百零四条等规
                                                                                   定，对当事人主张的再审事由进行审查。

Article 387 Where the new evidence provided by the petitioner can prove             第三百八十七条   再审申请人提供的
that the finding of basic facts in the original judgment or ruling or the result   新的证据，能够证明原判决、裁定认定基
of adjudication is erroneous, the petition for retrial shall be determined to      本事实或者裁判结果错误的，应当认定为
fall under the circumstance as described in item (1), Article 200 of the Civil     民事诉讼法第二百条第一项规定的情形。
Procedure Law.

For evidence as described in the preceding paragraph, the people's court           对于符合前款规定的证据，人民法院应当
shall order the petitioner to explain why the provision of such evidence has       责令再审申请人说明其逾期提供该证据的
been delayed; and if the petitioner refuses to explain or the explanation is       理由；拒不说明理由或者理由不成立的，
unfounded, paragraph 2, Article 65 of the Civil Procedure Law and Article          依照民事诉讼法第六十五条第二款和本解
102 of this Interpretation shall be applied.                                       释第一百零二条的规定处理。

Article 388 Where the petitioner proves that the new evidence provided by           第三百八十八条   再审申请人证明其
the petitioner falls under any of the following circumstances, it may be           提交的新的证据符合下列情形之一的，可
determined that the petitioner's delay in providing the new evidence is            以认定逾期提供证据的理由成立：
well-founded:

1. The new evidence had existed before the end of court hearing in the             （一）在原审庭审结束前已经存在，因客
original trial and was discovered only after the end of court hearing for          观原因于庭审结束后才发现的；
certain objective reasons.

2. The new evidence had been discovered before the end of court hearing            （二）在原审庭审结束前已经发现，但因
in the original trial but could not be obtained for certain objective reasons      客观原因无法取得或者在规定的期限内不
or could not be provided during the specified period.                              能提供的；

3. The new evidence came into being after the end of court hearing in the          （三）在原审庭审结束后形成，无法据此
original trial, and no separate action is permitted on the basis of such           另行提起诉讼的。
evidence.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 398 of 458 PageID #:1077




Where the evidence provided by the petitioner had been provided in the             再审申请人提交的证据在原审中已经提
original trial, and the original trial people's court failed to conduct cross-     供，原审人民法院未组织质证且未作为裁
examination of such evidence and did not admit such evidence for its               判根据的，视为逾期提供证据的理由成
adjudication, the petitioner's delay in providing such evidence shall be           立，但原审人民法院依照民事诉讼法第六
deemed justifiable, except for evidence inadmissible as determined by the          十五条规定不予采纳的除外。
original trial people's court in accordance with the provision of Article 65 of
the Civil Procedure Law.

Article 389 Where, in the original trial, a party refused to present a cross-       第三百八十九条    当事人对原判决、
examination opinion on the primary evidence admitted in the original               裁定认定事实的主要证据在原审中拒绝发
judgment or ruling for finding facts or failed to present a cross-examination      表质证意见或者质证中未对证据发表质证
opinion during the cross-examination, it is not the uncross-examined               意见的，不属于民事诉讼法第二百条第四
primary evidence as mentioned in item (4), Article 200 of the Civil                项规定的未经质证的情形。
Procedure Law.

Article 390 Where any of the following circumstances leads to an                    第三百九十条    有下列情形之一，导
erroneous result in a judgment or ruling, it shall be determined as the            致判决、裁定结果错误的，应当认定为民
erroneous application of law in the original judgment or ruling as                 事诉讼法第二百条第六项规定的原判决、
mentioned in item (6), Article 200 of the Civil Procedure Law:                     裁定适用法律确有错误：

1. The law applied is evidently inconsistent with the nature of the case.          （一）适用的法律与案件性质明显不符
                                                                                   的；

2. In the determination of civil liability, the agreement between the parties      （二）确定民事责任明显违背当事人约定
or any law is evidently violated.                                                  或者法律规定的；

3. Any expired law or law that has not taken effect is applied.                    （三）适用已经失效或者尚未施行的法律
                                                                                   的；

4. The provisions on retroactivity of any law are violated.                        （四）违反法律溯及力规定的；

5.The rules on governing law are violated.                                         （五）违反法律适用规则的；

6. The original legislative intent is evidently violated.                          （六）明显违背立法原意的。

Article 391 Where any of the following circumstances exists in a court              第三百九十一条    原审开庭过程中有
session of the original trial, it shall be determined as the denial of a party's   下列情形之一的，应当认定为民事诉讼法
right to debate as mentioned in item (9), Article 200 of the Civil Procedure       第二百条第九项规定的剥夺当事人辩论权
Law:                                                                               利：

1. A party is not allowed to present a defense opinion.                            （一）不允许当事人发表辩论意见的；

2. A court session shall be held but is not held.                                  （二）应当开庭审理而未开庭审理的；
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 399 of 458 PageID #:1078




3.The service of a copy of the complaint or a copy of the appeal is in                 （三）违反法律规定送达起诉状副本或者
violation of the law, as a result of which a party cannot exercise its right to        上诉状副本，致使当事人无法行使辩论权
debate.                                                                                利的；

4. Other circumstances under which a party's right to debate is illegally              （四）违法剥夺当事人辩论权利的其他情
denied.                                                                                形。

Article 392 The claims as mentioned in item (11), Article 200 of the Civil              第三百九十二条   民事诉讼法第二百
Procedure Law shall include claims before the court of first instance and              条第十一项规定的诉讼请求，包括一审诉
claims in the trial upon appeal, unless a party fails to appeal a judgment or          讼请求、二审上诉请求，但当事人未对一
ruling of a court of first instance that has omitted any claims or exceeded            审判决、裁定遗漏或者超出诉讼请求提起
the claims.                                                                            上诉的除外。

Article 393 As mentioned in item (12), Article 200 of the Civil Procedure               第三百九十三条   民事诉讼法第二百
Law, “legal instrument” means:                                                         条第十二项规定的法律文书包括：

1. an effective judgment, ruling, or consent judgment;                                 （一）发生法律效力的判决书、裁定书、
                                                                                       调解书；

2. an effective arbitration award; or                                                  （二）发生法律效力的仲裁裁决书；

3. an enforceable notarized debt instrument.                                           （三）具有强制执行效力的公证债权文
                                                                                       书。

Article 394 The embezzlement, acceptance of bribes, practice of favoritism              第三百九十四条   民事诉讼法第二百
for personal gains, or adjudication by bending the law by a judge when                 条第十三项规定的审判人员审理该案件时
trying a case, as described in item (13), Article 200, means the act                   有贪污受贿、徇私舞弊、枉法裁判行为，
determined in an effective criminal legal instrument or a disciplinary action          是指已经由生效刑事法律文书或者纪律处
decision.                                                                              分决定所确认的行为。

Article 395 Where the cause of retrial alleged by a party is supported, and             第三百九十五条   当事人主张的再审
the conditions for filing a petition for retrial as set out in the Civil Procedure     事由成立，且符合民事诉讼法和本解释规
Law and this Interpretation are satisfied, a people's court shall issue a              定的申请再审条件的，人民法院应当裁定
ruling to permit retrial.                                                              再审。

Where the cause of retrial alleged by a party is not supported or a party's            当事人主张的再审事由不成立，或者当事
petition for retrial exceeds the statutory period for filing a petition for retrial,   人申请再审超过法定申请再审期限、超出
is outside the statutory causes of retrial, or otherwise fails to satisfy the          法定再审事由范围等不符合民事诉讼法和
conditions for filing a petition for retrial as set out in the Civil Procedure         本解释规定的申请再审条件的，人民法院
Law or this Interpretation, a people's court shall issue a ruling to dismiss           应当裁定驳回再审申请。
the retrial petition.

Article 396 Where a people's court decides according to the law to permit               第三百九十六条   人民法院对已经发
retrial of a case for which a judgment, ruling, or consent judgment has                生法律效力的判决、裁定、调解书依法决
taken effect, if the enforcement of the judgment, ruling, or consent                   定再审，依照民事诉讼法第二百零六条规
judgment needs to be suspended in accordance with the provision of                     定，需要中止执行的，应当在再审裁定中
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 400 of 458 PageID #:1079




Article 206 of the Civil Procedure Law, the people's court shall, in its ruling      同时写明中止原判决、裁定、调解书的执
to permit retrial, state the suspension of enforcement of the original               行；情况紧急的，可以将中止执行裁定口
judgment, ruling, or consent judgment; or in case of emergency, may                  头通知负责执行的人民法院，并在通知后
verbally notify the people's court in charge of enforcement of its ruling            十日内发出裁定书。
requiring suspension of enforcement, but shall sent the written ruling within
ten days after such notification.

Article 397 A people's court may, as needed for examining a case, decide              第三百九十七条    人民法院根据审查
whether or not to question the parties. If the new evidence may overturn             案件的需要决定是否询问当事人。新的证
the original judgment or ruling, the people's court shall question the               据可能推翻原判决、裁定的，人民法院应
parties.                                                                             当询问当事人。

Article 398 Where, during the period of examination of a petition for retrial,        第三百九十八条    审查再审申请期
the respondent(s) and other parties in the original trial also file petitions for    间，被申请人及原审其他当事人依法提出
retrial according to the law, the people's court shall regard them as retrial        再审申请的，人民法院应当将其列为再审
petitioners and concurrently examine their causes of retrial, and the                申请人，对其再审事由一并审查，审查期
petition examination period shall restart. If, upon examination, the cause of        限重新计算。经审查，其中一方再审申请
retrial alleged by any of the retrial petitioners is well-founded, the people's      人主张的再审事由成立的，应当裁定再
court shall issue a ruling to permit retrial. If all of the causes of retrial        审。各方再审申请人主张的再审事由均不
alleged by all retrial petitioners are unfounded, the people's court shall           成立的，一并裁定驳回再审申请。
issue a ruling to concurrently dismiss their retrial petitions.

Article 399 Where, during the period of examination of a retrial petition, the        第三百九十九条    审查再审申请期
petitioner files a motion for the people's court to authorize forensic               间，再审申请人申请人民法院委托鉴定、
identification or evaluation or a survey, the people's court shall not allow it.     勘验的，人民法院不予准许。

Article 400 Where, during the period of examination of a retrial petition, the        第四百条    审查再审申请期间，再审
petitioner withdraws the petition, the people's court shall issue a ruling to        申请人撤回再审申请的，是否准许，由人
allow or deny the withdrawal.                                                        民法院裁定。

Where, without any justifiable reason, the summonsed petitioner refuses to           再审申请人经传票传唤，无正当理由拒不
be questioned, the petition may be deemed to have been withdrawn.                    接受询问的，可以按撤回再审申请处理。

Article 401 Where, after a people's court allows the withdrawal of a retrial          第四百零一条    人民法院准许撤回再
petition or a retrial petition is deemed to have been withdrawn, the                 审申请或者按撤回再审申请处理后，再审
petitioner files a petition for retrial again, the people's court shall reject the   申请人再次申请再审的，不予受理，但有
petition, unless it is filed within six months from the day when the petitioner      民事诉讼法第二百条第一项、第三项、第
knows or should have known the existence of any of the circumstances as              十二项、第十三项规定情形，自知道或者
described in items (1), (3), (12) and (13), Article 200 of the Civil Procedure       应当知道之日起六个月内提出的除外。
Law.

Article 402 Where, during the period of examination of a retrial petition,            第四百零二条    再审申请审查期间，
any of the following circumstances appears, a people's court shall issue a           有下列情形之一的，裁定终结审查：
ruling to terminate examination:
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 401 of 458 PageID #:1080




1. The petitioner dies or is terminated, and there is no successor to the               （一）再审申请人死亡或者终止，无权利
rights and obligations of the petitioner or the successor to the rights and             义务承继者或者权利义务承继者声明放弃
obligations of the petitioner issues a statement to renounce the retrial                再审申请的；
petition.

2. In an action for payment, the respondent with an obligation to pay dies              （二）在给付之诉中，负有给付义务的被
or is terminated, and there is no property available for enforcement and no             申请人死亡或者终止，无可供执行的财
person that shall assume the obligation.                                                产，也没有应当承担义务的人的；

3. The parties have completely performed a settlement agreement                         （三）当事人达成和解协议且已履行完毕
between them, unless a party declares a reservation of its right to file a              的，但当事人在和解协议中声明不放弃申
petition for retrial in the settlement agreement.                                       请再审权利的除外；

4. The petition for retrial is filed by someone in the name of a party without          （四）他人未经授权以当事人名义申请再
the party's authorization.                                                              审的；

5. The original trial people's court or the people's court at the next higher           （五）原审或者上一级人民法院已经裁定
level has issued a ruling to permit retrial.                                            再审的。

6. Any of the circumstances as set out in paragraph 1, Article 383 of this              （六）有本解释第三百八十三条第一款规
Interpretation appears.                                                                 定情形的。

Article 403 A people's court shall form a collegial bench to hold court to               第四百零三条   人民法院审理再审案
retry a case, unless the case is retried in a procedure at second instance              件应当组成合议庭开庭审理，但按照第二
and no court is held under special circumstances or as agreed upon by the               审程序审理，有特殊情况或者双方当事人
parties which have otherwise fully presented their opinions.                            已经通过其他方式充分表达意见，且书面
                                                                                        同意不开庭审理的除外。

A default judgment may be entered if the conditions for entering a default              符合缺席判决条件的，可以缺席判决。
judgment are satisfied.

Article 404 A people's court shall hold court to retry a case according to               第四百零四条   人民法院开庭审理再
the following provisions:                                                               审案件，应当按照下列情形分别进行：

1. If the retrial is initiated upon petition of a party, the retrial petitioner first   （一）因当事人申请再审的，先由再审申
states its claims in retrial and reasons, the respondent then defends, and              请人陈述再审请求及理由，后由被申请人
the other parties in the original trial present their opinions.                         答辩、其他原审当事人发表意见；

2. If the retrial is initiated upon appeal, the appealing procuratorate first           （二）因抗诉再审的，先由抗诉机关宣读
reads a written appeal, the party applying for appeal states its case, the              抗诉书，再由申请抗诉的当事人陈述，后
respondent then defends, and the other parties in the original trial present            由被申请人答辩、其他原审当事人发表意
their opinions.                                                                         见；

3. If the retrial is initiated by the people's court according to its power and         （三）人民法院依职权再审，有申诉人
there is a petitioner, the petitioner first states its claims in retrial and            的，先由申诉人陈述再审请求及理由，后
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 402 of 458 PageID #:1081




reasons, the respondent then defends, and the other parties in the original             由被申诉人答辩、其他原审当事人发表意
trial present their opinions.                                                           见；

4. If the retrial is initiated by the people's court according to its power and         （四）人民法院依职权再审，没有申诉人
there is no petitioner, the plaintiff or appellant in the original trial first states   的，先由原审原告或者原审上诉人陈述，
its case, and then the other parties in the original trial present their                后由原审其他当事人发表意见。
opinions.

Under the circumstances as described in items (1), (2) and (3) in the                   对前款第一项至第三项规定的情形，人民
preceding paragraph, the people's court shall require a party to specify its            法院应当要求当事人明确其再审请求。
claims in retrial.

Article 405 A people's court shall retry a case by centering on the claims in            第四百零五条    人民法院审理再审案
retrial. Those claims in retrial of a party beyond the claims in the original           件应当围绕再审请求进行。当事人的再审
trial shall not be tried; and if the conditions for instituting another action are      请求超出原审诉讼请求的，不予审理；符
satisfied, the people's court shall notify the party that the party may                 合另案诉讼条件的，告知当事人可以另行
institute a separate action.                                                            起诉。

The claims in retrial filed by the respondent(s) and other parties in the               被申请人及原审其他当事人在庭审辩论结
original trial before the end of debate in court shall be concurrently tried by         束前提出的再审请求，符合民事诉讼法第
the people's court.                                                                     二百零五条规定的，人民法院应当一并审
                                                                                        理。

Where the people's court discovers in the retrial that the effective judgment           人民法院经再审，发现已经发生法律效力
or ruling causes damage to the national interest, public interest, or lawful            的判决、裁定损害国家利益、社会公共利
rights and interests of others, it shall be tried concurrently.                         益、他人合法权益的，应当一并审理。

Article 406 Where any of the following circumstances appears during the                  第四百零六条    再审审理期间，有下
period of retrial, a people's court may issue a ruling to terminate the retrial         列情形之一的，可以裁定终结再审程序：
procedure:

1. The retrial petitioner withdraws, during the period of retrial, all of its           （一）再审申请人在再审期间撤回再审请
claims in retrial, which has been allowed by the people's court.                        求，人民法院准许的；

2. The retrial petitioner refuses to appear in court without any justifiable            （二）再审申请人经传票传唤，无正当理
reason after being summonsed or leaves the courtroom during a court                     由拒不到庭的，或者未经法庭许可中途退
session without permission from the court and is therefore deemed by the                庭，按撤回再审请求处理的；
court to have withdrawn all of its claims in retrial.

3. The people's procuratorate withdraws its appeal.                                     （三）人民检察院撤回抗诉的；

4. Any of the circumstances as described in items (1) to (4), Article 402 of            （四）有本解释第四百零二条第一项至第
this Interpretation appears.                                                            四项规定情形的。

Where a ruling to permit retrial is issued upon appeal of a people's                    因人民检察院提出抗诉裁定再审的案件，
procuratorate, if the party applying for appeal falls under any of the                  申请抗诉的当事人有前款规定的情形，且
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 403 of 458 PageID #:1082




circumstances as set out in the preceding paragraph, causing no damage             不损害国家利益、社会公共利益或者他人
to the national interest, public interest, or lawful rights and interests of       合法权益的，人民法院应当裁定终结再审
others, the people's court shall issue a ruling to terminate the retrial           程序。
procedure.

After terminating the retrial procedure, the people's court shall issue a          再审程序终结后，人民法院裁定中止执行
ruling for the automatic resumption of enforcement of the original effective       的原生效判决自动恢复执行。
judgment suspended from enforcement.

Article 407 After retrial, a people's court shall sustain the original judgment     第四百零七条   人民法院经再审审理
or ruling if it considers the original judgment or ruling clear in fact finding    认为，原判决、裁定认定事实清楚、适用
and correct in the application of law or sustain the original judgment or          法律正确的，应予维持；原判决、裁定认
ruling after correcting the flaws in the original judgment or ruling if the        定事实、适用法律虽有瑕疵，但裁判结果
result of adjudication is correct though the original judgment or ruling is        正确的，应当在再审判决、裁定中纠正瑕
flawed in fact finding or the application of law.                                  疵后予以维持。

A people's court shall reverse, revoke, or modify the original judgment or         原判决、裁定认定事实、适用法律错误，
ruling according to the law if the result of adjudication is erroneous             导致裁判结果错误的，应当依法改判、撤
because the original judgment or ruling is erroneous in fact finding or            销或者变更。
application of law.

Article 408 Where, after retrial of a case in a procedure at second                 第四百零八条   按照第二审程序再审
instance, a people's court considers that the case doe not satisfy the             的案件，人民法院经审理认为不符合民事
conditions for instituting an action as set out in the Civil Procedure Law or      诉讼法规定的起诉条件或者符合民事诉讼
that the case shall not be accepted as described in Article 124 of the Civil       法第一百二十四条规定不予受理情形的，
Procedure Law, it shall issue a ruling to revoke the judgments entered by          应当裁定撤销一、二审判决，驳回起诉。
the court of first instance and the court of second instance and dismiss the
action.

Article 409 After a people's court issues a ruling to permit retrial against a      第四百零九条   人民法院对调解书裁
consent judgment, the case shall be handled according to the following             定再审后，按照下列情形分别处理：
provisions:

1. If the cause alleged by the party, which is the violation of the principle of   （一）当事人提出的调解违反自愿原则的
voluntariness in the process of mediation, is not supported, and the               事由不成立，且调解书的内容不违反法律
contents of the consent judgment are not in violation of the mandatory             强制性规定的，裁定驳回再审申请；
provisions of the law, the people's court shall issue a ruling to dismiss the
retrial petition.

2. If the reason alleged in the appeal from the people's procuratorate or in       （二）人民检察院抗诉或者再审检察建议
the procuratorial recommendation of retrial that damage has been caused            所主张的损害国家利益、社会公共利益的
to the national interest or public interest is not supported, the people's         理由不成立的，裁定终结再审程序。
court shall issue a ruling to terminate the retrial procedure.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 404 of 458 PageID #:1083




Under the circumstances in the preceding paragraph, if the consent                    前款规定情形，人民法院裁定中止执行的
judgment suspended by a ruling of the people's court from enforcement                 调解书需要继续执行的，自动恢复执行。
needs to be enforced, the enforcement of the consent judgment shall
resume automatically.

Article 410 Where, in the retrial procedure, the plaintiff in the trial at first       第四百一十条   一审原告在再审审理
instance files a motion to withdraw the action, if the other parties agree to         程序中申请撤回起诉，经其他当事人同
the withdrawal and the withdrawal does not cause damage to the national               意，且不损害国家利益、社会公共利益、
interest, public interest, and rights and interests of others, the people's           他人合法权益的，人民法院可以准许。裁
court may allow the withdrawal. If a ruling is issued to allow the withdrawal,        定准许撤诉的，应当一并撤销原判决。
the original judgment shall be revoked concurrently.

A people's court shall reject an action which has been withdrawn in the               一审原告在再审审理程序中撤回起诉后重
retrial procedure and is instituted again by a plaintiff in the trial at first        复起诉的，人民法院不予受理。
instance.

Article 411 Where the original judgment or ruling is reversed because of               第四百一十一条   当事人提交新的证
the new evidence provided by a party, if the respondent and other parties             据致使再审改判，因再审申请人或者申请
claim reimbursement for their additional travel, room and board, lost wage,           检察监督当事人的过错未能在原审程序中
and other necessary expenses because such evidence was not adduced                    及时举证，被申请人等当事人请求补偿其
in a timely manner in the original trial for the fault of the retrial petitioner or   增加的交通、住宿、就餐、误工等必要费
the party applying for procuratorial supervision, the people's court shall            用的，人民法院应予支持。
support such claims.

Article 412 Where some parties are present in court and reach a mediation              第四百一十二条   部分当事人到庭并
agreement, and there are no written indications from the other parties, the           达成调解协议，其他当事人未作出书面表
people's court shall state such facts in its judgment; and if the contents of         示的，人民法院应当在判决中对该事实作
the mediation agreement are not in violation of the law and do not damage             出表述；调解协议内容不违反法律规定，
the lawful rights and interests of the other parties, the people's court may          且不损害其他当事人合法权益的，可以在
confirm the mediation agreement in the conclusion part of the judgment.               判决主文中予以确认。

Article 413 Where, according to the law, a people's procuratorate appeals              第四百一十三条   人民检察院依法对
an effective judgment, ruling, or consent judgment which causes damage                损害国家利益、社会公共利益的发生法律
to the national interest or public interest or offers a procuratorial                 效力的判决、裁定、调解书提出抗诉，或
recommendation of retrial upon deliberation and decision of its                       者经人民检察院检察委员会讨论决定提出
procuratorial committee, the people's court shall accept the appeal or                再审检察建议的，人民法院应予受理。
recommendation.

Article 414 Where, according to the law, a people's procuratorate appeals              第四百一十四条   人民检察院对已经
an effective judgment or an effective ruling to reject or dismiss an action,          发生法律效力的判决以及不予受理、驳回
the people's court shall accept it, except for judgments and rulings not              起诉的裁定依法提出抗诉的，人民法院应
subject to the trial supervision procedure such as those made under the               予受理，但适用特别程序、督促程序、公
special procedures, the procedure for urging debt repayment, the                      示催告程序、破产程序以及解除婚姻关系
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 405 of 458 PageID #:1084




procedure for Announcement to Urge Declaration of Claims, and the                   的判决、裁定等不适用审判监督程序的判
bankruptcy procedure and those involving the dissolution of marriage.               决、裁定除外。

Article 415 Where, in accordance with the provision of paragraph 1(3),               第四百一十五条    人民检察院依照民
Article 209 of the Civil Procedure Law, a people's procuratorate appeals or         事诉讼法第二百零九条第一款第三项规定
offers a procuratorial recommendation of retrial against an evidently               对有明显错误的再审判决、裁定提出抗诉
erroneous judgment or ruling entered after retrial, the people's court shall        或者再审检察建议的，人民法院应予受
accept the appeal or recommendation.                                                理。

Article 416 Where, upon application of a party, a people's procuratorate at          第四百一十六条    地方各级人民检察
any local level offers a procuratorial recommendation of retrial to the             院依当事人的申请对生效判决、裁定向同
people's court at the same level against an effective judgment or ruling,           级人民法院提出再审检察建议，符合下列
the recommendation shall be accepted if the following conditions are                条件的，应予受理：
satisfied:

(1)The written procuratorial recommendation of retrial, written application         （一）再审检察建议书和原审当事人申请
of the party in the original trial, and relevant evidential materials have been     书及相关证据材料已经提交；
submitted to the people's court.

(2)The subject matter of retrial in the recommendation is a judgment or             （二）建议再审的对象为依照民事诉讼法
ruling against which retrial may be initiated in accordance with the                和本解释规定可以进行再审的判决、裁
provisions of the Civil Procedure Law and this Interpretation.                      定；

(3)The written procuratorial recommendation of retrial states that the              （三）再审检察建议书列明该判决、裁定
judgment or ruling falls under the circumstance as described in paragraph           有民事诉讼法第二百零八条第二款规定情
2, Article 208 of the Civil Procedure Law.                                          形；

(4)There is the circumstance as described in paragraph 1(1) or (2), Article         （四）符合民事诉讼法第二百零九条第一
209 of the Civil Procedure law.                                                     款第一项、第二项规定情形；

(5)The procuratorial recommendation of retrial has been deliberated and             （五）再审检察建议经该人民检察院检察
decided by the procuratorial committee of the people's procuratorate.               委员会讨论决定。

Where the provisions of the preceding paragraph are not complied with,              不符合前款规定的，人民法院可以建议人
the people's court may advise the people's procuratorate to submit                  民检察院予以补正或者撤回；不予补正或
supplements and corrections or withdraw the recommendation; and if the              者撤回的，应当函告人民检察院不予受
people's procuratorate fails to do so, shall, by letter, reject the                 理。
recommendation.

Article 417 Where, upon application of a party, a people's procuratorate             第四百一十七条    人民检察院依当事
appeals an effective judgment or ruling, the people's court shall, within 30        人的申请对生效判决、裁定提出抗诉，符
days, issue a ruling to permit retrial if the following conditions are satisfied:   合下列条件的，人民法院应当在三十日内
                                                                                    裁定再审：

(1)The written appeal, written application of the party in the original trial,      （一）抗诉书和原审当事人申请书及相关
and relevant evidential materials have been submitted.                              证据材料已经提交；
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 406 of 458 PageID #:1085




(2)The subject matter of appeal is a judgment or ruling against which            （二）抗诉对象为依照民事诉讼法和本解
retrial may be initiated in accordance with the provisions of the Civil          释规定可以进行再审的判决、裁定；
Procedure Law and this Interpretation.

(3)The written appeal states that the judgment or ruling falls under the         （三）抗诉书列明该判决、裁定有民事诉
circumstance as described in paragraph 1, Article 208 of the Civil               讼法第二百零八条第一款规定情形；
Procedure Law.

(4)There is the circumstance as described in paragraph 1(1) or (2), Article      （四）符合民事诉讼法第二百零九条第一
209 of the Civil Procedure law.                                                  款第一项、第二项规定情形。

Where the provisions of the preceding paragraph are not complied with,           不符合前款规定的，人民法院可以建议人
the people's court may advise the people's procuratorate to submit               民检察院予以补正或者撤回；不予补正或
supplements and corrections or withdraw the appeal; and if the people's          者撤回的，人民法院可以裁定不予受理。
procuratorate fails to do so, may issue a ruling to reject the appeal.

Article 418 Where, after the retrial petition of a party is dismissed by a        第四百一十八条    当事人的再审申请
ruling of the people's court at a higher level, the people's procuratorate       被上级人民法院裁定驳回后，人民检察院
appeals the original judgment, ruling, or consent judgment, the people's         对原判决、裁定、调解书提出抗诉，抗诉
court accepting the appeal may deliver the case to the people's court at         事由符合民事诉讼法第二百条第一项至第
the next lower level for retrial if the cause of appeal falls under any of the   五项规定情形之一的，受理抗诉的人民法
circumstances as set out in items (1) to (5), Article 200 of the Civil           院可以交由下一级人民法院再审。
Procedure law.

Article 419 A people's court shall, within three months after receiving a         第四百一十九条    人民法院收到再审
procuratorial recommendation of retrial, form a collegial bench to examine       检察建议后，应当组成合议庭，在三个月
the recommendation and, if it finds that the original judgment, ruling, or       内进行审查，发现原判决、裁定、调解书
consent judgment is erroneous and requires a retrial, issue a ruling to          确有错误，需要再审的，依照民事诉讼法
permit retrial in accordance with the provision of Article 198 of the Civil      第一百九十八条规定裁定再审，并通知当
Procedure Law and notify the parties; or respond in writing to the people's      事人；经审查，决定不予再审的，应当书
procuratorate if it decides not to permit retrial after examination.             面回复人民检察院。

Article 420 The retrial of a case by a people's court according to a ruling to    第四百二十条    人民法院审理因人民
permit retrial issued upon appeal or procuratorial recommendation from a         检察院抗诉或者检察建议裁定再审的案
people's procuratorate shall not be affected by a previously issued ruling to    件，不受此前已经作出的驳回当事人再审
dismiss a party's retrial petition.                                              申请裁定的影响。

Article 421 A people's court which holds court to retry a case upon appeal        第四百二十一条    人民法院开庭审理
shall, three days before holding court, notify the people's procuratorate,       抗诉案件，应当在开庭三日前通知人民检
parties, and other litigation participants. The people's procuratorate at the    察院、当事人和其他诉讼参与人。同级人
same level or filing the appeal shall send staff members to appear in court.     民检察院或者提出抗诉的人民检察院应当
                                                                                 派员出庭。

The people's procuratorate shall submit and explain to the court any             人民检察院因履行法律监督职责向当事人
verified information obtained from the parties and anyone that is not a          或者案外人调查核实的情况，应当向法庭
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 407 of 458 PageID #:1086




party to the case during investigation conducted in performing its legal                提交并予以说明，由双方当事人进行质
supervision duties, and such information shall be subject to cross-                     证。
examination by the parties on both sides.

Article 422 Where a party which must participate in a joint action fails to              第四百二十二条   必须共同进行诉讼
participate in the action for a cause not attributable to the party or its              的当事人因不能归责于本人或者其诉讼代
litigation representative, the party may file a petition for retrial within six         理人的事由未参加诉讼的，可以根据民事
months from the day when the party knows or should have known the                       诉讼法第二百条第八项规定，自知道或者
action in accordance with the provision of item (8), Article 200 of the Civil           应当知道之日起六个月内申请再审，但符
Procedure Law, except under the circumstances as described in Article                   合本解释第四百二十三条规定情形的除
423 of this Interpretation.                                                             外。

Where a people's court issues a ruling to permit retrial upon application of            人民法院因前款规定的当事人申请而裁定
a party as described in the preceding paragraph, if the retrial is conducted            再审，按照第一审程序再审的，应当追加
under the procedures at first instance, the party shall be added as a party             其为当事人，作出新的判决、裁定；按照
to the retrial, and a new judgment or ruling shall be entered; or if the retrial        第二审程序再审，经调解不能达成协议
is conducted under the procedures at second instance, and no agreement                  的，应当撤销原判决、裁定，发回重审，
is reached upon mediation, the people's court shall revoke the original                 重审时应追加其为当事人。
judgment or ruling and remand the case for retrial, to which the party shall
be added as a party.

Article 423 Where, in accordance with the provision of Article 227 of the                第四百二十三条   根据民事诉讼法第
Civil Procedure Law, a person which is not a party to a case disagrees to a             二百二十七条规定，案外人对驳回其执行
ruling that dismisses the person's opposition to enforcement, deeming that              异议的裁定不服，认为原判决、裁定、调
the erroneous content of the original judgment, ruling, or consent judgment             解书内容错误损害其民事权益的，可以自
has caused damage to the person's rights and interests in civil law, the                执行异议裁定送达之日起六个月内，向作
person may, within six months of the service of the enforcement opposition              出原判决、裁定、调解书的人民法院申请
ruling, file a petition for retrial with the people's court issuing the original        再审。
judgment, ruling, or consent judgment.

Article 424 Where, in accordance with the provision of Article 227 of the                第四百二十四条   根据民事诉讼法第
Civil Procedure Law, a people's court issues a ruling to permit retrial, if the         二百二十七条规定，人民法院裁定再审
person which is not a party to a case is a party to a necessary joint action            后，案外人属于必要的共同诉讼当事人
under the retrial, the provision of paragraph 2, Article 422 of this                    的，依照本解释第四百二十二条第二款规
Interpretation shall be applied.                                                        定处理。

If the person which is not a party to a case is not a party to a necessary              案外人不是必要的共同诉讼当事人的，人
joint action under the retrial, the people's court shall only retry the part of         民法院仅审理原判决、裁定、调解书对其
the original judgment, ruling, or consent judgment causing damage to the                民事权益造成损害的内容。经审理，再审
person's rights and interests in civil law. After retrial, if the retrial petition is   请求成立的，撤销或者改变原判决、裁
well-founded, the people's court shall revoke or modify the original                    定、调解书；再审请求不成立的，维持原
judgment, ruling, or consent judgment; or if the retrial petition is                    判决、裁定、调解书。
unfounded, sustain the original judgment, ruling, or consent judgment.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 408 of 458 PageID #:1087




Article 425 The provision of Article 340 of this Interpretation shall apply to        第四百二十五条    本解释第三百四十
the trial supervision procedure.                                                     条规定适用于审判监督程序。

Article 426 Where, against a judgment or ruling for a small claims case, a            第四百二十六条    对小额诉讼案件的
party files a petition for retrial with the original trial people's court for a      判决、裁定，当事人以民事诉讼法第二百
cause as set out in Article 200 of the Civil Procedure Law, the people's             条规定的事由向原审人民法院申请再审
court shall accept the petition. If the cause of the petition for retrial is well-   的，人民法院应当受理。申请再审事由成
founded, the people's court shall issue a ruling to permit retrial, and form a       立的，应当裁定再审，组成合议庭进行审
collegial bench to retry the case. No party may appeal a judgment or ruling          理。作出的再审判决、裁定，当事人不得
issued upon such retrial.                                                            上诉。

Where a party files a petition for retrial with the original trial people's court    当事人以不应按小额诉讼案件审理为由向
on the ground that the case should not be tried as a small claims case, the          原审人民法院申请再审的，人民法院应当
people's court shall accept the petition. If the ground is well-founded, the         受理。理由成立的，应当裁定再审，组成
people's court shall issue a ruling to permit retrial, and form a collegial          合议庭审理。作出的再审判决、裁定，当
bench to retry the case. A party may appeal a judgment or ruling issued              事人可以上诉。
upon such retrial.

XIX. Procedure for Urging Debt Repayment                                                     十九、督促程序

Article 427 Where there are two or more people's courts having                        第四百二十七条    两个以上人民法院
jurisdiction, a creditor may apply to one of the basic people's courts for           都有管辖权的，债权人可以向其中一个基
issuance of an order for payment.                                                    层人民法院申请支付令。

Where a creditor apply to two or more basic people's courts having                   债权人向两个以上有管辖权的基层人民法
jurisdiction for issuance of an order for payment, the people's court which          院申请支付令的，由最先立案的人民法院
first dockets the case shall exercise jurisdiction over the case.                    管辖。

Article 428 Where, after receiving a written application of a creditor for            第四百二十八条    人民法院收到债权
issuance of an order for payment, a people's court deems that the written            人的支付令申请书后，认为申请书不符合
application does not satisfy the prescribed requirements, it may notify the          要求的，可以通知债权人限期补正。人民
creditor of supplementing or correcting the application during a specified           法院应当自收到补正材料之日起五日内通
period. Within five days of receipt of all supplements and corrections, the          知债权人是否受理。
people's court shall notify the creditor whether or not the application is
accepted.

Article 429 A basic people's court shall accept an application of a creditor          第四百二十九条    债权人申请支付
for issuance of an order for payment if the following conditions are                 令，符合下列条件的，基层人民法院应当
satisfied, and notify the creditor within five days of receipt of the written        受理，并在收到支付令申请书后五日内通
application:                                                                         知债权人：

(1)The creditor requests payment of money or a draft, a promissory note, a           （一）请求给付金钱或者汇票、本票、支
check, stock, bonds, treasury bonds, a transferrable certificate of deposit,         票、股票、债券、国库券、可转让的存款
or any other negotiable securities.                                                  单等有价证券；
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 409 of 458 PageID #:1088




(2)The alleged obligation to pay money or negotiable securities, the               （二）请求给付的金钱或者有价证券已到
amount of which is definite, is due, and the application states the facts and      期且数额确定，并写明了请求所根据的事
evidence based on which the request is made.                                       实、证据；

(3)The creditor has no obligation to provide equivalent consideration.             （三）债权人没有对待给付义务；

(4)The debtor is located within China, and the debtor's whereabouts is not         （四）债务人在我国境内且未下落不明；
unknown.

(5)The order for payment can be served on the debtor.                              （五）支付令能够送达债务人；

(6)The people's court receiving the written application has jurisdiction.          （六）收到申请书的人民法院有管辖权；

(7)The creditor has not applied to a people's court for preservation before        （七）债权人未向人民法院申请诉前保
instituting an action.                                                             全。

If the provision of the preceding paragraph is not complied with, the              不符合前款规定的，人民法院应当在收到
people's court shall, within five days of receipt of a written application for     支付令申请书后五日内通知债权人不予受
issuance of an order for payment, notify the creditor of its rejection of the      理。
application.

A basic people's court's acceptance of an application for issuance of an           基层人民法院受理申请支付令案件，不受
order for payment shall not be limited by the amount of debts.                     债权金额的限制。

Article 430 After an application is accepted by a people's court, a sole            第四百三十条    人民法院受理申请
judge shall examine the application. If any of the following circumstances         后，由审判员一人进行审查。经审查，有
is discovered upon examination, the people's court shall dismiss the               下列情形之一的，裁定驳回申请：
application:

(1)The applicant is not eligible as a party to the procedure.                      （一）申请人不具备当事人资格的；

(2)In the evidentiary document on an obligation to pay money or                    （二）给付金钱或者有价证券的证明文件
negotiable securities, there is no agreement on payment of late interest,          没有约定逾期给付利息或者违约金、赔偿
liquidated damages, or compensation for overdue payment, and the                   金，债权人坚持要求给付利息或者违约
creditor insists that such late interest, liquidated damages, or                   金、赔偿金的；
compensation be paid.

(3)The alleged money or negotiable securities to be paid are illegal               （三）要求给付的金钱或者有价证券属于
income.                                                                            违法所得的；

(4)The alleged obligation to pay money or negotiable securities is not due         （四）要求给付的金钱或者有价证券尚未
or the amount of such money or negotiable securities is not definite.              到期或者数额不确定的。

If the people's court discovers that the conditions for accepting an               人民法院受理支付令申请后，发现不符合
application for issuance of an order for payment as set out in this                本解释规定的受理条件的，应当在受理之
Interpretation are not satisfied after accepting the application, it shall issue   日起十五日内裁定驳回申请。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 410 of 458 PageID #:1089




a ruling to dismiss the application within 15 days of acceptance of the
application.

Article 431 Where a debtor refuses to receive an order for payment to be         第四百三十一条   向债务人本人送达
served directly on the debtor, a people's court may serve the order on the      支付令，债务人拒绝接收的，人民法院可
debtor by leaving the order at the place of the debtor.                         以留置送达。

Article 432 Under any of the following circumstances, a people's court           第四百三十二条   有下列情形之一
shall issue a ruling to terminate a procedure for urging debt repayment,        的，人民法院应当裁定终结督促程序，已
and if an order for payment has been issued, the order shall be invalidated     发出支付令的，支付令自行失效：
automatically:

(1)After a people's court accepts an application for issuance of an order for   （一）人民法院受理支付令申请后，债权
payment, the creditor institutes an action for the same creditor-debtor         人就同一债权债务关系又提起诉讼的；
relationship.

(2)An order for payment cannot be served on the debtor within 30 days of        （二）人民法院发出支付令之日起三十日
issuance of the order by a people's court.                                      内无法送达债务人的；

(3)The creditor withdraws its application before the debtor receives an         （三）债务人收到支付令前，债权人撤回
order for payment.                                                              申请的。

Article 433 Where, after receiving an order for payment, a debtor institutes     第四百三十三条   债务人在收到支付
an action in another people's court, instead of filing a written opposition     令后，未在法定期间提出书面异议，而向
during the statutory period, the validity of the order for payment shall not    其他人民法院起诉的，不影响支付令的效
be affected.                                                                    力。

A debtor which files an opposition beyond the statutory period shall be         债务人超过法定期间提出异议的，视为未
deemed to have failed to file an opposition.                                    提出异议。

Article 434 Where a creditor includes two or more payment claims against         第四百三十四条   债权人基于同一债
a debtor in one application for issuance of an order for payment based on       权债务关系，在同一支付令申请中向债务
the same creditor-debtor relationship, if the creditor files an opposition to   人提出多项支付请求，债务人仅就其中一
only one or more of such claims, the validity of the order regarding the        项或者几项请求提出异议的，不影响其他
other claims shall not be affected.                                             各项请求的效力。

Article 435 Where a creditor's payment claims in an application for              第四百三十五条   债权人基于同一债
issuance of an order for payment are against two or more debtors based          权债务关系，就可分之债向多个债务人提
on the same creditor-debtor relationship involving a dividable debt, if one     出支付请求，多个债务人中的一人或者几
or more of the debtors file oppositions, the validity of the order regarding    人提出异议的，不影响其他请求的效力。
the other claims shall not be affected.

Article 436 An order for payment issued to the principal debtor of a             第四百三十六条   对设有担保的债务
secured debt shall not be binding upon the party providing security.            的主债务人发出的支付令，对担保人没有
                                                                                拘束力。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 411 of 458 PageID #:1090




If the creditor institutes a separate action regarding the security, the order   债权人就担保关系单独提起诉讼的，支付
for payment shall be invalidated from the day when the action is accepted        令自人民法院受理案件之日起失效。
by the people's court.

Article 437 Where, upon pro forma examination, a written opposition filed         第四百三十七条    经形式审查，债务
by a debtor is found to fall under any of the following circumstances, the       人提出的书面异议有下列情形之一的，应
opposition shall be supported, a ruling shall be issued to terminate the         当认定异议成立，裁定终结督促程序，支
procedure for urging debt repayment, and the order for payment shall be          付令自行失效：
invalidated automatically:

(1)The creditor's application shall be rejected as prescribed in this            （一）本解释规定的不予受理申请情形
Interpretation.                                                                  的；

(2)The creditor's application shall be dismissed by a ruling as prescribed in    （二）本解释规定的裁定驳回申请情形
this Interpretation.                                                             的；

(3)The procedure for urging debt repayment shall be terminated by a ruling       （三）本解释规定的应当裁定终结督促程
as prescribed in this Interpretation.                                            序情形的；

(4)The people's court has any reasonable doubt on the satisfaction of the        （四）人民法院对是否符合发出支付令条
conditions for issuance of an order for payment.                                 件产生合理怀疑的。

Article 438 Where a debtor's opposition is filed regarding the insolvency of      第四百三十八条    债务人对债务本身
the debtor, extension of the period of debt repayment, or modification of        没有异议，只是提出缺乏清偿能力、延缓
methods for debt repayment, among others, instead of the debt itself, the        债务清偿期限、变更债务清偿方式等异议
validity of the order for payment shall not be affected.                         的，不影响支付令的效力。

If a people's court deems that an opposition should not be supported after       人民法院经审查认为异议不成立的，裁定
examination, it shall issue a ruling to dismiss the opposition.                  驳回。

An opposition filed verbally shall be void.                                      债务人的口头异议无效。

Article 439 Where, before a people's court issues a ruling to terminate the       第四百三十九条    人民法院作出终结
procedure for urging debt repayment or dismiss an opposition, the debtor         督促程序或者驳回异议裁定前，债务人请
filing the opposition requests withdrawal of the opposition, the people's        求撤回异议的，应当裁定准许。
court shall issue a ruling to allow the withdrawal.

If the debtor regrets after withdrawing the opposition, the people's court       债务人对撤回异议反悔的，人民法院不予
shall not support the opposition.                                                支持。

Article 440 Where, after an order for payment is invalidated, the party as        第四百四十条   支付令失效后，申请
the applicant for the order disagrees to institute an action, the party shall    支付令的一方当事人不同意提起诉讼的，
indicate, within seven days of receipt of a ruling to terminate the procedure    应当自收到终结督促程序裁定之日起七日
for urging debt repayment, such disagreement to the people's court               内向受理申请的人民法院提出。
accepting the application.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 412 of 458 PageID #:1091




Such disagreement shall not affect the right of the party to institute an          申请支付令的一方当事人不同意提起诉讼
action in another people's court having jurisdiction.                              的，不影响其向其他有管辖权的人民法院
                                                                                   提起诉讼。

Article 441 Where, after an order for payment is invalidated, the party as          第四百四十一条    支付令失效后，申
the applicant for the order fails to indicate, within seven days of receipt of a   请支付令的一方当事人自收到终结督促程
ruling to terminate the procedure for urging debt repayment, its                   序裁定之日起七日内未向受理申请的人民
disagreement to institute an action to the people's court accepting the            法院表明不同意提起诉讼的，视为向受理
application, the party shall be deemed to have instituted an action in the         申请的人民法院起诉。
people's court accepting the application.

The time of filing an application by a creditor for issuance of an order for       债权人提出支付令申请的时间，即为向人
payment shall be the time of instituting an action by the creditor in the          民法院起诉的时间。
people's court.

Article 442 The period for a creditor to apply to a people's court for              第四百四十二条    债权人向人民法院
enforcement of an order for payment shall be governed by the provisions            申请执行支付令的期间，适用民事诉讼法
of Article 239 of the Civil Procedure Law.                                         第二百三十九条的规定。

Article 443 Where the president of a people's court discovers that any              第四百四十三条    人民法院院长发现
effective order for payment issued by the court is erroneous and deems it          本院已经发生法律效力的支付令确有错
necessary to revoke the order, the people's court shall, after the case is         误，认为需要撤销的，应当提交本院审判
deliberated and decided by the judicial committee of the court, issue a            委员会讨论决定后，裁定撤销支付令，驳
ruling to revoke the order and dismiss the application of the creditor.            回债权人的申请。

XX. Procedure for Announcement to Urge Declaration of Claims                           二十、公示催告程序

Article 444 As mentioned in Article 218 of the Civil Procedure Law, “holder         第四百四十四条    民事诉讼法第二百
of an instrument” means the last holder of a negotiable instrument before it       一十八条规定的票据持有人，是指票据被
is stolen, lost, or extinguished.                                                  盗、遗失或者灭失前的最后持有人。

Article 445 A people's court shall examine and decide whether to accept             第四百四十五条    人民法院收到公示
an application for issuance of an announcement to urge declaration of              催告的申请后，应当立即审查，并决定是
claims immediately after receiving the application. If the people's court          否受理。经审查认为符合受理条件的，通
deems that the conditions for accepting the application are satisfied after        知予以受理，并同时通知支付人停止支
examination, it shall notify the applicant of its acceptance of the application    付；认为不符合受理条件的，七日内裁定
and, at the same time, notify the drawee of stopping payment; or if the            驳回申请。
people's court deems that the conditions are not satisfied, it shall dismiss
the application by a ruling within seven days.

Article 446 Where an application for issuance of an announcement to urge            第四百四十六条    因票据丧失，申请
declaration of claims is filed because the holder of an instrument is no           公示催告的，人民法院应结合票据存根、
longer in possession of the instrument, the people's court shall decide            丧失票据的复印件、出票人关于签发票据
whether to accept the application based on the stub of the instrument, a           的证明、申请人合法取得票据的证明、银
photocopy of the instrument, a certificate from the issuer on issuing the
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 413 of 458 PageID #:1092




instrument, a certificate on the applicant's legal obtainment of the             行挂失止付通知书、报案证明等证据，决
instrument, a bank advice on loss registration and stop of payment, proof        定是否受理。
of filing a police report, and other evidence.

Article 447 The announcement of accepting an application issued by a              第四百四十七条   人民法院依照民事
people's court in accordance with the provision of Article 219 of the Civil      诉讼法第二百一十九条规定发出的受理申
Procedure Law shall state:                                                       请的公告，应当写明下列内容：

(1)the applicant's name;                                                         （一）公示催告申请人的姓名或者名称；

(2)the instrument's type, number, face value, issuer, endorser, holder, and      （二）票据的种类、号码、票面金额、出
payment period, among others, or the type, number, scope of right,               票人、背书人、持票人、付款期限等事项
obligee, and obligor, among others, of any other certificate of right for        以及其他可以申请公示催告的权利凭证的
which an application for issuance of an announcement to urge declaration         种类、号码、权利范围、权利人、义务
of claims may be filed;                                                          人、行权日期等事项；

(3)period of declaration of claims; and                                          （三）申报权利的期间；

(4)legal consequences of an interested party's failure to declare claims in      （四）在公示催告期间转让票据等权利凭
case of transfer of an instrument or any other certificate of right during the   证，利害关系人不申报的法律后果。
period of declaration of claims as determined in the announcement.

Article 448 The announcement shall be published in a relevant newspaper           第四百四十八条   公告应当在有关报
or any other media and, on the same day, be posted on the bulletin board         纸或者其他媒体上刊登，并于同日公布于
of the people's court. If a securities exchange is located at the place of the   人民法院公告栏内。人民法院所在地有证
people's court, the announcement shall be also published on the same             券交易所的，还应当同日在该交易所公
day on the securities exchange.                                                  布。

Article 449 The period of declaration of claims as determined in the              第四百四十九条   公告期间不得少于
announcement shall not be less than 60 days, and the expiration date of          六十日，且公示催告期间届满日不得早于
the period shall not be earlier than the 15th day after the date of payment      票据付款日后十五日。
of the instrument.

Article 450 Where an interested party declares claims after the declaration       第四百五十条   在申报期届满后、判
period expires but before a judgment is entered, the provisions of               决作出之前，利害关系人申报权利的，应
paragraphs 2 and 3, Article 221 of the Civil Procedure Law shall be              当适用民事诉讼法第二百二十一条第二
applied.                                                                         款、第三款规定处理。

Article 451 Where an interested party declares claims, the people's court         第四百五十一条   利害关系人申报权
shall notify the interested party of presenting the negotiable instrument to     利，人民法院应当通知其向法院出示票
the court and notify the applicant of examining the instrument during a          据，并通知公示催告申请人在指定的期间
specified period. If the instrument alleged by the applicant is different from   查看该票据。公示催告申请人申请公示催
the instrument presented by the interested party, a ruling shall be issued to    告的票据与利害关系人出示的票据不一致
dismiss the claims declared by the interested party.                             的，应当裁定驳回利害关系人的申报。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 414 of 458 PageID #:1093




Article 452 Where no claim is declared during the declaration period or the         第四百五十二条    在申报权利的期间
claims declared are dismissed, the applicant shall, within one month of the        无人申报权利，或者申报被驳回的，申请
expiration of the period, apply for a judgment. If the applicant fails to do so,   人应当自公示催告期间届满之日起一个月
the procedure for announcement to urge declaration of claims shall be              内申请作出判决。逾期不申请判决的，终
terminated.                                                                        结公示催告程序。

If a ruling is issued to terminate the procedure, the applicant and the            裁定终结公示催告程序的，应当通知申请
drawee shall be notified of the termination.                                       人和支付人。

Article 453 From the date of announcement of a judgment, the applicant              第四百五十三条    判决公告之日起，
shall have the right to require payment from the drawee according to the           公示催告申请人有权依据判决向付款人请
judgment.                                                                          求付款。

Where the applicant institutes an action in a people's court because the           付款人拒绝付款，申请人向人民法院起
drawee refuses to pay, if the conditions for instituting an action as set out      诉，符合民事诉讼法第一百一十九条规定
in Article 119 of the Civil Procedure Law are satisfied, the people's court        的起诉条件的，人民法院应予受理。
shall accept the case.

Article 454 A case under the procedure for announcement to urge                     第四百五十四条    适用公示催告程序
declaration of claims may be tried by a sole judge; however, if an                 审理案件，可由审判员一人独任审理；判
instrument is to be invalidated by a judgment, a collegial bench shall be          决宣告票据无效的，应当组成合议庭审
formed to try the case.                                                            理。

Article 455 To withdraw an application, the applicant shall do so before the        第四百五十五条    公示催告申请人撤
court issues an announcement to urge declaration of claims; and if an              回申请，应在公示催告前提出；公示催告
application is withdrawn during the declaration period, the people's court         期间申请撤回的，人民法院可以径行裁定
may directly issue a ruling to terminate the procedure.                            终结公示催告程序。

Article 456 A people's court shall comply with the provisions on property           第四百五十六条    人民法院依照民事
preservation when notifying a drawee of stopping payment in accordance             诉讼法第二百二十条规定通知支付人停止
with the provision of Article 220 of the Civil Procedure Law. Where a              支付，应当符合有关财产保全的规定。支
drawee refuses to stop payment after receiving a notice of stopping                付人收到停止支付通知后拒不止付的，除
payment, in addition to the compulsory measures taken in accordance with           可依照民事诉讼法第一百一十一条、第一
the provisions of Articles 111 and 114 of the Civil Procedure Law, the             百一十四条规定采取强制措施外，在判决
drawee shall continue to have the obligation to pay after a judgment is            后，支付人仍应承担付款义务。
entered.

Article 457 Where, after a people's court terminates the procedure for              第四百五十七条    人民法院依照民事
announcement to urge declaration of claims in accordance with the                  诉讼法第二百二十一条规定终结公示催告
provision of Article 221 of the Civil Procedure Law, the applicant or an           程序后，公示催告申请人或者申报人向人
interested party declaring claims institutes an action in a people's court, if     民法院提起诉讼，因票据权利纠纷提起
the action is for dispute over rights under an instrument, the people's court      的，由票据支付地或者被告住所地人民法
at the place of payment of the instrument or the place of domicile of the          院管辖；因非票据权利纠纷提起的，由被
defendant shall have jurisdiction over the case; or if the action is not for       告住所地人民法院管辖。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 415 of 458 PageID #:1094




dispute over rights under an instrument, the people's court at the place of
domicile of the defendant shall have jurisdiction over the case.

Article 458 A written ruling to terminate the procedure for announcement to       第四百五十八条    依照民事诉讼法第
urge declaration of claims as made in accordance with the provision of           二百二十一条规定制作的终结公示催告程
Article 221 of the Civil Procedure Law shall be signed by the judge(s) and       序的裁定书，由审判员、书记员署名，加
clerk, and the seal of the people's court shall also be affixed to the written   盖人民法院印章。
ruling.

Article 459 Where an interested party institutes an action in a people's          第四百五十九条    依照民事诉讼法第
court in accordance with the provision of Article 223 of the Civil Procedure     二百二十三条的规定，利害关系人向人民
Law, the people's court may try the case under the formal procedure as a         法院起诉的，人民法院可按票据纠纷适用
case involving a dispute over a negotiable instrument.                           普通程序审理。

Article 460 “Justifiable reasons” as mentioned in Article 223 of the Civil        第四百六十条    民事诉讼法第二百二
Procedure Law shall include the following reasons:                               十三条规定的正当理由，包括：

(1)An interested party is unable to know the fact of an announcement for         （一）因发生意外事件或者不可抗力致使
the occurrence of an accident or for a force majeure.                            利害关系人无法知道公告事实的；

(2)An interested party is unable to know the fact of an announcement             （二）利害关系人因被限制人身自由而无
because his or her personal freedom is restricted, or an interested party        法知道公告事实，或者虽然知道公告事
knows the fact of an announcement but is unable to declare claims                实，但无法自己或者委托他人代为申报权
personally or through an agent.                                                  利的；

(3)It is not a statutory circumstance under which an application for             （三）不属于法定申请公示催告情形的；
issuance of an announcement to urge declaration of claims may be filed.

(4)No announcement is issued or an announcement is not issued in a               （四）未予公告或者未按法定方式公告
statutory manner.                                                                的；

(5)Any other fact causing an interested party's failure to declare claims to     （五）其他导致利害关系人在判决作出前
the people's court before a judgment is entered.                                 未能向人民法院申报权利的客观事由。

Article 461 Where, in accordance with the provision of Article 223 of the         第四百六十一条    根据民事诉讼法第
Civil Procedure Law, an interested party requests a people's court to            二百二十三条的规定，利害关系人请求人
revoke a judgment that invalidates an instrument, the applicant shall be         民法院撤销除权判决的，应当将申请人列
listed as the defendant.                                                         为被告。

Where an interested party institutes an action only to confirm that the          利害关系人仅诉请确认其为合法持票人
interested party is the lawful holder, the people's court shall state in its     的，人民法院应当在裁判文书中写明，确
adjudicative document that the judgment that invalidates an instrument is        认利害关系人为票据权利人的判决作出
revoked immediately after the judgment to confirm the interested party as        后，除权判决即被撤销。
the holder of the instrument is made.

XXI. Enforcement Procedure                                                              二十一、执行程序
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 416 of 458 PageID #:1095




Article 462 An effective ruling on the realization of a security interest, ruling    第四百六十二条   发生法律效力的实
on the confirmation of a mediation agreement, or an order for payment               现担保物权裁定、确认调解协议裁定、支
shall be enforced by the people's court which renders the ruling or order           付令，由作出裁定、支付令的人民法院或
for payment or the same-level people's court at the place where the                 者与其同级的被执行财产所在地的人民法
property subject to enforcement is located.                                         院执行。

The people's court that enters a judgment to determine that the property is         认定财产无主的判决，由作出判决的人民
unclaimed property shall rule that the property is owned by the state or a          法院将无主财产收归国家或者集体所有。
collective.

Article 463 An effective legal instrument to be enforced by the people's             第四百六十三条   当事人申请人民法
court upon the application of a party shall meet the following conditions:          院执行的生效法律文书应当具备下列条
                                                                                    件：

(1) The subjects of rights and obligations are definite.                            （一）权利义务主体明确；

(2) The content involving the payment is specific.                                  （二）给付内容明确。

Where the continual fulfillment of a contract is determined in the legal            法律文书确定继续履行合同的，应当明确
document, the specific content to be continually fulfilled shall be specified.      继续履行的具体内容。

Article 464 In accordance with Article 227 of the Civil Procedure Law,               第四百六十四条   根据民事诉讼法第
where a person that is not a party to the case raises an objection                  二百二十七条规定，案外人对执行标的提
regarding the subject matter of enforcement, the person shall do so before          出异议的，应当在该执行标的执行程序终
the termination of procedure for the enforcement of the subject matter.             结前提出。

Article 465 An objection filed by the person that is not a party to the case         第四百六十五条   案外人对执行标的
shall be handled according to the following circumstances respectively              提出的异议，经审查，按照下列情形分别
upon examination:                                                                   处理：

(1) Where the person that is not a party to the case does not have the              （一）案外人对执行标的不享有足以排除
rights and interests that are sufficient to exclude compulsory enforcement,         强制执行的权益的，裁定驳回其异议；
the court shall rule to reject the person's objection.

(2) Where the person that is not a party to the case has the rights and             （二）案外人对执行标的享有足以排除强
interests that are sufficient to exclude compulsory enforcement, the court          制执行的权益的，裁定中止执行。
shall render a ruling to suspend enforcement.

Within 15 days after the ruling to reject the objection to enforcement filed        驳回案外人执行异议裁定送达案外人之日
by the person that is not a party to the case is served upon the person, the        起十五日内，人民法院不得对执行标的进
people's court shall not dispose of the subject matter of enforcement.              行处分。

Article 466 Where the applicant for enforcement and the person subject to            第四百六十六条   申请执行人与被执
enforcement, after reaching a settlement agreement, request the                     行人达成和解协议后请求中止执行或者撤
suspension of enforcement or withdraws the application for enforcement,             回执行申请的，人民法院可以裁定中止执
                                                                                    行或者终结执行。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 417 of 458 PageID #:1096




the people's court may render a ruling to suspend enforcement or
terminate enforcement.

Article 467 Where one party fails to perform or completely perform the           第四百六十七条   一方当事人不履行
settlement agreement reached out of free will of both parties in                或者不完全履行在执行中双方自愿达成的
enforcement, if the other party applies for enforcing the original effective    和解协议，对方当事人申请执行原生效法
legal document, the people's court shall resume the enforcement of the          律文书的，人民法院应当恢复执行，但和
original effective legal document; however, the part of settlement              解协议已履行的部分应当扣除。和解协议
agreement which has been performed shall be excluded. If the settlement         已经履行完毕的，人民法院不予恢复执
agreement has been completely performed, the people's court will not            行。
resume the enforcement of the original effective legal document.

Article 468 The time limit for an application for resuming the enforcement       第四百六十八条   申请恢复执行原生
of an original effective legal document shall be governed by the provisions     效法律文书，适用民事诉讼法第二百三十
on the time limit for applying for enforcement as prescribed in Article 239     九条申请执行期间的规定。申请执行期间
of the Civil Procedure Law. If the time limit for applying for enforcement is   因达成执行中的和解协议而中断，其期间
suspended due to the settlement agreement reached during enforcement,           自和解协议约定履行期限的最后一日起重
it shall be recalculated from the last day of the time limit for enforcement    新计算。
as agreed upon in the settlement agreement.

Article 469 Where the people's court decides to suspend enforcement in           第四百六十九条   人民法院依照民事
accordance with the provision of Article 231 of the Civil Procedure Law, if     诉讼法第二百三十一条规定决定暂缓执行
the security is provided with a deadline, the deadline of the suspension of     的，如果担保是有期限的，暂缓执行的期
enforcement shall be consistent with the deadline of security with the          限应当与担保期限一致，但最长不得超过
maximum of one year. If the person subject to enforcement or the                一年。被执行人或者担保人对担保的财产
guarantor transfers, conceals, sells or destroys, among others, the             在暂缓执行期间有转移、隐藏、变卖、毁
property for security during the period of suspension of enforcement, the       损等行为的，人民法院可以恢复强制执
people's court may resume compulsory enforcement.                               行。

Article 470 Where security for enforcement is provided to the people's           第四百七十条   根据民事诉讼法第二
court in accordance with the provision of Article 231 of the Civil Procedure    百三十一条规定向人民法院提供执行担保
Law, property may be provided as security to the people's court by the          的，可以由被执行人或者他人提供财产担
person subject to enforcement or any other person or a guarantee may be         保，也可以由他人提供保证。担保人应当
provided by any other person. The guarantor shall have the ability to           具有代为履行或者代为承担赔偿责任的能
perform or assume the liability of compensation on behalf of the person         力。
subject to enforcement.

Where any other person provides security for enforcement, the person            他人提供执行保证的，应当向执行法院出
shall issue the guarantee to the enforcement court, and serve the copy of       具保证书，并将保证书副本送交申请执行
the guarantee upon the applicant for enforcement. If the person subject to      人。被执行人或者他人提供财产担保的，
enforcement or any other person provides property for security, the person      应当参照物权法、担保法的有关规定办理
shall undergo the corresponding formalities by reference to the relevant        相应手续。
provisions of the property law and the guarantee law.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 418 of 458 PageID #:1097




Article 471 Where the person subject to enforcement still fails to perform        第四百七十一条   被执行人在人民法
any obligation thereof after expiration of the term for suspension of            院决定暂缓执行的期限届满后仍不履行义
enforcement decided by the people's court, the people's court may directly       务的，人民法院可以直接执行担保财产，
conduct enforcement against the property posted as security or rule to           或者裁定执行担保人的财产，但执行担保
enforce the property of the guarantor; however, the enforcement of the           人的财产以担保人应当履行义务部分的财
guarantor's property shall be limited to the part for the performance of         产为限。
obligation.

Article 472 Where the legal person or any other organization as the person        第四百七十二条   依照民事诉讼法第
subject to enforcement is split off or merged during enforcement in              二百三十二条规定，执行中作为被执行人
accordance with the provision of Article 232 of the Civil Procedure Law,         的法人或者其他组织分立、合并的，人民
the people's court may render a ruling that the modified legal person or         法院可以裁定变更后的法人或者其他组织
any other organization is the person subject to enforcement. If it is            为被执行人；被注销的，如果依照有关实
deregistered, and there is any successor of rights and obligations               体法的规定有权利义务承受人的，可以裁
according to the relevant substantive law, the people's court may render a       定该权利义务承受人为被执行人。
ruling that the said successor of rights and obligations is the person
subject to enforcement.

Article 473 Where, during enforcement, any other organization fails to            第四百七十三条   其他组织在执行中
perform an obligation determined in the legal document, the people's court       不能履行法律文书确定的义务的，人民法
may render a ruling to conduct enforcement against the property of any           院可以裁定执行对该其他组织依法承担义
legal person or citizen which assumes the obligation for the said                务的法人或者公民个人的财产。
organization in accordance with law.

Article 474 Where, during enforcement, the legal person or any other              第四百七十四条   在执行中，作为被
organization as the person subject to enforcement modifies its name, the         执行人的法人或者其他组织名称变更的，
people's court may render a ruling that the modified legal person or             人民法院可以裁定变更后的法人或者其他
organization is the person subject to enforcement.                               组织为被执行人。

Article 475 Where a citizen as the person subject to enforcement dies and         第四百七十五条   作为被执行人的公
his or her inheritor has not waived inheritance, the people's court may          民死亡，其遗产继承人没有放弃继承的，
render a ruling to modify the person subject to enforcement, and the said        人民法院可以裁定变更被执行人，由该继
inheritor shall pay off debts within the scope of legacy. If the inheritor has   承人在遗产的范围内偿还债务。继承人放
waived the right of inheritance, the people's court may directly enforce the     弃继承的，人民法院可以直接执行被执行
legacy of the person subject to enforcement.                                     人的遗产。

Article 476 Where, after any other legal document has been completely             第四百七十六条   法律规定由人民法
enforced by the people's court as prescribed by law, the said legal              院执行的其他法律文书执行完毕后，该法
document is revoked by the relevant authority or organization in                 律文书被有关机关或者组织依法撤销的，
accordance with law, upon application of a party, Article 233 of the Civil       经当事人申请，适用民事诉讼法第二百三
Procedure Law shall apply.                                                       十三条规定。

Article 477 Where the matters being arbitrated by an arbitral institution         第四百七十七条   仲裁机构裁决的事
partly fall under the circumstances as set forth in paragraphs 2 and 3,          项，部分有民事诉讼法第二百三十七条第
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 419 of 458 PageID #:1098




Article 237 of the Civil Procedure Law, the people's court shall render a         二款、第三款规定情形的，人民法院应当
ruling not to enforce the part of matters.                                        裁定对该部分不予执行。

Where the part of matters that shall not be enforced are inseparable with         应当不予执行部分与其他部分不可分的，
other parts, the people's court shall render a ruling not to enforce the          人民法院应当裁定不予执行仲裁裁决。
arbitration award.

Article 478 Where, after the people's court issues a ruling not to enforce an      第四百七十八条   依照民事诉讼法第
arbitration award in accordance with the provisions of paragraphs 2 and 3,        二百三十七条第二款、第三款规定，人民
Article 237 of the Civil Procedure Law, a party raises an objection to or         法院裁定不予执行仲裁裁决后，当事人对
applies for reconsideration of the ruling, the people's court shall not accept    该裁定提出执行异议或者复议的，人民法
it. The parties may either reach a new written arbitration agreement on the       院不予受理。当事人可以就该民事纠纷重
civil dispute and then apply for arbitration, or may institute an action in the   新达成书面仲裁协议申请仲裁，也可以向
people's court.                                                                   人民法院起诉。

Article 479 Where, during enforcement, the person subject to enforcement           第四百七十九条   在执行中，被执行
confirms the right of a person that is not a party to the case to any property    人通过仲裁程序将人民法院查封、扣押、
already seized, impounded or frozen by the people's court or divides and          冻结的财产确权或者分割给案外人的，不
distributes such property to the person that is not a party to the case under     影响人民法院执行程序的进行。
the arbitration procedure, the proceeding of the enforcement procedure of
the people's court shall not be affected.

The person that is not a party to the case may file an objection in               案外人不服的，可以根据民事诉讼法第二
accordance with the provision of Article 227 of the Civil Procedure Law.          百二十七条规定提出异议。

Article 480 Under any of the following circumstances, the notarized debt           第四百八十条   有下列情形之一的，
instrument as set forth in paragraph 2, Article 238 of the Civil Procedure        可以认定为民事诉讼法第二百三十八条第
Law may be determined as truly erroneous:                                         二款规定的公证债权文书确有错误：

(1) The notarized debt instrument falls under debt instruments without            （一）公证债权文书属于不得赋予强制执
enforceability.                                                                   行效力的债权文书的；

(2) The person subject to enforcement fails to notarize on site or retain a       （二）被执行人一方未亲自或者未委托代
representative to do so, or otherwise seriously violates notarization             理人到场公证等严重违反法律规定的公证
procedures prescribed by laws.                                                    程序的；

(3) The content of the notarized debt instrument is inconsistent with facts       （三）公证债权文书的内容与事实不符或
or violates any compulsory provision of laws.                                     者违反法律强制性规定的；

(4) The notarized debt instrument fails to indicate that the person subject       （四）公证债权文书未载明被执行人不履
to enforcement agrees to accept compulsory enforcement when the                   行义务或者不完全履行义务时同意接受强
person fails to perform or completely perform the obligation.                     制执行的。

Where a people's court determines that the enforcement of the notarized           人民法院认定执行该公证债权文书违背社
debt instrument is contrary to the public interest, the people's court shall      会公共利益的，裁定不予执行。
render a ruling not to enforce the instrument.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 420 of 458 PageID #:1099




Where a notarized debt instrument is not enforced according to a ruling of       公证债权文书被裁定不予执行后，当事
a people's court, the parties and the interest parties to the notarization may   人、公证事项的利害关系人可以就债权争
institute an action on the dispute over creditor's rights.                       议提起诉讼。

Article 481 Where a party requests the non-enforcement of an arbitration          第四百八十一条   当事人请求不予执
award or a notarized debt instrument, the party shall file the request with      行仲裁裁决或者公证债权文书的，应当在
the enforcement court before the termination of enforcement.                     执行终结前向执行法院提出。

Article 482 The people's court shall issue a notice of enforcement within         第四百八十二条   人民法院应当在收
ten days as of receipt of a written application for enforcement or a letter of   到申请执行书或者移交执行书后十日内发
transfer for enforcement.                                                        出执行通知。

In addition to the order to the person subject to enforcement to perform the     执行通知中除应责令被执行人履行法律文
obligation determined in the legal document, the notice of enforcement           书确定的义务外，还应通知其承担民事诉
shall also inform the person to pay the interest or surcharge for delay of       讼法第二百五十三条规定的迟延履行利息
performance in accordance with the provision of Article 253 of the Civil         或者迟延履行金。
Procedure Law.

Article 483 Where the applicant for enforcement files an application for          第四百八十三条   申请执行人超过申
compulsory enforcement with the people's court beyond the time limitation        请执行时效期间向人民法院申请强制执行
for applying for enforcement, the people's court shall accept the                的，人民法院应予受理。被执行人对申请
application. If the person subject to enforcement submits an objection           执行时效期间提出异议，人民法院经审查
against the time limitation for applying for enforcement, and the people's       异议成立的，裁定不予执行。
court holds that the objection is supported upon examination, it shall
render a ruling not to enforce the arbitration award.

Where the person subject to enforcement requests the recovery of                 被执行人履行全部或者部分义务后，又以
enforcement on the ground of not being aware of the time limitation for          不知道申请执行时效期间届满为由请求执
applying for enforcement after performing the obligation in whole or in part,    行回转的，人民法院不予支持。
the people's court shall not support such a request.

Article 484 Where the person subject to enforcement, or the legal                 第四百八十四条   对必须接受调查询
representative, person in charge or actual controller of the person subject      问的被执行人、被执行人的法定代表人、
to enforcement that must accept investigation and interview refuses to           负责人或者实际控制人，经依法传唤无正
appear before court without any justifiable reason after having been legally     当理由拒不到场的，人民法院可以拘传其
summoned, the people's court may compel the appearance thereof.                  到场。

The people's court shall, in a timely manner, investigate and interview the      人民法院应当及时对被拘传人进行调查询
summoned person for no more than eight hours. If the circumstances are           问，调查询问的时间不得超过八小时；情
complicated, and detention measure may be taken according to law, the            况复杂，依法可能采取拘留措施的，调查
time of investigation and interview shall not exceed 24 hours.                   询问的时间不得超过二十四小时。

When the people's court compels the appearance of any person out of its          人民法院在本辖区以外采取拘传措施时，
jurisdiction, it may compel the appearance of the summoned person at the         可以将被拘传人拘传到当地人民法院，当
local people's court, and the local people's court shall provide assistance.     地人民法院应予协助。
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 421 of 458 PageID #:1100




Article 485 The people's court shall have the right to inquire the identity         第四百八十五条    人民法院有权查询
information and property information of the person subject to enforcement,         被执行人的身份信息与财产信息，掌握相
and the entity and individual that have obtained the relevant information          关信息的单位和个人必须按照协助执行通
shall handle according to the enforcement assistance notice.                       知书办理。

Article 486 The people's court shall not dispose of any property subject to         第四百八十六条    对被执行的财产，
enforcement that has not been seized, impounded or frozen. For various             人民法院非经查封、扣押、冻结不得处
kinds of properties that may be directly deducted such as bank deposits,           分。对银行存款等各类可以直接扣划的财
the deduction ruling of the people's court shall, at the same time, have the       产，人民法院的扣划裁定同时具有冻结的
legal force of freezing the property.                                              法律效力。

Article 487 The period for a people's court to freeze the bank deposits of          第四百八十七条    人民法院冻结被执
the person subject to enforcement shall not exceed one year, the period            行人的银行存款的期限不得超过一年，查
for sealing up or impounding movable properties shall not exceed two               封、扣押动产的期限不得超过两年，查封
years, and the period for sealing up real estate or freezing other property        不动产、冻结其他财产权的期限不得超过
rights shall not exceed three years.                                               三年。

Where the applicant for enforcement applies for the extension of the               申请执行人申请延长期限的，人民法院应
period, the people's court shall undergo the formalities for extending the         当在查封、扣押、冻结期限届满前办理续
period of sealing, impounding or freezing measure prior to the expiration of       行查封、扣押、冻结手续，续行期限不得
such a measure, provided that the extended period does not exceed the              超过前款规定的期限。
term prescribed in the preceding paragraph.

The people's court may also undergo the formalities for extending the              人民法院也可以依职权办理续行查封、扣
period of sealing, impounding or freezing measure according to its powers.         押、冻结手续。

Article 488 Where, during enforcement, the people's court needs to                  第四百八十八条    依照民事诉讼法第
auction the property of the person subject to enforcement in accordance            二百四十七条规定，人民法院在执行中需
with the provision of Article 247 of the Civil Procedure Law, the people's         要拍卖被执行人财产的，可以由人民法院
court may organize the auction by itself, or turn over the property to the         自行组织拍卖，也可以交由具备相应资质
auction institution with the corresponding qualification for auction.              的拍卖机构拍卖。

Where the people's court turns over the property to the auction institution        交拍卖机构拍卖的，人民法院应当对拍卖
for auction, the people's court shall oversee the auction activities.              活动进行监督。

Article 489 Where on-site inspection and survey are required for auction            第四百八十九条    拍卖评估需要对现
assessment, the people's court shall order the person subject to                   场进行检查、勘验的，人民法院应当责令
enforcement and the person obliged to assist to cooperate. If the person           被执行人、协助义务人予以配合。被执行
subject to enforcement or the person obliged to assist refuses to                  人、协助义务人不予配合的，人民法院可
cooperate, the people's court may conduct compulsory enforcement.                  以强制进行。

Article 490 Where, during enforcement, the people's court needs to sell off         第四百九十条    人民法院在执行中需
any properties of the person subject to enforcement, it may either deliver         要变卖被执行人财产的，可以交有关单位
the property to a relevant entity for sell-off or directly sell off the property   变卖，也可以由人民法院直接变卖。
by itself.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 422 of 458 PageID #:1101




For the property to be sold off by a people's court, the people's court or       对变卖的财产，人民法院或者其工作人员
any of its staff shall not buy it.                                               不得买受。

Article 491 Upon consent of the applicant for enforcement and the person          第四百九十一条   经申请执行人和被
subject to enforcement, if the lawful rights and interests of other creditors    执行人同意，且不损害其他债权人合法权
and public interest are not impaired, the properties of the person subject to    益和社会公共利益的，人民法院可以不经
enforcement may be directly converted into money and be delivered to the         拍卖、变卖，直接将被执行人的财产作价
applicant for payment of debts without auction or sell-off. The person           交申请执行人抵偿债务。对剩余债务，被
subject to enforcement shall continue to pay off the remaining debts.            执行人应当继续清偿。

Article 492 Where the property of the person subject to enforcement can           第四百九十二条   被执行人的财产无
not be auctioned or sold off, upon consent of the applicant for                  法拍卖或者变卖的，经申请执行人同意，
enforcement, if the lawful rights and interests of other creditors and public    且不损害其他债权人合法权益和社会公共
interest are not impaired, the people's court may convert the property into      利益的，人民法院可以将该项财产作价后
money and deliver the property to the applicant for payment of debts or          交付申请执行人抵偿债务，或者交付申请
deliver the property to the applicant for administration. If the applicant for   执行人管理；申请执行人拒绝接收或者管
enforcement refuses to take or administer the property, the property shall       理的，退回被执行人。
be returned to the person subject to enforcement.

Article 493 Where an auction is done or a ruling is rendered under                第四百九十三条   拍卖成交或者依法
statutory procedures to offset debts with property, the title of the subject     定程序裁定以物抵债的，标的物所有权自
matter shall be transferred when the ruling of a successful auction or a         拍卖成交裁定或者抵债裁定送达买受人或
ruling of offsetting debts with property is served upon the buyer or the         者接受抵债物的债权人时转移。
creditor that accepts the property for debt offset.

Article 494 Where the object of enforcement is specific, the original object      第四百九十四条   执行标的物为特定
shall be enforced. If the original object has been destroyed or                  物的，应当执行原物。原物确已毁损或者
extinguished, compensation may be made by converting the original object         灭失的，经双方当事人同意，可以折价赔
into money with the consent of both parties.                                     偿。

Where both parties fail to reach a consensus through negotiation on the          双方当事人对折价赔偿不能协商一致的，
converted compensation, the people's court shall terminate the                   人民法院应当终结执行程序。申请执行人
enforcement procedure. The applicant for enforcement may file a separate         可以另行起诉。
lawsuit.

Article 495 Where any other person that holds the property or negotiable          第四百九十五条   他人持有法律文书
instrument to be delivered designated by a legal document fails to deliver       指定交付的财物或者票证，人民法院依照
the property or instrument after the people's court sent out a notice of         民事诉讼法第二百四十九条第二款、第三
assistance in enforcement in accordance with the provisions of paragraphs        款规定发出协助执行通知后，拒不转交
2 and 3, Article 249 of the Civil Procedure Law, the people's court may          的，可以强制执行，并可依照民事诉讼法
enforce the delivery of the property or instrument, and handle the situation     第一百一十四条、第一百一十五条规定处
in accordance with the provisions of Articles 114 and 115 of the Civil           理。
Procedure Law.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 423 of 458 PageID #:1102




Where the said property or negotiable instrument is destroyed or                  他人持有期间财物或者票证毁损、灭失
extinguished when it is held by the other person, Article 494 of this             的，参照本解释第四百九十四条规定处
Interpretation may, by reference, apply to the disposal thereof.                  理。

Where the other person claims the lawful holding of property or negotiable        他人主张合法持有财物或者票证的，可以
instrument, the person may raise an objection to enforcement in                   根据民事诉讼法第二百二十七条规定提出
accordance with the provision of Article 227 of the Civil Procedure Law.          执行异议。

Article 496 Where, during enforcement, the person subject to enforcement           第四百九十六条    在执行中，被执行
conceals the property, accounting books or any other materials, the               人隐匿财产、会计账簿等资料的，人民法
people's court may, in addition to punishing the person subject to                院除可依照民事诉讼法第一百一十一条第
enforcement in accordance with the provision of paragraph 1(6), Article           一款第六项规定对其处理外，还应责令被
111 of the Civil Procedure Law, order the person to surrender the property,       执行人交出隐匿的财产、会计账簿等资
accounting books or other materials concealed. If that person refuses to          料。被执行人拒不交出的，人民法院可以
do so, the people's court may take the search measure.                            采取搜查措施。

Article 497 The search personnel shall wear clothes as required, and show          第四百九十七条    搜查人员应当按规
a search warrant and their work certificates.                                     定着装并出示搜查令和工作证件。

Article 498 When a people's court makes search, no irrelevant person may           第四百九十八条    人民法院搜查时禁
enter the search site. If the object of search is a citizen, the person subject   止无关人员进入搜查现场；搜查对象是公
to enforcement or his or her adult family members as well as the person           民的，应当通知被执行人或者他的成年家
assigned by a grassroots organization shall be present; if the object of          属以及基层组织派员到场；搜查对象是法
search is a legal person or any other organization, its legal representative      人或者其他组织的，应当通知法定代表人
or principal person in charge shall be notified to be present. If any of the      或者主要负责人到场。拒不到场的，不影
said persons refuses to be present, the search will not be affected.              响搜查。

The body of a woman shall be searched by female enforcers.                        搜查妇女身体，应当由女执行人员进行。

Article 499 Where any properties that shall be seized or impounded                 第四百九十九条    搜查中发现应当依
according to law are discovered in search, they shall be disposed of in           法采取查封、扣押措施的财产，依照民事
accordance with the provisions of paragraph 2, Article 245 and Article 247        诉讼法第二百四十五条第二款和第二百四
of the Civil Procedure Law.                                                       十七条规定办理。

Article 500 Transcripts of search shall be made for the search, to which           第五百条   搜查应当制作搜查笔录，
the signatures, fingerprints or seals of the search personnel, the person         由搜查人员、被搜查人及其他在场人签
being searched and other persons on the scene shall be affixed. If any of         名、捺印或者盖章。拒绝签名、捺印或者
the aforesaid persons refuses to affix his or her signature, fingerprint or       盖章的，应当记入搜查笔录。
seal, it shall be indicated in the transcripts of search.

Article 501 The people's court may render a ruling to freeze the due claim         第五百零一条    人民法院执行被执行
of the person subject to enforcement against any other person, and notify         人对他人的到期债权，可以作出冻结债权
the other person to perform the claim to the applicant for enforcement.           的裁定，并通知该他人向申请执行人履
                                                                                  行。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 424 of 458 PageID #:1103




Where the other person raises any objection to the due claim and the             该他人对到期债权有异议，申请执行人请
applicant for enforcement requests the compulsory enforcement of the             求对异议部分强制执行的，人民法院不予
objection part, the people's court shall not support such a request. If an       支持。利害关系人对到期债权有异议的，
interested party has any objection to the due claim, the people's court shall    人民法院应当按照民事诉讼法第二百二十
handle the objection in accordance with the provision of Article 227 of the      七条规定处理。
Civil Procedure Law.

Where the other person denies the due claim determined in a valid legal          对生效法律文书确定的到期债权，该他人
document, the people's court shall not support it.                               予以否认的，人民法院不予支持。

Article 502 Where, during enforcement, a people's court needs to undergo          第五百零二条   人民法院在执行中需
the formalities for transfer of a certificate of title to house property, land   要办理房产证、土地证、林权证、专利证
certificate, certificate for the ownership of mountain forest, certificate of    书、商标证书、车船执照等有关财产权证
patent, certificate of trademark, vehicle license or any other certificate of    照转移手续的，可以依照民事诉讼法第二
property right, it may undergo the formalities in accordance with the            百五十一条规定办理。
provision of Article 251 of the Civil Procedure Law.

Article 503 Where the person subject to enforcement fails to perform an           第五百零三条   被执行人不履行生效
obligatory act determined in an effective legal document, and the                法律文书确定的行为义务，该义务可由他
obligation may be completed by any other person, the people's court may          人完成的，人民法院可以选定代履行人；
determine the person that performs on behalf of the person subject to            法律、行政法规对履行该行为义务有资格
enforcement; and if any law or administrative regulation restricts the           限制的，应当从有资格的人中选定。必要
qualification of the person performing this obligatory act, the person that      时，可以通过招标的方式确定代履行人。
performs on behalf shall be selected from qualified persons. When
necessary, the person that performs the obligation on behalf of the person
subject to enforcement may be determined by bid invitation.

The applicant for enforcement may recommend the person that performs             申请执行人可以在符合条件的人中推荐代
the obligation on behalf of the person subject to enforcement from               履行人，也可以申请自己代为履行，是否
qualified persons, or may apply to perform the obligation by itself or           准许，由人民法院决定。
himself, the people's court shall decide whether to approve the application
or not.

Article 504 The amount of expenses for the performance of obligation on           第五百零四条   代履行费用的数额由
behalf of the person subject to enforcement shall be determined by the           人民法院根据案件具体情况确定，并由被
people's court according to the specific case circumstances, and be              执行人在指定期限内预先支付。被执行人
prepaid by the person subject to enforcement within the designated time          未预付的，人民法院可以对该费用强制执
limit. If the person subject to enforcement fails to make prepayment, the        行。
people's court may enforce the payment of the expenses.

After the performance of obligation on behalf of the person subject to           代履行结束后，被执行人可以查阅、复制
enforcement, the person subject to enforcement may consult and duplicate         费用清单以及主要凭证。
the list of expenses and major certificates.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 425 of 458 PageID #:1104




Article 505 Where the person subject to enforcement fails to perform any        第五百零五条   被执行人不履行法律
conduct designated in a legal document, and such a conduct can only be         文书指定的行为，且该项行为只能由被执
completed by the person subject to enforcement, the people's court may         行人完成的，人民法院可以依照民事诉讼
handle the situation in accordance with the provision of paragraph 1(6),       法第一百一十一条第一款第六项规定处
Article 111 of the Civil Procedure Law.                                        理。

Where the person subject to enforcement stills fails to perform the conduct    被执行人在人民法院确定的履行期间内仍
within the time limit determined by the people's court, the people's court     不履行的，人民法院可以依照民事诉讼法
may handle the situation once again in accordance with the provision of        第一百一十一条第一款第六项规定再次处
paragraph 1(6), Article 111 of the Civil Procedure Law.                        理。

Article 506 Where the person subject to enforcement delays in                   第五百零六条   被执行人迟延履行
performance, the interest or discharge for delay of performance shall be       的，迟延履行期间的利息或者迟延履行金
calculated as of the date of expiration of the time limit for performance as   自判决、裁定和其他法律文书指定的履行
designated by the judgment, ruling or any other legal document.                期间届满之日起计算。

Article 507 Where the person subject to enforcement fails to perform the        第五百零七条   被执行人未按判决、
non-pecuniary obligation of payment within the time limit designated by the    裁定和其他法律文书指定的期间履行非金
judgment, ruling or any other legal document, no matter whether losses         钱给付义务的，无论是否已给申请执行人
have been caused to the applicant for enforcement or not, the interest for     造成损失，都应当支付迟延履行金。已经
delay of performance shall be paid. If losses have been caused to the          造成损失的，双倍补偿申请执行人已经受
applicant for enforcement, compensation shall be made in double of the         到的损失；没有造成损失的，迟延履行金
said losses; and if there is no loss, the surcharge for delay of performance   可以由人民法院根据具体案件情况决定。
may be decided by the people's court based on the specific case
circumstances.

Article 508 Where the person subject to enforcement is a citizen or any         第五百零八条   被执行人为公民或者
other organization, if other creditors which have obtained the enforcement     其他组织，在执行程序开始后，被执行人
grounds find after commencement of the enforcement procedure that the          的其他已经取得执行依据的债权人发现被
properties of the person subject to enforcement cannot pay off all the         执行人的财产不能清偿所有债权的，可以
debts, they may apply to the people's court for participating in the           向人民法院申请参与分配。
distribution of properties.

The creditor that has the right of priority and security interest of the       对人民法院查封、扣押、冻结的财产有优
property seized, impounded or frozen by the people's court may directly        先权、担保物权的债权人，可以直接申请
apply for participating in distribution and claim the right of preferred       参与分配，主张优先受偿权。
compensation.

Article 509 To apply for participation in distribution, the applicant shall     第五百零九条   申请参与分配，申请
submit a written application, which shall state the facts and grounds for      人应当提交申请书。申请书应当写明参与
participating in distribution and the failure of the person subject to         分配和被执行人不能清偿所有债权的事
enforcement to pay off all the debts, and attach the grounds for               实、理由，并附有执行依据。
enforcement.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 426 of 458 PageID #:1105




An application for participation in distribution shall be filed after the          参与分配申请应当在执行程序开始后，被
commencement of the enforcement procedure but before the termination               执行人的财产执行终结前提出。
of enforcement of the property owned by the person subject to
enforcement.

Article 510 In enforcement involving participation in distribution, after           第五百一十条   参与分配执行中，执
enforcement expenses are deducted from the money obtained from                     行所得价款扣除执行费用，并清偿应当优
enforcement and the money is used to pay off priority debts, a common              先受偿的债权后，对于普通债权，原则上
debt shall, in principle, be repaid according to its proportion in the total       按照其占全部申请参与分配债权数额的比
debts participating in distribution. The person subject to enforcement shall       例受偿。清偿后的剩余债务，被执行人应
continue to pay off the remaining debts after aforesaid repayment. If a            当继续清偿。债权人发现被执行人有其他
creditor discovers any other property of the person subject to enforcement,        财产的，可以随时请求人民法院执行。
the creditor may request enforcement by the people's court at any time.

Article 511 Where several creditors apply for participating in the                  第五百一十一条    多个债权人对执行
distribution of property for enforcement, the enforcement court shall              财产申请参与分配的，执行法院应当制作
develop a property distribution plan and serve it upon all creditors and the       财产分配方案，并送达各债权人和被执行
person subject to enforcement. A creditor or the person subject to                 人。债权人或者被执行人对分配方案有异
enforcement that raises any objection to the distribution plan shall submit a      议的，应当自收到分配方案之日起十五日
written objection to the enforcement court within 15 days of receipt of the        内向执行法院提出书面异议。
distribution plan.

Article 512 Where any creditor or the person subject to enforcement files a         第五百一十二条    债权人或者被执行
written objection to the distribution plan, the enforcement court shall notify     人对分配方案提出书面异议的，执行法院
non-objecting creditors and the person subject to enforcement.                     应当通知未提出异议的债权人、被执行
                                                                                   人。

Where none of the non-objecting creditors and the person subject to                未提出异议的债权人、被执行人自收到通
enforcement offers any opposing opinion within 15 days as of receipt of            知之日起十五日内未提出反对意见的，执
the notice, the enforcement court shall distribute the property after              行法院依异议人的意见对分配方案审查修
examining and amending the distribution plan according to the opinions of          正后进行分配；提出反对意见的，应当通
the objector; if any opposing opinion is offered, the enforcement court shall      知异议人。异议人可以自收到通知之日起
notify the objector. The objector may institute an action in the enforcement       十五日内，以提出反对意见的债权人、被
court against the creditors and the person subject to enforcement offering         执行人为被告，向执行法院提起诉讼；异
opposing opinions within 15 days as of receipt of the notice; if the objector      议人逾期未提起诉讼的，执行法院按照原
fails to institute an action within the prescribed time limit, the enforcement     分配方案进行分配。
court shall distribute the property according to the original distribution plan.

Where the property is distributed during the action, the enforcement court         诉讼期间进行分配的，执行法院应当提存
shall set aside a sum of money equivalent to the disputed creditor's right.        与争议债权数额相应的款项。

Article 513 Where, during enforcement, an enterprise legal person as the            第五百一十三条    在执行中，作为被
person subject to enforcement falls under any circumstance as set forth in         执行人的企业法人符合企业破产法第二条
paragraph 1, Article 2 of the Enterprise Bankruptcy Law, the enforcement           第一款规定情形的，执行法院经申请执行
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 427 of 458 PageID #:1106




court shall, with the consent of one of the applicants for enforcement or the   人之一或者被执行人同意，应当裁定中止
person subject to enforcement, render a ruling to suspend the                   对该被执行人的执行，将执行案件相关材
enforcement against the person subject to enforcement, and transfer the         料移送被执行人住所地人民法院。
materials relating to the enforcement case to the people's court at the
place of domicile of the person subject to enforcement.

Article 514 The people's court at the place of domicile of the person            第五百一十四条   被执行人住所地人
subject to enforcement shall, within 30 days as of receipt of the materials     民法院应当自收到执行案件相关材料之日
relating to the enforcement case, inform the enforcement court of the           起三十日内，将是否受理破产案件的裁定
ruling whether or not to accept the bankruptcy case. If the people's court      告知执行法院。不予受理的，应当将相关
rules not to accept the case, it shall return the relevant case materials to    案件材料退回执行法院。
the enforcement court.

Article 515 Where the people's court at the place of domicile of the person      第五百一十五条   被执行人住所地人
subject to enforcement issues a ruling to accept a bankruptcy case, the         民法院裁定受理破产案件的，执行法院应
enforcement court shall lift the measure of preserving the property of the      当解除对被执行人财产的保全措施。被执
person subject to enforcement. If the people's court at the place of            行人住所地人民法院裁定宣告被执行人破
domicile of the person subject to enforcement issues a ruling to declare        产的，执行法院应当裁定终结对该被执行
the person subject to enforcement bankrupt, the enforcement court shall         人的执行。
render a ruling to terminate the enforcement of the person subject to
enforcement.

Where the people's court at the place of domicile of the person subject to      被执行人住所地人民法院不受理破产案件
enforcement does not accept the bankruptcy case, the enforcement court          的，执行法院应当恢复执行。
shall resume the enforcement.

Article 516 Where a party disapproves the transfer of a bankruptcy case or       第五百一十六条   当事人不同意移送
the people's court at the place of domicile of the person subject to            破产或者被执行人住所地人民法院不受理
enforcement does not accept a bankruptcy case, the enforcement court            破产案件的，执行法院就执行变价所得财
shall use the properties obtained from enforced sale deducting                  产，在扣除执行费用及清偿优先受偿的债
enforcement expenses and expenses for paying off debts receiving                权后，对于普通债权，按照财产保全和执
prepayment in priority to pay off common creditor's right according to the      行中查封、扣押、冻结财产的先后顺序清
sequence of properties seized, impounded or frozen in property                  偿。
preservation and enforcement.

Article 517 Where a creditor requests continual enforcement by the               第五百一十七条   债权人根据民事诉
people's court in accordance with the provision of Article 254 of the Civil     讼法第二百五十四条规定请求人民法院继
Procedure Law, the creditor shall not be subject to the time limitation for     续执行的，不受民事诉讼法第二百三十九
applying for enforcement as set forth in Article 239 of the Civil Procedure     条规定申请执行时效期间的限制。
Law.

Article 518 Where the person subject to enforcement fails to perform the         第五百一十八条   被执行人不履行法
obligation determined in the legal document, the people's court shall, in       律文书确定的义务的，人民法院除对被执
addition to punishing the person subject to enforcement, include the            行人予以处罚外，还可以根据情节将其纳
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 428 of 458 PageID #:1107




person subject to enforcement in the list of dishonest persons subject to         入失信被执行人名单，将被执行人不履行
enforcement according to the actual circumstances, and notify the                 或者不完全履行义务的信息向其所在单
information on the person's failure to perform or completely perform the          位、征信机构以及其他相关机构通报。
obligation to the entity where the person works, the credit investigation
agency and other relevant institutions.

Article 519 The people's court may, if it finds no property for enforcement        第五百一十九条   经过财产调查未发
upon property investigation, render a ruling to terminate this enforcement        现可供执行的财产，在申请执行人签字确
procedure after the applicant for enforcement signs for confirmation or           认或者执行法院组成合议庭审查核实并经
upon examination and verification by a collegial bench of the enforcement         院长批准后，可以裁定终结本次执行程
court, and the approval of the president.                                         序。

Where the applicant for enforcement finds that the person subject to              依照前款规定终结执行后，申请执行人发
enforcement has any property for enforcement after enforcement is                 现被执行人有可供执行财产的，可以再次
terminated according to the provisions of the preceding paragraph, the            申请执行。再次申请不受申请执行时效期
applicant may reapply for enforcement. The new application filed shall not        间的限制。
be restricted by the time limitation for applying for enforcement.

Article 520 Where, after enforcement is terminated due to the revocation of        第五百二十条   因撤销申请而终结执
the application, one party files a new application for enforcement within the     行后，当事人在民事诉讼法第二百三十九
time limitation for applying for enforcement as set forth in Article 239 of the   条规定的申请执行时效期间内再次申请执
Civil Procedure Law, the people's court shall accept the application.             行的，人民法院应当受理。

Article 521 Where, within six months after the people's court terminates           第五百二十一条   在执行终结六个月
enforcement, the person subject to enforcement or any other person                内，被执行人或者其他人对已执行的标的
impairs the object of enforcement, the people's court may eliminate the           有妨害行为的，人民法院可以依申请排除
impairment upon application, and may impose on a punishment in                    妨害，并可以依照民事诉讼法第一百一十
accordance with the provision of Article 111 of the Civil Procedure Law. If       一条规定进行处罚。因妨害行为给执行债
the impairment has caused any loss to the creditor in enforcement or any          权人或者其他人造成损失的，受害人可以
other person, the victim may institute an action separately.                      另行起诉。

XXII. Special Provisions on Foreign-Related Civil Procedures                      二十二、涉外民事诉讼程序的特别规定

Article 522 Under any of the following circumstances, the people's court           第五百二十二条   有下列情形之一，
may determine a case as a foreign-related civil case:                             人民法院可以认定为涉外民事案件：

(1) Either party or both parties are foreigners, stateless persons, foreign       （一）当事人一方或者双方是外国人、无
enterprises or organizations.                                                     国籍人、外国企业或者组织的；

(2)The habitual residence of either party or both parties is located outside      （二）当事人一方或者双方的经常居所地
the territory of the People's Republic of China.                                  在中华人民共和国领域外的；

(3) The subject matter is outside the territory of the People's Republic of       （三）标的物在中华人民共和国领域外
China.                                                                            的；
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 429 of 458 PageID #:1108




(4) The legal fact that leads to the establishment, change or termination of    （四）产生、变更或者消灭民事关系的法
civil relationship occurs outside the territory of the People's Republic of     律事实发生在中华人民共和国领域外的；
China.

(5) Any other circumstance under which a case may be determined as a            （五）可以认定为涉外民事案件的其他情
foreign-related civil case.                                                     形。

Article 523 A foreign national that participates in an action shall submit to    第五百二十三条   外国人参加诉讼，
the people's court his or her passport and other certificates that are used     应当向人民法院提交护照等用以证明自己
to prove his or her identity.                                                   身份的证件。

A foreign enterprise or organization that participates in an action shall       外国企业或者组织参加诉讼，向人民法院
submit to the people's court its identity certification documents which have    提交的身份证明文件，应当经所在国公证
been legalized by a notary office in the home country and authenticated by      机关公证，并经中华人民共和国驻该国使
the Chinese embassy or consulate stationed in that country or has               领馆认证，或者履行中华人民共和国与该
undergone the legalization formalities prescribed in the relevant treaty        所在国订立的有关条约中规定的证明手
concluded by the People's Republic of China and that country.                   续。

The person that participates in an action on behalf of a foreign enterprise     代表外国企业或者组织参加诉讼的人，应
or organization shall submit to the people's court the certificate on his or    当向人民法院提交其有权作为代表人参加
her right to participate in the action as the representative, which have been   诉讼的证明，该证明应当经所在国公证机
legalized by a notary office in the home country and authenticated by the       关公证，并经中华人民共和国驻该国使领
Chinese embassy or consulate stationed in that country or has undergone         馆认证，或者履行中华人民共和国与该所
the legalization formalities prescribed in the relevant treaty concluded by     在国订立的有关条约中规定的证明手续。
the People's Republic of China and that country.

For the purpose of this Article, “home country” means the third country         本条所称的“所在国”，是指外国企业或者
where a foreign enterprise or organization is formed and registered, or has     组织的设立登记地国，也可以是办理了营
undergone business registration formalities.                                    业登记手续的第三国。

Article 524 Where, in accordance with Article 264 of the Civil Procedure         第五百二十四条   依照民事诉讼法第
Law and Article 523 of this Interpretation, the relevant certificate needs to   二百六十四条以及本解释第五百二十三条
be notarized or authenticated, but the country where the foreign party is       规定，需要办理公证、认证手续，而外国
located has not established a diplomatic relationship with the People's         当事人所在国与中华人民共和国没有建立
Republic of China, the certificate may be legalized by a notary office in the   外交关系的，可以经该国公证机关公证，
home country and authenticated by an embassy or consulate of a third            经与中华人民共和国有外交关系的第三国
country which has a diplomatic relationship with the People's Republic of       驻该国使领馆认证，再转由中华人民共和
China in that country, and then be authenticated by the embassy or              国驻该第三国使领馆认证。
consulate of the People's Republic of China in the third country.

Article 525 Where a foreign national or the representative of a foreign          第五百二十五条   外国人、外国企业
enterprise or organization signs a power of attorney to retain a                或者组织的代表人在人民法院法官的见证
representative to institute a civil action as witnessed by the judge of the     下签署授权委托书，委托代理人进行民事
people's court, the people's court shall recognize it.                          诉讼的，人民法院应予认可。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 430 of 458 PageID #:1109




Article 526 Where a foreign national or the representative of a foreign             第五百二十六条    外国人、外国企业
enterprise or organization signs a power of attorney within the territory of       或者组织的代表人在中华人民共和国境内
the People's Republic of China to retain a representative to institute a civil     签署授权委托书，委托代理人进行民事诉
action, and the power of attorney has been legalized by a notary office in         讼，经中华人民共和国公证机构公证的，
the People's Republic of China, the people's court shall recognize it.             人民法院应予认可。

Article 527 Where the written materials submitted by a party to the                 第五百二十七条    当事人向人民法院
people's court are in a foreign language, the party shall, at the same time,       提交的书面材料是外文的，应当同时向人
submit the Chinese translations to the people's court.                             民法院提交中文翻译件。

Where the parties have any objection to the Chinese translations, they             当事人对中文翻译件有异议的，应当共同
shall jointly entrust a translation institution to provide the translations; and   委托翻译机构提供翻译文本；当事人对翻
if the parties fail to the reach a consensus on the selection of the               译机构的选择不能达成一致的，由人民法
translation institution, the translation institution shall be determined by the    院确定。
people's court.

Article 528 The foreign party in a foreign-related civil action may retain a        第五百二十八条    涉外民事诉讼中的
person or lawyer, as a non-lawyer, with the same nationality as him or her         外籍当事人，可以委托本国人为诉讼代理
to be his or her litigation representative. Any official in the embassy or         人，也可以委托本国律师以非律师身份担
consulate of a foreign country in China may, upon entrustment of the               任诉讼代理人；外国驻华使领馆官员，受
citizen in his or her home country, serve as a litigation representative in his    本国公民的委托，可以以个人名义担任诉
or her own name; however, he or she will not enjoy diplomatic or consular          讼代理人，但在诉讼中不享有外交或者领
privileges or immunities in the litigation.                                        事特权和豁免。

Article 529 In a foreign-related civil action, an embassy or consulate of a         第五百二十九条    涉外民事诉讼中，
foreign country in China may entrust its official to retain, under the name of     外国驻华使领馆授权其本馆官员，在作为
a diplomatic representative, a lawyer of the People's Republic of China or         当事人的本国国民不在中华人民共和国领
a citizen of the People's Republic of China to be the civil litigation             域内的情况下，可以以外交代表身份为其
representative for a national of that foreign country when the national of         本国国民在中华人民共和国聘请中华人民
that foreign country is involved in a case and not within the territory of the     共和国律师或者中华人民共和国公民代理
People's Republic of China.                                                        民事诉讼。

Article 530 In a foreign-related civil action, if both parties reach an             第五百三十条   涉外民事诉讼中，经
agreement upon mediation, the people's court shall work out a consent              调解双方达成协议，应当制发调解书。当
judgment. If the parties request the issuance of a judgment, the people's          事人要求发给判决书的，可以依协议的内
court may work out the judgment according to the content of the                    容制作判决书送达当事人。
agreement and serve it upon the parties.

Article 531 The parties to a dispute over a foreign-related contract or any         第五百三十一条    涉外合同或者其他
other right or interest in property may, by a written agreement, choose the        财产权益纠纷的当事人，可以书面协议选
foreign court at the place of domicile of the defendant, at the place where        择被告住所地、合同履行地、合同签订
the contract is performed or signed, at the place of domicile of the plaintiff,    地、原告住所地、标的物所在地、侵权行
at the place where the subject matter is located, at the place where the           为地等与争议有实际联系地点的外国法院
                                                                                   管辖。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 431 of 458 PageID #:1110




infringement is conducted or at any other place actually connected to the
dispute to have jurisdiction over the dispute.

For the cases under the exclusive jurisdiction of courts of the People's         根据民事诉讼法第三十三条和第二百六十
Republic of China in accordance with the provisions of Articles 33 and 266       六条规定，属于中华人民共和国法院专属
of the Civil Procedure Law, the parties shall not select a foreign court for     管辖的案件，当事人不得协议选择外国法
jurisdiction by an agreement; unless they stipulate to settle the dispute        院管辖，但协议选择仲裁的除外。
through arbitration.

Article 532 Where a foreign-related civil case falls under all the following      第五百三十二条    涉外民事案件同时
circumstances, the people's court may render a ruling to dismiss the             符合下列情形的，人民法院可以裁定驳回
plaintiff's action, and inform the plaintiff to institute an action in a more    原告的起诉，告知其向更方便的外国法院
convenient foreign court.                                                        提起诉讼：

(1) The defendant raises a claim that the case shall be subject to the           （一）被告提出案件应由更方便外国法院
jurisdiction of a more convenient foreign court, or raises an objection to       管辖的请求，或者提出管辖异议；
jurisdiction.

(2) The parties do not have an agreement specifying the jurisdiction of a        （二）当事人之间不存在选择中华人民共
court of the People's Republic of China.                                         和国法院管辖的协议；

(3) The case does not fall under the exclusive jurisdiction of a court of the    （三）案件不属于中华人民共和国法院专
People's Republic of China.                                                      属管辖；

(4) The case does not involve the national interest, or the interest of any      （四）案件不涉及中华人民共和国国家、
citizen, legal person or any other organization of the People's Republic of      公民、法人或者其他组织的利益；
China.

(5)The people's court has great difficulties in the determination of facts and   （五）案件争议的主要事实不是发生在中
the application of laws since major facts of disputes in a case do not occur     华人民共和国境内，且案件不适用中华人
within the territory of the People's Republic of China, and the laws of the      民共和国法律，人民法院审理案件在认定
People's Republic of China do not apply to the case.                             事实和适用法律方面存在重大困难；

(6) The foreign court has jurisdiction over the case and it is more              （六）外国法院对案件享有管辖权，且审
convenient for it to try the case.                                               理该案件更加方便。

Article 533 For a case over which both a people's court of the People's           第五百三十三条    中华人民共和国法
Republic of China and a foreign court have jurisdiction, if one party            院和外国法院都有管辖权的案件，一方当
institutes an action in the foreign court whereas the other party institutes     事人向外国法院起诉，而另一方当事人向
an action in the people's court of the People's Republic of China, the           中华人民共和国法院起诉的，人民法院可
people's court may accept the case. If, after a judgment is rendered, the        予受理。判决后，外国法院申请或者当事
foreign court or a party requests the people's court's recognition and           人请求人民法院承认和执行外国法院对本
enforcement of the judgment or ruling rendered by the foreign court              案作出的判决、裁定的，不予准许；但双
concerning this case, the people's court shall not consent to the request,       方共同缔结或者参加的国际条约另有规定
                                                                                 的除外。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 432 of 458 PageID #:1111




unless it is otherwise prescribed by an international treaty concluded or
acceded to by both countries.

Where the judgment or ruling rendered by the foreign court has been              外国法院判决、裁定已经被人民法院承
acknowledged by the people's court, and the parties institute an action          认，当事人就同一争议向人民法院起诉
over the same dispute in the people's court, the people's court shall not        的，人民法院不予受理。
accept the action.

Article 534 Where a party who resides outside the territory of the People's       第五百三十四条   对在中华人民共和
Republic of China fails to respond to the lawsuit at expiration of the term of   国领域内没有住所的当事人，经用公告方
public notice in the case of service of litigation documents by a public         式送达诉讼文书，公告期满不应诉，人民
notice, after the people's court renders a default judgment, it shall serve      法院缺席判决后，仍应当将裁判文书依照
the judgment by a public notice in accordance with the provision of item         民事诉讼法第二百六十七条第八项规定公
(8), Article 267 of the Civil Procedure Law. As of the next day at expiration    告送达。自公告送达裁判文书满三个月之
of three months after the judgment is served by a public notice, if no party     日起，经过三十日的上诉期当事人没有上
has filed an appeal within 30 days of the time limit for appeal, the judgment    诉的，一审判决即发生法律效力。
of first instance shall promptly come into force.

Article 535 Where a foreign national or the representative or principal           第五百三十五条   外国人或者外国企
person in charge of a foreign enterprise or organization is located within       业、组织的代表人、主要负责人在中华人
the territory of the People's Republic of China, the people's court may          民共和国领域内的，人民法院可以向该自
serve the relevant documents upon the natural person or the                      然人或者外国企业、组织的代表人、主要
representative or principal persons in charge of the foreign enterprise or       负责人送达。
organization.

The principal persons in charge of a foreign enterprise or organization          外国企业、组织的主要负责人包括该企
include the directors, supervisors, senior executives, and other personnel       业、组织的董事、监事、高级管理人员
of the enterprise or organization.                                               等。

Article 536 Service of process by post by the people's court is allowed if        第五百三十六条   受送达人所在国允
the law of the home country of the person to be served permits service of        许邮寄送达的，人民法院可以邮寄送达。
process by post.

Service of process by post must be accompanied with a service                    邮寄送达时应当附有送达回证。受送达人
acknowledgement. If the party to be served fails to sign the service             未在送达回证上签收但在邮件回执上签收
acknowledgement but signs the postal receipt, the relevant documents             的，视为送达，签收日期为送达日期。
shall be deemed as having been served, and the date of receipt shall be
the date of service.

Where, three months after the postmark date, the certification documents         自邮寄之日起满三个月，如果未收到送达
served have not been received, and based on all circumstances, it may            的证明文件，且根据各种情况不足以认定
not be determined that process has been served, the service of process by        已经送达的，视为不能用邮寄方式送达。
post is not allowed.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 433 of 458 PageID #:1112




Article 537 Where the people's court serves litigation documents upon the          第五百三十七条    人民法院一审时采
parties by announcement at the trial of first instance, it may directly serve     取公告方式向当事人送达诉讼文书的，二
litigation documents upon the parties at the trial of second instance, unless     审时可径行采取公告方式向其送达诉讼文
the people's court may serve upon the documents by the method other               书，但人民法院能够采取公告方式之外的
than announcement.                                                                其他方式送达的除外。

Article 538 A party that resides in the territory of the People's Republic of      第五百三十八条    不服第一审人民法
China may file an appeal against the judgment or ruling rendered by the           院判决、裁定的上诉期，对在中华人民共
people's court of the first instance within the time limit as prescribed in       和国领域内有住所的当事人，适用民事诉
Article 164 of the Civil Procedure Law; for a party that does not have a          讼法第一百六十四条规定的期限；对在中
residence within the territory of the People's Republic of China, the time        华人民共和国领域内没有住所的当事人，
limit as prescribed in Article 269 of the Civil Procedure Law shall apply. If     适用民事诉讼法第二百六十九条规定的期
neither party files an appeal at expiration of the time limit for appeal, the     限。当事人的上诉期均已届满没有上诉
judgment or ruling rendered by the court of the first instance shall promptly     的，第一审人民法院的判决、裁定即发生
become legally effective.                                                         法律效力。

Article 539 The period of a people's court's examination of the retrial            第五百三十九条    人民法院对涉外民
application of a party to a foreign-related civil case shall not be subject to    事案件的当事人申请再审进行审查的期
the restriction of Article 204 of the Civil Procedure Law.                        间，不受民事诉讼法第二百零四条规定的
                                                                                  限制。

Article 540 To apply to the people's court for enforcement of an award             第五百四十条   申请人向人民法院申
rendered by an international arbitral institution of the People's Republic of     请执行中华人民共和国涉外仲裁机构的裁
China, the applicant shall file a written application, to which the original of   决，应当提出书面申请，并附裁决书正
the award shall be affixed. If the applicant is the foreign party, the written    本。如申请人为外国当事人，其申请书应
application shall be filed in Chinese.                                            当用中文文本提出。

Article 541 When a people's court enforces the arbitration award rendered          第五百四十一条    人民法院强制执行
by an international arbitral institution, if the party subject to enforcement     涉外仲裁机构的仲裁裁决时，被执行人以
makes defense that there is any circumstance prescribed in paragraph 1,           有民事诉讼法第二百七十四条第一款规定
Article 274 of the Civil Procedure Law, the people's court shall examine          的情形为由提出抗辩的，人民法院应当对
the defense made by the party subject to enforcement, and rule to enforce         被执行人的抗辩进行审查，并根据审查结
the award or reject the defense according to the review results.                  果裁定执行或者不予执行。

Article 542 Where an international arbitral institution of the People's            第五百四十二条    依照民事诉讼法第
Republic of China submits a property preservation application filed by the        二百七十二条规定，中华人民共和国涉外
party to a people's court for ruling in accordance with the provision of          仲裁机构将当事人的保全申请提交人民法
Article 272 of the Civil Procedure Law, the people's court may examine the        院裁定的，人民法院可以进行审查，裁定
application and decide whether or not to take the preservation measure.           是否进行保全。裁定保全的，应当责令申
The people's court that issues a ruling of preservation shall order the           请人提供担保，申请人不提供担保的，裁
applicant to provide the security, and if the applicant fails to do so, the       定驳回申请。
people's court shall render a ruling to dismiss the application.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 434 of 458 PageID #:1113




Where the parties apply for evidence preservation, and the people's court        当事人申请证据保全，人民法院经审查认
deems a security unnecessary upon examination, the applicant is not              为无需提供担保的，申请人可以不提供担
required to provide the security.                                                保。

Article 543 Where the applicant applies to the people's court for                 第五百四十三条    申请人向人民法院
recognition and enforcement of an effective judgment or ruling of a foreign      申请承认和执行外国法院作出的发生法律
court, the applicant shall submit a written application, to which the original   效力的判决、裁定，应当提交申请书，并
or the certified error-free duplicate and Chinese translation of the effective   附外国法院作出的发生法律效力的判决、
judgment or ruling of the foreign court shall be affixed. If the judgment or     裁定正本或者经证明无误的副本以及中文
ruling rendered by the foreign court is a default judgment or ruling, the        译本。外国法院判决、裁定为缺席判决、
applicant shall, at the same time, submit the certification documents on a       裁定的，申请人应当同时提交该外国法院
legal summons from the foreign court, unless the judgment or ruling has          已经合法传唤的证明文件，但判决、裁定
expressly stated the fact.                                                       已经对此予以明确说明的除外。

Where an international treaty concluded or acceded to by the People's            中华人民共和国缔结或者参加的国际条约
Republic of China has otherwise provided for the submission documents,           对提交文件有规定的，按照规定办理。
the relevant provisions shall apply.

Article 544 Where a party applies to an intermediate people's court of the        第五百四十四条    当事人向中华人民
People's Republic of China having jurisdiction for recognition and               共和国有管辖权的中级人民法院申请承认
enforcement of an effective judgment or ruling of a foreign court, if the        和执行外国法院作出的发生法律效力的判
home country of the foreign court has neither concluded or jointly acceded       决、裁定的，如果该法院所在国与中华人
to an international treaty nor has a relationship of reciprocity with the        民共和国没有缔结或者共同参加国际条
People's Republic of China, the court shall rule to dismiss the application,     约，也没有互惠关系的，裁定驳回申请，
unless the party applies to the people's court for recognizing an effective      但当事人向人民法院申请承认外国法院作
divorce judgment rendered by a foreign court.                                    出的发生法律效力的离婚判决的除外。

If the application for recognition and enforcement is dismissed, the party       承认和执行申请被裁定驳回的，当事人可
may institute an action in a people's court.                                     以向人民法院起诉。

Article 545 Where one party applies to the people's court for the                 第五百四十五条    对临时仲裁庭在中
recognition and enforcement of an arbitration award rendered by an ad            华人民共和国领域外作出的仲裁裁决，一
hoc arbitration tribunal outside the territory of the People's Republic of       方当事人向人民法院申请承认和执行的，
China, the people's court shall handle the application in accordance with        人民法院应当依照民事诉讼法第二百八十
the provision of Article 283 of the Civil Procedure Law.                         三条规定处理。

Article 546 Where an effective judgment or ruling of a foreign court or a         第五百四十六条    对外国法院作出的
foreign arbitration award requires enforcement by a people's court of the        发生法律效力的判决、裁定或者外国仲裁
People's Republic of China, a party may first apply to the people's court for    裁决，需要中华人民共和国法院执行的，
recognition. After the people's court issues a ruling to recognize the           当事人应当先向人民法院申请承认。人民
aforesaid judgment, ruling or award upon examination, enforcement shall          法院经审查，裁定承认后，再根据民事诉
be conducted in accordance with the provisions of Part III of the Civil          讼法第三编的规定予以执行。
Procedure Law.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 435 of 458 PageID #:1114




Where the party only applies for recognition without applying for              当事人仅申请承认而未同时申请执行的，
enforcement at the same time, the people's court shall examine whether it      人民法院仅对应否承认进行审查并作出裁
shall grant recognition or not and render a ruling.                            定。

Article 547 During the period when one party applies for the recognition        第五百四十七条    当事人申请承认和
and enforcement of an effective judgment or ruling of a foreign court or a     执行外国法院作出的发生法律效力的判
foreign arbitration award, Article 239 of the Civil Procedure Law shall        决、裁定或者外国仲裁裁决的期间，适用
apply.                                                                         民事诉讼法第二百三十九条的规定。

Where the party only applies for recognition without applying for              当事人仅申请承认而未同时申请执行的，
enforcement at the same time, the period of application for enforcement        申请执行的期间自人民法院对承认申请作
shall be recalculated from the date when the ruling issued by the people's     出的裁定生效之日起重新计算。
court on the recognition application comes into force.

Article 548 The people's court shall form a collegial bench to examine a        第五百四十八条    承认和执行外国法
case of recognition and enforcement of an effective judgment or ruling of a    院作出的发生法律效力的判决、裁定或者
foreign court or a foreign arbitration award.                                  外国仲裁裁决的案件，人民法院应当组成
                                                                               合议庭进行审查。

The people's court shall serve the written application upon the respondent.    人民法院应当将申请书送达被申请人。被
The respondent may state its or his opinions.                                  申请人可以陈述意见。

The ruling rendered by the people's court upon examination shall be            人民法院经审查作出的裁定，一经送达即
legally effective once it is served upon.                                      发生法律效力。

Article 549 Where a court of a country, which has neither concluded a           第五百四十九条    与中华人民共和国
judicial assistance convention nor has the relationship of reciprocity with    没有司法协助条约又无互惠关系的国家的
the People's Republic of China, directly requests the people's court to        法院，未通过外交途径，直接请求人民法
provide judicial assistance without resorting to diplomatic channel, the       院提供司法协助的，人民法院应予退回，
people's court shall reject the application and state the reasons.             并说明理由。

Article 550 Where a party uses the judgment or ruling rendered by a court       第五百五十条    当事人在中华人民共
of the People's Republic of China outside the territory of the People's        和国领域外使用中华人民共和国法院的判
Republic of China and requests a court of the People's Republic of China       决书、裁定书，要求中华人民共和国法院
to prove the legal force of the judgment or ruling, or a foreign court         证明其法律效力的，或者外国法院要求中
requests a court of the People's Republic of China to prove the legal force    华人民共和国法院证明判决书、裁定书的
of the judgment or ruling, the court of the People's Republic of China that    法律效力的，作出判决、裁定的中华人民
rendered the judgment or ruling may issue a certification in its own name.     共和国法院，可以本法院的名义出具证
                                                                               明。

Article 551 The people's courts may apply, mutatis mutandis, the special        第五百五十一条    人民法院审理涉及
provisions on foreign-related civil procedures to civil actions that involve   香港、澳门特别行政区和台湾地区的民事
the Hong Kong Special Administrative Region, the Macao Special                 诉讼案件，可以参照适用涉外民事诉讼程
Administrative Region, or the Taiwan region.                                   序的特别规定。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 436 of 458 PageID #:1115




XXIII. Supplementary Provisions                                                           二十三、附则

Article 552 The Opinions on Several Issues concerning the Application of           第五百五十二条     本解释公布施行
the Civil Procedure Law of the People's Republic of China issued by the           后，最高人民法院于 1992 年 7 月 14 日
Supreme People's Court on July 14, 1992, shall be repealed on the                 发布的《关于适用〈中华人民共和国民事
effective date of this Interpretation; and any judicial interpretation            诉讼法〉若干问题的意见》同时废止；最
previously issued by the Supreme People's Court which has any                     高人民法院以前发布的司法解释与本解释
discrepancies with this Interpretation shall no longer be applied.                不一致的，不再适用。




                                              © Copyright Chinalawinfo Co., Ltd
                                                  database@chinalawinfo.com
Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 437 of 458 PageID #:1116




                             00K12

Supreme People's Court
 on Evidence in Civil
   Procedures 2008
   Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 438 of 458 PageID #:1117




  Some Provisions of the Supreme People's Court on Evidence in Civil Procedures (2008
                        Amendment PKULAW Version)[Effective]
             最高人民法院关于民事诉讼证据的若干规定(2008 修正) [现行有效]

Issuing authority:      Supreme People's Court                      Date issued:           12-16-2008
Effective date:         12-31-2008                                  Level of Authority:    Judicial Interpretation
Area of Law:            Civil Litigation




 Some Provisions of the Supreme People's Court on Evidence in Civil                       最高人民法院关于民事诉讼证据的若干规
 Procedures                                                                                                 定

 (Passed at the 1201st meeting of the Judicial Committee of the Supreme                   （于 2001 年 12 月 6 日由最高人民法院
 People's Court on December 6, 2001, and are hereby promulgated for                       审判委员会第 1201 次会议通过          2001
 implementation (No. 33 of [2001]) on December 21, 2001 and shall come                    年 12 月 21 日以法释〔2001〕33 号公布
 into force as of April 1, 2002, and adjusted in accordance with the Decision             自 2002 年 4 月 1 日起施行 根据 2008
 of the Supreme People's Court on Adjusting the Sequential Number of the                  年 12 月 16 日发布的《最高人民法院关
 Articles of the Civil Procedure Law of the People's Republic of China Cited              于调整司法解释等文件中引用＜中华人民
 in Judicial Interpretations and Other Documents issued on December 16,                   共和国民事诉讼法＞条文序号的决定》调
 2008 )                                                                                   整）

 The present Provisions have been formulated on the basis of the Civil                    为保证人民法院正确认定案件事实，公
 Procedure Law of the People' s Republic of China(hereinafter referred to                 正、及时审理民事案件，保障和便利当事
 as the Civil Procedure Law) and other relevant laws by combining the civil               人依法行使诉讼权利，根据《中华人民共
 trial experience with the actual practice for the purpose of ensuring the                和国民事诉讼法》（以下简称《民事诉讼
 People's courts' finding of facts, impartial and timely trial of civil cases, and        法》）等有关法律的规定，结合民事审判
 safeguarding and facilitating the parties concerned to exercise their                    经验和实际情况，制定本规定。
 litigation rights according to law.

                                                                                                     一、当事人举证
 I. Producing Evidences by the Parties Concerned

 Article 1 The plaintiff that files a lawsuit or the defendant that files a                  第一条      原告向人民法院起诉或者被
 counterclaim at the People's court shall produce eligible evidential                     告提出反诉，应当附有符合起诉条件的相
 materials.                                                                               应的证据材料。

 Article 2 The parties concerned shall be responsible for producing                          第二条      当事人对自己提出的诉讼请
 evidences to prove the facts on which their own allegations are based or                 求所依据的事实或者反驳对方诉讼请求所
 the facts on which the allegations of the other party are refuted.                       依据的事实有责任提供证据加以证明。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 439 of 458 PageID #:1118




Where any party cannot produce evidence or the evidences produced                     没有证据或者证据不足以证明当事人的事
cannot support the facts on which the allegations are based, the party                实主张的，由负有举证责任的当事人承担
concerned that bears the burden of proof shall undertake unfavorable                  不利后果。
consequences.

Article 3 The People's court shall inform the parties concerned of the                  第三条   人民法院应当向当事人说明
requirements for producing evidences and the of the corresponding legal               举证的要求及法律后果，促使当事人在合
liabilities so that the parties concerned may produce evidence actively,              理期限内积极、全面、正确、诚实地完成
completely, correctly and honestly within the reasonable time period.                 举证。

Any party who cannot independently collect evidences due to objective                 当事人因客观原因不能自行收集的证据，
reasons may request the People's court to collect after investigations.               可申请人民法院调查收集。

Article 4 The burden of proof in the tort actions shall be assumed                      第四条   下列侵权诉讼，按照以下规
according to the following rules:                                                     定承担举证责任：

1. In a patent infringement action resulting from the innovation-creation of          （一）因新产品制造方法发明专利引起的
ways of producing new products, the entity or individual that produces the            专利侵权诉讼，由制造同样产品的单位或
same product shall prove that the ways used are different from those of               者个人对其产品制造方法不同于专利方法
the patent holder;                                                                    承担举证责任；

2. In an infringement action resulting from personal damage caused by                 （二）高度危险作业致人损害的侵权诉
highly dangerous operations, the infringing person shall be responsible for           讼，由加害人就受害人故意造成损害的事
producing evidences to prove that argument that the victim caused the                 实承担举证责任；
injury;

3. In a compensation lawsuit for damages caused by environmental                      （三）因环境污染引起的损害赔偿诉讼，
pollution, the infringing party shall be responsible for producing evidence           由加害人就法律规定的免责事由及其行为
to prove the existence of exemptions of liabilities as provided in laws or            与损害结果之间不存在因果关系承担举证
that there is no causal relationship between the his act and the harmful              责任；
consequences;

4. In an infringement action of damages caused by the collapse, breaking              （四）建筑物或者其他设施以及建筑物上
off or falling of a building or other facilities and the thing that is laid or hung   的搁置物、悬挂物发生倒塌、脱落、坠落
on the building, the owner of administrator of the building shall be                  致人损害的侵权诉讼，由所有人或者管理
responsible for producing evidences;                                                  人对其无过错承担举证责任；

5. In an infringement action of damages caused by an animal, the person               （五）饲养动物致人损害的侵权诉讼，由
who raises or manages the animal shall be responsible for producing                   动物饲养人或者管理人就受害人有过错或
evidences to prove that the victim is at fault or any third party is at fault;        者第三人有过错承担举证责任；

6. In an infringement action of damages caused by a defective product, the            （六）因缺陷产品致人损害的侵权诉讼，
producer of the product shall be responsible for producing evidences to               由产品的生产者就法律规定的免责事由承
prove that there exist the exemptions of liabilities as provided in laws;             担举证责任；
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 440 of 458 PageID #:1119




7. In an infringement action of damages caused by common danger, the             （七）因共同危险行为致人损害的侵权诉
persons who commit the common danger shall be responsible for                    讼，由实施危险行为的人就其行为与损害
producing evidences to prove that there is no causal relationship between        结果之间不存在因果关系承担举证责任；
the act thereof and the harmful consequences;

8. In an infringement action of damages caused by medical acts, the              （八）因医疗行为引起的侵权诉讼，由医
medical institution shall be responsible for producing evidences to prove        疗机构就医疗行为与损害结果之间不存在
that there is no causal relationship between the medical act and the             因果关系及不存在医疗过错承担举证责
harmful consequences or it is not at fault.                                      任。

Where there are special provisions in relevant laws concerning the               有关法律对侵权诉讼的举证责任有特殊规
producing of evidences, such provisions shall prevail.                           定的，从其规定。

Article 5 In a contractual dispute, the party that claims the establishment of     第五条   在合同纠纷案件中，主张合
contractual relationship and the contract has taken effect shall be              同关系成立并生效的一方当事人对合同订
responsible for producing evidences to prove that the contract has been          立和生效的事实承担举证责任；主张合同
concluded and that it has taken effect; the party that claims that the           关系变更、解除、终止、撤销的一方当事
contract has been altered, dissolved, terminated or canceled shall be            人对引起合同关系变动的事实承担举证责
responsible for producing evidences to prove the changes of the contract.        任。

In a dispute over whether a contract is performed, the party under the           对合同是否履行发生争议的，由负有履行
obligation of performing the contract shall be responsible for producing         义务的当事人承担举证责任。
evidences;

In a dispute over the power of agency, the party that claims the existence       对代理权发生争议的，由主张有代理权一
of such power shall be responsible for producing evidences.                      方当事人承担举证责任。

Article 6 In a dispute of labor, if the dispute is caused by the employing         第六条   在劳动争议纠纷案件中，因
entity's decision of kickout, removal from the name roll, dismissal,             用人单位作出开除、除名、辞退、解除劳
dissolution of contract, reducing remuneration, calculation of working years     动合同、减少劳动报酬、计算劳动者工作
of the laborer, the employing entity shall be responsible for producing          年限等决定而发生劳动争议的，由用人单
evidences.                                                                       位负举证责任。

Article 7 Where there are no explicit statutory provisions and it is not           第七条   在法律没有具体规定，依本
possible to define who shall be responsible for producing evidences              规定及其他司法解释无法确定举证责任承
according to the present Provisions or other judicial interpretations, the       担时，人民法院可以根据公平原则和诚实
People's court may determine the burden of proof according to the                信用原则，综合当事人举证能力等因素确
principle of fairness and the principle of honesty and credit and taking such    定举证责任的承担。
elements as the ability to produce evidences into consideration.

Article 8 In the process of litigation, if a party explicitly acknowledges the     第八条   诉讼过程中，一方当事人对
facts alleged by the other party, the other party needs not to produce           另一方当事人陈述的案件事实明确表示承
evidences with, however, the exception of cases that involves personal           认的，另一方当事人无需举证。但涉及身
identification.                                                                  份关系的案件除外。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 441 of 458 PageID #:1120




If the other party neither acknowledges nor denies the facts alleged by a           对一方当事人陈述的事实，另一方当事人
party and still fails to explicitly express confirmation or denial after the        既未表示承认也未否认，经审判人员充分
judge has made adequate accounts and inquiries, it shall be deemed as               说明并询问后，其仍不明确表示肯定或者
confirming the said facts.                                                          否定的，视为对该项事实的承认。

If any of the parties concerned entrusts agents to participate in the               当事人委托代理人参加诉讼的，代理人的
litigation, the affirmation of the agent shall be that of the parties concerned,    承认视为当事人的承认。但未经特别授权
however, with the exception of the affirmation of facts made by the agent           的代理人对事实的承认直接导致承认对方
without special authorization that leads to the affirmation of the litigation       诉讼请求的除外；当事人在场但对其代理
allegations of the other party. If the party concerned is present but fails to      人的承认不作否认表示的，视为当事人的
deny the affirmation made by the agent thereof, the affirmation shall be            承认。
deemed as the affirmation of the party concerned.

If any of the parties concerned withdraws its affirmation and obtains the           当事人在法庭辩论终结前撤回承认并经对
approval of the other party prior to the end of court debate, or has                方当事人同意，或者有充分证据证明其承
adequate evidences to prove that its affirmation has been made due to               认行为是在受胁迫或者重大误解情况下作
threat or gross misunderstanding or the affirmation is not consistent with          出且与事实不符的，不能免除对方当事人
the facts, the party concerned shall not be exempted from the burden of             的举证责任。
proof.

Article 9 The facts as mentioned below need not be proved by the parties              第九条   下列事实，当事人无需举证
concerned by presenting evidences:                                                  证明：

1. The facts that are know by all people;                                           （一）众所周知的事实；

2. Natural laws and theorems;                                                       （二）自然规律及定理；

3. The fact that can be induced according to legal provisions or known              （三）根据法律规定或者已知事实和日常
facts or the rule of experience of daily life;                                      生活经验法则，能推定出的另一事实；

4. The facts affirmed in the judgment of the People's court that has taken          （四）已为人民法院发生法律效力的裁判
effect;                                                                             所确认的事实；

5. The facts affirmed in the award of the arbitration organ that has taken          （五）已为仲裁机构的生效裁决所确认的
effect;                                                                             事实；

6. The facts that have been proved in the valid notary documents.                   （六）已为有效公证文书所证明的事实。

The facts as mentioned in items 1, 3, 4, 5, 6 of the preceding paragraph            前款（一）、（三）、（四）、（五）、
shall be excluded if they can be overthrown by contrary evidences of the            （六）项，当事人有相反证据足以推翻的
parties concerned.                                                                  除外。

Article 10 When producing evidences to the People's court, the parties                第十条   当事人向人民法院提供证
concerned shall submit the original document or original thing. If the party        据，应当提供原件或者原物。如需自己保
concerned need to preserve the original document or original thing of the           存证据原件、原物或者提供原件、原物确
evidence or if it is difficult to submit the original document or original thing,
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 442 of 458 PageID #:1121




a photocopy or reproduction that has been deemed as the original by the          有困难的，可以提供经人民法院核对无异
People's court after verification may be submitted.                              的复制件或者复制品。

Article 11 If the evidence submitted by the parties concerned is formed            第十一条   当事人向人民法院提供的
beyond the territory of the People's Republic of China, the evidence shall       证据系在中华人民共和国领域外形成的，
be subject to the certification of the notarization organ of the country         该证据应当经所在国公证机关予以证明，
concerned and shall be authenticated by the embassy of the People's              并经中华人民共和国驻该国使领馆予以认
Republic of China stationed in the said country, or shall be subject to the      证，或者履行中华人民共和国与该所在国
certification formalities as provided in the relevant treaties concluded         订立的有关条约中规定的证明手续。
between the People's Republic of China and the said country.

If the evidence submitted by the parties concerned is formed in Hong             当事人向人民法院提供的证据是在香港、
Kong, Macao or Taiwan, relevant formalities shall also be gone through.          澳门、台湾地区形成的，应当履行相关的
                                                                                 证明手续。

Article 12 The foreign-language written documents or foreign-language              第十二条   当事人向人民法院提供外
specification materials submitted by the parties concerned shall be              文书证或者外文说明资料，应当附有中文
accompanied by the Chinese translation thereof.                                  译本。

Article 13 The facts to which both parties consent but which concern the           第十三条   对双方当事人无争议但涉
interests of the state or the public interests of the society or the lawful      及国家利益、社会公共利益或者他人合法
rights and interests of other people, the People's court may order the           权益的事实，人民法院可以责令当事人提
parties concerned to produce relevant evidences.                                 供有关证据。

Article 14 The parties concerned shall categorize and number the                   第十四条   当事人应当对其提交的证
evidential materials submitted thereby, make a brief specification of the        据材料逐一分类编号，对证据材料的来
sources of the evidential materials, the object and content of proof, put on     源、证明对象和内容作简要说明，签名盖
their signatures and mark the date of submission and submit as many              章，注明提交日期，并依照对方当事人人
copies according to the number of opposite parties concerned.                    数提出副本。

The People's court shall, upon receiving the evidential materials submitted      人民法院收到当事人提交的证据材料，应
by the parties concerned, issue receipts, noting the title copies and pages      当出具收据，注明证据的名称、份数和页
of the evidences as well as the time when the evidences are received, and        数以及收到的时间，由经办人员签名或者
shall put signatures or official seals to the receipts.                          盖章。

                                                                                       二、人民法院调查收集证据
II. The Investigation upon and Collection of Evidences by the People's
Court

Article 15 The “evidences deemed as necessary by the People's court for            第十五条   《民事诉讼法》第六十四
hearing the case” as mentioned in Article 64 of the Civil Procedure Law of       条规定的“人民法院认为审理案件需要的
the People's Republic of China shall refer to the following:                     证据”，是指以下情形：

1. The facts that may injure the interest of the state, the public interest of   （一）涉及可能有损国家利益、社会公共
the society or the lawful interest of other people;                              利益或者他人合法权益的事实；
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 443 of 458 PageID #:1122




2. The procedural matters that have nothing to do with the substantial             （二）涉及依职权追加当事人、中止诉
dispute, such as adding parties concerned, suspending the litigation,              讼、终结诉讼、回避等与实体争议无关的
ending the litigation, withdrawing, etc on the basis of authority of the           程序事项。
courts.

Article 16 Unless provided in Article 15 of the present Provisions, the              第十六条   除本规定第十五条规定的
investigation upon and collection of evidences by the People's court shall         情形外，人民法院调查收集证据，应当依
be based on the application of the parties concerned.                              当事人的申请进行。

Article 17 In any of the following circumstances, the parties concerned and          第十七条   符合下列条件之一的，当
the agent ad litem thereof may plead the People's court to investigate             事人及其诉讼代理人可以申请人民法院调
upon and collect evidences:                                                        查收集证据：

1. The evidences applied for investigation and collection are the archive          （一）申请调查收集的证据属于国家有关
files kept by relevant organs of the state and must be accessed by the             部门保存并须人民法院依职权调取的档案
People's court upon authority;                                                     材料；

2. The materials that concern state secrets, commercial secrets or                 （二）涉及国家秘密、商业秘密、个人隐
personal privacy;                                                                  私的材料；

3. Other materials that cannot be collected by the parties concerned or the        （三）当事人及其诉讼代理人确因客观原
agents ad litem thereof due to objective reasons.                                  因不能自行收集的其他材料。

Article 18 To plead the People's court for investigating upon and collecting         第十八条   当事人及其诉讼代理人申
evidences, the parties concerned and the agents ad litem thereof shall             请人民法院调查收集证据，应当提交书面
submit a written application.The application shall clearly specify the basic       申请。申请书应当载明被调查人的姓名或
information of the evidences, such as the name of the person investigated          者单位名称、住所地等基本情况、所要调
or the title of the entity, the dwelling place, the contents of the evidences to   查收集的证据的内容、需要由人民法院调
be investigated upon and collected, the reasons of why the evidences               查收集证据的原因及其要证明的事实。
need to be investigated upon and collected by the People's court and the
facts to be proved.

Article 19 The application of the parties concerned and the agents ad litem          第十九条   当事人及其诉讼代理人申
thereof to the People's court for investigating upon and collecting                请人民法院调查收集证据，不得迟于举证
evidences shall be filed at no later than seven days prior to the expiration       期限届满前七日。
of the term for producing evidences.

If the People's court refuses to approve the application of the parties            人民法院对当事人及其诉讼代理人的申请
concerned or the agents ad litem thereof, it shall service a notice to them.       不予准许的，应当向当事人或其诉讼代理
The parties concerned and the agents ad litem thereof may file a written           人送达通知书。当事人及其诉讼代理人可
application to the People's court that accepts the application for                 以在收到通知书的次日起三日内向受理申
reconsideration within three days after receiving the notice. The People's         请的人民法院书面申请复议一次。人民法
court shall give a reply within five days after receiving the application for      院应当在收到复议申请之日起五日内作出
reconsideration.                                                                   答复。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 444 of 458 PageID #:1123




Article 20 The written evidences to be investigated upon and collected by             第二十条   调查人员调查收集的书
the investigators may be the original document or the reproduction or               证，可以是原件，也可以是经核对无误的
photocopy thereof which has been verified as correct. In the case of a              副本或者复制件。是副本或者复制件的，
reproduction or a photocopy, the sources and the collection of evidences            应当在调查笔录中说明来源和取证情况。
shall be specified in the investigation notes.

Article 21 The physical evidences investigated upon and collected by the              第二十一条   调查人员调查收集的物
investigators shall be the original things. If it is indeed difficult for the       证应当是原物。被调查人提供原物确有困
person investigated to provide the original thing, he may provide a                 难的，可以提供复制品或者照片。提供复
reproduction or a photo thereof. In the case of a reproduction or a photo,          制品或者照片的，应当在调查笔录中说明
the investigation notes shall specify how the evidence is obtained.                 取证情况。

Article 22 The investigators who investigate upon and collect computer                第二十二条   调查人员调查收集计算
data or audio-visual materials such as sound recordings and visual                  机数据或者录音、录像等视听资料的，应
recordings, etc. shall request the person investigated to provide the               当要求被调查人提供有关资料的原始载
original carrier of the relevant data. If it is difficult to provide the original   体。提供原始载体确有困难的，可以提供
carrier, a reproduction may be provided. If the case of a reproduction, the         复制件。提供复制件的，调查人员应当在
investigators shall specify the source of the evidences and the process of          调查笔录中说明其来源和制作经过。
its making in the investigation notes.

Article 23 The parties concerned who apply for the preservation of                    第二十三条   当事人依据《民事诉讼
evidences as pursuant to Article 74 of the Civil Procedure Law of the               法》第七十四条的规定向人民法院申请保
People's Republic of China shall make the application at no later than 7            全证据，不得迟于举证期限届满前七日。
days prior to the term for producing evidences.

Where any party concerned applies for the preservation of evidences, the            当事人申请保全证据的，人民法院可以要
People's court may demand the party to provide relevant guarantees.                 求其提供相应的担保。

In case there are different provisions in laws or judicial interpretations          法律、司法解释规定诉前保全证据的，依
concerning the prior-litigation preservation of evidences, such provisions          照其规定办理。
shall prevail.

Article 24 When preserving evidences, the People's court may, according               第二十四条   人民法院进行证据保
to the specific circumstances, adopt the ways of preservation like sealing          全，可以根据具体情况，采取查封、扣
up, detaining, taking photos, make sound recordings or visual recordings,           押、拍照、录音、录像、复制、鉴定、勘
making reproductions, authenticating, taking transcripts, etc.                      验、制作笔录等方法。

When preserving evidences, the People's court may demand the parties                人民法院进行证据保全，可以要求当事人
concerned or the agents ad litem thereof to be present at the scene.                或者诉讼代理人到场。

Article 25 The parties concerned who applies for the preserving evidences             第二十五条   当事人申请鉴定，应当
shall make the application within the time period for producing evidences           在举证期限内提出。符合本规定第二十七
and shall be in conformity with Article 27 of the present Provisions unless         条规定的情形，当事人申请重新鉴定的除
the parties concerned apply for re-authentication.                                  外。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 445 of 458 PageID #:1124




If any party concerned who bear the burden of proof for the matters that          对需要鉴定的事项负有举证责任的当事
need to be authenticated fails to file an application for authentication within   人，在人民法院指定的期限内无正当理由
the time limit prescribed by the People's court or fails pay in advance the       不提出鉴定申请或者不预交鉴定费用或者
expenses for authentication or refuses to provide relevant materials              拒不提供相关材料，致使对案件争议的事
without good reason so that the facts under disputes cannot be affirmed by        实无法通过鉴定结论予以认定的，应当对
way of a conclusion of authentication, it shall undertake the harmful             该事实承担举证不能的法律后果。
consequences of inability to produce evidences.

Article 26 After the application of the party concerned for authentication is       第二十六条   当事人申请鉴定经人民
approved by the People's court, both parties shall determine, through             法院同意后，由双方当事人协商确定有鉴
negotiations, the eligible authentication institution and the authenticators.     定资格的鉴定机构、鉴定人员，协商不成
In case on such consent may be reached through negotiations, the                  的，由人民法院指定。
People's court shall designate the authentication institution and
authenticators.

Article 27 In case any party concerned refuses to accept the authentication         第二十七条   当事人对人民法院委托
conclusions made by the authentication institution designated by the              的鉴定部门作出的鉴定结论有异议申请重
People's court and applies for re-authentication, the People's court shall        新鉴定，提出证据证明存在下列情形之一
approve the application if there are evidences that can prove the existence       的，人民法院应予准许：
of any of the following circumstances:

1. The authentication institution or authenticator does not have relevant         （一）鉴定机构或者鉴定人员不具备相关
qualifications;                                                                   的鉴定资格的；

2. The process of authentication is seriously illegal;                            （二）鉴定程序严重违法的；

3. There are obviously inadequate evidences for the authentication                （三）鉴定结论明显依据不足的；
conclusions;

4. Other circumstance that, after cross-examinations, cannot be used as           （四）经过质证认定不能作为证据使用的
evidences.                                                                        其他情形。

If any defective authentication conclusion can be made up by way of               对有缺陷的鉴定结论，可以通过补充鉴
supplementary authentications, re-authentications or supplementary cross-         定、重新质证或者补充质证等方法解决
examinations, it shall not be re-authenticated.                                   的，不予重新鉴定。

Article 28 If the authentication conclusion is made by relevant departments         第二十八条   一方当事人自行委托有
made upon the independent entrustment of any party concerned and the              关部门作出的鉴定结论，另一方当事人有
other party has adequate evidences to rebut and applies for re-                   证据足以反驳并申请重新鉴定的，人民法
authentication, such application shall be approved by the People's court.         院应予准许。

Article 29 The judges shall examine the reports of authentication made by           第二十九条   审判人员对鉴定人出具
the authenticators so as to confirm whether the following contents are            的鉴定书，应当审查是否具有下列内容：
included: 1. The name or title of the client, and the content of the entrusted    （一）委托人姓名或者名称、委托鉴定的
authentication;                                                                   内容；
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 446 of 458 PageID #:1125




2. The materials for the entrusted authentication;                             （二）委托鉴定的材料；

3. The basis of entrustment and the scientific or technological means          （三）鉴定的依据及使用的科学技术手
adopted;                                                                       段；

4. Specifications of the authentication process;                               （四）对鉴定过程的说明；

5. An definite conclusion of authentication;                                   （五）明确的鉴定结论；

6. Specifications of the qualifications of the authenticators;                 （六）对鉴定人鉴定资格的说明；

7. The signatures of the authenticator and the official seal of the            （七）鉴定人员及鉴定机构签名盖章。
authentication institution.

Article 30 The People's court shall take notes for the inquisition of the        第三十条   人民法院勘验物证或者现
physical evidences or the spot of scene, recording the time and venue of       场，应当制作笔录，记录勘验的时间、地
the inquisition, the inquisitors, the people on the spot of the scene, the     点、勘验人、在场人、勘验的经过、结
process and result of the inquisition, etc and have the notes signed or        果，由勘验人、在场人签名或者盖章。对
sealed by the people on the spot of the scene. If any map is drawn, the        于绘制的现场图应当注明绘制的时间、方
time and direction of the drawing, the name and identification of the          位、测绘人姓名、身份等内容。
drawers shall be specified in the map.

Article 31 In case excerpts are taken from the relevant documents or             第三十一条   摘录有关单位制作的与
materials formulated by relevant departments, the excerpts shall specify       案件事实相关的文件、材料，应当注明出
the sources and be affixed with the cachet of the entity that has formulated   处，并加盖制作单位或者保管单位的印
or that keeps the documents or materials, and the person who make the          章，摘录人和其他调查人员应当在摘录件
excerpt or other investigators shall put their signatures or seals on the      上签名或者盖章。
excerpts.

The excerpts of the documents or materials shall be relatively complete in     摘录文件、材料应当保持内容相应的完整
content and may not made unscrupulously.                                       性，不得断章取义。

                                                                                    三、举证时限与证据交换
III. The Time Period for Producing Evidences and the Exchange of
Evidences

Article 32 The defendant shall submit a written reply before the expiration      第三十二条   被告应当在答辩期届满
of the prescribed time period, specifying his opinions concerning the facts    前提出书面答辩，阐明其对原告诉讼请求
and reasons on which the allegations of the plaintiff are based.               及所依据的事实和理由的意见。

Article 33 The People's court shall service a notice for accepting the case      第三十三条   人民法院应当在送达案
and a notice for responding to the suit to the parties concerned, and at the   件受理通知书和应诉通知书的同时向当事
same time service a notice for producing evidences to them. The notice for     人送达举证通知书。举证通知书应当载明
producing evidences shall specify the principle and requirements of            举证责任的分配原则与要求、可以向人民
distributing the burden of proof, the circumstances under which the parties    法院申请调查取证的情形、人民法院根据
concerned may plead the People's court to investigate upon and collect
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 447 of 458 PageID #:1126




evidences, the time period prescribed by the People's court for producing        案件情况指定的举证期限以及逾期提供证
evidences and the harmful consequences for failure to produce evidences          据的法律后果。
during the prescribed time period.

The time period for producing evidences may be agreed upon by the                举证期限可以由当事人协商一致，并经人
parties concerned and be affirmed by the People's court.                         民法院认可。

If the time period for producing evidences is designated by the People's         由人民法院指定举证期限的，指定的期限
court, the designated time period shall be not less 30 days, starting from       不得少于三十日，自当事人收到案件受理
the next day when the parties concerned receive the notice of accepting          通知书和应诉通知书的次日起计算。
the case the notice for responding to the suit.

Article 34 The parties concerned shall submit evidential materials to the          第三十四条   当事人应当在举证期限
People's court within the time period for producing evidences; in case any       内向人民法院提交证据材料，当事人在举
party fails to submit evidences during this time period shall be deemed as       证期限内不提交的，视为放弃举证权利。
giving up the right to produce evidences.

The evidential materials submitted by the parties concerned beyond the           对于当事人逾期提交的证据材料，人民法
time period shall not be cross-examined during the court hearing of the          院审理时不组织质证。但对方当事人同意
People's court, unless both parties agree to have the evidences cross-           质证的除外。
examined.

In case any party makes additional or changes allegations or lodges a            当事人增加、变更诉讼请求或者提起反诉
counterclaim, he shall do so prior to the expiration of the time period for      的，应当在举证期限届满前提出。
producing evidences.

Article 35 If, in the process of litigation, the nature of the legal relations     第三十五条   诉讼过程中，当事人主
alleged by the parties concerned or the validity of the civil acts are           张的法律关系的性质或者民事行为的效力
inconsistent with the findings of fact made by the People's court on the         与人民法院根据案件事实作出的认定不一
basis of the facts of the case, the provisions of Article 34 of the present      致的，不受本规定第三十四条规定的限
Provisions shall not be applicable, and the People's court shall inform the      制，人民法院应当告知当事人可以变更诉
parties concerned that the allegations litigation may be changed.                讼请求。

Where the parties concerned change their allegations of litigation, the          当事人变更诉讼请求的，人民法院应当重
People's court shall prescribe the time period for producing evidences           新指定举证期限。
anew.

Article 36 If any party concerned has real difficulty in producing evidences       第三十六条   当事人在举证期限内提
during the prescribed time period, it shall apply to the People's court for      交证据材料确有困难的，应当在举证期限
extending the period during the time period for producing evidences. It          内向人民法院申请延期举证，经人民法院
may delay the producing of evidences upon the approval of the People's           准许，可以适当延长举证期限。当事人在
court. If the party concerned still has difficulty in producing evidences        延长的举证期限内提交证据材料仍有困难
during the extended time period, it may apply to the People's court for          的，可以再次提出延期申请，是否准许由
another extension of the time period for producing evidences. It is up to        人民法院决定。
the People's court to decide whether to approve the application or not.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 448 of 458 PageID #:1127




Article 37 The People's court may, upon the application of the parties          第三十七条   经当事人申请，人民法
concerned, arrange for them to exchange evidences prior to holding a          院可以组织当事人在开庭审理前交换证
session of court hearing.                                                     据。

As for the cases for which there are plenty of evidences or which are         人民法院对于证据较多或者复杂疑难的案
difficult in nature, the People's court shall arrange for the parties         件，应当组织当事人在答辩期届满后、开
concerned to exchange evidences after the expiration of the time period       庭审理前交换证据。
for reply but prior to holding a session of court hearing.

Article 38 The time for exchanging evidences may be agreed upon by the          第三十八条   交换证据的时间可以由
parties concerned and be subject to the approval of the People's court, or    当事人协商一致并经人民法院认可，也可
it may be determined by the People's court.                                   以由人民法院指定。

Where the People's court arranges for the parties concerned to exchange       人民法院组织当事人交换证据的，交换证
evidences, the day when evidences are exchanged is the day when the           据之日举证期限届满。当事人申请延期举
time period for producing evidences expires. Where the application of the     证经人民法院准许的，证据交换日相应顺
parties concerned for extending the time period for producing evidences is    延。
approved by the People's court, the date for exchanging evidences shall
also be extended accordingly.

Article 39 The exchange of evidences shall be conducted under the               第三十九条   证据交换应当在审判人
charge of the judges.                                                         员的主持下进行。

In the process of changing evidences, the judges shall record in the case     在证据交换的过程中，审判人员对当事人
files the facts and evidences to which the parties concerned have no          无异议的事实、证据应当记录在卷；对有
objection. If they have any objection to any of the evidences, such           异议的证据，按照需要证明的事实分类记
evidences shall be recorded down according to the classified facts that       录在卷，并记载异议的理由。通过证据交
need to be proved and shall specify the reasons for such objection.           换，确定双方当事人争议的主要问题。
Through the exchange of evidences, the major issues about the disputes
of both parties concerned are determined.

Article 40 Where any party concerned rebuts and submits new evidences           第四十条   当事人收到对方交换的证
after receiving the evidences exchanged by the other party, the People's      据后提出反驳并提出新证据的，人民法院
court shall inform them to exchange the new evidences at a designated         应当通知当事人在指定的时间进行交换。
time.

As a general rules, there shall not be more than two exchanges of             证据交换一般不超过两次。但重大、疑难
evidences, unless the case is very important, difficult or very complicated   和案情特别复杂的案件，人民法院认为确
in nature and the People's court believes it necessary to have another        有必要再次进行证据交换的除外。
exchange of evidences.

Article 41 The “new evidences” as provided in paragraph 1 of Article 125        第四十一条   《民事诉讼法》第一百
of the Civil Procedure Law shall refer to any of the following                二十五条第一款规定的“新的证据”，是指
circumstances:                                                                以下情形：
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 449 of 458 PageID #:1128




1. The new evidences of the first instance hearing include: the evidences        （一）一审程序中的新的证据包括：当事
newly found by the parties concerned after the expiration of the time            人在一审举证期限届满后新发现的证据；
period for producing evidences in the first instance court hearing; the          当事人确因客观原因无法在举证期限内提
evidences which the parties concerned cannot provide during the time             供，经人民法院准许，在延长的期限内仍
period for producing evidences due to objective reasons and still cannot         无法提供的证据；
provide during the extended time period approved by the People's court;

2. The new evidences of the second instance hearing include: the                 （二）二审程序中的新的证据包括：一审
evidences newly found after the first instances hearing is finished; the         庭审结束后新发现的证据；当事人在一审
evidences which the parties concerned applied, prior to the expiration of        举证期限届满前申请人民法院调查取证未
the time period for producing evidences in the first instance hearing, to the    获准许，二审法院经审查认为应当准许并
People's court for investigation and collection but failed to be approved but    依当事人申请调取的证据。
collected by the second instance court upon the application of the parties
concerned which believes it necessary to grant approval to the application
thereof.

Article 42 Where any party concerned submits new evidences in the first            第四十二条   当事人在一审程序中提
instance hearing, such evidences shall be submitted prior to the start of        供新的证据的，应当在一审开庭前或者开
the first instance hearing or prior to the holding of a session.                 庭审理时提出。

Where any party concerned submits new evidences in the process of the            当事人在二审程序中提供新的证据的，应
second instance hearing, such evidences shall be submitted prior to the          当在二审开庭前或者开庭审理时提出；二
start of the second instance or prior to the holding of a session. Where it is   审不需要开庭审理的，应当在人民法院指
not necessary to hold a session, they shall be submitted during the time         定的期限内提出。
period designated by the People's court.

Article 43 Where the evidences submitted by the parties concerned after            第四十三条   当事人举证期限届满后
the time period for producing evidences expires are not new evidences,           提供的证据不是新的证据的，人民法院不
they shall not be accepted by the People's court.                                予采纳。

Where any evidence fails to be provided by the parties concerned during          当事人经人民法院准许延期举证，但因客
the extended time period upon the approval of the People's court due to          观原因未能在准许的期限内提供，且不审
objective reasons and the failure to hear such evidence may result in            理该证据可能导致裁判明显不公的，其提
injustice, such evidence may be deemed as new evidence.                          供的证据可视为新的证据。

Article 44 The term “new evidences” as mentioned in Item 1, Paragraph 1            第四十四条   《民事诉讼法》第一百
of Article 179 of the Civil Procedure Law shall refer to the evidences newly     七十九条第一款第（一）项规定的“新的
found after the court hearing of the original instance is finished.              证据”，是指原审庭审结束后新发现的证
                                                                                 据。

Where any party concerned submits new evidences in the process of                当事人在再审程序中提供新的证据的，应
retrial, it shall submit such evidences when it applies for retrial.             当在申请再审时提出。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 450 of 458 PageID #:1129




Article 45 Where any party concerned produces new evidences, the                     第四十五条   一方当事人提出新的证
People's court shall inform the other party to put forward its opinions or         据的，人民法院应当通知对方当事人在合
produce evidences during a reasonable period of time.                              理期限内提出意见或者举证。

Article 46 Where a case is remanded for a new trial or the judgment of               第四十六条   由于当事人的原因未能
which is changed during the second trial or retrial as a result that any party     在指定期限内举证，致使案件在二审或者
concerned failed to produce evidences during the prescribed time limit, the        再审期间因提出新的证据被人民法院发回
original judgment shall not be considered to be a wrong judgment. Where            重审或者改判的，原审裁判不属于错误裁
a party pleads that the other party that produces new evidences bear the           判案件。一方当事人请求提出新的证据的
reasonable expenses incurred from the traveling, loss of working time, the         另一方当事人负担由此增加的差旅、误
witness's appearance at court, litigation, etc. and the direct losses incurred     工、证人出庭作证、诉讼等合理费用以及
therefrom, such pleadings shall be affirmed by the People's court.                 由此扩大的直接损失，人民法院应予支
                                                                                   持。

                                                                                             四、质证
IV. Cross-Examination

Article 47 Evidences shall be presented at court and be cross-examined               第四十七条   证据应当在法庭上出
by the parties concerned. Any evidence that has not been cross-examined            示，由当事人质证。未经质证的证据，不
shall not be rendered as the basis for affirming the facts of the case.            能作为认定案件事实的依据。

The evidences that are affirmed and recorded down in the case files in the         当事人在证据交换过程中认可并记录在卷
process of exchanging evidences may, upon the statement of judges at               的证据，经审判人员在庭审中说明后，可
court hearing, be taken as the basis for affirming the facts of the case.          以作为认定案件事实的依据。

Article 48 The evidences that involve the state secrets, business secrets,           第四十八条   涉及国家秘密、商业秘
personal privacy or other evidences that shall be kept secret according to         密和个人隐私或者法律规定的其他应当保
relevant provisions of law may not be cross-examined in public at the court        密的证据，不得在开庭时公开质证。
hearings.

Article 49 When cross-examining written evidences, physical evidences or             第四十九条   对书证、物证、视听资
audio-visual materials, the parties concerned shall be entitled to demand          料进行质证时，当事人有权要求出示证据
the other party to present the original document or original thing with the        的原件或者原物。但有下列情况之一的除
except of any of the following circumstances:                                      外：

1. It is indeed difficult to present the original document or original thing and   （一）出示原件或者原物确有困难并经人
it is approved by the People's court to present the reproduction or                民法院准许出示复制件或者复制品的；
photocopy thereof;

2. The original document or original thing is not existing but evidences           （二）原件或者原物已不存在，但有证据
show that the production or photocopy is identical to the original document        证明复制件、复制品与原件或原物一致
or original thing.                                                                 的。

Article 50 When cross-examining evidences, the parties concerned shall               第五十条   质证时，当事人应当围绕
concentrate on the genuineness, relativity, lawfulness of the evidences,           证据的真实性、关联性、合法性，针对证
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 451 of 458 PageID #:1130




and make interrogations, accounts and debates concerning the validity           据证明力有无以及证明力大小，进行质
and forcefulness of the evidences.                                              疑、说明与辩驳。

Article 51 The cross-examination shall be conducted in the following              第五十一条   质证按下列顺序进行：
sequence:

1. The plaintiff presents evidences, and the defendant or third party cross-    （一）原告出示证据，被告、第三人与原
examines;                                                                       告进行质证；

2. The defendant presents evidences, and the plaintiff or third party cross-    （二）被告出示证据，原告、第三人与被
examines;                                                                       告进行质证；

3. The third party presents evidences, and the defendant and the plaintiff      （三）第三人出示证据，原告、被告与第
cross-examines.                                                                 三人进行质证。

The evidences collected by the People's court upon the application of the       人民法院依照当事人申请调查收集的证
parties concerned shall be deemed as the evidences provided by the party        据，作为提出申请的一方当事人提供的证
that has made the application.                                                  据。

The People's court shall present the evidences collected according to its       人民法院依照职权调查收集的证据应当在
functions, listen to the opinions of the parties concerned and make             庭审时出示，听取当事人意见，并可就调
account of the investigation upon and collection of the evidences.              查收集该证据的情况予以说明。

Article 52 Where there are more than two independent allegations, the             第五十二条   案件有两个以上独立的
parties concerned may present the evidences one by one for cross-               诉讼请求的，当事人可以逐个出示证据进
examination.                                                                    行质证。

Article 53 Any one who cannot correct express his or her mind may not be          第五十三条   不能正确表达意志的
a witness.                                                                      人，不能作为证人。

The persons with no capacity for civil conduct or the persons with limited      待证事实与其年龄、智力状况或者精神健
capacity for civil conduct who are suitable for the facts to be affirmed in     康状况相适应的无民事行为能力人和限制
terms of age, intelligibility or mental health may be witnesses.                民事行为能力人，可以作为证人。

Article 54 The application of the parties concerned for having witnesses to       第五十四条   当事人申请证人出庭作
appear at court shall be filed ten days before the time period for producing    证，应当在举证期限届满十日前提出，并
evidences expires and shall be subject to the approval of the People's          经人民法院许可。
court.

In case the People's court approves the application of the party                人民法院对当事人的申请予以准许的，应
concerned, it shall inform the witnesses involved prior to the opening of the   当在开庭审理前通知证人出庭作证，并告
court hearing and inform them that they shall testify on the basis of facts     知其应当如实作证及作伪证的法律后果。
as well as the legal consequences of giving false testimony.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 452 of 458 PageID #:1131




The reasonable expenses incurred from the witness's appearance at court          证人因出庭作证而支出的合理费用，由提
for testimony shall be paid in advance by the party that provides the            供证人的一方当事人先行支付，由败诉一
witnesses and be borne by the party that loses the suit.                         方当事人承担。

Article 55 Witnesses shall appear in court to testify and shall accept the         第五十五条   证人应当出庭作证，接
cross-examination of the parties concerned.                                      受当事人的质询。

Where the witness appears at the exchange of evidences organized by the          证人在人民法院组织双方当事人交换证据
People's court and makes statements as testimony, it may be deemed as            时出席陈述证言的，可视为出庭作证。
having appeared in court as a witness.

Article 56 The phrase “the witness cannot appear in court due to real              第五十六条   《民事诉讼法》第七十
difficulties” as mentioned in Article 70 of the Civil Procedure Law shall        条规定的“证人确有困难不能出庭”，是指
refer to any of the following circumstances:                                     有下列情形：

1. Being unable to appear in court due to old age, debility or unable to         （一）年迈体弱或者行动不便无法出庭
travel;                                                                          的；

2. Being unable to leave due to the special post thereof;                        （二）特殊岗位确实无法离开的；

3. Being unable to appear in court due to long distance and inconvenient         （三）路途特别遥远，交通不便难以出庭
communications;                                                                  的；

4. Being unable to appear in court due to force majeure such as natural          （四）因自然灾害等不可抗力的原因无法
disaster, etc;                                                                   出庭的；

5. Other special circumstances of being unable to appear in court.               （五）其他无法出庭的特殊情况。

In any of the circumstances as mentioned in the preceding paragraph, the         前款情形，经人民法院许可，证人可以提
witness may, upon the approval of the People's court, bear witness by way        交书面证言或者视听资料或者通过双向视
of submitting a written testimony or audio-visual materials or by means of       听传输技术手段作证。
two-way audio-visual transmission technology.

Article 57 The witness that appears in court to bear witness shall                 第五十七条   出庭作证的证人应当客
objectively state the facts that he has felt in person. If the witness is deaf   观陈述其亲身感知的事实。证人为聋哑人
or mute, he may bear witness by other means.                                     的，可以其他表达方式作证。

When bearing witness, the witnesses may not use language of conjecture,          证人作证时，不得使用猜测、推断或者评
induction or comments.                                                           论性的语言。

Article 58 The judges and the parties concerned may interrogate the                第五十八条   审判人员和当事人可以
witnesses. No witness may audit the court hearing. When interrogating a          对证人进行询问。证人不得旁听法庭审
witness, no other witness may be present. When it thinks necessary, the          理；询问证人时，其他证人不得在场。人
People's court may allow the witnesses to cross-examine each other.              民法院认为有必要的，可以让证人进行对
                                                                                 质。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 453 of 458 PageID #:1132




Article 59 The authenticators shall appear in court to accept the                第五十九条   鉴定人应当出庭接受当
interrogations of the parties concerned.                                       事人质询。

Where any authenticator is unable to appear in court due to special            鉴定人确因特殊原因无法出庭的，经人民
reasons, he may, upon the approval of the People's court, answer the           法院准许，可以书面答复当事人的质询。
interrogations of the parties concerned in writing.

Article 60 The parties concerned may, upon the approval of the court,            第六十条   经法庭许可，当事人可以
interrogate the witnesses, authenticators and investigators.                   向证人、鉴定人、勘验人发问。

When interrogating the witnesses, authenticators or investigators, no          询问证人、鉴定人、勘验人不得使用威
menacing, insulting or misleading language or means may be used.               胁、侮辱及不适当引导证人的言语和方
                                                                               式。

Article 61 The parties concerned may apply to the People's court to have         第六十一条   当事人可以向人民法院
one or two persons with professional knowledge to appear in court to           申请由一至二名具有专门知识的人员出庭
make accounts of the specialized questions relating to the case. If the        就案件的专门性问题进行说明。人民法院
People's court approves such applications, the relevant expenses shall be      准许其申请的，有关费用由提出申请的当
borne by the party that makes the application.                                 事人负担。

The judges and parties concerned may interrogate the persons with              审判人员和当事人可以对出庭的具有专门
professional knowledge that appear in court.                                   知识的人员进行询问。

Upon the approval of the People' court, the persons with professional          经人民法院准许，可以由当事人各自申请
knowledge as applied for by each party concerned may cross-examine the         的具有专门知识的人员就有案件中的问题
issues concerned in the case.                                                  进行对质。

The persons with professional knowledge may inquire of the                     具有专门知识的人员可以对鉴定人进行询
authenticators.                                                                问。

Article 62 The court shall write down the interrogations of the parties into     第六十二条   法庭应当将当事人的质
the case files which shall be signed or sealed by the parties concerned        证情况记入笔录，并由当事人核对后签名
after verfication.                                                             或者盖章。

                                                                                    五、证据的审核认定
V. The Verification and Affirmation of Evidences

Article 63 The People's court shall take the facts that can be proved by         第六十三条   人民法院应当以证据能
evidences as the basis of judgment according to law.                           够证明的案件事实为依据依法作出裁判。

Article 64 The judges shall verify the evidences according to the legal          第六十四条   审判人员应当依照法定
procedures all-roundly and objectively, shall observe the provisions of law,   程序，全面、客观地审核证据，依据法律
follow the professional ethics of judges, use logic reasoning and daily life   的规定，遵循法官职业道德，运用逻辑推
experience to make independent judgments concerning the validity and           理和日常生活经验，对证据有无证明力和
forcefulness of the evidences, and publicize the reasons and result of         证明力大小独立进行判断，并公开判断的
judgment.                                                                      理由和结果。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 454 of 458 PageID #:1133




Article 65 The judges may examine and verify a single evidence from the          第六十五条   审判人员对单一证据可
following aspects:                                                             以从下列方面进行审核认定：

1. Whether the evidence is the original document or thing; whether the         （一）证据是否原件、原物，复印件、复
photocopy or reproduction is identical to the original document or original    制品与原件、原物是否相符；
thing;

2. Whether the evidence is relevant to the facts of the present case;          （二）证据与本案事实是否相关；

3. Whether the forms and sources of the evidence is consistent to the legal    （三）证据的形式、来源是否符合法律规
provisions;                                                                    定；

4. Whether the evidence is real;                                               （四）证据的内容是否真实；

5. Whether the witness or evidence provider has an interest in any party       （五）证人或者提供证据的人，与当事人
concerned.                                                                     有无利害关系。

Article 66 The judges shall make a comprehensive examination and                 第六十六条   审判人员对案件的全部
judgment of all evidences from the degree of connection of each evidence       证据，应当从各证据与案件事实的关联程
with the fact of the case and the relations between the evidences.             度、各证据之间的联系等方面进行综合审
                                                                               查判断。

Article 67 In the process of litigation, the evidences which they have           第六十七条   在诉讼中，当事人为达
affirmed through compromise for the sake of reaching a mediation or            成调解协议或者和解的目的作出妥协所涉
agreement or reconciliation may not be used by the parties concerned in        及的对案件事实的认可，不得在其后的诉
later litigations as an evidence unfavorable to the other party.               讼中作为对其不利的证据。

Article 68 The evidences obtained by infringing upon the lawful rights and       第六十八条   以侵害他人合法权益或
interests of other people or by those means prohibited by law may not be       者违反法律禁止性规定的方法取得的证
taken as the basis for affirming the facts of the case.                        据，不能作为认定案件事实的依据。

Article 69 The following evidences may not be used independently as the          第六十九条   下列证据不能单独作为
basis for affirming the facts of a case:                                       认定案件事实的依据：

1. The testimony of a minor that is not suitable to his age or intelligence;   （一）未成年人所作的与其年龄和智力状
                                                                               况不相当的证言；

2. The testimony of a witness that has an interest in a party or the agent     （二）与一方当事人或者其代理人有利害
thereof;                                                                       关系的证人出具的证言；

3. Doubtful audio-visual materials;                                            （三）存有疑点的视听资料；

4. Photocopies or reproductions that cannot be verified against the original   （四）无法与原件、原物核对的复印件、
document or original thing;                                                    复制品；

5. The testimony of a witness that fails to appear in court to bear witness.   （五）无正当理由未出庭作证的证人证
                                                                               言。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 455 of 458 PageID #:1134




Article 70 If any of the following evidences submitted by any party                 第七十条   一方当事人提出的下列证
concerned is objected by the other party who does not have opposite               据，对方当事人提出异议但没有足以反驳
evidences forceful enough to rebut them, the People's court shall affirm          的相反证据的，人民法院应当确认其证明
the forcefulness thereof:                                                         力：

1. The original document of a written evidence or the photocopy, photo,           （一）书证原件或者与书证原件核对无误
duplicate, or excerpt that is verified as identical with the original document    的复印件、照片、副本、节录本；
of the written evidence;

2. The original thing of a physical evidence or the reproduction, photo, or       （二）物证原物或者与物证原物核对无误
visual recordings that are verified as identical with the original thing of the   的复制件、照片、录像资料等；
physical evidence;

3. The audio-visual materials that are obtained by lawful means, without          （三）有其他证据佐证并以合法手段取得
any doubt and are supported by other evidences or the reproductions of            的、无疑点的视听资料或者与视听资料核
the audio-visual materials that have been verified as correct;                    对无误的复制件；

4. On-spot inquisition records about the physical evidence or the scene           （四）一方当事人申请人民法院依照法定
made according to legal procedures by the People's court upon the                 程序制作的对物证或者现场的勘验笔录。
application of a party concerned.

Article 71 The validity of the authentication conclusions made by the               第七十一条   人民法院委托鉴定部门
authentication institutions upon the entrustment of the People's court shall      作出的鉴定结论，当事人没有足以反驳的
be affirmed if the parties concerned do not have opposite evidences or            相反证据和理由的，可以认定其证明力。
reasons forceful enough to rebut them.

Article 72 If the evidences produced by one of the parties are affirmed by          第七十二条   一方当事人提出的证
the other party or cannot be rebutted by the opposite evidences produced          据，另一方当事人认可或者提出的相反证
by the other party, the forcefulness thereof shall be affirmed by the             据不足以反驳的，人民法院可以确认其证
People's court.                                                                   明力。

If the evidence produced by one of the parties is objected the other party        一方当事人提出的证据，另一方当事人有
or is rebutted by the opposite evidences of the other party, and if the           异议并提出反驳证据，对方当事人对反驳
opposite evidences of the other party are affirmed, the forcefulness of the       证据认可的，可以确认反驳证据的证明
opposite evidences shall be affirmed.                                             力。

Article 73 Where both parties concerned produces contradicting evidences            第七十三条   双方当事人对同一事实
to prove a same fact but neither has enough evidence to rebut the                 分别举出相反的证据，但都没有足够的依
evidences of the other party, the People's court shall determine which            据否定对方证据的，人民法院应当结合案
evidences are obviously more forceful than the other evidences by taking          件情况，判断一方提供证据的证明力是否
the case into consideration, and shall affirm the evidences that are more         明显大于另一方提供证据的证明力，并对
forceful.                                                                         证明力较大的证据予以确认。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 456 of 458 PageID #:1135




If the facts of a case are not identifiable due to the inability to determine    因证据的证明力无法判断导致争议事实难
the forcefulness of the evidences, the People's court shall make a               以认定的，人民法院应当依据举证责任分
judgment according to the rules for distributing the burden of proof.            配的规则作出裁判。

Article 74 In the process of litigation, the facts that are affirmed as            第七十四条   诉讼过程中，当事人在
unfavorable to a party itself and the evidences that have been affirmed by       起诉状、答辩状、陈述及其委托代理人的
the parties concerned in the bill of complaint, bill of defense, statements of   代理词中承认的对己方不利的事实和认可
the parties concerned or the statement of the procurator shall be affirmed       的证据，人民法院应当予以确认，但当事
by the People's court, unless the party concerned goes back on its own           人反悔并有相反证据足以推翻的除外。
words and has adequate evidences to overthrow the said evidences.

Article 75 Where there are evidences to prove that a party possesses the           第七十五条   有证据证明一方当事人
evidence but refuses to provide it without good reasons and if the other         持有证据无正当理由拒不提供，如果对方
party claims that the evidence is unfavorable to the possessor of the            当事人主张该证据的内容不利于证据持有
evidence, it may be deduced that the claim stands.                               人，可以推定该主张成立。

Article 76 Where a party makes statements for its allegations but fails to         第七十六条   当事人对自己的主张，
provide other relevant evidences, the allegations thereof shall not be           只有本人陈述而不能提出其他相关证据
affirmed, unless the other party so affirms.                                     的，其主张不予支持。但对方当事人认可
                                                                                 的除外。

Article 77 The forcefulness of more than one evidence concerning a same            第七十七条   人民法院就数个证据对
fact may be determined by the People's court according to the following          同一事实的证明力，可以依照下列原则认
principles:                                                                      定：

1. The documents formulated by state organs or social bodies according to        （一）国家机关、社会团体依职权制作的
their respective functions are, as a general rules, more forceful than other     公文书证的证明力一般大于其他书证；
written evidences;

2. The physical evidences, archive files, authentication conclusions, on-        （二）物证、档案、鉴定结论、勘验笔录
spot inquisition recordings and the written evidences that have been             或者经过公证、登记的书证，其证明力一
notarized or registered are, as a general rule, more forceful than other         般大于其他书证、视听资料和证人证言；
written evidences, audio-visual materials and testimonies;

3. The original evidences are, as a general rule, more forceful than the         （三）原始证据的证明力一般大于传来证
derivative evidences;                                                            据；

4. The direct evidences are, as a general rule, more forceful than indirect      （四）直接证据的证明力一般大于间接证
evidences;                                                                       据；

5. The testimony of a witness that is favorable to the party concerned who       （五）证人提供的对与其有亲属或者其他
is a relation thereof or with whom the party concerned is in other close         密切关系的当事人有利的证言，其证明力
relations are, as a general rule, less forceful than the testimony of other      一般小于其他证人证言。
witnesses.
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 457 of 458 PageID #:1136




Article 78 When affirming the testimony of a witness, the People's court           第七十八条   人民法院认定证人证
may decide on the basis of comprehensive analysis of the intelligence,           言，可以通过对证人的智力状况、品德、
moral character, knowledge, experience, legal consciousness,                     知识、经验、法律意识和专业技能等的综
professional abilities, etc. of the witnesses.                                   合分析作出判断。

Article 79 The People's court shall specify in the judgments the reasons           第七十九条   人民法院应当在裁判文
why an evidence is adopted.                                                      书中阐明证据是否采纳的理由。

The reasons why the evidences to which the parties concerned have no             对当事人无争议的证据，是否采纳的理由
objection are adopted need not be specified in the judgments.                    可以不在裁判文书中表述。

                                                                                           六、其他
VI. Other Provisions

Article 80 The lawful rights and interests of the witnesses, authenticators        第八十条   对证人、鉴定人、勘验人
and inquisitors shall be protected.                                              的合法权益依法予以保护。

In case any party concerned or other participant of litigation counterfeits or   当事人或者其他诉讼参与人伪造、毁灭证
destroys evidences or produces false evidences or prevents any witness           据，提供假证据，阻止证人作证，指使、
from bearing witness or instigates or bribes or threatens other people to        贿买、胁迫他人作伪证，或者对证人、鉴
give false testimonies or takes revenge against any witness, authenticator       定人、勘验人打击报复的，依照《民事诉
or inquisitor, it shall be dealt with as pursuant to Article 102 of the Civil    讼法》第一百零二条的规定处理。
Procedure Law.

Article 81 The cases heard by the People's court on the basis of simplified        第八十一条   人民法院适用简易程序
procedures shall not be confined to the provisions of Article 32, Paragraph      审理案件，不受本解释中第三十二条、第
3 of Article 33 and Article 79 of the present Provisions.                        三十三条第三款和第七十九条规定的限
                                                                                 制。

Article 82 Where any of the judicial interpretations made by this court in         第八十二条   本院过去的司法解释，
the past contradicts the present Provisions, the present Provisions shall        与本规定不一致的，以本规定为准。
prevail.

Article 83?The present Provisions shall be implemented as of April 1,              第八十三条   本规定自２００２年４
2002. The present Provisions shall not be applicable to the cases of first       月１日起施行。２００２年４月１日尚未
instance, second instance or retrial that have not been ended by April 1,        审结的一审、二审和再审民事案件不适用
2002.                                                                            本规定。

As for the civil cases that have been heard prior to the implementation of       本规定施行前已经审理终结的民事案件，
the present Provisions, if any party requests for retrial on the ground that     当事人以违反本规定为由申请再审的，人
the hearing of the case was against the present Provisions, such request         民法院不予支持。
shall not be supported by the People's court

For a civil case accepted for retrial after the implementation of the present    本规定施行后受理的再审民事案件，人民
Provisions, if the people's court hears the case on the basis of the             法院依据《民事诉讼法》第一百八十六条
                                                                                 的规定进行审理的，适用本规定。
  Case: 1:19-cv-07736 Document #: 59-2 Filed: 06/17/20 Page 458 of 458 PageID #:1137




provisions of Article 186 of the Civil Procedure Law, the present Provisions
shall apply.




                                           © Copyright Chinalawinfo Co., Ltd
                                               database@chinalawinfo.com
